Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 1 of 427




       EXHIBIT 1
Adjuvants help vaccines work better. | Vaccine Safety | CDC                                                                      7/1/20, 10:10 AM
                       Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 2 of 427




    Vaccine Safety

  Adjuvants help vaccines work better.

  What is an adjuvant and why is it added to a vaccine?
  An adjuvant is an ingredient used in some vaccines that helps create a
  stronger immune response in people receiving the vaccine. In other
  words, adjuvants help vaccines work better. Some vaccines that are
  made from weakened or killed germs contain naturally occurring
  adjuvants and help the body produce a strong protective immune
  response. However, most vaccines developed today include just small
  components of germs, such as their proteins, rather than the entire
  virus or bacteria. Adjuvants help the body to produce an immune
  response strong enough to protect the person from the disease he or
  she is being vaccinated against. Adjuvanted vaccines can cause more
  local reactions (such as redness, swelling, and pain at the injection site)
  and more systemic reactions (such as fever, chills and body aches)
  than non-adjuvanted vaccines.



  Adjuvants have been used safely in vaccines for decades.
  Aluminum salts, such as aluminum hydroxide, aluminum phosphate, and aluminum potassium sulfate have been used
  safely in vaccines for more than 70 years. Aluminum salts were initially used in the 1930s, 1940s, and 1950s with
  diphtheria and tetanus vaccines after it was found they strengthened the body’s immune response to these vaccines.

  Newer adjuvants have been developed to target speciﬁc components of the body’s immune response, so that protection
  against disease is stronger and lasts longer.

  In all cases, vaccines containing adjuvants are tested for safety and eﬀectiveness in clinical trials before they are licensed
  for use in the United States, and they are continuously monitored by CDC and FDA once they are approved.



  Several di!erent adjuvants are used in U.S. vaccines.
    Adjuvant           Composition                            Vaccines


    Aluminum           One or more of the                     Anthrax, DT, DTaP (Daptacel), DTaP (Infanrix), DTaP-IPV (Kinrix), DTaP-IPV


https://www.cdc.gov/vaccinesafety/concerns/adjuvants.html                                                                             Page 1 of 3

                                                                             1                                            Exhibit 1
Adjuvants help vaccines work better. | Vaccine Safety | CDC                                                                       7/1/20, 10:10 AM
                       Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 3 of 427
                       following: amorphous                   (Quadracel), DTaP-HepB-IPV (Pediarix), DTaP –IPV/Hib (Pentacel), Hep A
                       aluminum                               (Havrix), Hep A (Vaqta), Hep B (Engerix-B), Hep B (Recombivax), HepA/Hep B
                       hydroxyphosphate                       (Twinrix), HIB (PedvaxHIB), HPV (Gardasil 9), Japanese encephalitis (Ixiaro),
                       sulfate (AAHS),                        MenB (Bexsero, Trumenba), Pneumococcal (Prevnar 13), Td (Tenivac), Td
                       aluminum hydroxide,                    (Mass Biologics), Tdap (Adacel), Tdap (Boostrix)
                       aluminum phosphate,
                       potassium aluminum
                       sulfate (Alum)


    AS04               Monophosphoryl lipid A                 Cervarix
                       (MPL) + aluminum salt


    MF59               Oil in water emulsion                  Fluad
                       composed of squalene


    AS01B              Monophosphoryl lipid A                 Shingrix
                       (MPL) and QS-21, a
                       natural compound
                       extracted from the
                       Chilean soapbark tree,
                       combined in a
                       liposomal formulation

    CpG 1018           Cytosine                               Heplisav-B
                       phosphoguanine (CpG),
                       a synthetic form of DNA
                       that mimics bacterial
                       and viral genetic
                       material


    No                                                        ActHIB, chickenpox, live zoster (Zostavax), measles, mumps & rubella
    adjuvant                                                  (MMR), meningococcal (Menactra, Menveo), rotavirus, seasonal inﬂuenza
                                                              (except Fluad), single antigen polio (IPOL), yellow fever


                                                                                                                                 Top of Page
  Aluminum
  Aluminum-containing adjuvants are vaccine ingredients that have been used in vaccines since the 1930s. Small amounts
  of aluminum are added to help the body build stronger immunity against the germ in the vaccine. Aluminum is one of the
  most common metals found in nature and is present in air, food, and water. Scientiﬁc research has shown the amount
  of aluminum exposure in people who follow the recommended vaccine schedule is low and is not readily absorbed by
  the body. Read the research on aluminum exposure and vaccines. ! Also, see FDA’s web page on common ingredients
  in U.S. licensed vaccines ! for more information.

  AS04
  Beginning in 2009, monophosphoryl lipid A (MPL) was used in one U.S. vaccine (Cervarix®); however, the vaccine is no
  longer available in the United States due to low market demand. This immune-boosting substance was isolated from the


https://www.cdc.gov/vaccinesafety/concerns/adjuvants.html                                                                             Page 2 of 3

                                                                             2                                            Exhibit 1
Adjuvants help vaccines work better. | Vaccine Safety | CDC                                                                            7/1/20, 10:10 AM
                       Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 4 of 427
  surface of bacteria.

  MF59
  MF59 is the adjuvant contained in Fluad (an inﬂuenza vaccine licensed for adults aged 65 or older). MF59 is an oil-in-water
  emulsion composed of squalene, which is a naturally occurring oil found in many plant and animal cells, as well as in
  humans. MF59, used in ﬂu vaccines in Europe since 1997 and in the United States since 2016, has been given to millions
  of people and has an excellent safety record.

  AS01 B
  AS01B is an adjuvant suspension used with the antigen component of Shingrix vaccine. Shingrix is the recombinant zoster
  vaccine recommended for persons aged 50 years or older. AS01B is made of up of monophosphoryl lipid A (MPL), an
  immune-boosting substance isolated from the surface of bacteria, and QS-21, a natural compound extracted from the
  Chilean soapbark tree (Quillaja saponaria Molina). In pre-licensure clinical trials, AS01B was associated with local and
  systemic reactions, but the overall safety proﬁle was reassuring.

  AS01B is also a component of vaccines currently being tested in clinical trials, including malaria and HIV vaccines. To date,
  these trials have included over 15,000 people.

  CpG 1018
  CpG 1018 is a recently developed adjuvant used in Heplisav-B vaccine. It is made up of cytosine phosphoguanine (CpG)
  motifs, which is a synthetic form of DNA that mimics bacterial and viral genetic material. When CpG 1018is included in a
  vaccine, it increases the body’s immune response.

  In pre-licensure clinical trials, adverse events after Heplisav-B were comparable to those observed after another U.S.-
  licensed, non-adjuvanted hepatitis B vaccine.




  CDC and FDA closely monitor the safety of all vaccines.
  CDC and the Food and Drug Administration (FDA) are committed to ensuring that vaccines provided to the public are safe
  and eﬀective. Once vaccines are licensed in the United States, CDC and FDA continuously monitor them through several
  safety systems. Learn more about CDC’s vaccine safety systems.

     Related Links

     Vaccine Additives

     Vaccine Ingredients Sorted by Vaccine " [PDF-182 KB]


     Vaccine Ingredients



                                                                                                              Page last reviewed: October 24, 2018
     Content source: Centers for Disease Control and Prevention, National Center for Emerging and Zoonotic Infectious Diseases (NCEZID), Division of
                                                                                                              Healthcare Quality Promotion (DHQP)



https://www.cdc.gov/vaccinesafety/concerns/adjuvants.html                                                                                  Page 3 of 3

                                                                         3                                                   Exhibit 1
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 5 of 427




       EXHIBIT 2
                      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 6 of 427
Alum - an overview | ScienceDirect Topics                                                                                 7/1/20, 10:16 AM




                             Alum
                             Alum is potassium aluminum sulfate that is used as the starting
                             solution to precipitate antigens with either aluminum phosphate or
                             aluminum hydroxide.
                             From: Introduction to Biomedical Engineering (Third Edition), 2012

                             Related terms:
                             Haematoxylin, Antigen, Antibody, Protein, Immunization, Immune Response,
                             Vaccination




                             Vaccines
                             Alan R. Shaw, Mark B. Feinberg, in Clinical Immunology (Third Edition), 2008

                             Alum
                             Alum, the classical adjuvant most often used in vaccines in humans, includes a range
                             of salts of aluminum precipitated under basic conditions, usually aluminum sulfate
                             mixed with sodium or potassium hydroxide plus a variable amount of phosphate.89
                             The relative proportions will determine the size, charge, and solubility of alum. The
                             composition of alum used as an adjuvant varies in currently available vaccines and
                             may influence vaccine immunogenicity. Alum is utilized as an adjuvant in many of
                             the currently available vaccines composed of inactivated toxins or recombinant
                             proteins (live attenuated vaccines do not include alum or other adjuvants).
                             Alum serves two main purposes as an adjuvant. First, it acts as an antigen depot.
                             Vaccine antigens adsorb to alum and elute from it following injection into the host.
                             Second, alum acts a mild irritant, causing the recruitment of leukocytes necessary for
                             generation of an immune response to the site of injection. Adsorption of antigens on
                             to alum routinely improves immunogenicity, particularly the antibody response.
                             Alum does not typically enhance CD8 T-cell responses. Alum has been a component
                             of many vaccines for decades and has an excellent safety record. As new adjuvants are
                             developed, alum may remain as a component of combination adjuvant mixtures (as
                             is the case with some newer adjuvants now approaching clinical use), or it may
                             eventually be supplanted by other agents that more eﬀectively provide favorable
                             depot and local inflammatory responses to accentuate host immune responses.

                             Read full chapter


https://www.sciencedirect.com/topics/medicine-and-dentistry/alum                                                              Page 1 of 14
                                                                      1                                               Exhibit 2
                      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 7 of 427
Alum - an overview | ScienceDirect Topics                                                                                   7/1/20, 10:16 AM


                             URL: https://www.sciencedirect.com/science/article/pii/B9780323044042100922



                             Adjuvants Targeting the DNA Sensing Pathways –
                             Alum Based Adjuvants
                             Christophe J. Desmet, in Biological DNA Sensor, 2014

                             Alum Induces Signs of Cell Damage In Vivo
                             Alum is not usually considered as a cytotoxic adjuvant. It is indeed well-tolerated in a
                             vast majority of cases and does not usually induce clinically visible inflammatory
                             reactions in vaccinated subjects. However, this does not forcefully mean that alum is
                             devoid of any cytotoxic activity. A few earlier studies actually reported some level of
                             cytotoxicity of alum in vivo[75–77]. In an elegant more recent study, Philippa
                             Marrack’s group investigated the composition of alum nodules in vivo[14]. It is well
                             known that alum quickly forms nodules at sites of injection and it has long been
                             thought that these nodules play a role in the adjuvant activity of alum. Yet, the main
                             conclusion of Philippa Marrack’s team was that nodule formation is dispensable for
                             the adjuvant activity of alum [14]. Interestingly, in addition to alum, nodules were
                             shown to contain large quantities of fibrin derived from thrombin-cleaved
                             fibrinogen. Fibrin deposition is often observed in inflammatory conditions such as
                             foreign body reactions [78]. Alum nodules were furthermore shown to also contain
                             histones and host DNA indicative of the presence of extracellular chromatin within
                             alum nodules. Thus, such studies compellingly indicate that alum treatment leads to
                             the release of intracellular molecules at sites of injection, some of which could
                             potentially be recognized as DAMPs.

                             Read full chapter
                             URL: https://www.sciencedirect.com/science/article/pii/B9780124047327000125



                             Inflammatory/Noninflammatory Adjuvants and
                             Nanotechnology—The Secret to Vaccine Design
                             K.L. Wilson, ... M. Plebanski, in Micro and Nanotechnology in Vaccine Development,
                             2017

                             6.4.1 Alum
                             Alum was first licenced for human use in the 1920s and for the next 70 years would
                             be the only adjuvant on the market.48 Vaccines containing alum as adjuvant
                             component have a demonstrated safety profile of more than six decades of use, and
                             it is uncommon for them to be associated with severe local reactions. The success of
                             alum stems from its safety profile, cost eﬀectiveness, and, most importantly, the fact
                             that it enhances the response to a range of antigens. These reasons deemed it to be
                             the adjuvant of choice for so long without the full understanding of its mode of
                             action. While there are now many reports of how alum interacts with immune cells,
                             the overall mechanism is still not fully definite. Initially it was proposed that alum


https://www.sciencedirect.com/topics/medicine-and-dentistry/alum                                                               Page 2 of 14
                                                                           2                                            Exhibit 2
                      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 8 of 427
Alum - an overview | ScienceDirect Topics                                                                                   7/1/20, 10:16 AM


                             creates a depot eﬀect at the site of injection, ensuring slow release of its adsorbed
                             antigen and leading to long-lasting responses.49,50 However, there have been
                             challenges to this theory as studies have shown that excision of the injection site
                             containing alum 2–24 hours post injection does not aﬀect resulting immune
                             responses, indicating that there is no depot eﬀect.51 Alum–antigen complexes can be
                             cleared after a couple of weeks, and the long-lasting eﬀects are most likely attributed
                             to the innate cells that are attracted to the site and initially take up the antigen.50
                             Alum enhances DC uptake of antigen, promotes sustained antigen–major
                             histocompatibility complex (MHC)II expression,52 and also interacts uniquely with
                             the DC surface membrane.53 In particular, in response to alum, inflammatory
                             monocytes and DCs rapidly engulf antigen and migrate to local lymph nodes to
                             present antigen to T cells, and while alum may not directly activate these migratory
                             DCs, it induces high levels of the endogenous danger signal, e.g., uric acid, which
                             increases the recruitment and activation of neutrophils and inflammatory monocytes,
                             and induces diﬀerentiation of inflammatory DCs.54 Alum has also been shown to
                             induce cell death, which releases host cell DNA, thus acting as another DAMP.55 The
                             activation of these DAMP signals has been reported to promote alum’s characteristic
                             Th2-type immune response.54 NACHT, LRR and PYD domains-containing protein 3
                             (NALP3) is an intracellular NLR which senses danger signals, such as DAMPs, and
                             whose signaling initiates the assembly of the NALP3 inflammasome, resulting in
                             activation of caspase 1 and subsequent induction of pro-IL-1β followed by the
                             cytokine IL-1β.56 Alum stimulates the release of cytokines such as IL-1β and IL-18 via
                             caspase 1 activation in DCs,57,58 mediated through NALP3 inflammasome
                             signaling,59,60 which can be activated by uric acid crystals.54,61 Some studies have
                             shown that mice deficient in caspase 1 or NALP3 fail to produce antibodies to alum
                             adjuvants, whereas others question the importance of NALP3 signaling in the overall
                             adjuvant activity of alum resulting in T and B cell responses.62,63 Additionally, some
                             researchers have suggested alum can result in responses independent of traditional
                             TLR signaling, as antibody production was uninhibited in the TLR signaling
                             molecules, myeloid diﬀerentiation primary-response protein 88 (MyD88), and Toll/IL-
                             1 receptor (TIR) domain-containing adaptor inducing IFNβ (TRIF) deficient mice.64
                             Other innate cells associated with the Th2 immunostimulatory eﬀects of alum are a
                             specific type of GR-1+ cell that secretes IL-4, as well as eosinophils that also secrete
                             IL-4 to promote early B cell priming and class switching of IgM, and type 2 NKT cells
                             produce IL-4, which is CD1d dependent.65–67 Alum has also been shown to enhance
                             upregulation of MHCII expression on monocytes, which is IL-4 dependent, and cells
                             exposed to alum increase synthesis of IL-4 mRNA but not IFNγ mRNA.68 IL-4
                             secretion is known to inhibit Th1 responses, potentially adding to the Th2 skewed
                             responses seen with alum. Throughout the conflicting evidence and without a fully
                             defined mechanism for alum’s adjuvanticity, the general consensus is that alum
                             increases recognition and uptake of antigen, recruits innate cells, promotes
                             proinflammatory cytokines through danger signals, and skews the immune system
                             toward a Th2 response (Table 6.1).50,69 Although alum has been successfully used in
                             many vaccine formulations, such as diphtheria, tetanus, pneumococcus, etc., and in
                             combination adjuvant systems in hepatitis B virus (HBV) and human papilloma virus
                             (HPV) vaccines,70 it is not so successful against other diseases (such as cancer or
                             complex diseases) where Th1 and/or CD8 T cell responses are required.


https://www.sciencedirect.com/topics/medicine-and-dentistry/alum                                                               Page 3 of 14
                                                                       3                                                Exhibit 2
                      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 9 of 427
Alum - an overview | ScienceDirect Topics                                                                                7/1/20, 10:16 AM



                             Read full chapter
                             URL: https://www.sciencedirect.com/science/article/pii/B9780323399814000063



                             The Role of Inflammasomes in Adjuvant-Driven
                             Humoral and Cellular Immune Responses
                             N. Muñoz-Wolf, ... E.C. Lavelle, in Immunopotentiators in Modern Vaccines (Second
                             Edition), 2017

                             Other Danger-Associated Molecular Patterns and Lysosomal
                             Destabilization
                             Alum can trigger necrosis and release of several other DAMPs (i.e., ATP, DNA, IL-1α,
                             and IL-3350,52,59), which can contribute to NLRP3 activation and/or Th2 polarization.
                             Alum salts promote necrosis and DNA release in vivo with consequent activation of
                             IRF3, and enhanced migration of inflammatory monocytes to draining lymph nodes
                             after IP injection.50 Importantly, when intramuscular immunization of alum was
                             performed, migration of antigen-loaded DCs to lymph nodes did not require DNA as
                             treatment with DNase-I neither had impact nor did it aﬀect DC's costimulatory
                             molecule expression. Instead, DNase-I treatment aﬀected the duration of the
                             interaction between antigen-specific T cells and antigen-loaded DCs in the nodes by
                             aﬀecting the antigen-presenting capacity of DCs. The study suggested that alum
                             facilitates host DNA cytoplasmic delivery into DCs activating DNA-sensing pathways
                             involving the DNA-sensing adaptor Stimulator of Interferon Genes (STING) to
                             increase antigen presentation to T cells in the nodes.51 Phagocytosis of particulates
                             including alum can lead to lysosomal rupture and release of enzymes into the
                             cytosol, including cathepsin B, which can mediate pyroptosis, cell death associated
                             with NLRP3 activation.60

                             Read full chapter
                             URL: https://www.sciencedirect.com/science/article/pii/B9780128040195000025



                             Discovery of Immune Potentiators as Vaccine
                             Adjuvants
                             C. Buonsanti, U. D'Oro, in Immunopotentiators in Modern Vaccines (Second
                             Edition), 2017

                             Pattern Recognition Receptor Agonists as Vaccine Immune
                             Potentiators
                             Alum salts and emulsions were developed empirically and have been used in the
                             clinic for many years without knowing their mechanism of action. However, the field
                             of adjuvant discovery underwent a drastic change recently, when the molecular
                             mechanisms of immune activation were elucidated and PRRs were discovered as key
                             molecules that regulate innate immune signaling. Among them, Toll-like receptors
                             (TLRs) and nucleotide-binding and oligomerization domain (NOD)-like receptors

https://www.sciencedirect.com/topics/medicine-and-dentistry/alum                                                            Page 4 of 14
                                                                           4                                         Exhibit 2
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 10 of 427
Alum - an overview | ScienceDirect Topics                                                                                7/1/20, 10:16 AM



                             (NLRs) are the most studied PRRs that control and modulate the cellular immune
                             response25,26 (Table 5.1).



                             Table 5.1. Pattern Recognition Receptors


                              TLR           Localization           Ligands               Signal Adaptor Production

                              TLR1          Cell surface           Bacterial             MyD88          IC
                                                                   lipoproteins from
                                                                   Mycobacteria and
                                                                   Neisseria

                              TLR2          Cell surface           Triacylated
                                                                   lipoproteins
                                                                   (Pam3CSK4), yeast
                                                                   zymosan particles,
                                                                   peptidoglycans,
                                                                   lipoproteins,
                                                                   glycolipids, LPS

                              TLR6          Cell surface           Yeast zymosan         MyD88          IC
                                                                   particles,
                                                                   lipoteichoic acid,
                                                                   lipopeptides from
                                                                   Mycoplasma

                              TLR3          Endosomes              Viral dsRNA (poly     TRIF           IC, type1
                                                                   I:C)                                 IFN

                              TLR4          Cell              LPS, paclitaxel            TRIF, MyD88    IC, type1
                                            surface/endosomes                                           IFN

                              TLR5          Cell surface           Bacterial flagellin   MyD88          IC

                              TLR7          Endosomes              ssRNA,                MyD88          IC, type1
                                                                   imidazoquinolines                    IFN
                                                                   (R848, R-837)

                              TLR8          Endosomes              ssRNA,                MyD88          IC, type1
                                                                   imidazoquinolines                    IFN
                                                                   (R848)

                              TLR9          Endosomes              CpG, CpG-             MyD88          IC, type1
                                                                   containing                           IFN
                                                                   oligonucleotides

                              TLR10         Endosomes              Profilin-like         MyD88          IC
                                                                   proteins

                              NOD1          Cytoplasm              Diaminopimelate-      RIPK2          IL-1β
                                                                   containing

https://www.sciencedirect.com/topics/medicine-and-dentistry/alum                                                            Page 5 of 14
                                                                          5                                          Exhibit 2
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 11 of 427
Alum - an overview | ScienceDirect Topics                                                                                    7/1/20, 10:16 AM


                                                                   muramyl tripeptide
                                                                   mostly found in
                                                                   gram-negative
                                                                   bacterial
                                                                   peptidoglycan

                              NOD2          Cytoplasm              Muramyl dipeptide RIPK2                 IL-1β
                                                                   from gram-positive
                                                                   and gram-negative
                                                                   bacterial
                                                                   peptidoglycan

                              NLRP3         Cytoplasm              ATP, viral RNA,     Inflammasome IL-1β, IL-
                                                                   muramyl dipeptide,               18
                                                                   imidazoquinoline,
                                                                   uric acid crystals,
                                                                   silica, aluminum
                                                                   salts, chitosan,
                                                                   QuilA

                              MMR           Cell surface           Mannose, fucose         CRD domains     Antigen
                                                                                                           uptake

                              Type II C- Cell surface              β-Glucan, virus         Src, Syk        T-cell
                              type lectin                                                                  interaction
                              receptors
                              (dectin-1,
                              mincle,
                              DC-SIGN)

                              RIG-1 like Cytoplasm                 Viral dsRNA             IRF             IC, type1
                              receptors                                                                    IFN
                              (RIG-1,
                              MDA5)

                              STING         Cytoplasm              DNA                     TBK1–IRF3       IFN-β


                                  CRD, cysteine-rich domain; DC-SIGN, ​dendritic cell-specific intracellular
                                  adhesion melecule-3-grabbing non-integrin; IC, inflammatory cytokines; IFN,
                                  interferon; IL, interleukin; MMR, macrophage mannose receptor; NOD,
                                  nucleotide-binding and oligomerization domain; poly I:C,
                                  polyinosinic:polycytidilic acid; RIPK, receptor-interacting protein kinases; ss,
                                  single stranded; STING, stimulators of interferons genes; TLR, Toll-like receptor.


                             Read full chapter
                             URL: https://www.sciencedirect.com/science/article/pii/B9780128040195000050



                             Vaccine Adjuvantsa

https://www.sciencedirect.com/topics/medicine-and-dentistry/alum                                                                Page 6 of 14
                                                                           6                                             Exhibit 2
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 12 of 427
Alum - an overview | ScienceDirect Topics                                                                                      7/1/20, 10:16 AM


                             Steven G. Reed PhD, ... Rhea N. Coler MSc, PhD, in The Vaccine Book (Second
                             Edition), 2016

                             4 Mechanisms of action
                             Alum was originally thought to boost the immune response by slowing the release of
                             the antigen from the immunization site thus prolonging antigen presentation (depot
                             eﬀect). However this hypothesis has recently been disproven, at least in animal
                             models, as excision of the immunization site within hours of injection did not impair
                             the adaptive immune response. Rather alum’s adjuvant activity depends on the
                             production of IL-1β downstream of the release of DAMPs such as uric acid and host
                             DNA which are released by damaged cells and recognized by specific receptors.23–26
                             MF59 consists of an oil (squalene)-in-water nanoemulsion composed of <250 nm
                             droplet; it is licensed Europe in influenza vaccines.27 MF59 formulation has also been
                             tested with herpes simplex virus (HSV), HBV, and HIV vaccine candidates. Overall,
                             MF59 has an excellent safety profile, and with several antigens significant increase in
                             antibody titers with reportedly more balanced Th1/Th2 responses than those
                             obtained with alum. MF59 causes a local increase in extracellular ATP in the muscle
                             which leads to recruitment of monocytes, macrophages, and granulocytes and
                             production of cytokine and chemokine which shape the adaptive immune
                             response.28 Injection of apyrase to hydrolyze the ATP reduces the T cell and antibody
                             responses to MF59 adjuvanted vaccination.29

                             Read full chapter
                             URL: https://www.sciencedirect.com/science/article/pii/B9780128021743000047



                             Vaccines and Clinical Immunization
                             Tak W. Mak, Mary E. Saunders, in The Immune Response, 2006

                             i) Adjuvants
                             The reader will recall from Chapter 6 that one of the key functions of an adjuvant is
                             to induce local inflammation. Such inflammation recruits APCs and lymphocytes to
                             the site of infection or inoculation, ensuring that antigens are presented to T cells in
                             an activatory context. The precise mechanism underlying adjuvant activity is
                             unknown and it is still not clear whether the adjuvant exerts its eﬀects at the site of
                             injection or in the local lymph node. What is clear is that the immunogen and the
                             adjuvant must be injected together to achieve optimal immunogenicity: separate
                             injections into the same animal are not enough. How then does an adjuvant work?
                             One possibility is that the adjuvant promotes capture of the adjuvant-immunogen
                             mixture by DCs in the tissues. These DCs become activated and transport the
                             immunogen from the site of injection to the local lymph node and its resident naive
                             T cells. Another hypothesis holds that an adjuvant represents “nonself ” to the host
                             innate immune system. In this context, the adjuvant works because it contains a
                             molecule or sequence that binds to PRRs on innate immune system cells, initiating
                             the inflammatory response. Alternatively, the adjuvant may cause suﬃcient damage
                             to host cells at the injection site that stress molecules are released. In either case, the


https://www.sciencedirect.com/topics/medicine-and-dentistry/alum                                                                   Page 7 of 14
                                                                           7                                               Exhibit 2
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 13 of 427
Alum - an overview | ScienceDirect Topics                                                                                 7/1/20, 10:16 AM



                             presence of inflammatory mediators (particularly IL-1) induces APCs to upregulate
                             their costimulatory molecules, meaning that antigen presentation will be more likely
                             to activate than anergize T cells. The adaptive immune response is thus enhanced
                             and the vaccination is a success. However, it remains puzzling why killed virus
                             particles and bacteria, which retain the motifs recognized by PRRs, still require
                             adjuvants to induce an eﬀective immune response. Moreover, host cell debris
                             injected as an adjuvant has no immunostimulatory activity, while lipid-containing
                             particles, which are thought to be innocuous, do have adjuvant activity.
                             Another explanation for adjuvant activity may be the “depot eﬀect.” Injection of
                             adjuvant material often induces the formation at the injection site of a granuloma
                             that allows only a slow release of the vaccine antigen. The life of the antigen in the
                             tissues is therefore prolonged, and degradation is avoided until the antigen is taken
                             up by APCs. This protective eﬀect means that use of an adjuvant can reduce the
                             amount of antigen needed to induce an immune response, an important factor when
                             vaccines containing low amounts of antigen, such as purified protein vaccines or
                             DNA vaccines, are used. We will now examine a selection of clinical and experimental
                             adjuvants (Table 23-5).



                             Table 23-5. Adjuvants and Delivery Vehicles


                              Adjuvants                Characteristics             Pros            Cons

                                  *Alum                Favors Th2 responses
                                                                                      Few side         Does not
                                  [aluminum                                           eﬀects           induce Tc
                                  hydroxide:                                          Stable           activation
                                  Al(OH)3;                                                             Requires
                                  aluminum                                                             painful
                                  phosphate:                                                           injection
                                  AlPO4]                                                               Can cause
                                                                                                       necrosis


                                  Bacterial toxins     Eﬀective mucosal adjuvant   Not toxic at   Possible
                                                                                   low            neurological
                                  (derivatives of                                  concentrations eﬀects at high
                                  exotoxins)                                                      concentration

                                                       Favor Th1 responses and     Induces       Does not work
                                  CpG motifs
                                                       induce IFNγ secretion by    strong Ab and as well in
                                  (component of        APCs, which promotes CTL    CTL responses humans
                                  bacterial DNA)       expansion                   in mice

                              Cytokines                Immune deviation            Promotes        Systemic
                                                                                   most eﬀective   toxicity
                                                                                   immune
                                                                                   response



https://www.sciencedirect.com/topics/medicine-and-dentistry/alum                                                             Page 8 of 14
                                                                          8                                           Exhibit 2
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 14 of 427
Alum - an overview | ScienceDirect Topics                                                                                    7/1/20, 10:16 AM



                              Delivery Vehicles        Mechanism                  Pros              Cons

                                                       Phagocytosis by
                                  Liposomes                                          No                Not very
                                                       macrophages and
                                  (spherical                                         immune            eﬃcient,
                                                       uptake by other host
                                  phospholipid                                       response to       requires large
                                                       cells induces Th, B
                                  bilayer with                                       liposome          amounts of Ag
                                                       and Tc responses
                                  aqueous center)                                    itself            Possible toxic
                                                                                                       side eﬀects at
                                                                                                       high liposome
                                                                                                       concentrations


                                  Virosomes (IRIV)          Viral fusion to          Very
                                  (liposome plus            host cell receptors      eﬀective
                                  viral envelope            and cell entry like      and
                                  glycoproteins)            a virus provokes Tc      eﬃcient
                                                            response                 with few
                                                            Phagocytosis by          side eﬀects
                                                            APCs provokes Th         Can capture
                                                            and B responses          naked
                                                                                     DNA, small
                                                                                     peptides,
                                                                                     and large
                                                                                     proteins


                                  ISCOMs                    Presentation of          Low               More diﬃcult
                                  (soccer ball-like         multivalent              amounts of        to make than
                                  cage of                   antigen                  Ag required       IRIVs
                                  cholesterol,              Phagocytosed by          Particularly      Possibly toxic
                                  phospholipid,             APCs to provoke          good for          if saponin
                                  and saponin               strong Th1, B, and       lipid-            impure
                                  surrounding Ag)           CTL responses            bearing Ag
                                                            Saponin                  Local and
                                                            stimulates APCs          systemic
                                                                                     responses
                                                                                     Can be
                                                                                     given by
                                                                                     oral and
                                                                                     intranasal
                                                                                     routes
                                                                                     Relatively
                                                                                     stable


                                  SMAAs                Phagocytosed by APCs Can coat beads          Labor-intensive to
                                                       so that Tc, B, and Th simultaneously         construct
                                                       responses induced     with T and B

https://www.sciencedirect.com/topics/medicine-and-dentistry/alum                                                                Page 9 of 14
                                                                          9                                              Exhibit 2
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 15 of 427
Alum - an overview | ScienceDirect Topics                                                                                   7/1/20, 10:16 AM


                                  (vaccine epitope                                epitopes
                                  bound to specific
                                  mAbs bound to
                                  microbeads)


                                  Biodegradables       Slow degradation           Increased         Continuous
                                                       releases Ag over time;     persistence of    release of Ag may
                                  (polymeric
                                                       induces prolonged Ab       Ag                inhibit memory
                                  chitosan
                                                       response                                     generation
                                  microspheres)


                                  DCs                  Ag-loaded DCs                 Eﬃcient        Autologous DCs
                                                       activate naive Th and                        must be isolated
                                  (immature DCs        Tc cells                      Provokes       for use in humans
                                  that have                                          systemic
                                  phagocytosed                                       and
                                  Ag)                                                mucosal
                                                                                     responses

                                                                                  Relatively easy
                                  Intracellular             Macrophages                                Possible
                                                                                  to construct
                                  bacteria                  phagocytose and                            integration of
                                  (attenuated               lyse DNA-loaded                            bacterial DNA
                                  intracellular             bacteria, releasing                        into host
                                  bacteria                  Ag DNA                                     genome
                                  transfected with          Transcription and                          Possible
                                  naked DNA                 translation of Ag                          reversion of
                                  vaccines)                 DNA occurs within                          attenuating
                                                            host cell so a Tc                          mutation
                                                            response is
                                                            induced

                                                       Induces Tc response        Avoids            Complex
                                  Gene gun
                                                                                  degradation by    apparatus
                                  (high-pressure                                  nucleases         required
                                  blasting of DNA
                                  directly into
                                  cells)


                                  *
                                       Alum is currently the only adjuvant licensed for standard patient treatment.

                              • Alum: Alum, a gel composed of aluminum hydroxide or aluminum phosphate,
                                  was one of the first adjuvants ever tried and is still the only one licensed for
                                  routine use in humans. Despite its long history, it is still not understood exactly
                                  how alum enhances the immune response. There is some evidence that alum
                                  promotes Th2 responses at the expense of Th1 responses, resulting in a bias
                                  toward antibody production. This characteristic means that alum is not


https://www.sciencedirect.com/topics/medicine-and-dentistry/alum                                                              Page 10 of 14
                                                                         10                                             Exhibit 2
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 16 of 427
Alum - an overview | ScienceDirect Topics                                                                                    7/1/20, 10:16 AM


                                  particularly good at supporting cell-mediated responses. An advantage of alum
                                  over protein adjuvants is that alum is more stable when the vaccine cold chain is
                                  broken. A disadvantage of alum is that it must be injected deep into muscle and
                                  not subcutaneously, increasing vaccinee discomfort. The presence of alum in
                                  subcutaneous tissues can cause necrosis.
                              • Bacterial toxins: Although not yet routinely used in humans due to safety
                                  concerns, some bacterial toxins or their components have proved to be useful
                                  adjuvants for immunization studies in experimental animals. Modified versions
                                  of cholera toxin have long been employed as adjuvants. The B subunit of natural
                                  cholera toxin directs the toxin to the M cells in the intestine. Natural cholera
                                  toxin can be altered by point mutation, or the A subunit can be deleted, to
                                  produce a molecule that is no longer toxic but still directs associated antigens to
                                  the mucosae. Procholeragenoid (PCG) is an immunogenic derivative of cholera
                                  toxin that is less expensive and easier to produce than natural cholera toxin B
                                  subunit. Another relatively recent toxin-derived adjuvant is heat-labile enterotoxin
                                  (HLT), a product of E. coli. Both PCG and HLT have substantial adjuvant activity
                                  when administered systemically or mucosally, and, when used at low
                                  concentrations, are not toxic to mice. HLT is the more eﬀective adjuvant for
                                  intranasal administration of a vaccine and induces the production of large
                                  quantities of pathogen-specific secretory IgA (as well as antibodies directed
                                  against HLT). One problem with extending the use of these adjuvants to humans
                                  is that there are few good animal models in which to investigate toxic side eﬀects.
                                  For unknown reasons, animals tend to be much more resistant than humans to
                                  the neurological eﬀects of these toxins. Nevertheless, clinical trials in 2000
                                  demonstrated that small amounts of HLT could be used as an adjuvant for an
                                  intranasally administered influenza vaccine in humans without adverse
                                  consequences.
                              • CpG motifs: As mentioned previously, bacterial DNA often contains CpG motifs,
                                  short sequences of unmethylated Pu-Pu-CpG-Py-Py. These motifs are about 20-
                                  fold more common in bacterial DNA than in eukaryotic DNA, making them ideal
                                  targets for PRR-mediated recognition by the innate immune system. Indeed, NK
                                  cells encountering synthetic versions of such sequences are stimulated to secrete
                                  IFNγ, and activated B cells increase their proliferation and antibody secretion.
                                  Several lines of evidence suggest that the CpG motif can act as an eﬀective
                                  adjuvant in mice. First, immune responses characterized by the secretion of IL-6,
                                  IL-12, TNF, and the IFNs are observed following immunization of mice with
                                  bacterial DNA containing CpG. Secondly, when an animal is immunized with
                                  CpG plus a purified protein antigen, antibody- and cell-mediated responses to
                                  the antigen are achieved that are equivalent to those observed when a DNA
                                  vaccine containing the gene for the same protein antigen is used. Thirdly, CpG is
                                  a powerful inducer of IFNα secretion by APCs, and IFNα is known to stimulate
                                  expansion of memory CD8+ CTLs. CpG may thus indirectly enhance memory CTL
                                  responses. Unfortunately, synthetic CpG motifs that work well in mice are not
                                  very eﬀective in humans. The design of a CpG sequence more stimulatory in
                                  humans, and the investigation of whether a CpG adjuvant eﬀect applies in
                                  humans at all, are ongoing.


https://www.sciencedirect.com/topics/medicine-and-dentistry/alum                                                                Page 11 of 14
                                                                       11                                                Exhibit 2
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 17 of 427
Alum - an overview | ScienceDirect Topics                                                                                   7/1/20, 10:16 AM


                              • Cytokines: We have learned in previous chapters that the presence of certain key
                                  cytokines can influence an immune response to take on either a Th1- or a Th2-
                                  like character. For some pathogens, it may be advantageous to encourage a Th2
                                  response in place of a Th1 response, or vice versa. Co-administration of cytokines
                                  (particularly IL-12) with vaccine antigens can favorably skew the immune
                                  response in mice. While direct injection of cytokines into humans has toxic side
                                  eﬀects, intranasal administration of cytokines such as IL-2, GM-CSF, and IL-12 in
                                  human volunteers has been shown to enhance the induction of mucosal
                                  immunity by an antigen. Work on defining safe conditions for the use of such
                                  adjuvants is under way.

                             Read full chapter
                             URL: https://www.sciencedirect.com/science/article/pii/B9780120884513500259



                             The hematoxylins and eosin
                             John D. Bancroft, Christopher Layton, in Bancroft's Theory and Practice of
                             Histological Techniques (Eighth Edition), 2019

                             Disadvantages of alum hematoxylins
                             The major disadvantage of alum hematoxylin stains is their sensitivity to any
                             subsequently applied acidic staining solutions, e.g. van Gieson and trichrome stains.
                             The application of the picric acid-acid fuchsin mixture in van Gieson’s stain removes
                             most of the hematoxylin so that the nuclei are barely discernible. Satisfactory nuclear
                             staining is achieved, in this case, by using an iron-mordanted hematoxylin such as
                             Weigert’s hematoxylin (see p. 132), which is more resistant to the eﬀect of picric acid.
                             A suitable alternative is the combination of a celestine blue staining solution with an
                             alum hematoxylin. Celestine blue is resistant to the eﬀects of acid, and the ferric salt
                             in the prepared celestine blue solution strengthens the bond between the nucleus
                             and the alum hematoxylin providing a strong nuclear stain more resistant to acid.


                                 Celestine blue-alum hematoxylin procedure
                                 Celestine blue solution


                                  Celestine blue B                                                  2.5 g

                                  Ferric ammonium sulfate                                           25 g

                                  Glycerin                                                          70 ml

                                  Distilled water                                                   500 ml



                                 The ferric ammonium sulfate is dissolved in cold distilled water with stirring,
                                 the celestine blue is added and the mixture is boiled for a few minutes. After



https://www.sciencedirect.com/topics/medicine-and-dentistry/alum                                                               Page 12 of 14
                                                                         12                                             Exhibit 2
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 18 of 427
Alum - an overview | ScienceDirect Topics                                                                                    7/1/20, 10:16 AM


                                 cooling, the stain is filtered and glycerin is added. The final stain should be
                                 usable for over 5 months. Filter before use.
                                 Method
                                 1. Dewax sections, rehydrate through descending grades of alcohol and take
                                    to water.
                                 2. Stain in celestine blue solution for 5 minutes.
                                 3. Rinse in distilled water.
                                 4. Stain in an alum hematoxylin, e.g. Mayer’s or Cole’s for 5 minutes.
                                 5. Wash in water until blue.
                                 6. Proceed with required staining technique.



                             Read full chapter
                             URL: https://www.sciencedirect.com/science/article/pii/B9780702068645000104



                             Scientific Fundamentals of Biotechnology
                             K.K. Jain, in Comprehensive Biotechnology (Second Edition), 2011

                             1.45.5.3 Role of Nanobiotechnology in Vaccines
                             In contrast to alum, which is conventionally used as an adjuvant, antigens covalently
                             coupled to nanobeads, measuring 40 nm in diameter, induce substantial cell-
                             mediated responses along with moderate humoral responses. No adverse reactions
                             have been noted at the site of immunization in experimental animals. Thus,
                             nanobead adjuvants in veterinary species may be useful for the induction of
                             immunity to viral pathogens, where a cell-mediated response is required. These
                             vaccines have potential usefulness for intracellular pathogens in humans. Most
                             adjuvants only stimulate antibodies against a particular disease. The nanobead
                             technology gives the immune system a further boost, also producing T-cells, which
                             are needed to eliminate viruses or cancer. The size of 40 nm is critical, as it is a size
                             similar to many viruses, where the nanobeads are taken up abundantly by the
                             immune system and tricked into producing high levels of many types of T-cells.
                             A targeted synthetic vaccine platform creates fully integrated synthetic nanoparticle
                             vaccines engineered to mimic the properties of natural pathogens to elicit a maximal
                             immune response. Antigens and adjuvants are delivered within the same
                             biodegradable nanoparticle, directly to antigen-presenting cells. This approach
                             maximizes the immune response, while minimizing undesirable oﬀ-target eﬀects.

                             Read full chapter
                             URL: https://www.sciencedirect.com/science/article/pii/B9780080885049000684




https://www.sciencedirect.com/topics/medicine-and-dentistry/alum                                                               Page 13 of 14
                                                                         13                                              Exhibit 2
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 19 of 427
Alum - an overview | ScienceDirect Topics                                                                                7/1/20, 10:16 AM




                             Connecting the Innate and Adaptive Immune
                             Responses
                             Tom P. Monie, in The Innate Immune System, 2017

                             5.5.2.1 Alum
                             The mechanism of action by which alum compounds function as vaccine adjuvants
                             remains somewhat controversial. It is clear that their administration increases the
                             uptake and presentation of antigen by dendritic cells and also improves the
                             recruitment of monocytes to the site of inoculation. However, it is currently not
                             entirely clear as exactly which PRRs are involved in helping to drive the adjuvant
                             activity of alum. A number of studies proposed that its eﬀects were mediated
                             through the NLRP3 inflammasome. Other studies have suggested that this may well
                             not be the case. Alum is not proposed to directly activate the NLRP3 inflammasome
                             but may stimulate uric acid production or lead to the release of DNA from dying cells
                             or from damaged mitochondria, which then acts as an immune stimulator. The role
                             of DNA in alum-induced adjuvant activity is gaining in popularity and has been
                             suggested to also function through STING-dependent signaling pathways.

                             Read full chapter
                             URL: https://www.sciencedirect.com/science/article/pii/B9780128044643000053




                                            Copyright © 2020 Elsevier B.V. or its licensors or contributors.

                                            ScienceDirect ® is a registered trademark of Elsevier B.V.




https://www.sciencedirect.com/topics/medicine-and-dentistry/alum                                                           Page 14 of 14
                                                                            14                                       Exhibit 2
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 20 of 427




       EXHIBIT 3
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 21 of 427




                                1                               Exhibit 3
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 22 of 427




       EXHIBIT 4
Definition of Arthralgia                                                                               7/1/20, 10:22 AM
                       Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 23 of 427



                           Medical De"nition of Arthralgia
                                          Medical Author: William C. Shiel Jr., MD, FACP, FACR

                                                                         Privacy &
                                                                         Trust Info
                   Arthralgia: Pain in a joint.




                                                                                      QUESTION


                                                                         The term arthritis
                                                                        refers to sti!ness in
                                                                             the joints.

                                                                                      See Answer




                   Reviewed on 12/4/2018




https://www.medicinenet.com/script/main/art.asp?articlekey=2343                                             Page 1 of 1

                                                                  1                                Exhibit 4
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 24 of 427




       EXHIBIT 5
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 25 of 427




                                1                               Exhibit 5
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 26 of 427




       EXHIBIT 6
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 27 of 427

                                                                           SUBSCRIBE




Understanding and Managing Chronic
Inflammation
          Medically reviewed by Seunggu Han, M.D. — Written by Adrienne Santos-
          Longhurst — Updated on July 27, 2018


Symptoms      Causes      Effects on the body      Treatment
Anti-inflammatory diets     Takeaway


What is inflammation?
Inflammation refers to your body’s process of fighting against things that
harm it, such as infections, injuries, and toxins, in an attempt to heal itself.
When something damages your cells, your body releases chemicals that
trigger a response from your immune system.

This response includes the release of antibodies and proteins, as well as
increased blood flow to the damaged area. The whole process usually
lasts for a few hours or days in the case of acute inflammation.

Chronic inflammation happens when this response lingers, leaving your
body in a constant state of alert. Over time, chronic inflammation may
have a negative impact on your tissues and organs. Some research 
suggests that chronic inflammation could also play a role in a range of
conditions, from cancer to asthma.

Read on to learn more about chronic inflammation, including common
causes and foods that fight it.
                                  ADVERTISEMENT




                                                                                          
                 ADVERTISEMENT



                                        1                                         Exhibit 6
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 28 of 427




       EXHIBIT 7
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 29 of 427




                                1                               Exhibit 7
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 30 of 427




       EXHIBIT 8
       Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 31 of 427

         Medical De!nition of Cytotoxic
                      Medical Author: William C. Shiel Jr., MD, FACP, FACR

                                                         Privacy &
                                                         Trust Info
Cytotoxic: Toxic to cells, cell-toxic, cell-killing. Any agent or process that kills cells.

Chemotherapy and radiotherapy are forms of cytotoxic therapy. They kill cells.


The pre!x cyto- denotes a cell. It comes from the Greek kytos meaning hollow, as a cell or

container. Toxic is from the Greek toxikon = arrow poison.




              CONTINUE SCROLLING OR CLICK HERE FOR RELATED SLIDESHOW




                                                                      SLIDESHOW


                                                       Heart Disease: Causes
                                                         of a Heart Attack

                                                                      See Slideshow




Reviewed on 12/11/2018                          1                                        Exhibit 8
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 32 of 427




       EXHIBIT 9
       Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 33 of 427


   Medical De!nition of Demyelination
                    Medical Author: William C. Shiel Jr., MD, FACP, FACR

                                                     Privacy &
                                                     Trust Info
Demyelination: A degenerative process that erodes away the myelin sheath that normally

protects nerve !bers. Demyelination exposes these !bers and appears to cause problems

in nerve impulse conduction that may a"ect many physical systems. Demyelinization is

seen in a number of diseases, particularly multiple sclerosis.


Diagnosis is by functional observation and by testing for myelin protein in the blood.




             CONTINUE SCROLLING OR CLICK HERE FOR RELATED SLIDESHOW




                                                                  SLIDESHOW


                                                    Brain Food Pictures:
                                                    What to Eat to Boost
                                                           Focus

                                                                  See Slideshow




                                             1                                     Exhibit 9
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 34 of 427




     EXHIBIT 10
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 35 of 427




                                1                              Exhibit 10
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 36 of 427




     EXHIBIT 11
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 37 of 427




                                1                              Exhibit 11
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 38 of 427




     EXHIBIT 12
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 39 of 427




                                1                              Exhibit 12
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 40 of 427




     EXHIBIT 13
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 41 of 427




                                1                              Exhibit 13
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 42 of 427




     EXHIBIT 14
   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 43 of 427



                                        . . . REPORT . . .


                                  Immune-Mediated
                           Inflammatory Disorders (I.M.I.D.s):
                            The Economic and Clinical Costs

                    John P. Williams, MD, MBA; Jonathan A. Meyers, FSA, MAAA




             Abstract                                               in these shared mechanisms. In the last 5
                 Immune-mediated inflammatory disorders             years, anticytokine therapies have pro-
             (I.M.I.D.s) are a group of diseases that involve an    duced therapeutic breakthroughs in con-
             immune response that is inappropriate or exces-        ditions ranging from rheumatoid arthritis
             sive, and is caused, signified, or accompanied by
                                                                    (RA) to Crohn’s disease (CD). Nevertheless,
             dysregulation of the body’s normal cytokine
                                                                    despite shared pathophysiology and thera-
             milieu. I.M.I.D.s cause acute or chronic inflamma-
             tory injury, sometimes severe, in any organ sys-       py, autoimmune conditions are not typical-
             tem. Despite strong evidence linking the               ly seen as interrelated by payers, providers,
             pathophysiologies and treatments of the diseases       employers, and benefits consultants (per-
             that constitute the I.M.I.D. group, providers, pay-    sonal communication, P. Lopatka, July
             ers, employers, and benefits consultants have been     2002). For example, RA is usually consid-
             slow to adopt the I.M.I.D. concept. As a result,       ered a rheumatological disorder and CD a
             these stakeholders risk underestimating the signifi-   gastrointestinal condition, even though the
             cant clinical and economic burdens of the I.M.I.D.     cytokine dysregulation and treatment of
             class. In this review we examine those burdens,        each illness may be similar.3
             specifically analyzing I.M.I.D. prevalence and cost
                                                                       This review describes a new medical
             data for a group of large employers. We also
                                                                    paradigm—the immune-mediated inflam-
             describe the scientific rationale for the I.M.I.D.
             paradigm, examine the cytokine dysregulation that      matory disorders (I.M.I.D.s)—that will
             many I.M.I.D.s share, and focus in detail on the       help healthcare stakeholders understand
             pathophysiology of 3 I.M.I.D.s with high morbidi-      the economic and clinical burden of a
             ty: rheumatoid arthritis, Crohn’s disease, and type    group of diseases that together may affect
             1 diabetes mellitus. The review concludes with an      as much as 5%-7% of the American popu-
             evaluation of approved anticytokine I.M.I.D. ther-     lation.1,4 I.M.I.D.s involve an immune
             apies and those in development.                        response that is inappropriate or excessive
                          (Am J Manag Care. 2002;8:S664-S681)       and is caused, signified, or accompanied
                                                                    by a dysregulation of the normal cytokine
                                                                    milieu. They also cause acute or chronic
                   he concept of autoimmune disease                 inflammatory injury, sometimes severe, in

             T     has existed for at least 100 years,
                   and there has been biochemical
             evidence of these conditions’ shared
                                                                    any organ system.
                                                                       Many illnesses fulfill these criteria,
                                                                    from the relatively obscure, such as giant
             mechanisms for at least 15 years.1,2                   cell arteritis, to public health crises, such
             Dysregulation of cytokines, a group of                 as type 1 diabetes mellitus (T1DM). For
             small proteins produced ubiquitously in                payers, it is helpful to focus on the condi-
             the body, has proven to be a key element               tions that have the highest per-member-



S664                          THE AMERICAN JOURNAL OF MANAGED CARE                               DECEMBER 2002

                                                    1                                              Exhibit 14
        Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 44 of 427

                               Immune-Mediated Inflammatory Disorders (I.M.I.D.s): The Economic and Clinical Costs

per-year (PMPY) cost, which takes into            oping helper T cells down the Th1 or Th2
account prevalence of the disease and             paths, and cytokines produced by the Th1
claims per patient. Before discussing             subset tend to be proinflammatory, with
I.M.I.D.s, however, it makes sense to             Th2 cytokines typically being anti-inflam-
briefly consider what exactly cytokines are       matory.16 It should be noted, however,
and how their dysregulation can lead to           that recent investigations have shown that
pathophysiology.                                  the Th1/Th2 paradigm may be incom-
                                                  plete. First, just as typically proinflamma-
What Are Cytokines and                            tory cytokines may sometimes be
Why Do They Matter?                               anti-inflammatory and anti-inflammatory
   Cytokines are a family of proteins and         cytokines may be proinflammatory, Th1
polypeptides that are secreted by many            cells may sometimes have an anti-inflam-
different cell types and that are required        matory effect, and Th2 cells a proinflam-
for physiological immune function,                matory effect.5 Second, a new class of
inflammation, cell growth, and tissue             helper T cells known as Th3 has recently
repair.3 Cytokine dysregulation, however,         been identified, and there may be other
can lead to I.M.I.D.s.5 In some cases             undescribed classes.17
cytokine overproduction may be associat-             Although the molecular biology of T cell
ed with I.M.I.D. pathophysiology, as in           differentiation is complex, it is worth
rheumatoid arthritis and Crohn’s dis-             examining, as many of the involved
ease.4,5 Underproduction of cytokines             cytokines have offered and will offer
may also be seen in certain I.M.I.D.s, as in      important therapeutic targets. Simplified,
systemic lupus erythematosus.4 To make            the process works as follows: IL-12 causes
matters even more complicated, over- or           differentiation of helper T cells into the
underproduction of certain cytokines              Th1 proinflammatory subtype.18 The Th1
may have different effects, depending on          cells then produce IL-2, which activates
where, when, and in what tissue microen-          other T cells, and IFN-γ, which causes
vironments the dysregulation occurs.5             additional IL-12 production, which in turn
Additionally, blocking or augmenting              leads to more Th1 differentiation.14
cytokine action through pharmacothera-            Although not produced by T cells, IL-1
py may reduce inflammation—or may                 causes the production of IL-2 by T cells
have an unintended proinflammatory                and the synthesis of TNF-α by many dif-
effect.6                                          ferent cell types.19,20 TNF-α causes the
   As a general rule, it is helpful to think of   production of more IL-1 and the activa-
cytokines as having proinflammatory or            tion of more T cells, creating an inflam-
anti-inflammatory characteristics. The            matory feedback loop.20 As will be shown
cytokines interleukin 1 (IL-1), interleukin       shortly, overproduction of these cytokines
2 (IL-2), interleukin 12 (IL-12), interferon      has been associated with a number of
γ (IFN-γ), and tumor necrosis factor α            I.M.I.D.s.4 In contrast, IL-4 and IL-10 lead
(TNF-α) are typically proinflammatory,            to the differentiation of helper T cells into
whereas the cytokines interleukin 4 (IL-          the Th2 anti-inflammatory subtype and to
4), interleukin 10 (IL-10), and transform-        the suppression of Th1 proinflammatory
ing growth factor β (TGF-β) are often             development.21 TGF-β, produced by a
anti-inflammatory.3,5,7-14 These cytokines        variety of cells, causes the production of
generate many of their pro- and anti-             IL-10, which further steers T cells into
inflammatory effects through their actions        Th2 differentiation.21
on a group of immune cells known as
helper or CD4+ T lymphocytes.                     Cytokines and I.M.I.D.s:
   These helper T cells comprise 2 sub-           What’s the Connection?
sets: Th1 and Th2.15 The Th1 cells have              As stated above, dysregulation of
been associated with the development of           cytokines can lead to the tissue damage
I.M.I.D.s, and the Th2 cells may suppress         associated with I.M.I.D.s. But how exactly
their development. Cytokines steer devel-         does it happen? This review will examine



VOL. 8, NO. 21, SUP.                THE AMERICAN JOURNAL OF MANAGED CARE                                S665
                                                          2                                        Exhibit 14
      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 45 of 427

REPORT

                the process in 3 I.M.I.D.s with significant      induce other cells to produce IL-1 and
                clinical and economic burdens: rheuma-           TNF-α, as well as an additional proin-
                toid arthritis, Crohn’s disease, and type 1      flammatory cytokine, interleukin-6 (IL-
                diabetes mellitus.                               6).36,37 Further, IL-1 and TNF-α further
                                                                 activate the T cell response, as well as lead
                   RA: The Arche-typal I.M.I.D. RA is a          to the secretion of destructive enzymes
                chronic, destructive arthropathy that dis-       that erode the joint space.22,38
                ables as many as 80% of its sufferers.22            A number of cytokines, such as IL-4,
                Small joint destruction proceeds at 2%-3%        IL-10, and TGF-β, may play an anti-
                per year, and after 20 years of disease,         inflammatory role in RA.21 IL-10, for
                23% of patients have near-total joint            example, is one of the key cytokines that
                destruction in their hands and feet.23 The       steers T cells toward the anti-inflammato-
                degenerative process, however, extends           ry Th2 pathway, and it can be detected in
                beyond the small joints, and RA may              the joint fluid of RA patients.39 IL-4 and
                involve the cervical spine in approximate-       IL-10 lead to the formation of a naturally
                ly half of patients.24                           occurring IL-1 receptor antagonist that
                   Most important, RA is a systemic dis-         acts as a kind of molecular sponge for
                ease that causes substantially increased         IL-1.40 In addition, when IL-10 activity is
                mortality, especially due to cardiac dis-        blocked in patients with RA, secretion of
                ease.25,26 Specifically, it has been postulat-   proinflammatory cytokines TNF-α and
                ed that the inflammatory milieu of RA            IL-1 increases.41
                leads to increased atherosclerosis.27               These findings demonstrate that RA fits
                   RA’s social costs are dramatic. As many       the I.M.I.D. paradigm. As defined in the
                as 10% of patients quit their jobs within 3      beginning of the review, an I.M.I.D.
                years of disease onset, and those patients       involves an immune response that is inap-
                with the most severe disease can expect          propriate or excessive. Although the trig-
                a 60% decline in earnings during the first       ger for this immune response remains
                6 years of illness.28,29 In addition, the        unknown, there can be no doubt that
                divorce rate of those with RA is said to         severe autoimmunity does occur in RA
                be 70% higher than that of the general           and involves the widespread activation of
                population.29                                    immune cells. In addition, with RA there
                   The pathogenesis of RA is not com-            are significant alterations in the physio-
                pletely understood. For example, it is like-     logical cytokine profile of the joint space
                ly that RA’s inflammatory process is             that correlate with and may sometimes
                initiated by an arthritogenic antigen, pos-      cause the immune response. Most impor-
                sibly of bacterial origin, but the antigen’s     tantly, this cytokine-driven immune
                identity is currently unknown.30,31 That         response causes devastating injury to
                antigen activates helper T cells of the Th1      the host.
                subtype, which subsequently secrete or
                cause to be secreted an array of cytokines          CD: Is It RA of the Gut? Crohn’s dis-
                that indirectly leads to joint inflammation      ease (CD) is a chronic condition that
                and destruction.22,32                            involves severe, asymmetric inflamma-
                   It was observed more than a decade ago        tion throughout the gastrointestinal tract,
                that significant amounts of IL-1 and TNF-        as well as extragastrointestinal manifes-
                α are found in the joint spaces of RA            tations in the skin, eyes, and joints.42
                patients, but not in those of normal con-        Like RA, CD is a systemic disease. One
                trols.33,34 In addition, an early transgenic     epidemiological study showed that after
                mouse study showed that mice constitu-           20 years of disease, 26% of CD patients
                tively expressing TNF-α developed a              developed perianal fistulae, and 23% of
                chronic arthritis and that this arthritis        those fistulae required bowel resection.43
                could be stopped by treatment with anti-         The incidence rates of liver/biliary tract
                bodies against TNF-α.35 It is now thought        and small bowel carcinoma in CD
                that T cells, once activated in RA,              patients are, respectively, 5.2 and 17.4



   S666                        THE AMERICAN JOURNAL OF MANAGED CARE                           DECEMBER 2002

                                                   3                                            Exhibit 14
        Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 46 of 427

                             Immune-Mediated Inflammatory Disorders (I.M.I.D.s): The Economic and Clinical Costs

times greater than the incidence rates of         T1DM: The Most Morbid I.M.I.D. Just
those cancers in the general popula-           as RA has been considered a rheumato-
tion.44 Not surprisingly, depression and       logical condition and CD a gastrointesti-
anxiety are significantly more common          nal one, T1DM is typically viewed as an
in CD patients after diagnosis than            endocrine disease. The reason is obvious:
before.45                                      destruction of the pancreas β cells in
   Neither the cause nor the complete          T1DM produces a hypoinsulinemia that,
pathogenesis of CD is known, although a        if untreated, invariably leads to death.
gene mutation on chromosome 16 is more         The condition’s only therapy to date has
than twice as likely to occur in CD patients   been insulin replacement, but even with
as in controls.46 Like RA, CD appears to be    insulin therapy, the risk of morbidity is
set in motion by an inappropriate or           high. One study showed that after 10
excessive immune response, potentially to      years of routine care, patients with T1DM
intestinal bacteria. For example, mice         have a 16% chance of developing sight-
deficient in the anti-inflammatory             threatening retinopathy.51 The risks of
cytokine IL-10 develop a CD-like condi-        renal failure and lower extremity ampu-
tion—unless they are maintained in a           tations are also greatly increased in
germ-free environment.47                       T1DM.52-54
   In normal individuals, subpopulations          Findings of the last decade have estab-
of T cells, supported by IL-10, prevent an     lished that almost all cases of T1DM have
immune response against gut bacteria,          I.M.I.D. pathophysiology.55-57 It is now
but this regulation appears to be disrupt-     thought that Th1 cells mediate the diabet-
ed in CD.48 In addition, the balance of        ic immune response, and in a T1DM
proinflammatory and anti-inflammatory          mouse model, suppression of T cell activi-
cytokines is disturbed, and as in RA,          ty prevents development of the dis-
the production of IL-1 and TNF-α is            ease.56,58,59 As in the case of RA, the
increased.49,50 This overproduction is sig-    Th1-driven immune response in T1DM
nificant because both of these cytokines       generates a series of proinflammatory
cause the release of other inflammatory        cytokines, including IL-1, IL-2, IFN-γ, and
cytokines and proteolytic enzymes.             TNF-α.59 Certain cytokines such as IL-1
   Clinical findings alone show little con-    are indirectly cytotoxic to the β cells,
nection between RA and CD. The                 causing free radicals to be generated that
immunological and molecular evidence,          kill the insulin-producing cells.60 In addi-
however, suggest that CD and RA are            tion, these proinflammatory cytokines
both I.M.I.D.s. To review, I.M.I.D.s           suppress β cell insulin secretion and also
involve an immune response that is inap-       stimulate so-called cytotoxic T cells,
propriate or excessive and is caused, sig-     which then attack and kill the β cells.59,60
nified, or accompanied by a dysregulation      In contrast, the Th2 response and the
of the normal cytokine milieu. They also       cytokines that it elaborates have been
cause acute or chronic inflammatory            shown to suppress the development of
injury, sometimes severe, in any organ         T1DM, potentially by inhibiting the
system.                                        pathogenic Th1 response, as in the case
   CD likely involves an immune                of IL-4.57,61
response to a currently unknown gut anti-         These findings strongly suggest that,
gen, which is normally suppressed by           like RA and CD, T1DM is an I.M.I.D. First,
appropriate cytokine regulation. Once          it involves an immune response that is
in place, that aberrant immune response        excessive and inappropriate: total
leads to a cytokine-driven inflammatory        destruction of the pancreas’s insulin-
cascade that eventually causes major           producing β cells. Second, it is caused or
tissue damage throughout the gastroin-         signified by a disruption in the normal
testinal tract and elsewhere in the body.      cytokine milieu, specifically the over-
In summary, CD has cytokine dysregula-         production of Th1 cytokines.57 Third,
tion similar to that found in RA.              the result of the immune-mediated



VOL. 8, NO. 21, SUP.              THE AMERICAN JOURNAL OF MANAGED CARE                                S667
                                                       4                                         Exhibit 14
      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 47 of 427

REPORT


          Table 1. Selected Immune-Mediated Inflammatory Disorders

                                                                  Relative                                 Relative
                                                              Overexpression                        Underexpression
           Condition                                            of Cytokines                           of Cytokines      Reference


           Autoimmune hepatitis                   TNF-α                                             IL-2, IL-4           62
           Crohn’s disease                        TNF-α, IL-1, IL-2, IL-6, IL-8, IL-12,             IL-3                 4, 49, 50
                                                  and IFN-γ
           Giant cell arteritis                   IFN-γ, IL-1, IL-2, TNF-γ                                               63, 64
           Type 1 diabetes mellitus               TNF-α, IL-1, IL-2, IL-12, IFN-γ                                        59, 65
           Multiple sclerosis                     IL-6, IL-12, TNF-α                                IL-10                66, 67
           Sarcoidosis                            TNF-α, IL-1, IL-6, TGF-β                                               68, 69
           Psoriatic arthritis                    TNF-α, IL-1, IL-6, IL-8, IFN-γ                                         70
           Psoriasis                              TNF-α                                                                  71
           Ankylosing spondylitis                 TNF-α, IL-10                                      IFN-γ, IL-2          72
           Rheumatoid arthritis                   TNF-α, IL-1, IL-6                                                      22
           Systemic lupus erythematosus           IFN-γ                                             TNF-α                4
           Systemic sclerosis                     IL-4, TGF-β                                                            73, 74
           Ulcerative colitis                     IL-1, IL-5, IL-6, IL-8, TNF-α                     IL-3                 49, 50, 65


          IFN indicates interferon; IL, interleukin; TGF, transforming growth factor; TNF, tumor necrosis factor.




                         inflammatory destruction of β cells is                      sarcoidosis is a systemic inflammatory
                         catastrophic.                                               disorder whose clinical manifestations can
                                                                                     range from asymptomatic chest X-ray
                             The Other I.M.I.D.s. Many other                         abnormalities to multiorgan failure.69
                         autoimmune diseases fit the I.M.I.D. pro-                      Despite their clinical dissimilarities, the
                         file, and Table 1 offers an extensive but by                2 conditions’ cytokine pathophysiology is
                         no means complete list. It should be noted                  similar. In sarcoidosis, a condition in
                         that similar cytokine dysregulation can                     which granulomas are formed inappropri-
                         cause different pathologies in different                    ately and in absence of an infectious
                         organ systems, depending on when,                           threat, high expression of IL-1 and TNF-α
                         where, why, and how the dysregulation                       correlates with granuloma formation.68,75
                         occurs. This is critical because the most                   With giant cell arteritis, there are similar
                         efficacious treatment for apparently unre-                  reports of cytokine elevation, specifically
                         lated conditions may turn out to be a sin-                  of IL-1 and TNF-α.64,76
                         gle drug or group of drugs, as in the case of                  Twenty years from now, a complete list
                         anti-TNF-α therapy in RA and CD.                            of I.M.I.D.s may encompass not only the
                             Giant cell (or temporal) arteritis and                  relatively rare diseases that we today con-
                         sarcoidosis present interesting examples                    sider to be of autoimmune origin but
                         of similar cytokine dysregulation in differ-                other, more prevalent conditions, includ-
                         ent tissue microenvironments causing dif-                   ing chronic obstructive pulmonary dis-
                         ferent clinical findings. The former is an                  ease, asthma, and even atherosclerosis.
                         inflammatory condition involving upper                      Not all of these conditions will necessarily
                         extremity and particularly facial arteries,                 be treated or cured with pro- or anticy-
                         and results in headache, jaw pain, and                      tokine therapy. Cytokine dysregulation
                         even blindness, if untreated.63 In contrast,                and immune-mediated inflammation,



   S668                                   THE AMERICAN JOURNAL OF MANAGED CARE                                        DECEMBER 2002

                                                                  5                                                    Exhibit 14
        Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 48 of 427

                              Immune-Mediated Inflammatory Disorders (I.M.I.D.s): The Economic and Clinical Costs

however, may prove to be key drivers of         employers, and benefits consultants. To
these conditions’ pathophysiologies.            understand the effect of I.M.I.D.s on the
                                                lives most pertinent to these groups, we
The Clinical and Economic Burden                will also examine I.M.I.D. claim preva-
of I.M.I.D.s for Large Employers and            lence and cost in a random sample of cor-
Managed Care Organizations                      porate workers and their dependents. To
    Although I.M.I.D.s may affect as much       do so we will use the Medstat Group’s
as 5% to 7% of the overall population and       MarketScan claims database.
can cause severe morbidity and mortali-
ty, employers, managed care organiza-              I.M.I.D. Epidemiology and Cost in the
tions (MCOs), and benefits consultants          Overall US Population. If autoimmune
have not typically thought of I.M.I.D.s as      disease affects 5%-7% of Western popula-
a specific class of disease1,4 (personal        tions, the prevalence of I.M.I.D.s at this
communication, P. Lopatka, July 2002).          time may be less, as cytokine dysregula-
Major diagnostic categories (MDCs)              tion has not been convincingly impli-
group related diseases according to their       cated in all autoimmune conditions.
International Classification of Diseases,       Nevertheless, because autoimmune dis-
Ninth Revision (ICD-9) codes, and there         eases involve immune-mediated inflam-
is an MDC called Endocrine, Metabolic,          mation—which almost by definition
and Immunity Disorders.77 The immuni-           involves cytokine dysregulation—it can be
ty disorders included in that MDC, how-         argued that many additional autoimmune
ever, typically involve reduction, not          diseases will be classified as I.M.I.D.s once
dysregulation, of immune function (eg,          their molecular mechanisms are fully
hypogammaglobulinemia).                         understood.
    Rather than being included in that             Table 2 lists the prevalence numbers
MDC, most I.M.I.D.s fall into MDCs specif-      for various I.M.I.D.s as cited in the litera-
ic to the organs they affect. For example,      ture. The prevalence rates vary dramati-
RA falls into Diseases of the Musculo-          cally, from a low of 16.9 per 100 000 for
skeletal System and Connective Tissue,          autoimmune hepatitis to 860 per 100 000
and multiple sclerosis is grouped with          for RA. Although some I.M.I.D.s, such as
Diseases of the Nervous System and Sense        CD, ulcerative colitis, and T1DM, have
Organs.77 This type of organ-based classifi-    similar prevalence among men and
cation somewhat mirrors the allocation of       women, many I.M.I.D.s, including RA,
I.M.I.D.s to medical specialists. Although      multiple sclerosis, and systemic lupus ery-
it is true that rheumatologists treat sever-    thematosus, are much more prevalent
al kinds of I.M.I.D.s, including RA, sys-       among women.78 There are at least 2 the-
temic lupus erythematosus, and systemic         ories for the differential prevalence. First,
sclerosis, many other I.M.I.D.s are treated     female sex hormones may drive immune-
by clinicians who specialize in the organs      mediated inflammation, and second, fetal
the I.M.I.D.s afflict.                          cells may lodge within the organs of preg-
    Discussing the reasons why organ-           nant women during gestation (a phenom-
based classification of the I.M.I.D.s still     enon called microchimerism) and later
exists is beyond the scope of this review. It   cause I.M.I.D. pathophysiology.79-81
should be emphasized, however, that                The I.M.I.D. costs reported in the liter-
because I.M.I.D.s are usually not seen as a     ature similarly vary, both between differ-
distinct disease class, their aggregate clin-   ent I.M.I.D.s and within the range of
ical and economic tolls are easily over-        values for individual I.M.I.D.s. The latter
looked. Within the epidemiological              variance results in part from conflicting
literature, there are some estimates of the     methodologies used in the different stud-
I.M.I.D.s’ burden on the overall popula-        ies to calculate cost.
tion, and the article will review those data.      Before considering these numbers, we
Yet for reasons described below, those          will review the different types of costs.
data may not be relevant to MCOs, large         Direct costs are those generated in the



VOL. 8, NO. 21, SUP.               THE AMERICAN JOURNAL OF MANAGED CARE                                S669
                                                        6                                         Exhibit 14
             Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 49 of 427

REPORT

                            provision of care, and indirect costs are              Of all I.M.I.D.s, RA offers the most
                            those nonmedical losses, such as lost               extensive direct cost information. Inflated
                            productivity, that result from illness.             by the Medical Care consumer price index
                            Intangible costs are those losses, (eg, pain        to year 2000 dollars, annual direct costs
                            and suffering) that can be measured only            for the disease range from $2607 to
                            subjectively. Direct costs can be divided           $9644 96,97 (Table 3). For the other
                            into those that are medical (eg, surgeon’s          I.M.I.D.s, annual direct cost estimates
                            fees) and nonmedical (eg, parking at the            range widely, from $791 for psoriasis to
                            hospital).95                                        $15 733 for systemic lupus erythematosus.
                               Direct medical costs are the expenses            Most I.M.I.D.s, especially those that are
                            most frequently considered in health eco-           debilitating, exhibit substantial cost skew-
                            nomic studies, and those are the costs pre-         ness (ie, their costs are not evenly distrib-
                            sented here, both from the literature and           uted among the patients suffering from the
                            from MarketScan.95 When only direct                 disease). With RA, for example, less than
                            costs are considered, however, the true             25% of the patient population is responsi-
                            financial burden of a disease on patients,          ble for between 43% and 75% of the dis-
                            payers, employers, and society will likely          ease’s annual direct cost.96 With CD and
                            be underestimated. This is especially true          ulcerative colitis, the skewness is even
                            with the I.M.I.D.s because so many of               more dramatic, with 2% of the patient pop-
                            them strike young people at the prime of            ulation accounting for 34% and 39% of
                            their productivity and subject them to              medical costs paid, respectively.83 If the
                            chronic disability.                                 disease burden of these mostly severely
                                                                                afflicted individuals could be reduced,
                                                                                substantial cost savings might result.

                                                                                   I.M.I.D. Epidemiology and Cost in
Table 2. Prevalence of Immune-Mediated Inflammatory Disorders
                                                                                the Medstat MarketScan Population.
as Reported in the Literature
                                                                                There are 2 main reasons why the above
                                   Prevalence
                                                                                data may not be relevant for MCOs, large
                                                                                employers, and benefits consultants.
 Condition                         Per 100 000       % Female     Reference
                                                                                First, many of these cost and prevalence
 Autoimmune hepatitis                  16.9            N/A         82
                                                                                values are taken from the American pop-
                                                                                ulation as a whole rather than from the
 Crohn’s disease                      1.2-106          ~50         83, 84, 85
                                                                                population of workers/dependents to
 Giant cell arteritis                  27.9            N/A         86
                                                                                which large employers provide health
 Type 1 diabetes mellitus               192            47.8        78
                                                                                insurance, and these 2 populations may
 Multiple sclerosis                    120.5           64.2        87           not be comparable. For example, the
 Sarcoidosis                          0.2-64           57.3        88           overall population might include the sick-
 Psoriasis                              537            N/A         89           est I.M.I.D. patients who have become so
 Psoriatic arthritis*                   101            N/A         90           disabled that they are unable to work,
 Ankylosing spondylitis              100-200           ~30         91, 92       causing the overall population’s I.M.I.D.
 Rheumatoid arthritis                   860            74.8        78           cost-severity mix to be higher than that of
 Systemic lupus erythematosus          50.8            88.2        78, 93       the large employer population. In con-
 Systemic sclerosis                    37.5            92.2        78, 94       trast, I.M.I.D. prevalence might be higher
 Ulcerative colitis                   39-117           ~50         83,84,85
                                                                                in the large employer population than
                                                                                generally if I.M.I.D. patients or caregivers
 All Prevalence-Listed I.M.I.D.s† 2258 per 100 000
                                                                                strive to work for large employers, know-
                                                                                ing that health insurance and disability
*Psoriatic arthritis prevalence is assumed to be captured within psoriasis
                                                                                benefits are likely to be generous at those
prevalence.                                                                     corporations.
†Range midpoints were used for total prevalence calculations.                      Second, there is no consensus on how
I.M.I.D. indicates immune-mediated inflammatory disorder; NA, not available.    direct cost is calculated in the literature.




    S670                                       THE AMERICAN JOURNAL OF MANAGED CARE                          DECEMBER 2002

                                                                   7                                           Exhibit 14
        Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 50 of 427

                              Immune-Mediated Inflammatory Disorders (I.M.I.D.s): The Economic and Clinical Costs

Are copayments included or not? Do med-
ical costs reflect what providers charge or      Table 3. Immune-Mediated Inflammatory Disorder Costs in
what they actually collect? The claims           the United States as Reported in the Literature
that providers make to payers (ie,
                                                                                  Direct Cost
charges) represent the price of the               Disease                        (Year 2000 $)   Reference
providers’ services, but not necessarily the
actual economic inputs required to offer
                                                  Ankylosing spondylitis              1838         91
those services. Alternatively, the amount
actually paid to providers for care may be        Autoimmune hepatitis                 N/A
less than its true economic cost. Even if         Crohn’s disease                   14 647         98
payment equals cost, it may be difficult to                                         14 302         83, 99
define what has been paid where. To make                                              5082         100
the data even more problematic, most of           Type 1 diabetes mellitus            8800         101
the literature cost studies were completed        Giant cell arteritis                 N/A
before the advent of anticytokine therapy.
                                                  Multiple sclerosis                10 732         102
   Because of these potentially insoluble
problems, large employers, MCOs, and              Psoriasis                            791         89
benefits consultants need a different             Rheumatoid arthritis                9644         103
approach to understand the prevalence                                                 9134         103
and cost of I.M.I.D.s in the corporate pop-                                           7904         103
ulations they represent. To that end, we                                              7539         103
calculate prevalence and cost using a                                                 6807         104
method based on what employers desig-                                                 6547         96
                                                                                      6189         105
nate as “eligible” (to be paid) claims for all
                                                                                      5383         106
inpatient and outpatient I.M.I.D. care.
                                                                                      4765         103
Rather than use a single employer or                                                  2971         107
MCO, we use a group of employers, specif-                                             2882         103
ically those that are represented in the                                              2621         103
Medstat MarketScan database.                                                          2607         103
                                                  Sarcoidosis                          N/A
Methods of Analysis
                                                  Systemic lupus erythematosus      15 733         108
   The Medstat Group, a subsidiary of the
                                                                                      8002         109
Thomson Corporation, is a health informa-
tion company that maintains a multi-              Systemic sclerosis                  5856         94
source database of privately insured claim        Ulcerative colitis                  9609         83, 99
and encounter data known as MarketScan.
The database includes 4 years of data
(1997-2000), approximately 45 companies          NA indicates not available.
for each year of data, and approximately
2.5 million covered lives in each year.
Individuals can be tracked via a unique          summed in each plan year. Patient identi-
identifier through all years for which           fication numbers were checked between
MarketScan has data, and claims data cap-        the inpatient and outpatient claims lists to
ture inpatient admissions and services,          ensure there was no duplication.
outpatient services, and drug information.       (Although it is possible that those patients
Patients are grouped by age, gender,             suffering from milder I.M.I.D. cases might
employee classification, industry of             not make a single I.M.I.D.-related claim
employer, region, and insurance plan type.       during a plan year, this was deemed to be
   Data runs were performed for 1999 and         unlikely. Nevertheless, it should be noted
2000. To calculate the prevalence num-           that for this reason, our methodology of
bers, the number of unique lives with at         prevalence calculation may slightly
least 1 inpatient or outpatient claim            underestimate true I.M.I.D. prevalence.)
indexed to 1 of the ICD-9 codes listed was       The numbers of claimants for each



VOL. 8, NO. 21, SUP.                THE AMERICAN JOURNAL OF MANAGED CARE                                 S671
                                                            8                                      Exhibit 14
        Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 51 of 427

REPORT

                                                                                cost for those patients with each I.M.I.D.
   Table 4. Immune-Mediated Inflammatory Disorder                               In this way we removed what we estimat-
   Prevalence According to Medstat MarketScan, 1999-2000                        ed to be the medical cost for I.M.I.D.
                                                                                patients not associated with or secondary
                                          Prevalence Per                        to I.M.I.D.s. In essence, the remaining
    Condition                                100 000              % Female
                                                                                value is the best possible valuation of med-
                                                                                ical claims directly or indirectly due to
    Autoimmune hepatitis                        15.2                  48.2
                                                                                I.M.I.D. pathophysiology.
    Crohn’s disease                            118.6                  54.9
                                                                                    To generate the PMPY figure for each
    Type 1 diabetes mellitus                   700.3                  49.5
                                                                                I.M.I.D., we multiplied the prevalence
    Giant cell arteritis                         9.5                  72.2      numbers per 100 000 lives by the average
    Multiple sclerosis                         130.4                  74.3      I.M.I.D. eligible claims cost (net of the
    Sarcoidosis                                 61.0                  62.5      baseline claims cost, as described above)
    Psoriasis                                  329.5                  50.8      and divided by 100 000. A query estab-
    Psoriatic arthritis                         23.6*                 48.1      lished that no claimant fell into multiple
    Ankylosing spondylitis                      24.2                  36.1      claims categories (eg, no patient with
    Rheumatoid arthritis                       335.8                  73.7      T1DM claims also had claims for CD). As a
    Systemic lupus erythematosus                97.0                  89.4      result, the PMPY figures generated are
    Systemic sclerosis                          18.9                  85.3
                                                                                additive.
                                                                                    I.M.I.D. prevalence and gender distribu-
    Ulcerative colitis                         156.0                  52.9
                                                                                tion for the MarketScan population, aver-
    Sum prevalence of listed I.M.I.D.s   2020 per 100 000
                                                                                aged for the years 1999 and 2000, are
                                                                                listed in Table 4. The percentage-female
   *Psoriatic arthritis prevalence is assumed to be captured within psoriasis   values from MarketScan are similar to
   prevalence                                                                   those found in the literature. For example,
   I.M.I.D. indicates immune-mediated inflammatory disorder.                    49.5% of T1DM claimants in MarketScan
                                                                                are female, as compared to 47.8% in the
                                                                                literature. Likewise, the gender distribu-
                           I.M.I.D. ICD-9 codes were then divided               tion for CD and ulcerative colitis is evenly
                           by the total number of database partici-             split both in the literature and in
                           pants to obtain prevalence rates per 100             MarketScan. For I.M.I.D.s that are typical-
                           000 lives. In addition, male and female              ly more prevalent in the female popula-
                           distributions were determined. These                 tion, there is also concurrence between
                           operations were performed for both                   MarketScan and the literature. The litera-
                           1999 and 2000.                                       ture cites female percentages of 74.8% for
                              To generate I.M.I.D. cost data, we used           RA and 88.2% for systemic lupus erythe-
                           the MarketScan’s eligible claims field. For          matosus, and from MarketScan the
                           those male and female claimants for each             respective numbers are 73.7% and 89.4%.
                           ICD-9 codes, we summed all of their eligi-               There are, however, significant differ-
                           ble claims. This calculation provided the            ences in the I.M.I.D. prevalence rates
                           total eligible healthcare claims for those           between the literature and MarketScan. In
                           people with I.M.I.D.s. For the people with           several cases, MarketScan I.M.I.D. preva-
                           each I.M.I.D., we then divided their total           lences are higher than those cited in the
                           costs by the number of claimants to gen-             literature. For example, the MarketScan
                           erate an average eligible claim cost for             prevalences for CD, T1DM, and systemic
                           each I.M.I.D. patient; this operation was            lupus erythematosus are greater than the
                           performed separately for both the male               literature values by approximately 200%
                           and female populations. Next, average eli-           or more. In contrast, the MarketScan
                           gible claim cost was generated for the               prevalence for RA is considerably less
                           overall MarketScan male and female popu-             than that cited in the literature. Given
                           lations, excluding those people with                 the evidence that RA incidence has been
                           I.M.I.D. claims. Next, that value was sub-           progressively decreasing for at least 50
                           tracted from the average eligible claim              years, from 61.2 per 100 000 in 1955-



   S672                                      THE AMERICAN JOURNAL OF MANAGED CARE                            DECEMBER 2002

                                                                     9                                        Exhibit 14
        Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 52 of 427

                             Immune-Mediated Inflammatory Disorders (I.M.I.D.s): The Economic and Clinical Costs

1964 to 32.7 per 100 000 in 1985-1994,
the MarketScan figure may be more reflec-       Table 5. Immune-Mediated Inflammatory
tive of actual RA prevalence.110,111            Disorder Eligible Claim Cost According to
                                                Medstat MarketScan, 1999-2000
    As stated above, one might expect that
I.M.I.D. prevalence would be lower in the                                        Eligible Claim
MarketScan population than in the general         Condition                         Cost ($)
population, as most of the I.M.I.D.s are
chronic and many can be debilitating. For         Autoimmune hepatitis               5151
that reason, people with severe cases might       Crohn’s disease                    7420
be expected to quit their jobs and apply
                                                  Type 1 diabetes mellitus           9476
for Medicare/Social Security Insurance dis-
                                                  Giant cell arteritis               8642
ability payments, thus exiting the
MarketScan population. Large employers,           Multiple sclerosis                 9382
however, typically provide benefits for           Sarcoidosis                        5388
employees and dependents with chronic             Psoriasis                          2126
illnesses that are better than those offered      Psoriatic arthritis                3638
by Medicare.112 The generosity of these
                                                  Ankylosing spondylitis             4571
benefits, combined with the disability cov-
                                                  Rheumatoid arthritis               6204
erage provided by large employers, might
induce employees diagnosed with I.M.I.D.s         Systemic lupus erythematosus       8141
to stay with their companies for as long as       Systemic sclerosis                 9075
possible. Similarly, healthy workers with         Ulcerative colitis                 5775
I.M.I.D.-afflicted dependents might be
compelled to remain with their employers.
Moreover, job seekers either suffering from
I.M.I.D.s or with dependents who have the       and dependents in the insured population.
diseases might opt for employment at large      Importantly, PMPY eligible claims reflect
corporations, especially given the limita-      the average liability that employers can
tions on pre-existing condition exclusions      expect from I.M.I.D.s for claimants who
in effect since adoption of the Health          have no other insurance policy primary to
Insurance Portability and Accountability        their employer-sponsored plan.
Act. For these same reasons, it could be            Although some PMPY values listed seem
argued that I.M.I.D. patients in MarketScan     small and potentially insignificant (eg,
might be more severely afflicted and thus       those for autoimmune hepatitis and giant
more costly than those in the general pop-      cell arteritis), the sum PMPY expenses for
ulation.                                        the I.M.I.D.s listed total $139.84. To put
    In fact, I.M.I.D. cost estimates are rel-   this in perspective, the average per capita
atively similar in MarketScan and in            non-I.M.I.D. eligible claims cost—which
the literature (Table 5). For example,          represents the sum of all claims for those
MarketScan’s average, annual, per patient       people without an I.M.I.D. diagnosis—aver-
eligible claims for RA are approximately        aged $2098.62 in 1999-2000. The per-capi-
$6204, as compared to literature citations      ta eligible claim costs for the I.M.I.D.s
of $2607 to $9694. For CD, the per patient      listed are therefore 6.7% of the total per
eligible claims are $7420, as compared to       capita claim costs for non-I.M.I.D. patients
literature reports of $5082 to $14 647.         in MarketScan.
    Combining the prevalence and cost data          It should be emphasized that many clas-
from MarketScan offers perhaps the most         sical autoimmune diseases, such thyroidi-
important I.M.I.D. cost statistic for large     tis, autoimmune anemia, and myasthenia
employers, MCOs, and benefits consult-          gravis, have not been included in the
ants: PMPY eligible claims (Table 6). For       review because the role of cytokines in
each I.M.I.D., the PMPY cost represents the     these conditions has yet to be elucidated.
potential amount of disease-related cost        As the frontiers of molecular medicine
divided by the total number of all workers      expand, many of these autoimmune condi-



VOL. 8, NO. 21, SUP.              THE AMERICAN JOURNAL OF MANAGED CARE                                S673
                                                         10                                       Exhibit 14
      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 53 of 427

REPORT

                                                                 disease often seemed to progress, despite
                Table 6. Immune-Mediated Inflammatory            the extremely high doses that were used in
                Disorder Per Member Per Year Costs in            the early years of treatment.114
                Medstat MarketScan, 1999-2000                        For other I.M.I.D.s, glucocorticoid ther-
                                                                 apy has achieved a much less controversial
                                                PMPY Eligible    record and is often the standard of care. In
                 Condition                      Claim Cost ($)   CD, for example, prednisone is widely used
                                                                 for flares, and methylprednisone is stan-
                 Type 1 diabetes mellitus             66.35      dard therapy for multiple sclerosis relaps-
                 Rheumatoid arthritis                 20.84      es.115,116 Nevertheless, even with the
                 Multiple sclerosis                   12.23
                                                                 much lower doses used now than in
                                                                 Hench’s time and careful tapers, pro-
                 Ulcerative colitis                    9.01
                                                                 longed glucocorticoid therapy remains
                 Crohn’s disease                       8.80      fraught with side effects, including but
                 Systemic lupus erythematosus          7.90      not limited to osteoporosis, hypertension,
                 Psoriasis                             7.00
                                                                 hyperglycemia, and weight gain.117
                                                                 Cognizant of these side effects, clinicians
                 Sarcoidosis                           3.29
                                                                 have long wanted a new type of I.M.I.D.
                 Systemic sclerosis                    1.71      therapy with the same wide-reaching
                 Ankylosing spondylitis                1.11      applicability and efficacy as glucocorti-
                 Giant cell arteritis                  0.82
                                                                 coids but with much greater safety.
                                                                     Over the years, a wide range of immuno-
                 Autoimmune hepatitis                  0.78
                                                                 suppressant therapies, including azathio-
                 Total                             139.84        prine, cyclophosphamide, cyclosporine,
                                                                 leflunomide, methotrexate, and tacrolimus,
                PMPY indicates per member per year.              have been used to treat I.M.I.D.s, often
                                                                 with great success.118 Yet because many of
                                                                 these therapies involve serious systemic
                                                                 toxicity, the search continued for an effec-
                tions may be determined to be cytokine           tive I.M.I.D. therapy with moderate side
                driven, potentially allowing their inclusion     effects.
                in the I.M.I.D. group. For that reason,              The concept that proinflammatory
                future studies could show that I.M.I.D.s         cytokines might play a key role in the
                represent a far greater share of large           pathogenesis of not one but many I.M.I.D.s
                employers’ total healthcare liability.           led investigators to theorize that blocking
                                                                 those cytokines might have therapeutic
                                                                 benefit. The hypothesis was correct, and
                What Can Be Done—I.M.I.D. Therapy                currently, at least 5 anticytokine therapies
                in the 21st Century                              have significantly advanced the treatment
                   Before the 1940s, little could be done        of several I.M.I.D.s, including RA and CD.
                to treat most I.M.I.D.s. That changed in         In this section the review will examine the
                1948 when American rheumatologist                anticytokine therapies currently in use
                Phillip Hench administered a newly iso-          and those in development. It is important
                lated compound called cortisone to               to emphasize that anticytokine therapy is
                patients with RA.113 In many patients the        not appropriate for all patients with all
                results of treatment were dramatic, and          I.M.I.D.s. Nevertheless, the data presented
                word spread globally of a new miracle            below demonstrate the potential for signif-
                cure, with Hench and his colleagues win-         icant therapeutic benefit in certain clini-
                ning the Nobel Prize for Medicine in             cal situations.
                1950.114 Unfortunately, the severe side
                effects of cortisone and other glucocorti-          TNF-α Blockade—The First Anticyto-
                coid compounds quickly became appar-             kine Therapy. As mentioned above, sev-
                ent. In addition, even with therapy, the         eral mouse studies suggested that TNF-α



   S674                            THE AMERICAN JOURNAL OF MANAGED CARE                       DECEMBER 2002

                                                      11                                        Exhibit 14
        Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 54 of 427

                              Immune-Mediated Inflammatory Disorders (I.M.I.D.s): The Economic and Clinical Costs

blockade could be therapeutic in reducing       patients to attain remission and that
the joint inflammation of RA.35,119 These       repeated infliximab infusions could help
findings, as well as an overall appreciation    recipients maintain it.124
of the inflammatory capabilities of TNF-α,         Infliximab’s use has not been limited
presaged the development of several dif-        to RA and CD. Open-label studies have
ferent TNF-α–blocking molecules, 2 of           shown it to be effective in the treatment of
which are now available commercially.           psoriasis and ankylosing spondylitis, and
Anti-TNF-α therapy is not appropriate for       case reports have demonstrated its thera-
all I.M.I.D. patients, but for certain          peutic value in sarcoidosis and giant cell
patients there is substantial evidence of       arteritis.71,125-127
clinical benefit.
                                                   Etanercept. A fusion protein contain-
   Infliximab. Infliximab, a mouse-             ing domains from the TNF-α receptor,
human chimeric antibody against TNF-α,          etanercept is the other commercially
showed promise in early human clinical          available anti-TNF-α therapy.3 A blinded
trials for RA. It significantly reduced a       trial of 180 RA patients showed those
host of inflammatory signs, including joint     receiving etanercept had a 61% reduction
swelling.120 A larger trial tested infliximab   in their number of swollen joints, as com-
with and without methotrexate, a stan-          pared to a 25% reduction with placebo.128
dard therapy for RA. This trial of 101          In a subsequent study in which RA
patients showed that infliximab infusions       patients received etanercept and
of 10 mg/kg combined with methotrexate          methotrexate or methotrexate alone, 39%
caused a 70%-90% reduction in the               of the etanercept patients met ACR 50 cri-
number of swollen joints and C-reactive         teria, as compared to 3% of those patients
protein, a marker for inflammation.121          receiving methotrexate alone.129 (The
The efficacy of infliximab, however,            American College of Rheumatology [ACR]
was most convincingly demonstrated              definition of improvement in clinical trials
in the randomized, controlled Anti-TNF          involves a) improvement in joint counts
Trial in Rheumatoid Arthritis with              and b) improvement in at least 3 of the
Concomitant Therapy (ATTRACT). Four             following: patient assessment, physician
hundred and twenty-eight patients               assessment, erythrocyte sedimentation
receiving methotrexate were given inflix-       rate, pain scale, and functional ques-
imab, 3 mg/kg or 10 mg/kg, or placebo for       tionnaire. The ACR 20, ACR 50, and
2 years. Infliximab and methotrexate were       ACR 70 criteria reflect an improvement of
shown to be significantly better than           20%, 50%, or 70% in these metrics).130
methotrexate alone in reducing the signs        Etanercept has also been shown to be
and symptoms of RA. Most important,             effective in reducing the signs and symp-
infliximab and methotrexate—but not             toms of juvenile RA.131
methotrexate alone—were shown to halt              Like infliximab, etanercept has demon-
the progression of joint damage.122             strated efficacy in treating other I.M.I.D.s
   Infliximab’s therapeutic value is not        besides RA. A randomized, controlled trial
limited to RA—not surprising given the          of 60 patients with psoriasis and psoriatic
common cytokine-driven pathophysiology          arthritis showed that etanercept-treated
of many I.M.I.D.s. Infliximab, for example,     patients achieved a 46% improvement in
has proven both safe and efficacious in the     their psoriasis symptoms, as compared to
treatment of CD. An initial clinical trial of   a 9% improvement for placebo-treated
108 patients showed that a single infusion      patients.132 In addition, 87% of etanercept-
of infliximab was an effective short-term       treated patients had significant improve-
treatment in patients with moderate-to-         ment of their arthritic symptoms, as
severe disease, with 33% of infliximab          compared to 23% of patients treated with
patients but only 4% of placebo controls        placebo.132 A trial of 40 patients has
achieving remission.123 A subsequent            demonstrated etanercept to be effective in
study showed that infliximab enabled            the treatment of ankylosing spondylitis,



VOL. 8, NO. 21, SUP.               THE AMERICAN JOURNAL OF MANAGED CARE                                S675
                                                      12                                          Exhibit 14
      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 55 of 427

REPORT

                with 80% of patients in the treatment           that effect.138 Both infliximab and etan-
                group achieving a clinical response as          ercept have been associated anecdotally
                compared to 30% of patients in the place-       with systemic lupus erythematosus and
                bo group.133                                    more broadly with the induction of anti-
                                                                nuclear antibodies in as many as 10% of
                   IL-1 and IL-2 Blockade—Another               treated patients.139,140
                Anti-inflammatory Strategy. The above-             There is also evidence that inhibition of
                mentioned studies confirmed what has            TNF-α may suppress normal immunity.
                long been suspected about TNF-α: it plays       For example, a retrospective study of
                a proinflammatory role in several               147 000 patients treated with infliximab
                I.M.I.D.s. Similarly, a recently approved       suggests the rate of active tuberculosis
                anti-IL-1 therapy, anakinra, and 2 recent-      infection is higher in those patients than
                ly approved anti-IL-2 therapies, daclizum-      in controls.141 Similarly, a series of ran-
                ab and basiliximab, highlight the               domized, controlled trials with 771
                importance of these 2 cytokines in the          patients showed those receiving inflix-
                generation of I.M.I.D. pathophysiology.         imab had a 26% risk of any infection dur-
                   Approved in 2001, anakinra is the            ing 27 weeks of follow-up as compared to
                recombinant version of a naturally occur-       a 16% risk at 20 weeks for those receiv-
                ring molecule known as the IL-1 recep-          ing placebo. Despite this increased risk
                tor antagonist.134 IL-1 plays a critical role   of infections in the infliximab popula-
                in the inflammatory cascade of RA, and          tion, there was no increased risk of seri-
                by blocking IL-1, anakinra has demon-           ous infection.142 In summary, none of the
                strated clinical efficacy in the treat-         anticytokine therapies are without side
                ment of the disease.135 In a randomized,        effects, but these adverse events appear
                controlled trial of 472 patients, 43% of        to be relatively rare.142,143
                those receiving anakinra at 150mg/day
                achieved the ACR 20 response, as com-              Anticytokine Therapy—The Next
                pared to 27% of patients receiving              Generation. With the success of inflix-
                placebo.134                                     imab and etanercept, many new anticy-
                   Like IL-1, IL-2 plays a key part in T cell   tokine therapies are in development, and
                activation, an important event in the           several are in phase III trials. Like inflix-
                inflammatory process that leads to rejec-       imab, many of these products are mon-
                tion of organ transplants in the absence of     oclonal antibodies. Because monoclonal
                immunosuppressive therapy. By blocking          antibodies in phase III trials have a 30%
                IL-2, both daclizumab and basiliximab           or higher chance of receiving final Food
                have been shown to reduce the rejection         and Drug Administration approval, large
                of kidney transplants at 6 months as com-       employers, MCOs, and benefit consult-
                pared to placebo, by 37% and 32%, respec-       ants should consider these molecules in
                tively.136,137 Given the widespread role of     advance of their potential launches.144
                IL-2 in the inflammatory process, IL-2             Adalimumab, a human anti-TNF mono-
                blockade may prove to have wide-reaching        clonal antibody; CDP571, a “humanized”
                therapeutic utility.                            anti-TNF monoclonal antibody; and
                                                                CDP870, a high affinity anti-TNF-α anti-
                   Anticytokine Therapy—Is it a                 body fragment are each in phase III
                Panacea? The new anticytokine thera-            clinical trials.145-147 Preliminary results
                pies have dramatically improved the             from the Safety Trial of Adalimumab in
                prognoses for several I.M.I.D.s, includ-        Rheumatoid Arthritis (STAR) indicate a
                ing RA and CD. The success of these             30% achievement of ACR 50 criteria with
                therapies, however, raises the question         adalimumab treatment, as compared to
                of whether blocking cytokine activity           11% with placebo.148 With the success of
                might interfere with normal physiology.         anti-TNF-α therapy in the treatment of
                Unfor-tunately, anticytokine therapies          CD, trials of adalimumab for that condi-
                may, in relatively rare instances, have         tion are also scheduled.149



   S676                       THE AMERICAN JOURNAL OF MANAGED CARE                           DECEMBER 2002

                                                 13                                            Exhibit 14
        Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 56 of 427

                            Immune-Mediated Inflammatory Disorders (I.M.I.D.s): The Economic and Clinical Costs

   A phase III trial of CDP571 for CD has
recently yielded preliminary results,         Table 7. Other Anticytokine Therapies in Development
which showed treated patients did not
meet the study’s primary end point.147                                                                            Development
                                                                                                                    Phase of
The drug has, however, shown promise
                                                Condition                  Product          Cytokine Targeted       Product
as a potential therapy for RA.150 CDP870
is also undergoing phase III testing for
                                                Crohn’s disease             J-695                 IL-12              Phase II
RA and CD.145 CDP870 is different from                                      SMART                 IFN-γ              Phase II
adalimumab and CDP571, however, in
                                                Multiple sclerosis          J-695                 IL-12              Phase II
that it is PEGylated (ie, the drug formu-
lation contains a polyethylene glycol           Rheumatoid arthritis        J-695                 IL-12              Phase II
[PEG] moiety that improves the drug’s                                       HuMax-IL15            IL-15              Phase II
pharmacokinetics and allows it to stay          Psoriasis                   ABX-IL-8              IL-8               Phase II
in the circulation longer). 151,152 The         Systemic sclerosis          CAT-192               TGF-β              Phase II
PEGylation strategy is also being used
with a new soluble version of the TNF-α
receptor, currently in phase II trials.153    IFN indicates interferon; IL, interleukin; TGF, transforming growth factor.
In addition to these anti-TNF-α thera-
pies, several molecules targeting other
cytokines are also in development
(Table 7).                                                   . . . REFERENCES . . .

                                              1. Sinha AA, Lopez MT, McDevitt HO. Autoimmune
Conclusion                                    diseases: the failure of self tolerance. Science. 1990;
   I.M.I.D.s result from inappropriate or     248:1380-1388.
excessive immune responses. I.M.I.D.s are     2. Ehrlich P, Morgenroth J. In: Himmelweit F,
                                              Marquadt M, Dale HD, eds. The Collected Papers of
caused, signified, or accompanied by dys-     Paul Ehrlich. London: Pergamon;1900:205-212.
regulation of the normal cytokine milieu,     3. Song XR, Torphy TJ, Griswold DE, et al. Coming
and they lead to acute or chronic inflam-     of age: anti-cytokine therapies. Mol Interventions.
matory injury that may be life-threatening.   2002;2(1):36-46.
                                              4. Davidson A, Diamond B. Autoimmune diseases.
Healthcare stakeholders have been slow        N Engl J Medicine. 2001;345:340-350.
to embrace the I.M.I.D. concept, but the      5. O’Shea JJ, Ma A, Lipsky P. Cytokines and autoim-
past decade’s advances in molecular           munity. Nat Immunol. 2002;2:37-45.
medicine have shown that many ostensi-        6. Ioannou Y, Isenberg DA. Current evidence for the
bly unrelated diseases, including RA, CD,     induction of autoimmune rheumatic manifestations
                                              by cytokine therapy. Arthritis Rheum. 2000;43:
and T1DM, share I.M.I.D. pathophysiolo-       1431-1442.
gy. That anticytokine therapies have          7. Graninger WB, Smolen JS. One-year inhibition
been effective in treating a number of        of tumor necrosis factor-alpha: a major success or a
                                              larger puzzle? Curr Opin Rheumatol. 2001;13:
I.M.I.D.s further emphasizes the legitima-    209-213.
cy of the I.M.I.D. concept. For large         8. Caspi RR. Short analytical review: IL-12 in autoim-
employers, I.M.I.D.s represent more than      munity. Clin Immunol Immunopathology. 1998;88:
6% of total healthcare spending, and that     4-13.
number will likely grow as many diseases      9. Kuhn R, Lohler J, Rennick D, et al. Interleukin-10-
                                              deficient mice develop chronic enterocolitis. Cell.
not currently classified as I.M.I.D.s are     1993;75:263-274.
shown to share that pathophysiology. As       10. Gorelik L, Flavell RA. Abrogation of TGFβ signal-
a result, it becomes ever more critical       ing in T cells leads to spontaneous T cell differentia-
                                              tion and autoimmune disease. Immunity. 2000;12:
that providers, payers, large employers,      171-181.
and benefits consultants understand the       11. Rudge EU, Cutler AJ, Pritchard NR, Smith KG.
clinical and economic burden of               Interleukin 4 reduces expression of inhibitory recep-
I.M.I.D.s. Without that understanding,        tors on B cells and abolishes CD22 and Fcγ RII-medi-
                                              ated B cell suppression. J Exp Med. 2002;195:
they risk underestimating what may be a       1079-1085.
key cost driver—both economically and         12. Vermeire K, Heremans H, Vandeputte M, et al.
clinically—for years to come.                 Accelerated collagen-induced arthritis in IFN-gamma




VOL. 8, NO. 21, SUP.             THE AMERICAN JOURNAL OF MANAGED CARE                                                  S677
                                                      14                                                         Exhibit 14
      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 57 of 427

REPORT

                receptor-deficient mice. J Immunol. 1997;158:                forms of arthritis. Arthritis Rheum. 2001;44:
                5507-5513.                                                   1689-1697.
                13. Brennan FM, Feldmann M. Cytokines in                     32. Miltenburg AM, van Laar JM, de Kuiper R, et al.
                autoimmunity. Curr Opin Immunol. 1992;4:                     T cells cloned from human rheumatoid synovial
                754-759.                                                     membrane functionally represent the Th1 subset.
                14. Miga AJ, Noelle RJ. Costimulation in autoimmu-           Scandinavian J Immunol. 1992:35:603-610.
                nity. In: Lahita RG ed. Textbook of the Autoimmune           33. Hopkins SJ, Meager A. Cytokines in synovial
                Diseases. Philadelphia, Pa: Lippincott Williams &            fluid: II. The presence of tumour necrosis factor and
                Wilkins; 2002:175-184.                                       interferon. Clin Exp Immunol. 1988;73:88-92.
                15. Mosmann TR, Coffman RL. TH1 and TH2 cells:               34. Hopkins SJ, Humphreys M , Jayson MI.
                different patterns of lymphokine secretion lead to differ-   Cytokines in synovial fluid. I. The presence of biologi-
                ent functional properties. Ann Rev Immunol. 1989;7:          cally active and immunoreactive IL-1. Clin Exp
                145-173.                                                     Immunol. 1988;72:422-427.
                16. Romagnani S. The Th1/Th2 paradigm. Immunol               35. Keffer J, Probert L, Cazlareis H, et al. Transgenic
                Today. 1997;18:263-266.                                      mice expressing human tumour necrosis factor: a pre-
                17. Weiner HL. Induction and mechanism of action             dictive genetic model of arthritis. EMBO J. 1991;10:
                of transforming growth factor-beta-secreting Th3 regu-       4025-4031.
                latory cells. Immunol Rev. 2001;182:207-214.                 36. Okamoto H, Yamamura M, Morita Y, et al. The
                18. Trinchieri G. Interleukin-12 and its role in the         synovial expression and serum levels of interleukin-6,
                generation of TH1 cells. Immunol Today.                      interleukin-11, leukemia inhibitory factor, and onco-
                1993;14:335-338.                                             statin M in rheumatoid arthritis. Arthritis Rheum.
                19. Rothenberg EV, Diamond RA, Pepper KA, Yang               1997;40:1096-1105.
                JA. IL-2 gene inducibility in T cells before T cell          37. Holt I, Cooper RG, Denton J, et al. Cytokine
                receptor expression changes in signaling pathways            inter-relationships and their association with disease
                and gene expression requirements during intrathymic          activity in arthritis. Br J Rheumatol. 1992;31:725-733.
                maturation. J Immunol. 1990;144:1614-1624.                   38. Moore AR, Iwamura H, Larbre JP, et al. Cartilage
                20. Krakauer T, Vilcek J, Oppenheim JJ. Proinflam-           degradation by polymorphonuclear leucocytes: in
                matory Cytokines: TNF and IL-1 families, chemokines,         vitro assessment of the pathogenic mechanisms. Ann
                TGF-beta, and others. In: Paul WE ed. Fundamental            Rheum Dis. 1993;52:27-31.
                Immunology, 4th Edition. Philadelphia, Pa:                   39. Katsikis PD, Chu CQ, Brennan FM, et al.
                Lippincott-Raven Publishers;1999:775-811.                    Immunoregulatory role of interleukin 10 in rheuma-
                21. Alcocer-Varela J, Valencia X. Cytokines in               toid arthritis. J Exp Med. 1994;179:1517-1527.
                Autoimmunity. In: Lahita RG ed. Textbook of the              40. Chomarat P, Vannier E, Dechanet J, et al.
                Autoimmune Diseases. Philadelphia, Pa: Lippincott            Balance of IL-1 receptor antagonist/IL-1 beta in
                Williams & Wilkins; 2002:101-116.                            rheumatoid synovium and its regulation by IL-4 and
                22. Choy EH, Panayi GS. Cytokine pathways and                IL-10. J Immunol. 1995;154:1432-1439.
                joint inflammation in rheumatoid arthritis. N Engl J         41. Isomaki P, Luukkainen R, Saario R, et al.
                Med. 2001;344:907-916.                                       Interleukin-10 functions as an antiinflammatory
                23. Jantti JK, Kaarela K, Belt EA, Kautiainen HJ.            cytokine in rheumatoid synovium. Arthritis Rheum.
                Incidence of severe outcome in rheumatoid arthritis          1996:39:386-395.
                during 20 years. J Rheumatol. 2002;29:688-92.                42. Ogorek CP, Fisher RS. Differentiation between
                24. Bouchaud-Chabot A, Liote F. Cervical spine               Crohn’s disease and ulcerative colitis. Med Clin
                involvement in rheumatoid arthritis. A review. Joint         North Am. 1994;78:1249-1258.
                Bone Spine. 2002;69:141-154.                                 43. Schwartz DA, Loftus EV, Tremaine WJ, et al. The
                25. Myllykangas-Luosujarvi RA, Aho K, Isomaki HA.            natural history of fistulizing Crohn’s disease in
                Mortality in rheumatoid arthritis. Semin Arthritis           Olmsted Country, Minnesota. Gastroenterology.
                Rheum. 1995;25:193-202.                                      2002;122:875-880.
                26. Goodson N. Coronary artery disease and rheuma-           44. Bernstein CN, Blanchard JF, Kliewer E, Wajda A.
                toid arthritis. Curr Opin Rheumatol. 2002;14:115-120.        Cancer risk in patients with inflammatory bowel dis-
                                                                             ease: a population-based study. Cancer. 2001;91:
                27. Van Doornum S, McColl G, Wicks IP. Accelerated
                atherosclerosis: an extraarticular feature of rheuma-        854-862.
                toid arthritis? Arthritis Rheum. 2002;46:862-873.            45. Kurina LM, Goldacre MJ, Yeates D, et al.
                28. Sokka T, Pincus T. Work disability in US patients        Depression and anxiety in people with inflammatory
                with rheumatoid arthritis of less than three years           bowel disease. J Epidemiol Community Health.
                [abstract]. In: 2001 ACR Abstract Concurrent Session;        2001;55:716-720.
                Abstract 1011.                                               46. Vermeire S, Louis E, Rutgeerts P, et al.
                29. McDuffie FC. Morbidity impact of rheumatoid              NOD2/CARD15 does not influence response to inflix-
                arthritis on society. Am J Med. 1985;78(1A):1-5.             imab in Crohn’s disease. Gastroenterology.
                                                                             2002;123:106-111.
                30. Gregersen PK, Silver J, Winchester RJ. The
                shared epitope hypothesis. An approach to under-             47. Madsen KL. Inflammatory bowel disease: lessons
                standing the molecular genetics of susceptibility to         from the IL-10 gene deficient mouse. Clin Invest Med.
                rheumatoid arthritis. Arthritis Rheum. 1987;30:              2001;24:250-257.
                1205-1213.                                                   48. Groux H, O’Garra A, Bigler M, et al. A CD4+
                31. Gerard HC, Wang Z, Wang GF, et al.                       T-cell subset inhibits antigen-specific T-cell responses
                Chromosomal DNA from a variety of Bacterial species          and prevents colitis. Nature. 1997;389:737-742.
                is present in synovial tissue from patients with various     49. Sartor RB. Cytokines in intestinal inflammation:




   S678                            THE AMERICAN JOURNAL OF MANAGED CARE                                           DECEMBER 2002

                                                          15                                                        Exhibit 14
         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 58 of 427

                                    Immune-Mediated Inflammatory Disorders (I.M.I.D.s): The Economic and Clinical Costs

pathophysiological and clinical considerations.          sis factor affects the risk of multiple sclerosis. Ann
Gastroenterology. 1994;106:533-539.                      Neurol. 2000;48:641-646.
50. Papadakis KA, Targan SR. Role of cytokines in        68. Marshall BG, Wangoo A, Cook HT, et al.
the pathogenesis of inflammatory bowel disease.          Increased inflammatory cytokines and new collagen
Annu Rev Med. 2000;51:289-298.                           formation in cutaneous tuberculosis and sarcoidosis.
51. Lovestam-Adrian M, Agardh CD, Torffvit O, et         Thorax. 1996;51:1253-1261.
al. Diabetic retinopathy, visual acuity, and medical     69. Newman LS, Rose CS, Maier LA. Sarcoidosis.
risk indicators: a continuous 10-year follow-up study    N Engl J Med. 1997;336:1224-1234.
in Type 1 diabetic patients under routine care. J        70. Mease PJ. Tumour necrosis factor (TNF) in psori-
Diabetes Complications. 2001;15:287-294.                 atic arthritis: pathophysiology and treatment with TNF
52. Clark CM Jr, Lee DA. Prevention and treatment of     inhibitors. Ann Rheum Dis. 2002;61:298-304.
the complications of diabetes mellitus. N Engl J Med.    71. Schopf RE, Aust H, Knop J. Treatment of psoriasis
1995;332:1210-1217.                                      with the chimeric monoclonal antibody against tumor
53. Colhoun HM, Lee ET, Bennett PH, et al. Risk fac-     necrosis factor a, infliximab. J Am Acad Dermatol.
tors for renal failure: The WHO Multinational Study      2002;46:886-891.
of Vascular Disease in Diabetes. Diabetologia.           72. Braun J, de Keyser F, Brandt J, et al. New treat-
2001;44(suppl 2):S46-S53.                                ment options in spondyloarthropathies: increasing
54. Chaturvedi N, Stevens LK, Fuller JH, et al. Risk     evidence for significant efficacy of anti-tumor necrosis
factors, ethnic differences and mortality associated     factor therapy. Curr Opin Rheumatol. 2001;13:
with lower-extremity gangrene and amputation in dia-     245-249.
betes. The WHO Multinational Study of Vascular           73. Mavalia C, Scaletti C, Romagnani P, et al. Type 2
Disease in Diabetes. Diabetologia. 2001;44(suppl         helper T-cell predominance and high CD30 expres-
2):S65-S71.                                              sion in systemic sclerosis. Am J Pathol. 1997;151:
55. Winter WE, Maclaren NK, Riley WJ, et al.             1751-1758.
Maturity-onset diabetes of youth in black Americans.     74. Denton CP, Abraham DJ. Transforming growth
N Engl J Med. 1987;316:285-291.                          factor-beta and connective tissue growth factor: key
56. Bach JF. Insulin-dependent diabetes mellitus as      cytokines in scleroderma pathogenesis. Curr Opin
an autoimmune disease. Endocr Rev. 1994;15:              Rheumatol. 2001;13:505-11.
516-542.                                                 75. Boros DL. The role of cytokines in the formation
57. Rabinovitch A. An update on cytokines in the         of the schistosome egg granuloma. Immunobiology.
pathogenesis of insulin-dependent diabetes mellitus.     1994;191:441-450.
Diabetes Metab Rev. 1998;14:129-151.                     76. Blain H, Abdelmouttaleb I, Belmin J, et al.
58. Shizuru JA, Taylor-Edwards C, Banks BA, et al.       Arterial wall production of cytokines in giant cell
Immunotherapy of the nonobese diabetic mouse:            arteritis: results of a pilot study using human temporal
treatment with an antibody to T-helper lymphocytes.      artery cultures. J Gerontology. 2002;
Science. 1988;24:659-662.                                57A:M241-M245.
59. Rabinovitch A, Suarez-Pinzon WL. Cytokines and       77. The International Classification of Diseases:
their roles in pancreatic islet β-cell destruction and   Volume 1—Tabular List. Available at:
insulin-dependent diabetes mellitus. Biochem             http://cedr.lbl.gov/icd9.html. Accessed November 19,
Pharmacol. 1998;55:1139-1149.                            2002.
60. Mandrup-Poulsen T. The role of interleukin-1 in      78. Jacobson DL, Gange SJ, Rose NR, et al.
the pathogenesis of IDDM. Diabetologia.                  Epidemiology and estimated population burden of
1996;39:1005-1029.                                       elected autoimmune diseases in the United States.
61. Rapoport MJ, Jaramillo A, Zipris D, et al.           Clin Immunol Immunopathology.1997;84:
Interleukin 4 reverses T cell proliferative unrespon-    223-243.
siveness and prevents the onset of diabetes in           79. Schuma AA. Autoimmune rheumatic diseases in
nonobese diabetic mice. J Exp Med. 1993;178:             women. J Am Pharm Assoc. 2002;42:612-624.
87-99.                                                   80. Lambert NC, Stevens AM, Tylee TS, et al. From
62. Czaja AJ. Understanding the pathogenesis of          the simple detection of microchimerism in patients
autoimmune hepatitis. Am J Gastroenterol. 2001;96:       with autoimmune diseases to its implication in patho-
1224-1231.                                               genesis. Ann NY Acad Sci. 2001;945:164-171.
63. Salvarani C, Cantini F, Boiardi L, et al.            81. Castagnetta L, Granata OM, Traina H, et al. A
Polymyalgia rheumatica and giant-cell arteritis.         role for sex steroids in autoimmune diseases: a work-
N Engl J Med. 2002;347:261-271.                          ing hypothesis and supporting data. Ann NY Acad
64. Field M, Cook A, Gallagher G. Immuno-                Sci. 2002;966:193-203.
localisation of tumour necrosis factor and its recep-    82. Czaja AJ. Autoimmune hepatitis. Best Practice of
tors in temporal arteritis. Rheumatol Int. 1997;         Medicine. Available at: http://merck.praxis.md.
17:113-118.                                              Accessed November 5, 2002.
65. Santamaria P. Effector lymphocytes in autoimmu-      83. Hay JW, Hay AR. Inflammatory bowel disease:
nity. Curr Opin Immunology. 2001;13:663-669.             costs-of-illness. J Clin Gastroenterol. 1992;14:
66. Kouwenhoven M, Teleshova N, Ozenci V, et al.         309-317.
Monocytes in multiple sclerosis: phenotype and           84. Wesierska-Gadek J, Reinisch W, Penner E.
cytokine profile. J Neuroimmunology. 2001;112:197-       Autoimmunity of the gastrointestinal tract. In: Lahita
205.                                                     RG ed. Textbook of the Autoimmune Diseases.
67. de Jong BA, Schrijver HM, Huizinga TW, et al.        Philadelphia, Pa: Lippincott Williams & Wilkins;
Innate production of interleukin-10 and tumor necro-     2002:229-272.




VOL. 8, NO. 21, SUP.                      THE AMERICAN JOURNAL OF MANAGED CARE                                        S679
                                                                 16                                                 Exhibit 14
      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 59 of 427

REPORT

                85. Calkins BM, Mendeloff AI. Epidemiology of                bidity, mortality, and economics of rheumatoid arthri-
                inflammatory bowel disease. Epidemiology Rev.                tis. Arthritis Rheum. 2001;44:2746-2749.
                1986;8:60-91.                                                107. Newhall-Perry K, Law NJ, Ramos B, et al.
                86. Cotch MF. The socioeconomic impact of vasculi-           Direct and indirect costs associated with the onset of
                tis. Curr Opin Rheumatol. 2000;12:20-23.                     seropositive rheumatoid arthritis. J Rheumatol. 2000;
                87. Anderson DW, Ellenberg JH, Leventhal CM, et              27:1156-1163.
                al. Revised estimate of the prevalence of multiple           108. Gironimi G, Clarke AE, Hamilton VH, et al.
                sclerosis in the United States. Ann Neurol.                  Comparing health care expenditures between sys-
                1992;31:333-6.                                               temic lupus erythematosus patients in Stanford and
                88. Bresnitz EA, Strom BL. Epidemiology of sarcoido-         Montreal. Arthritis Rheum. 1996;39:979-987.
                sis. Epidemiol Rev. 1983;5:124-156.                          109. Clarke AE, Petri MA, Manzi S, et al. An interna-
                89. Javitz HS, Ward MM, Farber E, et al. The direct          tional perspective on the well being and health care
                cost of care for psoriasis and psoriatic arthritis in the    costs for patients with systemic lupus erythematosus.
                United States. J Am Acad Dermatol. 2002;46:                  Tri-Nation Study Group. J Rheumatol. 1999;26:
                850-860.                                                     1500-11.
                90. Taylor WJ. Epidemiology of psoriatic arthritis.          110. Doran MF, Pond GR, Crowson CS, et al. Trends
                Curr Opin Rheumatol. 2002;14:98-103.                         in incidence and mortality in rheumatoid arthritis in
                91. Ward MM. Functional disability predicts total            Rochester, Minnesota, over a forty-year period.
                costs in patients with ankylosing spondylitis. Arthritis     Arthritis Rheum. 2002;46;625-631.
                Rheum. 2002;46:223-231.                                      111. Silman AJ. The changing face of rheumatoid
                92. Khan MA. Update on spondyloarthropathies. Ann            arthritis: why the decline in incidence? Arthritis
                Intern Med. 2002; 136:896-907.                               Rheum. 2002;46;579-581.
                93. Fessel WJ. Systemic lupus erythematosus in the           112. Montenegro-Torres BF, Engelhardt T, Thamer
                community. Arch Intern Med. 1974;134:1027-1035.              M, et al. Are Fortune 100 companies responsive to
                94. Wilson L. Cost-of-illness of scleroderma: the case       chronically ill workers? Health Aff. 2001;20:
                for rare diseases. Semin Arthritis Rheum. 1997;27:           209-219.
                73-84.                                                       113. Neeck G. Fifty years of experience with corti-
                95. Eisenberg JM, Schulman KA, Glick H, et al.               sone therapy in the study and treatment of rheuma-
                Pharmacoeconomics: Economic evaluation of phar-              toid arthritis. Ann NY Acad Sci. 2002;966:28-38.
                maceuticals. In: Strom B, ed. Pharmacoepidemiology.          114. van Vollenhoven RF. Corticosteroids in rheumat-
                New York, NY: John Wiley & Sons;1994:469-505.                ic disease: understanding their effects is key to their
                96. Cooper MJ. Economic burden of rheumatoid arthri-         use. Postgrad Med. 1998;103:137-142.
                tis: a systematic review. Rheumatology. 2000;39:28-33.       115. Podolsky N. Inflammatory bowel disease.
                97. Bureau of Labor Statistics. Consumer Price               N Engl J Med. 2002; 347:417-429.
                Index—Revised Seasonal Factors and Seasonally                116. Noseworthy JH, Lucchinetti C, Rodriguez M, et
                Adjusted Indexes, January 1987 – December 2001.              al. Multiple Sclerosis. N Engl J Med. 2000; 343:938-952.
                Available at: http://ftp.bls.gov/pub/special.requests/cpi/   117. Rutgeerts PJ. Review article: the limitations of
                revseas_2001cpi.txt. Accessed August 14, 2002.               corticosteroid therapy in Crohn’s disease. Aliment
                98. Feagan BG, Vreeland MG, Larson LR, et al.                Pharmacol Ther. 2001;15:1515-1525.
                Annual cost of care for Crohn’s disease: a payor per-        118. Rakel RE, Bope ET, eds. Conn’s Current Therapy
                spective. Am J Gastroenterol. 2000; 95:1955-1960.            2002. Philadelphia, Pa: WB Saunders; 2002.
                99. Ward FM, Bodger K, Daly MJ, et al. Clinical eco-         119. Williams RO, Feldmann M, Maini RN. Anti-
                nomics review: medical management of inflammatory            tumor necrosis factor ameliorates joint disease in
                bowel disease. Aliment Pharmacol Ther. 1999;13:              murine collagen-induced arthritis. Proc Natl Acad Sci
                15-25.                                                       USA. 1992;89:9784-9788.
                100. Silverstein MD, Loftus EV, Jr, Sandborn WJ, et          120. Elliot MJ, Maini RN, Feldmann M, et al.
                al. Clinical course and costs of care for Crohn’s dis-       Treatment of rheumatoid arthritis with chimeric mon-
                ease: Markov model analysis of a population-based            oclonal antibodies to tumor necrosis factor alpha.
                cohort. Gastroenterology. 1999;117:49-57.                    Arthritis Rheum. 1993;36:1681-1690.
                101. Amin SP, Mullins CD, Duncan BS, et al. Direct           121. Maini RN, Breedveld FC, Kalden JR, et al.
                health care costs for treatment of diabetes mellitus         Therapeutic efficacy of multiple intravenous infusions
                and hypertension in an IPA-group-model HMO. Am J             of anti-tumor necrosis factor alpha monoclonal anti-
                Health Sys Pharm. 1999;56:1515-1520.                         body combined with low-dose weekly methotrexate
                102. Whetten-Goldstein K, Sloan FA, Goldstein LB,            in rheumatoid arthritis. Arthritis Rheum.1998:41:
                et al. A comprehensive assessment of the cost of mul-        1552-1563.
                tiple sclerosis in the United States. Multiple Sclerosis.    122. Lipsky PE, Van Del Heijde DMFM, St. Clair
                1998;4:419-425.                                              EW, et al. Infliximab and methotrexate in the treat-
                103. Lubeck DP. A review of the direct costs of              ment of rheumatoid arthritis. N Engl J Med. 2000;
                rheumatoid arthritis. Pharmacoeconomics. 2001;19:            343:1594-1602.
                811-818.                                                     123. Targan SR, Hanauer SB, van Deventer SJH,
                104. Ward MM. Health services in rheumatology.               et al. A short-term study of chimeric monoclonal
                Curr Opin Rheumatol. 2000;12:99-103.                         antibody cA2 to tumor necrosis factor a for Crohn’s
                105. Yelin H. The costs of rheumatoid arthritis:             disease. N Engl J Med. 1997;337:1029-1035.
                absolute, incremental, and marginal estimates.               124. Rutgeerts P, D’Haens G, Targan S, et al.
                J Rheumatol. 1996;23:(suppl 44)47-51.                        Efficacy and safety of retreatment with anti-tumor
                106. Wong JB, Ramey DR, Singh G. Long-term mor-              necrosis factor antibody (infliximab) to maintain




   S680                            THE AMERICAN JOURNAL OF MANAGED CARE                                           DECEMBER 2002

                                                          17                                                        Exhibit 14
         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 60 of 427

                                       Immune-Mediated Inflammatory Disorders (I.M.I.D.s): The Economic and Clinical Costs

remission in Crohn’s disease. Gastroenterology. 1999;        138. Cope AP. Regulation of autoimmunity by proin-
117:761-769.                                                 flammatory cytokines. Curr Opin Immunol. 1998;
125. Maksymowych WP, Jhangri GS, Lambert RG, et              10:669-676.
al. Infliximab in ankylosing spondylitis: a prospective      139. Shakoor N, Michalska M, Harris CA, et al.
observational inception cohort analysis of efficacy          Drug-induced systemic lupus erythematosus associated
and safety. J Rheumatol. 2002;29:959-965.                    with etanercept therapy. Lancet. 2002;359:579-581.
126. Yee AMF, Pochapin MB. Treatment of compli-              140. Charles PJ, Smeenk RJT, DeJong J, et al.
cated sarcoidosis withinfliximab: anti-tumor necrosis        Assessment of antibodies to double-stranded DNA
factor-a therapy. Ann Intern Med. 2001;135:27-31.            induced in rheumatoid arthritis patients following
127. Airo P, Antonioli CM, Vianelli M, et al. Anti-          treatment with infliximab, a monoclonal antibody to
tumour necrosis factor treatment with infliximab in a        tumor necrosis factor α. Arthritis Rheum. 2000;
case of giant cell arteritis resistant to steroid and        43:2383-2390.
immunosuppressive drugs. Rheumatology. 2002;41:              141. Keane J, Gershon S, Wise RP, et al.
347-349.                                                     Tuberculosis associated with infliximab, a tumor
128. Moreland LW, Baumgartner SW, Schiff MH, et              necrosis factor a-neutralizing agent. N Engl J Med.
al. Treatment of rheumatoid arthritis with a recombi-        2001;345:1098-1104.
nant human tumor necrosis factor receptor (p75)-Fc           142. Schaible TF. Long term safety of infliximab. Can
fusion protein. N Engl J Med. 1997;337:141-147.              J Gastroenterol. 2000;14(suppl):29C-32C.
129. Weinblatt ME, Kremer JM, Bankhurst AD, et al.           143. Fleischmann R, Iqbal I, Nandeshwar P, et al.
A trial of etanercept, a recombinant tumor necrosis          Safety and efficacy of disease-modifying anti-rheumat-
factor receptor:Fc fusion protein, in patients with          ic agents: focus on the benefits and risks of etaner-
rheumatoid arthritis receiving methotrexate. N Engl J        cept. Drug Safety. 2002;25:173-197.
Med. 1999;340:253-259.                                       144. Reichert JM. Monoclonal antibodies in the clin-
130. ACR definition of improvement in RA trials.             ic. Nat Biotechnol. 2001;19:819-822.
Available at: www.hopkins-arthritis.som.jhmi.edu.            145. Biotech regulatory radar. Available at:
Accessed August 11, 2002.
                                                             http://www.bioportfolio.com/news/btech_030402_4.ht
131. Lovell DJ, Giannini EH, Reiff A, et al. Etaner-         m. Accessed August 5, 2002.
cept in children with polyarticular juvenile rheuma-
toid arthritis. N Engl J Med. 2000;342:763-769.              146. Lorenz HM. Technology evaluation: adalimum-
                                                             ab, Abbott laboratories. Current Opinion Mol Ther.
132. Mease PJ, Goffe BS, Metz J, et al. Etanercept in        2002;4:185-190.
the treatment of psoriatic arthritis and psoriasis: a ran-
domized trial. Lancet. 2000;356:385-390.                     147. Biogen announces results from CDP 571 studies
                                                             in Crohn’s Disease. Biogenetics. July 30, 2002.
133. Gorman JD, Sack KE, Davis JC. Treatment of
ankylosing spondylitis by inhibition of tumor necrosis       148. First Phase III data For Abbott Laboratories’
factor alpha. N Engl J Med. 2002;346:1349-1356.              D2E7 (Adalimumab) support promise in Rheumatoid
                                                             Arthritis (RA). Abbott Laboratories. June 14, 2002.
134. Cada DJ, Levien T, Baker DE. Anakinra.
Hospital Pharmacy. 2002;37:619-629.                          149. Cambridge antibody technology interim results
                                                             for the six months ended 31 March 2002. Cambridge
135. Breshnihan B, Alvaro-Gracia JM, Cobby M, et
                                                             Antibody Techn. May 20, 2002.
al. Treatment of rheumatoid arthritis with recombi-
nant human interleukin-1 receptor antagonist.                150. Dinan HJ, Dijkmans BA. New therapeutic
Arthritis Rheum. 1998;41:2196-2204.                          targets for rheumatoid arthritis. Pharma World Sci.
                                                             1999;21:49-59.
136. Nashan B, Moore R, Amlot P, et al.
Randomised trial of basiliximab versus placebo for           151. Celltech Group plc—CIBC conference call.
control of acute cellular rejection in renal allograft       CIBC. September 10, 2001.
recipients. CHIB 201 International Study Group.              152. Crawford J. Clinical uses of pegylated pharma-
Lancet. 1997;350:1193-1198.                                  ceuticals in oncology. Cancer Treat Rev. 2002;
137. Vincenti F, Kirkman R, Light S, et al.                  28(suppl A):7-11.
Interleukin-2–receptor blockade with daclizumab              153. Positive data presented at major medical meet-
to prevent acute rejection in renal transplantation.         ing on two drugs in Amgen’s pipeline. Amgen.
N Engl J Med. 1998;338:161-165.                              November 12, 2001.




VOL. 8, NO. 21, SUP.                         THE AMERICAN JOURNAL OF MANAGED CARE                                       S681
                                                                     18                                               Exhibit 14
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 61 of 427




     EXHIBIT 15
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 62 of 427




                                1                              Exhibit 15
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 63 of 427




     EXHIBIT 16
         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 64 of 427



Inflammation | definition of Inflammation by Medical dictionary
                                                             https://medical-dictionary.thefreedictionary.com/Inflammation




Inflammation
Also found in: Dictionary, Thesaurus, Encyclopedia, Wikipedia.


inflammation [in″flah-ma´shun]
a localized protective response elicited by injury or destruction of tissues, which serves to destroy, dilute, or wall off
both the injurious agent and the injured tissue. adj., adj inflam´matory.

The inflammatory                can be provoked by physical, chemical, and biologic agents, including mechanical
trauma, exposure to excessive amounts of sunlight, x-rays and radioactive materials, corrosive chemicals, extremes
of heat and cold, or by infectious agents such as bacteria, viruses, and other pathogenic microorganisms. Although
these infectious agents can produce inflammation, infection and inflammation are not synonymous.

The classic signs of inflammation are heat, redness, swelling, pain, and loss of function. These are manifestations of
the physiologic changes that occur during the inflammatory process. The three major components of this process are
(1) changes in the caliber of blood vessels and the rate of blood flow through them (hemodynamic changes); (2)
increased capillary permeability; and (3) leukocytic exudation.

Hemodynamic changes begin soon after injury and progress at varying rates, according to the extent of injury. They
start with dilation of the arterioles and the opening of new capillaries and venular beds in the area. This causes an
accelerated flow of blood, accounting for the signs of heat and redness. Next follows increased permeability of the
microcirculation, which permits leakage of protein-rich fluid out of small blood vessels and into the extravascular fluid
compartment, accounting for the inflammatory edema.

Leukocytic exudation occurs in the following sequence. First, the               move to the endothelial lining of the
small blood vessels (margination) and line the endothelium in a tightly packed formation (pavementing). Eventually,
these leukocytes move through the endothelial spaces and escape into the extravascular space (emigration). Once
they are outside the blood vessels they are free to move and, by              , are drawn to the site of injury.
Accumulations of                and                  at the area of inflammation act to neutralize foreign particles by
                .

Chemical mediators of the inflammatory process include a variety of substances originating in the plasma and the
cells of uninjured tissue, and possibly from the damaged tissue. The major kinds of mediators are (1) vasoactive
amines, such as               and              ; (2) plasma endopeptidases that comprise three interrelated systems,
the kinin system that produces                , the complement system that produces proteins that interact with antigen-
-antibody complexes and mediate immunologic injury and inflammation, and the clotting system that increases
vascular permeability and chemotactic activity for the leukocytes; (3)                  , which can reproduce several
aspects of the inflammatory process; (4) neutrophil products; (5) lymphocyte factors; and (6) other mediators, such as
slow-reacting                of anaphylaxis and endogenous               .

                                                            1                                              Exhibit 16
         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 65 of 427

Hormonal Response. Some hormones, such as                  , have an                       action that limits
inflammation to a local reaction while others are proinflammatory. Thus, the endocrine system has a regulatory effect
on the process of inflammation so that it can be balanced and beneficial in the body's attempts to recover from injury.




                                               Cellular changes in inflammation. 1, Margination of neutrophils brings these
                                               inflammatory cells in close contact with the endothelium. 2, Adhesion of platelets
                                               results in the release of mediators of inflammation and coagulation. Fibrin strands
                                               are the first signs of clot formation. 3, Pavementing of leukocytes is mediated by
                                               adhesion molecules activated by the mediators of inflammation released from
                                               platelets and leukocytes. RBC, red blood cells. From Damjanov, 2000.


   acute inflammation inflammation, usually of sudden onset, marked by the classical signs of heat, redness,
   swelling, pain, and loss of function, and in which vascular and exudative processes predominate.
   catarrhal inflammation a form affecting mainly a mucous surface, marked by a copious discharge of mucus and
   epithelial debris.
   chronic inflammation prolonged and persistent inflammation marked chiefly by new connective tissue formation;
   it may be a continuation of an acute form or a prolonged low-grade form.
   exudative inflammation one in which the prominent feature is an exudate.
   fibrinous inflammation one marked by an exudate of coagulated fibrin.
   granulomatous inflammation a form, usually chronic, attended by formation of granulomas.
   interstitial inflammation inflammation affecting chiefly the stroma of an organ.
   parenchymatous inflammation inflammation affecting chiefly the essential tissue elements of an organ.
   productive inflammation (proliferative inflammation) one leading to the production of new connective tissue
   fibers.
   pseudomembranous inflammation an acute inflammatory                to a powerful necrotizing toxin (such
   asdiphtheria  ), characterized by formation on a mucosal surface of a false membrane composed of

                                                          2                                                    Exhibit 16
           Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 66 of 427



    precipitated fibrin, necrotic epithelium, and inflammatory leukocytes.
    purulent inflammation suppurative inflammation.
    serous inflammation one producing a serous exudate.
    subacute inflammation a condition intermediate between chronic and acute inflammation, exhibiting some of the
    characteristics of each.
    suppurative inflammation one marked by pus formation.
    toxic inflammation one due to a poison, e.g., a bacterial product.
    traumatic inflammation one that follows a wound or injury.
    ulcerative inflammation that in which necrosis on or near the surface leads to loss of tissue and creation of a
    local defect (ulcer).

Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, Seventh Edition. © 2003 by Saunders, an imprint of
Elsevier, Inc. All rights reserved.




                                                                 3                                                  Exhibit 16
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 67 of 427




     EXHIBIT 17
      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 68 of 427

     Medical De!nition of Macrophage
                    Medical Author: William C. Shiel Jr., MD, FACP, FACR

                                                   Privacy &
                                                   Trust Info
Macrophage: A type of white blood cell that ingests foreign material. Macrophages are

key players in the immune response to foreign invaders of the body, such as infectious

microorganisms. They are normally found in the liver, spleen, and connective tissues of

the body.




             CONTINUE SCROLLING OR CLICK HERE FOR RELATED SLIDESHOW




                                                                SLIDESHOW


                                                  Heart Disease: Causes
                                                    of a Heart Attack

                                                                See Slideshow




Reviewed on 12/12/2018
                                            1                                   Exhibit 17
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 69 of 427




     EXHIBIT 18
Medical emergency | definition of medical emergency by Medical dictionary                                                    7/1/20, 10:55 AM
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 70 of 427

Medical emergency | definition of medical emergency by Medical
dictionary
                                                                        https://medical-dictionary.thefreedictionary.com/medical+emergency


    dignityhealth.org ▼        Emergency Room Services - Get Help in Your Area
                               Ad Providing the Compassionate & Experienced Treatment You Need. Visit Our ER Now! When You
     ➤ Visit Website           Need a Patient-Focused ER, Turn to Our Local Hospital. Specialists On Standby. Book Your ER
                               Arrival Time. Top Quality Care. Always Transparent. Services: Severe Lacerations, Allergic
                               Reactions, Burns.



medical emergency
Also found in: Wikipedia.


medical emergency                              A medical or behavioural condition, the onset of which is sudden and manifests itself
by symptoms of sufficient severity, including severe pain, such that a prudent lay person could reasonably expect the
absence of immediate medical attention to result in:
(1) placing the health of the afflicted person with such a condition in serious jeopardy;
(2) serious impairment to the person’s bodily functions;
(3) serious dysfunction of any bodily organ or part; or
(4) serious disfugurement.

Examples
Severe chest pain, severe or multiple injuries, severe SOB, loss of consciousness, sudden change in mental status (e.g.,
disorientation), severe bleeding, acute pain, conditions requiring immediate attention (e.g., acute MI, appendicitis,
poisoning, convulsions).

Segen's Medical Dictionary. © 2012 Farlex, Inc. All rights reserved.


    medicalguardian.…      ▼   Emergency Alert Systems - 2020's Top Emergency Alerts
   (800) 833-0272              Ad Emergency Alert Systems - Start Comparing Models, Features, & Prices Online Today! Find
                   (4.4)       Emergency Alert System Prices By Zip. Compare Emergency Alert System Prices Today! 1 Month
                               Free. Products & Pricing. Discount Code. Free Price Quote. New Freedom Guardian™. Risk
     ➤ Visit Website           Assessment.
                                 Order Online     Buyer's Guide
                                 Active Guardian™ Internet Special Offer
                                 Risk Assessment Products & Pricing




https://medical-dictionary.thefreedictionary.com/medical+emergency                                                                Page 1 of 2

                                                                            1                                       Exhibit 18
Medical emergency | definition of medical emergency by Medical dictionary                                                                7/1/20, 10:55 AM
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 71 of 427


                                                                                                           Keto Guide Shows

                                                                                                           Finally, a guide that explains
                                                                                                           exactly how to get started o
                                                                                                           Keto Diet
                                                                                                           KetoCustomPlan


                                                                            Advertisement. Bad banner? Please let us know Remove Ads

                                                          Copyright © 2003-2020 Farlex, Inc


                                                                            Disclaimer
                     All content on this website, including dictionary, thesaurus, literature, geography, and other reference data is
                      for informational purposes only. This information should not be considered complete, up to date, and is not
                      intended to be used in place of a visit, consultation, or advice of a legal, medical, or any other professional.




https://medical-dictionary.thefreedictionary.com/medical+emergency                                                                            Page 2 of 2

                                                                               2                                               Exhibit 18
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 72 of 427




     EXHIBIT 19
      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 73 of 427


          Medical De!nition of Myalgia
                    Medical Author: William C. Shiel Jr., MD, FACP, FACR

                                                    Privacy &
                                                    Trust Info
Myalgia: Pain in the muscles or within muscle 'tissue.




             CONTINUE SCROLLING OR CLICK HERE FOR RELATED SLIDESHOW




                                                                 SLIDESHOW


                                                      Pictures of the 7
                                                      Riskiest Workout
                                                     Moves, and How to
                                                       Improve Them

                                                                 See Slideshow




Reviewed on 12/11/2018




                                            1                                    Exhibit 19
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 74 of 427




     EXHIBIT 20
Myelin: MedlinePlus Medical Encyclopedia                                                   7/1/20, 10:59 AM
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 75 of 427

National Institutes of Health / U.S. National Library of Medicine




  Home → Medical Encyclopedia → Myelin


  URL of this page: //medlineplus.gov/ency/article/002261.htm

  Myelin

  Myelin is an insulating layer, or sheath that forms around nerves, including those in the brain
  and spinal cord. It is made up of protein and fatty substances.

  This myelin sheath allows electrical impulses to transmit quickly and efficiently along the nerve
  cells. If myelin is damaged, these impulses slow down. This can cause diseases such as
  multiple sclerosis.


  References
  Calabresi PA. Multiple sclerosis and demyelinating conditions of the central nervous system. In:
  Goldman L, Schafer AI, eds. Goldman-Cecil Medicine. 25th ed. Philadelphia, PA: Elsevier
  Saunders; 2016:chap 411.

  Myelin. Taber's Medical Dictionary Online.
  www.tabers.com/tabersonline/view/Tabers-Dictionary/767168/all/myelin [https://www.tabers
  .com/tabersonline/view/Tabers-Dictionary/767168/all/myelin]
  . Accessed June 11, 2017.


  Review Date 5/13/2019
  Updated by: Linda J. Vorvick, MD, Clinical Associate Professor, Department of Family Medicine,
  UW Medicine, School of Medicine, University of Washington, Seattle, WA. Also reviewed by
  David Zieve, MD, MHA, Medical Director, Brenda Conaway, Editorial Director, and the A.D.A.M.
  Editorial team.




https://medlineplus.gov/ency/article/002261.htm                                                 Page 1 of 2

                                                     1                              Exhibit 20
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 76 of 427




     EXHIBIT 21
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 77 of 427




                                1                              Exhibit 21
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 78 of 427




     EXHIBIT 22
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 79 of 427




                                1                              Exhibit 22
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 80 of 427




     EXHIBIT 23
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 81 of 427




                                1                              Exhibit 23
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 82 of 427




     EXHIBIT 24
What is Public Health? | CDC Foundation                                                                        7/1/20, 11:07 AM
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 83 of 427




        (/)




              Public Health In Action
                  READ STORIES
                 (/STORIES-LIST)




              Who We Are (/Our-Story)              / What Is Public Health?


              What Is Public Health?
                                                                                                       SHARE


                                                                      S I G N U P F O R U P D AT E S
                                                                      Join us. We'll send you news and updates
                                                                      about the CDC Foundation's work around
                                                                      the world.



https://www.cdcfoundation.org/what-public-health                                                                    Page 1 of 5


                                                                     1                                  Exhibit 24
What is Public Health? | CDC Foundation                                                       7/1/20, 11:07 AM
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 84 of 427
                                                       Subscribe to our Email Updates
                                                       (https://www.cdcfoundation.org/contact/subscribe)


                                                       Recent Blog Posts

                                                                      CDC Foundation
                                                                      Works With Global
                                                                      Partners To
                                                                      Continue Access...
                                                                      (/Blog/Cdc-
                                                                      Foundation-Works-
                                                                      Global-Partners-
                                                                      Continue-Access-
             P U B L I C H E A LT H C O N N E C T S                   Safe-Water-During-
             US ALL.                                                  Coronavirus)
             Public health is the science of                          Candace Wheeler
             protecting and improving the health of
                                                                      Companies Step
             people and their communities. This
                                                                      Forward To Keep
             work is achieved by promoting healthy
                                                                      Healthcare Workers
             lifestyles, researching disease and
                                                                      Safe
             injury prevention, and detecting,
                                                                      (/Blog/Companies-
             preventing and responding to
                                                                      Step-Forward-Keep-
             infectious diseases.
                                                                      Healthcare-
             Overall, public health is concerned                      Workers-Safe)
             with protecting the health of entire                     Amanda Dudley
             populations. These populations can be                    Task Force Aims To
             as small as a local neighborhood, or                     Examine COVID-19
             as big as an entire country or region                    Health Inequities To
             of the world.                                            Inf... (/Blog/Health-
                                                                      Equity-Task-Force)
             Public health professionals try to
             prevent problems from happening or                       Amy Tolchinsky
             recurring through implementing
             educational programs, recommending
             policies, administering services and
             conducting research—in contrast to
             clinical professionals like doctors and
             nurses, who focus primarily on


https://www.cdcfoundation.org/what-public-health                                                  Page 2 of 5


                                                       2                                Exhibit 24
What is Public Health? | CDC Foundation                                                      7/1/20, 11:07 AM
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 85 of 427
             treating individuals after they become                CDC Foundation
             sick or injured. Public health also                   Hosts Online
             works to limit health disparities. A                  Seminars To Help
             large part of public health is                        Key Industries ...
             promoting healthcare equity, quality                  (/Blog/Cdc-
             and accessibility.                                    Foundation-Hosts-
                                                                   Online-Seminars-
             C D C I S O U R N AT I O N ' S                        Help-Key-
             P R E M I E R P U B L I C H E A LT H
                                                                   Industries-Map-Out-
             A G E N C Y.
                                                                   Reopening-During-
             The Centers for Disease Control and                   Covid-19)
             Prevention (CDC) is the nation’s
                                                                    Candace Wheeler
             leading public health agency,
             dedicated to saving lives and                          Our Commitment To
             protecting the health of Americans.                    Advancing Health
             CDC keeps America secure by                            Equity (/Blog/Our-
             controlling disease outbreaks; making                  Commitment-To-
             sure food and water are safe; helping                  Addressing-Racial-
             people avoid leading causes of death                   Injustice-And-
             such as heart disease, cancer, stroke                  Advancing-Health-
             and diabetes; and working globally to                  Equity)
             reduce threats to the nation’s health.                 Judy Monroe, MD
             When a national health security threat
                                                                    Collaborations In The
             appears, CDC may not know right away
                                                                    Time Of COVID-19
             why or how many people are affected,
                                                                    (/Blog/Collaborations-
             but the agency has world-class
                                                                    Time-Covid-19)
             expertise to Rnd out what is making
                                                                    Caitlin Smyke
             people sick and what to do about it.
                                                                    Epstein, MPA

                                                          VIEW MORE POSTS (/BLOG-LIST)




https://www.cdcfoundation.org/what-public-health                                                 Page 3 of 5


                                                      3                             Exhibit 24
What is Public Health? | CDC Foundation                                                    7/1/20, 11:07 AM
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 86 of 427




             CDC is ready 24/7 to respond to any
             natural or manmade event. By
             connecting state and local health
             departments across the nation, CDC
             can discover patterns of disease and
             respond when needed. CDC monitors
             health, informs decision-makers, and
             provides people with information so
             they can take responsibility for their
             own health. CDC also trains and
             guides state and local public health
             laboratory partners to ensure that labs
             can safely detect and respond to
             dangerous health threats.

             CDC works to strengthen local and
             state public health departments and
             promote proven health programs.
             Headquartered in Atlanta, CDC has a
             staff of more than 14,000 employees
             in nearly 170 occupations who work in
             all 50 states and more than 50
             countries.

             Learn more about CDC at cdc.gov
             (http://www.cdc.gov).



https://www.cdcfoundation.org/what-public-health                                               Page 4 of 5


                                                       4                            Exhibit 24
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 87 of 427




     EXHIBIT 25
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 88 of 427




                                1                              Exhibit 25
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 89 of 427




     EXHIBIT 26
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 90 of 427




                                1                              Exhibit 26
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 91 of 427




     EXHIBIT 27
          Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 92 of 427
                      NCHS Data Brief ■ No. 328 ■ November 2018



                       Mortality in the United States, 2017
     Sherry L. Murphy, B.S., Jiaquan Xu, M.D., Kenneth D. Kochanek, M.A., and Elizabeth Arias, Ph.D.



                                   This report presents final 2017 U.S. mortality data on deaths and death rates
Key findings                       by demographic and medical characteristics. These data provide information
Data from the National             on mortality patterns among U.S. residents by variables such as sex, race and
Vital Statistics System            ethnicity, and cause of death. Life expectancy estimates, age-specific death
                                   rates, age-adjusted death rates by race and ethnicity and sex, 10 leading causes
●● Life expectancy for the U.S.
                                   of death, and 10 leading causes of infant death were analyzed by comparing
population declined to 78.6
                                   2017 and 2016 final data (1).
years in 2017.
●● The age-adjusted death
rate increased by 0.4% from
                                   How long can we expect to live?
728.8 deaths per 100,000           In 2017, life expectancy at birth was 78.6 years for the total U.S.
standard population in 2016 to     population—a decrease from 78.7 years in 2016 (Figure 1). For males, life
731.9 in 2017.
                                   expectancy changed from 76.2 in 2016 to 76.1 in 2017. For females, life
●● Age-specific death rates        expectancy remained the same at 81.1.
increased from 2016 to 2017
for age groups 25–34, 35–44,
and 85 and over, and decreased     Figure 1. Life expectancy at selected ages, by sex: United States, 2016 and 2017
for the age group 45–54.
●●The 10 leading causes of                 At birth
death in 2017 remained the             Both sexes                                                                                                78.7
                                                                                                                                                 78.6
same as in 2016.                                                                                                                              76.2
                                               Male
                                                                                                                                              76.1
●● The infant mortality rate of
                                            Female                                                                                                   81.1
579.3 infant deaths per 100,000                                                                                                                      81.1
live births in 2017 was not
significantly different from the
                                        At age 65
2016 rate.
                                       Both sexes                             19.4
                                                                              19.5
●● The 10 leading causes of                                                                                                                            2016
                                                                             18.1                                                                      2017
infant death in 2017 remained                  Male
                                                                             18.1
the same as in 2016 although                                                    20.6
                                            Female
4 causes changed ranks.                                                         20.6

                                                       0         10          20         30       40     50       60                  70         80          90
                                                                                          Life expectancy (years)

                                   NOTES: Life expectancies for 2016 were revised using updated Medicare data; therefore, figures may differ from those previously
                                   published. Access data table for Figure 1 at: https://www.cdc.gov/nchs/data/databriefs/db328_tables-508.pdf#1.
                                   SOURCE: NCHS, National Vital Statistics System, Mortality.




                          U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES
                                   Centers for Disease Control and Prevention
                                          National Center for Health Statistics


                                                                1                                                                     Exhibit 27
    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 93 of 427
                 NCHS Data Brief ■ No. 328 ■ November 2018

Life expectancy for females was consistently higher than it was for males. In 2017, the difference
in life expectancy between females and males increased 0.1 year from 4.9 years in 2016 to 5.0
years in 2017.

In 2017, life expectancy at age 65 for the total population was 19.5 years, an increase of 0.1 year
from 2016. Life expectancy at age 65 was 20.6 years for females and 18.1 years for males, both
unchanged from 2016. The difference in life expectancy at age 65 between females and males
was 2.5 years, unchanged from 2016.


What are the age-adjusted death rates for race–ethnicity–sex groups?
The age-adjusted death rate for the total population increased 0.4% from 728.8 per 100,000
standard population in 2016 to 731.9 in 2017 (Figure 2). Age-adjusted death rates increased in
2017 from 2016 for non-Hispanic white males (0.6%) and non-Hispanic white females (0.9%).
The age-adjusted death rate decreased for non-Hispanic black females (0.8%). Rates did not
change significantly for non-Hispanic black males, Hispanic males, and Hispanic females from
2016 to 2017.

Figure 2. Age-adjusted death rates, by race and ethnicity and sex: United States, 2016 and 2017



                                                                                                       728.8
               Total                                                                                    1
                                                                                                            731.9


    Non-Hispanic                                                                                                                    1,081.2
      black male                                                                                                                    1,083.3

    Non-Hispanic                                                                                        734.1
     black female                                                                                      2
                                                                                                           728.0

    Non-Hispanic                                                                                                    879.5
      white male                                                                                                    1
                                                                                                                        885.1

    Non-Hispanic                                                                              637.2
     white female                                                                            1
                                                                                              642.8

          Hispanic                                                                           631.8                                     2016
             male                                                                            631.8                                     2017

          Hispanic                                                      436.4
            female                                                      434.2


                       0                   200                  400                   600                    800            1,000        1,200
                                                          Deaths per 100,000 U.S. standard population

Statistically significant increase in age-adjusted death rate from 2016 to 2017 (p < 0.05).
1

Statistically significant decrease in age-adjusted death rate from 2016 to 2017 (p < 0.05).
2

NOTE: Access data table for Figure 2 at: https://www.cdc.gov/nchs/data/databriefs/db328_tables-508.pdf#2.
SOURCE: NCHS, National Vital Statistics System, Mortality.




                                                                          ■ 2 ■
                                                                             2                                                          Exhibit 27
    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 94 of 427
                 NCHS Data Brief ■ No. 328 ■ November 2018

Did age-specific death rates change among those aged 15 years and over?
Death rates increased significantly between 2016 and 2017 for age groups 25–34 (2.9%), 35–44
(1.6%), and 85 and over (1.4%) (Figure 3).

The death rate decreased significantly for age group 45–54 (1.0%).

Rates for other age groups did not change significantly between 2016 and 2017.

Figure 3. Death rates for ages 15 years and over: United States, 2016 and 2017

                                                                                                                                                       2016
                             15–24                                        74.9                                                                         2017
                                                                          74.0

                                                                               129.0
                             25–34                                             1
                                                                                 132.8

                                                                                   192.2
                             35–44                                                 1
                                                                                     195.2
    Age group (years)




                                                                                           405.5
                             45–54                                                         2
                                                                                            401.5

                                                                                                   883.8
                             55–64
                                                                                                   885.8

                                                                                                           1,788.6
                             65–74
                                                                                                           1,790.9

                                                                                                                     4,474.8
                             75–84
                                                                                                                     4,472.6

                        85 and over                                                                                             13,392.1
                                                                                                                                1
                                                                                                                                  13,573.6


                                      1          10                     100                    1,000                  10,000                 100,000
                                                               Deaths per 100,000 U.S. population

Statistically significant increase in age-specific death rate from 2016 to 2017 (p < 0.05).
1

Statistically significant decrease in age-specific death rate from 2016 to 2017 (p < 0.05).
2

NOTES: Rates are plotted on a logarithmic scale. Access data table for Figure 3 at: https://www.cdc.gov/nchs/data/databriefs/db328_tables-508.pdf#3.
SOURCE: NCHS, National Vital Statistics System, Mortality.




                                                                          ■ 3 ■
                                                                              3                                                                        Exhibit 27
    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 95 of 427
                 NCHS Data Brief ■ No. 328 ■ November 2018

What are the leading causes of death?
In 2017, the 10 leading causes of death (heart disease, cancer, unintentional injuries, chronic
lower respiratory diseases, stroke, Alzheimer disease, diabetes, influenza and pneumonia, kidney
disease, and suicide) remained the same as in 2016. Causes of death are ranked according
to number of deaths (1). The 10 leading causes accounted for 74.0% of all deaths in the
United States in 2017.

From 2016 to 2017, age-adjusted death rates increased for 7 of 10 leading causes of death and
decreased for 1 (Figure 4 ). The rate increased 4.2% for unintentional injuries, 0.7% for chronic
lower respiratory diseases, 0.8% for stroke, 2.3% for Alzheimer disease, 2.4% for diabetes, 5.9%
for influenza and pneumonia, and 3.7% for suicide. The rate decreased 2.1% for cancer. Rates for
heart disease and kidney disease did not change significantly.

Figure 4. Age-adjusted death rates for the 10 leading causes of death: United States, 2016 and 2017



                   Heart disease                                                                                                                165.5
                                                                                                                                                165.0
                           Cancer                                                                                                           155.8
                                                                                                                                         1
                                                                                                                                           152.5
         Unintentional injuries                                        47.4
                                                                        2
                                                                          49.4
    Chronic lower respiratory                                     40.6
                    diseases                                       2
                                                                     40.9
                            Stroke                              37.3
                                                                2
                                                                  37.6
             Alzheimer disease                              30.3
                                                            2
                                                              31.0
                         Diabetes                     21.0
                                                      2
                                                        21.5
    Influenza and pneumonia                      13.5
                                                  2
                                                    14.3
                                                                                                                                                  2016
                 Kidney disease                  13.1
                                                 13.0                                                                                             2017

                           Suicide                13.5
                                                  2
                                                   14.0

                                       0          20           40          60           80         100          120         140          160         180
                                                                  Deaths per 100,000 U.S. standard population

1
 Statistically significant decrease in age-adjusted death rate from 2016 to 2017 (p < 0.05).
2
 Statistically significant increase in age-adjusted death rate from 2016 to 2017 (p < 0.05).
NOTES: A total of 2,813,503 resident deaths were registered in the United States in 2017. The 10 leading causes accounted for 74.0% of all deaths in the
United States in 2017. Causes of death are ranked according to number of deaths. Rankings for 2016 data are not shown. Data table for Figure 4 includes the
number of deaths for leading causes. Access data table for Figure 4 at: https://www.cdc.gov/nchs/data/databriefs/db328_tables-508.pdf#4.
SOURCE: NCHS, National Vital Statistics System, Mortality.




                                                                          ■ 4 ■
                                                                              4                                                                     Exhibit 27
    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 96 of 427
                 NCHS Data Brief ■ No. 328 ■ November 2018

What are the leading causes of infant death?
The infant mortality rate (IMR)—the ratio of infant deaths to live births in a given year—is
generally regarded as a good indicator of the overall health of a population. IMR changed from
587.0 infant deaths per 100,000 live births in 2016 to 579.3 in 2017, but this change was not
statistically significant.

The 10 leading causes of infant death in 2017 accounted for 67.8% of all infant deaths in the
United States. The leading causes remained the same as in 2016 although maternal complications
became the third leading cause while sudden infant death syndrome became the fourth, and
diseases of the circulatory system became the eighth leading cause while respiratory distress of
newborn became the ninth (Figure 5). Causes of infant death are ranked according to number
of infant deaths (1). IMR for unintentional injuries increased 10.7% from 30.9 infant deaths per
100,000 live births in 2016 to 34.2 in 2017. Mortality rates for other leading causes of infant
death did not change significantly.

Figure 5. Infant mortality rates for the 10 leading causes of infant death in 2017: United States, 2016 and 2017



    Congenital malformations                                                                                                                   122.1
                                                                                                                                             118.8
                Low birth weight                                                                                            99.5
                                                                                                                           97.2
                                                                        35.5
       Maternal complications
                                                                         37.1
           Sudden infant death                                           38.0
                    syndrome                                            35.4
                                                                    30.9
          Unintentional injuries                                      1
                                                                        34.2
           Cord and placental                             21.3
                 complications                             21.9
           Bacterial sepsis of                        14.8
                      newborn                         15.4
               Diseases of the                      11.7
            circulatory system                      11.6
        Respiratory distress of                     12.4                                                                                               2016
                      newborn                       11.4                                                                                               2017
                                                   10.1
         Neonatal hemorrhage                       9.8

                                        0               20              40               60               80              100              120             140
                                                                           Infant deaths per 100,000 live births

1
 Statistically significant increase in mortality rate from 2016 to 2017 (p < 0.05).
NOTES: A total of 22,335 deaths occurred in children under age 1 year in the United States in 2017, with an infant mortality rate of 579.3 infant deaths per 100,000
live births. The 10 leading causes of infant death in 2017 accounted for 67.8% of all infant deaths in the United States. A total of 23,161 infant deaths occurred in
2016, with an infant mortality rate of 587.0 infant deaths per 100,000 live births. Causes of death are ranked according to number of deaths. Rankings for 2016
data are not shown. Data table for Figure 5 includes the number of deaths under age 1 year for leading causes of infant death. Access data table for Figure 5 at:
https://www.cdc.gov/nchs/data/databriefs/db328_table-508.pdf#5.
SOURCE: NCHS, National Vital Statistics System, Mortality.




                                                                             ■ 5 ■
                                                                                5                                                                        Exhibit 27
 Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 97 of 427
              NCHS Data Brief ■ No. 328 ■ November 2018

Summary
In 2017, a total of 2,813,503 resident deaths were registered in the United States—69,255 more
deaths than in 2016. From 2016 to 2017, the age-adjusted death rate for the total population
increased 0.4%, and life expectancy at birth decreased 0.1 year. Age-specific death rates between
2016 and 2017 increased for age groups 25–34, 35–44, and 85 and over, and decreased for age
group 45–54. Age-adjusted death rates increased for non-Hispanic white males and non-Hispanic
white females and decreased for non-Hispanic black females.

The 10 leading causes of death in 2017 remained the same as in 2016. Age-adjusted death rates
increased for seven leading causes and decreased for one. Life expectancy at birth decreased
0.1 year from 78.7 years in 2016 to 78.6 in 2017, largely because of increases in mortality from
unintentional injuries, suicide, diabetes, and influenza and pneumonia, with unintentional injuries
making the largest contribution.

In 2017, a total of 22,335 deaths occurred among children under age 1 year, which was 826
fewer infant deaths than in 2016. The leading causes of infant death were the same in 2017 and
2016 although maternal complications became the third leading cause while sudden infant death
syndrome became the fourth, and diseases of the circulatory system became the eighth leading
cause while respiratory distress of newborn became the ninth. The only significant change among
the 10 leading causes of infant death was a 10.7% increase in IMR for unintentional injuries.


Definitions
Cause of death: Based on medical information—including injury diagnoses and external causes
of injury—entered on death certificates filed in the United States. This information is classified
and coded in accordance with the International Statistical Classification of Diseases and Related
Health Problems, Tenth Revision (2).

Death rates: For 2017, based on population estimates for July 1, 2017, that are consistent with
the April 1, 2010, census. These population estimates (as well as population figures for the 2010
census) are available on the National Center for Health Statistics’ (NCHS) website (3). Age-
adjusted death rates are useful when comparing different populations because they remove the
potential bias that can occur when the populations being compared have different age structures.
NCHS uses the direct method of standardization; see Technical Notes of “Deaths: Final Data for
2016” (1) for more information.

Infant mortality rate (IMR): Computed by dividing the number of infant deaths in a calendar year
by the number of live births registered for that same time period. IMR is the most widely used
index for measuring the risk of dying during the first year of life.

Leading causes of death: Ranked according to the number of deaths assigned to rankable
causes (4).

Life expectancy: The expected average number of years of life remaining at a given age. It is
denoted by ex, which means the average number of subsequent years of life for someone now
aged x. Life expectancy estimates for 2017 are based on a methodology first implemented with
2008 final mortality data (5). Life expectancies for 2016 were revised using updated Medicare




                                              ■ 6 ■
                                                6                                           Exhibit 27
 Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 98 of 427
              NCHS Data Brief ■ No. 328 ■ November 2018

data; therefore, figures may differ from those previously published (1). Life expectancies for 2017
may change slightly when updated Medicare data become available.


Data source and methods
The data shown in this report reflect information collected by NCHS for 2016 and 2017 from
death certificates filed in all 50 states and the District of Columbia and compiled into national
data known as the National Vital Statistics System. The standard presentation of life expectancy
estimates are rounded to one decimal place. Changes in life expectancy, computed using figures
rounded to one decimal, may slightly overestimate or underestimate the actual change. Changes
in life expectancy from 2016 to 2017 using unrounded estimates were less than 0.1 year. Death
rates shown in this report are calculated based on postcensal population estimates as of July 1,
2016, and July 1, 2017, which are consistent with the April 1, 2010, census. Differences between
death rates were evaluated using a two-tailed z test.

About the authors
Sherry L. Murphy, Jiaquan Xu, Kenneth D. Kochanek, and Elizabeth Arias are with the National
Center for Health Statistics, Division of Vital Statistics.


References
1. Xu JQ, Murphy SL, Kochanek KD, Bastian B, Arias E. Deaths: Final data for 2016. National
Vital Statistics Reports; vol 67 no 5. Hyattsville, MD: National Center for Health Statistics. 2018.
Available from: https://www.cdc.gov/nchs/data/nvsr/nvsr67/nvsr67_05.pdf.

2. World Health Organization. International statistical classification of diseases and related
health problems, tenth revision (ICD–10). 5th ed. Geneva, Switzerland. 2016.

3. National Center for Health Statistics. U.S. census populations with bridged-race categories.
Available from: https://www.cdc.gov/nchs/nvss/bridged_race.htm.

4. Heron M. Deaths: Leading causes for 2016. National Vital Statistics Reports; vol 67 no 6.
Hyattsville, MD: National Center for Health Statistics. 2018. Available from: https://www.cdc.
gov/nchs/data/nvsr/nvsr67/nvsr67_06.pdf.
5. Arias E. United States life tables, 2008. National Vital Statistics Reports; vol 61 no 3.
Hyattsville, MD: National Center for Health Statistics. 2012. Available from: https://www.cdc.
gov/nchs/data/nvsr/nvsr61/nvsr61_03.pdf.




                                              ■ 7 ■
                                                 7                                           Exhibit 27
              Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 99 of 427
U.S. DEPARTMENT OF
                                                                                                       FIRST CLASS MAIL
HEALTH & HUMAN SERVICES                                                                               POSTAGE & FEES PAID
                                                                                                           CDC/NCHS
Centers for Disease Control and Prevention                                                              PERMIT NO. G-284
National Center for Health Statistics
3311 Toledo Road, Room 4551, MS P08
Hyattsville, MD 20782–2064

OFFICIAL BUSINESS
PENALTY FOR PRIVATE USE, $300


For more NCHS Data Briefs, visit:
https://www.cdc.gov/nchs/products/databriefs.htm.




                                  NCHS Data Brief ■ No. 328 ■ November 2018

Keywords: life expectancy • leading cause • National Vital Statistics System   Suggested citation
                                                                               Murphy SL, Xu JQ, Kochanek KD, Arias
                                                                               E. Mortality in the United States, 2017.
                                                                               NCHS Data Brief, no 328. Hyattsville, MD:
                                                                               National Center for Health Statistics. 2018.

                                                                               Copyright information
                                                                               All material appearing in this report is in
                                                                               the public domain and may be reproduced
                                                                               or copied without permission; citation as to
                                                                               source, however, is appreciated.

                                                                               National Center for Health
                                                                               Statistics
                                                                               Charles J. Rothwell, M.S., M.B.A., Director
                                                                               Jennifer H. Madans, Ph.D., Associate
                                                                                 Director for Science
                                                                               Division of Vital Statistics
                                                                               Steven Schwartz, Ph.D., Director
                                                                               Hanyu Ni, Ph.D., M.P.H., Associate Director
                                                                                for Science




                                                                               For e-mail updates on NCHS publication
                                                                               releases, subscribe online at:
                                                                               https://www.cdc.gov/nchs/govdelivery.htm.

                                                                               For questions or general information
                                                                               about NCHS:
                                                                               Tel: 1–800–CDC–INFO (1–800–232–4636)
                                                                               TTY: 1–888–232–6348
                                                                               Internet: https://www.cdc.gov/nchs
                                                                               Online request form: https://www.cdc.gov/info

                                                                               ISSN 1941–4927 Print ed.
                                                                               ISSN 1941–4935 Online ed.
                                                                               DHHS Publication No. 2019–1209
                                                                               CS298755

                                                          8                                              Exhibit 27
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 100 of 427




     EXHIBIT 28
                  Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 101 of 427
National Vital
Statistics Reports
Volume 63, Number 5                                                                                                                                           September 24, 2014



International Comparisons of Infant Mortality and
Related Factors: United States and Europe, 2010
by Marian F. MacDorman, Ph.D., and T.J. Mathews, M.S., National Center for Health Statistics; Ashna D. Mohangoo, Ph.D.,
TNO Child Health, Netherlands; and Jennifer Zeitlin, M.D., Inserm, France



Abstract                                                                                             countries. Specifically, the report measures the impact on infant
                                                                                                     mortality differences of two major factors: the percentage of preterm
     Objectives—This report investigates the reasons for the United                                  births and gestational age-specific infant mortality rates.
States’ high infant mortality rate when compared with European



             Finland                                                             2.3
              Japan                                                              2.3
           Portugal                                                                    2.5
            Sweden                                                                     2.5
    Czech Republic                                                                           2.7
            Norway                                                                             2.8
              Korea                                                                                   3.2
               Spain                                                                                  3.2
           Denmark                                                                                          3.4
          Germany                                                                                           3.4
                 Italy                                                                                      3.4
            Belgium                                                                                               3.6
             France                                                                                               3.6
               Israel                                                                                               3.7
             Greece                                                                                                   3.8
             Ireland                                                                                                  3.8
        Netherlands                                                                                                   3.8
        Switzerland                                                                                                   3.8
             Austria                                                                                                    3.9
           Australia                                                                                                          4.1
    United Kingdom                                                                                                              4.2
             Poland                                                                                                                              5.0
           Hungary                                                                                                                                     5.3
      New Zealand                                                                                                                                            5.5
           Slovakia                                                                                                                                                5.7
      United States                                                                                                                                                       6.1

                         0                      1                       2                       3                      4                     5                       6                     7
                                                                                             Rate per 1,000 live births
  NOTES: Canada’s 2010 data were not available from the Organisation for Economic Co-operation and Development (OECD) at the time of manuscript preparation. The 2009 infant mortality rate
  for Canada was 4.9. If the 2010 data for Canada had been available, the U.S. ranking may have changed. Deaths at all gestational ages are included, but countries may vary in completeness of
  reporting events at younger gestational ages.
  SOURCES: CDC/NCHS, linked birth/infant death data set (U.S. data); and OECD 2014 (all other data). Data are available from: http://www.oecd.org.


Figure 1. Infant mortality rates: Selected Organisation for Economic Co-operation and Development countries, 2010



                                                     U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES
                                                               Centers for Disease Control and Prevention
                                                                  National Center for Health Statistics
                                                                     National Vital Statistics System
                                                                                                1                                                                        Exhibit 28
2              Case
      National Vital      2:20-cv-02470-WBS-JDP
                     Statistics                                     Document
                                Reports, Vol. 63, No. 5, September 24, 2014           5 Filed 12/29/20 Page 102 of 427

      Methods—Infant mortality and preterm birth data are compared                with less than 2.5 million population were excluded from the rankings
between the United States and European countries. The percent                     (9). International rankings of infant mortality can vary depending on the
contribution of the two factors to infant mortality differences is computed       availability of required data and other inclusion criteria (7,9).
using the Kitagawa method, with Sweden as the reference country.                        European data shown in the remainder of the report are from
      Results—In 2010, the U.S. infant mortality rate was 6.1 infant              EPHR and associated unpublished data (8). Data were included for
deaths per 1,000 live births, and the United States ranked 26th in infant         countries listed in both EPHR and the OECD database. Among the
mortality among Organisation for Economic Co-operation and Devel­                 European countries, not all countries were able to supply all requested
opment countries. After excluding births at less than 24 weeks of                 data metrics. Thus, countries included in the Table and Figures 2–5 are
gestation to ensure international comparability, the U.S. infant mortality        those that supplied the requisite data. Because most European coun­
rate was 4.2, still higher than for most European countries and about             tries use the obstetric estimate of gestation to measure gestational age
twice the rates for Finland, Sweden, and Denmark. U.S. infant mortality           (8), U.S. data in this report are tabulated using the obstetric estimate
rates for very preterm infants (24–31 weeks of gestation) compared                of gestation to facilitate international comparisons.
favorably with most European rates. However, the U.S. mortality rate                    In the United States and most European countries, no gestational
for infants at 32–36 weeks was second-highest, and the rate for infants           age or birthweight lower limit is placed on the reporting of live births
at 37 weeks of gestation or more was highest, among the countries                 or infant deaths, although a few countries do have lower limits for birth
studied. About 39% of the United States’ higher infant mortality rate             registration or reporting (7,8,10). Some studies have found variations
when compared with that of Sweden was due to a higher percentage                  between countries in the distribution of births and infant deaths at
of preterm births, while 47% was due to a higher infant mortality rate            22–23 weeks of gestation, suggesting the possibility of variations in
at 37 weeks of gestation or more. If the United States could reduce               reporting at these early gestational ages (11–13). Thus, events at less
these two factors to Sweden’s levels, the U.S. infant mortality rate              than 24 weeks of gestation were excluded from the analysis (except
would fall by 43%, with nearly 7,300 infant deaths averted annually.              for Figure 1) to ensure international comparability. This is not meant to
                                                                                  minimize the importance of these early infant deaths, which contribute
Keywords: Euro-Peristat Project • preterm birth • gestational
                                                                                  substantially to the United States’ overall infant mortality rate; rather,
age-specific infant mortality rates
                                                                                  the approach recognizes that accurate international comparisons may
                                                                                  not be possible for events at less than 24 weeks of gestation.
Introduction                                                                            The Kitagawa method is a further development of direct stan­
                                                                                  dardization that more precisely quantifies the relative contribution of
      Infant mortality is an important indicator of the health of a nation        changes in variable-specific rates and in population composition to the
because it is associated with a variety of factors such as maternal               total changes in rates in cases where both are changing simultaneously
health, quality and access to medical care, socioeconomic conditions,             (14). In this report, the Kitagawa method is used to estimate the percent
and public health practices (1–3). After a plateau from 2000 to 2005              contribution of differences in the distribution of births by gestational age,
(4), the U.S. infant mortality rate declined from 6.87 infant deaths per          and in gestational age-specific infant mortality rates to the overall
1,000 live births in 2005 to 6.07 in 2011 (5,6). Yet, the United States’          difference in infant mortality rates between countries. It is also used to
infant mortality rate remains higher than for most other developed                estimate the infant mortality rate that would have occurred, and the
countries (7). This report compares infant mortality rates between the            number of infant deaths that could have been averted, had different
United States and selected European countries and assesses the                    conditions been present.
impact on infant mortality differences of the percentage of preterm
births and gestational age-specific infant mortality rates.
                                                                                  Results
Methods
                                                                                       Despite recent declines in infant mortality (4), the United States
     U.S. data from the 2010 linked birth/infant death data set (latest           ranked 26th among the 29 OECD countries in 2010 (9), behind most
available at the time of manuscript preparation) were compared with               European countries as well as Japan, Korea, Israel, Australia, and
international data from two sources: the Organisation for Economic                New Zealand (Figure 1). The U.S. infant mortality rate of 6.1 infant
Co-operation and Development (OECD) database (7), and the                         deaths per 1,000 live births was more than twice that for Japan and
second European Perinatal Health Report (EPHR) (8). However,                      Finland (both 2.3), the countries with the lowest rates. Twenty-one of
these two sources differ in several important respects. For example,              the 26 OECD countries studied had infant mortality rates below 5.0.
data from the OECD database were not limited by gestational age,                  This pattern of high infant mortality rates in the United States when
and ranked the United Kingdom as a whole rather than by compo­                    compared with other developed countries has persisted for many
nents (England and Wales, Scotland, and Northern Ireland). In                     years (7,9).
contrast, EPHR showed data for England and Wales, Scotland, and                        When births at less than 24 weeks were excluded, the U.S. infant
Northern Ireland separately and excluded births at the lowest                     mortality rate dropped from 6.1 to 4.2 infant deaths per 1,000 live births
gestational ages to facilitate more valid international comparisons.              in 2010 (Figure 2). The U.S. infant mortality rate (excluding births at
The OECD database also included countries outside of Europe,                      less than 24 weeks) of 4.2 was about twice the rate for Finland,
whereas EPHR focused exclusively on European countries (7,8).                     Sweden, and Denmark, the countries with the lowest rates. Compared
     Data from the OECD database (Figure 1) are used to establish a               with the U.S. rate, infant mortality rates were lower for 9 of the 11
baseline for international comparison. In keeping with Health, United             European countries; the rate for both Poland and Northern Ireland was
States procedures for international infant mortality ranking, countries           higher at 4.5.

                                                                              2                                                        Exhibit 28
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed
                                                      National         12/29/20
                                                               Vital Statistics          Page
                                                                                Reports, Vol.      103
                                                                                              63, No.     of 427 24, 2014
                                                                                                      5, September                                                                                     3



                                     Finland                                                                    2.1
                                     Sweden                                                                     2.1
                                 Denmark                                                                          2.2
                                     Norway                                                                                 2.5
                         Switzerland                                                                                        2.5
                   Czech Republic                                                                                                 2.7
                                     Austria                                                                                         2.8
      England and Wales (UK)                                                                                                                      3.2
                     Scotland (UK)                                                                                                                      3.3
                      United States                                                                                                                                         4.2

                                     Poland                                                                                                                                          4.5

           Northern Ireland (UK)                                                                                                                                                     4.5


                                                             0                    1                    2                                3                          4                               5
                                                                                                      Rate per 1,000 live births

  NOTES: Countries included are those that provided these data to the European Perinatal Health Report. UK is United Kingdom.
  SOURCES: CDC/NCHS, linked birth/infant death data set (U.S. data); and European Perinatal Health Report (European data).


Figure 2. Infant mortality rates excluding births at less than 24 weeks of gestation: United States and selected European
countries, 2010


     Gestational age-specific infant mortality rates are shown in the                                   category where most preterm births occur), the U.S. infant mortality rate
Table for the United States and the 11 European countries that supplied                                 was second highest among 11 countries; only Poland had a higher rate.
these data. The United States compares favorably with most European                                     However, for infants born at 37 weeks of gestation or more, the U.S.
countries in infant mortality rates for very preterm infants (24–31 weeks                               infant mortality rate was highest among the countries studied (2.20 per
of gestation), but the comparison becomes less favorable as gesta-                                      1,000), and about twice the rates for Denmark, Finland, Norway,
tional age increases. The U.S. mortality rate for infants born at 24–27                                 Sweden, and Switzerland.
weeks of gestation was fifth lowest of 12 countries. Seven countries                                          Another important factor affecting infant mortality differences is the
had higher rates, and only Denmark, Finland, Norway, and Sweden had                                     percentage of infants born preterm (i.e., before 37 completed weeks
lower rates than the United States. For infants born at 28–31 weeks                                     of gestation), because preterm infants have higher mortality rates than
of gestation, the U.S. rate was in the middle—fifth lowest of eight                                     those born at 37 weeks of gestation or more (14). In 2010, after births
countries. For infants born at 32–36 weeks of gestation (the preterm                                    at less than 24 weeks were excluded, 9.8% of U.S. births were preterm,

Table. Gestational age-specific infant mortality rates: United States and selected European countries, 2010
                                                                                                                      Gestational age (weeks)

                   Country                                               24–27                         28–31                                    32–36                           37 or more

Austria. . . . . . . . . .   .   .   .   .   .   .   .   .   .   .   .   217.39                        34.38                                     8.01                              1.24
Czech Republic . . . . .     .   .   .   .   .   .   .   .   .   .   .   294.12                        40.37                                     7.19                              1.15
Denmark. . . . . . . . .     .   .   .   .   .   .   .   .   .   .   .   198.80                            *                                     7.95                              1.11
England and Wales (UK)       .   .   .   .   .   .   .   .   .   .   .   245.17                        48.29                                     8.73                              1.60
Finland . . . . . . . . .    .   .   .   .   .   .   .   .   .   .   .   203.25                            *                                     9.74                              0.97
Northern Ireland (UK) . .    .   .   .   .   .   .   .   .   .   .   .   325.00                            *                                        *                              1.96
Norway . . . . . . . . .     .   .   .   .   .   .   .   .   .   .   .   189.78                            *                                     9.87                              1.06
Poland. . . . . . . . . .    .   .   .   .   .   .   .   .   .   .   .   429.32                        98.98                                    15.43                              1.95
Scotland (UK) . . . . . .    .   .   .   .   .   .   .   .   .   .   .   282.49                        47.01                                     8.38                              1.58
Sweden . . . . . . . . .     .   .   .   .   .   .   .   .   .   .   .   165.08                        35.14                                     8.33                              1.10
Switzerland . . . . . . .    .   .   .   .   .   .   .   .   .   .   .   308.41                        41.75                                     6.77                              1.12
United States . . . . . .    .   .   .   .   .   .   .   .   .   .   .   208.08                        44.65                                    10.20                              2.20

* Figure does not meet standards of reliability or precision; based on fewer than 20 deaths in the numerator.
NOTES: Infant mortality rates are per 1,000 live births in specified group. Countries included are those that provided these data to the European Perinatal Health Report. UK is United Kingdom.
SOURCES: CDC/NCHS, linked birth/infant death data set (U.S. data), and European Perinatal Health Report (European data).


                                                                                                   3                                                                     Exhibit 28
4                 Case
         National Vital      2:20-cv-02470-WBS-JDP
                        Statistics                                     Document
                                   Reports, Vol. 63, No. 5, September 24, 2014                             5 Filed 12/29/20 Page 104 of 427


                             Finland                                                                                          5.6
                              Ireland                                                                                          5.7
                            Sweden                                                                                                5.8
                             Norway                                                                                                     6.3
                           Denmark                                                                                                      6.3
                              Poland                                                                                                       6.5
                    Scotland (UK)                                                                                                                 7.0
                       Switzerland                                                                                                                7.0
      England and Wales (UK)                                                                                                                      7.0
           Northern Ireland (UK)                                                                                                                    7.1
                       Netherlands                                                                                                                      7.3
                                 Italy                                                                                                                  7.3
                            Portugal                                                                                                                          7.7
                               Spain                                                                                                                                8.0
                  Czech Republic                                                                                                                                     8.1
                           Germany                                                                                                                                        8.3
                              Austria                                                                                                                                      8.4
                            Hungary                                                                                                                                              8.9
                     United States                                                                                                                                                             9.8


                                         0                             2                            4                            6                             8                           10
                                                                                                              Percent

    NOTES: Data exclude births at less than 24 weeks of gestation to promote comparability between countries. Preterm births are those from 24 to 36 completed weeks of gestation. Countries
    included are those that provided these data to the European Perinatal Health Report. UK is United Kingdom.
    SOURCES: CDC/NCHS, linked birth/infant death data set (U.S. data); and European Perinatal Health Report (European data).


Figure 3. Percentage of preterm births: United States and selected European countries, 2010

                                                                                                        at less than 24 weeks) would decline by 24% to 3.2. This would avert
the highest among the 19 countries studied (Figure 3). The percentage
                                                                                                        nearly 4,100 infant deaths. If both factors could be reduced to the levels
of preterm births in the United States was 40% higher than in England
                                                                                                        in Sweden, the U.S. infant mortality rate (excluding events at less than
and Wales, and 69%–75% higher than in Finland, Ireland, and Sweden.
                                                                                                        24 weeks) would decline by 43% to 2.4, and nearly 7,300 infant deaths
      The Kitagawa method (14) was used to examine the contribution
                                                                                                        would be averted.
of preterm births and gestational age-specific infant mortality rates to
the infant mortality difference between the United States and Sweden.
About 39% of the United States’ higher infant mortality rate when                                       Discussion
compared with that of Sweden was due to the higher U.S. percentage
of preterm births, while 47% of the difference was due to the higher                                          Since 2005, the United States has made important progress in
U.S. mortality rate for infants at 37 weeks of gestation or more (although                              reducing both infant mortality and preterm birth (5,15,16). Because
Sweden had lower infant mortality rates at all gestational ages)                                        both the linked birth/infant death and EPHR data are available for the
(Figure 4). Other factors (such as infant mortality rates at 24–27, 28–31,                              2010 data year, the current analysis focused on 2010 data (8).
and 32–36 weeks of gestation, and the percentage of births at 37 weeks                                  However, more recent U.S. data on both infant mortality and preterm
or more) also contributed modestly to the differences; however, their                                   birth are available from other sources (6,16). The 2011 infant
influence was small when compared with these two main factors. For                                      mortality rate of 6.07 infant deaths per 1,000 live births was 12%
example, even though the U.S. infant mortality rate at 32–36 weeks of                                   lower than the rate of 6.87 in 2005. The percentage of preterm births
gestation was second-highest among the countries studied, the United                                    declined from a high of 12.80% in 2006 to 11.55% in 2012 (16).
States’ higher gestational age-specific infant mortality rate at 32–36                                  Despite these improvements, the U.S. international infant mortality
weeks of gestation contributed only 6% to the overall difference.                                       ranking did not improve during this time frame (7,9), and the U.S.
      If the United States could reduce its percentage of preterm births                                infant mortality rate remains higher than for most European countries,
to Sweden’s levels, the U.S. infant mortality rate (excluding events at                                 even after excluding births at less than 24 weeks of gestation.
less than 24 weeks of gestation) would decline by 19% to a rate of 3.4                                  Furthermore, the United States still has the highest percentage of
(Figure 5). This would result in over 3,200 fewer infant deaths than                                    preterm births among the countries studied.
actually occurred in 2010. Alternatively, if the United States could                                          The United States compares favorably with most European coun­
reduce its infant mortality rate for infants at 37 weeks of gestation or                                tries in the survival of very preterm infants. However, the comparison
more to Swedish levels, the U.S. infant mortality rate (excluding events                                becomes less favorable as gestational age increases. For example, the

                                                                                                 4                                                                         Exhibit 28
                                       Case 2:20-cv-02470-WBS-JDP Document 5 Filed
                                                                         National         12/29/20
                                                                                  Vital Statistics          Page
                                                                                                   Reports, Vol.      105
                                                                                                                 63, No.     of 427 24, 2014
                                                                                                                         5, September                                          5

                                                                                                       U.S. infant mortality rate at 37 weeks of gestation or more was highest
                                                                                                       among the countries studied, and about twice the rates for Denmark,
                                                                 Higher infant mortality               Finland, Norway, Sweden, and Switzerland.
                                                                 rate at 37 weeks of
                                                                 gestation or more
                                                                                                             This study found that 39% of the United States’ higher infant
                                     Other factors
                                                                                                       mortality rate, when compared with that of Sweden, was due to the
                                                                                                       higher U.S. percentage of preterm births, while 47% of the difference
                                                                                                       was due to the United States’ higher infant mortality rate for infants at
                                                                                                       37 weeks of gestation or more. A previous report found a larger effect
                                                     14
                                                                                                       for preterm birth (10), mostly due to the inclusion of births at 22–23
                                                                                                       weeks of gestation in that report. Recent declines in the U.S. infant
                                                                                                       mortality rate and percentage of preterm births, and the use of the
                                                                                                       obstetric estimate to measure gestational age in the current report
                                                                       47                              (compared with gestational age based on the last menstrual period
                                                                                                       used in the previous report), may have also contributed to the difference
                                                                                                       in findings between the two reports.
                                             39                                                              The findings from the current analysis suggest that declines in
                                                                                                       either the percentage of preterm births or in infant mortality rates at 37
                                                                                                       weeks of gestation or more could have a substantial positive impact
                                                                                                       on the U.S. infant mortality rate. If both of these factors could be
                                                                                                       reduced to Sweden’s levels, the U.S. infant mortality rate (excluding
                                                                                                       events at less than 24 weeks) would be reduced from 4.2 to 2.4—a
                                                                                                       decline of 43%. Such a decline would mean nearly 7,300 fewer infant
                                         Higher percentage
                                         of preterm births                                             deaths than actually occurred in the United States in 2010.



 NOTES: Percentages are computed using Kitagawa analysis; see Methods. Data exclude
 births at less than 24 weeks of gestation.
 SOURCES: CDC/NCHS, linked birth/infant death data set (U.S. data); and European
 Perinatal Health Report (European data).


Figure 4. Percent contribution of various factors to the higher
U.S. infant mortality rate compared with that of Sweden


                                 5

                                                                 4.2

                                 4
                                                                                                 3.4
    Rate per 1,000 live births




                                                                                                                                3.2

                                 3
                                                                                                                                                             2.4
                                                     2.1
                                 2




                                 1




                                 0
                                               Sweden        United States                    U.S. IMR                      U.S. IMR                    U.S. IMR with
                                                                                           using Sweden’s                using Sweden’s                 both changes
                                                                                            percentage of                IMR for births at
                                                                                            preterm births              37 weeks or more

 NOTES: IMR is infant mortality rate. Data exclude births at less than 24 weeks of gestation.
 SOURCES: CDC/NCHS, linked birth/infant death data set (U.S. data); and European Perinatal Health Report (Sweden’s data).


Figure 5. Infant mortality rates for United States and Sweden, and U.S. infant mortality rate under various modeling assumptions, 2010

                                                                                                5                                                         Exhibit 28
6              Case
      National Vital      2:20-cv-02470-WBS-JDP
                     Statistics                                     Document
                                Reports, Vol. 63, No. 5, September 24, 2014               5 Filed 12/29/20 Page 106 of 427

References
1.    Guyer B, Freedman MA, Strobino DM, Sondik EJ. Annual summary of
      vital statistics: Trends in the health of Americans during the 20th
      century. Pediatrics 106(6):1307–17. 2000.
2.    Olson ME, Diekema D, Elliott BA, Renier CM. Impact of income and
      income inequality on infant health outcomes in the United States.
      Pediatrics 126(6):1165–73. 2010.
3.    Sappenfield WM, Peck MG, Gilbert CS, Haynatzka VR, Bryant T 3rd.
      Perinatal periods of risk: Phase 2 analytic methods for further
      investigating feto-infant mortality. Matern Child Health J 14(6):851–63.
      2010.
4.    MacDorman MF, Mathews TJ. Recent trends in infant mortality in the
      United States. NCHS data brief, no 9. Hyattsville, MD: National Center
      for Health Statistics. 2008.
5.    MacDorman MF, Hoyert DL, Mathews TJ. Recent declines in infant
      mortality in the United States, 2005–2011. NCHS data brief, no 120.
      Hyattsville, MD: National Center for Health Statistics. 2013. Available
      from: http://www.cdc.gov/nchs/data/databriefs/db120.pdf.
6.    National Center for Health Statistics. Deaths: Final data for 2011, data
      tables. National vital statistics reports vol 63 no 3. Hyattsville, MD:
      National Center for Health Statistics. 2014 [Forthcoming].
7.    Organisation for Economic Co-operation and Development. OECD stat
      extracts: Health status. 2014. Available from: http://stats.oecd.org/
      Index.aspx?DatasetCode=HEALTH_STAT [Accessed June 12, 2014].
8.    Euro-Peristat Project with SCPE and EUROCAT. European perinatal
      health report: The health and care of pregnant women and babies in
      Europe in 2010. 2013. Available from: http://www.europeristat.com/.
9.    National Center for Health Statistics. Health, United States, 2013: With
      special feature on prescription drugs. Hyattsville, MD. 2014.
10.   MacDorman MF, Mathews TJ. Behind international rankings of infant
      mortality: How the United States compares with Europe. NCHS data
      brief, no 23. Hyattsville, MD: National Center for Health Statistics.
      2009. Available from: http://www.cdc.gov/nchs/data/databriefs/db23.pdf.
11.   Mohangoo AD, Buitendijk SE, Szamotulska K, Chalmers J, Irgens LM,
      Bolumar F, et al. Gestation age patterns of fetal and neonatal mortality
      in Europe: Results from the Euro-Peristat project. PLoS One 6(11)
      e24727. 2011.
12.   Graafmans WC, Richardus JH, Macfarlene A, Rebagliato M, Blondel B,
      Verloove-Vanhorick SP, et al. Comparability of published perinatal
      mortality rates in Western Europe: The qualitative impact of differences
      in gestational age and birthweight criteria. BJOG 108(12):1237–45.
      2001.
13.   Kramer MS, Platt RW, Yang H, Haglund B, Cnattingius S, Bergsjo P.
      Registration artifacts in international comparisons of infant mortality.
      Paediatr Perinat Epidemiol 16(1):16–22. 2002.
14.   Kitagawa EM. Components of a difference between two rates. J Am
      Stat Assoc 50(272):1168–94. 1955.
15.   Mathews TJ, MacDorman MF. Infant mortality statistics from the 2010
      period linked birth/infant death data set. National vital statistics reports,
      vol 62 no 8. Hyattsville, MD: National Center for Health Statistics.
      2013.
16.   Martin JA, Hamilton BE, Osterman MJK, et al. Births: Final data for
      2012. National vital statistics reports, vol 62 no 9. Hyattsville, MD:
      National Center for Health Statistics. 2013.




                                                                                      6                              Exhibit 28
                  Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 107 of 427
U.S. DEPARTMENT OF                                                                                                                                    FIRST CLASS MAIL
HEALTH & HUMAN SERVICES                                                                                                                             POSTAGE & FEES PAID
                                                                                                                                                         CDC/NCHS
Centers for Disease Control and Prevention                                                                                                            PERMIT NO. G-284
National Center for Health Statistics
3311 Toledo Road, Room 5419
Hyattsville, MD 20782

OFFICIAL BUSINESS
PENALTY FOR PRIVATE USE, $300


For more NCHS NVSRs, visit:
http://www.cdc.gov/nchs/products/nvsr.htm.




                                                        National Vital Statistics Reports, Vol. 63, No. 5, September 24, 2014

                                        Contents                                                                             Acknowledgments
   Abstract . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   1       The following Euro-Peristat Scientific Committee members contributed data to
   Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   2       this study: Gerald Haidinger (Austria), Petr Velebil (Czech Republic), Anne-
   Methods . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    2       Marie Nybo-Andersen (Denmark), Mika Gissler (Finland), Kari Klungsoyr
   Results . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    2       (Norway), Katarzyna Szamotulska (Poland), Karin Gottvall (Sweden), Sylvie
                                                                                                    Berrut (Switzerland), and Alison Macfarlane (United Kingdom).
   Discussion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   4
   References. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    6




Suggested citation                                                  Copyright information                                        National Center for Health Statistics
MacDorman MF, Mathews TJ, Mohangoo AD,                              All material appearing in this report is in the           Charles J. Rothwell, M.S., M.B.A., Director
Zeitlin J. International comparisons of infant                      public domain and may be reproduced or                  Jennifer H. Madans, Ph.D., Associate Director
mortality and related factors: United States                        copied without permission; citation as to                                for Science
and Europe, 2010. National vital statistics                         source, however, is appreciated.
                                                                                                                                      Division of Vital Statistics
reports; vol 63 no 5. Hyattsville, MD: National
                                                                                                                                Delton Atkinson, M.P.H., M.P.H., P.M.P.,
Center for Health Statistics. 2014.
                                                                                                                                               Director

                     For e-mail updates on NCHS publication releases, subscribe online at: http://www.cdc.gov/nchs/govdelivery.htm.
                  For questions or general information about NCHS: Tel: 1–800–CDC–INFO (1–800–232–4636) • TTY: 1–888–232–6348
                          Internet: http://www.cdc.gov/nchs • Online request form: http://www.cdc.gov/cdc-info/requestform.html
                                                      DHHS Publication No. 2014–1120 • CS250171
                                                                                                7                                                        Exhibit 28
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 108 of 427




     EXHIBIT 29
                      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 109 of 427
EBIOM-00945; No of Pages 7
                                                                              EBioMedicine xxx (2017) xxx–xxx



                                                                       Contents lists available at ScienceDirect


                                                                                 EBioMedicine

                                                             journal homepage: www.ebiomedicine.com




The Introduction of Diphtheria-Tetanus-Pertussis and Oral Polio Vaccine Among Young
Infants in an Urban African Community: A Natural Experiment
Søren Wengel Mogensen a,1, Andreas Andersen b,1, Amabelia Rodrigues a, Christine S Benn b,c, Peter Aaby a,b,⁎
a
    Bandim Health Project, Indepth Network, Apartado 861, Bissau, Guinea-Bissau
b
    Research Centre for Vitamins and Vaccines (CVIVA), Bandim Health Project, Statens Serum Institute, Artillerivej 5, 2300 Copenhagen S, Denmark
c
    OPEN, Institute of Clinical Research, University of Southern Denmark/Odense University Hospital, 5000 Odense C, Denmark



a r t i c l e            i n f o                             a b s t r a c t

Article history:                                             Background: We examined the introduction of diphtheria-tetanus-pertussis (DTP) and oral polio vaccine (OPV)
Received 4 June 2016                                         in an urban community in Guinea-Bissau in the early 1980s.
Received in revised form 21 January 2017                     Methods: The child population had been followed with 3-monthly nutritional weighing sessions since 1978. From
Accepted 29 January 2017                                     June 1981 DTP and OPV were offered from 3 months of age at these sessions. Due to the 3-monthly intervals be-
Available online xxxx
                                                             tween sessions, the children were allocated by birthday in a ‘natural experiment’ to receive vaccinations early or
                                                             late between 3 and 5 months of age. We included children who were b6 months of age when vaccinations started
Keywords:
Diphtheria-tetanus-pertussis vaccine
                                                             and children born until the end of December 1983. We compared mortality between 3 and 5 months of age of
DTP                                                          DTP-vaccinated and not-yet-DTP-vaccinated children in Cox proportional hazard models.
Measles vaccine                                              Results: Among 3–5-month-old children, having received DTP (±OPV) was associated with a mortality hazard
Non-speciﬁc effects of vaccines                              ratio (HR) of 5.00 (95% CI 1.53–16.3) compared with not-yet-DTP-vaccinated children. Differences in background
Oral polio vaccine                                           factors did not explain the effect. The negative effect was particularly strong for children who had received DTP-
                                                             only and no OPV (HR = 10.0 (2.61–38.6)). All-cause infant mortality after 3 months of age increased after the
                                                             introduction of these vaccines (HR = 2.12 (1.07–4.19)).
                                                             Conclusion: DTP was associated with increased mortality; OPV may modify the effect of DTP.
                                                                        © 2017 Published by Elsevier B.V. This is an open access article under the CC BY-NC-ND license (http://
                                                                                                                                   creativecommons.org/licenses/by-nc-nd/4.0/).



1. Introduction                                                                                    to other infections (Aaby et al., 1995). WHO's Strategic Advisory Group
                                                                                                   of Experts on Immunization (SAGE) recently reviewed the potential
     Individually randomized studies to measure impact on child survival                           NSEs of BCG, diphtheria-tetanus-pertussis (DTP) and MV and recom-
of different vaccines were not conducted when the Expanded Program                                 mended further research (Higgins et al., 2014; Strategic Advisory
on Immunization (EPI) was introduced in low-income countries in the                                Group of experts on Immunization, 2014).
1970s. The disease-protective effects were well documented, so the                                     Though protective against the target diseases, DTP may increase sus-
main issue was at which age to introduce the vaccine most effectively                              ceptibility to unrelated infections (Aaby et al., 2003b, 2004a, 2012)
(The Expanded Programme on Immunization, 1982). Except for mea-                                    (Appendix A). The SAGE review noticed that the majority of studies
sles vaccine (MV), surprisingly few studies examined the introduction                              found a detrimental effect of DTP (Higgins et al., 2014). However,
of vaccines and their impact on child survival (Aaby et al., 1983,                                 SAGE considered the evidence inconsistent because two studies report-
2003a; Holt et al., 1990; The Kasongo Project Team, 1981). One trial of                            ed beneﬁcial effects (Higgins et al., 2014) and that most studies
measles-vaccinated and measles-unvaccinated communities in Congo                                   underestimated the beneﬁt of DTP because studies were conducted in
showed a larger than expected reduction in child mortality (Aaby et                                situations with herd immunity. Furthermore, all studies gave DTP and
al., 1981); this observation was subsequently corroborated by commu-                               OPV together, making it impossible to separate effects of DTP and OPV
nity “trials” and before-after studies in several countries (Aaby et al.                           (SAGE non-speciﬁc effects of vaccines Working Group, 2014).
1984, 1993, 2003a; Holt et al., 1990; Kapoor and Reddaiah, 1991).                                      On the other hand, the “unvaccinated” children in these studies have
Hence, a vaccine may have non-speciﬁc effects (NSEs) on susceptibility                             usually been frail children too sick or malnourish to get vaccinated, and
                                                                                                   the studies may therefore have underestimated the negative effect of
                                                                                                   DTP. We therefore examined what happened when DTP and OPV
                                                                                                   were ﬁrst introduced, but not always given together, in 1981–1983 in
  ⁎ Corresponding author at: Bandim Health Project, Statens Serum Institute, Artillerivej
5, 2300 Copenhagen S, Denmark.
                                                                                                   the capital of Guinea-Bissau. In this situation the children were allocated
    E-mail address: p.aaby@bandim.org (P. Aaby).                                                   by birthday to receive vaccines early or late and the “unvaccinated”
  1
    Joint ﬁrst-authorship.                                                                         were therefore not frail children.


http://dx.doi.org/10.1016/j.ebiom.2017.01.041
2352-3964/© 2017 Published by Elsevier B.V. This is an open access article under the CC BY-NC-ND license (http://creativecommons.org/licenses/by-nc-nd/4.0/).


    Please cite this article as: Mogensen, S.W., et al., The Introduction of Diphtheria-Tetanus-Pertussis and Oral Polio Vaccine Among Young Infants in
    an Urban African Community: A Natur..., EBioMedicine (2017), http://dx.doi.org/10.1016/j.ebiom.2017.01.041

                                                                                             1                                                             Exhibit 29
                       Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 110 of 427
2                                                                  S.W. Mogensen et al. / EBioMedicine xxx (2017) xxx–xxx


2. Methods                                                                                      2.3. Anthropometry

2.1. Background                                                                                    We arranged quarterly weighing sessions in each sub-district. The
                                                                                                responsible health worker advised mothers the day before a community
    Bandim Health Project (BHP) has followed an urban community                                 weighing. The following morning, the weight was measured and noted
with a demographic surveillance system since December 1978, and                                 on the child's growth card and the BHP card. When the World Food Pro-
took part in the introduction of vaccines well before a full-ﬂedged na-                         gram provided supplementary feeding this was given to families with
tional program was implemented with UNICEF support in 1986 (Aaby                                malnourished children.
et al., 1984, 2004a).

                                                                                                2.4. Vaccinations
2.2. Demographic Surveillance
                                                                                                    There was no community vaccination program in 1981 except that
     In 1978–1979, under-ﬁve mortality was nearly 500/1000. Since mal-                          we had organized a few measles vaccination campaigns (Aaby et al.,
nutrition was assumed to be the main cause, a study was initiated to de-                        1984). Mothers could take their children to the Mother and Child Health
termine why children were malnourished (Aaby et al., 1983). However,                            Program in town. However, this clinic was mainly attended by the
severe malnutrition was not evident, and to understand the high mor-                            urban elite. Few children were vaccinated before BHP organized vacci-
tality we started a health and demographic surveillance system                                  nation sessions (Table 1).
(HDSS). The area was mapped and a census conducted. Four health                                     In June 1981, BHP started to provide vaccinations at the quarterly
workers were employed to identify pregnant women, encourage                                     weighing sessions. A health center nurse accompanied the weighing
women to attend ante-natal clinics, and to follow children with anthro-                         team and vaccinated eligible children. DTP and OPV were provided
pometric measurements to assess growth patterns and detect malnour-                             from 3 months and MV from 9 months of age. OPV-at-birth was not
ished children. Each health worker followed a population of 1500–2000                           given then. The three DTP and OPV doses could be given with an interval
individuals. The health workers were supervised by an expatriate nurse.                         of one month but since we only arranged weighing every three months,
     For each sub-district in Bandim, the responsible health worker kept                        most children had longer intervals between doses. DTP was adminis-
a list of children under three years of age. BHP had no computerized sur-                       tered intramuscularly and OPV as an oral drop. When both vaccines
veillance system until 1990 but kept an A5 card (“BHP card”) for each                           were administered at the same session OPV was usually given ﬁrst
child, where weights and vaccination dates were noted. The child's                              and then DTP; the children would usually start crying after DTP due to
growth card was kept by the mother.                                                             the pain of the injection and it would therefore have complicated the
     The Bandim population was very mobile. It was important to main-                           administration of OPV to give DTP ﬁrst. There were several periods
tain contact with the natal village for ceremonial purposes and to secure                       where either OPV or DTP was missing (Fig. 1). BCG was rarely provided
rice. Furthermore, mothers were not supposed to have sexual relations                           at the weighing sessions since most nurses were not trained to admin-
during breastfeeding (Jakobsen et al., 2004). Breastfeeding was                                 ister intra-dermal vaccination. A total of 269 children may have been
prolonged in Guinea-Bissau. Thus, many women stayed in the rural                                BCG vaccinated as they had a vaccination date on their card (N =
areas with their natal family while breastfeeding. These cultural tradi-                        192) or were noted to have received BCG but no date given (N = 77).
tions introduced variability in the participation in weighing and vacci-                            The expatriate nurse sometimes organized additional vaccination
nation sessions.                                                                                sessions in which the children were not weighed. During these sessions,




Table 1
Median age of vaccination and coverage for BCG, DTP and OPV of study cohort.

                          1980                              1981                                1982                               1983                               1981–1983

    Median age in days (N vaccines)
    BCG                   9 (4)                             48.5 (50)                           34 (46)                            25 (68)                            33 (164)
    DTP1                  97 (12)                           127 (147)                           121 (164)                          117 (278)                          121 (589)
    OPV1                  98 (12)                           118 (185)                           121.5 (170)                        117 (225)                          118 (580)
    MV                    181 (5)                           141 (53)                            157 (2)                            110 (1)                            141.5 (56)

    Coverage at 6 months of age
    BCG                  1.7% (5/289)                       3.5% (12/342)                       23.7% (72/304)                     17.4% (57/327)                     14.5% (141/973)
    DTP1                 4.2% (12/289)                      31.3% (107/342)                     61.2% (186/304)                    73.1% (239/327)                    54.7% (532/973)
    DTP3                 2.4% (7/289)                       0.9% (3/342)                        4.3% (13/304)                      4.0% (13/327)                      3.0% (29/973)
    OPV1                 4.2% (12/289)                      43.0% (147/342)                     62.5% (190/304)                    69.7% (228/327)                    58.1% (565/973)
    OPV3                 2.4% (7/289)                       2.0% (7/342)                        4.3% (13/304)                      4.0% (13/327)                      3.4% (33/973)
    MV                   2.8% (8/289)                       15.2% (52/342)                      0.7% (2/304)                       0% (0/327)                         5.5% (54/973)

    Coverage at one year of age
    BCG                   2.6% (3/116)                      2.4% (7/294)                        15.4% (51/332)                     17.4% (46/264)                     11.7% (104/890)
    DTP1                  2.6% (3/116)                      32.7% (96/294)                      71.1% (236/332)                    83.0% (219/264)                    61.9% (551/890)
    DTP3                  2.6% (3/116)                      4.4% (13/294)                       18.4% (61/332)                     43.2% (114/264)                    21.1% (188/890)
    OPV1                  2.6% (3/116)                      37.4% (110/294)                     77.4% (257/332)                    84.8% (224/264)                    66.4% (591/890)
    OPV3                  2.6% (3/116)                      12.2% (36/294)                      32.5% (108/332)                    44.3% (117/264)                    29.3% (261/890)
    MV                    15.5% (18/116)                    68.0% (200/294)                     34.0% (113/332)                    51.1% (135/264)                    50.3% (448/890)

Notes: The inclusion criteria for the cohort in Table 1 are the same as for our study cohort: weight examination after 15 days of age and contribute time between 91 and 183 days of age.
Median age: ‘year’ means the year the vaccination was given, and median age is the median age at time of vaccination with a given vaccine among children vaccinated before turning
6 months. E.g. the 4 BCG vaccines in the 1980 column were given in 1980 to children with a median age of 9 days.
Coverage: ‘year’ means the year when the child turned exactly 1 year (or 6 months) old and coverage was assessed. Only children surviving to 1 year (or 6 months) of age were assessed for
coverage. Children turning 1 year in 1984 were thus not presented in the table.


    Please cite this article as: Mogensen, S.W., et al., The Introduction of Diphtheria-Tetanus-Pertussis and Oral Polio Vaccine Among Young Infants in
    an Urban African Community: A Natur..., EBioMedicine (2017), http://dx.doi.org/10.1016/j.ebiom.2017.01.041

                                                                                              2                                                                     Exhibit 29
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 111 of 427
                                                                 S.W. Mogensen et al. / EBioMedicine xxx (2017) xxx–xxx                                                   3




                                     Fig. 1. Each vaccination of the speciﬁed type is plotted according age of the recipient and date of vaccination.



vaccinations were noted on the BHP cards. Both nurses and mothers                               2.6. The Study Cohort
thought that sick children should not be vaccinated; the BHP card
often indicated that the child was ‘sick’, ‘malnourished’ or ‘orphan’ as                            We included children born from December 3, 1980 as they would
an explanation of why an age-eligible child had not been vaccinated.                            become eligible for vaccination before 6 months of age (Fig. 2). Few chil-
                                                                                                dren were vaccinated with BCG (Table 1). Children who travelled and
                                                                                                never attended any session were not included in the ‘unvaccinated’
2.5. Data Control                                                                               group. Children weighed within a fortnight of their birth to obtain a
                                                                                                birth weight were only included if they took part in a subsequent com-
   When a computerized system became available in 1990–1991,                                    munity weighing session. Furthermore, we excluded orphans since they
weights and vaccinations from the BHP cards were entered. For the                               were not breastfed and were likely to have different care. The cohort is
present analysis, all information on dates of visit, weights and vaccina-                       depicted in Supplementary Fig. 1.
tion dates was checked against the original cards. A few cards were
not available or could no longer be found (Fig. 2).
                                                                                                2.7. Natural Experiment for 3–5-month-old Children

                                                                                                    Though not individually randomized, the present study is a natural
                                                                                                experiment with limited bias in group allocation: With 3-monthly inter-
                                                                                                vals between weighing sessions, children were allocated by their birth-
                                                                                                day to receive their ﬁrst vaccinations early or late between 3 and
                                                                                                5 months of age (Fig. 3). We therefore compared 3–5-month-old chil-
                                                                                                dren who had received DTP (±OPV) vaccinations early with children
                                                                                                who had not yet received these vaccinations. Since there were no
                                                                                                healthy “unvaccinated” children after 6 months of age unless they had
                                                                                                travelled, we censored follow-up of all children at 6 months of age
                                                                                                (Fig. 3).
                                                                                                    Sick children were not vaccinated, in the main analysis we therefore
                                                                                                censored ‘unvaccinated’ children who attended a weighing session but
                                                                                                did not receive a vaccination (Fig. 3). Since the censoring of sick children
                                                                                                could have introduced a bias, we also conducted an intention-to-treat
                                                                                                analysis in which the censored children were transferred to the DTP
                                                                                                group. Hence, in this analysis we compared the mortality of the
                                                                                                intended-DTP-vaccinated group and the not yet DTP-vaccinated group.
                                                                                                    Children were included from 91 days of age if they had been exam-
                                                                                                ined in a weighing session before 91 days; if they were only seen in a
                                                                                                weighing session after 3 months of age they were only included from
                                                                                                the day seen. DTP was not administered elsewhere and the follow-up
                                                                                                time of children was therefore counted as DTP-unvaccinated time in
                                                                                                the survival analysis until BHP provided the vaccine. Time as DTP-un-
                                                                                                vaccinated also came from children who did not turn up at the weighing
                                                                                                sessions between 3 and 5 months of age but had been seen before
                                                                                                3 months of age and therefore were part of the community cohort
                                                                                                (Fig. 3). Hence, the DTP-vaccinated and DTP-unvaccinated children
                                                                                                were all children from the same cohort of children born in Bandim
Fig. 2. Flowchart of study population and children included in the analyses. Notes: DOB =       and their allocation depended on the timing of their birth date, the
date of birth; [] indicates the number of deaths before 6 months of age in the group.           timing of the weighing sessions and their travelling pattern. We

  Please cite this article as: Mogensen, S.W., et al., The Introduction of Diphtheria-Tetanus-Pertussis and Oral Polio Vaccine Among Young Infants in
  an Urban African Community: A Natur..., EBioMedicine (2017), http://dx.doi.org/10.1016/j.ebiom.2017.01.041

                                                                                            3                                                           Exhibit 29
                       Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 112 of 427
4                                                               S.W. Mogensen et al. / EBioMedicine xxx (2017) xxx–xxx




Fig. 3. Natural experiment study design. Note: Children were weighed every third month. After 3 months of age they received DTP and OPV on weighing days if they were healthy. Children
who attended but were not vaccinated at a weighing session after 3 months of age were censored in the survival analysis comparing DTP-vaccinated and unvaccinated children.



compared the background factors for the children who were DTP vacci-                              Children were classiﬁed according to their most recent vaccination
nated, attended a weighing session between 3 and 5 months but were                            (Supplementary Table 1). We ignored BCG vaccinations in the main
not vaccinated and those who did not attend a weighing session                                analysis because we gave few BCG vaccinations (Table 1) and some chil-
(Table 2).                                                                                    dren had received BCG at the maternity ward without proper documen-
    We also examined the mortality of children who due to logistic rea-                       tation as some children had a BCG scar but no vaccination card. To avoid
sons had received DTP-only. Absences and travelling patterns are un-                          survival bias, we used a landmark approach (Jensen et al., 2007); hence,
likely to differ between children who at their ﬁrst vaccination had                           a child's vaccination status was only updated from the day the informa-
received DTP1 + OPV versus DTP1-only; these two groups were equally                           tion was collected. Due to the additional vaccination sessions organized
likely to receive subsequent vaccinations both with respect to timing of                      by the expatriate nurse some “unvaccinated” children received a vac-
subsequent vaccinations and coverage (data available on request).                             cine before the weighing session where they changed status to “vacci-
                                                                                              nated”; it is noted in the footnote to Table 3 how many had received
                                                                                              such vaccinations. As a sensitivity analysis we also did an analysis in-
2.8. Statistical Methods                                                                      cluding the additional vaccination sessions as landmarks. For the re-
                                                                                              mainder of this paper, we will refer to these landmarks as vaccination-
   First possible enrolment date was June 2, 1981, when DTP and OPV                           days-without-weighing.
vaccinations were introduced. Different vaccination groups were com-                              The WHO z-score for weight-for-age was used to assess nutritional
pared using a Cox proportional hazard model with age as underlying                            status. Control for sub-district, ethnic group and twinning did not
time.                                                                                         change the results (data not shown). There was no obvious clustering


Table 2
Background factors children in the main analysis of vaccination and mortality between 3 and 5 months of age.

                                                                                   DTP-vaccinated at      Attended weighing session at              Did not attend weighing
                                                                                   3–5 months             3–5 months, not vaccinated                session at 3–5 months

    Number                                                                     662                        186                                       209
    Male sex                                                                   52.1%                      53.2%                                     54.1%
    Twin                                                                       2.7%                       2.2%                                      2.9%
    Birth weight (SD)                                                          3.23 (0.025)               3.28 (0.061)                              3.22 (0.051)
    Ethnic group
    • Pepel                                                                  46.8%                        54.8%                                     45.0%
    • Balanta                                                                11.8%                        13.4%                                     16.3%
    • Other ethnic groups                                                    41.4%                        31.7%                                     38.8%
    Mean weight-for-age z-score (SD) at examination before 3 months of age     −0.30 (0.037)              −0.34 (0.084)                             −0.43 (0.066)
    Follow-up time (person-years) between 3 and 5 months;       All time       135.5 [92]                 36.8 [86]                                 47.4 [92]
      [Median number of days of follow]                         As DTP         73.3                       1.8                                       2.0
                                                                vaccinated
                                                                As             62.2                       35.1                                      45.4
                                                                unvaccinated
    Mean number (SD) of weighing sessions per year between 6 and 11 months 2.7 (0.03)                     2.2 (0.07)                                1.6 (0.08)
      of age



    Please cite this article as: Mogensen, S.W., et al., The Introduction of Diphtheria-Tetanus-Pertussis and Oral Polio Vaccine Among Young Infants in
    an Urban African Community: A Natur..., EBioMedicine (2017), http://dx.doi.org/10.1016/j.ebiom.2017.01.041

                                                                                           4                                                                       Exhibit 29
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 113 of 427
                                                                S.W. Mogensen et al. / EBioMedicine xxx (2017) xxx–xxx                                                                5


Table 3
Mortality rate and hazard rate (HR) for children from 3 months of age until ﬁrst examination without vaccination or 6 months of age. Natural experiment.

  Age group
  3–5 months                      Mortality rate (deaths/person-years)                                                                          HR (95% CI) for DTP vs unvaccinated

  All
  Unvaccinated                    4.5 (5/111.4)                   DTP (±OPV) (N = 462)                        17.4 (11/63.1)                    5.00 (1.53–16.3)
  (N = 651)                                                       DTP only (N = 101)                          35.2 (5/14.2)                     10.0 (2.61–38.6)
                                                                  DTP + OPV (N = 361)                         12.3 (6/48.9)                     3.52 (0.96–12.9)
  Girls
  Unvaccinated                    1.9 (1/51.9)                    DTP (±OPV) (N = 222)                        13.3 (4/30.1)                     9.98 (0.81–123.0)
  (N = 313)                                                       DTP only (N = 44)                           16.2 (1/6.2)                      12.0 (0.56–257.2)
                                                                  DTP + OPV (N = 178)                         12.5 (3/23.9)                     9.50 (0.73–124.0)
  Boys
  Unvaccinated                    6.7 (4/59.5)                    DTP (±OPV) (N = 240)                        21.2 (7/33.0)                     3.93 (1.01–15.3)
  (N = 338)                                                       DTP only (N = 57)                           49.8 (4/8.0)                      8.93 (2.01–39.7)
                                                                  DTP + OPV (N = 183)                         12.0 (3/24.9)                     2.21 (0.44–11.0)

Notes: There were no deaths due accidents in this age group. BCG is disregarded in the analysis. Hence, the unvaccinated children have not received DTP, OPV or MV but may have received
BCG. Of the 651 unvaccinated children, 219 received DTP and/or OPV before their ﬁrst weighing examination. These children counted as ‘unvaccinated’ until their ﬁrst weighing exami-
nation. Of the 462 children who received DTP (±OPV), 177 received an additional DTP or OPV before 6 months of age. The OPV-only is not presented in the table because there were no
deaths and very little follow-up time in this age group.


of deaths and control for season and calendar time did not change esti-                       12.3). When DTP had been given alone without OPV the HR was 10.0
mates (data not shown).                                                                       (2.61–38.6) (Table 3). The difference between DTP-only children and
    There were 18 deaths between 3 and 5 months of age: 3 had cough                           DTP-plus-OPV does not reﬂect differences in follow-up and other vacci-
and respiratory infections as the main symptom, 3 had fever (presumed                         nations since the time to DTP2 and prevalence of DTP2 was the same for
malaria), 2 were due to diarrhea, 5 had diarrhea and vomiting, 1 was a                        DTP-only and DTP-plus-OPV vaccinated children (data not shown). If
sudden death, and 4 had no information on cause.                                              we excluded the 269 children who may have been BCG vaccinated re-
                                                                                              sults were similar (Supplementary Table 2).
2.9. Ethics                                                                                       If the analysis was conducted as an intention-to-treat analysis in
                                                                                              which the children weighed but not vaccinated were not censored but
   The study of nutritional status was planned by SAREC (Swedish                              transferred to the DTP group, the intended-DTP-vaccinated group had
Agency for Research Collaboration with Developing Countries) and the                          a HR of 3.92 (1.20–12.8) compared with the not-yet vaccinated group
Ministry of Health in Guinea-Bissau.                                                          (Supplementary Table 3).

3. Results                                                                                    3.2. Secondary Analyses

    Of 1356 children registered in Bandim and followed to 3 months of                             Since the introduction of DTP and OPV apparently was associated
age (Fig. 2), 286 were never weighed, had no card or their card was                           with increased mortality, we examined what happened to infant mor-
lost. An additional 13 children had inconsistent information, vaccinations                    tality from 3 to 12 months of age after the introduction of these vac-
marked with a cross but without dates or were orphans. Hence, 1057 chil-                      cines. The mortality rate for all 3–11 months old children increased 2-
dren were included in the study cohort. The median ages for DTP1 and                          fold (HR = 2.12 (1.07–4.19)) from 1980, before vaccinations, to
OPV1 were 121 and 118 days, respectively (Table 1). The vaccination cov-                      1982–1983, after the introduction of DTP and OPV (Table 4).
erage at 6 months of age was 55% for DTP1; 3% got DTP3 (Table 1). Cover-
age for MV was only 6%. Of the DTP1, OPV1 and MV vaccinations noted on                        4. Discussion
the BHP card 90–95% had been administered by the BHP.
    For children examined after 91 days, a one-unit increase in w/a z-                        4.1. Main Observations
score was associated with an odds ratio of 1.07 (0.93–1.24) for receiving
a vaccination at that weighing session.                                                           DTP vaccinations were associated with increased infant mortality even
                                                                                              though there was no vaccine-induced herd immunity. When unvaccinated
3.1. Natural Experiment with 3–5-month-old Children                                           controls were normal children who had not yet been eligible for vaccina-
                                                                                              tion, mortality was 5 times higher for DTP-vaccinated children. Co-adminis-
    There were no marked differences in background factors for the three                      tration of OPV with DTP may have reduced the negative effects of DTP.
groups of children who were DTP vaccinated at 3–5 months of age, those
who attended a weighing session but were not vaccinated, and those who                        4.2. Strength and Weaknesses
did not attend a weighing session at 3–5 months of age (Table 2). Birth
weight was similar in the three groups. Weight-for-age z-score before                             The present analysis assessed DTP and child survival in a “natural ex-
3 months of age did not differ for the three groups (Table 2). Those who                      periment” in which the children were allocated by the timing of their
did not attend a weighing session at 3–5 months of age were signiﬁcantly                      birth and community weighing sessions and the group allocation was
less likely to attend later weighing sessions during infancy, the mean                        therefore not inﬂuenced by the usual selection biases to the same extent
number of visits being lower for those not attending than for those                           as most other studies of DTP (Aaby et al., 2016). To assure that the cen-
being DTP-vaccinated (p b 0.001) (Table 2); hence, they are likely to                         soring from the main analysis of children who were not vaccinated had
have travelled more than those who were DTP-vaccinated.                                       not produced the unexpected strong result we made an intention-to-
    In the main experiment depicted in Fig. 3, DTP vaccination (±OPV)                         treat analysis but this did not change the result. If anything the un-
compared with ‘DTP-unvaccinated’ was associated with a HR of 5.00                             vaccinated children had slightly worse nutritional status before
(1.53–16.3) (Table 3); the HR was 9.98 (0.81–123) for girls and 3.93                          3 months of age than the children who were subsequently DTP vac-
(1.01–15.3) for boys. If we also included vaccinations given on vaccina-                      cinated (p = 0.09) (Table 2); the unvaccinated children travelled
tions-days-without-weighing in the landmark analysis, DTP (±OPV)                              more than the DTP vaccinated children. These biases would tend to
compared with unvaccinated was associated with a HR of 3.90 (1.20–                            favor rather than increase mortality in the DTP group and the

  Please cite this article as: Mogensen, S.W., et al., The Introduction of Diphtheria-Tetanus-Pertussis and Oral Polio Vaccine Among Young Infants in
  an Urban African Community: A Natur..., EBioMedicine (2017), http://dx.doi.org/10.1016/j.ebiom.2017.01.041

                                                                                         5                                                                      Exhibit 29
                      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 114 of 427
6                                                               S.W. Mogensen et al. / EBioMedicine xxx (2017) xxx–xxx


Table 4
Mortality rates (deaths/100 person-years) between 3 and 11 months of age by study year.

                                                                                                                                     HR (95% CI) for 1982–1983 versus
    Mortality rate            1980                       1981                        1982                        1983                1980

    Children aged             4.7 (10/211.8)             7.2 (18/250.8)              8.0 (19/237.1)              12.1 (30/247.5)     2.12 (1.07–4.19)
      3–11 months             (N = 547)                  (N = 678)                   (N = 632)                   (N = 638)

Notes: Event recorded as accidents were not removed from this analysis.




estimates from the natural experiment may therefore still be                                 the mortality rate by 19% (5–32%) (submitted). When DTP was missing
conservative.                                                                                for several months in Bissau, we showed that the all-cause case-fatality
     The estimated effects of DTP and OPV are unlikely to have been inﬂu-                    at the pediatric ward was 3-fold lower if the children had OPV-only as
enced by other vaccinations since very few had received other vaccines;                      their most recent vaccination rather than the recommended combina-
if the children who may have received BCG were censored in the analy-                        tion of DTP and OPV (Aaby et al., 2004b). Thus, OPV may have modiﬁed
sis the result was essentially the same (Supplementary Table 2).                             the negative effect of DTP.
     The 3-monthly community examinations assured that we had fol-                               This pattern was also seen when DTP was ﬁrst introduced in the
low-up information for all children and relatively accurate information                      rural areas of Guinea-Bissau in 1984 (Aaby et al., 2004a). OPV was not
on the time of death. Some children were excluded because a BHP                              used the ﬁrst year and the HR for DTP versus unvaccinated was 5.00
card could not be found and we did not know whether they had been                            (0.63–39.7). In the period from 1985 to 1987, when DTP and OPV
vaccinated or were travelling. Most likely, BHP cards may never have                         were nearly always administered together, the MRR was 1.90 (0.91–
been made because the child was not coming for examination, or the                           3.97). In the present study, the hazard ratio was 10.0 (2.61–38.6) for
card may have disappeared at community examinations, at the later                            DTP-only but 3.52 (0.96–12.9) for children who received DTP and OPV
handling of BHP cards by ﬁeld workers or data entry clerks, or due to                        simultaneously (Table 3). Based on these two studies of the introduc-
mice. However, the few missing cards are unlikely to have affected the                       tion of DTP, the HR compared with DTP-unvaccinated children was sig-
main analysis as the mortality rate in this group was similar to the gen-                    niﬁcantly different for children who had received DTP-only (HR = 8.14
eral mortality rate (Fig. 2).                                                                (2.63–15.2)) and for children who received both DTP and OPV (HR =
     To assure comparability of vaccinated and unvaccinated groups, also                     2.21 (1.16–4.19)) (test of interaction, p = 0.049). Hence, simultaneous
with respect to travelling, we included only children who had been                           administration of DTP and OPV may have alleviated the negative non-
weighed in Bandim in connection with the 3-monthly community ex-                             speciﬁc effect of DTP.
aminations. This meant that children who mostly stayed outside the
area were not included in the analysis; these children had no access to
community vaccinations and they lived elsewhere where the mortality                          5. Conclusions
risk might have been quite different, e.g. due to a higher risk of malaria
infection.                                                                                       DTP was associated with 5-fold higher mortality than being unvacci-
     The present study was not a planned trial. The study would have                         nated. No prospective study has shown beneﬁcial survival effects of
been a cleaner natural experiment if vaccinations had only been admin-                       DTP. Unfortunately, DTP is the most widely used vaccine, and the pro-
istered at the weighing sessions. However, the expatriate nurse did or-                      portion who receives DTP3 is used globally as an indicator of the perfor-
ganize additional vaccinations and some ‘unvaccinated’ children had                          mance of national vaccination programs.
therefore already received a vaccination before coming for a weighing                            It should be of concern that the effect of routine vaccinations on all-
session. These ‘misclassiﬁcations’ do not explain the increased mortality                    cause mortality was not tested in randomized trials. All currently avail-
in the DTP group. The estimate for DTP-vaccinated (±OPV) compared                            able evidence suggests that DTP vaccine may kill more children from
with DTP-unvaccinated children was 4-fold higher mortality when we                           other causes than it saves from diphtheria, tetanus or pertussis. Though
included these additional landmarks in the analysis.                                         a vaccine protects children against the target disease it may simulta-
                                                                                             neously increase susceptibility to unrelated infections.
4.3. Comparison with Previous Studies of DTP and OPV                                             The recently published SAGE review called for randomized trials of
                                                                                             DTP (Higgins et al., 2014). However, at the same time the IVIR-AC com-
    There is only one other study of the introduction of DTP. In rural                       mittee to which SAGE delegated the follow-up studies of the NSEs of
Guinea-Bissau, DTP (±OPV) was associated with 2-fold higher mortal-                          vaccines has indicated that it will not be possible to examine the effect
ity (Aaby et al., 2004a). All studies that documented vaccination status                     of DTP in an unbiased way. If that decision by IVIR-AC remains unchal-
and followed children prospectively indicate that DTP has negative ef-                       lenged, the present study may remain the closest we will ever come
fects; a meta-analysis of the eight studies found 2-fold higher mortality                    to a RCT of the NSEs of DTP.
for DTP-vaccinated compared with DTP-unvaccinated, mostly BCG-vac-
cinated controls (Aaby et al., 2016) (Appendix A).
    The negative effect of DTP was much worse in this natural experi-                        Funding
ment than has been reported in previous studies of DTP. This is presum-
ably due to the “unvaccinated” control children in previous studies                             The present study and cleaning of the original data was supported by
having been a frail subgroup too frail to get vaccinated. Previous studies                   a common grant from DANIDA and the Novo Nordisk Foundation (FU-
have not been able to compare DTP-vaccinated children with “normal”                          11-551). The work on non-speciﬁc effects of vaccines has been support-
controls. Hence, most previous studies have probably underestimated                          ed by the Danish Council for Development Research, Ministry of Foreign
the negative effect of DTP.                                                                  Affairs, Denmark [grant number 104.Dan.8.f.], Novo Nordisk Foundation
    The potentially differential effects of DTP and OPV have only been                       and European Union FP7 support for OPTIMUNISE (grant: Health-F3-
examined in few studies. However, we have recently been able to doc-                         2011-261375). CSB held a starting grant from the ERC (ERC-2009-StG-
ument marked beneﬁcial NSEs of OPV. In an RCT, OPV at birth (OPV0)                           243149). CVIVA is supported by a grant from the Danish National Re-
reduced infant mortality by 32% (0–57%) before the children received                         search Foundation (DNRF108). PA held a research professorship grant
campaign-OPV (Lund et al., 2015). In Bissau campaign-OPV reduced                             from the Novo Nordisk Foundation.

    Please cite this article as: Mogensen, S.W., et al., The Introduction of Diphtheria-Tetanus-Pertussis and Oral Polio Vaccine Among Young Infants in
    an Urban African Community: A Natur..., EBioMedicine (2017), http://dx.doi.org/10.1016/j.ebiom.2017.01.041

                                                                                            6                                                           Exhibit 29
                Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 115 of 427
                                                     S.W. Mogensen et al. / EBioMedicine xxx (2017) xxx–xxx                                                                         7


Conﬂict of Interest                                                               circumstances where the burden of the target diseases has been re-
                                                                                  duced to a very low level. However, several previous studies have
   Nothing to declare                                                             shown that the negative effect of DTP-plus-OPV was not due to OPV
                                                                                  (Aaby et al., 2004a,b, 2012). OPV has probably reduced the overall neg-
Contributions                                                                     ative effect of DTP. Previous studies have indicated that DTP (± OPV)
                                                                                  was associated with a 2-fold higher mortality than DTP-unvaccinated
    CSB and PA proposed the study. PA collected the original data. AR is          children (Aaby et al., 2016). Since pertussis did not account for N 5–6%
responsible for the demographic surveillance system. SWM and PA                   of infant deaths in the only existing African study of the impact of per-
cleaned the data. SWM and AA conducted the statistical analyses. The              tussis on child mortality (Mahieu et al., 1978), it is not surprising that
ﬁrst draft was written by PA; all authors contributed to the ﬁnal version         DTP is also associated with a strong negative effect prior to vaccine-in-
of the paper. PA and SWM will act as guarantors of the study.                     duced herd immunity (Aaby et al., 2012).

Independence                                                                      Appendix B. Supplementary Data

   The funding agencies had no role in the study design, data collection,            Supplementary data to this article can be found online at http://dx.
data analysis, data interpretation, or the writing of the report.                 doi.org/10.1016/j.ebiom.2017.01.041.

Data Sharing                                                                      References
                                                                                  Aaby P, Bukh J, Lisse IM, Smits AJ, 1981. Measles vaccination and child mortality. Lancet 2: 93.
   Through request to the authors                                                 Aaby, P., Bukh, J., Lisse, I.M., Smits, A.J., 1983. Measles mortality, state of nutrition, and
                                                                                      family structure: a community study from Guinea-Bissau. J. Infect. Dis. 147, 693–701.
Appendix A. The DTP Controversy                                                   Aaby, P., Bukh, J., Lisse, I.M., Smits, A.J., 1984. Measles vaccination and reduction in child
                                                                                      mortality: a community study from Guinea-Bissau. J. Infect. 8, 13–21.
                                                                                  Aaby, P., Samb, B., Simondon, F., Knudsen, K., Coll Seck, A.M., Bennett, J., Whittle, H., 1993.
     The issue of DTP vaccination and child mortality in high mortality               Divergent mortality for male and female recipients of low-titer and high-titer mea-
areas was raised 15 years ago when a study from rural Guinea-Bissau                   sles vaccines in rural Senegal. Am. J. Epidemiol. 138, 746–755.
                                                                                  Aaby, P., Samb, B., Simondon, F., Coll Seck, A.M., Knudsen, K., Whittle, H., 1995. Non-spe-
showed 1.84-fold higher mortality for children who had received                       ciﬁc beneﬁcial effect of measles immunisation: analysis of mortality studies from de-
DTP1 vaccination (Aaby et al., 2016; Kristensen et al., 2000). All subse-             veloping countries. Br. Med. J. 311, 481–485.
quent prospective studies have supported a negative effect (Aaby et               Aaby, P., Bhuyia, A., Nahar, L., Knudsen, K., de Francisco, A., Strong, M., 2003a. The survival ben-
                                                                                      eﬁt of measles immunization may not be explained entirely by the prevention of measles
al., 2016). Furthermore, DTP may have a negative effect when given si-
                                                                                      disease: a community study from rural Bangladesh. Int. J. Epidemiol. 32, 106–115.
multaneously with or after MV (Aaby at el., 2003b, 2012). For example,            Aaby, P., Jensen, H., Samb, B., Cisse, B., Sodeman, M., Jakobsen, M., Poulsen, A., Rodrigues,
the negative effect of high-titer measles vaccination (HTMV) in girls,                A., Lisse, I.M., Simondon, F., Whittle, H., 2003b. Differences in female-male mortality
which led to the global withdrawal of HTMV, was due to DTP being ad-                  after high-titre measles vaccine and association with subsequent vaccination with
                                                                                      diphtheria-tetanus-pertussis and inactivated poliovirus: reanalysis of West African
ministered after MV because HTMV had been given early at 4–5 months                   studies. Lancet 361, 2183–2188.
of age (Aaby et al., 2003b).                                                      Aaby, P., Jensen, H., Gomes, J., Fernandes, M., Lisse, I.M., 2004a. The introduction of diph-
     DTP has not been shown to have beneﬁcial effects in RCTs or natural              theria-tetanus-pertussis vaccine and child mortality in rural Guinea-Bissau: an obser-
                                                                                      vational study. Int. J. Epidemiol. 33, 374–380.
experiments. The current policy for DTP has only been examined by                 Aaby, P., Rodrigues, A., Biai, S., Martins, C., Veirum, J.E., Benn, C.S., Jensen, H., 2004b. Oral
reanalyses of existing data sets collected for other purposes. All such               polio vaccination and low case fatality at the paediatric ward in Bissau, Guinea-Bis-
studies have had methodological problems related to different forms                   sau. Vaccine 22, 3014–3017.
                                                                                  Aaby, P., Benn, C.S., Nielsen, J., Lisse, I.M., Rodrigues, A., Ravn, H., 2012. Testing the hypoth-
of frailty and survival bias (Aaby et al., 2012). These studies have up-              esis that diphtheria-tetanus-pertussis vaccine has negative non-speciﬁc and sex-dif-
dated follow-up time for DTP-vaccinated children who survived but                     ferential effects on child survival in high-mortality countries. BMJ Open 2, e000707.
children who died without their vaccination status being documented               Aaby, P., Ravn, H., Benn, C.S., 2016. The WHO review of the possible non-speciﬁc effects of
                                                                                      diphtheria-tetanus-pertussis vaccine. Pediatr. Infect. Dis. J. 35, 1257.
were classiﬁed as “unvaccinated”. Such procedures give a misleading               Expanded Programme on Immunization, 1982. The optimal age for measles immuniza-
high mortality rate in the unvaccinated group, and the comparison of                  tion. Wkly. Epidemiol. Rec. 57, 89–91.
DTP-vaccinated survivors and “unvaccinated” children will therefore               Higgins, J.P.T., Soares-Weiser, K., Reingold, A., 2014. Systematic review of the non-speciﬁc
                                                                                      effects of BCG, DTP and measles containing vaccines. http://www.who.int/
give a beneﬁcial estimate for DTP (Aaby et al., 2016). If the mortality
                                                                                      immunization/sage/meetings/2014/april (accessed June 1, 2014).
rate of unvaccinated children is unnaturally increased, the HR of unvac-          Holt, E.A., Boulos, R., Halsey, N.A., et al., 1990. Childhood survival in Haiti: protective effect
cinated children versus children who have received at least one vaccine               of measles vaccination. Pediatrics 86, 188–194.
may indicate how much bias there might be in the study, and we have               Jakobsen, M.S., Sodemann, S., Mølbak, K., Alvarenga, I.J., Nielsen, J., Aaby, P., 2004. Termination
                                                                                      of breastfeeding after 12 months of age due to a new pregnancy and other causes is asso-
called this HR the “bias-index”. All studies with prospective follow-up               ciated with increased mortality in Guinea-Bissau. Int. J. Epidemiol. 32, 92–96.
have had a bias index below 2.0 (Aaby et al., 2016); in the present               Jensen, H., Benn, C.S., Lisse, I.M., Rodrigues, A., Andersen, P.K., Aaby, P., 2007. Survival bias
study the bias index was 0.41 (0.15–1.15) in the 3–5 months age                       in observational studies of the impact of routine vaccinations on childhood survival.
                                                                                      Trop. Med. Int. Health 12, 5–14.
group (Supplementary Table 2). In studies with survival bias and unnat-           Kapoor, S.K., Reddaiah, V.P., 1991. Effectiveness of measles immunization on diarrhea and
urally high mortality in the unvaccinated group, the bias index has been              malnutrition related mortality in 1–4 year olds. Indian J. Pediatr. 58, 821–823.
3–8 times higher (Aaby et al., 2016).                                             Kristensen, I., Aaby, P., Jensen, H., 2000. Routine vaccinations and child survival: follow up
                                                                                      study in Guinea-Bissau, West Africa. Br. Med. J. 321, 1435–1438.
     SAGE recently reviewed the potential NSEs of BCG, MV and DTP                 Lund, N., Andersen, A., Hansen, A.S., Jepsen, F.S., Barbosa, A., Biering-Sørensen, S.,
(Higgins et al., 2014; Strategic Advisory Group of experts on                         Rodrigues, A., Ravn, H., Aaby, P., Benn, C.S., 2015. The effect of oral polio vaccine at
Immunization, 2014). The reviewers indicated that the majority of stud-               birth on infant mortality: a randomized trial. Clin. Infect. Dis. 61, 1504–1511.
                                                                                  Mahieu, J.M., Muller, A.S., Voorhoeve, A.M., Dikken, H., 1978. Pertussis in a rural area of Kenya:
ies showed a deleterious effect of DTP but they concluded that the re-
                                                                                      epidemiology and a preliminary report of a vaccine trial. Bull. WHO 56, 773–780.
sults were inconsistent because two studies showed a beneﬁcial effect.            Strategic Advisory Group of Experts on Immunization, 2014. Wkly. Epidemiol. Rec. 89,
The beneﬁcial effect in these studies was not surprising because the                  233–235.
                                                                                  SAGE Non-speciﬁc Effects of Vaccines Working Group, 2014. Evidence Based Recommen-
mortality rate in the unvaccinated group was unnaturally high, and
                                                                                      dations on Non-speciﬁc Effects of BCG, DTP-Containing and Measles-Containing Vac-
the bias index was 3.40 (2.93–3.95) and 7.52 (5.15–10.97), respectively               cines on Mortality in Children under 5 years of Age. Background paper for SAGE
(Aaby et al., 2016).                                                                  discussions, Geneva.
     SAGE's working group on non-speciﬁc effects of vaccines further              The Kasongo Project Team, 1981. Inﬂuence of measles vaccination on survival pattern of
                                                                                      7–35-month-old children in Kasongo, Zaire. Lancet i, 764–767.
emphasized that the overall effect remains unclear because DTP has
been given in combination with other vaccines and under

 Please cite this article as: Mogensen, S.W., et al., The Introduction of Diphtheria-Tetanus-Pertussis and Oral Polio Vaccine Among Young Infants in
 an Urban African Community: A Natur..., EBioMedicine (2017), http://dx.doi.org/10.1016/j.ebiom.2017.01.041

                                                                             7                                                                             Exhibit 29
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 116 of 427




     EXHIBIT 30
             Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 117 of 427



                                                                                               VIEwpOInT
                                                                                                      and Haemophilus influenzae type b,

The non-specific and sex-differential                                                                 inactivated polio vaccine, single HBV
                                                                                                      vaccine, the RTS,S/AS01 malaria vaccine,
                                                                                                      and the H1N1 influenza vaccine) seem to
effects of vaccines                                                                                   increase susceptibility to vaccine-unrelated
                                                                                                      infections, particularly in females4. Hence,
                                                                                                      non-live vaccines may have beneficial
Peter Aaby, Christine Stabell Benn, Katie L. Flanagan, Sabra L. Klein,
                                                                                                      effects in preventing the target infection but
Tobias R. Kollmann , David J. Lynn and Frank Shann                                                    negative effects by enhancing susceptibility
                                                                                                      to non-target infections. In epidemiological
Abstract | The textbook view of vaccination is that it functions to induce immune
                                                                                                      studies, the negative effects seem to be more
memory of the specific pathogen components of the vaccine, leading to a                               pronounced than the beneficial effects,
quantitatively and qualitatively better response if the host is exposed to infection                  with the net effect being increased overall
with the same pathogen. However, evidence accumulated over the past few                               mortality for females. Fortunately, the most
decades increasingly suggests that vaccines can also have non-specific effects on                     recent vaccine to be administered has the
unrelated infections and diseases, with important implications for childhood                          strongest NSEs, and so the negative effects
                                                                                                      of non-live vaccines can be at least partly
mortality particularly in low-income settings. Furthermore, many of these                             abrogated by providing a live vaccine after
non-specific effects, as well as the pathogen-specific effects, of vaccines show                      the non-live vaccine.
differences between the sexes. Here, members of the Optimmunize consortium
discuss the evidence for and potential mechanisms of non-specific and                                 K.L.F. and F. S. Evidence from multiple
sex-differential effects of vaccines, as well as their potential policy implications.                 observational studies suggests that non-live
                                                                                                      vaccines, such as DTP vaccine, may increase
Given that the non-specific effects of some vaccines are now being tested for their
                                                                                                      all-cause mortality, especially in girls,
ability to protect against COVID-19, the authors also comment on the broader                          because there is an increased number of
implications of these trials.                                                                         deaths from pneumonia and sepsis that
                                                                                                      outweighs the reduction in deaths from
        For which vaccines and in which              and observational studies in low-income          diphtheria, tetanus and pertussis5. In a large
        clinical contexts are non-specific effects   settings2,3, where live vaccines have been       randomized trial, the non-live RTS,S/AS01
of vaccines important? Are there differences         shown to have beneficial NSEs on all-cause       malaria vaccine doubled all-cause mortality
between live and non-live vaccines? Can              childhood mortality but non-live vaccines        in girls in Africa6.
effects be both beneficial and harmful?              might have detrimental NSEs. Combinations            Because of the potential for large effects
                                                     of live and non-live vaccines given at the       on all-cause mortality, the NSEs of vaccines
David J. Lynn. In my opinion, there is now           same time have variable effects, with            are most important in children younger than
substantial evidence that several different          the NSEs being determined largely by the         5 years in high-mortality countries, where
vaccines can have non-specific effects (NSEs;        most recent vaccine administered1,4.             the vaccine schedule is for children to be
also known as heterologous effects) on                                                                immunized with live BCG vaccine and OPV
immune responses, morbidity and mortality.           Peter Aaby and Christine Stabell Benn.           at birth, non-live DTP vaccine at 6, 10 and
A 2016 systematic review sponsored by                So far, all vaccines tested in epidemiological   14 weeks of age and live measles vaccine at
the World Health Organization (WHO)                  studies have shown important NSEs on             9 months of age. DTP vaccine is often given
concluded that the bacillus Calmette–Guérin          child survival in low-income countries.          with non-live inactivated polio vaccine,
(BCG) vaccine, diphtheria–tetanus–whole              Observations support a pattern whereby           HBV vaccine, H. influenzae type b vaccine
cell pertussis (DTPw) vaccine and measles            live vaccines (such as smallpox vaccine,         and pneumococcal conjugate vaccine, as well
vaccine were associated with effects on              BCG vaccine, measles vaccine and oral            as live OPV and rotavirus vaccine.
mortality that were “more than would                 polio vaccine (OPV)) increase resistance
be expected through their effects on the             to vaccine-unrelated infections, mainly          D.J.L. More than ten studies have found
diseases they prevent”1.                             pneumonia and sepsis, and therefore              that non-live vaccines (such as DTPw
                                                     reduce overall mortality more than               vaccine) are associated with increased
Katie L. Flanagan and Frank Shann.                   would be expected from preventing the            all-cause mortality, particularly in girls7.
Theoretically, any vaccine can have NSEs             vaccine-targeted infections. Hence, these        It is important to note that the DTP vaccine
because microbial antigens in vaccines               live vaccines have a double benefit in that      is highly effective against the targeted
stimulate an early innate immune response            they prevent both target and non-target          diseases and, so far, the studies reporting
through pattern recognition receptors on             infections4. By contrast, non-live vaccines      deleterious NSEs have been observational
immune cells. Some of the most compelling            (such as DTP vaccine, the pentavalent            and have been assessed to be at a high risk
evidence for NSEs comes from randomized              vaccine for DTP, hepatitis B virus (HBV)         of bias. Perhaps understandably, in an age


Nature Reviews | ImmunoLogy                                                1                                                    Exhibit 30
V i e wCase
       p o i2:20-cv-02470-WBS-JDP
             nt                                                    Document 5 Filed 12/29/20 Page 118 of 427

of increasing vaccine hesitancy, many in             but increased by non-live DTP vaccine9,10.          excluding injuries)20. It is not entirely clear
the research community are resistant to              Evidence from high-income countries also            why this study failed to detect a beneficial
considering that such deleterious NSEs               indicates that BCG vaccination may reduce           NSE of BCG vaccine, but it may relate to
could exist. However, if they do, there              the severity of allergy11, malignancy12–14,         this measure of disease not being specific
are potentially relatively easy solutions to         diabetes15 and Alzheimer disease16,17.              enough, differences in exposure between
mitigate these effects: substantial evidence                                                             countries or differences in genetics or
is mounting that any deleterious effects             D.J.L. Most studies so far have been                maternal immunity.
of non-live vaccines can be mitigated by             conducted in infants in low-income                      There have also been a small number
changing vaccine schedules so that a live            countries, although there have also been            of studies in adults in high-income
vaccine is administered last8.                       some studies in infants in high-income              countries. For example, a randomized
                                                     countries18. One study in Spain found that          placebo-controlled trial found that BCG
      Have there been similar observations in        hospitalization rates owing to respiratory          vaccination protected Dutch adult volunteers
      low-income and high-income settings?           infections, not attributable to tuberculosis,       against experimental infection 1 month later
                                                     were significantly lower in BCG-vaccinated          with an attenuated yellow fever virus vaccine
K.L.F. and F.S. NSEs of vaccines have                children18. The hospitalization rate owing          strain21, and BCG vaccination once a month
been described in both low-income and                to sepsis in infants younger than 1 year            for three consecutive months was found to
high-income settings. In low-income                  was also significantly lower after BCG              significantly reduce acute upper respiratory
settings, as discussed already, much of the          vaccination. Furthermore, three randomized          tract infection in older individuals22.
evidence relates to changes in all-cause             controlled trials in low-birthweight neonates
mortality2,3, although morbidity effects have        in Guinea-Bissau reported beneficial                P.A. and C.S.B. We have been able to
also been widely described. In high-income           NSEs of BCG immunization19. However,                repeat the original observations from
countries, several studies from Europe and           another study, in Denmark, found that               Guinea-Bissau of NSEs of vaccines in
the USA suggest that admission to hospital           BCG vaccination at birth did not reduce             other low-income countries (such as
for unrelated infections may be reduced              the risk of hospitalization for somatic             Bangladesh, the Gambia, Ghana, India,
by live measles vaccine and BCG vaccine              acquired disease (in other words, disease           Kenya, Malawi, Senegal and Sudan)23
                                                                                                         and also in a high-income setting in
 The contributors                                                                                        Denmark. In Denmark, child mortality
                                                                                                         is not a suitable outcome and we have
 Peter aaby was trained as an anthropologist but has built a large health surveillance system in         therefore examined NSEs by testing the
 Guinea-Bissau since 1978, focusing on the high levels of child mortality there. Crowding and            effect of vaccines on hospital admissions
 intensive exposure to measles were key determinants of child mortality. this led to vaccine
                                                                                                         of children for non-target infections9.
 research and the discovery of the non-specific effects of measles vaccine.
                                                                                                         Furthermore, in historical studies of BCG
 Christine stabell Benn is a professor in global health at the university of southern Denmark. she       and smallpox vaccines, we have been able
 conducts epidemiological and immunological studies of vaccines and vitamin a, with a focus on
                                                                                                         to find associations between these live
 their real-life effects on overall health in africa and Denmark. she formulated the hypothesis that
                                                                                                         vaccines and decreased adult mortality24.
 these health interventions with immunomodulatory effects interact, often in a sex-differential
 manner.                                                                                                 The observations from other low-income
                                                                                                         countries seem to confirm the differential
 Katie L. Flanagan is Director of infectious Diseases for north/north-west tasmania, an adjunct
                                                                                                         patterns of beneficial and harmful NSEs
 professor at the university of tasmania and rMit university and an adjunct associate professor at
 Monash university. she is Honorary secretary of the australasian society for infectious Diseases
                                                                                                         for live vaccines and non-live vaccines,
 (asiD), Chair of the asiD vaccination special interest Group and a member of the australian             respectively4,23. In Denmark, it has been
 technical advisory Group on immunisation. Her current research focuses on using systems                 easier to test the potential beneficial NSEs
 vaccinology to study the sex-differential and non-targeted effects of vaccines.                         of live vaccines; so far, we have found
 sabra L. Klein is a professor of molecular microbiology and immunology at the Johns Hopkins             beneficial NSEs of measles–mumps–rubella
 Bloomberg school of Public Health, Baltimore, usa. she is an expert on sex and gender differences       (MMR) vaccine, OPV, BCG vaccine and
 in immune responses and susceptibility to infection. she is the immediate past president of the         smallpox vaccine9,24. The MMR vaccine has
 Organization for the study of sex Differences, a principal investigator of the Johns Hopkins            been associated with decreased hospital
 specialized Center for research excellence in sex and age differences in immunity to influenza          admissions for respiratory infections also
 and a co-director of the Johns Hopkins Center for women’s Health, sex, and Gender research.             in the USA, Italy and the Netherlands4. The
 tobias r. Kollmann is a paediatric infectious disease clinician and systems vaccinologist at telethon   data from Denmark also indicate that giving
 Kids institute and Perth Children’s Hospital in Perth, australia. His expertise centres on newborn      the non-live DTP vaccine after the MMR
 infectious diseases, immune ontogeny and early-life vaccine responses, using cutting-edge               vaccine may increase the risk of hospital
 technology and analytics to extract the most information out of the typically small biological          admission by cancelling out the positive
 samples obtainable in early life.                                                                       effect of the MMR vaccine9.
 David J. Lynn is Director of the Computational and systems Biology Program and an eMBL
 australia group leader at the south australian Health and Medical research institute. He is                   Can you comment on the differences
 also a professor at the Flinders university College of Medicine and Public Health. He leads a                 between males and females for these
 research programme in systems immunology, investigating how pathogenic and commensal                    non-specific effects, as well as for vaccine
 microorganisms modulate the immune system in different contexts, including vaccination.
                                                                                                         responses generally?
 Frank shann worked as a paediatrician in Papua New Guinea and then for 20 years was Director of
 intensive Care at the royal Children’s Hospital in Melbourne, australia. He is a professorial fellow    Sabra L. Klein Let us begin with the
 in the Department of Paediatrics, university of Melbourne, engaged in research on the non-specific      vaccine-specific responses. Females of
 effects of vaccines.
                                                                                                         diverse ages typically develop a greater


                                                                             2                                                     Exhibit 30
                                                                                                                                    www.nature.com/nri
            Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 119 of 427
                                                                                                                    Viewpoint

antibody response (which is a primary            but sex differences in terms of cellular          of innate immune cells such as monocytes
correlate of protection) and report more         responses to immunization have rarely been        and natural killer cells14. However, most of
adverse reactions to vaccines than do            investigated and are inconsistent30. Females      what we know regarding trained immunity
males25. For example, after vaccination          also have more adverse events following           comes from studies of BCG vaccine and
against influenza, yellow fever, rubella,        immunization25, perhaps because of                we know far less about whether other
measles, mumps, hepatitis A, hepatitis B,        biological sex differences, although reporting    vaccines also induce trained immunity
herpes simplex type 2, rabies, smallpox          differences (a gender effect) may also have a     and, if so, whether they do so differently to
and dengue viruses, protective antibody          role. Females are generally more susceptible      BCG vaccine. Further research is therefore
responses are twice as large in adult females    than males to the NSEs of vaccines; for           urgently needed to understand the potential
as in adult males25.                             example, females benefit more from the            immunological mechanisms that could
    Regarding sex differences in NSEs, many      beneficial NSEs of measles vaccine32 but          explain the differential NSEs of live and
studies have documented detrimental,             experience greater adverse NSEs following         non-live vaccines. This is an area of research
female-biased effects. There is a growing        immunization with DTP vaccine3,4,7.               that my laboratory is investigating.
body of literature showing that infant girls
have increased mortality after receiving         P.A. and C.S.B. One of the first major            P.A. and C.S.B. There are at least two
certain vaccines. For example, in the            discoveries in relation to NSEs was that          mechanisms that have been documented:
1980s, when the high-titre measles vaccine       HTMV was associated with twofold                  trained immunity and emergency
(HTMV) was introduced to prevent measles         increased female mortality in Guinea-Bissau       granulopoesis (see the response from Tobias
infection in children younger than 9 months,     and Senegal. Even though HTMV protected           R. Kollmann)33,34. In addition, heterologous
there was a twofold increase in all-cause        against measles, the negative NSEs meant          T cell reactivity may also have a role33.
mortality in girls, but no increase in boys,     that there was an overall increase in female      One very important new observation from
in Guinea-Bissau26. It was subsequently          mortality27. Potential sex-differential effects   epidemiological studies is that the beneficial
determined that the increased mortality          of vaccines have therefore been a focus in the    NSEs of live vaccines such as measles vaccine
occurred only among girls who had received       study of NSEs. In West Africa, where there        and BCG vaccine become more pronounced
non-live DTP vaccine after HTMV, and             were no major sex differences in terms of         if the vaccine is administered in the presence
not among girls who had received HTMV            treatment or mortality in the prevaccine era,     of pre-existing immunity4,35, for example,
after their last dose of DTP vaccine27. The      it has been a strong indication of NSEs when      if the mother was previously vaccinated with
interaction between HTMV and DTP                 vaccines have sex-differential effects on         the same vaccine (vertical boosting) or if the
vaccine may have caused NSEs on all-cause        overall mortality4,23. The live measles, BCG      child is vaccinated for a second time with a
mortality in girls, but not boys. Evidence       and smallpox vaccines have had stronger           live vaccine (horizontal boosting)36. We are
from multiple studies of non-live vaccines,      beneficial NSEs for females than for males.       currently exploring in mechanistic studies
including DTP vaccine and the inactivated        By contrast, the six non-live vaccines tested     why boosting results in amplification of the
polio vaccine, shows that they have greater      (DTP vaccine, the pentavalent vaccine             beneficial NSEs for the child.
detrimental NSEs for girls than for boys27,28.   for DTP, HBV and H. influenzae type b,
More recently, increased female mortality        inactivated polio vaccine, single HBV             Tobias R. Kollmann. We recently
after receipt of the RTS,S/AS01 malaria          vaccine, the RTS,S/AS01 malaria vaccine           discovered one of the mechanisms
vaccine was reported in post hoc analyses        and the H1N1 influenza vaccine) have all          by which BCG vaccine can protect
of data6. The WHO has speculated that            been associated with higher female mortality      newborns from infection34. Within hours
the increased mortality in girls was ‘largely    than male mortality4. This is a worrying          of administration, BCG vaccine induces
due to the low female mortality in the           finding, and nobody has been able to suggest      production of the growth factor granulocyte
control arm’ and ‘could be due to chance’,       a bias that might explain it. The effects are     colony-stimulating factor (G-CSF), which
despite the P value of 0.0006 for girls, and     not trivial — data indicate that on the scale     in turn activates a process known as
a mortality after RTS,S/AS01 vaccination         of Africa, hundreds of thousands of females       emergency granulopoiesis that increases
of 2.4% in girls compared with 1.8% in           per year may die owing to the negative NSEs       the production of neutrophils ready to fight
boys29. This vaccine has been rolled out         of non-live vaccines.                             infectious threats. The kinetics of this rapid
into routine vaccination schedules without                                                         response to BCG vaccine fit perfectly with
further studies to determine whether the               What do we know and not know about          the epidemiological observations that BCG
RTS,S/AS01 vaccine does indeed increase                the mechanism of these non-specific         vaccine can protect newborns within just
mortality in girls. In keeping with NSEs         and sex-differential effects?                     days of administration19,37.
disproportionately affecting females, data
pertaining to the NSEs of BCG vaccine            D.J.L. The mechanisms behind the NSEs             K.L.F. and F.S. Although the induction
show that the beneficial effects on all-cause    of vaccines are incompletely understood           of vaccine-specific antibodies is generally
mortality are greater for girls than for boys    but are likely to involve a combination of        considered to be a reliable surrogate marker
younger than 5 years3.                           different effects on the innate and adaptive      of a protective vaccine response, we still
                                                 immune responses, heterologous T cell             do not understand the mechanisms for
K.L.F. and F.S. Most studies have not            responses and influences on responses to          the specific effects of many vaccines. For
analysed vaccine responses for sex               other subsequent immunizations. One               example, we do not know how BCG vaccine
differences but, when they have,                 mechanism that we now know quite a lot            protects against tuberculosis. However, we are
sex differences in immunogenicity have           about is trained immunity — a programme           beginning to understand the immunological
been found for almost every licensed             of innate immune memory that can be               mechanisms accounting for the NSEs of
vaccine30,31. Generally, females have greater    induced by vaccination, leading to the            some vaccines. Human studies have shown
antibody responses to immunization,              epigenetic and metabolic reprogramming            that BCG vaccine enhances innate immunity


Nature Reviews | ImmunoLogy                                            3                                                     Exhibit 30
V i e wCase
       p o i2:20-cv-02470-WBS-JDP
             nt                                                 Document 5 Filed 12/29/20 Page 120 of 427

within days after immunization by epigenetic       been associated with potentially deleterious      that no non-live vaccines should then be
reprogramming that leads to trained                NSEs in some observational studies. There         given to children younger than 5 years in
immunity14. By contrast, immunization with         is also evidence that any deleterious effects     high-mortality countries without robust
DTP vaccine has been shown to suppress             of non-live vaccines can be mitigated by          evidence of safety from randomized trials.
innate immunity and induce T cell anergy           changing vaccine schedules such that a live       It has been estimated that this change in
in female infants but not male infants, and        vaccine is administered last8. In my opinion,     policy could save approximately 1 million
this could explain how DTP vaccine might           however, it is too early to recommend             lives every year8.
increase susceptibility to infections in           any changes to schedules until further
females38. Theoretical biological mechanisms       high-quality randomized controlled trials                 What more do we need to know for
for sex differences in the NSEs include the        are conducted to assess the effects of such               these non-specific and sex-differential
opposing immunological effects of male and         changes. Given the mounting data, these           effects to be more widely accepted and the
female sex hormones, the multiple X-linked         studies need to be urgently supported             implications to be more widely considered?
(and some Y-linked) immune response genes          and conducted.
and microRNAs, and sex differences in the                                                            D.J.L. There is still much to be understood
microbiota, although causal links have not yet     P.A. and C.S.B. We believe that there are         regarding the NSEs and sex-differential
been confirmed30,31.                               several immediate considerations as a result      effects of vaccines. We currently do not fully
                                                   of these NSEs. First, all children in Africa      understand the mechanistic basis as to why
S.L.K. So far, we do not know the mechanisms       should receive the BCG vaccine at birth.          non-live vaccines may be associated with
of sex differences in NSEs. We do, however,        This has been shown to reduce neonatal            deleterious NSEs, whereas live vaccines
have data pertaining to sex differences            mortality by more than one-third4, but            are associated with beneficial NSEs. We
in vaccine-specific immunity. Following            currently less than 50% of children in Africa     also do not understand the mechanisms
vaccination with whole inactivated influenza       receive BCG vaccine in the first month of         through which changes to the order in
virus, influenza trivalent inactivated vaccine     life. We should promote the use of BCG            which vaccines are administered may
or influenza quadrivalent inactivated vaccine,     vaccine as a non-specific vaccine to boost        alter these NSEs. We also urgently need
adult female mice generate greater quantity        the baby’s immune system. Second, we              large, well-funded and international
and quality of influenza-specific antibodies       should roll back the plan to phase out OPV.       randomized controlled trials to confirm
than do adult male mice39–41. Antibodies           Vaccination campaigns with OPV have had           the data suggesting that non-live vaccines
derived from vaccinated female mice are            a major role in reducing child mortality in       are associated with detrimental NSEs
better at protecting naive mice (both male and     low-income countries, with vaccination of         and to support any changes to vaccine
female) than are antibodies from vaccinated        only 68 children being needed to save the         schedules. Importantly, the international
male mice, and this protection is associated       life of 1 child43. Hence, the benefits of OPV     vaccine community should not be afraid to
with increased antibody specificity and            outweigh the minor risk of vaccine-derived        consider that there may be both beneficial
avidity for the H1N1 influenza virus41. The        polio infection. Third, we should ensure that     and detrimental NSEs of certain vaccines.
Toll-like receptor 7 gene (Tlr7) is encoded        children are given a live vaccine shortly after   We are acutely aware of the potential for
on the X chromosome and is expressed at            receiving non-live vaccines. For example, all     research in this area to be unintentionally
a higher level by B cells from vaccinated          studies show that the administration of DTP       or wilfully misinterpreted by individuals
female mice than by B cells from vaccinated        vaccine after measles vaccine is associated       with antivaccine agendas. Understanding
male mice, which is associated with reduced        with higher female mortality than is              the NSEs of vaccines may result in exciting
DNA methylation in the Tlr7 promoter               administration of measles vaccine after DTP       new beneficial interventions for unrelated
region in female mice41. Data from humans          vaccine23. This might also explain why live       infectious diseases and for non-infectious
and mice further show that the female bias of      HTMV had been associated with increased           diseases such as allergy, asthma and even
antibody responses to influenza vaccination        female mortality: HTMV was given so early         diabetes, while at the same time allowing us
is associated with circulating oestradiol          in life that most children received DTP           to mitigate against any potential risks.
levels, such that greater concentrations           vaccine after HTMV27.
of oestradiol result in greater production of                                                        P.A. and C.S.B. The argument can be split
antibody to the vaccine antigen42. Taken           F.S. There is already far greater evidence        in two. First, do vaccines have only specific
together, both the expression of X-linked          of harm from the NSEs of DTP vaccine in           effects? The answer is clearly no! There
genes and increased levels of oestradiol are       low-income countries than there was of            is overwhelming evidence that vaccines
associated with improved vaccine-induced           harm from the rotavirus vaccine RotaShield        affect the immune system more generally.
immunity in females. We now need to                when its use was suspended in the USA in          Epidemiologically, we see effects of vaccines
determine how to use this information              1999 after only 15 cases of intussusception.      that cannot be explained by their specific
to improve vaccine-induced immunity                However, it is essential that we continue         effects4. Immunologically, we see that
in males (for example, through the use of          to immunize children against diphtheria,          vaccines leave long-lasting imprints on
TLR7 adjuvants).                                   tetanus and pertussis. In high-mortality          the immune system that alter responses to
                                                   countries where BCG vaccine is given              heterologous challenges33,34. Second, can we
       Should we consider changes to vaccine       routinely at birth, DTP vaccine and other         predict the NSEs of any vaccine? We have
       types, doses or schedules on the basis of   non-live vaccines could be given safely at        seen repeatable patterns — for example, that
these effects?                                     6, 10 and 14 weeks of age if a second dose        live vaccines are associated with beneficial
                                                   of live BCG vaccine were to be given at the       NSEs and non-live vaccines are associated
D.J.L. As discussed already, live vaccines         same time as the last priming dose of DTP         with negative NSEs for females4 — that made
have generally been associated with                vaccine at 14 weeks. After BCG vaccine            it possible to predict that the RTS,S/AS01
beneficial NSEs and non-live vaccines have         administration at 14 weeks of age, I believe      vaccine would have negative NSEs for


                                                                         4                                                      Exhibit 30
                                                                                                                                 www.nature.com/nri
            Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 121 of 427
                                                                                                                    Viewpoint

females4. This prediction indicates that we     impact the host beyond the expected                we will assess whether those in the BCG
are on the right track with regard to our       pathogen-specific effects. For example, the        vaccination arm are better protected against
current thinking about NSEs. To move            rapidity of BCG-mediated protection from           or have reduced severity of COVID-19. The
forward, we need to continue to make            newborn infection has been used to call into       world will be watching the outcome of these
predictions and test them to refine our         question the biological plausibility of NSEs       trials with significant interest, not only for
knowledge of the principles of NSEs.            of vaccines, but we now know that vaccines         an effect against COVID-19 but also as a
                                                can have such rapid effects, for example,          demonstration of the potential importance
F.S. We urgently need a trial in which          through emergency granulopoiesis34. The            of NSEs of vaccines more generally. Until
children are randomized to receive or not       protective power of the immune system rests        then, however, BCG vaccine should be used
receive a second dose of BCG vaccine with       — at least in part — on its ability to take into   only for its intended purpose of protecting
the last priming dose of DTP vaccine at         account a multitude of signals, including          infants globally against tuberculosis.
14 weeks of age in a high-mortality country,    non-specific, pathogen-agnostic effects, and
with a comparison of mortality from             to do so very, very fast.                          K.L.F. and F.S. Yellow fever virus,
14 weeks to 9 months of age (when measles                                                          murine Mengo virus (also known as
vaccine is given)8. The same cohort of                  At the time of going to press, with the    encephalomyocarditis virus) and severe
children should then be randomized again                COVID-19 pandemic dominating               acute respiratory syndrome coronavirus 2
in the second year of life to receive or not    headlines around the globe, how do you think       (SARS-CoV-2) are all single-stranded
receive the booster dose of DTP vaccine         these non-specific and/or sex-differential         positive-sense RNA viruses. As the BCG
(which is recommended by the WHO but            effects of vaccines might be relevant to efforts   vaccine has been shown to reduce the
is not currently given in many countries,       to combat COVID-19?                                severity of infection with yellow fever virus
especially in countries in Africa, where                                                           and Mengo virus21,48, this suggests that
it is not included in national vaccination      D.J.L. The best hope for tackling the              administration of BCG vaccine might reduce
schedules), with comparison of mortality        COVID-19 pandemic is a specific vaccine            the severity of COVID-19 (ref.21). However,
from randomization to 3 years of age8.          that provides direct protection against the        there is no evidence as yet of a protective
This would tell us whether DTP vaccine          virus. Efforts to develop such a vaccine are       effect from administration of a live vaccine
increases all-cause mortality and whether a     proceeding around the world at a breakneck         during an infection with SARS-CoV-2, and
second dose of BCG vaccine can ameliorate       pace, but an effective vaccine is still likely     it is unlikely that BCG vaccine given many
any harmful NSEs of DTP vaccine.                to be at least 12 months away. In the              decades ago will influence the response to
                                                interim, several groups around the world           SARS-CoV-2 now. If BCG vaccine is used, we
K.L.F. and F.S. We recommend using a            have hypothesized that certain existing            think that it should be given with or after any
systems vaccinology approach to elucidate       live vaccines, such as BCG vaccine, may            non-live vaccine such as influenza vaccine2,4.
the mechanisms of the NSEs of vaccines.         provide non-specific protection against            If other live vaccines such as measles vaccine
Transcriptomics, epigenomics, proteomics        COVID-19 or reduce the severity of its             or OPV are used, they should be given at
and metabolomics will reveal the complex        symptoms. As discussed here, BCG vaccine           least 4 weeks after any non-live vaccine32.
immunological pathways that are influenced      is associated with non-specific protection
by immunization44. This approach might          against respiratory and viral infections in        T.R.K. Given that there is no other form of
identify the immunological correlates of both   other contexts, and can non-specifically           intervention currently available, it would
the beneficial NSEs and the harmful NSEs        boost innate immune responses. Several             be foolish not to at least consider whether
of vaccines and could be used to improve        epidemiological studies have also emerged          the fast and broadly protective NSEs of live
the design of future vaccines, adjuvants and    as preprints suggesting that countries with        vaccines (such as BCG vaccine, OPV and
immunomodulatory strategies.                    routine BCG immunization programmes                measles vaccine) might provide protection
                                                have lower case fatality rates for COVID-19        from severe COVID-19 (ref.49). But to be
S.L.K. We need more information on              than countries that do not routinely use           clear, there is currently no evidence I know
the mechanisms of NSEs. To address              BCG vaccine45–47. However, it is important to      of that shows that any of these live vaccines
mechanisms, we need models, both animals        note that such studies provide correlations        are in fact reducing the risk of either
and primary cell culture systems, that can      not causation, and it is inherently difficult      infection with SARS-CoV-2 or the resulting
be used to test the NSEs in both males          to account for all potential confounders,          disease, COVID-19. So yes, they should be
and females. We also need more research         particularly given that the case statistics        tested, but with the clear understanding that
into the sex differences in vaccine-specific    in each country are still highly uncertain.        we currently simply do not know.
immunity, with more data from diverse           Nevertheless, several randomized controlled            This is in fact going on already, as BCG
vaccine platforms. At the Optimmunize           trials are now under way around the world          vaccination is being tested in randomized
meeting held in February 2020, data on          to definitively assess whether BCG vaccine         clinical trials as a prophylactic vaccine
sex-differential effects were presented for     can provide non-specific protection against        in health-care workers in Australia
vaccines that protect against influenza         COVID-19. These studies include the                (the BRACE trial mentioned earlier) and
virus, rabies virus and even simian             BRACE trial (‘BCG vaccination to reduce            the Netherlands, and OPV is also being
immunodeficiency virus.                         the impact of COVID-19 in Australian               considered as an intervention. An additional
                                                healthcare workers following coronavirus           advantage of this approach rests on the solid
T.R.K. The real hurdle before us is not so      exposure’), which my laboratory is helping         safety record of these live vaccines compared
much the lack of knowledge but more             to roll out in South Australia. In this trial,     with many of the other interventions that are
so the willingness of the ‘gatekeepers’         thousands of health-care workers at hospitals      currently being considered for COVID-19,
of vaccination programmes around the            around Australia are being randomized to           such as anti-HIV drugs. Importantly, even
world to even consider that vaccines might      receive BCG vaccine or not receive it, and         if a vaccine for COVID-19 were available


Nature Reviews | ImmunoLogy                                            5                                                     Exhibit 30
V i e wCase
       p o i2:20-cv-02470-WBS-JDP
             nt                                                     Document 5 Filed 12/29/20 Page 122 of 427

soon, this vaccine would have no record of       were similar between the sexes. By contrast,                    4.    Benn, C. S., Fisker, A. B., Rieckmann, A., Sørup, S.
                                                                                                                       & Aaby, P. Vaccinology: time to change paradigm?
either efficacy or safety — in other words,      among patients with severe disease, females                           Lancet Infect. Dis. (in the press).
compared with the NSEs of our existing           had greater antibody responses than males,                      5.    Aaby, P., Ravn, H. & Benn, C. S. The WHO review
                                                                                                                       of the possible non-specific effects of diphtheria-
live vaccines, there is nothing we have          with production of antibodies at earlier                              tetanus-pertussis vaccine. Pediatr. Infect. Dis. J. 35,
available to use now that is as promising,       phases of disease, which suggests one                                 1247–1257 (2016).
                                                                                                                 6.    Klein, S. L., Shann, F., Moss, W. J., Benn, C. S. &
as safe and as cheap.                            possible immunological mechanism by                                   Aaby, P. RTS,S malaria vaccine and increased mortality
    One additional problematic issue to          which women might recover better from                                 in girls. mBio 7, e00514-16 (2016).
                                                                                                                 7.    Aaby, P. et al. Testing the hypothesis that diphtheria-
be aware of in this context is the already       COVID-19 than men51.                                                  tetanus-pertussis vaccine has negative non-specific
tenuous supply of BCG vaccine for                                                                                      and sex-differential effects on child survival in
                                                                                                                       high-mortality countries. BMJ Open 2, e000707
newborns in the world, in whom it saves          P.A. and C.S.B. We should also consider                               (2012).
hundreds of thousands of lives every             that the COVID-19 pandemic is likely to                         8.    Shann, F. A live-vaccine-last schedule: saving an extra
                                                                                                                       million lives a year? Clin. Infect. Dis. https://doi.org/
year through its pathogen-specific effects       lead to delayed vaccinations and lower                                10.1093/cid/ciaa292 (2020).
(targeting tuberculosis) as well as NSEs.        vaccine coverage worldwide. Missing the                         9.    Sørup, S. et al. Live vaccine against measles, mumps,
                                                                                                                       and rubella and the risk of hospital admissions for
If the story of hydroxycholoroquine as           specific effects and particularly the NSEs                            nontargeted infections. JAMA 311, 826–835 (2014).
an unproven therapy for COVID-19 is              of BCG vaccine, OPV and measles vaccine                         10.   Bardenheier, B. H., McNeil, M. M., Wodi, A. P.,
                                                                                                                       McNicholl, J. M. & DeStefano, F. Risk of nontargeted
any measure to anticipate what might             could easily result in far more deaths than                           infectious disease hospitalizations among US children
happen, then any notion of BCG vaccine           the deaths caused by COVID-19. The                                    following inactivated and live vaccines, 2005-2014.
                                                                                                                       Clin. Infect. Dis. 65, 729–737 (2017).
possibly protecting against COVID-19             COVID-19 pandemic is exposing our total                         11.   Freyne, B. & Curtis, N. Does neonatal BCG vaccination
might lead to a rush to buy up all existing      reliance on the ‘one-vaccine-to-one-disease’                          prevent allergic disease in later life? Arch. Dis. Child.
                                                                                                                       99, 182–184 (2014).
BCG vaccine by higher-income countries.          concept of health. The beneficial NSEs of                       12.   Benitez, M. L. R. et al. Mycobacterium bovis BCG
Unfortunately, this is already starting to       some live vaccines clearly indicate that it                           in metastatic melanoma therapy. Appl. Microbiol.
                                                                                                                       Biotechnol. 103, 7903–7916 (2019).
happen. If this continues, without any           is possible to train immunity to develop                        13.   Guallar-Garrido, S. & Julian, E. Bacillus Calmette-
internationally coordinated effort to            stronger resistance to unrelated infections.                          Guérin (BCG) therapy for bladder cancer: an update.
                                                                                                                       Immunotargets Ther. 9, 1–11 (2020).
rapidly expand production of BCG vaccine         How to develop this capacity should become                      14.   Netea, M. G. et al. Defining trained immunity and
(which is necessary no matter what), then        a major research priority. In the future, we                          its role in health and disease. Nat. Rev. Immunol.
                                                                                                                       https://doi.org/10.1038/s41577-020-0285-6 (2020).
our response to SARS-CoV-2 could be              will need a one-vaccine-to-many-diseases                        15.   Kühtreiber, W. M. & Faustman, D. L. BCG therapy for
responsible for many deaths in newborns          concept of health.                                                    type 1 diabetes: restoration of balanced immunity and
                                                                                                                       metabolism. Trends Endocrinol. Metab. 30, 80–92
from tuberculosis or sepsis37. This would be     Peter Aaby1 ✉, Christine Stabell Benn2,3 ✉,                           (2019).
a severe violation of social justice.            Katie L. Flanagan4,5,6 ✉, Sabra L. Klein7 ✉,                    16.   Yamazaki-Nakashimada, M. A. et al. BCG: a vaccine
                                                                                                                       with multiple faces. Hum. Vaccin. Immunother.
                                                 Tobias R. Kollmann 8 ✉, David J. Lynn           9,10   ✉
                                                                                                                       https://doi.org/10.1080/21645515.2019.1706930
K.L.F. and F.S. It is important that increased   and Frank Shann11 ✉                                                   (2020).
use of BCG vaccine in an attempt to reduce       1
                                                  Bandim Health Project, Bissau, Guinea-Bissau.                  17.   Gofrit, O. N. et al. Bacillus Calmette-Guérin (BCG)
                                                                                                                       therapy lowers the incidence of Alzheimer’s disease
the severity of COVID-19 in rich countries       2
                                                  Bandim Health Project, OPEN, Department of                           in bladder cancer patients. PLoS One 14, e0224433
does not cause a shortage of BCG vaccine         Clinical Research, Odense University Hospital,
                                                                                                                 18.
                                                                                                                       (2019).
                                                                                                                       de Castro, M. J., Pardo-Seco, J. & Martinon-Torres, F.
                                                 Odense, Denmark.
in high-mortality, lower-income countries,                                                                             Nonspecific (heterologous) protection of neonatal BCG
where it is urgently needed to protect young
                                                 3
                                                  Danish Institute for Advanced Study, University of                   vaccination against hospitalization due to respiratory
                                                 Southern Denmark, Odense, Denmark.                                    infection and sepsis. Clin. Infect. Dis. 60, 1611–1619
children against tuberculosis49.                                                                                       (2015).
                                                 4
                                                  University of Tasmania, Hobart, TAS, Australia.                19.   Biering-Sorensen, S. et al. Early BCG-Denmark and
                                                  RMIT University, Melbourne, VIC, Australia.                          neonatal mortality among infants weighing <2500 g:
S.L.K. With ongoing studies around
                                                 5
                                                                                                                       a randomized controlled trial. Clin. Infect. Dis. 65,
the world, including by members of the           6
                                                  Monash University, Melbourne, VIC, Australia.                        1183–1190 (2017).
                                                                                                                 20.   Stensballe, L. G. et al. BCG vaccination at birth and
Optimmunize consortium, evaluating               7
                                                  W. Harry Feinstone Department of Molecular                           early childhood hospitalisation: a randomised clinical
                                                 Microbiology and Immunology, Johns Hopkins
the possible beneficial NSEs of BCG                                                                                    multicentre trial. Arch. Dis. Child. 102, 224–231
                                                 Bloomberg School of Public Health, Baltimore,                         (2017).
vaccine on outcomes of COVID-19, more            MD, USA.                                                        21.   Arts, R. J. W. et al. BCG vaccination protects against
consideration should be given to the             8
                                                  Telethon Kids Institute, Perth, WA, Australia.
                                                                                                                       experimental viral infection in humans through
                                                                                                                       the induction of cytokines associated with trained
sex of the trial participants as it may be                                                                             immunity. Cell Host Microbe 23, 89–100 e105 (2018).
                                                 9
                                                  South Australian Health and Medical Research
that the beneficial NSEs are greater for         Institute, Adelaide, SA, Australia.
                                                                                                                 22.   Wardhana, Datau, E. A., Sultana, A., Mandang, V. V.
                                                                                                                       & Jim, E. The efficacy of bacillus Calmette-Guerin
females than for males. With the reports of      10
                                                      Flinders University, Adelaide, SA, Australia.                    vaccinations for the prevention of acute upper
male-biased severe outcomes of COVID-19                                                                                respiratory tract infection in the elderly. Acta Med.
                                                  Department of Paediatrics, University of Melbourne,
                                                 11
                                                                                                                       Indones. 43, 185–190 (2011).
(ref.50), it is pertinent that we identify       Melbourne, VIC, Australia.                                      23.   Aaby, P. & Benn, C. S. Developing the concept of
treatments that work equally well in males       ✉e-mail: p.aaby@bandim.org; cbenn@health.sdu.dk;                      beneficial nonspecific effect of live vaccines with
                                                                                                                       epidemiological studies. Clin. Microbiol. Infect. 25,
as they do in females. As we evaluate the        katie.flanagan@ths.tas.gov.au; sklein2@jhu.edu;                       1459–1467 (2019).
efficacy of candidate COVID-19 vaccines,         tkollm@mac.com; david.lynn@sahmri.com;                          24.   Rieckmann, A. et al. Vaccinations against smallpox
                                                                                                                       and tuberculosis are associated with better long-term
sex-differential antibody responses and          fshann@unimelb.edu.au
                                                                                                                       survival: a Danish case-cohort study 1971–2010.
protection should be considered in all           https://doi.org/10.1038/s41577-020-0338-x                             Int. J. Epidemiol. 46, 695–705 (2017).
                                                 Published online xx xx xxxx                                     25.   Klein, S. L., Jedlicka, A. & Pekosz, A. The Xs and Y of
vaccine trials. In a not-yet peer-reviewed                                                                             immune responses to viral vaccines. Lancet Infect. Dis.
study of 331 patients with confirmed             1.      Higgins, J. P. et al. Association of BCG, DTP, and            10, 338–349 (2010).
                                                         measles containing vaccines with childhood mortality:   26.   Aaby, P. et al. Long-term survival after Edmonston-
SARS-CoV-2 infection in Wuhan, China,                    systematic review. BMJ 355, i5170 (2016).                     Zagreb measles vaccination in Guinea-Bissau:
anti-SARS-CoV-2 IgG responses were               2.      Shann, F. Nonspecific effects of vaccines and the             increased female mortality rate. J. Pediatr. 122,
                                                         reduction of mortality in children. Clin. Ther. 35,           904–908 (1993).
measured and compared among patients                     109–114 (2013).                                         27.   Aaby, P. et al. Differences in female-male mortality
with clinically diagnosed mild disease or        3.      Aaby, P., Kollmann, T. R. & Benn, C. S. Nonspecific           after high-titre measles vaccine and association with
                                                         effects of neonatal and infant vaccination:                   subsequent vaccination with diphtheria-tetanus-
severe disease51. Among patients with mild               public-health, immunological and conceptual                   pertussis and inactivated poliovirus: reanalysis of
COVID-19, anti-SARS-CoV-2 IgG titres                     challenges. Nat. Immunol. 15, 895–899 (2014).                 West African studies. Lancet 361, 2183–2188 (2003).




                                                                               6                                                                    Exhibit 30
                                                                                                                                                     www.nature.com/nri
                Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 123 of 427
                                                                                                                                                      Viewpoint

28. Aaby, P. et al. Increased female-male mortality              39. Zivkovic, I. et al. Sexual diergism in antibody           50. Wenham, C., Smith, J. & Morgan, R. COVID-19:
    ratio associated with inactivated polio and diphtheria-          response to whole virus trivalent inactivated influenza       the gendered impacts of the outbreak. Lancet 395,
    tetanus-pertussis vaccines: observations from                    vaccine in outbred mice. Vaccine 33, 5546–5552                846–848 (2020).
    vaccination trials in Guinea-Bissau. Pediatr. Infect.            (2015).                                                   51. Zeng, F. et al. A comparison study of SARS-CoV-2
    Dis. J. 26, 247–252 (2007).                                  40. Zivkovic, I. et al. Sex bias in mouse humoral immune          IgG antibody between male and female COVID-19
29. Flanagan, K. L. et al. Sex differences in the vaccine-           response to influenza vaccine depends on the vaccine          patients: a possible reason underlying different
    specific and non-targeted effects of vaccines. Vaccine           type. Biologicals 52, 18–24 (2018).                           outcome between sex. J. Med. Virol. https://doi.org/
    29, 2349–2354 (2011).                                        41. Fink, A. L., Engle, K., Ursin, R. L., Tang, W. Y.             10.1002/jmv.25989 (2020).
30. Klein, S. L. & Flanagan, K. L. Sex differences in                & Klein, S. L. Biological sex affects vaccine
    immune responses. Nat. Rev. Immunol. 16, 626–638                 efficacy and protection against influenza in mice.        Acknowledgements
    (2016).                                                          Proc. Natl Acad. Sci. USA 115, 12477–12482                T.R.K. is supported by the NIH National Institute of Allergy
31. Flanagan, K. L., Fink, A. L., Plebanski, M. & Klein, S. L.       (2018).                                                   and Infectious Diseases (U19AI118608-02) and Telethon
    Sex and gender differences in the outcomes of                42. Potluri, T. et al. Age-associated changes in the impact   Kids and Perth Children’s Hospital Foundation. D.J.L.’s work
    vaccination over the life course. Annu. Rev. Cell                of sex steroids on influenza vaccine responses in males   on the non-specific effects of vaccines is supported by the
    Dev. Biol. 33, 577–599 (2017).                                   and females. NPJ Vaccines 4, 29 (2019).                   Flinders Foundation and the Australian National Health and
32. Aaby, P. et al. Non-specific effects of standard measles     43. Andersen, A. et al. National immunization campaigns       Medical Research Council. The BRACE trial is supported by
    vaccine at 4.5 and 9 months of age on childhood                  with oral polio vaccine reduce all-cause mortality:       the Bill & Melinda Gates Foundation, Sarah and Lachlan
    mortality: randomised controlled trial. BMJ 341,                 a natural experiment within seven randomized trials.      Murdoch, the Royal Children’s Hospital Foundation, the
    c6495 (2010).                                                    Front. Public Health 6, 13 (2018).                        Minderoo Foundation, the South Australian government,
33. Benn, C. S., Netea, M. G., Selin, L. K. &                    44. Uthayakumar, D. et al. Non-specific effects of            the NAB Foundation, the Calvert-Jones Foundation and
    Aaby, P. A small jab – a big effect: nonspecific                 vaccines illustrated through the BCG example: from        individual donors.
    immunomodulation by vaccines. Trends Immunol.                    observations to demonstrations. Front. Immunol. 9,
                                                                                                                               Author contributions
    34, 431–439 (2013).                                              2869 (2018).
                                                                                                                               The authors contributed equally to all aspects of the article.
34. Brook, B. et al. BCG-vaccination induced emergency           45. Miller, A. et al. Correlation between universal
    granulopoiesis provides rapid protection from                    BCG vaccination policy and reduced morbidity and          Competing interests
    neonatal sepsis. Sci. Transl Med. https://stm.                   mortality for COVID-19: an epidemiological study.         K.L.F. has received consultation and lecture fees from Sanofi
    sciencemag.org/lookup/doi/10.1126/scitranslmed.                  Preprint at medRxiv https://doi.org/10.1101/              Pasteur, Seqirus and Pfizer in the past 5 years and is a member
    aax4517 (2020).                                                  2020.03.24.20042937 (2020).                               of the Australian Technical Advisory Group on Immunisation.
35. Aaby, P. et al. Measles vaccination in the presence          46. Shet, A. et al. Differential COVID-19-attributable        The other authors declare no competing interests.
    or absence of maternal measles antibody: impact                  mortality and BCG vaccine use in countries. Preprint
    on child survival. Clin. Infect. Dis. 59, 484–492                at medRxiv https://doi.org/10.1101/2020.04.01.            Publisher’s note
    (2014).                                                          20049478 (2020).                                          Springer Nature remains neutral with regard to jurisdictional
36. Benn, C. S., Fisker, A. B., Whittle, H. C. & Aaby, P.        47. Sala, G. & Miyakawa, T. Association of BCG                claims in published maps and institutional affiliations.
    Revaccination with live attenuated vaccines                      vaccination policy with prevalence and mortality
    confer additional beneficial nonspecific effects on              of COVID-19. Preprint at medRxiv https://doi.org/
    overall survival: a review. EBioMed. 10, 312–317
                                                                                                                                Related links
                                                                     10.1101/2020.03.30.20048165 (2020).
                                                                                                                                BRACe trial: https://www.mcri.edu.au/BRACE
    (2016).                                                      48. Floc’h, F. & Werner, G. H. Increased resistance to
                                                                                                                                optimmunize consortium: https://www.bandim.org/
37. Kollmann, T. R., Marchant, A. & Way, S. S. Vaccination           virus infections of mice inoculated with BCG (bacillus
                                                                                                                                optimmunize
    strategies to enhance immunity in neonates. Science              Calmette-Guérin). Ann. Immunol. 127, 173–186
                                                                                                                                optimmunize meeting, February 2020:
    368, 612–615 (2020).                                             (1976).
                                                                                                                                https://coursesandconferences.wellcomegenomecampus.org/
38. Noho-Konteh, F. et al. Sex-differential non-vaccine-         49. Curtis, N., Sparrow, A., Ghebreyesus, T. A. &
                                                                                                                                our-events/optimmunize/
    specific immunological effects of diphtheria-tetanus-            Neteta, M. G. Considering BCG vaccination to reduce
    pertussis and measles vaccination. Clin. Infect. Dis.            the impact of COVID-19. Lancet https://doi.org/
    63, 1213–1226 (2016).                                            10.1016/S0140-6736(20)31025-4 (2020).                     © Springer Nature Limited 2020




Nature Reviews | ImmunoLogy                                                                 7                                                                     Exhibit 30
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 124 of 427




     EXHIBIT 31
Sudden infant death syndrome | definition of sudden infant death syndrome by Medical dictionary                          7/1/20, 11:23 AM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 125 of 427
Sudden infant death syndrome | definition of sudden infant death
syndrome by Medical dictionary
                                                         https://medical-dictionary.thefreedictionary.com/sudden+infant+death+syndrome


    happiestbaby.com ▼        Shop SNOO Smart Bassinet - Get Hours More Sleep - Happiest Baby Official
                   (4.5)      Site
                              Ad SNOO Helps Your Baby - And You - Sleep Longer. Get 30-Day Trial & Free Shipping! SNOO Is
     ➤ Visit Website
                              The Safest Bassinet Ever Made. It Monitors & Responds To The Needs Of Your Baby. As Seen On
                              CNN. Bump Awards Winner. Better, Safer Sleep Fast. SleepTech Award Winner.

                                     Buy SNOO Smart Sleeper
                                     Adds 1+ More Hours Of Sleep A Night
                                     Responds With White Noise & Motion

                                     The 5 S's For Babies
                                     How To Soothe Your Baby In 1 Minute
                                     Science-Based Tips, Proven to Work



sudden infant death syndrome
Also found in: Dictionary, Thesaurus, Acronyms, Encyclopedia, Wikipedia.
Related to sudden infant death syndrome: shaken baby syndrome


Sudden Infant Death Syndrome
Definition
     Sudden infant death syndrome (SIDS) is the unexplained death without warning of an apparently healthy infant, usually
     during sleep.

Description
     Also known as crib death, SIDS has baffled physicians and parents for years. In the 1990s, advances have been made
     in preventing the occurrence of SIDS, which killed more than 4,800 babies in 1992 and 3,279 infants in 1995. Education
     programs aimed at encouraging parents and caregivers to place babies on their backs and sides when putting them to
     bed have helped contribute to a lower mortality rate from SIDS.
     In the United States, SIDS strikes one or two infants in every thousand, making it the leading cause of death in
     newborns. It accounts for about 10% of deaths occurring during the first year of life. SIDS most commonly affects babies
     between the ages of two months and six months; it almost never strikes infants younger than two weeks of age or older
     than eight months. Most SIDS deaths occur between midnight and 8 A.M.

Causes and symptoms
Risk factors for sids
     The exact causes of SIDS are still unknown, although studies have shown that many of the infants had recently been
     under a doctor's care for a cold or other illness of the upper respiratory tract. Most SIDS deaths occur during the winter
     and early spring, which are the peak times for respiratory infections. The most common risk factors for SIDS include:


https://medical-dictionary.thefreedictionary.com/sudden+infant+death+syndrome                                                 Page 1 of 7


                                                                              1                                 Exhibit 31
Sudden infant death syndrome | definition of sudden infant death syndrome by Medical dictionary                       7/1/20, 11:23 AM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 126 of 427
         sleeping on the stomach (in the prone position)
         mother who smokes during pregnancy; smokers are as much as three times more likely than nonsmokers to have a
         SIDS baby
         the presence of passive smoke in the household
         male sex; the male/female ratio in SIDS deaths is 3:2;
         belonging to an economically deprived or minority family
         mother under 20 years of age at pregnancy
         mother who abuses drugs
         mother with little or no prenatal care
         prematurity or low weight at birth
         family history of SIDS
     Most of these risk factors are associated with significantly higher rates of SIDS; however, none of them are exact
     enough to be useful in predicting which specific children may die from SIDS.
Theories about sids
     MEDICAL DISORDERS. Currently, it is not known whether the immediate cause of death from SIDS is a heart problem
     or a sudden interruption of breathing. The most consistent autopsy findings are pinpoint hemorrhages inside the baby's
     chest and mild inflammation or congestion of the nose, throat, and airway. Some doctors have thought that the children
     stop breathing because their upper airway gets blocked. Others have suggested that the children have an abnormally
     high blood level of the chemicals that transmit nerve impulses to the brain, or that there is too much fetal hemoglobin in
     the blood. A third theory concerns the possibility that SIDS infants have an underlying abnormality in the central nervous
     system. This suggestion is based on the assumption that normal infants sense when their air supply is inadequate and
     wake up. Babies with an abnormal nervous system, however, do not have the same alarm mechanism in their brains.
     Other theories about the cause of death in SIDS include immune system disorders that cause changes in the baby's
     heart rate and breathing patterns during sleep, or a metabolic disorder that causes a buildup of fatty acids in the baby's
     system.
     PHYSICAL SURROUNDINGS. A recent theory proposes that SIDS is connected to the child's rebreathing of stale air
     trapped in soft bedding. In addition to the infant's sleeping in the prone position, pillows, sheepskins, and other soft items
     may contribute to trapping air around the baby's mouth and nose, which causes the baby to breathe in too much carbon
     dioxide and not enough oxygen. Wrapping a baby too warmly has also been proposed as a factor.

Diagnosis
     The diagnosis of SIDS is primarily a diagnosis of exclusion. This means that it is given only after other possible causes
     of the baby's death have been ruled out. Known risk factors aid in the diagnosis. Unlike the pattern in other diseases,
     however, the diagnosis of SIDS can only be given post-mortem. It is recommended that all infants who die in their sleep
     receive an autopsy to determine the cause. Autopsies indicate a definite explanation in about 20% of cases of sudden
     infant death. In addition, an autopsy can often put to rest any doubts the parents may have. Investigation of the location
     of the death is also useful in determining the child's sleeping position, bedding, room temperature, and similar factors.

Treatment
     There is no treatment for SIDS, only identification of risk factors and preventive measures. The baby's parents may
     benefit from referral to counseling and support groups for parents of SIDS victims.

Prevention
     SIDS appears to be at least partly preventable, which has been shown by a substantial decrease in the case rate. The

https://medical-dictionary.thefreedictionary.com/sudden+infant+death+syndrome                                              Page 2 of 7


                                                                              2                             Exhibit 31
Sudden infant death syndrome | definition of sudden infant death syndrome by Medical dictionary                     7/1/20, 11:23 AM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 127 of 427
     following are recommended as preventive measures:
         Sleep position. The United States Department of Health and Human Services initiated a "Back-to-Sleep" campaign in
         1994 to educate the public about sleep position. Prior to that time, an estimated 70% of infants slept on their
         stomachs, since parents had been taught that a "back down" position contributed to choking during sleep. There are
         some conditions for which doctors will recommend the prone position, but for normal infants, side or back (supine)
         positions are better. When placing an infant on his or her side, the parent should pull the child's lower arm forward so
         that he or she is less likely to roll over onto the stomach. When babies are awake and being observed, they should
         be placed on their stomachs frequently to aid in the development of the muscles and skills involved in lifting the head.
         Once a baby can roll over to his or her stomach, he or she has developed to the point where the risk of SIDS is
         minimal.
         Good prenatal care. Proper prenatal care can help prevent the abnormalities that put children at higher risk for SIDS.
         Mothers who do not receive prenatal care are also more likely to have premature and low birth-weight babies.
         Expectant mothers should also be warned about the risks of smoking, alcohol intake, and drug use during
         pregnancy.
         Proper bedding. Studies have shown that soft bedding, such as beanbags, waterbeds and soft mattresses,
         contributes to SIDS. Babies should sleep on firm mattresses with no soft or fluffy materials underneath or around
         them—including quilts, pillows, thick comforters or lambskin. Soft stuffed toys should not be placed in the crib while
         babies sleep.
         Room temperature. Although babies should be kept warm, they do not need to be any warmer than is comfortable for
         the caregiver. An overheated baby is more likely to sleep deeply, perhaps making it more difficult to wake when short
         of breath. Room temperature and wrapping should keep the baby warm and comfortable but not overheated.
         Diet. Some studies indicate that breastfed babies are at lower risk for SIDS. It is thought that the mother's milk may
         provide additional immunity to the infections that can trigger sudden death in infants.
         Bedsharing with parents. Opinions differ on whether or not bedsharing of infant and mother increases or decreases
         the risk of SIDS. Bedsharing may encourage breastfeeding or alter sleep patterns, which could lower the risk of
         SIDS. On the other hand, some studies suggest that bedsharing increases the risk of SIDS. In any case, mothers
         who choose to bring their babies to bed should observe the following cautions: Soft sleep surfaces, as well as quilts,
         blankets, comforters or pillows should not be placed under the baby. Parents who sleep with their infants should not
         smoke around the baby, or use alcohol or other drugs which might make them difficult to arouse. Parents should also
         be aware that adult beds are not built with the same safety features as infant cribs.
         Secondhand smoke. It is as important to keep the baby's environment smoke-free during infancy as it was when the
         mother was pregnant with the baby.
         Electronic monitoring. Electronic monitors are available for use in the home. These devices sound an alarm for the
         parents if the child stops breathing. There is no evidence, however, that these monitors prevent SIDS. In 1986,
         experts consulted by the National Institutes of Health (NIH) recommended monitors only for infants at risk. These
         infants include those who have had one or more episodes of breath stopping; premature infants with breathing
         difficulties; and babies with two or more older siblings that died of SIDS. Parents who use monitors should know how
         to use them properly and what to for the baby if the alarm goes off.
         Immunizations. There is no evidence that immunizations increase the risk of SIDS. In fact, babies who receive
         immunizations on schedule are less likely to die of SIDS.

Resources
Organizations
     Association of SIDS and Infant Mortality Programs. MN SID Center, Children's Hospitals and Clinics, 2525 Chicago Ave.


https://medical-dictionary.thefreedictionary.com/sudden+infant+death+syndrome                                            Page 3 of 7


                                                                              3                           Exhibit 31
Sudden infant death syndrome | definition of sudden infant death syndrome by Medical dictionary                      7/1/20, 11:23 AM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 128 of 427
     So., Minneapolis, MN 55404. (612) 813-6285. http://www.asip1.org.
     National Institute of Child Health and Human Development. Bldg 31, Room 2A32, MSC 2425, 31 Center Drive,
     Bethesda, MD 20892-2425. (800) 505-2742. http://www.nichd.nih.gov/sids/sids.htm.
     National SIDS Resource Center. 2070 Chain Bridge Road, Suite 450, Vienna, VA 22181. (703) 821-8955.
      http://www.circsol.com/SIDS/ .
     Sudden Infant Death Syndrome Alliance. 1314 Bedford Avenue, Suite 210, Baltimore, MD 21208. (800) 221-7437.
     http://www.sidsalliance.org.

Gale Encyclopedia of Medicine. Copyright 2008 The Gale Group, Inc. All rights reserved.




sudden infant death syndrome                                            (SIDS)
the sudden and unexpected death of an apparently healthy infant, not explained by careful postmortem studies. It typically
occurs between birth and age 9 months, with the highest incidence at 3 to 5 months. Called also crib death or cot death
because the infant often is found dead in the crib.




The incidence rate for SIDS in the United States is approximately 10,000 per year. After the first week of life it is the leading
cause of death in one-year-olds, and is second only to accidents as a cause of death in children under the age of 15 years.
The disorder occurs throughout the world, is more common in families in the lower socioeconomic classes, and affects
males slightly more than females and non-Caucasians slightly more than Caucasians.

Children most at risk for SIDS are those who are premature, have a history of apnea from hyaline membrane disease or a
seizure disorder, or have a family history of SIDS (especially among siblings) with or without a history of apnea.

There are many misconceptions about the cause of SIDS, most of which are likely to cause feelings of guilt or anger that
only add to the heartache of parents whose children have died of the disorder. Among these misconceptions are the beliefs
that the infant has suffocated under blankets or from aspirated vomitus, or that contraceptive pills, fluoridation, radioactive
fallout, and even lack of breast-feeding have somehow contributed to the disorder.

Identification of infants at risk for SIDS includes determining whether the infant is subject to periods of apnea and if so, why.
Diagnostic studies include pneumogram, chest x-ray, determination of chemoreceptor status, metabolic assessment,
electrocardiogram, and cardiac and apnea monitoring.

Treatment and prevention of SIDS are necessarily aimed at identifying infants at high risk and instituting a program of
apnea monitoring and resuscitation. If home monitoring is deemed necessary, the parents are taught how to place the
electrodes over the baby's diaphragm, how to operate the monitoring equipment, and the basic maneuvers for
cardiopulmonary resuscitation. While home monitoring does create problems and stress for family members, it usually is not
required for more than a few months or at most a year. Most parents feel that the security it provides and the knowledge
that their child can survive periods of apnea are worth the sacrifices necessary.

Through the efforts of the National Foundation for Sudden Infant Death, guilt and misunderstandings of the parents about
the cause of their infant's death are being handled in a more sensitive and comforting way. Recent interest in research into


https://medical-dictionary.thefreedictionary.com/sudden+infant+death+syndrome                                            Page 4 of 7


                                                                              4                           Exhibit 31
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 129 of 427




     EXHIBIT 32
About SIDS and SUID | CDC                                                                  7/1/20, 11:25 AM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 130 of 427




    Sudden Unexpected Infant Death and Sudden Infant Death
    Syndrome

  About SUID and SIDS




https://www.cdc.gov/sids/about/index.htm                                                        Page 1 of 2


                                                     1                             Exhibit 32
About SIDS and SUID | CDC                                                                                                             7/1/20, 11:25 AM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 131 of 427

     Sudden unexpected infant death (SUID) is a term used to describe the sudden and unexpected death of
     a baby less than 1 year old in which the cause was not obvious before investigation. These deaths often
     happen during sleep or in the baby’s sleep area. Learn more about the problem and CDC activities.


     Understanding the Problem

     About 3,600 babies in the United States die suddenly and unexpectedly each year. A thorough investigation is
     necessary to learn what caused these deaths. Sudden unexpected infant deaths include sudden infant death
     syndrome (SIDS), accidental suﬀocation in a sleeping environment, and other deaths from unknown causes.
     Although the SUID rate has declined since 1990s, signiﬁcant racial and ethnic diﬀerences continue. See Data and
     Statistics for more information about trends and SUID by race and ethnicity.

     Diﬀerent practices in investigating and reporting SUID can aﬀect the ability to reliably monitor SUID trends and risk
     factors at the state and national level. Additionally, because parents or caregivers do not usually see these deaths as
     they happen, investigators may not be able to get a clear description of the circumstances surrounding the death,
     which are necessary for determining the cause.



     What Is CDC Doing About SUID and SIDS?

     CDC’s Division of Reproductive Health (DRH) provides scientiﬁc leadership in SUID by sharing the most up-to-date
     information about SUID rates and circumstances linked with SUID. CDC’s Division of Reproductive Health also has
     SUID monitoring programs in 22 states and jurisdictions, covering about 1 in 3 SUID cases in the United
     States. Participating states and jurisdictions work to improve data quality on SUID cases. This eﬀort leads to a better
     understanding of circumstances that may increase the risk of SUID. Program awardees also use data about SUID
     trends and circumstances to carry out strategies to reduce future deaths. In addition, CDC collaborated with a
     number of organizations and subject matter experts to develop training materials and a reporting form for
     investigators.

     CDC supports the 2016 recommendations ! issued by the American Academy of Pediatrics (AAP) to reduce the risk
     of all sleep-related infant deaths. Caregivers can visit How to Keep Your Sleeping Baby Safe: AAP Policy Explained !
      to ﬁnd out more about these recommendations. CDC collaborates with the Eunice Kennedy Shriver National
     Institute of Child Health and Human Development in its Safe to Sleep® ! campaign, formerly known as the Back to
     Sleep campaign. The Safe to Sleep® campaign has outreach activities to spread safe sleep messages and educational
     materials about ways to reduce the risk of SIDS and other sleep-related infant deaths. Learn more about CDC
     resources, publications, and activities to address SUID and SIDS.


                                                                                                                  Page last reviewed: April 29, 2020
                               Content source: Division of Reproductive Health, National Center for Chronic Disease Prevention and Health Promotion




https://www.cdc.gov/sids/about/index.htm                                                                                                   Page 2 of 2


                                                                         2                                                Exhibit 32
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 132 of 427




     EXHIBIT 33
                        Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 133 of 427

NCBI Bookshelf. A service of the National Library of Medicine, National Institutes of Health.

Duncan JR, Byard RW, editors. SIDS Sudden Infant and Early Childhood Death: The Past, the Present and
the Future. Adelaide (AU): University of Adelaide Press; 2018 May.


Chapter 32 Biomarkers of Sudden Infant Death Syndrome
(SIDS) Risk and SIDS Death
Robin L Haynes, PhD.
   Author Information


Introduction
Sudden infant death syndrome (SIDS) is defined as the sudden death of an infant less than 1 year
of age that remains unexplained after a complete autopsy and death scene investigation (1).
Typically, SIDS is associated with a sleep period and with risk factors in the sleep environment
— for example, prone/face-down sleep, bed sharing, soft bedding, and over-bundling (2-4).
Despite national safe sleep campaigns, SIDS remains the leading cause of post-neonatal infant
mortality in the United States, with an overall rate of 0.40 SIDS deaths per 1,000 live births (5).

SIDS is a complex heterogeneous disorder that presents in seemingly healthy infants as death —
sudden and unexplained. For the family, it comes without warning, devastating all of those in and
surrounding the family. For the medical examiner, it comes with the challenge of distinguishing
the SIDS death from other sudden and unexpected deaths in infancy, those associated with
accidental asphyxia (e.g. accidental suffocation while bed sharing), unidentified infection, or
trauma. An ultimate goal in SIDS research is to identify specific biomarkers of SIDS risk which
can be used to prevent a SIDS death from occurring (via successful intervention), thus alleviating
the burden to the family; or, if the death does occur, to identify a readily accessible biomarker of
SIDS death, thus alleviating the burden of the medical examiner adjudicating the death. In this
chapter we will address the concept of biomarkers of SIDS, biomarkers of a SIDS death, and
biomarkers of SIDS risk.

Biomarkers, defined as objective indicators of a pathologic process, medical condition, or
medical state, can be presented in many different forms or types of measurements. They can be
biochemical biomarkers with a distinct signature of a single metabolite or group of metabolites
specific to a disease process, genomic biomarkers defined as a DNA or RNA characteristic
associated with a pathogenic process, or biomarkers which utilize physiological tests (e.g. heart
rate and blood pressure) to identify or predict a disease state or disease risk. There have been
several studies reporting physiological biomarkers (apnea, cardiac rate abnormalities, and arousal
deficits) in infants who subsequently died of SIDS (6-10). Likewise, there have been genetic
studies reporting on the potential association of genetic alterations with SIDS death (11-25). In
this chapter, however, we will focus solely on peripheral biochemical (metabolite or protein)
markers taken in readily accessible fluid which have been reported on in SIDS and which have
furthered our understanding of the processes underlying a SIDS death.

The discussion of biomarkers in this chapter is divided into two distinct categories: [1] post-
mortem biomarkers which have provided insight into pathological mechanisms of SIDS death
and which have potential to distinguish a SIDS death from other types of sudden and unexpected
infant death at autopsy; and [2] maternal/infant biomarkers which have been identified as


                                                                 1                               Exhibit 33
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 134 of 427
potentially associated with a risk of SIDS death. It is important to note that different studies
present conflicting data on the utility of certain biomarkers in SIDS. The biomarkers below are
discussed with reference to the studies that both support and refute their use. It is also important
to note that at this time there is no clinically available biochemical biomarker of SIDS. The
intent of the discussion below, however, is to provide insight into the current landscape of
research within this area.

Post-mortem Biomarkers of SIDS

Post-mortem biomarker related to serotonin neurotransmission
Serotonin (5-HT), a neurotransmitter produced from the essential amino acid tryptophan,
mediates a large variety of functions both peripherally and centrally. Within the central nervous
system (CNS), 5-HT is produced from the sequential reactions of tryptophan hydroxylase 2
(TPH2) and 5-hydroxyl-L-tryptophan decarboxylase (AADC). The production of CNS 5-HT is
restricted to TPH2-expressing neurons within the brainstem, including within the pons and
midbrain (the “rostral” 5-HT system) and the medulla oblongata (the “caudal” 5-HT system).
While the rostral 5-HT system projects to the cortex, thalamus, hypothalamus, basal ganglia,
hippocampus, and amygdala, and plays a significant role in cognition, waking, and mood, the
caudal 5-HT system projects to sites within the brainstem and spinal cord and plays a significant
role in homeostasis, respiratory, and autonomic regulation (26). Early in brain development, prior
to the maturation of the 5-HT rostral and caudal systems, 5-HT plays a significant role as a
trophic factor influencing processes such as cell division, differentiation, migration, and
synaptogenesis (27, 28). Outside of the CNS, peripheral 5-HT is produced by tryptophan
hydroxylase 1 (TPH1) expressing cells (enterochromaffin cells, EC) of the gut which are
scattered within the gastrointestinal (GI) tract epithelium and produce approximately 90-95% of
the total body 5-HT. Functions of peripheral 5-HT include platelet aggregation, GI motility, and
metabolic homeostasis, including regulation of glucose homeostasis, gluconeogenesis,
mobilization of free fatty acids, and browning of white adipose tissue (29-32).

Relative to SIDS, studies of 5-HT within the CNS specifically within the medullary (caudal)
brainstem 5-HT network have shown multiple abnormalities in SIDS infants compared to
autopsy controls (e.g. infant deaths of known cause). These abnormalities, along with evidence
supporting the role of the brainstem in respiratory and autonomic regulation, sleep, and arousal
(functions found to be subclinically defective in infants who subsequently die of SIDS (6-10)),
provide rationale for the brainstem hypothesis in SIDS. This hypothesis suggests that the cause
of death in a subset of SIDS cases relates to brainstem abnormalities in the neuroregulation of
cardiorespiratory control (33, 34). The medullary 5-HT network is comprised of nuclei that
contain 5-HT-producing neurons (raphe obscurus, magnus, and pallidus; extra-raphe:
gigantocellularis, paragigantocellularis lateralis, and intermediate reticular zone) and nuclei that
receive 5-HT projections and mediate respiratory and autonomic responses (e.g. hypoglossal
nuclei, nucleus of the solitary tract, and dorsal motor nucleus of the vagus, the latter two nuclei
directly part of the autonomic nervous system). In SIDS cases compared to controls, reported 5-
HT defects include significantly decreased levels of 5-HT (~26%) in two of two 5-HT-producing
nuclei (raphe obscurus and paragigantocellularis) sampled (p<0.05) (35), decreased TPH2
(~22%) in the medullary raphe (35) (p=0.03), and an increased density of 5-HT neurons in the
raphe and extra-raphe nuclei (up to a 50% increase; p<0.001) (36). In addition, significant


                                                   2                                            Exhibit 33
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 135 of 427
decreases in 5HT1A receptor binding, as determined by tissue autoradiography, have been
reported in nuclei that contain 5-HT cell bodies and receive 5-HT cell projections within the
medulla (up to a 50% decrease; p<0.001) (35-38). The finding of 5-HT receptor abnormalities is
supported by immunocytochemistry showing a significant decrease in 5-HT receptor expression
(5-HT1A and 5-HT2A) in medullary nuclei of SIDS infants compared to controls (39). Together,
these data suggest CNS, specifically brainstem, abnormalities in 5-HT synthesis, 5-HT neuronal
development, and 5-HT signaling (via 5-HT receptor binding) in a subset of SIDS infants.

In terms of biomarkers, recent progress has been made in identifying abnormalities in peripheral
levels of 5-HT in SIDS cases. In a study of 61 SIDS cases and 15 non-SIDS autopsy controls,
serum 5-HT levels, as measured by enzyme-linked immunosorbent assay (ELISA) and high-
pressure liquid chromatography (HPLC), were found to be significantly elevated (average
increase of 95%) in SIDS cases compared to controls (40) (Table 32.1, Figure 32.1A and B).
These controls included cases dying acutely from accidental asphyxia (e.g. crib accidents),
acquired lung disease, unsuspected congenital heart disease, and accidental head trauma. There
was no statistically significant difference in the ratio of 5-HT to 5-hydroxyindoleacetic acid (5-
HIAA) (a breakdown product of 5-HT) between the two groups, suggesting that the increase in
serum 5-HT in SIDS does not reflect a decreased breakdown of 5-HT itself (40). “High” serum
5-HT was defined post hoc as greater than two standard deviations above the mean of the
controls, as determined by ELISA (≥211.8 ng/ml), and “normative” serum 5-HT as below this
cut-off (<211.8 ng/ml). The percentage of SIDS cases with high serum 5-HT was 31% (19/61).
There was no significant association of serum 5-HT levels with any known risk factor for SIDS
(including male sex, prematurity, discovery in the prone position, and illness within 48 hours), or
with the genotype of the serotonin transporter (5-HTT) promoter polymorphisms (5-HTTLPR)
[SS, SL, or LL], or with the type of nutrition prior to death (breastmilk or formula-fed) (40).
There was no effect of post-mortem interval or storage interval on levels of serum 5-HT (Figure
32.1C and D) (40).

                  Figure 32.1:

                  Serum 5-HT levels in SIDS and non-SIDS autopsy controls.
                  A. There is a significant increase in serum 5-HT levels in
                  SIDS compared to controls as determined by ELISA
                  (p=0.014) and HPLC (p=0.04). B. Serum 5-HT levels
                  obtained by ELISA and HPLC show significant (more...)

While this study provides the first evidence of an abnormality in peripheral levels of 5-HT in
SIDS cases, the source(s) of this increase is currently unknown. One possibility includes
increased production of 5-HT by gut EC cells, potentially mediated by microbiota residing in the
gut and known to influence host EC production of 5-HT (41, 42). Another possibility includes
increased production of 5-HT by pulmonary neuroendocrine cells (PNEC) and neuroepithelial
bodies (NEBs) of the lung, which function as airway oxygen/carbon dioxide sensors and release
5-HT in a dose-dependent manner in response to hypoxia (43, 44). Hyperplasia and hypertrophy
of PNEC/NEB within the lungs of infants dying of SIDS have been reported, and secretory
products of these PNEC/NEB cells have been proposed previously as a potential biological
marker of SIDS (44). Also unknown are the relationship between the serum and brainstem 5-HT
abnormalities in SIDS, and whether elevated serum 5-HT and specific brainstem 5-HT

                                                  3                                           Exhibit 33
                  Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 136 of 427
abnormalities co-exist in a single subset of SIDS cases or whether two SIDS subsets exist,
independent of the other, one with abnormalities in peripheral 5-HT and the other with
abnormalities in central 5-HT. Despite these unanswered questions, measures of serum 5-HT
may ultimately prove to be a forensic biomarker at autopsy to distinguish SIDS infants from
other infants dying of sudden unexpected deaths, and to identify SIDS infants with central 5-HT
abnormalities. Finally, these studies form the foundation of future research involving
prospectively collected serum samples in apparently well infants to determine whether blood 5-
HT levels can be used to predict the subsequent occurrence of SIDS.

                  Table 32.1:

                  Serum data for 5-HT in SIDS cases compared to controls,
                  adjusted for post-conceptional age (40). ELISA = enzyme-
                  linked immunosorbent assay; HPLC = high-pressure liquid
                  chromatography.

Post-mortem biomarkers related to hypoxia
Physiological evidence suggests that infants who subsequently die of SIDS have episodes of
bradycardia and/or apnea days, or weeks, prior to their death (6, 45), thus implicating a role for
hypoxia and/or chronic intermittent hypoxia in the pathogenesis of SIDS. Certain tissue changes
further support a role for hypoxia in SIDS, i.e. brainstem gliosis, as originally reported by Naeye
et al. (46), and the presence of hyperplasia of PNEC/NEB cells, as reported by Cutz et al. (44). In
addition to tissue markers of hypoxia, metabolite and protein markers suggestive of hypoxia have
also been identified in various fluids in SIDS cases at autopsy and are presented below as
potential biomarkers of hypoxia in SIDS death.

Hypoxanthine

Hypoxanthine is a metabolite formed during purine catabolism and an intermediate in the purine
salvage pathway. During hypoxia there is an accelerated breakdown of the purine adenosine
monophosphate (AMP) as cells try to maintain energy state. As AMP breaks down during
hypoxia, hypoxanthine accumulates. Increased hypoxanthine concentrations in plasma, urine,
cerebrospinal fluid, amniotic fluid, and vitreous humor have been reported in various studies as
significantly higher in hypoxic individuals, including hypoxic infants, compared to non-hypoxic
individuals (as reviewed in (47)). Animal studies have confirmed the use of hypoxanthine as a
biomarker of hypoxia (47), with increased significance in models of intermittent hypoxia as
opposed to continuous hypoxia (48). In SIDS, this marker has been examined in multiple studies
in the vitreous humor taken at autopsy. It was initially shown by Rognum et al. to be increased in
the vitreous humor of 32 SIDS cases compared to 15 controls dying of various causes (49) (Table
32.2). This finding was replicated in a larger cohort of SIDS (n=73) and controls (n=23) with
hypoxanthine levels corrected for potential post-mortem changes (50).

                  Table 32.2:

                  Studies examining hypoxanthine (Hx) at autopsy. Studies
                  with positive results supporting the use of the biomarker are
                  shaded. Studies with negative, conflicting results remain in


                                                  4                                          Exhibit 33
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 137 of 427
                   white. Percent differences were determined from the data
                   reported in the (more...)

Other studies on hypoxanthine in SIDS, involving various ways of correcting for post-mortem
changes, utilizing various groups of control infants, and analyzing hypoxanthine using different
methods, have reported opposing results on the utility of hypoxanthine as a biomarker for
hypoxia in SIDS infants (51, 52). In SIDS cases (n=50) compared to non-SIDS controls (n=41),
Belonje et al. found no difference in vitreous humor levels of hypoxanthine (51), while Carpenter
et al. found no difference in vitreous humor or cerebrospinal fluid levels of hypoxanthine in
SIDS cases compared to cases dying of known causes of death (non-cardiac or pulmonary related
causes of death) (SIDS, n=68 or 45, respectively; non-SIDS, n=38 or 21, respectively) (52)
(Table 32.2).

To avoid incorrectly correcting for post-mortem changes, and to investigate potential
confounding factors such as prone sleep and age of the infant (and corresponding size of the
eye), Opdal et al. undertook a large study examining different categories of SIDS (i.e. with or
without resuscitation, with or without prior infection, prone vs supine sleep), infectious death
controls, controls dying of heart/lung disease, and violent deaths (53). After matching all cases
for post-mortem interval, hypoxanthine was confirmed to be increased in SIDS cases (n=82)
compared to violent death infants (n=13) and infants dying from heart and lung disease (n=17)
(53). There was no difference in SIDS cases compared to infectious death controls (n=22), nor
were there differences among SIDS cases associated with time of death, infection, or sleep
position (53) (Table 32.2). Taken together, these various studies suggest that hypoxanthine levels
in the vitreous humor taken at autopsy may be utilized as a biomarker for intermittent hypoxic
events prior to death in SIDS cases. They also suggest the potential use of hypoxanthine levels to
differentiate a SIDS death from other infant deaths involving accidents and trauma.

Fetal hemoglobin

The protein hemoglobin is an iron-containing oxygen transport protein that is present in red
blood cells and responsible for delivering oxygen to tissues throughout the body. In the adult,
hemoglobin binds to oxygen in the lungs whereas in the fetus, fetal hemoglobin binds to oxygen
in the placenta, specifically from the maternal circulation. The structure of hemoglobin is a
heterotetramer protein consisting of two alpha chains and two non-alpha chains, with the non-
alpha chains differing depending on whether the hemoglobin is the fetal form (α2γ2) or the adult
form (α2β2). While the binding mechanism of the fetal and adult forms are the same, the affinity
of the fetal form of hemoglobin for oxygen is much greater than that of the adult form, thus
allowing fetal hemoglobin to more readily extract oxygen from the maternal circulation. After
birth and through the first five to six months of life, the infant switches from the synthesis of
fetal hemoglobin to adult hemoglobin (54, 55). However, under certain conditions, including
chronic lung disease in infants (56), hypoxia in nonhuman primates (57), and hypoxemia in
children with congenital cyanotic heart disease (54), increases in the amount of fetal hemoglobin
have been reported and have been suggested as a marker of inadequate tissue oxygenation.

A number of studies have examined the potential of fetal hemoglobin at autopsy as a potential
diagnostic post-mortem biomarker for SIDS but have reported conflicting results. In 1987,
Giulian et al. reported a significant elevation of fetal hemoglobin in 59 SIDS cases compared to
40 non-SIDS controls, matched for post-conceptional age (58) (Table 32.3). This elevation was

                                                 5                                           Exhibit 33
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 138 of 427
postulated by Giulian to be due to a delay in the switch from fetal hemoglobin to adult
hemoglobin (58). Supporting this original finding are two additional studies reporting elevated
levels of fetal hemoglobin in SIDS infants compared to infants dying of known causes (59, 60)
and compared to living, healthy controls (59) (Table 32.3). These data were suggested to provide
evidence of an underlying condition in SIDS resulting from chronic hypoxemia (59). Refuting
the observations above are studies showing no significant difference in fetal hemoglobin in SIDS
compared to controls (61-64) (Table 32.3).

                   Table 32.3:

                   Studies examining fetal hemoglobin (HbF) at autopsy.
                   Studies with positive results supporting the use of the
                   biomarker are shaded. Studies with negative, conflicting
                   results remain in white. Percent differences were determined
                   from the data reported in (more...)

The conflicting results across the different studies are likely due to several factors including
methodology of analysis, criteria for diagnosis of SIDS, different controls for comparison, and
different analysis of age as a cofounding factor. Despite the disputed role of fetal hemoglobin as
a post-mortem marker for SIDS, evidence from prospective studies of SIDS risk suggests an
inverse relationship of adult hemoglobin levels measured at birth and a subsequent risk of SIDS
death. These data will be discussed under the section “Infant Biomarkers of SIDS Risk”. It is
important to note that levels of total hemoglobin cannot be accurately determined after death
(65), and therefore the relationship between low total hemoglobin, anemia, and SIDS death
cannot be quantitated. However, the fact that the peak incidence of SIDS co-incides with the
nadir in the physiologic anemia of infancy (66) is possibly suggestive of such a relationship (65).

Post-mortem biomarker related to infection
Mild infection has been noted in approximately half of SIDS cases prior to death (67), with
evidence of infection coming from post-mortem microbiology and autopsy indication of
inflammatory reactions. The role of infection in SIDS is described elsewhere in this book and is
therefore not emphasized here. However, with regard to biomarkers of SIDS, it is important to
note the role of cytokines as a potential biomarker of immunologic activity and possible
dysfunction. Cytokines are small proteins produced and released from various cell types
including immune cells (i.e. mast cells, B lymphocytes, and T lymphocytes) and glial cells
within the brain (astrocytes and microglia). While cytokines are important in host response to
infection, they can also become dysregulated and can contribute to the pathogenesis of a disease
process. One cytokine, interleukin-6 (IL-6), is of particular interest given its identification in the
cerebrospinal fluid (CSF) of SIDS infants (68, 69). IL-6 acts as a pro-inflammatory cytokine and
is an important mediator of fever, crossing the blood-brain barrier and affecting the body’s
temperature set-point in the hypothalamus (70). Given that the IL-6 receptor shows widespread
distribution throughout brainstem nuclei of the medulla (71), it likely plays a role in the co-
ordination of brainstem responses to infectious challenges. Interestingly, IL-6 has also been
shown to play a role in epigenetic modification of certain genes implicated in diseases such as
anxiety (72) and cancer (73, 74). Vege et al. reported an overall increased level of IL-6 in the
CSF of infants dying of SIDS (n=20) compared to infants dying from violent deaths (n=5), but


                                                   6                                             Exhibit 33
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 139 of 427
an overall decreased level of IL-6 in SIDS infants compared to infectious deaths (n=7) (68)
(Table 32.4). Although there was no correlation between IL-6 levels and the presence, or
absence, of clinical symptoms of infection prior to death, there was a subpopulation of SIDS
cases that overlapped with the infectious death cases (68). In a larger dataset, Vege et al.
confirmed the intermediate position of IL-6 levels in SIDS infants with SIDS infants (n=50)
showing higher IL6 levels than violent deaths (n=8), but overall lower IL-6 levels than infectious
deaths (n=18) and deaths due to heart/lung disease (n=22) (69) (Table 32.4). High levels of CSF
IL-6 in SIDS infants were found to be associated with a peripheral immune response, as
determined by IgA immunocytes in the laryngeal mucosa and epiglottis (75). Taken together, the
high levels of CSF IL-6 may serve as a biomarker for a significant immunological activation in a
subpopulation of SIDS infants. Given that this immunological response is often disproportionate
with clinical symptoms of infection, high levels of CSF IL-6 in SIDS infants may also serve as a
biomarker of over-activation of the immunologic response to moderate stimuli. Of note, the
finding of increased IL-6 levels in CSF of SIDS infants, compared to other causes of death with
and without infection, was not confirmed in a subsequent study by Vennemann et al., possibly
due to heterogeneity of cases with infection and/or diagnostic criteria for SIDS classification (76)
(Table 32.4).

                  Table 32.4:

                  Studies examining cytokines (IL-6) at autopsy. Studies with
                  positive results supporting the use of the biomarker are
                  shaded. Studies with negative, conflicting results remain in
                  white. Percent differences were determined from the data
                  reported in the (more...)

Post-mortem biomarker related to mast cell degranulation
Mast cells are a type of granulocyte residing in most tissue and preferentially located at the
interfaces between host and environment (e.g. skin, mucosa of the GI tract, and lungs). They play
a key role in the inflammatory process through the induced release of inflammatory mediators
from their storage granules. These mediators include serine proteases (tryptase and chymase),
monoamines (histamine and serotonin), proteoglycans (heparin and chondroitin sulfate
proteoglycans), and lipid-derived signaling molecules (prostaglandins and leukotrienes). While
mast cells are most highly recognized for their role in allergic reactions and anaphylaxis, they are
increasingly being appreciated for their role in innate immune responses and in regulation of
tissue homeostasis, the latter of which includes regulation of epithelial permeability, smooth
muscle contraction and peristalsis, bronchoconstriction, blood flow, and wound healing (77). In
an allergic reaction, mast cell activation is mediated via antigen-specific immunoglobulin E
(IgE), which binds to its cell surface receptor, FceR1, and leads to crosslinking and aggregation
of FceR1 on the surface of mast cells. This subsequently triggers the release of the biologically
active compounds listed above (78). Under non-allergic inflammatory and physiological
conditions, mast cell activation is mediated by many different non-IgE mechanisms, including
binding of toll-like receptor (TLR) ligands to TLRs widely expressed on mast cells, receptor-
mediated binding of neuropeptides (corticotrophin-releasing hormone, nerve growth factor, and
brain-derived neurotrophic factor), cytokines, chemokines, and adenosine (79). Given the
important role that mast cells have under pathological and physiological conditions, a marker by


                                                  7                                           Exhibit 33
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 140 of 427
which mast cell activation can be measured is crucial in understanding the involvement of mast
cells under these different conditions. The protease tryptase is one such marker.

Tryptases are a family of proteases present in large amounts in mast cell secretory granules.
Although basophils also contain and release tryptase, their levels of tryptase are approximately
100 times less than that of mast cells and therefore are not considered significant contributors to
tryptase levels (80). There are two types of tryptases, α-tryptase, classified as αI and αII, and β-
tryptase, classified as βI, βII, and βIII. The inactive α-protrypase is secreted constitutively from
mast cells and is the major form found in the blood. The β-tryptase is stored in secretory granules
and is secreted upon mast cell activation and degranulation (81). Tryptase levels in biological
fluids are used as markers of mast cell number and activation, with β-tryptases being elevated in
subjects with systemic anaphylaxis.
Studies have reported contradictory findings regarding serum levels of tryptase in SIDS (82-87),
in part due to differences in detection method and antibody specificity. The α- and β-tryptase
forms share 90% sequence identity, and detection of specific tryptase forms is difficult and
highly dependent on the methodology used (81). Serum tryptase levels have been reported as
elevated in SIDS in four different studies. Using a radioimmunoassay, Platt et al. examined
serum levels of tryptase in SIDS cases (n=50) compared to control infants dying from known
causes (n=15) and found significantly higher levels of tryptase in SIDS cases, with 40% of SIDS
showing tryptase levels above the threshold chosen to indicate pre-mortem mast cell activation
(82) (Table 32.5). In the study by Holgate et al. using a radioimmunoassay recognizing both α-
and β-tryptase, elevated tryptase was reported in 82 unexplained deaths compared to 24
explained deaths (83) (Table 32.5).

The increases seen by Pratt and Holgate were suggested to support a previously proposed
anaphylaxis hypothesis that SIDS infants develop an allergic sensitivity to cow’s milk and that
death occurs by regurgitation of recently ingested cow’s milk into the airways (88-90). In 1999,
Edston et al. examined predominately SIDS cases but divided them based on a low-tryptase
group (<10 ug/ml) and a high-tryptase group (>10 ug/ml). High tryptase was reported in 40% of
SIDS infants tested (n=16/40) (85). To address the anaphylaxis hypothesis, Edston et al also
examined total IgE, an immunoglobin increased in the blood with allergic disease. While IgE
was increased above clinical reference values in 33% (n=10/30) of the SIDS cases, there was no
association between tryptase and IgE levels, and thus this study did not support the anaphylaxis
hypothesis in SIDS death (85).

In 2001, Buckley et al. examined serum from SIDS and controls using two different methods,
one recognizing predominately β-tryptase, the other with equal sensitivity to α- and β-tryptase
(86) (Table 32.5). A significant increase in β-tryptase was reported in SIDS, supporting an
increase in mast cell activation and degranulation in SIDS. There was no evidence of an increase
in α-tryptase, the variant secreted constitutively from mast cells, suggesting that SIDS is not
associated with mast cell hyperplasia (86). In contradiction to the studies described above are
two studies by Nishio et al. and Hagan et al., which report no significant difference in tryptase
between SIDS and controls (84, 87) (Table 32.5). It is important to note that Hagan et al. used
frozen blood separated into serum after thaw, a potential confounder to the results.

                  Table 32.5:



                                                  8                                           Exhibit 33
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 141 of 427
                  Studies examining tryptase at autopsy. Studies with positive results supporting
                  the use of the biomarker are shaded. Studies with negative, conflicting results
                  remain in white. Percent differences were determined from the data reported in
                  the article. (more...)

In summary, of the results reported above, most available data on SIDS show increased levels of
tryptase in a subpopulation of SIDS compared to controls with no associated increase in IgE.
This supports a role for a non-IgE-mediated mast cell degranulation in SIDS, not related to
anaphylaxis, but rather associated with other non-IgE mechanisms, i.e. potential activation via
TLRs, neuropeptides, cytokines, and/or chemokines (79).

Biomarkers of SIDS Risk

Maternal biomarkers of SIDS risk

Maternal alpha-fetoprotein

Alpha-fetoprotein is a member of the albumin gene family and is thought to be the fetal form of
serum albumin. While alpha-fetoprotein is postulated to serve roles similar to other members of
the albumin family (e.g. transport of various ligands and oxygen free radical scavenging), its
exact biological function remains relatively unclear. During fetal life, plasma levels of alpha-
fetoprotein are highly abundant but then decrease rapidly after birth until adult levels are reached
by two years of life (91). During pregnancy, alpha-fetoprotein produced by the fetus crosses the
placenta and fetal membranes and appears in maternal serum (91). Prior to the now common use
of fetal ultrasound investigation, maternal levels of alpha-fetoprotein in the serum and amniotic
fluid were common screening methods for congenital anomalies, including neural tube defects,
omphalocele, gastroschisis, and fetal bowel obstructions (91, 92). These defects commonly
present with increased levels of maternal alpha-fetoprotein, while decreased levels of maternal
alpha-fetoprotein are associated with an increased risk of Down Syndrome (93). High levels of
maternal serum alpha-fetoprotein during the second trimester are also associated with the risk of
stillbirth in normally formed infants and serve as a biochemical predictor of the risk of
unexplained stillbirth (94, 95).

In 2004, Smith et al. sought to show a relationship between unexplained stillbirth and SIDS by
examining the association of second-trimester maternal serum levels of alpha-fetoprotein and the
subsequent risk of SIDS (96). In the study, a prenatal-screening database from western Scotland
was linked to databases of maternity, perinatal death and birth, and death certification recorded
from 1980 to 2001. Prenatal screening measurements of alpha-fetoprotein taken at 15 and 21
weeks of gestation were used and cases (n=214,532 women) were divided into quintiles based on
increasing maternal levels of alpha-fetoprotein. The incidence of SIDS increased significantly
across quintiles with an incidence of 2.7/10,000 births among the lowest quintile compared to
7.5/10,000 births among the highest quintile (p for trend <0.001) (Figure 32.2). After adjusting
for birth weight and gestational age at delivery, each of which varies inversely with the risk of
SIDS, a significant association between alpha-fetoprotein and risk for SIDS was determined with
the odds ratio of SIDS death increasing significantly with increasing quintiles (p for trend =
0.01). The odds ratio of SIDS death was 2.2 (95% confidence interval, 1.1 to 4.3) at the highest
quintile compared to 1.7 (95% confidence interval, 0.8 to 3.5) at the lowest quintile (96). The


                                                  9                                            Exhibit 33
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 142 of 427
association of high levels of alpha-fetoprotein with SIDS risk was cited by the authors to reflect
the role of the intrauterine environment, specifically the role of placental dysfunction during
pregnancy (96). This is based on the concept that elevated maternal serum levels of alpha-
fetoprotein in the absence of fetal abnormalities indicate an increase in placental permeability
and thus a defect in placental functions (94). Studies examining further the relationship between
SIDS risk and maternal alpha-fetoprotein have yet to be reported.

                   Figure 32.2:

                   Incidence of SIDS within a population of infants divided into
                   10 groups (deciles) based on maternal alpha-fetoprotein
                   measured in the second trimester of pregnancy. There is a
                   linear trend of increasing incidence of SIDS with increasing
                   alpha-fetoprotein (more...)

Infant biomarkers of SIDS risk

Fetal hemoglobin

In the earlier section on post-mortem biomarkers of SIDS death, we describe studies examining
blood levels of fetal hemoglobin in SIDS infants compared to control infants with various known
causes of death. Although these studies show conflicting data on the use of fetal hemoglobin as a
post-mortem biomarker for SIDS death, the concept of abnormalities in fetal versus adult levels
of hemoglobin has been tested in the living infant in regard to risk of SIDS death. In 2003, Bard
et al. prospectively examined levels of [γ/(γ+β)]-globin mRNA in normal healthy infants (n=37)
compared to infants being monitored at home after an apparent life-threatening event (ALTE)
and considered at risk for SIDS (n=35) (97). Levels of [γ/(γ+β)]-globin mRNA significantly
correlate with levels of fetal hemoglobin synthesis (98), and thus represent an alternative means
to examine the potential of fetal hemoglobin as a biomarker of SIDS risk. As previously stated,
an increase in fetal hemoglobin in infancy is suggestive of hypoxia and/or hypoxemia (54, 56,
57), with the synthesis of fetal hemoglobin thought to be a result of an erythropoietic response to
oxygen insufficiency (99). In the study, Bard et al. found significant increases in the [γ/(γ+β)]-
globin mRNA levels in the ALTE group compared to the controls at two different age intervals,
42 to 45 post-conceptional weeks (55.2+/-17.4% compared to 42.6+/-13.7%, p=0.03) and 46 to
49 post-conceptional weeks (33.9+/-14% compared to 23.6+/- 9.8%, p=0.02). Other age intervals
tested up to approximately 60 post-conceptional weeks were not significantly different. While
the exact cause of the increased fetal hemoglobin in the ALTE infants is unknown, Bard et al.
suggest a release of immature red cells into the circulation due to stress-induced erythropoiesis or
possibly a decrease or delay in the switch from fetal to adult hemoglobin (97). Both could
potentially result from repeated but undetected episodes of hypoxemia. Of note, chronic
intermittent hypoxia is hypothesized to play a role in the pathogenesis of SIDS in some cases
(34). Given that the study by Bard et al. does not prospectively follow the ALTE infants to look
for associations between abnormal fetal hemoglobin and incidence of SIDS death, the
significance of the increased fetal hemoglobin during the observed time frame is unknown. It
does, however, support the role of hypoxia/hypoxemia in infants known to be at risk for SIDS
death.

Adult hemoglobin

                                                 10                                           Exhibit 33
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 143 of 427
With regard to hemoglobin levels, the studies discussed thus far look at abnormally high levels of
fetal hemoglobin and its relationship to SIDS death/risk. In 2004, Richardson et al. provided data
supporting the concept of abnormal hemoglobin in SIDS, but did so by providing evidence of
abnormally low levels of adult hemoglobin (100). In the population-based study, Richardson et
al. followed up 3.2 million infants enrolled in California’s Newborn Screening program from
1990 to 1997 in order to identify deaths attributed to SIDS, looking at the association between
incidence of SIDS and adult levels of hemoglobin in the first hours after birth. Of the 3,242,606
infants, there were 2,425 deaths attributed to SIDS (74.8 per 100,000 live births). SIDS infants
were categorized based on adult levels of hemoglobin at birth and put into quintiles. After
adjusting for sex, race/ethnicity, maternal age, maternal education, maternal smoking,
preeclampsia, intrauterine growth restriction, and gestational age, the risk for SIDS was
estimated to be 2.15-fold greater for infants in the lowest quintile (i.e. the lowest levels of adult
hemoglobin) (100). This decrease in adult hemoglobin represents a true decrease in the fraction
of adult hemoglobin, rather than a decrease in total hemoglobin levels (100). The study by
Richardson et al. suggests that the low levels of adult hemoglobin in SIDS infants reflect an
underlying chronic pathological condition or developmental impairment in processes such as
cardiorespiratory control. Alternatively, low adult hemoglobin may reflect adverse prenatal
conditions, such as maternal smoking and/or drinking (100). Unknown in this study is the
persistence of this decrease in adult hemoglobin after birth and closer to the time of death.
However, the post-mortem studies described above suggesting increased fetal hemoglobin at
autopsy support a persistence of the hemoglobin abnormality, at least in some SIDS cases (58-
60).

Conclusions
As previously stated, there are no known biochemical biomarkers consistently used to identify
SIDS infants at autopsy or to identify SIDS risk in living infants. While several of the
biomarkers discussed above show potential, their use as forensic or clinical biomarkers requires
critical steps, including validation in additional, oftentimes larger, datasets to access the
reliability, sensitivity, and specificity of the biomarker. With regard to a forensic biomarker, this
requirement proves difficult, given the relatively low incidence of SIDS death and the low
availability of SIDS and non-SIDS autopsy tissue. This difficulty is exacerbated by the shift in
nomenclature and the increasing movement away from calling a sudden and unexpected death a
“SIDS death” to the increasingly used “sudden unexpected infant death (SUID)” or alternatively
“cause unknown” (101). A death ruled as SIDS falls under the broader category of SUID, which
includes deaths where evidence suggests a role for positional asphyxia or accidental overlay
associated with bed sharing during a sleep period. Even after a thorough death scene
investigation, the differentiation between a death due to SIDS and a death involving an asphyxia
event is difficult, leaving a blurred distinction between the two and a possible misdiagnosis. A
single biomarker specific to SIDS, or, more likely, a profile of multiple biomarkers specific to
SIDS may allow for distinction between the two possible diagnoses. With regard to a biomarker
of SIDS risk, validation requires very large prospective studies of living infants, collection of
accessible fluids, and follow-up to determine incidence of SIDS death. Given that SIDS is likely
a heterogeneous disorder due to multiple causes, a single biomarker will only identify a subset of
infants at risk for SIDS, with this subset related to the biomarker-specific pathogenesis (e.g.
SIDS related to 5-HT abnormalities). Despite the very difficult nature of biomarker studies in


                                                  11                                            Exhibit 33
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 144 of 427
SIDS, the importance lies in the potential ability to identify abnormalities in SIDS infants, to
better define pathogenic mechanisms involved in SIDS, and to identify infants or a subset of
infants who are at risk of SIDS death and who may benefit from preventative strategies.

Acknowledgments
The author thanks Dr Hannah C Kinney, Dr Eugene E Nattie, Dr Richard D Goldstein, Dr Alan
D Michelson, and Jacob B Cotton for critical readings of this chapter.

References
1. Krous HF, Beckwith JB, Byard RW, Rognum TO, Bajanowski T, Corey T, et al. Sudden
   infant death syndrome and unclassified sudden infant deaths: A definitional and diagnostic
   approach. Pediatrics. 2004;114(1):234-8 https://doi​.org/10.1542/peds.114.1.234. [PubMed:
   15231934]
2. Willinger M, Hoffman HJ, Hartford RB. Infant sleep position and risk for sudden infant
   death syndrome: Report of meeting held January 13 and 14, 1994, National Institutes of
   Health, Bethesda, MD. Pediatrics. 1994;93(5):814-19. https://doi​.org/10.1097​/00006205-
   199407000-00006. [PubMed: 8165085]
3. American Academy of Pediatrics AAP Task Force on infant positioning and SIDS:
   Positioning and SIDS. Pediatrics. 1992;89(6 Pt 1):1120-6. [PubMed: 1503575]
4. Trachtenberg FL, Haas EA, Kinney HC, Stanley C, Krous HF. Risk factor changes for
   sudden infant death syndrome after initiation of Back-to-Sleep campaign. Pediatrics.
   2012;129(4):630-8. https://doi​.org/10.1542/peds.2011-1419. [PMC free article:
   PMC3356149] [PubMed: 22451703]
5. Matthews TJ, MacDorman MF, Thoma ME. Infant mortality statistics from the 2013 period
   linked birth/infant death data set. Natl Vital Stat Rep. 2015;64(9):1-30. [PubMed: 26270610]
6. Sridhar R, Thach BT, Kelly DH, Henslee JA. Characterization of successful and failed
   autoresuscitation in human infants, including those dying of SIDS. Pediatr Pulmonol.
   2003;36(2):113-22. https://doi​.org/10.1002/ppul.10287. [PubMed: 12833490]
7. Meny RG, Carroll JL, Carbone MT, Kelly DH. Cardiorespiratory recordings from infants
   dying suddenly and unexpectedly at home. Pediatrics. 1994;93(1):44-9. [PubMed: 8265322]
8. Franco P, Szliwowski H, Dramaix M, Kahn A. Decreased autonomic responses to obstructive
   sleep events in future victims of sudden infant death syndrome. Pediatr Res. 1999;46(1):33-9.
   https://doi​.org/10.1203​/00006450-199907000-00006. [PubMed: 10400131]
9. Schechtman VL, Lee MY, Wilson AJ, Harper RM. Dynamics of respiratory patterning in
   normal infants and infants who subsequently died of the sudden infant death syndrome.
   Pediatr Res. 1996;40(4):571-7. https://doi​.org/10.1203​/00006450-199610000-00010.
   [PubMed: 8888285]
10. Kahn A, Groswasser J, Rebuffat E, Sottiaux M, Blum D, Foerster M, et al. Sleep and
     cardiorespiratory characteristics of infant victims of sudden death: A prospective case-
     control study. Sleep. 1992;15(4):287-92. https://doi​.org/10.1093/sleep/15.4.287. [PubMed:
     1519001]
11. Ioakeimidis NS, Papamitsou T, Meditskou S, Iakovidou-Kritsi Z. Sudden infant death
     syndrome due to long QT syndrome: A brief review of the genetic substrate and prevalence.
     J Biol Res (Thessalon). 2017;24:6. https://doi​.org/10.1186​/s40709-017-0063-1. [PMC free
     article: PMC5348737] [PubMed: 28316956]


                                                 12                                            Exhibit 33
                  Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 145 of 427
12. Neubauer J, Lecca MR, Russo G, Bartsch C, Medeiros-Domingo A, Berger W, et al. Post-
    mortem whole-exome analysis in a large sudden infant death syndrome cohort with a focus on
    cardiovascular and metabolic genetic diseases. Eur J Hum Genet. 2017;25(4):404-9. https://doi​
    .org/10.1038/ejhg.2016.199. [PMC free article: PMC5386419] [PubMed: 28074886]
13. Laer K, Dork T, Vennemann M, Rothamel T, Klintschar M. Polymorphisms in genes of
    respiratory control and sudden infant death syndrome. Int J Legal Med. 2015;129(5):977-
    84. https://doi​.org/10.1007​/s00414-015-1232-0. [PubMed: 26198620]
14. Winkel BG, Yuan L, Olesen MS, Sadjadieh G, Wang Y, Risgaard B, et al. The role of the
    sodium current complex in a nonreferred nationwide cohort of sudden infant death
    syndrome. Heart Rhythm. 2015;12(6):1241-9. https://doi​.org/10.1016/j​.hrthm.2015.03.013.
    [PubMed: 25757662]
15. Ferrante L, Opdal SH. Sudden infant death syndrome and the genetics of inflammation.
    Front Immunol. 2015;6:63. https://doi​.org/10.3389/fimmu.2015.00063. [PMC free article:
    PMC4335605] [PubMed: 25750641]
16. Poetsch M, Nottebaum BJ, Wingenfeld L, Frede S, Vennemann M, Bajanowski T. Impact of
    sodium/proton exchanger 3 gene variants on sudden infant death syndrome. J Pediatr.
    2010;156(1):44-8 e1. [PubMed: 19772970]
17. Courts C, Madea B. Significant association of TH01 allele 9.3 and SIDS. J Forensic Sci.
    2011;56(2):415-17. https://doi​.org/10.1111/j​.1556-4029.2010.01670.x. [PubMed:
    21265843]
18. Opdal SH, Vege A, Rognum TO. Serotonin transporter gene variation in sudden infant
    death syndrome. Acta Paediatr. 2008;97(7):861-5. https://doi​.org/10.1111/j​.1651-
    2227.2008.00813.x. [PubMed: 18477062]
19. Paterson DS, Rivera KD, Broadbelt KG, Trachtenberg FL, Belliveau RA, Holm IA, et al.
    Lack of association of the serotonin transporter polymorphism with the sudden infant death
    syndrome in the San Diego Dataset. Pediatr Res. 2010;68(5):409-13. https://doi​
    .org/10.1203/PDR​.0b013e3181f2edf0. [PMC free article: PMC3242414] [PubMed:
    20661167]
20. Hu D, Barajas-Martinez H, Medeiros-Domingo A, Crotti L, Veltmann C, Schimpf R, et al.
    A novel rare variant in SCN1Bb linked to Brugada syndrome and SIDS by combined
    modulation of Na(v)1.5 and K(v)4.3 channel currents. Heart Rhythm. 2012;9(5):760-9.
    https://doi​.org/10.1016/j​.hrthm.2011.12.006. [PMC free article: PMC3334446] [PubMed:
    22155597]
21. Tfelt-Hansen J, Winkel BG, Grunnet M, Jespersen T. Cardiac channelopathies and sudden
    infant death syndrome. Cardiology. 2011;119(1):21-33. https://doi​.org/10.1159/000329047.
    [PubMed: 21778721]
22. Ferrante L, Opdal SH, Vege A, Rognum T. Cytokine gene polymorphisms and sudden
    infant death syndrome. Acta Paediatr. 2010;99(3):384-8. https://doi​.org/10.1111/j​.1651-
    2227.2009.01611.x. [PubMed: 19958302]
23. Highet AR, Gibson CS, Goldwater PN. Variant interleukin 1 receptor antagonist gene
    alleles in sudden infant death syndrome. Arch Dis Child. 2010;95(12):1009-12. https://doi​
    .org/10.1136/adc.2010.188268. [PubMed: 20880945]
24. Klintschar M, Heimbold C. Association between a functional polymorphism in the MAOA
    gene and sudden infant death syndrome. Pediatrics. 2012;129(3):e756-61. https://doi​
    .org/10.1542/peds.2011-1642. [PubMed: 22351881]
25. Paterson DS. Serotonin gene variants are unlikely to play a significant role in the

                                               13                                         Exhibit 33
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 146 of 427
      pathogenesis of the sudden infant death syndrome. Respir Physiol Neurobiol.
      2013;189(2):301-14. https://doi​.org/10.1016/j​.resp.2013.07.001. [PMC free article:
      PMC3812255] [PubMed: 23851109]
26.   Kinney HC, Broadbelt KG, Haynes RL, Rognum IJ, Paterson DS. The serotonergic
      anatomy of the developing human medulla oblongata: Implications for pediatric disorders
      of homeostasis. J Chem Neuroanat. 2011;41(4):182-99. https://doi​.org/10.1016/j​
      .jchemneu.2011.05.004. [PMC free article: PMC3134154] [PubMed: 21640183]
27.   Brummelte S, Mc Glanaghy E, Bonnin A, Oberlander TF. Developmental changes in
      serotonin signaling: Implications for early brain function, behavior and adaptation.
      Neuroscience. 2017;342:212-31. https://doi​.org/10.1016/j​.neuroscience.2016.02.037. [PMC
      free article: PMC5310545] [PubMed: 26905950]
28.   Gaspar P, Cases O, Maroteaux L. The developmental role of serotonIn: News from mouse
      molecular genetics. Nat Rev Neurosci. 2003;4(12):1002-12. https://doi​
      .org/10.1038/nrn1256. [PubMed: 14618156]
29.   Martin AM, Young RL, Leong L, Rogers GB, Spencer NJ, Jessup CF, et al. The diverse
      metabolic roles of peripheral serotonin. Endocrinology. 2017;158(5):1049-63. https://doi​
      .org/10.1210/en.2016-1839. [PubMed: 28323941]
30.   Crane JD, Palanivel R, Mottillo EP, Bujak AL, Wang H, Ford RJ, et al. Inhibiting peripheral
      serotonin synthesis reduces obesity and metabolic dysfunction by promoting brown adipose
      tissue thermogenesis. Nat Med. 2015;21(2):166-72. https://doi​.org/10.1038/nm.3766. [PMC
      free article: PMC5647161] [PubMed: 25485911]
31.   Watanabe H, Akasaka D, Ogasawara H, Sato K, Miyake M, Saito K, et al. Peripheral
      serotonin enhances lipid metabolism by accelerating bile acid turnover. Endocrinology.
      2010;151(10):4776-86. https://doi​.org/10.1210/en.2009-1349. [PubMed: 20685881]
32.   Sumara G, Sumara O, Kim JK, Karsenty G. Gut-derived serotonin is a multifunctional
      determinant to fasting adaptation. Cell Metab. 2012;16(5):588-600. https://doi​.org/10.1016/j​
      .cmet.2012.09.014. [PMC free article: PMC3696514] [PubMed: 23085101]
33.   Hunt CE, Brouillette RT. Sudden infant death syndrome: 1987 perspective. J Pediatr.
      1987;110(5):669-78. https://doi​.org/10.1016​/S0022-3476(87)80001-X. [PubMed: 3553512]
34.   Kinney HC, Richerson GB, Dymecki SM, Darnall RA, Nattie EE. The brainstem and
      serotonin in the sudden infant death syndrome. Annu Rev Pathol. 2009;4:517-50. https://doi​
      .org/10.1146/annurev​.pathol.4.110807.092322. [PMC free article: PMC3268259] [PubMed:
      19400695]
35.   Duncan JR, Paterson DS, Hoffman JM, Mokler DJ, Borenstein NS, Belliveau RA, et al.
      Brainstem serotonergic deficiency in sudden infant death syndrome. JAMA.
      2010;303(5):430-7. https://doi​.org/10.1001/jama.2010.45. [PMC free article: PMC3242415]
      [PubMed: 20124538]
36.   Paterson DS, Trachtenberg FL, Thompson EG, Belliveau RA, Beggs AH, Darnall R, et al.
      Multiple serotonergic brainstem abnormalities in sudden infant death syndrome. JAMA.
      2006;296(17):2124-32. https://doi​.org/10.1001/jama.296.17.2124. [PubMed: 17077377]
37.   Kinney HC, Randall LL, Sleeper LA, Willinger M, Belliveau RA, Zec N, et al. Serotonergic
      brainstem abnormalities in Northern Plains Indians with the sudden infant death syndrome.
      J Neuropathol Exp Neurol. 2003;62(11):1178-91. https://doi​.org/10.1093/jnen/62.11.1178.
      [PubMed: 14656075]
38.   Panigrahy A, Filiano J, Sleeper LA, Mandell F, Valdes-Dapena M, Krous HF, et al.
      Decreased serotonergic receptor binding in rhombic lip-derived regions of the medulla

                                                 14                                           Exhibit 33
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 147 of 427
      oblongata in the sudden infant death syndrome. J Neuropathol Exp Neurol. 2000;59(5):377-
      84. https://doi​.org/10.1093/jnen/59.5.377. [PubMed: 10888367]
39.   Ozawa Y, Okado N. Alteration of serotonergic receptors in the brain stems of human
      patients with respiratory disorders. Neuropediatrics. 2002;33(3):142-9. https://doi​
      .org/10.1055/s-2002-33678. [PubMed: 12200744]
40.   Haynes RL, Frelinger AL, Giles EK, Goldstein RD, Tran H, Kozakewich HP, et al. High
      serum serotonin in sudden infant death syndrome. PNAS. 2017;114(29):7695-700.
      https://doi​.org/10.1073/pnas.1617374114. [PMC free article: PMC5530643] [PubMed:
      28674018]
41.   Reigstad CS, Salmonson CE, Rainey JF 3rd, Szurszewski JH, Linden DR, Sonnenburg JL,
      et al. Gut microbes promote colonic serotonin production through an effect of short-chain
      fatty acids on enterochromaffin cells. FASEB J. 2015;29(4):1395-403. https://doi​
      .org/10.1096/fj.14-259598. [PMC free article: PMC4396604] [PubMed: 25550456]
42.   Yano JM, Yu K, Donaldson GP, Shastri GG, Ann P, Ma L, et al. Indigenous bacteria from
      the gut microbiota regulate host serotonin biosynthesis. Cell. 2015;161(2):264-76.
      https://doi​.org/10.1016/j​.cell.2015.02.047. [PMC free article: PMC4393509] [PubMed:
      25860609]
43.   Livermore S, Zhou Y, Pan J, Yeger H, Nurse CA, Cutz E. Pulmonary neuroepithelial bodies
      are polymodal airway sensors: Evidence for CO2/H+ sensing. Am J Physiol Lung Cell Mol
      Physiol. 2015;308(8):L807-15. https://doi​.org/10.1152/ajplung​.00208.2014. [PubMed:
      25659901]
44.   Cutz E, Perrin DG, Pan J, Haas EA, Krous HF. Pulmonary neuroendocrine cells and
      neuroepithelial bodies in sudden infant death syndrome: Potential markers of airway
      chemoreceptor dysfunction. Pediatr Dev Pathol. 2007;10(2):106-16. https://doi​
      .org/10.2350/06-06-0113.1. [PubMed: 17378691]
45.   Poets CF, Meny RG, Chobanian MR, Bonofiglo RE. Gasping and other cardiorespiratory
      patterns during sudden infant deaths. Pediatr Res. 1999;45(3):350-4. https://doi​.org/10.1203​
      /00006450-199903000-00010. [PubMed: 10088653]
46.   Naeye RL. Brain-stem and adrenal abnormalities in the sudden-infant-death syndrome. Am
      J Clin Pathol. 1976;66(3):526-30. https://doi​.org/10.1093/ajcp/66.3.526. [PubMed: 961631]
47.   Saugstad OD. Hypoxanthine as an indicator of hypoxia: Its role in health and disease
      through free radical production. Pediatr Res. 1988;23(2):143-50. https://doi​.org/10.1203​
      /00006450-198802000-00001. [PubMed: 3281119]
48.   Stoltenberg L, Rootwelt T, Oyasaeter S, Rognum TO, Saugstad OD. Hypoxanthine,
      xanthine, and uric acid concentrations in plasma, cerebrospinal fluid, vitreous humor, and
      urine in piglets subjected to intermittent versus continuous hypoxemia. Pediatr Res.
      1993;34(6):767-71. https://doi​.org/10.1203​/00006450-199312000-00013. [PubMed:
      8108190]
49.   Rognum TO, Saugstad OD, Oyasaeter S, Olaisen B. Elevated levels of hypoxanthine in
      vitreous humor indicate prolonged cerebral hypoxia in victims of sudden infant death
      syndrome. Pediatrics. 1988;82(4):615-18. [PubMed: 3174318]
50.   Rognum TO, Saugstad OD. Hypoxanthine levels in vitreous humor: Evidence of hypoxia in
      most infants who died of sudden infant death syndrome. Pediatrics. 1991;87(3):306-10.
      [PubMed: 1796934]
51.   Belonje PC, Wilson GR, Siroka SA. High postmortem concentrations of hypoxanthine and
      urate in the vitreous humor of infants are not confined to cases of sudden infant death

                                                  15                                           Exhibit 33
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 148 of 427
      syndrome. S Afr Med J. 1996;86(7):827-8. [PubMed: 8764909]
52.   Carpenter KH, Bonham JR, Worthy E, Variend S. Vitreous humour and cerebrospinal fluid
      hypoxanthine concentration as a marker of pre-mortem hypoxia in SIDS. J Clin Pathol.
      1993;46(7):650-3. https://doi​.org/10.1136/jcp.46.7.650. [PMC free article: PMC501396]
      [PubMed: 8157754]
53.   Opdal SH, Rognum TO, Vege A, Saugstad OD. Hypoxanthine levels in vitreous humor: A
      study of influencing factors in sudden infant death syndrome. Pediatr Res. 1998;44(2):192-
      6. https://doi​.org/10.1203​/00006450-199808000-00009. [PubMed: 9702913]
54.   Bard H, Fouron JC, Gagnon C, Gagnon J. Hypoxemia and increased fetal hemoglobin
      synthesis. J Pediatr. 1994;124(6):941-3. https://doi​.org/10.1016​/S0022-3476(05)83188-9.
      [PubMed: 7515415]
55.   Davis LR. Changing blood picture in sickle-cell anaemia from shortly after birth to
      adolescence. J Clin Pathol. 1976;29(10):898-901. https://doi​.org/10.1136/jcp.29.10.898.
      [PMC free article: PMC476210] [PubMed: 977765]
56.   Bard H, Prosmanne J. Elevated levels of fetal hemoglobin synthesis in infants with
      bronchopulmonary dysplasia. Pediatrics. 1990;86(2):193-6. [PubMed: 1695343]
57.   DeSimone J, Biel SI, Heller P. Stimulation of fetal hemoglobin synthesis in baboons by
      hemolysis and hypoxia. PNAS USA. 1978;75(6):2937-40. https://doi​
      .org/10.1073/pnas.75.6.2937. [PMC free article: PMC392681] [PubMed: 96444]
58.   Giulian GG, Gilbert EF, Moss RL. Elevated fetal hemoglobin levels in sudden infant death
      syndrome. N Engl J Med. 1987;316(18):1122-6. https://doi​.org/10.1056​
      /NEJM198704303161804. [PubMed: 2437454]
59.   Gilbert-Barness E, Kenison K, Carver J. Fetal hemoglobin and sudden infant death
      syndrome. Arch Pathol Lab Med. 1993;117(2):177-9. [PubMed: 7678955]
60.   Perry GW, Vargas-Cuba R, Vertes RP. Fetal hemoglobin levels in sudden infant death
      syndrome. Arch Pathol Lab Med. 1997;121(10):1048-54. [PubMed: 9341583]
61.   Zielke HR, Meny RG, O’Brien MJ, Smialek JE, Kutlar F, Huisman TH, et al. Normal fetal
      hemoglobin levels in the sudden infant death syndrome. N Engl J Med. 1989;321(20):1359-
      64. https://doi​.org/10.1056​/NEJM198911163212003. [PubMed: 2478886]
62.   Cheron G, Bachoux I, Maier M, Massonneau M, Peltier JY, Girot R. Fetal hemoglobin in
      sudden infant death syndrome. N Engl J Med. 1989;320(15):1011-12. https://doi​
      .org/10.1056​/NEJM198904133201513. [PubMed: 2467207]
63.   Krous HF, Haas EA, Chadwick AE, Masoumi H, Stanley C, Perry GW. Hemoglobin F in
      sudden infant death syndrome: A San Diego SIDS/SUDC Research Project report. J
      Forensic Leg Med. 2007;14(8):456-60. https://doi​.org/10.1016/j​.jflm.2006.11.005.
      [PubMed: 17961870]
64.   Fagan DG, Walker A. Haemoglobin F levels in sudden infant deaths. Br J Haematol.
      1992;82(2):422-30. https://doi​.org/10.1111/j​.1365-2141.1992.tb06440.x. [PubMed:
      1384650]
65.   Poets CF, Samuels MP, Wardrop CA, Picton-Jones E, Southall DP. Reduced haemoglobin
      levels in infants presenting with apparent life-threatening events — A retrospective
      investigation. Acta Paediatr. 1992;81(4):319-21. https://doi​.org/10.1111/j​.1651-
      2227.1992.tb12234.x. [PubMed: 1606392]
66.   Grether JK, Schulman J. Sudden infant death syndrome and birth weight. J Pediatr.
      1989;114(4 Pt 1):561-7. https://doi​.org/10.1016​/S0022-3476(89)80694-8. [PubMed:
      2926568]

                                                16                                         Exhibit 33
                 Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 149 of 427
67. Kinney HC, Thach BT. The sudden infant death syndrome. N Engl J Med. 2009;361(8):795-805.
    https://doi​.org/10.1056/NEJMra0803836. [PMC free article: PMC3268262] [PubMed:
    19692691]
68. Vege A, Rognum TO, Scott H, Aasen AO, Saugstad OD. SIDS cases have increased levels
    of interleukin-6 in cerebrospinal fluid. Acta Paediatr. 1995;84(2):193-6. https://doi​
    .org/10.1111/j​.1651-2227.1995.tb13608.x. [PubMed: 7756807]
69. Vege A, Rognum TO, Aasen AO, Saugstad OD. Are elevated cerebrospinal fluid levels of
    IL-6 in sudden unexplained deaths, infectious deaths and deaths due to heart/lung disease in
    infants and children due to hypoxia? Acta Paediatr. 1998;87(8):819-24. https://doi​
    .org/10.1111/j​.1651-2227.1998.tb01544.x. [PubMed: 9736227]
70. Kluger MJ, Kozak W, Leon LR, Soszynski D, Conn CA. Cytokines and fever.
    Neuroimmunomodulation. 1995;2(4):216-23. https://doi​.org/10.1159/000097199. [PubMed:
    8963750]
71. Rognum IJ, Haynes RL, Vege A, Yang M, Rognum TO, Kinney HC. Interleukin-6 and the
    serotonergic system of the medulla oblongata in the sudden infant death syndrome. Acta
    Neuropathol. 2009;118(4):519-30. https://doi​.org/10.1007​/s00401-009-0535-y. [PMC free
    article: PMC3271725] [PubMed: 19396608]
72. Murphy TM, O’Donovan A, Mullins N, O’Farrelly C, McCann A, Malone K. Anxiety is
    associated with higher levels of global DNA methylation and altered expression of
    epigenetic and interleukin-6 genes. Psychiatr Genet. 2015;25(2):71-8. https://doi​
    .org/10.1097/YPG​.0000000000000055. [PubMed: 25350786]
73. Rokavec M, Oner MG, Hermeking H. lnflammation-induced epigenetic switches in cancer.
    Cell Mol Life Sci. 2016;73(1):23-39. https://doi​.org/10.1007​/s00018-015-2045-5. [PubMed:
    26394635]
74. Gasche JA, Hoffmann J, Boland CR, Goel A. Interleukin-6 promotes tumorigenesis by
    altering DNA methylation in oral cancer cells. Int J Cancer. 2011;129(5):1053-63.
    https://doi​.org/10.1002/ijc.25764. [PMC free article: PMC3110561] [PubMed: 21710491]
75. Vege A, Rognum TO, Anestad G. IL-6 cerebrospinal fluid levels are related to laryngeal
    IgA and epithelial HLA-DR response in sudden infant death syndrome. Pediatr Res.
    1999;45(6):803-9. https://doi​.org/10.1203​/00006450-199906000-00004. [PubMed:
    10367769]
76. Vennemann MM, Loddenkotter B, Fracasso T, Mitchell EA, Debertin AS, Larsch KP, et al.
    Cytokines and sudden infant death. Int J Legal Med. 2012;126(2):279-84. https://doi​
    .org/10.1007​/s00414-011-0638-6. [PubMed: 22068929]
77. Bischoff SC. Role of mast cells in allergic and non-allergic immune responses: Comparison
    of human and murine data. Nat Rev Immunol. 2007;7(2):93-104. https://doi​
    .org/10.1038/nri2018. [PubMed: 17259966]
78. Galli SJ, Tsai M. IgE and mast cells in allergic disease. Nat Med. 2012;18(5):693-704.
    https://doi​.org/10.1038/nm.2755. [PMC free article: PMC3597223] [PubMed: 22561833]
79. Yu Y, Blokhuis BR, Garssen J, Redegeld FA. Non-IgE mediated mast cell activation. Eur J
    Pharmacol. 2016;778:33-43. https://doi​.org/10.1016/j​.ejphar.2015.07.017. [PubMed:
    26164792]
80. Foster B, Schwartz LB, Devouassoux G, Metcalfe DD, Prussin C. Characterization of mast-
    cell tryptase-expressing peripheral blood cells as basophils. J Allergy Clin Immunol.
    2002;109(2):287-93. https://doi​.org/10.1067/mai.2002.121454. [PubMed: 11842299]
81. Payne V, Kam PC. Mast cell tryptase: A review of its physiology and clinical significance.

                                             17                                        Exhibit 33
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 150 of 427
      Anaesthesia. 2004;59(7):695-703. https://doi​.org/10.1111/j​.1365-2044.2004.03757.x.
      [PubMed: 15200544]
82.   Platt MS, Yunginger JW, Sekula-Perlman A, Irani AM, Smialek J, Mirchandani HG, et al.
      Involvement of mast cells in sudden infant death syndrome. J Allergy Clin Immunol.
      1994;94(2 Pt 1):250-6. https://doi​.org/10.1053/ai​.1994.v94.a56337. [PubMed: 8064077]
83.   Holgate ST, Walters C, Walls AF, Lawrence S, Shell DJ, Variend S, et al. The anaphylaxis
      hypothesis of sudden infant death syndrome (SIDS): Mast cell degranulation in cot death
      revealed by elevated concentrations of tryptase in serum. Clin Exp Allergy.
      1994;24(12):1115-22. https://doi​.org/10.1111/j​.1365-2222.1994.tb03316.x. [PubMed:
      7889424]
84.   Hagan LL, Goetz DW, Revercomb CH, Garriott J. Sudden infant death syndrome: A search
      for allergen hypersensitivity. Ann Allergy Asthma Immunol. 1998;80(3):227-31. https://doi​
      .org/10.1016​/S1081-1206(10)62962-6. [PubMed: 9532970]
85.   Edston E, Gidlund E, Wickman M, Ribbing H, van Hage-Hamsten M. Increased mast cell
      tryptase in sudden infant death — Anaphylaxis, hypoxia or artefact? Clin Exp Allergy.
      1999;29(12):1648-54. https://doi​.org/10.1046/j​.1365-2222.1999.00679.x. [PubMed:
      10594541]
86.   Buckley MG, Variend S, Walls AF. Elevated serum concentrations of beta-tryptase, but not
      alpha-tryptase, in sudden infant death syndrome (SIDS). An investigation of anaphylactic
      mechanisms. Clin Exp Allergy. 2001;31(11):1696-704. https://doi​.org/10.1046/j​.1365-
      2222.2001.01213.x. [PubMed: 11696045]
87.   Nishio H, Suzuki K. Serum tryptase levels in sudden infant death syndrome in forensic
      autopsy cases. Forensic Sci Int. 2004;139(1):57-60. https://doi​.org/10.1016/j​
      .forsciint.2003.09.011. [PubMed: 14687774]
88.   Coombs RR, Holgate ST. Allergy and cot death: With special focus on allergic sensitivity to
      cows’ milk and anaphylaxis. Clin Exp Allergy. 1990;20(4):359-66. https://doi​.org/10.1111/j​
      .1365-2222.1990.tb02794.x. [PubMed: 2198084]
89.   Parish WE, Barrett AM, Coombs RR, Gunther M, Camps FE. Hypersensitivity to milk and
      sudden death in infancy. Lancet. 1960;2(7160):1106-10. https://doi​.org/10.1016​/S0140-
      6736(60)92187-5. [PubMed: 13732812]
90.   Parish WE, Richards CB, France NE, Coombs RR. Further investigations on the hypothesis
      that some cases of cot-death are due to a modified anaphylactic reaction to cow’s milk. Int
      Arch Allergy Appl Immunol. 1964;24:215-43. https://doi​.org/10.1159/000229462.
      [PubMed: 14165120]
91.   Schieving JH, de Vries M, van Vugt JM, Weemaes C, van Deuren M, Nicolai J, et al.
      Alpha-fetoprotein, a fascinating protein and biomarker in neurology. Eur J Paediatr Neurol.
      2014;18(3):243-8. https://doi​.org/10.1016/j​.ejpn.2013.09.003. [PubMed: 24120489]
92.   Mizejewski GJ. Levels of alpha-fetoprotein during pregnancy and early infancy in normal
      and disease states. Obstet Gynecol Surv. 2003;58(12):804-26. https://doi​.org/10.1097/01​
      .OGX.0000099770.97668.18. [PubMed: 14668662]
93.   Kronquist KE, Dreazen E, Keener SL, Nicholas TW, Crandall BF. Reduced fetal hepatic
      alpha-fetoprotein levels in Down’s syndrome. Prenat Diagn. 1990;10(11):739-51. https://doi​
      .org/10.1002/pd.1970101108. [PubMed: 1704627]
94.   Waller DK, Lustig LS, Smith AH, Hook EB. Alpha-fetoproteIn: A biomarker for pregnancy
      outcome. Epidemiology. 1993;4(5):471-6. https://doi​.org/10.1097​/00001648-199309000-
      00014. [PubMed: 7691189]

                                                18                                           Exhibit 33
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 151 of 427
95. Smith GC. Screening and prevention of stillbirth. Best Pract Res Clin Obstet Gynaecol.
    2017;38:71-82. https://doi​.org/10.1016/j​.bpobgyn.2016.08.002. [PubMed: 27729208]
96. Smith GC, Wood AM, Pell JP, White IR, Crossley JA, Dobbie R. Second-trimester maternal
    serum levels of alpha-fetoprotein and the subsequent risk of sudden infant death syndrome.
    N Engl J Med. 2004;351(10):978-86. https://doi​.org/10.1056/NEJMoa040963. [PubMed:
    15342806]
97. Bard H, Cote A, Praud JP, Infante-Rivard C, Gagnon C. Fetal hemoglobin synthesis
    determined by γ-mRNA/γ -mRNA + β-mRNA quantitation in infants at risk for sudden
    infant death syndrome being monitored at home for apnea. Pediatrics. 2003;112(4):e285.
    https://doi​.org/10.1542/peds.112.4.e285. [PubMed: 14523213]
98. Bard H, Widness JA, Ziegler EE, Gagnon C, Peri KG. The proportions of G gamma- and A
    gamma-globins in the fetal hemoglobin synthesized in preterm and term infants. Pediatr
    Res. 1995;37(3):361-4. https://doi​.org/10.1203​/00006450-199503000-00018. [PubMed:
    7540282]
99. Bard H. Hypoxemia and increased fetal hemoglobin synthesis during the perinatal period.
    Semin Perinatol. 1992;16(3):191-5. [PubMed: 1381111]
100. Richardson DB, Wing S, Lorey F, Hertz-Picciotto I. Adult hemoglobin levels at birth and
     risk of sudden infant death syndrome. Arch Pediatr Adolesc Med. 2004;158(4):366-71.
     https://doi​.org/10.1001/archpedi​.158.4.366. [PubMed: 15066877]
101. Goldstein RD, Trachtenberg FL, Sens MA, Harty BJ, Kinney HC. Overall postneonatal
     mortality and rates of SIDS. Pediatrics. 2016;137(1):1-10. https://doi​
     .org/10.1542/peds.2015-2298. [PubMed: 26634772]

© 2018 The Contributors, with the exception of which is by Federal United States employees and is therefore
in the public domain.
This work is licenced under the Creative Commons Attribution-NonCommercial-NoDerivatives 4.0 International (CC BY-NC-
ND 4.0) License. To view a copy of this licence, visit http://creativecommons.org/licenses/by-nc-nd/4.0 or send a letter to
Creative Commons, 444 Castro Street, Suite 900, Mountain View, California, 94041, USA. This licence allows for the copying,
distribution, display and performance of this work for non-commercial purposes providing the work is clearly attributed to the
copyright holders. Address all inquiries to the Director at the above address.

Bookshelf ID: NBK513404 PMID: 30035968




                                                                 19                                                       Exhibit 33
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 152 of 427




     EXHIBIT 34
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 153 of 427




                                                     RESEARCH ARTICLE

                                                     Causes of death and infant mortality rates
                                                     among full-term births in the United States
                                                     between 2010 and 2012: An observational
                                                     study
                                                     Neha Bairoliya1*, Günther Fink2,3

                                                     1 Harvard Center for Population and Development Studies, Cambridge, Massachusetts, United States of
a1111111111                                          America, 2 Swiss Tropical and Public Health Institute, Basel, Switzerland, 3 University of Basel, Basel,
a1111111111                                          Switzerland
a1111111111
                                                     * nbairoli@hsph.harvard.edu
a1111111111
a1111111111

                                                     Abstract

   OPEN ACCESS                                       Background
Citation: Bairoliya N, Fink G (2018) Causes of       While the high prevalence of preterm births and its impact on infant mortality in the US have
death and infant mortality rates among full-term
births in the United States between 2010 and 2012:
                                                     been widely acknowledged, recent data suggest that even full-term births in the US face
An observational study. PLoS Med 15(3):              substantially higher mortality risks compared to European countries with low infant mortality
e1002531. https://doi.org/10.1371/journal.           rates. In this paper, we use the most recent birth records in the US to more closely analyze
pmed.1002531
                                                     the primary causes underlying mortality rates among full-term births.
Academic Editor: Gordon C. Smith, Cambridge
University, UNITED KINGDOM
                                                     Methods and findings
Received: July 11, 2017
                                                     Linked birth and death records for the period 2010–2012 were used to identify the state- and
Accepted: February 13, 2018                          cause-specific burden of infant mortality among full-term infants (born at 37–42 weeks of
Published: March 20, 2018                            gestation). Multivariable logistic models were used to assess the extent to which state-level
Copyright: © 2018 Bairoliya, Fink. This is an open   differences in full-term infant mortality (FTIM) were attributable to observed differences in
access article distributed under the terms of the    maternal and birth characteristics. Random effects models were used to assess the relative
Creative Commons Attribution License, which          contribution of state-level variation to FTIM. Hypothetical mortality outcomes were com-
permits unrestricted use, distribution, and
                                                     puted under the assumption that all states could achieve the survival rates of the best-per-
reproduction in any medium, provided the original
author and source are credited.                      forming states. A total of 10,175,481 infants born full-term in the US between January 1,
                                                     2010, and December 31, 2012, were analyzed. FTIM rate (FTIMR) was 2.2 per 1,000 live
Data Availability Statement: The vital statistics
data used in this project can be downloaded freely   births overall, and ranged between 1.29 (Connecticut, 95% CI 1.08, 1.53) and 3.77 (Missis-
from the National Center for Health Statistics       sippi, 95% CI 3.39, 4.19) at the state level. Zero states reached the rates reported in the 6
website: https://www.cdc.gov/nchs/data_access/       low-mortality European countries analyzed (FTIMR < 1.25), and 13 states had FTIMR >
vitalstatsonline.htm. The geocodes for these data
are restricted by U.S. law to protect privacy and
                                                     2.75. Sudden unexpected death in infancy (SUDI) accounted for 43% of FTIM; congenital
cannot be distributed by the authors according to    malformations and perinatal conditions accounted for 31% and 11.3% of FTIM, respectively.
the terms of our data use agreement with the         The largest mortality differentials between states with good and states with poor FTIMR
NCHS. These data can be requested by submitting
                                                     were found for SUDI, with particularly large risk differentials for deaths due to sudden infant
the form available at https://www.naphsis.org/
research-requests. Aggregate geocoded data are       death syndrome (SIDS) (odds ratio [OR] 2.52, 95% CI 1.86, 3.42) and suffocation (OR 4.40,
provided here as Supporting Information in S2        95% CI 3.71, 5.21). Even though these mortality differences were partially explained by



PLOS Medicine | https://doi.org/10.1371/journal.pmed.1002531 March 20, 2018                                                                                 1 / 14

                                                                                   1                                                     Exhibit 34
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 154 of 427
                                                                                              Infant mortality rates among full-term births in the United States



Table. The European data underlying Fig 1 is         state-level differences in maternal education, race, and maternal health, substantial state-
available on the Euro-Peristat webpage at http://    level variation in infant mortality remained in fully adjusted models (SIDS OR 1.45, suffoca-
www.europeristat.com/our-indicators/euro-
peristat-perinatal-health-indicators-2010.html.
                                                     tion OR 2.92). The extent to which these state differentials are due to differential antenatal
                                                     care standards as well as differential access to health services could not be determined due
Funding: The authors received no specific funding
for this work.
                                                     to data limitations. Overall, our estimates suggest that infant mortality could be reduced by
                                                     4,003 deaths (95% CI 2,284, 5,587) annually if all states were to achieve the mortality levels
Competing interests: The authors have declared
that no competing interests exist.
                                                     of the best-performing state in each cause-of-death category. Key limitations of the analysis
                                                     are that information on termination rates at the state level was not available, and that causes
Abbreviations: CDC, US Centers for Disease
Control and Prevention; FTIM, full-term infant
                                                     of deaths may have been coded differentially across states.
mortality; FTIMR, full-term infant mortality rate;
NCHS, National Center for Health Statistics; OR,
odds ratio; SIDS, sudden infant death syndrome;
SUDI, sudden unexpected death in infancy.            Conclusions
                                                     More than 7,000 full-term infants die in the US each year. The results presented in this
                                                     paper suggest that a substantial share of these deaths may be preventable. Potential
                                                     improvements seem particularly large for SUDI, where very low rates have been achieved in
                                                     a few states while average mortality rates remain high in most other areas. Given the high
                                                     mortality burden due to SIDS and suffocation, policy efforts to promote compliance with rec-
                                                     ommended sleeping arrangements could be an effective first step in this direction.




                                                       Author summary

                                                       Why was this study done?
                                                       • High infant mortality rates in the US compared to other high-income countries have
                                                         been well documented in the literature.
                                                       • Most of this literature primarily attributes high infant mortality in the US to the high
                                                         rates of prematurity.
                                                       • Relatively little is known regarding the survival of infants born full-term.



                                                       What did the researchers do and find?
                                                       • We compared state-level mortality rates among full-term infants in the US to that of 6
                                                         European countries with low mortality rates.
                                                       • We showed that infants born full-term in the US face 50%–200% higher risks of infant
                                                         mortality compared to these European countries.
                                                       • We found that the largest proportion of infant deaths among children born full-term
                                                         in the US was due to sudden unexpected deaths of infants, which comprised both
                                                         sudden infant death syndrome and other unexpected causes such as suffocation and
                                                         violence.




PLOS Medicine | https://doi.org/10.1371/journal.pmed.1002531 March 20, 2018                                                                               2 / 14

                                                                               2                                                      Exhibit 34
               Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 155 of 427
                                                                                     Infant mortality rates among full-term births in the United States




                                              What do these findings mean?
                                              • Major improvements in full-term infant mortality (through increases in full-term infant
                                                survival and increases in pregnancy terminations) seem possible in the US.
                                              • More research is needed to identify the most effective policies to achieve this objective.




                                           Introduction
                                           Despite some progress made in recent years, infant mortality rates in the US continue to be
                                           high compared to other high-income countries [1]. According to the latest estimates, the US
                                           currently ranks 44th among 199 countries of all income levels, with an infant mortality rate of
                                           5.6 deaths per 1,000 live births in 2015, about 3 times the rate observed for countries at the
                                           very top of the ranking [1].
                                               While the high rates of prematurity and prematurity-related mortality in the US have been
                                           well documented in the literature [2,3], the US performs comparably to other high-income
                                           countries when it comes to the survival of preterm infants. Fig 1 compares gestation-specific
                                           mortality rates in the US and 6 leading European countries (in terms of low infant mortality
                                           rates) with data available for 2010. On average, infant mortality appeared to be very similar for
                                           premature births in the US and in these European countries. The same was not true for chil-
                                           dren born after 36 weeks of gestation, where children born in the US faced more than twice
                                           the mortality risk of children in European countries with low infant mortality rates (odds ratio
                                           [OR] 2.02, 95% CI 1.84, 2.22). A recent US Centers for Disease Control and Prevention (CDC)
                                           report suggests that this mortality gap among full-term births now accounts for almost 50% of
                                           the infant mortality gap between Sweden and the US [4].
                                               In this study, we used complete and geocoded birth records from the period 2010–2012 to
                                           better understand the high burden of mortality among full-term infants in the US. We identi-
                                           fied the main causes underlying the high mortality rates among full-term infants overall in the
                                           aggregate data in a first step, and then explored differences in actual and potential birth out-
                                           comes across US states in a second step. By first reviewing the causes of death in this popula-
                                           tion, we could identify the main risk factors for infants in this generally low-risk population,
                                           and could clearly distinguish the relative importance of preexisting conditions such as malfor-
                                           mations relative to perinatal and post-neonatal conditions (those arising in the 28–364 days
                                           after birth). In order to provide a better sense of feasible outcomes in this population, we esti-
                                           mated and compared cause-specific full-term mortality rates at the state level both uncondi-
                                           tional and conditional on maternal characteristics. While these state-level comparisons did not
                                           allow us to identify the specific reasons why certain states have particularly high rates of mor-
                                           tality, they did allow us to identify areas where major improvements were possible in principle.


                                           Methods
                                           Study design
                                           The study was designed as a cross-sectional study using birth and death records of all infants
                                           born in the US between January 1, 2010, and December 31, 2012. No pre-analysis plan was
                                           developed for this study. The main objective of the project was to identify the primary causes



PLOS Medicine | https://doi.org/10.1371/journal.pmed.1002531 March 20, 2018                                                                      3 / 14

                                                                      3                                                      Exhibit 34
               Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 156 of 427
                                                                                               Infant mortality rates among full-term births in the United States




                                           Fig 1. Relative mortality risk in the US and Europe by gestational age category. The figure shows infant mortality
                                           risk (IMR) in the US compared to the average rate observed in Austria, Denmark, Finland, Norway, Sweden, and
                                           Switzerland for the year 2010. Sources: Euro-Peristat, US birth and death records, author calculations. Gestational age
                                           in both the Euro-Peristat and US data is based on the best obstetrical estimate available, which in most cases
                                           corresponds to first trimester ultrasound. ES, effect size.
                                           https://doi.org/10.1371/journal.pmed.1002531.g001


                                           underlying the high infant mortality rates observed in the US nationally as well as at the state
                                           level.

                                           Data sources
                                           Linked birth and death records including restricted geographic identifiers were obtained from
                                           the National Center for Health Statistics (NCHS) for the years 2010 to 2012. All infants in the
                                           birth and death records could be directly linked to the geographic identifiers in these datasets
                                           (100% match rate). Additional data for Fig 1 were downloaded from the Euro-Peristat web-
                                           page at http://www.europeristat.com/our-indicators/euro-peristat-perinatal-health-indicators-
                                           2010.html.

                                           Outcome measures
                                           Our primary outcome measure of interest was the infant mortality rate among full-term births
                                           defined as the number of deaths per 1,000 children born alive between 37 and 42 weeks of ges-
                                           tation within the first year of their life. For the purpose of this study, we used the traditional
                                           definition of full-term, which includes early-term (37 and 38 weeks), full-term (39 and 40
                                           weeks), late-term (41 weeks), and some post-term (42 weeks) births according to the more
                                           recent definition of the American College of Obstetricians and Gynecologists Committee on
                                           Obstetric Practice [5]. To adjust for differential outcomes in this relatively wide 5-week gesta-
                                           tional window, we controlled for differences in gestational age by including binary indicators
                                           for gestational age category (37 weeks, 38 weeks, 41 weeks, 42 weeks) in our multivariable anal-
                                           ysis, using the more narrow, revised full-term definition (39 and 40 weeks) as our reference
                                           group. Gestational age was computed by the NCHS based on last menstrual period reported



PLOS Medicine | https://doi.org/10.1371/journal.pmed.1002531 March 20, 2018                                                                                  4 / 14

                                                                           4                                                            Exhibit 34
               Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 157 of 427
                                                                                     Infant mortality rates among full-term births in the United States



                                           by the mother. To ensure gestational age was not measured differentially across states, we com-
                                           pared prematurity rates with rates of low birth weight in the full sample at the state level. The
                                           correlation of these measures at the state level was 0.97; the strong alignment between birth
                                           weight and reported gestational age is further supported by the descriptive statistics provided
                                           in S1 Table.
                                               Causes of death for all children who died under the age of 1 year were based on death certif-
                                           icates, which are required to be completed by either a coroner or medical examiner in all US
                                           states, following CDC guidelines. Even though regulations vary by state, deaths due to violence
                                           or suspicious circumstances are further investigated and certified by a medical legal officer [6].
                                               Death certificates were reviewed and coded following ICD-10 guidelines by the NCHS. For
                                           the purpose of this paper, we grouped reported causes of death into 4 main categories: (1) con-
                                           genital malformations: ICD-10 codes Q00–Q99; (2) sudden unexpected death in infancy
                                           (SUDI): ICD-10 codes V01–Y89 and R00–R99; (3) perinatal conditions: ICD-10 codes P00–
                                           P96; and (4) all other causes: all other ICD-10 codes.
                                               The SUDI grouping was chosen intentionally to minimize potential state-level differences
                                           in the attribution of unexplained deaths to sudden infant death syndrome (SIDS) versus
                                           “other unexplained causes” [7–9]. Some more disaggregated statistics for major causes of
                                           deaths (such as SIDS) were also computed as described further below.



                                           Exclusion criteria
                                           Children born prior to 37 or after 42 weeks of gestation were excluded from this study. All
                                           other children born alive in the US between January 1, 2010, and December 31, 2012, includ-
                                           ing multiple births and children born with malformations (not reported in the NCHS dataset),
                                           were analyzed in this study.



                                           Covariates
                                           In order to assess the extent to which state-level differences in infant mortality rates can be
                                           attributed to differences in maternal characteristics, we considered the following variables
                                           included in the original data file: mother’s age, educational attainment, smoking behavior, dia-
                                           betes, chronic hypertension, and eclampsia. We divided maternal age into 5 categories (<20,
                                           20–34, 35–39, 40–44, and >44 years) and used age 20–34 as the reference group in our multi-
                                           variable analysis. Similarly, we divided maternal educational attainment into 4 categories: less
                                           than high school, high school or some college credit without degree, associate or bachelor’s
                                           degree, and master’s degree or doctorate. In response to a reviewer request, we also added con-
                                           trols for mother’s race: white, black, American Indian/Alaskan Native, and Asian/Pacific
                                           Islander. As for smoking, mothers reported the average number of cigarettes smoked per day
                                           during their first, second, and third trimesters. From this we constructed indicators for smok-
                                           ing (number of cigarettes per day > 0) or not for each trimester. We used indicators for previ-
                                           ous diagnosis of diabetes, chronic hypertension, and eclampsia as provided in the dataset. All
                                           these variables were based on mother’s self-report in the hospital around the time of delivery
                                           and were reported on the birth certificate. In addition, we included controls for the following
                                           birth characteristics: birth weight category (<1,500, 1,500–1,999, 2,000–2,499, 2,500–2,999,
                                           3,000–3,499, 3,500–3,999, 4,000–4,499, and >4,499 g), multiple birth (1 if singleton, 2 if twin,
                                           3 if triplet, 4 if quadruplet, and 5 if quintuplet or higher), infant sex, and gestational age (indi-
                                           cators for 37 weeks, 38 weeks, 41 weeks, and 42 weeks of gestation) in our empirical models.
                                           Further details of all these variables are provided in S1 Table.



PLOS Medicine | https://doi.org/10.1371/journal.pmed.1002531 March 20, 2018                                                                      5 / 14

                                                                      5                                                      Exhibit 34
               Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 158 of 427
                                                                                     Infant mortality rates among full-term births in the United States



                                           Statistical methods
                                           As a first step, we computed full-term infant mortality rates (FTIMRs) at the state level, and
                                           classified all US states into 5 groups: states with excellent FTIMR (FTIMR < 1.25—the Euro-
                                           pean benchmark shown in Fig 1), states with good FTIMR (1.25  FTIMR < 1.75), states with
                                           average FTIMR (1.75  FTIMR < 2.25), states with fair FTIMR (2.25  FTIMR < 2.75), and
                                           finally states with poor FTIMR (FTIMR  2.75). The “excellent” group was chosen based on
                                           the FTIMRs observed in 6 European countries (Austria, Denmark, Finland, Norway, Sweden,
                                           and Switzerland), which ranged between 0.97 and 1.24, with a median FTIMR of 1.11. The
                                           remaining groups were defined by sequentially adding 0.5 deaths per 1,000 full-term live births
                                           (a 50% increase relative to the European average) to the cutoffs. In a second step, we decom-
                                           posed mortality differences at the group level by cause of death. Third, we used multivariable
                                           regression models to assess the extent to which survival differences across states can be attrib-
                                           uted to observable differences in maternal and birth characteristics. To do so, we first ran mul-
                                           tivariable logistic models comparing infants born in the states with the highest mortality rates
                                           to infants born in the states with the lowest mortality rates. We estimated 3 separate models: a
                                           first model, where we did not adjust for any covariates; a second model, where we adjusted for
                                           maternal characteristics outlined in the covariates section above; and a third model (proposed
                                           by a reviewer), where we adjusted for maternal characteristics and birth characteristics (gesta-
                                           tional age, infant sex, birth weight, and multiple birth). Model 2 was estimated to assess the
                                           extent to which state-level differences can be attributed to local variation in maternal charac-
                                           teristics such as age, education, race, and health status. Model 3 was estimated to assess the
                                           extent to which subsequent mortality differentials were explained by local variation in the
                                           prevalence of multiple births as well as differences in birth weight and the distribution of gesta-
                                           tional age. In all 3 models, each observation corresponded to a child born full-term in the sam-
                                           ple period. To assess the overall contribution of state-level characteristics to variation in
                                           FTIMR, we also estimated multilevel logistic models where we nested individual observations
                                           within states, and then estimated between-state variance in unconditional models as well as in
                                           models conditioning on maternal and birth characteristics. Lastly, we computed hypothetical
                                           mortality rates (which we refer to as “counterfactuals”) under the assumptions that (i) all US
                                           states achieved the overall FTIMR of the best-performing states (good FTIMR group) and (ii)
                                           all US states achieved the specific FTIMRs of the best-performing state in each cause-of-death
                                           category.



                                           Results
                                           A total 10,175,481 children born full-term in the US between January 1, 2010, and December
                                           31, 2012, were analyzed. FTIMR was 2.19 (95% CI 2.16, 2.22) per 1,000 full-term live births in
                                           the pooled sample. At the state level, estimated FTIMR ranged between 1.29 (95% CI 1.08,
                                           1.53) in Connecticut and 3.77 (95% CI 3.39, 4.19) in Missouri. No state was classified as excel-
                                           lent in terms of their FTIMR; 10 states including Connecticut were classified as good, 17 as
                                           average, 11 as fair, and 13 as poor FTIMR (see Fig 2 and S2 Table for details).
                                              Fig 3 compares early neonatal (death in the first 6 days after birth), late neonatal (death
                                           between 7 and 27 days after birth), and post-neonatal (death 28–364 days after birth) mortality
                                           rates across mortality groups. While only relatively minor differences were found with respect
                                           to early neonatal mortality, large absolute and relative differences were found for the post-neo-
                                           natal period, with an average of 9.5 (95% CI 9.1, 9.9) deaths per 10,000 full-term births in states
                                           classified as having good FTIMR and a mortality rate of 20.9 (95% CI 20.1, 21.6) deaths per
                                           10,000 full-term births in the states classified as having poor FTIMR.



PLOS Medicine | https://doi.org/10.1371/journal.pmed.1002531 March 20, 2018                                                                      6 / 14

                                                                      6                                                      Exhibit 34
                 Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 159 of 427
                                                                                                  Infant mortality rates among full-term births in the United States




   Fig 2. State-level FTIMR classification. The figure shows state level classification: states with good FTIMR (1.25  FTIMR < 1.75), states with average FTIMR
   (1.75  FTIMR < 2.25), states with fair FTIMR (2.25  FTIMR < 2.75), and states with poor FTIMR (FTIMR  2.75). All estimates are for full-term infants born in
   2010–2012. FTIMR, full-term infant mortality rate.
   https://doi.org/10.1371/journal.pmed.1002531.g002

                                                      Fig 4 summarizes the main causes of full-term infant mortality (FTIM). SUDI accounted
                                                  for the largest proportion of deaths overall (43%), followed by congenital malformations (31%)
                                                  and perinatal conditions (11%). The mortality risk due to congenital malformations increased
                                                  from 5.6 deaths per 10,000 full-term live births in states with FTIMR < 2.75 to 8.4 deaths in
                                                  states with poor FTIMR. The risk of SUDI was 5.6 in the states classified as having good
                                                  FTIMR and 15.4 in the states classified as having poor FTIMR. Observed absolute mortality
                                                  differences between FTIMR groups were smallest for perinatal conditions, with an estimated
                                                  mortality rate of 2.1 in the states with good FTIMR and an estimated mortality of 2.8 in states
                                                  with poor FTIMR.
                                                      In S1 and S2 Figs, we provide further details on the primary causes of congenital malforma-
                                                  tions. The 2 most common causes of deaths due to congenital malformation were Edwards
                                                  syndrome and congenital malformations of the heart, which accounted for 10.9% and 14.6%
                                                  of congenital malformation deaths, respectively.
                                                      In terms of the underlying causes of SUDI, 42.2% of SUDIs were due to SIDS (ICD-10: R95),
                                                  followed by unknown and ill-defined causes (ICD-10: R99), which accounted for 20.6% of
                                                  SUDIs, and accidental suffocation and strangulation (ICD-10: W75), which accounted for 16.1%
                                                  of SUDIs. S3–S7 Figs provide further details on the spatial distribution of cause-specific SUDIs.



PLOS Medicine | https://doi.org/10.1371/journal.pmed.1002531 March 20, 2018                                                                                    7 / 14

                                                                                7                                                         Exhibit 34
                Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 160 of 427
                                                                                                      Infant mortality rates among full-term births in the United States




          Fig 3. Group-specific mortality by age of death. The figure shows the number of infant deaths per 10,000 full-term births in the US by period and overall
          mortality group (states grouped on the basis of FTIMR: good, 1.25  FTIMR < 1.75; average, 1.75  FTIMR < 2.25; fair, 2.25  FTIMR < 2.75; and poor,
          FTIMR  2.75) for the years 2010 to 2012 as well as the percentage of deaths in each age category. Early neonatal mortality is defined as death in the first 6 days
          after birth. Late neonatal mortality is defined as deaths between 7 and 27 days after birth, and post-neonatal mortality is defined as death 28 to 364 days after
          birth. FTIMR, full-term infant mortality rate.
          https://doi.org/10.1371/journal.pmed.1002531.g003


                                                       S8 Fig summarizes the relative importance of the 4 mortality groups in the neonatal, late
                                                   neonatal, and post-neonatal periods. Congenital malformations accounted for 58.1% and
                                                   43.3% of overall mortality in the early neonatal and late neonatal periods, respectively. Perina-
                                                   tal conditions accounted for 31.7% and 22.8% of mortality in the same periods. In the post-
                                                   neonatal period—which accounted for the majority of deaths overall (63.5%, as shown in Fig
                                                   3)—the large majority (60%) of deaths were due to SUDI.
                                                       Table 1 shows estimated OR for the group of states with poor FTIMR compared to the
                                                   group of states with good FTIMR for the 4 main cause-of-death categories displayed in Fig 4.
                                                   The table shows unadjusted OR estimates and OR estimates adjusted for the full set of covari-
                                                   ates summarized in S1 Table. In unadjusted models, living in a state with poor FTIMR was
                                                   associated with an increased odds of FTIM due to perinatal conditions of 35% (OR 1.35, 95%
                                                   CI 1.17, 1.56) as well as an increased odds of death due to congenital malformations of 51%
                                                   (1.51, 95% CI 1.24, 1.85). Risk differentials were largest for SUDI, with an estimated OR of
                                                   2.75 (95% CI 2.46, 3.07). When we adjusted for maternal age, education, race, and measures of




PLOS Medicine | https://doi.org/10.1371/journal.pmed.1002531 March 20, 2018                                                                                            8 / 14

                                                                                   8                                                             Exhibit 34
                Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 161 of 427
                                                                                                   Infant mortality rates among full-term births in the United States




        Fig 4. Cause-specific mortality rates. The figure shows the total number of deaths by FTIMR group for the years 2010–2012 as well as the percentage of deaths
        in each group in the different cause-of-death categories. The following ICD-10 causes of death were included: congenital malformations, Q00–Q99; SUDI, V01–
        Y89 and R00–R99; perinatal conditions, P00–P96; other, all other ICD-10 codes. Mortality group refers to states grouped on the basis of FTIMR: good
        (1.25  FTIMR < 1.75), average (1.75  FTIMR < 2.25), fair (2.25  FTIMR < 2.75), and poor (FTIMR  2.75). FTIMR, full-term infant mortality rate; SUDI,
        sudden unexpected death in infancy.
        https://doi.org/10.1371/journal.pmed.1002531.g004


                                                  health status, estimated risk differentials declined for all risk factors, with the largest declines
                                                  for SUDI, where estimated OR fell from 2.75 in unadjusted models to 1.70 in models adjusting
                                                  for both maternal and birth characteristics. In general, differences between models 2 (adjusting
                                                  for maternal characteristics only) and 3 (adjusting for maternal characteristics and birth char-
                                                  acteristics) were small and not statistically significant.
                                                     In Table 2, we show estimated state variability in mortality outcomes based on multilevel
                                                  logistic models. State-level variation was highest for SUDI (estimated state-level variance
                                                  0.118, 95% CI 0.068, 0.168) and congenital malformations (0.061, 95% CI 0.028, 0.095). These
                                                  state-level differences were reduced substantially for all causes when we controlled for differ-
                                                  ences in maternal and birth characteristics, with particularly large reductions for SUDI, where
                                                  estimated state variability dropped to 0.034 (95% CI 0.014, 0.054) when both maternal and
                                                  birth characteristics were included in the model.
                                                     Table 3 shows estimated annual FTIM for our 2 hypothetical scenarios. Under the assump-
                                                  tion that all states would achieve the survival outcomes of the 10 states with the lowest mortality




PLOS Medicine | https://doi.org/10.1371/journal.pmed.1002531 March 20, 2018                                                                                     9 / 14

                                                                                9                                                          Exhibit 34
                  Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 162 of 427
                                                                                                      Infant mortality rates among full-term births in the United States



Table 1. Relative odds of cause-specific full-term infant mortality in states with poor FTIMR relative to states with good FTIMR.
Cause of death                         Unadjusted odds                               Adjusted odds
                                       Model 1                                       Model 2                                    Model 3
                                       Odds ratio              95% CI                Odds ratio           95% CI                Odds ratio               95% CI
Congenital malformations               1.51                  1.24, 1.85             1.43              1.28, 1.59            1.37                   1.19, 1.58
                                            
Perinatal conditions                   1.35                    1.17, 1.56             1.19                1.01, 1.42            1.16                     0.97, 1.38
SUDI                                   2.75                  2.46, 3.07             1.73              1.51, 1.98            1.70                   1.48, 1.94
Other causes                           1.58                  1.37, 1.82             1.40              1.16, 1.67            1.37                   1.15, 1.64

Table shows relative odds of cause-specific mortality in states with overall poor FTIMR compared to states classified with good FTIMR. The states classified as having
good FTIMR include CA, CT, HI, MA, MD, NH, NJ, NV, NY, and VT (total births 2,885,191; total deaths 4,589), and the states classified as having poor FTIMR include
AL, AR, DE, KY, LA, ME, MS, OH, OK, SD, TN, WY, and WV (total births 1,476,604; total deaths 4,551). Model 2 adjusts for maternal characteristics including
mother’s age, education, race, and health status (smoking behavior, diabetes, chronic hypertension, and eclampsia). Model 3 adjusts for maternal characteristics and
birth characteristics including gestational age, infant sex, birth weight, and multiple birth.

 p < 0.01.
FTIMR, full-term infant mortality rate; SUDI, sudden unexpected death in infancy.

https://doi.org/10.1371/journal.pmed.1002531.t001


                                                     outcomes overall (good FTIMR group), infant mortality would decline by an estimated 2,023
                                                     (95% CI 1,717, 2,329) deaths each year. Under the more ambitious counterfactual that all states
                                                     could achieve the cause-specific mortality rates of the best-performing state in each cause-of-
                                                     death category, infant mortality among full-term births would be reduced by 4,003 deaths (95%
                                                     CI 2,284, 5,587) each year. Under both hypothetical scenarios, only about 10% of the potential
                                                     improvements were related to perinatal conditions or other causes. More than 75% of the excess
                                                     burden of mortality in both scenarios was due to congenital malformations and SUDI.


                                                     Discussion
                                                     The results presented in this paper show a large gap in the survival probabilities of full-term
                                                     infants born in the US compared to European countries with low under-5 mortality rates.
                                                     Pooling all available data between 2010 and 2012, we found that no single US state or territory
                                                     achieved the full-term survival rates currently reported in leading European countries, with
                                                     children born full-term in the 10 best-performing states facing about 50% higher risks of infant
                                                     mortality, and children born in states with poor FTIMR facing almost 3 times the infant mor-
                                                     tality risk of European countries with low infant mortality rates.
                                                         Given that survival rates among preterm infants in the US were found to be very similar to
                                                     those of the same European countries (as illustrated in Fig 1), clinical care during or immediately

Table 2. Variation (on logit scale) in cause-specific mortality between US states estimated using the random intercept logistic model.
Model                  Variance (95% CI) by cause of death
                       Congenital malformations                    Perinatal conditions              SUDI                                 Other causes
Model 1                0.061 (0.028, 0.095)                      0.021 (0.002, 0.039)              0.118 (0.068, 0.168)               0.033 (0.012, 0.054)
Model 2                0.032 (0.011, 0.054)                       0.012 (0.000, 0.026)              0.035 (0.014, 0.056)               0.025 (0.003, 0.039)
                                                                                                         
Model 3                0.036 (0.013, 0.058)                        0.012 (0.000, 0.020)              0.034     (0.014, 0.054)             0.025 (0.003, 0.039)

Estimates show state-level variation in mortality outcomes. Variances as well as 95% confidence intervals estimated using multivariable logistic model, where individuals
(level 1) are nested into states (level 2). The results of the fully specified model are displayed in S4 Table.

    p < 0.05

 p < 0.01.
SUDI, sudden unexpected death in infancy.

https://doi.org/10.1371/journal.pmed.1002531.t002




PLOS Medicine | https://doi.org/10.1371/journal.pmed.1002531 March 20, 2018                                                                                           10 / 14

                                                                                     10                                                          Exhibit 34
                  Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 163 of 427
                                                                                                       Infant mortality rates among full-term births in the United States



Table 3. Estimated preventable deaths among full-term births.
Cause of death              Actual number of deaths 2010–          Counterfactual scenario
                            2012                                   Mortality of good FTIMR group                       Best US state
                                                                   Predicted deaths (95% CI) Mortality reduction Predicted deaths (95% CI) Mortality reduction
Congenital                  2,308                                   1,897 (1,805, 1,990)         411                    683 (0, 1,456)               1,625
malformations
Perinatal conditions        839                                     711 (654, 767)               128                    340 (0, 724)                 499
SUDI                        3,187                                   1,906 (1,813, 1,998)         1,281                  1,752 (1,458, 2,046)         1,435
Other                       1,098                                   894 (831, 958)               203                    654 (387, 921)               444
All                         7,431                                   5,408 (5,102, 5,714)         2,023                  3,428 (1,844, 5,147)         4,003

Based on an estimated 3.4 million full-term live births per year. The best state estimates are from Vermont (congenital malformations, 2.01 deaths per 10,000 full-term
births, 95% CI 0, 4.28), Rhode Island (perinatal conditions, 1.00 deaths per 10,000 full-term births, 95% CI 0, 2.13), New Jersey (SUDI, 5.15 deaths per 10,000 full-term
births, 95% CI 4.29, 6.02), and Oregon (other causes, 1.92 deaths per 10,000 full-term births, 95% CI 1.14, 2.71). Good FTIMR group refers to states with
1.25  FTIMR < 1.75.
FTIMR, full-term infant mortality rate; SUDI, sudden unexpected death in infancy.

https://doi.org/10.1371/journal.pmed.1002531.t003


                                                    after delivery likely does not explain much of the mortality gap observed. In the sample analyzed,
                                                    perinatal conditions—where healthcare quality likely matters most—accounted only for about
                                                    11% of total infant mortality among full-term births. In terms of the big picture, the high burden
                                                    of FTIM in the US seemed to be mostly due to SUDI and congenital malformations, which
                                                    accounted for 42.9% and 31.1% of the total infant mortality burden among full-term children,
                                                    respectively, and for almost 80% of excess deaths in our counterfactual analysis. From a policy
                                                    perspective, deaths due to malformations are quite different from deaths classified as SUDI. Mal-
                                                    formations are in practice hard, if not impossible, to prevent; in most cases, the only way to “pre-
                                                    vent” malformation-related infant mortality is to increase screening and early termination. In
                                                    terms of the overall magnitude, we found malformation-specific FTIMRs of less than 3 per
                                                    10,000 live births in some states, such as Vermont and New Jersey, and rates 3 times higher in
                                                    quite a few states in the Mississippi delta and surrounding states (see S2 Fig for details). Globally,
                                                    WHO estimates suggest that 330,000 children die annually during the neonatal period due to
                                                    congenital malformations [10,11], which corresponds to a risk of approximately 2.5 deaths per
                                                    10,000. Taking these global estimates as a benchmark suggests that children in the US face about
                                                    3 times the risk of death due to malformation in other countries. In practice, the extent to which
                                                    these differences reflect differences in screening and termination policies rather than differences
                                                    in medical care across states and countries is not clear; further research investigating the reach
                                                    and effectiveness of early screening programs across countries and states will be needed to better
                                                    understand these current gaps.
                                                        With respect to actual health improvements, the area with the most obvious and ample
                                                    room for increasing the chances of child survival is SUDIs. Given that the attribution of deaths
                                                    to SIDS versus “other unexplained causes” was not obvious in many cases [7,8], we mostly
                                                    focused on the larger SUDI category in this paper. More than 3,000 infants died in the US each
                                                    year between 2010 and 2012 due to causes that were—as the name suggests—not expected
                                                    under normal conditions. This is perhaps most immediately obvious when it comes to acci-
                                                    dental suffocation or strangulation in bed. Over 600 infants die in the US each year due to suf-
                                                    focation in bed; new strategies to convey optimal sleeping arrangements to parents will need
                                                    to be developed and tested to prevent these deaths.
                                                        SUDI mortality in the best-performing states of the US (California and New York) was less
                                                    than 6 deaths per 10,000 births; rates were more than twice as high (>12) in 12 states, including
                                                    Ohio, South Dakota, and Tennessee. A large fraction of these deaths were attributed to SIDS,



PLOS Medicine | https://doi.org/10.1371/journal.pmed.1002531 March 20, 2018                                                                                        11 / 14

                                                                                     11                                                         Exhibit 34
               Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 164 of 427
                                                                                      Infant mortality rates among full-term births in the United States



                                           which has previously been estimated to cause 6.4 deaths per 10,000 births [12]. Our results sug-
                                           gested SIDS incidence rates as low as 1.27 and 1.32 per 10,000 full-term live births in Nevada
                                           and New Mexico and as high as 13.33 and 8.75 in Arkansas and Mississippi. Evidence from
                                           European studies suggests that a large majority of SIDS deaths could historically be attributed to
                                           prone sleeping and maternal drug consumption [13]. Through active public health programs,
                                           the incidence of SIDS was lowered by 75% in Sweden [14] and Scotland [15]; general compli-
                                           ance with sleeping recommendations continues to be a challenge in the US, particularly among
                                           women with low socioeconomic status [16]. Empirically, a large proportion of the state-level
                                           differences in mortality due to both SIDS and the broader SUDI category could be attributed
                                           to state-level differences in maternal age and maternal education. As shown in the more
                                           detailed regression results in S4 Table, maternal characteristics were highly predictive of these
                                           mortality outcomes. We found that compared to children born to mothers with incomplete
                                           high school education, children of highly educated mothers (those with master’s degree or doc-
                                           torate) had 74% lower odds of SUDI, and that the risk of SUDI almost linearly declined with
                                           maternal age (conditional on all other factors). This suggests that mortality in this category is
                                           strongly influenced by maternal behavior and the early home environment, both of which
                                           should at least in principle be modifiable through targeted information and behavioral change
                                           interventions.
                                              Our analysis is not without limitations. First, we have relatively little information on chil-
                                           dren’s home environments, and thus cannot directly identify what is happening at children’s
                                           homes or compare underlying risk factors. Second, it is possible that state-level estimates that
                                           we present may be biased if people move before or after birth. Empirically, for 97% of the
                                           observations, state of birth is the same as state of residence, which means that these biases
                                           should be small if they exist. Third, as mentioned above, we do not have information on termi-
                                           nation rates at the state level, which are likely to (at least partially) explain differences in birth
                                           outcomes observed. According to the latest estimates available, approximately 700,000 legally
                                           induced abortions occurred in 2012 in the US [17], which corresponds to about 20% of the
                                           annual sample analyzed in this study. While it seems likely that infant mortality rates would be
                                           higher without these terminations, our data do not allow us to directly quantify these differ-
                                           ences. Last, it seems likely that some of the less common causes of death (particularly in the
                                           ICD-10 R and W categories) are miscoded or coded differentially across states. To reduce this
                                           type of measurement error, we grouped all SUDIs together for most of our analyses.

                                           Conclusion
                                           More than 7,000 children born alive at full-term in the US each year die within their first year
                                           of life. The results presented in this paper suggest that a substantial proportion of these deaths
                                           are preventable, with particularly large improvements possible for SUDI.

                                           Supporting information
                                           S1 Fig. Primary causes of death due to malformation. The figure shows the FTIMR burden
                                           for the 7 most common causes of death due to malformation by mortality group among full-
                                           term infants born in 2010–2012.
                                           (TIF)
                                           S2 Fig. Spatial distribution of full-term infant mortality due to malformations. The figure
                                           shows the number of infant deaths per 10,000 full-term births due to malformations among
                                           full-term infants born in 2010–2012.
                                           (TIF)




PLOS Medicine | https://doi.org/10.1371/journal.pmed.1002531 March 20, 2018                                                                     12 / 14

                                                                     12                                                       Exhibit 34
               Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 165 of 427
                                                                                    Infant mortality rates among full-term births in the United States



                                           S3 Fig. Primary causes of deaths due to SUDI. The figure shows the FTIMR burden for the
                                           most common causes of death classified as SUDI by mortality group among full-term infants
                                           born in 2010–2012.
                                           (TIF)
                                           S4 Fig. Infant deaths per 10,000 full-term live births classified as SUDI. The figure shows
                                           the number of infant deaths per 10,000 full-term infants born in 2010–2012. Estimates include
                                           all deaths filed under ICD-10 codes V01–Y89 and R00–R99.
                                           (TIF)
                                           S5 Fig. Infant deaths per 10,000 full-term live births due to violence or assault. The figure
                                           shows the number of infant deaths per 10,000 full-term infants born in 2010–2012. Estimates
                                           include all deaths filed under ICD-10 codes Y079 (unspecified perpetrator of maltreatment
                                           and neglect) and Y09 (assault by unspecified means).
                                           (TIF)
                                           S6 Fig. Infant deaths per 10,000 full-term live births due to suffocation. The figure shows
                                           the number of deaths per 10,000 full-term births in 2010–2012 due to suffocation. Estimates
                                           include all deaths filed under ICD-10 codes W75 (accidental suffocation and strangulation in
                                           bed) and W84 (unspecified threat to breathing).
                                           (TIF)
                                           S7 Fig. Deaths per 10,000 full-term live births across states due to SIDS. The figure shows
                                           the number of deaths per 10,000 full-term births in 2010–2012 due to SIDS. Estimates include
                                           all deaths filed under ICD-10 code R95 (sudden infant death syndrome).
                                           (TIF)
                                           S8 Fig. Percentage of deaths in early, late, and post-neonatal periods due to specific causes.
                                           The figure shows the percentage of deaths occurring due to each cause of death in the early
                                           neonatal (1), late neonatal (2), and post-neonatal periods (3) in the years 2010–2012. Early
                                           neonatal mortality is defined as death in the first 6 days after birth. Late neonatal mortality is
                                           defined as deaths between 7 and 27 days after birth, and post-neonatal mortality is defined as
                                           deaths 28 to 364 days after birth.
                                           (TIF)
                                           S1 Table. Sample characteristics.
                                           (DOCX)
                                           S2 Table. State-specific mortality rates.
                                           (DOCX)
                                           S3 Table. Cause-specific mortality distribution by mortality group.
                                           (DOCX)
                                           S4 Table. Estimates from random intercept logistic model (odds ratio).
                                           (DOCX)
                                           S5 Table. Estimates from a logistic model using mortality groups (odds ratio).
                                           (DOCX)



                                           Acknowledgments
                                           The authors would like to thank the National Center for Health Statistics as well as Euro-Peri-
                                           stat for the data provided to this project.



PLOS Medicine | https://doi.org/10.1371/journal.pmed.1002531 March 20, 2018                                                                   13 / 14

                                                                     13                                                     Exhibit 34
               Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 166 of 427
                                                                                           Infant mortality rates among full-term births in the United States



                                           Author Contributions
                                           Conceptualization: Neha Bairoliya, Günther Fink.
                                           Formal analysis: Neha Bairoliya.
                                           Methodology: Neha Bairoliya, Günther Fink.
                                           Supervision: Günther Fink.
                                           Writing – original draft: Neha Bairoliya, Günther Fink.
                                           Writing – review & editing: Neha Bairoliya, Günther Fink.


                                           References
                                             1.   World Bank. DataBank: world development indicators. Washington (DC): World Bank; 2016 [cited
                                                  2018 Feb 19]. Available from: http://databank.worldbank.org/data/reports.aspx?source=world-
                                                  development-indicators.
                                             2.   Centers for Disease Control and Prevention. Infant mortality and low birth weight among black and white
                                                  infants—United States, 1980–2000. MMWR Morb Mortal Wkly Rep. 2002; 51:589–92. PMID: 12139201
                                             3.   Matthews TJ, MacDorman MF. Infant mortality statistics from the 2010 period linked birth/infant death
                                                  data set. Natl Vital Stat Rep. 2013; 62(8):1–26. PMID: 24735562
                                             4.   MacDorman MF, Matthews TJ, Mohangoo AD, Zeitlin J. International comparisons of infant mortality and
                                                  related factors: United States and Europe, 2010. Natl Vital Stat Rep. 2014; 63(5):1–6. PMID: 25252091
                                             5.   ACOG Committee Opinion No 579: Definition of term pregnancy. Obstet Gynecol. 2013; 122(5):1139–
                                                  40. https://doi.org/10.1097/01.AOG.0000437385.88715.4a PMID: 24150030
                                             6.   Department of Health and Human Services, Centers for Disease Control and Prevention National Cen-
                                                  ter for Health Statistics. Medical examiners’ and coroners’ handbook on death registration and fetal
                                                  death reporting. 2003 revision. Atlanta: Centers for Disease Control and Prevention; 2003 [cited 2018
                                                  Feb 19]. Available from: https://www.cdc.gov/nchs/data/misc/hb_me.pdf.
                                             7.   Crume TL, DiGuiseppi C, Byers T, Sirotnak AP, Garrett CJ. Underascertainment of child maltreatment
                                                  fatalities by death certificates, 1990–1998. Pediatrics. 2002; 110(2 Pt 1):e18.
                                             8.   Garstang J, Ellis C, Griffiths F, Sidebotham P. Unintentional asphyxia, SIDS, and medically explained
                                                  deaths: a descriptive study of outcomes of child death review (CDR) investigations following sudden
                                                  unexpected death in infancy. Forensic Sci Med Pathol. 2016; 12(4):407–15. https://doi.org/10.1007/
                                                  s12024-016-9802-0 PMID: 27503508
                                             9.   Taylor BJ, Garstang J, Engelberts A, Obonai T, Cote A, Freemantle J. International comparison of sud-
                                                  den unexpected death in infancy rates using a newly proposed set of cause-of-death codes. Arch Dis
                                                  Child. 2015; 100(11):1018–23. https://doi.org/10.1136/archdischild-2015-308239 PMID: 26163119
                                            10.   World Health Organization. Congenital anomalies. Geneva: World Health Organization; 2016 [cited
                                                  2018 Feb 19]. Available from: http://www.who.int/mediacentre/factsheets/fs370/en/.
                                            11.   Sitkin NA, Ozgediz D, Donkor P, Farmer DL. Congenital anomalies in low- and middle-income coun-
                                                  tries: the unborn child of global surgery. World J Surg. 2015; 39(1):36–40. https://doi.org/10.1007/
                                                  s00268-014-2714-9 PMID: 25135175
                                            12.   Hakeem GF, Oddy L, Holcroft CA, Abenhaim HA. Incidence and determinants of sudden infant death
                                                  syndrome: a population-based study on 37 million births. World J Pediatr. 2015; 11(1):41–7. https://doi.
                                                  org/10.1007/s12519-014-0530-9 PMID: 25447630
                                            13.   Carpenter RG, Irgens LM, Blair PS, England PD, Fleming P, Huber J, et al. Sudden unexplained infant
                                                  death in 20 regions in Europe: case control study. Lancet. 2004; 363:185–91. PMID: 14738790
                                            14.   Mollborg P, Alm B. Sudden infant death syndrome during low incidence in Sweden 1997–2005, Acta
                                                  Paediatr. 2010; 99:94–8. https://doi.org/10.1111/j.1651-2227.2009.01539.x PMID: 19878129
                                            15.   Wood AM, Pasupathy D, Pell JP, Fleming M, Smith GC. Trends in socioeconomic inequalities in risk of
                                                  sudden infant death syndrome, other causes of infant mortality, and stillbirth in Scotland: population
                                                  based study. BMJ. 2012; 344:e1552. https://doi.org/10.1136/bmj.e1552 PMID: 22427307
                                            16.   Rasinski KA, Kuby A, Bzdusek SA, Silvestri JM, Weese-Mayer DE. Effect of a sudden infant death syn-
                                                  drome risk reduction education program on risk factor compliance and information sources in primarily
                                                  black urban communities. Pediatrics. 2003; 111:e347–54. PMID: 12671150
                                            17.   Pazol K, Creanga A, Jamieson D. Abortion surveillance—United States, 2012. MMWR Surveill Summ.
                                                  2015; 64(10):1–40. https://doi.org/10.15585/ss6410a1 PMID: 26619390




PLOS Medicine | https://doi.org/10.1371/journal.pmed.1002531 March 20, 2018                                                                          14 / 14

                                                                        14                                                         Exhibit 34
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 167 of 427




     EXHIBIT 35
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 168 of 427
Vaccines and Sudden Infant Death Syndrome (SIDS) | Vaccine Safety | CDC                                        7/1/20, 11:34 AM




    Vaccine Safety

  Vaccines and Sudden Infant Death Syndrome (SIDS)

  Vaccines have not been shown to cause sudden infant death
  syndrome (SIDS).
  Babies receive multiple vaccines when they are between 2 to 4 months old. This age range is also the peak age for
  sudden infant death syndrome (SIDS). The timing of the 2 month and 4 month shots and SIDS has led some people to
  question whether they might be related. However, studies have found that vaccines do not cause and are not linked to
  SIDS.


  Multiple research studies and safety reviews have looked at possible links between vaccines and SIDS. The evidence
  accumulated over many years do not show any links between childhood immunization and SIDS.



  Placing healthy babies on their backs to
                                                                                      Learn more about SIDS
  sleep reduces the risk of SIDS.
  SIDS is the sudden, unexpected death of a baby younger than 1 year of age that
  doesn’t have a known cause even after a complete investigation. These deaths
  often happen during sleep or in the baby’s sleep area.
                                                                                      Learn more about CDC
  In 1992, the American Academy of Pediatrics recommended that healthy babies         resources, publications, and
  be placed on their backs to sleep. That recommendation, along with the              activities to address SIDS.
  National Institute of Child Health and Human Development’s 1994 “Back-to-
  Sleep” campaign (now known as the Safe to Sleep® campaign          ), encouraged
  caregivers to place infants on their backs to sleep, and coincided with a
  dramatic reduction in the SIDS rate in the United States. See the latest
  recommendations on a safe infant sleep environment          from the American
  Academy of Pediatrics.




https://www.cdc.gov/vaccinesafety/concerns/sids.html                                                                 Page 1 of 2
                                                                          1                          Exhibit 35
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 169 of 427
Vaccines and Sudden Infant Death Syndrome (SIDS) | Vaccine Safety | CDC                                                                7/1/20, 11:34 AM



  Also, research has found the rate of SIDS declined dramatically following the 1994 “Back-to-Sleep” campaign, and then
  stabilized in the 2000s at a time when the number of infant immunizations was increasing. The ﬁndings provide strong
  evidence that immunization is not linked to SIDS. See the published article on SIDS rates.



  CDC and FDA closely monitor the safety of all vaccines.
  CDC and the Food and Drug Administration (FDA) are committed to ensuring that vaccines provided to the public are safe
  and eﬀective. Once vaccines are licensed in the United States, CDC and FDA continuously monitor them through several
  safety systems. Learn more about CDC’s vaccine safety monitoring and research.




  Related Scientific Articles
  Moro PL, Perez-Vilar S, Lewis P, Bryant-Genevier M, Kamiya H, Cano M. Safety Surveillance of Diphtheria and Tetanus
  Toxoids and Acellular Pertussis (DTaP) Vaccines   . Pediatrics. 2018;142(1). pii: e20174171.


  Moon RY; TASK FORCE ON SUDDEN INFANT DEATH SYNDROME. SIDS and Other Sleep-Related Infant Deaths: Evidence
  Base for 2016 Updated Recommendations for a Safe Infant Sleeping Environment . Pediatrics. 2016;138(5). pii:
  e20162940.

  Moro PL, Arana J, Cano M, Lewis P, Shimabukuro TT. Deaths Reported to the Vaccine Adverse Event Reporting System,
  United States, 1997-2013    . Clin Infect Dis. 2015;61(6):980-7.

  Eriksen EM, Perlman JA, Miller A, Marcy SM, Lee H, Vadheim C, Zangwill KM, Chen RT, DeStefano F, Lewis E, Black S,
  Shineﬁeld H, Ward JI. Lack of association between hepatitis B birth immunization and neonatal death: a population-based
  study from the vaccine safety datalink project   . Pediatr Infect Dis J. 2004;23(7):656-62.

  Institute of Medicine (US) Immunization Safety Review Committee. Immunization Safety Review: Vaccinations and Sudden
  Unexpected Death in Infancy    . Washington, DC: National Academies Press, 2003.

  Silvers et al. The epidemiology of fatalities reported to the vaccine adverse event reporting system 1990-1997                        .
  Pharmacoepidemiol Drug Saf. 2001 Jun-Jul;10(4):279-85.

  Griﬃn, M.R., W. A. Ray, J. R. Livengood, et al. Risk of sudden infant death syndrome after immunization with diphtheria-
  tetanus-pertussis vaccine      . N Engl J Med. 1988 Sep 8;319(10):618-23.
                                                                                                              Page last reviewed: October 16, 2018
     Content source: Centers for Disease Control and Prevention, National Center for Emerging and Zoonotic Infectious Diseases (NCEZID), Division of
                                                                                                              Healthcare Quality Promotion (DHQP)




https://www.cdc.gov/vaccinesafety/concerns/sids.html                                                                                        Page 2 of 2
                                                                          2                                                Exhibit 35
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 170 of 427




     EXHIBIT 36
                          Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 171 of 427


See discussions, stats, and author profiles for this publication at: https://www.researchgate.net/publication/319707034



Infanrix hexa and sudden death: a review of the periodic safety update reports
submitted to the European Medicines Agency

Article in Indian Journal of Medical Ethics · September 2017
DOI: 10.20529/IJME.2017.079



CITATIONS                                                                                                 READS
4                                                                                                         2,895

2 authors:

            Jacob Puliyel                                                                                            Ch Sathyamala
            St Stephens Hospital                                                                                     Erasmus University Rotterdam
            45 PUBLICATIONS 127 CITATIONS                                                                            39 PUBLICATIONS 163 CITATIONS

                SEE PROFILE                                                                                               SEE PROFILE




 All content following this page was uploaded by Jacob Puliyel on 25 September 2017.

 The user has requested enhancement of the downloaded file.
                                                                                                        1                                            Exhibit 36
              Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 172 of 427
                                                                                                        Indian Journal of Medical Ethics Online First Published September 5, 2017


                                                                     COMMENT


Infanrix hexa and sudden death: a review of the periodic safety update
reports submitted to the European Medicines Agency

JACOB PULIYEL, C SATHYAMALA



Abstract                                                                               poliomyelitis and Haemophilus influenza type B, was
                                                                                       authorised in the European Union. Following authorisation,
There have been a number of spontaneous reports of sudden
                                                                                       there were several spontaneous reports of sudden unexpected
unexpected death soon after the administration of Infanrix hexa                        death soon after the administration of these hexavalent
(combined diphtheria, tetanus, acellular pertussis, hepatitis B,                       vaccines. In 2005, von Kries and colleagues (1) performed
inactivated poliomyelitis and Haemophilus influenza type B                             a detailed analysis in which they compared the observed
vaccine). The manufacturer, GlaxoSmithKline (GSK), submits                             deaths soon after vaccination with the deaths expected by
confidential periodic safety update reports (PSURs) on Infanrix                        chance. They found that the standardised mortality ratio (SMR)
hexa to the European Medicines Agency (EMA). The latest is the                         within two days of the Hexavac vaccination was significantly
PSUR 19. Each PSUR contains an analysis of observed/expected                           increased among children vaccinated in the second year of life.
sudden deaths, which shows that the number of observed deaths                          This was not the case with Infanrix hexaTM. At the request of
soon after immunisation is lower than that expected by chance.                         the marketing authorisation holder, Hexavac was withdrawn in
This commentary focuses on that aspect of the PSUR which has                           2005 and Infanrix hexa continued to be marketed in Europe (2).
a bearing on policy decisions. We analysed the data provided                           According to European law, the European Medicines Agency
in the PSURs. It is apparent that the deaths acknowledged in the                       (EMA) is accountable for the protection of public health
PSUR 16 were deleted from the PSUR 19. The number of observed                          through the evaluation of the medicines approved by it as the
deaths soon after vaccination among children older than one year                       regulatory authority. The manufacturers are responsible for the
was significantly higher than that expected by chance once the                         efficacy, quality and safety of their drugs (3).
deleted deaths were restored and included in the analysis.
                                                                                       The Italian Court of Judge Nicola Di Leo made
The manufacturer must explain the figures that have been                               GlaxoSmithKline’s confidential 15th and 16th periodic
submitted to the regulatory authorities. The procedures                                safety update reports (PSURs) from 2009 to 2011 available
undertaken by the EMA to evaluate the manufacturer’s claims in                         to the public (4). The PSUR 19 (incorporating PSURs 17, 18
the PSUR need to be reviewed. The Drugs Controller General of                          and 19, dated January 15, 2015) was obtained by Dr Loretta
India nearly automatically accepts drugs and vaccines approved                         Bolgan from the EMA under Article 3 of the EMA rules (EMA
by the EMA. There is a need to reappraise the reliance on due                          110196/2006 of November 30, 2010) (5). Dr Bolgan sent this
diligence by the EMA.                                                                  PSUR to the first author (JP), requesting him to write a report
                                                                                       to be presented to the European Parliament. This commentary
Introduction                                                                           is based on all these PSURs. In the context of the safety aspect
                                                                                       previously highlighted by von Kries (1), this commentary
On October 23, 2000, the marketing of two hexavalent
                                                                                       examines sudden deaths following the use of the Infanrix
vaccines, Infanrix hexa® (GlaxoSmithKline plc-GSK) and
                                                                                       hexa vaccine. Other aspects dealt with in the PSURs are not
Hexavac® (Sanofi Pasteur MSD, SNC), which combine
                                                                                       examined.
diphtheria, tetanus, acellular pertussis, hepatitis B, inactivated

                                                                                       PSUR 15 – clustering of deaths after vaccination
 Authors: Jacob Puliyel (corresponding author – puliyel@gmail.com),                    Most deaths occurring in the post-neonatal period are due
 Head, Department of Pediatrics, St Stephens Hospital, Delhi 110054, INDIA;            to infections, congenital defects, malignancies or accidents.
 C Sathyamala (csathyamala@gmail.com), Public Health Physician and
 Epidemiologist, 121, Pocket-B, SFS Flats, Sukhdev Vihar, New Delhi 110 025,           Seldom do babies die without any evident cause and such
 INDIA.                                                                                deaths are classified as (i) sudden infant death syndrome
 To cite: Puliyel J, Sathyamala C. Infanrix hexa and sudden death: a review of         (SIDS), defined in the PSUR as death that occurs in the first year
 the periodic safety update reports submitted to the European Medicines                of life and remains unexplained after autopsy, or (ii) sudden
 Agency. Indian J Med Ethics. Published online on September 5, 2017.
 Corrected on September 9, 2017*. DOI: 10.20529/IJME.2017.079                          unexpected death (SUD), defined as death which occurs in
                                                                                       the first two years of life, and which remains unexplained after
 Manuscript Editor: Mala Ramanathan
                                                                                       clinical and final event history, but without autopsy. Together,
 ©Indian Journal of Medical Ethics 2017
                                                                                       these two are considered sudden death (SD) in the PSUR 15.


                                                                                  2
                                                                                 [1]
                                                                                                                                                       Exhibit 36
              Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 173 of 427
Indian Journal of Medical Ethics Online First Published September 5, 2017


A number of vaccines are administered on any given day to                                   The number of observed deaths was less than what was
children under the age of 2 years; the number of children                                   expected (Table 1). However, among the infants, there was a
vaccinated all over the world is very large. It is possible that by                         clustering of deaths immediately following vaccination, with 42
chance, some vaccinated children might die of coincidental                                  deaths taking place in the first three days after vaccination, and
SIDS/SUD, events which might have occurred even if these                                    only 8 in the next 3 days. Among those below one year of age,
children had not been vaccinated on that day. To ascertain if                               54 deaths (93%) occurred in the first 10 days, and 4 (7%) in the
such a death was caused by vaccination or was a coincidental                                next 10 days. Had the deaths been “coincidental SIDS deaths”,
event, an observed/expected analysis of SD is performed. The                                this disparity in the number of deaths in the two time periods
analysis estimates if the number of deaths observed after                                   would not have been observed. SIDS deaths would have been
vaccination exceeds that which can be expected by chance.                                   spread uniformly over the 20-day period. The fact that the rate
                                                                                            of death decreases rapidly with the passage of time following
Sudden deaths: observed vs expected                                                         immunisation suggests that the deaths could be related to
                                                                                            vaccination.
The PSUR 15 explains how this analysis is performed (4:p 782):
“The Company evaluated whether the number of sudden                                         Similarly, among children older than one year, 5 deaths (83.3%)
deaths reported in this age group exceeded the number one                                   occurred in the first 10 days and 1 death (17%) occurred in
could expect to occur by coincidence. Since the distribution                                the next 10 days. The clustering of deaths reported in the
of the age at which subjects are vaccinated is unknown, the                                 PSUR 15 was noticed in the PSUR 16 as well, and this has been
Company assumed that the proportion of adverse events                                       commented upon previously (6).
by age is representative for the actual age distribution
at vaccination. It can thus be estimated that 90.6% of all                                  GlaxoSmithKline response
recipients of Infanrix hexaTM were in their first year of life, and
                                                                                            Responding to this criticism (7), the Chief Executive Officer
9.4% were in their second year of life. Therefore, the number
                                                                                            (CEO) of GlaxoSmithKline (GSK), Sir Andrew Witty, through the
of doses (since launch) was estimated to be 54,927,729 and
                                                                                            company’s Chief Medical Officer, Dr Norman Begg, suggested
5,698,904, respectively. Given that Germany is the main country
                                                                                            in a letter that reporters are much more likely to think about
where Infanrix hexa doses are distributed (close to 30% only in
                                                                                            a potential causal association and thus, report an event to
Germany), it was assumed that the incidence of sudden death
                                                                                            GSK if it occurs shortly after vaccination rather than if it occurs
observed in Germany is representative of the entire population
                                                                                            weeks later. He further wrote, “In light of the above, we remain
of Infanrix hexaTM recipients (German Federal Bureau of
                                                                                            confident in the conclusions previously reached by GSK and
Statistics, Statistisches Bundesamt; incidence rate in first year of
                                                                                            shared with regulatory agencies and public health authorities
life: 0.454/1000 live births; second year: 0.062/1000 live births,
                                                                                            worldwide that the currently available data do not suggest an
data 2008).”
                                                                                            increased risk of sudden infant death following vaccination
The PSUR documents the deaths reported within 20 days of                                    with Infanrix hexa. Should the available data and information
vaccination.                                                                                change to suggest that there is such an increased risk, we



                                                                               Table 1 (*Corrected)
                                                              PSUR 15: analysis of observed/expected sudden deaths
 Time since                                                     1st year                                                 2nd year
 vaccination                   Observed deaths                 Cumulative          Cumulative       Observed      Cumulative                Cumulative
                                                                observed            expected         deaths        observed                  expected
                                                                 deaths              deaths                         deaths                    deaths
 Less than 1 day                         10                          10              54.7               1                1                      0.8
 1 day                                   10                          20             109.3               1                2                      1.5
 2 days                                  13                          33             164.0               1                3                     2.3
 3 days                                  9                           42             218.6               0                3                      3.1
 4 days                                  7                           49             273.3               0                3                      3.9
 5 days                                  1                           50             327.9               0                3                      4.6
 6 days                                  0                           50             382.6               0                3                      5.4
 7 days                                  1                           51             437.3               1                4                     6.2
 8 days                                  1                           52             491.9               1                5                      7.0
 9 days                                  2                           54            546.6                0                5                      7.7
 13 days                                 0                           54             765.2               1                6                     10.8
 15 days                                 1                           55             874.5               0                6                     12.4
 16 days                                 1                           56             929.2               0                6                     13.2
 18 days                                 1                           57            1038.5               0                6                     14.7
 19 days                                 1                           58            1093.1               0                6                     15.5
(Source: Adapted from Table 24, The GlaxoSmithKline Biological Clinical Safety and Pharmacovigilance Report to Regulatory Authority, PSUR 15, p.783)


                                                                                     3[2]
                                                                                                                                          Exhibit 36
               Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 174 of 427
                                                                                                 Indian Journal of Medical Ethics Online First Published September 5, 2017


remain committed to promptly notify the authorities and to                      9.4 % of the doses are used in the second year is correct and
take the necessary actions to communicate such data and                         holds true for the PSUR 16, observed deaths are higher than
information to healthcare professionals.”                                       expected deaths in the first 7 days.

This response contains a tacit admission that there was no
                                                                                PSUR 19: expected deaths weighted by country and
active surveillance during the post-vaccination period and only
                                                                                yearly proportion of doses
deaths spontaneously reported to GSK were included under
the heading of “observed deaths”. This was likely to result in                  In the PSUR 19, a weighted average of sudden deaths by
an underestimation of the deaths following vaccination. It is                   calendar time of the German, French and Dutch incidence rates
to be noted that for “expected deaths” the number of doses of                   was calculated to arrive at the expected incidence of sudden
vaccine distributed is utilised. The report acknowledges that                   deaths. In very simple terms, this means that if 60% of the
all the doses of the vaccine distributed need not have been                     doses were distributed in Germany in a given year, the SD rate
utilised. In this way, the figure for “expected deaths” may have                in Germany was given a weightage of 60% when calculating
been inflated.                                                                  the overall SD rate for that year; if 30% were distributed in
                                                                                France, the SD rate in France was given a weightage of 30%
However, in view of the CEO’s explanation and assurance that                    and 10% weightage was given to the Dutch SD rate. Finally, the
GSK was committed to promptly notify the authorities and                        overall SD rate was calculated for all the years together. The
healthcare professionals of any increased risk with Infanrix                    overall SD rate was calculated as 0.0102/1000 live births for the
hexa, the matter of the clustering of deaths was not pursued                    second year. This figure is one-sixth of the expected rate used
further.                                                                        in the PSURs 15 and 16 (which calculated expected sudden
                                                                                deaths at 0.062/1000 live births, using German data).
PSUR 16: doubling of expected deaths
                                                                                The Poisson 95% CI of the observed deaths in the second year
If all children who received the first dose of the vaccine go
                                                                                is reported in Table 8 on p 447 of the PSUR 19. It is reported
on to receive four doses and the last dose is in the second
                                                                                that for the second year of life, the number of observed deaths
year of life, then it can be estimated that one-fourth (25%) of
                                                                                was higher, though not significantly, than that of expected
the doses are administered to children over the age of one
                                                                                deaths within a risk period of 1–4 days after vaccination.
year. This is the vaccine schedule recommended in Germany.
However, some countries, such as Italy, advise only three doses,
                                                                                Missing deaths in the PSUR 19
all in the first year and none in the second. Also, not all children
receive all the doses recommended. So it is unlikely that                       From the PSUR 16 to the PSUR 19, the total doses of the
20%–25% of doses are used in the second year. In the PSUR                       vaccine went up from 69 million to 112 million. According to
15, it was estimated that 90.6% of the doses sold were used for                 the PSUR 19, 20.2% of the doses distributed were presumed
infants under one year of age and 9.4% for those above one                      to have been given to children in the second year of life (PSUR
year of age. In the PSUR 16, the estimate of doses received in                  19, pp 436–448). Cases of death in which the age of vaccination
the second year more than doubled (from 9.4% to 20%), and                       was not known, the time to death was not recorded, or the
thus the estimate of expected deaths doubled. In spite of the                   time to death exceeded 19 days, were excluded.
doubling of expected deaths, the number of observed deaths                      The PSUR 19 (deaths up to October 22, 2014) does not report
in the second year was higher than expected in the first 3 days                 the sudden deaths mentioned in the PSUR 16 (cases of death
after vaccination (Table 36, p249). If the PSUR 15 estimate that                occurring up to October 22, 2011). It is of note that in the PSUR
                                Table 2                                         16 the age of the child who died after vaccination and the time
             PSUR 16: observed/expected deaths in 2nd year                      to death (within 14 days of vaccination) were both recorded.
 Time since Cumulative Cumulative expected Cumulative expected                  The cumulative deaths reported are lower in the PSUR 19 than
 vaccination observed        deaths              deaths                         in the PSUR 16. As for children over one year of age, the PSUR
    (days)      (2nd year) reported in PSUR 16 if 9.4% doses were               19 records the occurrence of only 5 deaths in the first 19 days
                              after doubling   used in the 2nd year
                 PSUR 16                                                        after vaccination, whereas the PSUR 16 reports 8. The numbers
                            recipient numbers    (as in PSUR 15)*
                                                                                are not consistent with each other. We wonder why this is so.
                              (20% doses in 2nd
                                    year)                                       Ten years after the publication of a Center for Disease Control
       0             2               1.98                     0.93              paper examining the relationship between the measles,
       1             5               3.96                     1.86              mumps and rubella (MMR) vaccine and autism (8), one of
       2             6               5.94                     2.79              the authors, William Thompson, admitted that he and his co-
       3             6               7.92                     3.72              authors omitted statistically significant information showing
       4             6                9.9                     4.65              that African American males who received MMR before the
       5             7              11.88                     5.58              age of 36 months were at increased risk of autism (9). The
       6             7              13.86                     6.51              authors deleted the data of children who did not have Georgia
       7             7              15.84                     7.44              birth certificates (10), thus disqualifying a disproportionate
Source: Adapted from PSUR 16, Table 36, p249 *Calculated by the authors         number of black children, and presented their data so that it


                                                                           4
                                                                          [3]
                                                                                                                                                Exhibit 36
              Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 175 of 427
Indian Journal of Medical Ethics Online First Published September 5, 2017


showed that there was no increased risk. It is not clear whether                                               Table 3:
the authors of the PSUR 19 similarly disqualified children                               PSUR 19: Observed and expected deaths in the 2nd year
documented to have died in the PSUR 16.                                            Time since     Cumulative           Cumulative          Cumulative
                                                                                   vaccination     observed         observed deaths         expected
Table 3 presents the observed and expected deaths reported                           (days)          deaths            in PSUR 16*            deaths
in the PSUR 19 and the observed deaths after restoring the                                        according to      (Poisson 95% CI )      according to
deaths reported in the PSUR 16.                                                                     PSUR 19                                  PSUR 19
                                                                                         0               0             2 (0.24-7.22)            0.54
When the observed death figures from the PSUR 16 are used,
                                                                                         1               2            5 (1.62-11.67)            1.08
the number of observed deaths is significantly higher than
expected for the first four days after vaccination. It must be                           2               3            6 (2.20-13.05)            1.62
borne in mind, as explained earlier, that since the number                               3               3            6 (2.20-13.05)            2.16
of observed deaths is collected passively, it is likely to be                            4               3            6 (2.20-13.05)            2.70
underestimated. Expected deaths, on the other hand, are
                                                                                         5               3            7 (2.81-14.42)            3.24
likely to be overestimated as they are calculated with the
                                                                                         6               3            7 (2.81-14.42)            3.77
assumption that all the doses distributed have been used
without any wastage and no vaccine has been discarded on                                 7               3            7 (2.81-14.42)            4.31
account of exceeding its shelf life. GSK should have reported                            8               4            7 (2.81-14.42)            4.85
the statistically significant increased risk of death in the four-                       9               4            7 (2.81-14.42)            5.39
day period after vaccination to the regulatory authority and
                                                                                        10               4            7 (2.81-14.42)            5.93
medical practitioners.
                                                                                        11               4            7 (2.81-14.42)            6.47

Doses used in the second year                                                           12               4            7 (2.81-14.42)            7.01

The PSUR 19 assumes that 20.2% doses have been used in                                  13               5            8 (3.45-15.76)            7.55
the second year. It states that since the distribution of the age                       14               5            8 (3.45-15.76)            8.09
at which subjects are vaccinated is unknown, the company                                15               5            8 (3.45-15.76)            8.63
assumed that the proportion of adverse events (including
                                                                                        16               5            8 (3.45-15.76)            9.17
death) by age is representative of the actual age distribution at
                                                                                        17               5            8 (3.45-15.76)            9.71
vaccination. Thus, as 20.2% of adverse events occurred among
children above one year of age, the company assumed that                                18               5            8 (3.45-15.76)            10.24
20.2% doses were used for this age group.                                               19               5            8 (3.45-15.76)            10.78

It is facile to estimate the number of doses used in the second                   Source: Data adapted from Table 8, PSUR 19, p 447
                                                                                  (*Data on deaths from the PSUR 16 from Table 36, p 249, with Poisson 95% CI
year on the basis of the observed adverse events (including                           added in)
death), and then use this estimate of doses to calculate the
number of expected deaths, and finally, to compare this                           different countries – looking at countries that advise the fourth
number with that of observed deaths – given that the estimate                     dose in the second year and those that do not advise any doses
of expected deaths is calculated from the observed adverse                        in the second year. A weightage can be given for the number of
events (including death) in the first place.                                      doses distributed in these countries. The dropout rate (children
                                                                                  dropping out of the vaccination programme after receiving the
Assuming that all deaths following vaccination are coincidental                   first doses) must also be factored into the final calculation of
SIDS/SUD deaths and not causally related to the vaccine, and                      the proportion of doses used in the second year. It would seem
given that (according to the PSUR 19) the natural frequency of                    that a reasonable estimate of doses used in the second year is
sudden deaths in the first year is 44 times higher than that in                   probably 9.4% of the total doses, and this is the figure used in
the second year (0.441/1000 in the first year and 0.0102/1000                     the PSUR 15.
in the second year), 44 times as many children have to be
vaccinated in the second year to reach the same number of
                                                                                  The ethical dilemma – the trolley problem
deaths as in the first year. In a cohort of 100 deaths, if 20% of
sudden deaths occur in the second year and 80% in the first                       This commentary does not attempt to examine if these
year, 880 children have to be vaccinated in the second year                       excess deaths after vaccination (presumed to be caused by
for every 80 vaccinated in the first year. In that case, it must be               the vaccine) can be offset by the lives saved through disease
assumed that 91% of all doses of Infanrix hexa are used in the                    prevention owing to the vaccine. In her classical thought
second year and only 9% are used in the first year (instead of                    experiment, called the “Trolley dilemma”, Philippa Foot asks
it being the other way around). This reflects the absurdity of                    if it is ethical to redirect a runaway trolley from a track on
calculating dose distribution by age, on the basis of the age                     which it would kill five persons to another track where only
distribution of adverse events, as done in the GSK document.                      one would die (11). In a variation of the trolley dilemma, the
                                                                                  single person on the alternative track is the child of the person
The only way to estimate the number of doses used in the                          who can switch the tracks. Judith Thomson assumes that five
second year is to examine the vaccination schedules in                            lives can be saved with organ transplants from one healthy


                                                                            5
                                                                            [4]
                                                                                                                                       Exhibit 36
            Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 176 of 427
                                                                                                  Indian Journal of Medical Ethics Online First Published September 5, 2017


donor, and asks if it would be ethical to surreptitiously kill              *Corrections: This paper was published online on September 5,
one person to save the other five (12). Ethicists argue that the            2017 and taken off the website for corrections by the authors on
end cannot justify the means. If one glosses over the deaths                September 6, 2017. These corrections were:
after vaccination, one can prevent/delay the evaluation of the
                                                                            1) Table 1, Column 7: the entire column was replaced as figures
vaccine’s safety profile and this has the potential to result in
                                                                            had been taken from the wrong document. Corresponding
more, unnecessary deaths, which is difficult to justify ethically.
                                                                            changes were made in Column 1.
Relevance to India                                                          2) On the subsequent pages, corrections were made with regard
                                                                            to two numbers, column heads in both Tables 2 and 3; and
The regulatory authority of the Government of India is the
                                                                            References 8 to 14 which have been re-numbered.
Drug Controller General of India (DCGI). According to the
DCGI’s rules, drugs approved in one or more countries, such as              References
the USA, the UK, Canada, Japan, Australia and the countries of              1.    von Kries R, Toschke AM, Strassburger K, Kundi M, Kalies H, Nennstiel
                                                                                  U, Jorch G, Rosenbauer J, Giani G. Sudden and unexpected deaths
the European Union, will be considered for approval in India
                                                                                  after the administration of hexavalent vaccines (diphtheria, tetanus,
(13). Only bridging studies for the evaluation of the impact of                   pertussis, poliomyelitis, hepatitis B, Haemophilus influenzae type b): is
ethnic factors on the efficacy, safety, dosage and dose regimens                  there a signal? Eur J Pediatr. 2005 Feb;164(2):61–9. Epub 2004 Dec 16.
of the drugs are required (14).                                             2.    European Medicines Agency (EMEA). Press Release. EMEA recommends
                                                                                  suspension of Hexavac. London, September 20, 2005. Doc. Ref.
Recently, studies examining the immunogenicity and safety of                      EMEA/297369/2005 [cited 2017 May 12]. Available from: https://
the hexavalent combination in small trials have been published                    lakemedelsverket.se/upload/nyheter/2005/PressmedEMEA%5B1%5D.
                                                                                  pdf
from India (15, 16). Also, Indian Pediatrics published an editorial         3.    Directive 2001/83/EC of the European Parliament and of the Council
entitled “Hexavalent vaccinations: The future of routine                          of November 6, 2001 on the community code relating to medicinal
immunization?”(17), which suggested that this combined                            products for human use. Official Journal L–311, 28/11/2004, p. 67–
vaccine was being promoted for India. It is crucial that the                      128 [cited 2017 May 3]. Available from: http://www.ema.europa.
                                                                                  eu/docs/en_GB/document_library/Regulatory_and_procedural_
regulatory authority in India is aware of the concerns raised
                                                                                  guideline/2009/10/WC500004481.pdf
in this commentary on the PSUR reports. This is especially so               4.    GlaxoSmithKline Biological clinical safety and pharmacovigilance’s
because surveillance systems in India are weak.                                   confidential report to the EMA: PSUR 15 and PSUR 16 [cited 2017 Aug
                                                                                  1]. Available from:http://autismoevaccini.files.wordpress.com/2012/12/
                                                                                  vaccin-dc3a9cc3a8s.pdf
Summary and conclusion                                                      5.    GlaxoSmithKline Biological clinical safety and pharmacovigilance’s
von Kries (1) reported a statistically significant increase in the                confidential report to the EMA: PSUR 19 [cited 2017 Aug 1]. Available
                                                                                  from: http://ijme.in/wp-content/uploads/2017/09/infanrix-pusr.pdf
SMR in children in their second year of life, within two days of            6.    Puliyel J. PubMed Commons comment on Baldo V, Bonanni P, Castro M,
vaccination with Hexavac® (one of the two licensed hexavalent                     Gabutti G, Franco E, Marchetti F, Prato R, Vitale F. Combined hexavalent
vaccines, now withdrawn).                                                         diphtheria-tetanus-acellular          pertussis-hepatitis   B-inactivated
                                                                                  poliovirus-Haemophilus influenzae type B vaccine; Infanrix™ hexa:
In its periodic safety update reports, GSK, the company                           twelve years of experience in Italy. Hum Vaccin Immunother. 2014 [cited
manufacturing Infanrix hexa, evaluates whether the number                         2017 Aug 1];10(1):129–37. doi: 10.4161/hv.26269. Epub 2013 Sep 4.
of sudden deaths reported after vaccination with their product                    Available        from:http://www.ncbi.nlm.nih.gov/pubmed/24004825#
                                                                                  cm24004825_8656.
exceeded the number that could be expected by chance. The                   7.    Sir Andrew Witty, CEO GlaxoSmithKline, responds through Norman
clustering of deaths soon after immunisation suggests that the                    Begg, Chief Medical Officer, GSK Vaccines, to Infanrix controversy
deaths could have been caused by the vaccine.                                     related to PSUR 16 [cited 2017 Aug 1]. Available from: http://ijme.in/wp-
                                                                                  content/uploads/2017/09/infanrix-gsk-cmo-response.pdf
Furthermore, our analysis shows that the deaths                             8.    De Stefano F, Bhasin TK, Thompson WW, Yeargin-Allsopp M, Boyle C.
acknowledged in the PSUR 16 have been deleted from the                            Age at first measles-mumps-rubella vaccination in children with autism
PSUR 19. The observed deaths are spontaneously reported to                        and school-matched control subjects: a population-based study in
                                                                                  metropolitan Atlanta. Pediatrics. 2004 Feb;113(2):259–66.
GSK and are likely to be underestimated. Adding in the deaths               9.    Morgan FM. Statement of William W Thompson, PhD, regarding the
deleted from the PSUR 16, there is a statistically significant                    2004 article examining the possibility of a relationship between MMR
increased risk of death in the first four days after vaccination,                 and autism dated August 27, 2015 [cited 2017 Aug 3]. Available from:
compared to the expected deaths. The manufacturers will need                      https://leftbrainrightbrain.co.uk/2014/08/28/statement-of-william-w-
                                                                                  thompson-ph-d-regarding-the-2004-article-examining-the-possibility-
to explain why these deaths were not included in the PSUR                         of-a-relationship-between-mmr-vaccine-and-autism/
19. The increased risk of death was not communicated to the                 10.   Center for Disease Control and Prevention. CDC Statement Regarding
regulatory authorities or to the health personnel administering                   2004 Pediatrics Article, “Age at first measles-mumps-rubella vaccination
this vaccine.                                                                     in children with autism and school-matched control subjects: a
                                                                                  population-based study in metropolitan Atlanta”[cited 2017 Aug 2].
Given the above, it is difficult to understand how the EMA                        Available from: https://www.cdc.gov/vaccinesafety/concerns/autism/
accepted the PSUR 19 at face value. It may be argued that due                     cdc2004pediatrics.html
                                                                            11.   Foot PR. The problem of abortion and the doctrine of the double effect.
diligence was not exercised, as a result of which numerous                        In: Virtues and vices. Oxford: Basil Blackwell; 1978.
children were unnecessarily exposed to the risk of death.                   12.   Thomson JJ. The trolley problem. The Yale Law Journal. 1985
                                                                                  May;94(6):1395–415.
The DCGI must be made aware of these infirmities in the PSUR                13.   Central Drugs Standard Control Organisation Delhi. Guidelines on
on Infanrix hexaTM.                                                               approval of clinical trial and new drugs. Available at http://www.cdsco.


                                                                       6
                                                                      [5]
                                                                                                                                                 Exhibit 36
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 177 of 427
   Indian Journal of Medical Ethics Online First Published September 5, 2017


       nic.in/writereaddata/Guidance_for_New_Drug_Approval-23.07.2011.               16. Lalwani SK, Agarkhedkar S, Sundaram B, Mahantashetti NS, Malshe N,
       pdf Accessed on 2 August 2017                                                     Agarkhedkar S,Van Der Meeren O, Mehta S, Karkada N, Han HH, Mesaros N.
   14. Liu JP, Chow SC. Bridging studies in clinical development. J Biopharm             Immunogenicity and safety of 3-dose primary vaccination with combined
       Stat. 2002;12:359-67.                                                             DTPa-HBV-IPV/Hib in Indian infants. Hum Vaccin Immunother. 2017 Jan
   15. Chhatwal J, Lalwani S, Vidor E. Immunogenicity and safety of a                    2;13(1):120–7. doi: 10.1080/21645515.2016.1225639. Epub 2016 Sep 15.
       liquid hexavalent vaccine in Indian infants. Indian Pediatr. 2017 Jan         17. Shashidhar A. Hexavalent vaccinations: the future of routine
       15;54(1):15–20. Epub 2016 Nov 5.                                                  immunization? Indian Pediatr. 2017 Jan 15;54(1):11–13.




                                                                               7
                                                                               [6]
                                                                                                                                        Exhibit 36
View publication stats
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 178 of 427




     EXHIBIT 37
            Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 179 of 427

                                                Available online at www.sciencedirect.com




                                                   Forensic Science International 179 (2008) e25–e29
                                                                                                                            www.elsevier.com/locate/forsciint

                                                                       Case report
                   b-Tryptase and quantitative mast-cell increase in a sudden
                        infant death following hexavalent immunization
                     Stefano D’Errico a, Margherita Neri a, Irene Riezzo a, Giuseppina Rossi b,
                          Cristoforo Pomara a, Emanuela Turillazzi a, Vittorio Fineschi a,*
             a
                 Department of Forensic Pathology, University of Foggia, Ospedale Colonnello D’Avanzo, Via degli Aviatori 1, 71100 Foggia, Italy
                                b
                                  Department of Forensic Pathology, University of Siena, Policlinico Le Scotte 53100 Siena, Italy
                                  Received 9 September 2007; received in revised form 18 April 2008; accepted 23 April 2008
                                                                Available online 6 June 2008



Abstract
    The association between sudden infant death syndrome and immunization is frequently discussed. Serious adverse events following vaccination
have generally been defined as those adverse events that result in permanent disability, hospitalization or prolongation of hospitalization, life
threatening illness, congenital anomaly or death. They are generally referred to the inherent properties of the vaccine (vaccine reaction) or some
error in the immunization process (programme error).The event could also be totally unrelated but only temporally linked to immunization
(coincidental event). A fatal case of a 3-month-old female infant, who died within 24 h of vaccination with hexavalent vaccine is presented. Clinical
data, post-mortem findings (acute pulmonary oedema, acute pulmonary emphysema), quali-quantitative data collected from immunohistochemical
staining (degranulating mast cells) and laboratory analysis with a high level of b-tryptase in serum, 43.3 mg/l, allows us to conclude that acute
respiratory failure likely due to post hexavalent immunization-related shock was the cause of death.
# 2008 Elsevier Ireland Ltd. All rights reserved.

Keywords: Sudden infant death; Hexavalent vaccine; Mast-cell; b-Tryptase



1. Introduction                                                                    generally referred to the inherent properties of the vaccine
                                                                                   (vaccine reaction) or some error in the immunization process
    Combination vaccines for pediatric immunization are being                      (programme error). The event could also be totally unrelated but
developed to increase the acceptance of and compliance with                        only temporally related to immunization (coincidental event) [5].
vaccine recommendations. The reduction in the number of                               We present the fatal case of a 3-month-old female infant,
injections simplifies vaccination schedules, reduces pain                          who died within 24 h of vaccination with hexavalent vaccine
reactions, exposure to excipients and adjuvants, the number of                     (Infanrix Hexa).
office visits and stress for parents and children, and will in the
future simplify the introduction of new pediatric vaccines. While                  2. Case report
it is important from a public health perspective to develop
combination vaccines, the safety and efficacy of the existent                      2.1. Clinical history
monovalent vaccines has to be maintained in combination
vaccines [4]. Adverse events following immunization are defined                       The 3-month-old baby was a first born child, born at 41st
as medical incidents which take place after an immunization                        week of gestation by caesarean delivery, with a birth weight of
[10]. Serious adverse events after vaccination have generally                      3.400 g and an Apgar score of 9–10. The child’s mother
been defined as those adverse events that result in permanent                      referred no significant family history, unremarkable pregnancy
disability, hospitalization or prolongation of hospitalization, life               and good health of the baby, who was bottle-fed, until
threatening illness, congenital anomaly or death. They are                         hexavalent immunization. She also referred that, in the
                                                                                   morning, a few hours after immunization (at 11:00 a.m.) the
                                                                                   baby presented feeding difficulty. Early in the afternoon
 * Corresponding author. Tel.: +39 0881 733195; fax: +39 0881 736903.              the clinical conditions of the baby started getting worse with the
   E-mail address: vfinesc@tin.it (V. Fineschi).                                   onset of severe dyspnoea, so she was immediately taken to the
0379-0738/$ – see front matter # 2008 Elsevier Ireland Ltd. All rights reserved.
doi:10.1016/j.forsciint.2008.04.018

                                                                            1                                                        Exhibit 37
             Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 180 of 427
e26                                     S. D’Errico et al. / Forensic Science International 179 (2008) e25–e29

Emergency Department of the local hospital (7:46 p.m.). A                     while the second contained the atrioventricular node, from the
state of shock with critical acute respiratory failure was                    His bundle down to the bifurcation and bundle branches. These
diagnosed. The baby appeared pale and unresponsive.                           two blocks were serially cut at intervals of 40 mm (levels) and
Inspiratory dyspnoea, triage and inspiration stridor signs were               stained alternately with haematoxylin–eosin and Azan. All
observed; systolic hypotension (50 mmHg) and tachycardia                      tissue specimens were fixed in formalin and embedded in
(180 bpm) were also detected (diastolic pressure was unap-                    paraffin, then a routine hematoxilin and eosin stain was
preciable). Laryngoscopy was unremarkable. Laboratory tests                   employed. An immunohistochemical technique was used to
revealed the presence of hypereosinophilia (5%) and metabolic                 estimate mast-cell population, using the anti-tryptase antibody
acidosis (pH 7.154) with blood desaturation (pO2 75.9 mmHg                    as a mast-cell specific marker on 5 mm thick paraffin sections.
at 8:48 p.m.) and compensatory hypercapnia. Adrenaline was                    Enzyme pretreatment with proteinase K (0.01%; 37 8C) was
repeatedly administered by aerosol; i.m and e.v. corticosteroids              necessary to facilitate antigen retrieval and to increase
were also administered. The infant died in spite of resuscitation             membrane permeability to antibodies. The primary anti-
manoeuvres 2 h after hospital admission (10:50 p.m.).                         tryptase antibody (DAKO) was applied (in) at a 1:100 ratio
                                                                              and incubated overnight at 4 8C. The positive reaction was
2.2. Autoptic findings                                                        visualized by 3-diamino-9ethyl-carbazole (AEC) (Sigma). The
                                                                              sections were counterstained with Mayer’s hematoxylin and
   A complete post mortem examination was performed two                       mounted in Aquatex (Merck) and examined under a light
days after death. No putrefaction phenomena were evident. The                 microscope. We also proceeded to a quantitative analysis: in
autopsy was performed according to the Valdes Dapena                          each histological section, 10 observations in different fields per
method, including careful examination of the cardiac conduc-                  slide equivalent to 70 observations were performed. The
tion system and of the central and peripheral autonomic                       positive mast-cell count to the tryptase reaction was made at a
nervous structures involved in cardiorespiratory reflexogenesis.              magnification 10 using a light microscope coupled to a high
The body was that of a 3 month old, well-developed and well-                  resolution colour video camera. The video image was inputted
nourished, white infant with a body weight of 4930 g and body                 to a computer programmed for quantitative morphometry.
length of 55 cm. An immunization puncture mark was observed                   Afterwards a pulmonary area of 100 mm2 was analyzed. We
on the left thigh. Internal examination was unremarkable except               examined histological samples from a control group where the
for subpleural petechiae and heavy lungs presenting white foam                cause of death was clearly attributable to traumatic events (10
on the main bronchi (Fig. 1).                                                 pediatric cases) [9].
                                                                                  Histological examination revealed polivisceral stasis, mild
2.3. Histological studies                                                     cerebral oedema. Acute pulmonary oedema mixed with areas of
                                                                              acute pulmonary emphysema were recorded. Myocardial
  The cardiac conduction system was removed in two blocks:                    interstitial oedema was also detected. Histological examination
The first included the sino-atrial node and the crista terminalis,            of the cardiac conduction system was unremarkable. Small




          Fig. 1. Post-mortem section according to Valdes Dapena method: (A) sub-pleural petechiae and (B) white foam on the main bronchi.


                                                                          2                                                      Exhibit 37
             Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 181 of 427
                                             S. D’Errico et al. / Forensic Science International 179 (2008) e25–e29                                           e27




Fig. 2. Lung: degranulating mast cells (starry effect) with tryptase-positive material outside the cells was documented (A–B, Ab anti-tryptase, 10, 20). An halo
(golden reaction) of tryptase positiveness around the mast cells (insert, 100) reveals evidence of mast-cell degranulation (C, Ab anti-tryptase, 40; D phase-
contrast, Ab anti-tryptase, 40).



intraparenchimal haemorrhages on spleen and adrenal glands                         3. Discussion
were observed. Pulmonary mast cells were identified and
quantified and a great number of degranulating mast cells with                        Clinical data, post-mortem findings (acute pulmonary
tryptase-positive material outside were observed (Fig. 2). Data                    oedema, acute pulmonary emphysema), quali-quantitative data
resulting from quantitative analysis recorded a numerical                          collected from immunoistochemical staining (degranulating
increase in pulmonary mast cells in fatal anaphylactic shock                       mast cells) and laboratory analysis with a high level of b-
(average mast-cell count 12471/100 mm2) compared with that                         tryptase in serum, 43.3 mg/l, lead to the conclusion that acute
of the traumatic control group (traumatic death) whose average                     respiratory failure likely due to post hexavalent immunization-
mast-cell count was 3657/100 mm2.                                                  related shock was the cause of death.
                                                                                      The association between sudden infant death (SID) and
2.4. Toxicological analysis                                                        immunization is frequently discussed. Because of the close
                                                                                   temporal association between the first immunizations and the
   Toxicological analysis on blood and urine specimens                             main peak of the SID incidence it has been speculated that
for therapeutic and non therapeutic drugs were performed                           immunization could cause SID. Many authors confirmed there
using gas chromatography–mass spectrometry and resulted                            was no increase in risk of SID from immunization and temporal
negative.                                                                          association between vaccination and SID is coincidental and
                                                                                   not causal [20]. A possible protective effect of immunization
2.5. Blood serum dosage                                                            was also proposed [8]. Firstly, immunization protects against
                                                                                   unrecognised whooping cough, which is a potential cause of
   At the dissecting table, 10 cm3 of femoral blood was                            sudden and unexpected death in this age group; secondly, there
extracted and immediately frozen at 20 8C. The tryptase                            is cross-immunization with other bacteria or viruses, which
was dosed utilizing an immunoenzymatic technique (Uni-                             protects infants at this vulnerable age. Many studies
CAP TRYPTASE Fluoroenzymeimmunoassay Pharmacia,                                    investigated the potential of the anaphylactic mechanism to
AB Uppsala, Sweden). Tryptase level 10 mg/l was                                   death in infancy by determining relative levels of a and b
considered to indicate that mast cell had not occurred near                        tryptase and both total and allergen-specific IgE in sera from
the time of death. The lower limit of sensitivity for the assay                    groups of infants whose deaths were attributed to SIDS or other
was 10 mg/l. Serum dosage of mast cell b-tryptase from                             causes. The comparison of the results of the specific
femoral blood detecting serum values of 43.3 mg/l (normal                          immunoassay which detected both a and b forms with one
value 10 mg/l).                                                                   which detects predominantly b-tryptase has suggested that


                                                                             3                                                           Exhibit 37
             Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 182 of 427
e28                                   S. D’Errico et al. / Forensic Science International 179 (2008) e25–e29

a-tryptase is secreted constitutively by mast cells (as it                  the marketing authorisation for an hexavalent vaccine, because
predominates in the serum of normal subjects and patients with              of the low immunogenicity of the hepatitis B component and
systemic mastocitosis) and that b-like tryptase is released by              the variability in the long-term protection against hepatitis B.
mast cells upon anaphylaxis degranulation (as high concentra-               The Institute of Medicine accepts a causal relation of
tions have been found in the serum of patients with                         anaphylaxis with the hexavalent vaccine but the number of
anaphylaxis) [3]. The influence of the post-mortem interval                 vaccine-associated cases seems to be small. It is not always
is not clear [6,7]. As artifactual values might occur, it is                clear which component of vaccine is involved in anaphylactic
important to investigate possible confounding factors and to                reactions: vaccine antigens (tetanus toxoid) [12], animal
establish an upper cut-off value for tryptase measured post-                proteins (gelatine) [15] and antibiotics (neomycin) [11].
mortem [6]. So several studies have established the usefulness                 Very few cases of sudden unexpected death in infancy after
of tryptase as a forensic marker in these conditions; tryptase              hexavalent immunization have been described in literature and
levels >10 mg/l were considered to reflect substantial mast-cell            only three cases could be investigated with relation to increased
activation and levels <10 mg/l were considered to indicate that             serum levels of mast-cell tryptase, suggesting anaphylaxis as
mast-cell activation had not occurred near the time of death.               the main cause of death [23,13]. All cases of sudden unexpected
The lower limit of sensitivity for the assay was 1 mg/l [2,9]. In           death occurring in infancy and perinatal age, suggesting post-
the current study pulmonary mast cells were also identified and             immunization-related shock as the cause of death, should
quantified using a immunohistochemical technique. Tryptase-                 always undergo a complete necropsy study [14,16,19,20];
positive mast cells were clearly stained and tryptase-positive              immunohistochemical stainings and quantitative morphometry
material was found outside an otherwise intact-appearing mast               analysis are to be considered significant for the confirmation of
cell, suggesting prior degranulation [9].                                   suspects from the pathologists’ point of view and toxicological
   Vaccine associated anaphylaxis is a rare occurrence with                 analysis and tryptase serum detection represent important
only few cases despite of the million of doses administered,                supporting evidence upon which diagnosis can be based
giving a risk of 0.65 cases per million doses. After                        [3,6,7,21].
administration of 7,644,049 vaccine doses only five potential
cases of vaccine-associated anaphylaxis have been reported,                 Acknowledgment
none of which resulted in death. In addition to antigens vaccine
contain several other components, including preservatives,                     Supported by a grant of Siniscalco Ceci Foundation, Banca
adjuvants and manufacturing residuals; although it is not                   del Monte of Foggia, Italy.
always clear which component might be responsible for
anaphylaxis, gelatin and egg proteins are present in some                   References
vaccine in at sufficient level to induce hypersensitivity reactions
[1]. Polyvalent vaccines were developed to increase acceptance               [1] K. Bohlke, R.L. Davis, S.M. Marcy, M.M. Braun, F. De Stefano, S.B.
of vaccinations by decreasing the number of injections                           Black, J.P. Mullooly, R.S. Thompson, Risk of anaphylaxis after vaccina-
                                                                                 tion of children and adolescents, Pediatrics 112 (2003) 815–820.
necessary. Compared to their pentavalent predecessors, the
                                                                             [2] K. Brockow, D. Vieluf, K. Püschel, J. Grosch, J. Ring, Increased post-
hexavalent vaccines additionally contain hepatitis B serum.                      mortem serum mast-cell tryptase in a fatal anaphylactoid reaction to non-
They are used for immunization against diphtheria, pertussis,                    ionic radiocontrast medium, J. Allergy Clin. Immun. 104 (1999) 237–238.
tetanus, influenza, poliomyelitis and hepatitis B [22]. Hex-                 [3] M.G. Buckley, S. Variend, A.F. Walls, Elevated serum concentrations of b-
avalent vaccines have been available on the European market                      tryptase, but not a-tryptase, in Sudden Infant Death Syndrome (SIDS). An
since October 2000. A post marketing study demonstrated the                      investigation of anaphylactic mechanisms, Clin. Exp. Allergy 31 (2001)
                                                                                 1696–1704.
safety and immunogenicity of hexavalent vaccine as an                        [4] I. Chabot, M.M. Goetghebeur, J.P. Grégoire, The societal value of uni-
alternative to other licensed vaccines, so until April 2003,                     versal childhood vaccination, Vaccine 22 (2004) 1992–2005.
approximately 3 million children were vaccinated using this                  [5] P. Duclos, A global perspective on vaccine safety, Vaccine 22 (2004)
method and about 9 million doses were sold in the European                       2059–2063.
                                                                             [6] E. Edston, M. van Hage-Hamsten, b-Tryptase measurements post-mortem
union during this time. Children are to be vaccinated with these
                                                                                 in anaphylactic deaths and in controls, Forensic Sci. Int. 93 (1998) 135–142.
vaccines at the age of 2, 4, 6 and 12–14 months [23]. In 2003 the            [7] E. Edston, O. Eriksson, M. van Hage-Hamsten, Mast cell tryptase in
European Agency for the Evaluation of Medical Products                           postmortem serum—reference values and confounders, Int. J. Leg. Med.
(EMEA) through its scientific Committee for Proprietary                          121 (2007) 275–280.
Medicinal Products (CPMP) reviewed the safety of centrally                   [8] C.P. Farrington, Control without separate controls: evaluation of vaccine
authorized hexavalent vaccine investigating whether there                        safety using case-only methods, Vaccine 22 (2004) 2064–2070.
                                                                             [9] V. Fineschi, R. Cecchi, F. Centini, L. Paglicci Reattelli, E. Turillazzi,
might be a link between hexavalent vaccines and some cases of                    Immunohistochemical quantification of pulmonary mast-cells and post-
sudden infant deaths occurred after immunization and                             mortem blood dosage of tryptase and eosinophil cationic protein in 48
concluded that vaccination offers benefit to the individual                      heroin-related deaths, Forensic Sci. Int. 120 (2001) 189–194.
child and to the general population and the causes of death of              [10] Immunization safety surveillance, Guidelines for managers of immuniza-
the five children dead within 24 h of vaccination with                           tion programmes on reporting and investigating adverse events following
                                                                                 immunization (WPRO/EPI/99.01.), World Health Organization, Regional
hexavalent vaccine remain unexplained, and it was impossible                     Office for the Western Pacific, Manila, 1999.
to establish a cause and effect association with hexavalent                 [11] P.L. Kwittken, S. Rosen, S.K. Sweinberg, MMR vaccine and neomycin
vaccines [17,18]. On the 21 September 2005, EMEA withdraw                        allergy, Am. J. Dis. Child. 147 (1993) 128–129.


                                                                        4                                                             Exhibit 37
             Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 183 of 427


                                             S. D’Errico et al. / Forensic Science International 179 (2008) e25–e29                                          e29

[12] R. Lleonart-Bellfill, A. Cistero-Bahima, M.T. Cerda-Trias, A. Olive-         [19] The Royal College of Pathologists and The Royal College of Paediatrics
     Perez, Tetanus toxoid anaphylaxis, DICP 25 (1991) 870.                            and Child Health, Sudden unexpected death in infancy, A multi-agency
[13] W. Maurer, Death following hexavalent vaccination, Vaccine 23 (2005),             protocol for care and investigation, The report of a working group
     5461-5453.                                                                        convened by The Royal College of Pathologists and The Royal College
[14] G. Ottaviani, A.M. Lavezzi, L. Matturri, Sudden infant death syndrome             of Paediatrics and Child Health, From the Colleges’ websites,
     (SIDS) shortly after hexavalent vaccination: another pathology in sus-            www.rcpath.org and www.rcpch.ac.uk, 2004.
     pected SIDS? Virchows Arch. 448 (2006) 100–104.                              [20] M.M.T. Vennemann, T. Butterfaß-Bahloul, G. Jorch, B. Brinkmann, M.
[15] V. Pool, M.M. Braun, J.M. Kelso, G. Mootrey, R.T. Chen, J.W. Yunginger,           Findeisen, C. Sauerland, T. Bajanowski, E.A. Mitchell, The GeSID group,
     R.M. Jacobson, P.M. Gargiullo, VAERS Team, US Vaccine Adverse Event               Sudden infant death syndrome: no increased risk after immunisation,
     Reporting System, Prevalence of anti-gelatin IgE antibodies in people             Vaccine 25 (2007) 336–340.
     with anaphylaxis after measles-mumps rubella vaccine in the United           [21] R. von Kries, Unexplained cases of sudden infant death shortly after
     States, Pediatrics 110 (2002) e71.                                                hexavalent vaccination, Vaccine 24 (2006) 5783–5784.
[16] H.J. Schmitt, C.A. Siegrist, S. Salmaso, B. Law, R. Booy, Reply to letter    [22] F. Zepp, M. Knuf, U. Heininger, K. Jahn, A. Collard, P. Habermehl, L.
     Unexplained cases of sudden infant death shortly after hexavalent vacci-          Schuerman, R. Sänger, Safety, reactogenicity and immunogenicity of a
     nation, Vaccine 24 (2006) 5781–5782.                                              combined hexavalent tetanus, diphtheria, acellular pertussis, hepatitis B,
[17] The European Agency for the Evaluation of Medicinal Products, EMEA                inactivated poliovirus vaccine and Haemophilus influenzae type b con-
     reviews hexavalent vaccines: Hexavac and Infanrix Hexa, London, 28                jugate vaccine, for primary immunization of infants, Vaccine 22 (2004)
     April 2003.                                                                       2226–2233.
[18] The European Agency for the Evaluation of Medicinal Products, EMEA           [23] B. Zinka, E. Rauch, A. Buettner, R. Penning, Unexplained cases of sudden
     update on hexavalent vaccines: Hexavac and Infanrix Hexa, London, 1               infant death shortly after hexavalent vaccination, Vaccine 24 (2006) 5779–
     Dicember 2003.                                                                    5780.




                                                                             5                                                         Exhibit 37
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 184 of 427




     EXHIBIT 38
Sudden Infant Death Following Hexavalent Vaccination: A Neuropathologic Study | Bentham Science                                                                                     7/1/20, 11:37 AM
                        Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 185 of 427
                                                                                                                             Login  Register (/user/register)    Shopping Cart (/cart)

                                                 Search for...                                                      Advanced Search (/search/aws_search.php)

                                                  Search                                                           (https://www.linkedin.com/company/benthamscience)
                                                                                                                       (https://www.facebook.com/BenthamSciencePublishers)
              (/)                           Search in:           All   Article        Chapter         Book

                                                                                                                        (https://www.youtube.com/c/benthamsciencepublisher)
                                                                                                                                   (https://twitter.com/BenthamScienceP)

                                                                                                                      (https://benthamsciencepublishers.wordpress.com/)
                                                                                                                                                                   (/142284/kudos)

                                                                                                                                                                     Related
                                                                                                                                                                     Journals




              (http://bit.ly/2x3xBmU)



                                                       Sudden Infant Death Following Hexavalent
                                                       Vaccination: A Neuropathologic Study
                                                                                                                                                                   (https://www.eurekaselect.com/node/57
                                                       Author(s): L. Matturri, G. Del Corno, A.M. Lavezzi.

                                                       Journal Name: Current Medicinal Chemistry

                                                       Volume 21 , Issue 7 ,                 DOI : 10.2174/09298673113206660289 (ht
                        Purchase PDF
                                                       2014                                  tps://doi.org/10.2174/09298673113206660
                                                                                             289)

                                                         Journal Home (/node/602)
                                                                                                                                                                   (https://www.eurekaselect.com/node/57




              (https://www.eurekaselect.com/node/602/current-                               (https://www.eurekaselect.com/node/602/current-
                                                                                                                                                                   (https://www.eurekaselect.com/node/58
              medicinal-chemistry/become-ebm-form/eabm)                                     medicinal-chemistry/become-ebm-form/reviewer)



                    Abstract:
                    We examined a large number of sudden infant death syndrome victims in order to point out a possible causal relationship
                    between a previous hexavalent vaccination and the sudden infant death. We selected 110 cases submitted to in-depth
                    histological examination of the autonomic nervous system and provided with detailed clinical and environmental
                    information. In 13 cases (11.8%) the death occurred in temporal association with administration of the hexavalent                              (https://www.eurekaselect.com/node/61
                    vaccine (from 1 to 7 days). In none of these victims congenital developmental alterations of the main nervous structures
                    regulating the vital functions were observed. Only the hypoplasia of the arcuate nucleus was present in 5 cases. In one
                    case in particular an acquired hyperacute encephalitis of the tractus solitarii nucleus was diagnosed in the brainstem.
                    This study does not prove a causal relationship between the hexavalent vaccination and SIDS. However, we hypothesize
                    that vaccine components could have a direct role in sparking oﬀ a lethal outcome in vulnerable babies. In conclusion, we
                    sustain the need that deaths occurring in a short space of time after hexavalent vaccination are appropriately
                    investigated and submitted to a post-mortem examination particularly of the autonomic nervous system by an expert
                    pathologist to objectively evaluate the possible causative role of the vaccine in SIDS.
                                                                                                                                                                   (https://www.eurekaselect.com/node/61
                    Keywords: Autonomic nervous system, brainstem, hexavalent vaccine, neuropathology, risk factors, SIDS.

                     Mark Item   Purchase PDF       Rights & Permissions   Print   Export   Cite as
                                                                                                       view more  (https://www.eurekaselect.com/node/602/related-journal)
                                         Other




                       Article Details                                                          Article Metrics                                                      Related
                                                                                                                                                                     eBooks
                       VOLUME: 21                                                               PDF: 43
                       ISSUE: 7
                       Year: 2014



https://www.eurekaselect.com/115921/article                                                                                                                                                 Page 1 of 3
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 186 of 427




     EXHIBIT 39
                                                                                                                                                                                                                  Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 187 of 427
                                                                                                                                                                                                                                           ORIGINAL ARTICLE


                                                                                                                                                                                                                                       Sudden Infant Death After Vaccination
                                                                                                                                                                                                                                                          Survey of Forensic Autopsy Files
                                                                                                                                                                                                                                  Motoki Osawa, MD, PhD, Ryoko Nagao, MD, PhD, Yu Kakimoto, MD, PhD,
                                                                                                                                                                                                                                         Yasuhiro Kakiuchi, MD, PhD, and Fumiko Satoh, MD, PhD
Downloaded from https://journals.lww.com/amjforensicmedicine by BhDMf5ePHKav1zEoum1tQfN4a+kJLhEZgbsIHo4XMi0hCywCX1AWnYQp/IlQrHD3lO0fy3QXco/eYeR8EhLsv6TZgXlDqlGsZRu4IRiHZ/xuWx2puUG7eg== on 06/05/2020




                                                                                                                                                                                                                                                                                                extensively.4,5 Roberts6 demonstrated such a twin death, which
                                                                                                                                                                                                         Abstract: Sudden infant deaths might be attributable to adverse reaction               occurred a couple of hours after diphtheria, tetanus and pertussis
                                                                                                                                                                                                         to vaccination, but separating them from coincidental occurrences is diffi-            (DTP) vaccination, speculating that the immunization potentially
                                                                                                                                                                                                         cult. This study retrospectively investigated vaccination-related details and          gives a clue for the attributable factors. Another case report de-
                                                                                                                                                                                                         postmortem findings for 57 cases of sudden death in children 2 years or                scribed twins found dead simultaneously after combined vaccine
                                                                                                                                                                                                         younger. Data were extracted from autopsy files at the Department of                   including DTP.7 Forensic autopsy has also revealed sudden death
                                                                                                                                                                                                         Forensic Medicine, Tokai University School of Medicine. Vaccination                    after DTP with mast cell increase as a relation to vaccination.8 By
                                                                                                                                                                                                         histories were available in 50 cases based on the maternity passbook. Of               contrast, several large-scale studies have revealed that increased
                                                                                                                                                                                                         the 32 cases in which any vaccines were administered, 7 infants (21.9%)                DTP immunization coverage is associated with decreased sudden
                                                                                                                                                                                                         had received immunization within 7 days of death. The most frequent                    infant mortality.9–14 Therefore, most SID syndrome (SIDS) cases
                                                                                                                                                                                                         vaccine cited as the last immunization before death was Haemophilus                    are regarded as merely coincident, with no particular relation to
                                                                                                                                                                                                         influenzae B. Although a temporal association of vaccines with sudden                  DTP vaccination.15
                                                                                                                                                                                                         death was present for two 3-month-old and one 14-month-old infants in                        Nevertheless, in 2011, 7 fatal incidents occurred in short or-
                                                                                                                                                                                                         whom death occurred within 3 days of receiving the H. influenzae type                  der after combined immunization with Haemophilus influenzae
                                                                                                                                                                                                         b and other vaccinations, a definitive relationship between the vaccine                type b (Hib) and Streptococcus pneumoniae vaccines in Japan.16
                                                                                                                                                                                                         and death could not be identified. Histopathological examinations re-                  Because some relation was suspected, vaccination was discontinued
                                                                                                                                                                                                         vealed pneumonia and upper respiratory infection as contributing to death              temporarily. Based on the Preventive Vaccination Act, Japan has a
                                                                                                                                                                                                         in their cases. Moreover, all 3 cases showed hemophagocytosis in the                   system to notify the Pharmaceuticals and Medical Devices Agency
                                                                                                                                                                                                         spleen and lymph nodes, which are similar features to hemophagocytic                   when a critical side effect is suspected. Forensic pathologists receive
                                                                                                                                                                                                         lymphohistiocytosis. Judgment of the disorders as truly related to vaccina-            detailed knowledge about the circumstances preceding death
                                                                                                                                                                                                         tion is difficult, but suspicious cases do exist. Forensic pathologists must           from police officers, but they usually do not devote much atten-
                                                                                                                                                                                                         devote more attention to vaccination in sudden infant death cases.                     tion to the vaccination history unless parents claim adverse ef-
                                                                                                                                                                                                         Key Words: Hib, Streptococcus pneumoniae, forensic autopsy,                            fects of vaccination. The number of licensed vaccines has
                                                                                                                                                                                                         histopathology, hemophagocytosis                                                       increased to the present day, and they are administrated simulta-
                                                                                                                                                                                                                                                                                                neously.17,18 It might be difficult to show evidence of adverse ef-
                                                                                                                                                                                                         (Am J Forensic Med Pathol 2019;40: 232–237)
                                                                                                                                                                                                                                                                                                fect despite their potential incidence.19 Presumably, most SIDS
                                                                                                                                                                                                                                                                                                subjects younger than 6 months should inevitably receive vacci-
                                                                                                                                                                                                         S   udden infant death (SID) usually occurs during the course of
                                                                                                                                                                                                             normal development and before revealing clinical symptoms,
                                                                                                                                                                                                         unlike cases in adults where the cause of death often can be in-
                                                                                                                                                                                                                                                                                                nation. However, few data have been forthcoming related to
                                                                                                                                                                                                                                                                                                how close to the time of death they were vaccinated and which
                                                                                                                                                                                                                                                                                                kinds of vaccines were used.
                                                                                                                                                                                                         ferred based on the clinical data and history.1 Therefore, various
                                                                                                                                                                                                                                                                                                      We retrospectively extracted cases of medicolegal autopsy of
                                                                                                                                                                                                         disorders from abuse to congenital disease must be differentiated
                                                                                                                                                                                                                                                                                                death after vaccination from infant autopsy reports of the last
                                                                                                                                                                                                         in SID cases.2 To elucidate the etiological background, a sheet
                                                                                                                                                                                                                                                                                                5 years. We first present the rate of death within 28 days after
                                                                                                                                                                                                         of more than 30 check points of settings has been used in Japan.3
                                                                                                                                                                                                                                                                                                vaccination among SID cases, which include subjects younger
                                                                                                                                                                                                         Vaccination history is included among the major points.
                                                                                                                                                                                                                                                                                                than 2 years in the present study. In addition, 3 cases in which in-
                                                                                                                                                                                                              For unknown causes of SID, attributable factors have been
                                                                                                                                                                                                                                                                                                fants died within 3 days are described. Suspected adverse reac-
                                                                                                                                                                                                         sought from various approaches. For instance, forensic autopsy cases
                                                                                                                                                                                                                                                                                                tions are highlighted and explored.
                                                                                                                                                                                                         of unexpected simultaneous twin deaths have been investigated

                                                                                                                                                                                                         Manuscript received January 16, 2019; accepted April 24, 2019.
                                                                                                                                                                                                                                                                                                               MATERIALS AND METHODS
                                                                                                                                                                                                         From the Department of Forensic Medicine, Tokai University School of                         From autopsy cases conducted at the Department of Forensic
                                                                                                                                                                                                             Medicine, Isehara, Kanagawa, Japan.                                                Medicine, Tokai University School of Medicine, in 5 years
                                                                                                                                                                                                         Present address: F. Satoh, Department of Legal Medicine, Kitasato University
                                                                                                                                                                                                             School of Medicine, Sagamihara, Kanagawa, Japan.
                                                                                                                                                                                                                                                                                                (2013–2017), 57 cases of sudden death in infants younger than
                                                                                                                                                                                                         This work was supported in part by a Health and Labor Sciences Research                2 years were reviewed, excluding deaths that were reasonably at-
                                                                                                                                                                                                             Grant, Japan.                                                                      tributable to external causes such as abuse or burns. Data from
                                                                                                                                                                                                         The authors report no conflict of interest.                                            clinical and laboratory examinations done in the emergency de-
                                                                                                                                                                                                         Reprints: Motoki Osawa, MD, PhD, Department of Forensic Medicine, Tokai
                                                                                                                                                                                                             University School of Medicine, Shimokasuya 143, Isehara, Kanagawa
                                                                                                                                                                                                                                                                                                partment, investigations conducted by police, the maternity record
                                                                                                                                                                                                             259–1193, Japan. E-mail: osawa@is.icc.u-tokai.ac.jp.                               book, and other materials were used. In Japan, a record of received
                                                                                                                                                                                                         Copyright © 2019 The Author(s). Published by Wolters Kluwer Health, Inc.               vaccines is noted in a maternity passbook kept by the mother,
                                                                                                                                                                                                             This is an open access article distributed under the Creative Commons Attri-       which includes all medical and welfare records of the mother
                                                                                                                                                                                                             bution License 4.0 (CCBY), which permits unrestricted use, distribution, and
                                                                                                                                                                                                             reproduction in any medium, provided the original work is properly cited.
                                                                                                                                                                                                                                                                                                and her baby. For this study, we obtained vaccination course infor-
                                                                                                                                                                                                         ISSN: 0195-7910/19/4003–0232                                                           mation from these passbooks, which were available for all but 7
                                                                                                                                                                                                         DOI: 10.1097/PAF.0000000000000494                                                      infants. This project was approved by the Ethics Committee of

                                                                                                                                                                                                         232       www.amjforensicmedicine.com                                              Am J Forensic Med Pathol • Volume 40, Number 3, September 2019
                                                                                                                                                                                                                                                                                            1                                                        Exhibit 39
         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 188 of 427
Am J Forensic Med Pathol • Volume 40, Number 3, September 2019                                           Sudden Infant Deaths After Vaccination




FIGURE 1. Age distribution and days after their last vaccine of 57 SID cases of autopsy for 5 years.


Tokai University School of Medicine as a retrospective clinical             in 3 cases, congenital heart anomaly in 2 cases, potential asphyxia
study (no. 16-281).                                                         in 2 cases, and unknown cause in 17 cases.
      The series of autopsy was performed as reported previ-                      Their vaccination history was confirmed in 50 cases based
ously.20,21 Briefly, tissue examination was performed for formalin-         on passbook records, but such data were not available for 7. Eigh-
fixed organs using hematoxylin and eosin staining and microscopy,           teen infants younger than 2 months received no immunization. For
with special staining, such as Gram staining, as appropriate. Bio-          the remaining 32 cases, the vaccination history was available. Of
chemical laboratory tests were applied for markers that are stable          these, 7 infants (21.9%) received immunization within 7 days of
after death. However, only a few test items could be tested because         death, and 8 (25.0%) received immunization from 8 to 28 days be-
of the limited amount of samples obtained from autopsy. Viral an-           fore death (Table 1). Of 11 infants younger than 6 months who re-
tibody titer was measured in the serum for adenovirus, influenza            ceived vaccination, 4 (36.4%) had received some vaccinations
A and B viruses, coxsackievirus B, and cytomegalovirus. Bacte-              within 7 days.
rial culture was performed using laryngeal swabs, blood in the                    Table 2 summarizes vaccines that infants were administered
heart, or a lung section.                                                   within the last 7 days and last 28 days before death. It was charac-
                                                                            terized that the most frequently administered vaccine in single or
                            RESULTS                                         combined immunizations was Hib, occurring in 5 (71%) of the
                                                                            7 infants who received vaccines within 3 days of death and 12
                                                                            (80%) of 15 infants who received vaccines within 28 days of
Survey of SID Cases in Forensic Autopsy                                     death. Among these cases, a temporal relationship to vaccination
     Fifty-seven cases (33 male, 24 female) of SID, which were              was considered at the time of autopsy for 3 infants (cases 1–3)
subjected to medicolegal autopsy, were extracted, excluding those           because their death occurred within 3 days after vaccination.
from extrinsic causes such as abuse. The age distribution is pre-           Moreover, they all had received Hib as the last vaccination. All ex-
sented in Figure 1. The cause of death, as diagnosed separately             hibited similar courses as described hereinafter.
by 4 forensic pathologists, was regarded as SIDS suspected in
20 cases, infectious pulmonary disorders including pneumonia                Course of 3 Suspicious Cases
in 10 cases, viral encephalopathy in 3 cases, enteritis and ileus
                                                                                  The time course of vaccination before deaths within 3 days is
                                                                            summarized in Table 3. Parents pointed out that upper airway in-
                                                                            fectious symptoms occurred within the administered day in all
TABLE 1. Immunization Period Preceding Death                                cases except for the last one. Therefore, its causal relation to the
Days Immunized Before Death               Cases, n (%)           No.
                                                                            TABLE 2. Vaccines in Single and Combined Immunization
1d                                           0 (0)                          Given up to 7 Days (n = 7) and up to 28 Days (n = 15)
2d                                           1 (3.1)              1         Before Death
3d                                           2 (6.3)             2, 3
4d                                           2 (6.3)                                                                           No.
5d                                           0 (0)                          Vaccines                              <7 d (n = 7) <28 d (n = 15)
6d                                           1 (3.1)
                                                                            Hib                                         5              12
7d                                           1 (3.1)
                                                                            S. pneumoniae (PCV13)                       4               9
2 wk                                         4 (12.5)
                                                                            Quadruple vaccination for DTP-IPV           3               7
3 wk                                         1 (3.1)
                                                                            Rotavirus                                   1               3
4 wk                                         3 (9.4)
                                                                            Hepatitis B virus                           1               3
>4 wk                                       17 (53.1)
                                                                            Varicella                                   1               1
Immunized subtotal                          32 (100.0)
                                                                            Influenza virus                             0               1
Not immunized                                   18
                                                                            Total                                      14              36
Unknown                                          7
Total                                           57                            PCV indicates pneumococcal conjugate vaccine.


© 2019 The Author(s). Published by Wolters Kluwer Health, Inc.                                         www.amjforensicmedicine.com          233
                                                                        2                                                      Exhibit 39
        Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 189 of 427
Osawa et al                                                                 Am J Forensic Med Pathol • Volume 40, Number 3, September 2019


                                                                                received quadruple vaccination for diphtheria, pertussis, tetanus,
TABLE 3. Vaccination Course in 3 Cases With Sudden Death                        and polio (DTP-IPV) 1 week prior. The infant was found limp in
Occurring Within 3 Days
                                                                                the evening, and then was transported by ambulance. The infant
                                                                                was in a state of shallow breathing at arrival, but she was died after
No. Day After Birth                    Received Vaccines
                                                                                12 hours with little response to resuscitation. Leukocytosis of
1             63          Hib, PCV7, and rotavirus (initial)                    23,000/μL and an elevated ferritin level of 16,380 ng/mL were ob-
              91          DTP-IPV (initial)                                     served in the emergency department.
              98          Hib, PCV7, and rotavirus (second)                           Another 3-month-old male baby (case 2) received the second
              100         Sudden death                                          combined vaccination of Hib, S. pneumoniae, hepatitis B virus,
2             63          Hib, PCV13, HBV, and rotavirus (initial)              and rotavirus, and simultaneously quadruple DTP-IPV vaccina-
                                                                                tion. The infant showed cold-like symptoms continuously from
              107         Hib, PCV13, HBV, and rotavirus (second)
                            and DTP-IPV (initial)                               the immunized day. He was found dead in sleep in the early morn-
                                                                                ing of the third day.
               110        Sudden death
                                                                                      A 1-year, 2-month-old male baby (case 3) received the fourth
3             3 mo        Hib, PCV13, and HBV (initial)                         combined vaccination of Hib. He showed mild cold-like symp-
              4 mo        Hib, PCV13, and HBV (second),                         toms and high fever of more than 38°C from the following day.
                            DTP-IPV (initial), BCG                              He was found dead in sleep in the early morning of the third day.
           5 mo           Hib, PCV13 (third), and DTP-IPV (second)                    In these 3 cases, no swelling or callosity was observed on the
           6 mo           DTP-IPV (third)                                       injected skin, but autopsy showed some characteristically com-
          10 mo           HBV (third)                                           mon histopathological findings as described hereinafter.
          12 mo           PCV13 (fourth), VZV
        422 (14 mo)       Hib (fourth)
            435           Sudden death                                          Histopathological Findings
  BCG indicates Bacillus Calmette-Guérin vaccine; HBV, hepatitis B virus;             In all 3 cases, mild inflammatory cell infiltration including
PCV, pneumococcal conjugate vaccine; VZV, varicella-zoster virus.               neutrophils was visible around the tracheae and the bronchi, indi-
                                                                                cating tracheitis and bronchitis. In case 1, whole lungs were
                                                                                congested, accompanied by partial patchy pulmonary edema. In-
deaths came into question. Their respective clinical courses and                flammatory cell infiltration was observed in alveolar walls
related postmortem examinations are explained hereinafter.                      and interlobular septa, showing interstitial pneumonia. Moderate
      A 3-month-old female baby (case 1) developed cold symp-                   inflammation was composed predominantly of mononuclear cells
toms on the day after the second combined immunization for                      with no cells with intranuclear viral inclusion and antibody reac-
Hib, S. pneumoniae, and rotavirus. In addition, the baby had                    tivity to influenza virus.




FIGURE 2. Hematoxylin and eosin–stained sections. A, The spleen of case 1 (original magnification 400). B, The lymph node of
case 2 (400). C, The lymph node of case 3 (20). D, The lymph node of case 1 (400). In panels A and B, the hemophagocytosis was
observed, as erythrocytes, leukocytes, and platelets were engulfed by activated macrophages in tissues of the spleen and the lymph node
(arrows). In panel C, the cortex of lymph node expands with an increase of the number and size of secondary follicles. The follicles vary in
size, but they exhibit polarized germinal centers including tingible body macrophages. In panel D, the apoptotic lymphocytes are evident
as small, basophilic, and pyknotic (or fragmented) nuclei. Macrophages are present with engulfed cytoplasmic apoptotic bodies.


234      www.amjforensicmedicine.com                                                    © 2019 The Author(s). Published by Wolters Kluwer Health, Inc.
                                                                            3                                                       Exhibit 39
         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 190 of 427
Am J Forensic Med Pathol • Volume 40, Number 3, September 2019                                              Sudden Infant Deaths After Vaccination


     All 3 cases showed acute splenitis characterized by infiltra-           the subjects were affected by hypercytokinemia deriving from
tion of neutrophils and congestion within the red pulp of the                an immunological reaction by some infection. The pathological
spleen. Moreover, extensive hemophagocytosis was visible in                  features in lymphoid tissue and spleen demonstrated the presence
the spleen, liver, and lymph nodes (Fig. 2, A and B). In case 3,             of uncontrolled activated lymphocytes, histocytes, and macro-
swollen lymph nodes were visible in the whole body such as cer-              phages. Blood culture developed the Streptococcus in 2 cases,
vical lymph nodes and mesentery lymph nodes. Histopathology                  but identifying the pathogenic bacteria of infection is generally
showed reactive follicular hyperplasia (Fig. 2C). In case 1, numer-          difficult at the postmortem phase.25 The important question of
ous instances of lymphocyte apoptosis and abundant nuclear de-               whether the disorders are truly related to vaccination remains.
bris were found in the lymphoid tissue of the whole body, such                     Common features such as splenitis and hemophagocytosis
as the lymph nodes, white pulp of the spleen, gut-associated lym-            were also evident among the 3 cases. The uncontrollable im-
phoid tissue, and bronchus-associated lymphoid tissue. Similar               mune overreaction mainly caused by the activated lymphocytes
findings were visible in the lymph nodes and bronchus-associated             and histiocytes/macrophages reminded us of hemophagocytic
lymphoid tissue of case 2 (Fig. 2D).                                         lymphohistiocytosis (HLH), which is clinically similar to macro-
                                                                             phage activation syndrome (MAS). Actually, MAS/HLH is char-
Laboratory Data                                                              acterized by an overwhelming inflammatory reaction attributable
      Influenza A virus was detected in our postmortem examina-              to dysfunction of the immune system, accompanied by the continual
tion of case 1. Otherwise, no vital infectious sign was evident in           activation and expression of T lymphocytes and macrophages.26,27
other cases. Biochemistry indicated no increased C-reactive pro-             This activation and expression leads to hypersecretion of proin-
tein at postmortem. The cause of death was judged as pneumonia               flammatory cytokines, so-called cytokine storm, which might cre-
or upper respiratory infection at autopsy for all 3 cases.                   ate unfavorable immunological conditions in infants who are
      Tryptase was measured for cases 2 and 3 at postmortem.                 affected by inflammation.28 The case reports of MAS/HLH after
Those levels were 5.8 and 2.8 μg/L, indicating no anaphylactic re-           immunization were limited, but some have been published.29 As
action potentially related to the SID cases.                                 another instance, Otagiri et al30 reported that a 19-month-old in-
      H. influenzae and S. pneumoniae were not detected in the               fant died of HLH after measles vaccination. The cause of death
bacterial culture. However, α-hemolytic Streptococcus was                    was determined as pneumonia or upper respiratory infection for
detected in the lung section or in the blood in cases 1 and                  the presented cases, but we thought that their fatality might be also
2, respectively.                                                             attributable to MAS/HLH in some degree.
                                                                                   Concerning deaths after vaccination, estimation of coinci-
Other Similar Cases                                                          dent timing was performed based on epidemiological data ob-
                                                                             tained over a long period.6 Brotherton et al15 simulated the
     Lymphadenopathy, splenomegaly, and pneumonia similar to                 probability of death coincident with vaccination using vaccination-
these cases were found in 2 other cases in a review of extracted             encountered age in a population of vaccination resisters and the
data for the other 54 cases. Severe infection and sudden death oc-           age distribution of SIDS deaths in Australia. They estimated that
curred in 1 case of a 4-month-old infant at 27 days after first im-          1.3% and 2.6% of the infant victims would be expected, by
munization for Hib and S. pneumoniae. A 1-year, 9-month-old                  chance, to have some vaccination during the prior 24 and 48 hours,
infant child died 4 months after the last Bacillus Calmette-Guérin           respectively. In the present study, 3 infants (9.4%) were found to
vaccine, suggesting little or no relation.                                   have died within 3 days among 32 cases, and 7 (21.9%) were
                                                                             within 7 days, for whom a history of similar repetitive vaccinations
                          DISCUSSION                                         was confirmed. We are not sure whether the present frequency is
      In this study, we examined vaccination course in SID cases             significantly different from their estimation. It is, anyhow, difficult
of children younger than 2 years. Among the 32 cases for which               to ascertain whether these were merely coincidental.
vaccination, vaccine, and timing data were available, 7 infants                    One cannot determine which vaccination affected the body
were immunized within 7 days of their death. During postmortem               adversely or in what way because the infants had received many
investigation, the relation to vaccination was assessed for 3 cases in       vaccinations. This study found that the most frequent vaccine used
which infants received immunization within 3 days of their death.            before death was Hib. However, combined immunization of Hib
      The antemortem point that is common among these 3 infant               and S. pneumoniae is recommend on 4 occasions before 2 years
cases is that the condition immediately before death was associ-             of age. More opportunities for exposure might affect the results.
ated with mild cold-like symptoms accompanied by fever. Their                In Japan, fatal incidents occurred after combined immunization
parents inferred some relation of the infant death with vaccination          with Hib and S. pneumoniae vaccines in 2011.16 Because some re-
because cold-like symptoms appeared during the day after the                 lation was suspected, vaccination was discontinued temporarily
vaccination. Moreover, their condition deteriorated suddenly at              but was restarted soon thereafter. As described in the overview
home, which consequently shows no apparent differences from                  of the cases reported at that time, the cases are similar to the pres-
the general situation of discovery of SIDS.22                                ent cases: death occurred within 3 days after vaccination.
      All 3 deaths occurred after vaccination of Hib and S.                        However, we concluded that the causal relationship of vacci-
pneumoniae. Four repetitions of combined immunization are rec-               nation to the SID subjects was unknown in the reports because of
ommended in Japan.18 The safety of that recommendation has                   the unclear mechanism how the 2 nonactive vaccines affect the
been confirmed etiologically.23 Moreover, case 2 received 8 vac-             mortality of infants and because of the difficulty to exclude poten-
cines in 1 day. Simultaneous immunization of many sorts might                tial coincidental occurrence. It is therefore necessary to consider it
affect the physical condition, as Ottaviani et al24 and von Kries            carefully at postmortem, along with the circumstances of death
et al19 reported cases of fatality after combined immunization of            and autopsy findings, as many forensic pathologists may overlook
6 vaccines.                                                                  this potential contributing factor.
      Among the 3 cases reported here, features at postmortem                      The safety of Hib vaccine combined with other vaccines has
examinations were heterogeneous, but similar findings related                been confirmed in general.23,31,32 Moro et al33 comprehensively
to the immune system were observed to some degree. Particularly,             analyzed numerous Hib vaccination cases including autopsy re-
neutrophil infiltration in the spleen was evident, suggesting that           ports and death certificates for a total of 749 death cases. They

© 2019 The Author(s). Published by Wolters Kluwer Health, Inc.                                           www.amjforensicmedicine.com          235
                                                                         4                                                        Exhibit 39
         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 191 of 427
Osawa et al                                                                    Am J Forensic Med Pathol • Volume 40, Number 3, September 2019


conclude that the review did not identify any new or unexpected                        bunya/kodomo/sids_guideline.html of subordinate document. Accessed
safety concern for Hib vaccines. However, death certificates are                       November 2, 2018.
usually written within a day of autopsy because of administrative                   4. Smialek JE. Letter to the editor. Am J Forensic Med Pathol. 1981;2:280.
purposes like burial. Detailed examinations should be completed
                                                                                    5. Smialek JE. Simultaneous sudden infant death syndrome in twins.
within a couple of months. Therefore, we regard surveys based                          Pediatrics. 1986;77:816–821.
solely on death certificates as unproductive. In this point of view,
reports of extensive analysis in forensic pathology are expected to                 6. Roberts SC. Vaccination and cot deaths in perspective. Arch Dis Child.
be valuable.                                                                           1987;62:754–759.
      Disorder after repetitive immunization, such as the second                    7. Balci Y, Tok M, Kocaturk BK, et al. Simultaneous sudden infant death
time in cases 1 and 2 and the fourth time in case 3, suggests the                      syndrome. J Forensic Leg Med. 2007;14:87–91.
possibility of anaphylaxis. Vaccine-associated anaphylaxis is a                     8. Zinka B, Rauch E, Buettner A, et al. Unexplained cases of sudden infant
rare event, with only a few cases reported despite the millions of                     death shortly after hexavalent vaccination. Vaccine. 2006;24:5779–5780.
doses administered, representing incidence of 0.65 cases per mil-
                                                                                    9. D'Errico S, Neri M, Riezzo I, et al. Beta-tryptase and quantitative mast-cell
lion doses.34 By contrast, elevated tryptase activities were demon-                    increase in a sudden infant death following hexavalent immunization.
strated in a part of forensic SIDS autopsy cases, in which tryptase                    Forensic Sci Int. 2008;179:e25–e29.
is known as the most valuable marker at postmortem.35,36
D'Errico et al9 reported the fatal case of a 3-month-old infant                    10. Hoffman HJ, Hunter JC, Damus K, et al. Diphtheria-tetanus-pertussis
who died within 24 hours of vaccination with hexavalent vaccine                        immunization and sudden infant death: results of the National Institute of
                                                                                       Child Health and Human Development Cooperative Epidemiological
with postmortem findings such as acute pulmonary edema and a
                                                                                       Study of Sudden Infant Death Syndrome risk factors. Pediatrics. 1987;79:
high level of β-tryptase, 43 mg/L, in serum. Similar cases have
                                                                                       598–611.
been reported for which anaphylaxis after immunization was
suspected.23 In this study, 2 of 3 cases showed no elevation of                    11. Walker AM, Jick H, Perera DR, et al. Diphtheria-tetanus-pertussis
tryptase level at postmortem, in accordance with no relation of                        immunization and sudden infant death syndrome. Am J Public Health.
SIDS cases to tryptase elevation reported by Nishio and Suzuki.37                      1987;77:945–951.
      An adverse reaction to vaccination was suspected only be-                    12. Vennemann MM, Butterfass-Bahloul T, Jorch G, et al. Sudden infant death
cause the parents had pointed it out. The role of infection and in-                    syndrome: no increased risk after immunisation. Vaccine. 2007;25:
flammation in SIDS cases has been investigated for a long time.38                      336–340.
It is otherwise unlikely for a forensic pathologist to consider the                13. Müller-Nordhorn J, Hettler-Chen CM, Keil T, et al. Association between
vaccination history seriously. In fact, another case of sudden death                   sudden infant death syndrome and diphtheria-tetanus-pertussis
(case 3) was found in which similar observations and adverse re-                       immunisation: an ecological study. BMC Pediatr. 2015;15:2–8.
actions should be suspected from reviewing other cases in the                      14. Hansen J, Timbol J, Lewis N, et al. Safety of DTaP-IPV/Hib vaccine
past. The possibility that the death resulted from vaccination ef-                     administered routinely to infants and toddlers. Vaccine. 2016;34:
fects should have received more attention.                                             4172–4179.
      A collaboration between forensic pathologists and pediatri-
                                                                                   15. Brotherton JM, Hull BP, Hayen A, et al. Probability of coincident
cians is important. In cases 1 and 2, we had contact with the pedi-
                                                                                       vaccination in the 24 or 48 hours preceding sudden infant death syndrome
atricians who administered vaccinations to the infants. The effects
                                                                                       death in Australia. Pediatrics. 2005;115:e643–e646.
of vaccination were not considered at all for case 3 before the pres-
ent survey. However, under the present circumstances, it takes 2 or                16. Restart of pneumococcal conjugate vaccine (pediatrics) and Hib vaccine
3 months at least before all autopsy test results are available. That                  (in Japanese). Available at: https://www.mhlw.go.jp/stf/houdou/
period invariably leads physicians to hesitate to reconsider a case                    2r98520000016yw1.html of subordinate document. Accessed
at that time and judge if the case should be notified to the agency.                   November 2, 2018.
Although the autopsy rate in cases of infant death in Kanagawa                     17. Centers for Disease Control and Prevention. Epidemiology and Prevention
Prefecture is higher than 80% at present, no child death review                        of Vaccine-Preventable Diseases. The Pink Book: Course Textbook. 13th
by experts has yet been performed in Japan. It is hoped that future                    ed. 2015. Available at: https://www.cdc.gov/vaccines/pubs/pinkbook/
studies will include general multiscriptual reviews conducted for                      chapters.html. Accessed November 2, 2018.
acute infant death.39                                                              18. Saitoh A, Okabe N. Progress and challenges for the Japanese immunization
      In conclusion, there were a couple of SID cases in which the                     program: Beyond the “vaccine gap”. Vaccine. 2018;36:4582–4588.
relations to vaccination was suspicious. Particularly, such a relation             19. von Kries R, Toschke AM, Strassburger K, et al. Sudden and unexpected
was observed after combined vaccination of Hib and S. pneumoniae,                      deaths after the administration of hexavalent vaccines (diphtheria, tetanus,
exhibiting histopathological features similar to MAS/HLH. How-                         pertussis, poliomyelitis, hepatitis B, Haemophilius influenzae type b): is
ever, it cannot be stated conclusively that they are related or coin-                  there a signal? Eur J Pediatr. 2005;164:61–69.
cidental deaths. We expect extensive postmortem examinations
                                                                                   20. Satoh F, Osawa M, Hasegawa I, et al. “Dead in hot bathtub” phenomenon:
for SID cases to assess vaccination effects in infants.
                                                                                       accidental drowning or natural disease? Am J Forensic Med Pathol. 2013;
                                                                                       34:164–168.
                             REFERENCES                                            21. Kakimoto Y, Seto Y, Ochiai E, et al. Cytokine elevation in sudden death
 1. Krous HF, Beckwith JB, Byard RW, et al. Sudden infant death syndrome               with respiratory syncytial virus: a case report of 2 children. Pediatrics.
    and unclassified sudden infant deaths: a definitional and diagnostic               2016;138:e20161293.
    approach. Pediatrics. 2004;114:234–238.                                        22. Arnestad M, Andersen M, Vege A, et al. Changes in the epidemiological
 2. Duncan JR, Byard RW. Chapter 2. Sudden infant death syndrome: an                   pattern of sudden infant death syndrome in southeast Norway, 1984–1998:
    overview. In: SIDS Sudden Infant and Early Childhood Death: The Past,              implications for future prevention and research. Arch Dis Child. 2001;85:
    the Present and the Future. Adelaide, Australia: University of Adelaide            108–115.
    Press; 2018:15–50.                                                             23. Nishi J, Tokuda K, Imuta N, et al. Prospective safety monitoring of
 3. Guideline for SIDS diagnosis, ver. 2. Ministry of Health, Labour and               Haemophilus influenzae type b and heptavalent pneumococcal conjugate
    Welfare, Japan (in Japanese), 2012. Available at: http://www.mhlw.go.jp/           vaccines in Kagoshima, Japan. Jpn J Infect Dis. 2013;66:235–237.


236       www.amjforensicmedicine.com                                                       © 2019 The Author(s). Published by Wolters Kluwer Health, Inc.
                                                                               5                                                               Exhibit 39
          Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 192 of 427
Am J Forensic Med Pathol • Volume 40, Number 3, September 2019                                                          Sudden Infant Deaths After Vaccination


24. Ottaviani G, Lavezzi AM, Matturri L. Sudden infant death syndrome                 31. Jonville-Béra AP, Autret-Leca E, Barbeillon F, et al. Sudden unexpected
    (SIDS) shortly after hexavalent vaccination: another pathology in suspected           death in infants under 3 months of age and vaccination status—a
    SIDS? Virchows Arch. 2006;448:100–104.                                                case-control study. Br J Clin Pharmacol. 2001;51:271–276.
25. Pryce JW, Roberts SE, Weber MA, et al. Microbiological findings in                32. Chiba N. Current status of invasive pneumococcal diseases and the
    sudden unexpected death in infancy: comparison of immediate postmortem                preventive pneumococcal vaccines in Japan. Jpn J Chemother. 2011;59:
    sampling in casualty departments and at autopsy. J Clin Pathol. 2011;64:              561–572.
    421–425.                                                                          33. Moro PL, Arana J, Cano M, et al. Deaths reported to the vaccine adverse
26. Schulert GS, Grom AA. Pathogenesis of macrophage activation syndrome                  event reporting system, United States, 1997–2013. Clin Infect Dis. 2015;
    and potential for cytokine-directed therapies. Annu Rev Med. 2015;66:                 61:980–987.
    145–159.                                                                          34. Edston E, Gidlund E, Wickman M, et al. Increased mast cell tryptase in
27. Ravelli A, Minoia F, Davì S, et al. Classification criteria for                       sudden infant death—anaphylaxis, hypoxia or artefact? Clin Exp Allergy.
    macrophage activation syndrome complicating systemic juvenile                         1999;29:1648–1654.
    idiopathic arthritis: a European League Against Rheumatism/American               35. Rüggeberg JU, Gold MS, Bayas JM, et al. Anaphylaxis: case definition and
    College of Rheumatology/Paediatric Rheumatology International                         guidelines for data collection, analysis, and presentation of immunization
    Trials Organization collaborative initiative. Ann Rheum Dis. 2016;75:                 safety data. Vaccine. 2007;25:5675–5684.
    481–489.                                                                          36. Osawa M, Satoh F, Horiuchi H, et al. Postmortem diagnosis of fatal
28. Ferrante L, Opdal SH. Sudden infant death syndrome and the genetics of                anaphylaxis during intravenous administration of therapeutic and
    inflammation. Front Immunol. 2015;6:63.                                               diagnostic agents: evaluation of clinical laboratory parameters and
                                                                                          immunohistochemistry in three cases. Leg Med. 2008;10:143–147.
29. Ikebe T, Takata H, Sasaki H, et al. Hemophagocytic lymphohistiocytosis
    following influenza vaccination in a patient with aplastic anemia                 37. Nishio H, Suzuki K. Serum tryptase levels in sudden infant death syndrome
    undergoing allogeneic bone marrow stem cell transplantation. Int J                    in forensic autopsy cases. Forensic Sci Int. 2004;139:57–60.
    Hematol. 2017;105:389–391.                                                        38. Blood-Siegfried J. The role of infection and inflammation in sudden infant
30. Otagiri T, Mitsui T, Kawakami T, et al. Haemophagocytic                               death syndrome. Immunopharmacol Immunotoxicol. 2009;31:516–523.
    lymphohistiocytosis following measles vaccination. Eur J Pediatr. 2002;           39. Hunt CE, Darnall RA, McEntire BL, et al. Assigning cause for sudden
    161:494–496.                                                                          unexpected infant death. Forensic Sci Med Pathol. 2015;11:283–288.




© 2019 The Author(s). Published by Wolters Kluwer Health, Inc.                                                      www.amjforensicmedicine.com                 237
                                                                                  6                                                              Exhibit 39
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 193 of 427




     EXHIBIT 40
      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 194 of 427

 Medical De"nition of Chronic disease
                     Medical Author: William C. Shiel Jr., MD, FACP, FACR

                                                      Privacy &
                                                      Trust Info
Chronic disease: A disease that persists for a long time. A chronic disease is one lasting 3

months or more, by the de!nition of the U.S. National Center for Health Statistics. Chronic

diseases generally cannot be prevented by vaccines or cured by medication, nor do they

just disappear. Eighty-eight percent of Americans over 65 years of age have at least one

chronic health condition (as of 1998). Health damaging behaviors - particularly tobacco

use, lack of physical activity, and poor eating habits - are major contributors to the leading

chronic diseases.


Chronic diseases tend to become more common with age. The leading chronic diseases

in developed countries include (in alphabetical order) arthritis, cardiovascular disease

such as heart attacks and stroke, cancer such as breast and colon cancer, diabetes,

epilepsy and seizures, obesity, and oral health problems. Each of these conditions

plague older adults in the US (and other developed nations).


Arthritis and related conditions are the leading cause of disability in the US a"ecting

nearly 43 million Americans. Although cost-e"ective interventions are available to reduce

the burden of arthritis, they are underused. Regular, moderate exercise o"ers a host of

bene!ts to people with arthritis by reducing joint pain and sti!ness, building strong

muscle around the joints, and increasing #exibility and endurance.


Cardiovascular disease is a growing concern in the US. Heart disease is the nation's

leading cause of death. Three health-related behaviors--tobacco use, lack of physical

activity, and poor nutrition--contribute markedly to heart disease. Modifying these

behaviors is critical for both preventing and controlling heart disease. Modest changes in

one or more of these risk factors among the population could have a profound public

health impact.
                                              1                                   Exhibit 40
     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 195 of 427
Cancer is the second most common cause of death in the US. Cancer is largely

controllable through prevention, early detection, and treatment. Reducing the nation's

cancer burden requires reducing the prevalence of the behavioral and environmental

factors that increase cancer risk. It also requires ensuring that cancer screening services

and high-quality treatment are available and accessible, particularly to medically

underserved populations.


       Colorectal cancer is the second leading cause of cancer-related deaths in the US,

       accounting for 10% of all cancer deaths. The risk of developing colorectal cancer

       increases with advancing age. Lack of physical activity, low fruit and vegetable

       intake, a low-"ber diet, obesity, alcohol consumption, and tobacco use may

       contribute to the risk for colorectal cancer.



       Three screening tools #exible sigmoidoscopy, colonoscopy, and the fecal occult

       blood test (FOBT) are widely accepted and used to detect colorectal cancer in its

       earliest stages, when treatment is most e"ective. In 1999, 66% of Americans aged

       50 years or older reported not having had a sigmoidoscopy or colonoscopy within

       the last !ve years, and 79% reported not having had a fecal occult blood test

       within the last year.




       Breast cancer is best detected in its earliest, most treatable stage by

       mammography. Seventy-six percent of all diagnosed cases of breast cancer are

       among women aged 50 years or older.


Diabetes is a serious, costly, and increasingly common chronic disease. Early detection,

improved delivery of care, and better self-management are the key strategies for

preventing much of the burden of diabetes. Seven million persons aged 65 years or older

(20.1% of all people in this age group) have diabetes, most of them type 2 diabetes.

                                             2                                   Exhibit 40
      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 196 of 427
Epilepsy and seizures a"ect about 2.3 million Americans, and result in an estimated $12.5

billion in medical costs and lost or reduced earnings and production annually in the US.

People of all ages are a"ected, but particularly the very young and the elderly. About 10%

of Americans will experience a seizure, and about 3% will have or will have had a

diagnosis of epilepsy by age 80.


Obesity has reached epidemic proportions among Americans in all age groups. Obesity

among adults has doubled since 1980. People who are obese or overweight are at

increased risk for heart disease, high blood pressure, diabetes, arthritis-related

disabilities, and some cancers.


Oral health problems are an important and often overlooked component of an older

adult's general health and well-being. Oral health problems can cause pain and su"ering

as well as di$culty in speaking, chewing, swallowing, and maintaining a nutritious diet.




             CONTINUE SCROLLING OR CLICK HERE FOR RELATED SLIDESHOW




                                                                 SLIDESHOW


                                                     Heart Disease: Causes
                                                       of a Heart Attack

                                                                    See Slideshow




Reviewed on 12/21/2018
                                             3                                   Exhibit 40
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 197 of 427




     EXHIBIT 41
About Chronic Diseases | CDC                                                                               7/1/20, 12:33 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 198 of 427




    National Center for Chronic Disease Prevention and Health
    Promotion (NCCDPHP)

  About Chronic Diseases




  Chronic diseases are deﬁned broadly as conditions that last 1 year or more and
  require ongoing medical attention or limit activities of daily living or both.
  Chronic diseases such as heart disease, cancer, and diabetes are the leading
  causes of death and disability in the United States. They are also leading drivers
  of the nation’s $3.5 trillion in annual health care costs.
                                                                                       Health and Economic Costs of
                                                                                       Chronic Diseases
  Many chronic diseases are caused by a short list of risk behaviors:

      Tobacco use and exposure to secondhand smoke.
      Poor nutrition, including diets low in fruits and vegetables and high in
      sodium and saturated fats.
      Lack of physical activity.
                                                                                       How You Can Prevent Chronic
      Excessive alcohol use.                                                           Diseases


     Major Chronic Diseases




https://www.cdc.gov/chronicdisease/about/index.htm                                                              Page 1 of 2

                                                                1                                  Exhibit 41
About Chronic Diseases | CDC                                                                                                      7/1/20, 12:33 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 199 of 427




    Heart Disease and Stroke                         Cancer                                          Diabetes


     Major Risk Factors




   Excessive Alcohol Use                  Poor Nutrition                   Lack of Physical                     Tobacco Use
                                                                           Activity


                                                                                                            Page last reviewed: October 23, 2019
                                                           Content source: National Center for Chronic Disease Prevention and Health Promotion




https://www.cdc.gov/chronicdisease/about/index.htm                                                                                     Page 2 of 2

                                                                      2                                                Exhibit 41
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 200 of 427




     EXHIBIT 42
         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 201 of 427
ARTICLES–STATE PROFILES, DURATION OF COVERAGE, AVAILABILITY
OF SERVICES, QUALITY MEASURES, MEASURING FAMILY EXPERIENCES
OF CARE, STATE QUALITY MEASURE NEEDS, REPORTING QUALITY


A National and State Profile of Leading Health Problems and
Health Care Quality for US Children: Key Insurance Disparities
and Across-State Variations
Christina D. Bethell, PhD, MBA, MPH; Michael D. Kogan, PhD; Bonnie B. Strickland, PhD;
Edward L. Schor, MD; Julie Robertson; Paul W. Newacheck, DrPH
From the Child and Adolescent Health Measurement Initiative, Department of Pediatrics, School of Medicine, Oregon Health & Science
University, Portland, OR (Dr Bethell and Ms. Robertson); Maternal and Child Health Bureau, Health Resources and Services Administration,
US Department of Health and Human Services, Rockville, Md (Dr Kogan and Dr Strickland); The Commonwealth Fund, New York, NY (Dr
Schor); and Philip R. Lee Institute for Health Policy Studies, University of California San Francisco, CA (Dr Newacheck)
The views expressed in this report are those of the authors and do not necessarily represent those of the Department of Health and Human
Services, the Agency for Healthcare Research and Quality, or the Centers for Medicare & Medicaid Services.
Please see Acknowledgments section for conflicts of interest information.
Publication of this article was supported by the US Department of Health and Human Services or the Agency for Healthcare Research and Quality.
Address correspondence to Christina D. Bethell, PhD, MBA, MPH, Department of Pediatrics, School of Medicine, Oregon Health & Science
University, 707 SW Gaines Street, Mailcode CDRCP, Portland, Oregon 97239 (e-mail: bethellc@ohsu.edu).
Received for publication March 1, 2010; accepted August 27, 2010.

 ABSTRACT
 BACKGROUND: Parent/consumer–reported data is valuable                      for variations in demographic and socioeconomic factors.
 and necessary for population-based assessment of many key                  Forty-five percent of all children in the United States scored
 child health and health care quality measures relevant to both             positively on a minimal quality composite measure: 1) adequate
 the Children’s Health Insurance Program Reauthorization Act                insurance, 2) preventive care visit, and 3) medical home. A 22.2
 (CHIPRA) of 2009 and the Patient Protection and Affordable                 point difference existed across states and there were wide vari-
 Care Act of 2010 (ACA).                                                    ations by health condition (autism, 22.8, to asthma, 39.4). After
 OBJECTIVES: The aim of this study was to evaluate national                 adjustment for demographic and health status differences,
 and state prevalence of health problems and special health                 quality of care varied between children with public versus
 care needs in US children; to estimate health care quality related         private health insurance on all but the following 3 measures:
 to adequacy and consistency of insurance coverage, access to               not receiving needed mental health services, care coordination,
 specialist, mental health and preventive medical and dental                and performance on the minimal quality composite. A 4.60 fold
 care, developmental screening, and whether children meet                   (gaps in insurance) to 1.27 fold (preventive dental and medical
 criteria for having a medical home, including care coordination            care visits) difference in quality scores was observed across
 and family centeredness; and to assess differences in health and           states. Notable disparities were observed among publicly
 health care quality for children by insurance type, special health         insured children according to race/ethnicity and across all chil-
 care needs status, race/ethnicity, and/or state of residence.              dren by special needs status and household income.
 METHODS: National and state level estimates were derived                   CONCLUSIONS: Findings emphasize the importance of health
 from the 2007 National Survey of Children’s Health (N ¼                    care insurance duration and adequacy, health care access,
 91 642; children aged 0–17 years). Variations between children             chronic condition management, and other quality of care goals
 with public versus private sector health insurance, special health         reflected in the 2009 CHIPRA legislation and the ACA. Despite
 care needs, specific conditions, race/ethnicity, and across states         disparities, similarities for public and privately insured children
 were evaluated using multivariate logistic regression and/or               speak to the pervasive nature of availability, coverage, and
 standardized statistical tests.                                            access issues for mental health services in the United States,
 RESULTS: An estimated 43% of US children (32 million)                      as well as the system-wide problem of care coordination and ac-
 currently have at least 1 of 20 chronic health conditions as-              cessing specialist care for all children. Variations across states
 sessed, increasing to 54.1% when overweight, obesity, or being             in key areas amenable to state policy and program management
 at risk for developmental delays are included; 19.2% (14.2                 support cross-state learning and improvement efforts.
 million) have conditions resulting in a special health care
 need, a 1.6 point increase since 2003. Compared with privately
                                                                            KEYWORDS: children’s health insurance; children’s health
                                                                            services; chronic conditions in childhood; CSHCN medical
 insured children, the prevalence, complexity, and severity of
                                                                            home; national survey of children’s health (NSCH); quality of care
 health problems were systematically greater for the 29.1% of
 all children who are publicly insured children after adjusting             ACADEMIC PEDIATRICS 2011;11:S22–S33


ACADEMIC PEDIATRICS                                                                                                     Volume 11, Number 3S
ª 2011 Elsevier Inc. All rights reserved.                             S22                                                     May–June 2011
                                                                      1                                                        Exhibit 42
ACADEMIC PEDIATRICS
        Case 2:20-cv-02470-WBS-JDP Document 5CHILDREN
                                               Filed ’12/29/20
                                                      S HEALTH AND QUALITY OF CARE
                                                                  Page 202 of 427                                               S23


THE CHILDREN’S HEALTH Insurance Program Reautho-                                             METHODS
rization Act (CHIPRA) of 2009 (Public Law 111-3) seeks
to improve access to and quality of care for children                DATA SOURCE AND KEY ANALYTIC VARIABLES
enrolled in the Children’s Health Insurance Program                     Data for this study were drawn from the 2007 NSCH public
(CHIP) and Medicaid.1 The CHIPRA legislation mandates                use data files prepared by the Data Resource Center for Child
the implementation and evaluation of quality of care                 and Adolescent Health.24,25 NSCH data were collected
assessment efforts in CHIP and Medicaid programs. The                between April 2007 and July 2008. The NSCH is directed
more recent Patient Protection and Affordable Care Act               and funded by the Maternal and Child Health Bureau of the
of 2010 (ACA) further emphasizes CHIPRA insurance                    Health Resources and Services Administration and is
coverage and quality priorities and includes additional              administered by the National Center for Health Statistics in
provisions related to ensuring coverage for children with            conjunction with the National Immunization Survey using
special health care needs (CSHCN) and the provision of               the State and Local Area Integrated Telephone Survey
a full range of preventive services. Implementation of CHI-          mechanism led by the National Center for Health
PRA and ACA can benefit from a baseline, population-                 Statistics.24 The survey sample represented at least 1700 chil-
based assessment of the prevalence, severity, and                    dren from each state and the District of Columbia (1725–
complexity of health problems in US children, as well as             1932 cases across states). Respondents were a parent or other
a summary of what we currently know about health care                adult in the household who knew the child and the child’s
quality and system performance through assessing the re-             health and health history the best. All estimates from the
ported experiences of families. The 2007 National Survey             NSCH data are adjusted for nonresponse bias and weighted
of Children’s Health (NSCH, released May 2009) is the                to represent the noninstitutionalized population of children
most recent national and state-specific representative               aged 0 to 17 years in each state, resulting in an estimated
sample of children that allows identification of a range of          73.76 million children in the United States. Table 1 summa-
health problems in children, as well as assessment of                rizes characteristics of children represented by the NSCH for
several quality of care indicators valid and meaningful to           all US children aged 0 to 17 years; separate data are provided
assess using parent-reported methods. NSCH allows for                for children with public or private sector health insurance,
comparisons across children with public versus private               including their age, sex, race/ethnicity, household language,
sector insurance in addition to numerous demographic                 household income, and special health care needs status.
and socioeconomic factors. This paper summarizes find-                  Measures of children’s health conditions and problems
ings from the 2007 NSCH beyond the high-level findings               derived from the 2007 NSCH are described in more detail
previously reported,2 with a focus on comparing children             in Appendix A, Table A1, as well as in publicly available
with public versus private insurance as well as variations           variable codebooks.26 To summarize, those measures re-
across states and for different racial, ethnic, and socioeco-        ported here include the following:
nomic status groups.                                                 1. prevalence and service need complexity of CSHCN
   Past studies have documented the most common health                  based on parent responses to the CSHCN Screener27,28
conditions for which children use health services and have           2. prevalence, multiplicity, and parent-assessed severity of
delineated the availability of existing quality measures for            20 chronic medical, mental, behavioral, or develop-
these conditions.3–5 Prior studies have also examined                   mental health conditions or problems. Respondents
selected health problems and specific insurance, access,                were asked if a doctor ever (or in the last 12 months)
and quality of care topics for children by using the earlier            told them their child had each condition or problem.
2003 NSCH.6–20 A recently published study used the 2007                 If they said “yes,” they were then asked if the child
NSCH to explore in more depth state variations and                      currently had this condition (some exceptions exist,
disparities in overweight and obesity in children21 and                 see Appendix A, Table A1). Parents were also asked
another used the 2007 NSCH to evaluate national findings                if their child’s condition was “moderate or severe”
on insurance adequacy, or underinsurance, in US children.22             (versus mild). This approach reflects studies showing
Others have summarized evidence of quality based on docu-               a general positivity bias in parent reports of children’s
mentation of the provision of indicated care for specific               functioning, often resulting in “moderate” ratings for
health care needs in children as recorded in medical charts.23          conditions with notable health impacts.29
These reports of children’s health problems and health care          3. prevalence of 2 key risk factors: a) overweight or obesity
quality vary in the extent to which they examine a range of             for children aged 10 to 17 years, defined as $85% of
topics at the child level and the degree to which they provide          body-mass-index (BMI; population-based estimates
information by insurance, race, ethnicity, special health care          using parent report reliable for older children30) and b)
need, and specific conditions. This study further leverages             moderate or high risk for developmental or behavioral
the 2007 NSCH data to provide a more recent and compre-                 problems based on responses to Parents Evaluation of
hensive national and across-states profile of health problems           Developmental Status items included in the NSCH.31
and quality of care for all children and separately for public
and privately insured children, comparing across a range of            Several measures aligned with CHIPRA definitions of
child demographic and health characteristics using data              quality of care were derived from specific items in the
collection methods that were standardized across all children        2007 NSCH (Figure 2 and Appendix A, Table A1). To
and all states.                                                      summarize, the following indicators are reported here:
                                                                 2                                                 Exhibit 42
S24        BETHELL ET AL                                           ACADEMIC PEDIATRICS
         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 203 of 427
Table 1. Characteristics of Children Represented in the 2007 National Survey of Children’s Health*
                                            All Children
                                        Aged 0–17 Years, %        Publicly Insured Children     Privately Insured       Uninsured Children
      Child Characteristic†                (N ¼ 91 642)                 (n ¼ 19 748)          Children (n ¼ 64 165)         (n ¼ 6808)
Percentage (estimated number of           100 (73.76 million)        29.1 (21.46 million)      61.8 (45.58 million)       9.2 (6.78 million)
     children aged 0–17 years)
Age (P # .001 for differences across types of insurance)‡
  0–5 years (n ¼ 27 566)                       33.2                         39.8                      30.9                      28.6
  6–11 years (n ¼ 27 792)                      32.4                         31.7                      32.5                      33.9
  12–17 years (n ¼ 36 284)                     34.4                         28.6                      36.6                      37.5
Sex (P ¼ .564 for differences across types of insurance)‡
  Female (n ¼ 43 997)                          48.9                         49.4                      48.8                      47.6
  Male (n ¼ 47 535)                            51.1                         50.6                      51.2                      52.4
Race (P # .001 for differences across types of insurance)‡
  White NH§ (n ¼ 61 377)                       56.2                         34.5                      69.4                      37.6
  Black NH (n ¼ 8873)                          14.2                         25.1                       9.0                      13.7
  Asian NH (n ¼ 2312)                           3.6                          2.0                       4.4                       1.8
  Hispanic (n ¼ 11 523)                        20.5                         31.7                      12.0                      42.4
  Multi/other NH (n ¼ 6011)                     5.5                          6.6                       5.2                       4.5
Ethnicity/language (P # .001 for differences across types of insurance)‡
  Hispanic, English household                   9.8                         11.0                        9.2                     10.2
  language (n ¼ 6554)
  Hispanic, Spanish (n ¼ 4937)                 10.6                         20.7                       2.7                      32.2
  Non-Hispanic (n ¼ 78 558)                    79.6                         68.3                      88.1                      57.7
Household income (P # .001 for differences across types of insurance)‡
  0%–99% FPLk (n ¼ 10 971)                     18.6                         45.4                       3.9                      30.6
  100%–199% FPL (n ¼ 15 591)                   21.0                         34.4                      13.0                      32.1
  200%–399% FPL (n ¼ 30 792)                   31.1                         16.2                      38.8                      26.3
  $400% FPL (n ¼ 34 288)                       29.3                          3.9                      44.3                      11.0
Geographic area (P # .001 for differences across types of insurance)‡
  Urban (n ¼ 56 863)                           71.5                         68.5                      73.0                      69.9
  Suburban (n ¼ 9239)                          10.2                          8.1                      11.3                       9.5
  Large town (n ¼ 11 557)                       9.1                         11.2                       7.9                      10.6
  Small town, rural (n ¼ 13 551)                9.2                         12.2                       7.7                       9.9
CSHCN{ status (P # .001 for differences across types of insurance)‡
  Met CSHCN criteria (n ¼ 18 352)              19.2                         23.6                      18.1                      12.8
  Non-CSHCN (n ¼ 73 290)                       80.8                         76.4                      81.9                      87.2
  *By insurance status and type. Weighted to represent the noninstitutionalized population of children aged 0–17 years in the United States.
  †n ¼ actual/raw number of children sampled. Numbers do not add to 100% of full sample size due to missing values on some variables and/
or rounding. Insurance type was possible to calculate for 19 748 sampled children (98.9% of total sample).
  ‡Assessed using a chi-square test of differences across these three groups.
  §NH ¼ non-Hispanic.
  {CSHCN ¼ children with special health care needs status.
  kFPL ¼ federal poverty level.

 gaps in health insurance for children with either public                 three preventive care measures included the following:
  (Medicaid or CHIP) or private health insurance, based                     a) whether the child had a preventive medical care visit,
  on responses to a series of questions: if there was a positive            b) whether the child had a preventive dental care visit, or
  response to questions asking if the child had any kind of                 c) whether the child had received a developmental
  health insurance coverage they were further asked if the                  screening using standardized parent-completed tools32
  child was insured by/through Medicaid or CHIP (pre-                       (at <6 years of age) during the past 12 months
  vious research has found that respondents find it difficult              two specialized services measures asked parents: a)
  to distinguish between Medicaid and CHIP, so these cate-                  whether children who needed specialist care had prob-
  gories were combined); finally, respondents were asked if                 lems getting specialist care and b) whether children re-
  during the past 12 months, or since the child’s birth (if                 ported to have a mental, emotional, or behavioral health
  under 12 months of age), whether there was any time                       problem requiring treatment or counseling received any
  when the child was not covered by health insurance                        needed mental health services in the past 12 months33
 adequacy of insurance is evaluated based on parent                       a multi-part medical home composite measure was used
  responses to questions about the extent to which the                      to assess medical home based on whether children: a)
  child’s health insurance offers benefits or covers services               had a personal doctor or nurse and a usual source of
  that usually or always meet the child’s needs, usually or                 care b) whether services received were family centered,
  always allow him or her to see needed health care                         and c) whether children had a problem accessing needed
  providers, and whether any costs paid by the family                       referrals and received needed care coordination34
  beyond health insurance premiums or costs covered by                     a “minimal quality of care index” consists of a composite
  insurance are usually or always reasonable                                measure assessing whether a child experienced each of 3
                                                                      3                                                   Exhibit 42
ACADEMIC PEDIATRICS
        Case 2:20-cv-02470-WBS-JDP Document 5CHILDREN
                                               Filed ’12/29/20
                                                      S HEALTH AND QUALITY OF CARE
                                                                  Page 204 of 427                                               S25


  positive systems–level quality of care attributes: adequate         United States have 1 or more ongoing health condition
  insurance, at least 1 preventive care visit in the past year,       that results in greater need for or use of health services
  and receipt of care in a medical home (as defined above).           of a type or amount than is required by children gener-
                                                                      ally.27 CSHCN prevalence ranges from 14.5% to 24.4%
   Each of the individual quality of care measures used in
                                                                      across the 50 states and the District of Columbia for all
this study (not including the index of 3 measures) have
                                                                      children and is significantly higher for children with public
been reviewed and endorsed for voluntary use by the
                                                                      health insurance (5.06 million [23.6%]) compared with
National Quality Forum (NQF). Measures of Medical
                                                                      those with private health insurance (8.25 million
Home and Insurance Adequacy have proceeded to final
                                                                      [18.1%]; P < .05). This difference (Table 2) remained after
ratification by the NQF Board. The remaining measures
                                                                      adjustment for other factors (adjusted odds ratio [AOR]
are endorsed pending public final comment and Board rati-
                                                                      1.72, 95% confidence interval [CI], 1.49–2.00). The prev-
fication in Summer 2011. For more information, contact
                                                                      alence of CSHCN increased from 17.6% in the 2003
lead paper author.
                                                                      NSCH.25 This increase was observed for both publicly
                                                                      insured (21.8% to 23.6%) and privately insured (16.9%
STATISTICAL ANALYSIS
                                                                      to 18.1%) children between 2003 and 2007 (P < .05).
   National and state-by-state population prevalence for all             Need for or use of prescription drugs for an ongoing health
health and quality of care variables were weighted to repre-          condition is one reason for categorization as a CSHCN.
sent the population of noninstitutionalized children aged             However, the majority (60.3%) of CSHCN have more
0 to 17 years in the United States. The statistical signifi-          complex needs that result in an above-routine number of
cance of differences observed between children with public            health care encounters, multidisciplinary care teams, and/or
versus private sector health insurance in the prevalence,             specialized services (Table 2). Publicly insured CSHCN
severity, and complexity of health problems and the key               (73.4%) have higher adjusted odds of requiring services
quality indicators were assessed in 2 ways. For bivariate             that go beyond routine need or use of prescription medica-
(unadjusted) analyses, standard t tests or chi-square tests           tions (AOR 2.27, 95% CI, 1.84–2.80) compared with
of statistical differences (as appropriate) were used, em-            privately insured CSHCN (52.2%, Table 2).
ploying a P < .05 level of significance. Nested t tests
were used to compare each state’s prevalence to the nation.           PREVALENCE OF SPECIFIC CHRONIC HEALTH CONDITIONS
Adjustments to standard errors to account for weighting,                 Overall, 43% of all children were reported to currently
clustering, stratification, and increased variability that            have at least 1 of the 20 chronic health conditions assessed
result from the complex sampling design of the NSCH                   in the NSCH. Prevalence across all children aged 0 to 17
were made by using the SPSS Complex Sample Module                     years ranged from a low of 0.1% for Tourette’s syndrome
(SPSS Inc, Chicago, Ill). Multivariate regression analyses            to a high of 24.4% for environmental and skin allergies.
included type of health insurance (public, private, unin-             Patterns in highest to lowest prevalence rates across health
sured) in a series of logistic regression analyses using              conditions was similar for children with either public or
“privately insured” as the reference variable and control-            private health insurance (Figure 1). Publicly insured
ling for child’s age, sex, race, ethnicity, primary household         children had a 1.39 greater adjusted odds (Table 2) of expe-
language, and household income. For quality of care vari-             riencing 1 or more of the 20 chronic health conditions
ables, the special health care needs status of the child was          compared with privately insured children (47.4% vs
also included in regression models. SPSS version 15.0                 42.3%; 95% CI, 1.25–1.54). Publicly insured children are
(SPSS Inc, Chicago, Ill) was used. Regression results for             also significantly more likely than privately insured chil-
each variable included in these models is available,                  dren to currently experience nearly each of the individual
although not fully reported here due to space limitations.            conditions assessed (P < .05; Figure 1 and Appendix B,
   Finally, a test for the presence of statistical outliers in        Table B1).
state distributions of prevalence of health problems and
quality of care scores was conducted to assess the degree             THE PREVALENCE OF ALL CONDITIONS VARIED
to which national rates and ranges across states might be             SUBSTANTIALLY ACROSS STATES
impacted by extreme values (Grubbs test). This test was                  Prevalence rates varied from nearly 2 times to over
run for each of the 28 health variables assessed (20 chronic          3 times across states for attention-deficit/hyperactivity
conditions, 2 health risks, 6 health summary variables) and           disorder (3.4%–11.0%; P < .001), asthma (5.2%–14.4%;
each quality of care variable, for all children and separately        P < .001), chronic ear infections (4.1%–10.4%; P < .001),
for children with public or private sector health insurance.          depression (1.2%–3.8%; P < .05), and overweight or
                                                                      obese (23.1%–44.4%; P < .001). In addition to the 20
                        RESULTS                                       chronic health conditions assessed, an even larger group
PREVALENCE OF HEALTH PROBLEMS                                         of children aged 10 to 17 years were identified as being
                                                                      overweight or obese (31.6%), and 26.4% of children under
PREVALENCE AND COMPLEXITY OF SPECIAL HEALTH                           age 6 years were estimated as having a moderate to high
CARE NEEDS                                                            risk of chronic developmental, social and behavioral
  Based on CSHCN screener results, 14.16 million                      delays based on the Parents Evaluation of Developmental
(19.2%) of the estimated 73.76 million children in the                Status items included in the 2007 NSCH (26.4%). See
                                                                  4                                                 Exhibit 42
                                                                                                                                                                                                                                                                    S26
                                                                                                                                                                                                                                  Case
                                                                                                                                                                                                                                    BETHELL ET AL




             Table 2. Prevalence of Special Health Care Needs, Chronic Health Problems, and Key Health Risks for All Children Aged 0 to 17 Years, by Type of Health Insurance Coverage*
                                                                                  All Children Aged 0–17 Years              Publicly Insured Children           Privately Insured Children
                                                                                   (N ¼ 91 642) % (Quartiles)              (n ¼ 19 748) % (Quartiles)           (n ¼ 64 165) % (Quartiles)            Adjusted OR (95% CI)†
             CSHCN‡: has ongoing health conditions resulting in above              19.2 (14.5; 17.9; 22.7; 24.4)          23.6 (12.5; 22.9; 30.5; 37.1)         18.1 (13.2; 16.6; 19.8; 23.0)             1.72 (1.49–2.00)
               routine and/or special health care need (CSHCN)
             Chronic condition: currently has $1 of 20 chronic                     43.0 (33.5; 41.2; 47.0; 53.3)          47.4 (28.4; 47.4; 55.8; 61.7)         42.3 (33.8; 39.6; 45.1; 49.5)             1.39 (1.25–1.54)
               conditions (see Appendix B for list of conditions;
               90.2% of CSHCN had $1 from list)
             Multiple conditions: has $2 of 20 conditions assessed                 45.0 (37.1; 43.2; 48.7; 51.1)          52.7 (40.9; 49.7; 59.3; 72.3)         42.1 (35.5; 39.8; 44.1; 48.4)             1.44 (1.24–1.68)
               (among children with at least 1 condition)
               (See Appendix B for condition-specific results)
             Moderate or severe: parent-rated condition                            49.9 (44.0; 47.8; 52.1; 55.3)          57.5 (45.6; 55.4; 62.3; 66.8)         45.6 (40.1; 43.6; 48.3; 52.1)             1.55 (1.35–1.78)
               as greater than mild




5
             Service need complexity: CSHCN with $1 of 20 conditions               60.3 (52.0; 57.9; 65.0; 77.2)          73.4 (58.1; 67.5; 80.1; 91.5)         52.2 (41.6; 49.2; 56.8; 67.7)             2.27 (1.84–2.80)
               assessed who require multiple types of special services,
               beyond primarily prescription medication management
             Health risks/BMI§: meets criteria for being overweight or             31.6 (23.1; 28.4; 33.9; 44.4)          43.2 (27.2; 37.2; 45.3; 52.5)         27.3 (18.4; 23.9; 29.8; 37.8)             1.25 (1.03–1.52)
               obese (aged 10–17 years only)
             Health risks/development: meets criteria for being at risk            26.4 (18.6; 22.7; 27.7; 35.2)          32.7 (16.8; 26.6; 36.7; 44.2)         22.1 (14.7; 19.5; 24.2; 26.3)             1.19 (0.96–1.48)
               for developmental, social or behavioral delays
               (aged <6 years)
                *State-specific findings can be found in Appendices C1, C2, and C3. Statistical analysis showed no significant outliers in the distribution across states (Grubbs test). State distribution quartiles are shown
             in parentheses (0% lowest across states, 25%, 75%, and 100% highest across states).
                †Adjusted for child’s age, sex, race/ethnicity, and household income using logistic regression analysis. OR ¼ odds ratio; CI ¼ confidence interval.
                ‡CSHCN ¼ children with special health care needs.
                §BMI ¼ body mass index.
                                                                                                                                                                                                                                       2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 205 of 427
                                                                                                                                                                                                                                                                                            ACADEMIC PEDIATRICS




Exhibit 42
ACADEMIC PEDIATRICS
         Case 2:20-cv-02470-WBS-JDP Document 5CHILDREN
                                                Filed ’12/29/20
                                                       S HEALTH AND QUALITY OF CARE
                                                                   Page 206 of 427                                                     S27




Figure 1. Prevalence of current chronic health problems and key health risks for children with public versus private sector health insurance
(aged 0–17 years unless otherwise noted).

Appendix B, Table B1, for prevalence results for all 20                 moderate/severe by parents of publicly insured children
conditions.                                                             and statistical difference from privately insured children.
                                                                        Children with conditions who also met criteria for having
SEVERITY OF HEALTH PROBLEMS                                             a special health care need were much more likely to have
   Half of all children (49.9%), 57.5% of publicly insured              their conditions rated as moderate or severe versus mild
children, and 45.6% of privately insured children who expe-             (Appendix B, Table B1). For instance, 38.6% of children
rienced the health conditions evaluated had parents who                 who currently have asthma had parents reporting their
described these conditions as being moderate or severe                  condition was moderate or severe, compared with 65.1%
(vs mild, as is expected for many conditions, especially if             of children with asthma who also met criteria for having
appropriate health care is received). The adjusted odds                 a special health care need.
that parents of publicly insured children would rate their
children’s conditions as moderate or severe (vs mild) was               PREVALENCE OF MULTIPLE CONDITIONS
1.55 greater than for parents of privately insured children                Forty-five percent of children with any 1 of the 20
(95% CI, 1.35–1.78, Table 2). Appendix B, Table B1,                     chronic health conditions assessed had more than 1 condi-
includes data on the conditions most commonly rated as                  tion, meaning that nearly 1 in 5 (19.6%) of all children aged
                                                                    6                                                     Exhibit 42
S28        BETHELL ET AL                                           ACADEMIC PEDIATRICS
         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 207 of 427




Figure 2. Healthcare quality and system performance measure scores comparing children with private and public sector health insurance.
*Adjusted odds ratio compares public versus privately insured children, with adjustment for age, sex, race/ethnicity, income, and children with
special health care needs status using logistic regression. (G) State distribution has outliers. State findings are in Appendix C, Tables C1
through C3. OR indicates odds ratio.



0 to 17 years currently experience at least 2 of the condi-                  Although evaluated and available upon request, space
tions assessed. More than half of all publicly insured chil-              limitations prevent an in-depth summary of variations
dren (52.7%) and over three fourths (78.6%) of these                      observed in condition prevalence, severity, and complexity
publicly insured who also qualified as having a special                   across states and according to a child’s race/ethnicity, house-
health care need (CSHCN) had 2 or more of the 20 health                   hold income, or household primary language. To briefly
conditions assessed, rates substantially higher than for their            summarize race/ethnicity and household income variations
privately insured counterparts. As shown in Table 2,                      for publicly insured children, a consistent finding generally
publicly insured children had a 1.44 greater adjusted                     included a pattern of lower rates of prevalence of special
odds of having multiple conditions compared with                          needs and specific health conditions for Asian children
privately insured children (95% CI, 1.24–1.68).                           and for Hispanic children living in households with Spanish
                                                                      7                                                      Exhibit 42
ACADEMIC PEDIATRICS
        Case 2:20-cv-02470-WBS-JDP Document 5CHILDREN
                                               Filed ’12/29/20
                                                      S HEALTH AND QUALITY OF CARE
                                                                  Page 208 of 427                                             S29


as their primary household language. This is a pattern              that their insurance was not adequate. Children with
consistent with prior research. White, black, and Hispanic          diabetes (25.1%), asthma (26.5%), and environmental or
children living in English-speaking households were more            skin allergies (26.2%) were least likely.
similar, although some variations were observed depending
upon the health condition evaluated. Although prevalence            PREVENTIVE MEDICAL CARE VISITS
rates varied by race/ethnicity, once identified as having              Most parents reported that their children had at least 1
a health condition or special health care need, groups were         preventive health care visit during the past 12 months
more similar. For example, although publicly insured                (88.5%), although this was less commonly reported for
Hispanic children were less likely to have parents who re-          older children (96.0% for children aged 0–5 years and
ported a current health condition among the 20 assessed             84.8% for children aged 6–17 years; P < .05). After
(Hispanic, 30.6%; white, 50.4%; black, 51.3%), Hispanic             accounting for variations in age distribution and other
children were similarly likely to have their conditions rated       factors, overall, publicly insured children had 1.36 greater
moderate or severe (vs mild; Hispanic, 46.4%; white,                odds of having a preventive care visit in the last year
49.7%; black, 43.9%). For publicly insured children, overall        compared with privately insured children (95% CI, 1.11–
prevalence of having a health condition was generally               1.65); Figure 2). Prevalence of preventive visits was similar
similar across household income groups, although it was             across race/ethnicity groups for children aged under 6 years
more variable on a condition by condition basis.                    and was higher for black children aged 6 to 17 years (P <
                                                                    .05). Only small differences were observed according to
HEALTH CARE QUALITY AND SYSTEM PERFORMANCE                          a child’s household income. Prevalence differences across
INSURANCE CONSISTENCY                                               states were particularly large for children aged 6 to 17 years
   Approximately 1 in 6 (15.1%), or 11.1 million children           (69.1%–96.9%; P < .05). Children with diabetes (98.2%),
aged 0 to 17 years, experienced gaps in health insurance            those aged under 6 years at risk for developmental or behav-
coverage during the past 12 months, including the 9.2%              ioral problems (95.2%), and children aged 2 to 17 years
of children who were estimated to be uninsured. This varied         with developmental delay (93.8%) were most likely to
nearly fivefold across states, from 5.7% in Massachusetts to        have at least 1 preventive care visit. Children aged 10 to
26.2% in Texas. Adjusted results revealed that publicly             17 years who were overweight or obese (84.3%) or with
insured children had more than double the odds of experi-           migraine headaches (86.8%) were least likely. It is impor-
encing a gap in coverage compared with privately insured            tant to note that publicly insured CSHCN were more likely
children (AOR 2.25, 95% CI, 1.72–2.93; Figure 2).                   to have had at least 1 preventive visit in the past year
Among publicly insured children, gaps in insurance                  compared with those who did not meet criteria for having
coverage were highest for Hispanic children (15.2%)                 a special health care need (AOR 1.65, 95% CI, 1.34–2.04).
and lowest for Asian children (6.7%; P < .05). Publicly
insured children from poorer households (<200% federal              DEVELOPMENTAL SCREENING FOR YOUNG CHILDREN
poverty level) were more likely than publicly insured chil-            Nearly 20% of children aged 10 to 76 months were
dren from higher income households (>400% federal                   reported by their parents to have been screened for develop-
poverty level) to have gaps in insurance coverage (13%              ment, social or behavioral delays using standardized parent-
vs 6.0%; P < .001).                                                 completed tools, which is one primary assessment method
                                                                    recommended by the American Academy of Pediatrics.32
ADEQUACY OF INSURANCE                                               Publicly insured children had a higher frequency of parents
   Among children with current health insurance, 15.7               reporting such screening compared with privately insured
million (23.5%) had parents who reported their coverage             children (23.6% vs 17.8%; P < .001). Adjusted results re-
was never or only sometimes adequate in terms of                    vealed that publicly insured children had 1.34 greater
coverage, access to, and costs of needed health care for            odds of receiving a screening compared with privately
their child. Reports of insurance inadequacy ranged from            insured children under age 6 (95% CI, 1.05–1.70;
16.2% in Hawaii to 31.3% in Minnesota. Publicly insured             Figure 2). Among publicly insured children, screening rates
children had a lower reported frequency of inadequate               were highest for black children (30.6%) and lowest for
insurance compared with privately insured children                  Asian children (20.2%). The range across states in the prev-
(18.6% vs 25.8%; Figure 2).                                         alence of screening was substantial (10.7%–47.0%).
   Among publicly insured children, whites had the lowest
frequency of reported inadequate insurance (15%), a rate            PREVENTIVE DENTAL CARE VISITS
statistically different from that of Hispanics (20.6%), black          Results show that 78.4% of children had at least 1
children (20.3%), and Asian children (26.9%; P < .05).              preventive dental care visit in the past year. Prevalence
Notably, although the least likely to be uninsured or have          was somewhat higher for children with private health
gaps in health insurance, Asian children were most likely           insurance compared with publicly insured children
to be reported to have inadequate insurance (26.9%).                (82.4% vs 76.2%). However, adjusted results revealed
Children with brain injury (40.4%), vision problems not             that publicly insured children had 1.37 greater odds of
corrected by glasses (37.2%), and migraine headaches                having parents report that their child had attended a preven-
(34.2%) were most likely to have parents who reported               tive dental visit compared with parents of privately insured
                                                                8                                                 Exhibit 42
S30       BETHELL ET AL                                           ACADEMIC PEDIATRICS
        Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 209 of 427
children (95% CI, 1.13–1.66; Figure 2) Among publicly               MINIMAL QUALITY OF CARE COMPOSITE INDEX
insured children, Asian children were least likely to have             Fewer than half of all US children (45.3%) met criteria
parents reporting a preventive dental visit (81.4%).                for the minimal quality indicator (insurance usually or
Although less pronounced than for preventive medical                always adequate, at least 1 preventive care visit, and
care visits, substantial variation was observed across states       meeting medical home criteria), with wide variations across
(68.5%–86.9%; P < .05).                                             states, ranging from 35.7% to 57.9% (Figure 3). Older
                                                                    children (40.9% for children aged 12–17 years), CSHCN
ACCESS TO SPECIALISTS AND MENTAL HEALTH SERVICES                    (38.2%), and publicly insured children (37.5%) scored
   Nearly one third of publicly insured children whose              positively on this minimal quality of care composite
parents reported needed specialist care also had problems           measure less frequently than younger, healthy, and
accessing this specialist care (32.4%). This is substantially       privately insured children. Among health conditions, chil-
higher than for privately insured children (18.0%; P <.05),         dren with autism were least likely (22.8%) to score posi-
with adjusted odds of 1.29 (95% CI, 1.03–1.62; Figure 2).           tively on this minimal quality index, and children with
Problems accessing needed specialist care were most likely          chronic ear infections, asthma and either food, environ-
for publicly insured Asian children (41.5%), followed by            mental, or skin allergies were most likely to score positively
Hispanic and black children (36.9% and 36.3%, respec-               among all chronic conditions assessed in this study (39.9%,
tively). Specialist care access problems were equally likely        39.4%, 40.6%, and 45.0%, respectively).
for lower income children, regardless of their source of               Additional variations on quality of care across subgroups
insurance.                                                          of all children, and specifically for children with public
   Rates of not obtaining mental health services for condi-         sector health insurance, are available. For more information
tions that required such treatment or counseling were               on these findings please contact the first author.
similar for public (40.2%) and privately insured (36.6%)
children after adjustment for other factors (AOR 1.06,              SUMMARY OF DIFFERENCES OBSERVED ACROSS
95% CI, 0.78–1.48; Figure 2). Wide ranges were observed             US STATES
across states for both publicly insured children (14.4%–
                                                                       Highlights of differences across US states (including the
66.3%; P < .05) and privately insured children (15.2%–
                                                                    District of Columbia) in the prevalence of health problems
58.5%; P < .05). Among publicly insured children,
                                                                    and scores on health care quality measures have been
Hispanic, Asian, and black children more often experi-
                                                                    referenced throughout this paper, and more state-specific
enced not receiving needed mental health services
                                                                    findings are available in Appendix C, Tables C1 through
compared with white children (51.3%, 45.5%, 44.2%,
                                                                    C3. In addition, state-specific profiles for most of the
and 34.9%, respectively). Publicly insured children living
                                                                    measures assessed in this study can be downloaded from
in households with incomes above 400% of the federal
                                                                    http://www.childhealthdata.org or obtained from the first
poverty level were significantly less likely (31.0%) to fail
                                                                    author.
to receive needed mental health services compared with
                                                                       As noted earlier, tests for statistical outliers in distributions
lower income publicly insured children (P < .05).
                                                                    across states were conducted for all of the 28 measures of
                                                                    health problems (20 conditions, 2 health risks, 6 summary
MEDICAL HOME                                                        measures) and each quality of care/system performance
   Fewer than half of publicly insured children (45.4%) and         measure. These tests confirmed that neither the mean preva-
two thirds of privately insured children (66.5%) met the            lence rates in health and quality of care measures across
multipart medical home measurement criteria, with publicly          states (or national average) nor the often wide range in prev-
insured children having 0.75 the odds after adjusting for           alence and performance between the states with the highest
other factors (95% CI, 0.64–0.86; Figure 2). The difference         and lowest prevalence/scores were unduly impacted by or
observed between children with public versus private health         reflective of the presence of extreme values or outliers.
insurance was least notable in terms of differences in having       This was true when assessed for all children, or separately
a personal doctor or nurse (90.8% vs 95.4%) and usual source        for publicly insured and privately insured children. Among
of care (90.5% vs 96.3%), and most notable for receipt of           all measures assessed, there were 5 that did show the pres-
family-centered care (57.0% vs 75.2%). Although the likeli-         ence of extreme values/outliers for 1 more of these popula-
hood of meeting the threshold measure of care coordination          tion groups: 1) prevalence of anxiety, 2) prevalence of
included in the medical home composite measure was lower            Tourette’s syndrome, 3) prevalence of overweight or obesity,
for publicly insured children (62.7% vs 73.8%), the adjusted        4) prevalence of children experiencing 1 or more of the 20
odds ratio comparing public to privately insured children was       health conditions assessed (publicly insured children only),
not significant (AOR 0.84, 95% CI, 0.71–1.00). Publicly             and 5) prevalence of developmental screening for young chil-
insured Hispanic (32.9%) and Asian (33.3%) children were            dren (for all, public, and privately insured). Appendix C,
least likely to have a medical home, followed by publicly           Tables C1 through C3 provide further details on results of
insured black children (40.3%). A 30-point range was                tests for state outliers for key health and quality variables.
observed across states in the proportion of publicly insured           Among the health condition complexity, severity, and
children meeting criteria for having a medical home                 service needs measures summarized in Table 2, a 1.26
(32.9%–62.6%; P < .05; Figure 2).                                   (condition severity) to 1.87 (multiple conditions) times
                                                                9                                                     Exhibit 42
ACADEMIC PEDIATRICS
         Case 2:20-cv-02470-WBS-JDP Document 5CHILDREN
                                                Filed ’12/29/20
                                                       S HEALTH AND QUALITY OF CARE
                                                                   Page 210 of 427                                                   S31




Figure 3. United States map comparing states to the national prevalence on a minimum quality index (assesses the percentage of children
who met medical home criteria, had $1 preventive care visits, and adequate insurance coverage). State-specific prevalences are in Appendix
C, Tables C1 through C3.


difference was observed between the state with the highest             promotion and primary prevention services for all children
versus the lowest prevalence (privately insured across state           with a focus on promoting healthy development and prevent-
ratios, 1.30 to 1.81; publicly insured across state ratios,            ing chronic health problems later in life.
1.46 to 2.97). Excluding the developmental screening                      Although the prevalence and complexity of health
measure, which did include state outliers, a 4.60 fold                 conditions are systematically and notably greater among
(gaps in insurance) to 1.27 fold (preventive dental and                publicly insured children, the majority of children with
medical care visits) difference was observed across states             chronic conditions in the US are nonetheless privately
for quality of care measures (privately insured ratios,                insured. This poses an important consideration in the
6.92 for insurance gaps to 1.19 for preventive dental                  design and implementation of efforts to improve health
care; publicly insured ratios, 5.19 for gaps in insurance to           and health care quality for all children and suggests the
1.16 for preventive medical care). Overall, the 4-system               need for public and private sector partnership and align-
performance measures with the greatest across-state varia-             ment in quality measurement and improvement efforts.
tion were as follows: 1) gaps in health insurance coverage,            Study findings are unique in identifying prevalence rates
2) not receiving needed mental health care, 3) receipt of              for specific conditions and CSHCN by source of
developmental screening using standardized parent-                     insurance—information that can help target priorities for
completed tools, and 4) problems with specialist care                  quality measurement development and enhancement, and
access. See Appendix C, Tables C1 through C3 for more                  quality improvement. The higher prevalence of chronic
details on state variations.                                           conditions highlights the importance of provisions to
                                                                       extend dependent coverage to young adults aged up to 26
                                                                       years set forth in the ACA.
          DISCUSSION AND CONCLUSIONS                                      Examining condition-specific clinical quality of care was
   This study supports CHIPRA and ACA emphasis on                      beyond the scope of the NSCH. However, the survey
improving healthcare system performance in areas of                    provides clinically relevant health care quality information
insurance duration and adequacy, health care access,                   pertaining to all conditions (eg, medical home) and to several
chronic condition management, and health promotion                     CHIPRA-required measurement topics. For example, the
and disease prevention. Results are especially supportive              inclusion of body mass index documentation as a preventive
of legislative goals focused on consistency of insurance,              measure in the initial core set1 is well supported by the
access to mental health and specialist care, preventive                finding that 43.2% of publicly insured children aged 10 to
and developmental services, care coordination, family-                 17 years are overweight or obese. Similarly, the preventive
centered care, and medical home and most integrated care               measure of use of standardized screening tools for assessing
setting. Study findings document the presence of a chronic             developmental, social or behavioral delays as well as the
health condition or substantial health risk for the majority           adolescent well-visit measure will help reveal substantial
of US children, highlighting the importance of the ACA                 additional numbers of children and youth in need. Future
provisions to eliminate preexisting condition exclusive prac-          measures should address prevention and early and appro-
tices and the emphasis in both CHIPRA and ACA on health                priate diagnosis and treatment of health risks and problems
                                                                  10                                                     Exhibit 42
S32       BETHELL ET AL                                           ACADEMIC PEDIATRICS
        Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 211 of 427
essential to maximizing the lifecourse health trajectories          Although national surveys have been a standard resource
of all children. Given the prevalence of specific chronic        for estimating the prevalence of health conditions in the US
conditions in children, consideration of additional quality      population, there are, nonetheless, limitations to the use of
measures for asthma, attention-deficit/hyperactivity dis-        surveys such as the NSCH. A comprehensive assessment of
order, chronic ear infections, and those for learning disabil-   health needs and quality of care also requires the use of
ities is supportable. In addition, as put forth by the           medical record and administrative data. One limitation of
Subcommittee on Quality Measures for Children’s Health-          surveys such as the NSCH is the inability to ask about all
care in Medicaid and CHIP,1 increased attention to measures      possible health conditions in children or their detailed clin-
of specialty care and care coordination are indicated. Data      ical presentation. Specific to the NSCH, with the exception
suggest that prime areas for quality measure development         of chronic ear infections, the NSCH does not ask about
or enhancement include care for allergies, behavior and          many common acute conditions in childhood that lead to
conduct problems, migraine headaches, speech problems,           use of health services (eg, upper respiratory infections,
anxiety, and depression. All condition-specific quality          urinary tract infections) and for which quality measure-
measure development should keep in mind the high propor-         ment is also important. Another limitation of the NSCH
tion of children with multiple conditions, the many common       is its general lack of condition-specific clinical quality
quality of care and system performance needs of children         measures. Despite these limitations and the distinct sources
regardless of their conditions, and the wide variation in        of quality information provided through other types of data
severity and health care needs among children with any           (eg, medical charts, administrative data), overall conclu-
single health condition.                                         sions on the leading health problems and quality of care
   Compared with privately insured children, those with          set forth here are consistent with prior studies that used
public insurance experienced lower quality of care,              medical chart and clinical administrative data.3,23,35,36
including gaps in health insurance and problems accessing        This lends confidence to our conclusions that at least half
specialist care and on a multipart medical home composite        of all children in the United States today currently
measure. Exceptions include that publicly insured children       experience 1 or more health conditions and/or have
scored better on “insurance adequacy,” receipt of a stan-        a substantial risk to their health, and that fewer than 50%
dardized developmental screening, and having preventive          of children receive health care that meets a basic level of
care visits. After adjustment, these children were similar       quality of care.
to privately insured children on rates of not receiving
needed mental health services, the care coordination sub-
domain measure within the medical home measure, having                              ACKNOWLEDGMENTS
problems accessing specialist care, and meeting a minimal           This paper is based on a report prepared for the Agency for Healthcare
                                                                 Research and Quality through purchase order HHSP233200900801P by
quality of care index. Such similarities speak to the perva-
                                                                 the US Department of Health and Human Services (HHS), with funds
sive nature of availability, coverage, and access issues for     provided by the HHS Centers for Medicare & Medicaid Services. This
mental health services in the United States, as well as the      study was also supported by The Child and Adolescent Health Measure-
system-wide problem of care coordination and accessing           ment Initiative’s Data Resource Center for Child and Adolescent Health,
specialist care for all children. Findings showing the           which is funded by the Maternal and Child Health Bureau through Coop-
                                                                 erative Agreement 1-U59-MC06980-01.
substantially higher severity and complexity of conditions
among children who also meet criteria for having a special
health care need support stratifying CHIPRA’s emphasis                            SUPPLEMENTARY DATA
on quality measure scores for this important subgroup of
children (CSHCN). Similarly, consistent race/ethnicity             Supplementary data associated with this article can be
disparities in quality of care measures confirm consider-        found, in the online version, at doi:10.1016/j.acap.2010.
ation of quality of care separately for race/ethnicity           08.011.
subgroups.
   This study documents the wide variation across states                                  REFERENCES
in the prevalence of health problems and in system
                                                                  1. Centers for Medicare & Medicaid Services. Children’s Health Insur-
performance and access to care. Consideration should                 ance Program Reauthorization Act (CHIPRA) of 2009. Available at:
be given to these findings in the implementation and eval-           http://www.cms.hhs.gov/chipra. Accessed January 28, 2010.
uation of the CHIPRA legislation and in identifying               2. US Department of Health and Human Services, Health Resources and
promising practices and cross-state learning opportunities           Services Administration, Maternal and Child Health Bureau. The
                                                                     National Survey of Children’s Health 2007. Rockville, Md: US
to improve system performance and quality of care for all
                                                                     Department of Health and Human Services; 2009.
US children. Given its broad scope and ability to reliably        3. Miller MR, Gergen P, Honour M, Zhan CL. Burden of illness for chil-
measure in a standardized manner a wide range of health              dren and where we stand in measuring the quality of this health care.
problems and critical aspects of system performance at               Ambul Pediatr. 2005;5:268–278.
the child level, as well as by source of insurance, race,         4. McDonald KM, Davies SM, Haberland CA, et al. Preliminary assess-
                                                                     ment of pediatric health care quality and patient safety in the united
ethnicity, income, and CSHCN, the NSCH and similar
                                                                     states using readily available administrative data. Pediatrics. 2008;
national- and state-level surveys might be considered                122:e416–e425.
a platform for quality measurement from the family                5. Simpson L, Dougherty D, Krause D, et al. Measuring children’s
perspective.                                                         health care quality. Am J Med Qual. 2007;22:80–84.

                                                             11                                                         Exhibit 42
ACADEMIC PEDIATRICS
          Case 2:20-cv-02470-WBS-JDP Document 5CHILDREN
                                                 Filed ’12/29/20
                                                        S HEALTH AND QUALITY OF CARE
                                                                    Page 212 of 427                                                                  S33


 6. Victorino CC, Gauthier AH. The social determinants of child health:       23. Mangione-Smith R, DeCristofaro A, Setodji C, et al. The quality of
    Variations across health outcomes–a population-based cross-sectional          ambulatory care delivered to children in the United States. New
    analysis. BMC Pediatr. 2009;9:53.                                             Engl J Med. 2007;357:1515–1523.
 7. Flores G, Tomany-Korman SC. The language spoken at home and               24. Blumberg SJ, Foster EB, Frasier AM, et al. Design and operation of
    disparities in medical and dental health, access to care, and use of          the National Survey of Children’s Health, 2007. Hyattsville, Md:
    services in US children. Pediatrics. 2008;121:e1703–e1714.                    National Center for Health Statistics; 2009.
 8. Kogan MD, Newacheck PW, Honberg L, Strickland B. Association              25. National Survey of Children’s Health. Data Resource Center. Avail-
    between underinsurance and access to care among children with special         able at: http://www.nschdata.org. Accessed January 28, 2010.
    health care needs in the united states. Pediatrics. 2005;116:1162–1169.   26. National Data Resource Center for Child and Adolescent Health.
 9. Halterman JS, Montes G, Shone LP, Szilagyi PG. The impact of health           Child and Adolescent Health Measurement Initiative (CAHMI).
    insurance gaps on access to care among children with asthma in the            2007 National Survey of Children’s Health SPSS Codebook. Avail-
    United States. Ambul Pediatr. 2008;8:43–49.                                   able at: http://nschdata.org/Viewdocument.aspx?item=519. Accessed
10. Larson K, Halfon N. Family income gradients in the health and health          February 2, 2010.
    care access of US children. Matern Child Health J. 2009;14:332–342.       27. Bethell CD, Read D, Stein R, et al. Identifying children with special
11. Liu J, Probst JC, Martin AB, et al. Disparities in dental insurance           health care needs: development and evaluation of a short screening
    coverage and dental care among US children: the national survey of            instrument. Ambul Pediatr. 2002;2:38–48.
    children’s health. Pediatrics. 2007;119(suppl 1):S12–S21.                 28. Bramlett MD, Read D, Bethell C, Blumberg SJ. Differentiating
12. Lykens KA, Fulda KG, Bae S, Singh KP. Differences in risk factors for         subgroups of children with special health care needs by health status
    children with special health care needs (CSHCN) receiving needed              and complexity of health care needs. Matern Child Health J. 2009;13:
    specialty care by socioeconomic status. BMC Pediatr. 2009;9:48.               151–163.
13. Bethell CD, Read D, Goodman E, et al. Consistently inconsistent:          29. Simon AE, Chan KS, Forrest CB. Assessment of children’s health-
    a snapshot of across and within state disparities in the prevalence of        related quality of life in the United States with a multidimensional
    childhood obesity and overweight. Pediatrics. 2009;123(Suppl 5):              index. Pediatrics. 2008;121:e118–e126.
    S277–S286.                                                                30. Blumberg SJ, Foster EB, Frasier AM, Satorius J, Skalland BJ, Nysse-
14. Turchi R, Pomponio A, Bethell C, et al. Care coordination for                 Carris KL, et al. Design and operation of the National Survey of Child-
    CYSHCN: examining experiences from the National Survey of                     ren’s Health, 2007. Vital Health Stat. 2009. May 21 [cited 2010 Feb 11].
    Children With Special Health Care Needs. Pediatrics. 2009;                    Available at: http://ftp.cdc.gov/pub/Health_Statistics/NCHS/slaits/
    124(suppl):S428–S434.                                                         nsch07/2_Methodology_Report/NSCH_Design_and_Operations_
15. Okumura MJ, McPheeters ML, Davis MM. State and national esti-                 052109.pdf. Accessed January 28, 2010.
    mates of insurance coverage and health care utilization for adoles-       31. Glascoe FP, Robertshaw NS. Parents Evaluation of Developmental
    cents with chronic conditions from the national survey of children’s          Status: Developmental Milestones (PEDS: DM). Available at: http://
    health, 2003. J Adolesc Health. 2007;41:343–349.                              www.pedstest.com/dm/. Accessed January 27, 2010.
16. Raphael JL, Guadagnolo BA, Beal AC, Giardino AP. Racial and               32. Child and Adolescent Health Measurement Initiative. Standardized
    ethnic disparities in indicators of a primary care medical home for           developmental screening (SDBS)–measure of SDBS using surveys of
    children. Acad Pediatr. 2009;9:221–227.                                       parents. Available at: http://cahmi.org/pages/Topics.aspx?section¼
17. Stevens GD, Pickering TA, Seid M, Tsai KY. Disparities in the                 12&topic¼25. Accessed January 28, 2010.
    national prevalence of a quality medical home for children with           33. Blanchard LT, Gurka MJ, Blackman JA. Emotional, developmental,
    asthma. Acad Pediatr. 2009;9:234–241.                                         and behavioral health of american children and their families: a report
18. Szilagyi PG, Shone LP, Klein JD, et al. Improved health care among            from the 2003 national survey of children’s health. Pediatrics. 2006;
    children with special health care needs after enrollment into the state       117:e1202–e1212.
    children’s health insurance program. Ambul Pediatr. 2007;7:10–17.         34. Bethell CD, Read D, Blumberg SJ. Health care and well being of chil-
19. Toomey SL, Finkelstein J, Kuhlthau K. Does connection to primary              dren with chronic emotional, behavioral, or developmental problems.
    care matter for children with attention-deficit/hyperactivity disorder?       MMWR Morb Mortal Wkly Rep. 2005;54:985–989.
    Pediatrics. 2008;122:368–374.                                             35. The Child and Adolescent Health Measurement Initiative. Measuring
20. Van Cleave J, Davis MM. Preventive care utilization among children            Medical Home: A Resource Manual for Researchers and Analysts.
    with and without special health care needs: Associations with unmet           Sponsored by the National Center for Health Statistics, Centers for
    need. Ambul Pediatr. 2008;8:305–311.                                          Disease Control and Prevention. US Department of Health and
21. Bethell CD, Simpson LA, Stumbo S, et al. National, state and local            Human Services. 2008. Available at: http://medicalhomedata.org/
    trends in childhood overweight and obesity. Health Affairs. 2010;             Viewdocument.aspx?item=521.
    29:347–356.                                                               36. Kohen DE, Brehaut JC, Garner RE, et al. Conceptualizing childhood
22. Kogan MD, Newacheck P, Blumberg SJ, et al. Underinsurance among               health problems using survey data: a comparison of key indicators.
    children in the United States. New Eng J Med. 363;841-51.                     BMC Pediatr. 2007;7:40.




                                                                          12                                                          Exhibit 42
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 213 of 427




     EXHIBIT 43
Multiple Chronic Conditions Among Outpatient Pediatric Patients, Southeastern Michigan, 2008-2013                                                             7/1/20, 1:29 PM
                      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 214 of 427




    Preventing Chronic Disease



  Multiple Chronic Conditions Among Outpatient
  Pediatric Patients, Southeastern Michigan, 2008–
  2013
  BRIEF — Volume 12 — February 12, 2015


  Michael E. Rezaee, MPH; Martha Pollock, MD
  Suggested citation for this article: Rezaee ME, Pollock M. Multiple Chronic Conditions Among Outpatient Pediatric Patients, Southeastern Michigan, 2008–2013. Prev Chronic
  Dis 2015;12:140397. DOI: http://dx.doi.org/10.5888/pcd12.140397 ! .


  PEER REVIEWED


  PEER REVIEWED




  Abstract
  Studies investigating the prevalence of multiple chronic conditions (MCCs) and their associated health care cost and use
  among pediatric populations have been limited. Among 14,404 pediatric patients receiving outpatient care in
  southeastern Michigan from 2008 through 2013, 82.1% had 0 chronic conditions, 16.2% had 1 chronic condition, and
  1.6% had 2 or more chronic conditions. Greater numbers of chronic conditions signiﬁcantly predicted outpatient cost (β =
  581.7, P < .001), visit frequency (β = 9.1, P < .001), and days between appointments (β = −33.9, P < .001). Further study of
  MCCs among pediatric patients is needed given their increasing prevalence and their associated health care cost and use.

                                                                                                                                                                       Top
  Objective
  Recent research concerning the epidemiology and cost implications of multiple chronic conditions (MCCs) has primarily
  centered on adult patients (1,2). The strong association of MCCs with age, health care use and cost, and reduced quality
  of life is an immense concern for the US health care system, which is preparing to care for a vast and aging baby-boomer
  population. Chronic disease is not unique to adults, however. Approximately 27% of children in the United States have a
  chronic condition and 1 in 15 have MCCs (3). Moreover, research indicates that the prevalence of chronic conditions is on
  the rise among pediatric patients (4,5). Studies investigating health care use and cost in this population have been limited.
  Most research has been conducted on children with special health care needs, which are often considered to include
  MCCs. However, research into children with special health care needs has primarily focused on children with disabilities,
  rather than broader pediatric populations with MCCs. The purpose of our study was to determine the prevalence and
  eﬀect of MCCs among an outpatient population of children in Southeastern Michigan.


https://www.cdc.gov/pcd/issues/2015/14_0397.htm                                                                                                                    Page 1 of 5

                                                                                     1                                                         Exhibit 43
Multiple Chronic Conditions Among Outpatient Pediatric Patients, Southeastern Michigan, 2008-2013                   7/1/20, 1:29 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 215 of 427

  Methods                                                                                                                  Top

  We analyzed outpatient evaluation and management claims for patients under age 18 years and insured by the
  Beaumont Employee Health Plan (BEHP) to study MCC prevalence, cost, and use from 2008 through 2013. The BEHP is a
  regional health insurance provider serving Beaumont Health System employees (eg, physicians, nurses, clerical and
  facilities staﬀ) and their families (spouses and children) in Southeastern Michigan. Beaumont Health System comprises 3
  primary health care campuses (Royal Oak, Troy, Gross Pointe) and several satellite clinics and facilities in metropolitan
  Detroit. The BEHP provides health insurance coverage to approximately 30,000 people annually of whom about 7,000 are
  pediatric patients. The Beaumont Health System Research Institute for Human Investigation Committee (HIC) granted
  approval for this study (HIC no. 2014–051).

  To determine MCC prevalence, the following 10 chronic conditions were identiﬁed by using International Classiﬁcation of
  Diseases, Ninth Revision, Clinical Modiﬁcation (ICD-9-CM) codes assigned to patients’ primary and secondary diagnoses
  on outpatient claims only: attention deﬁcit disorder (ADD), asthma, autism, cancer, depression, diabetes, hyperlipidemia,
  hypertension, obesity, and substance abuse. Chronic conditions selected for this analysis represent a subset of prevalent
  and potentially preventable diseases speciﬁed by the Oﬃce of the Assistant Secretary for Health of the US Department of
  Health and Human Services for the purpose of standardizing MCC research initiatives (6). The conditions selected for the
  subset were those diseases that were deemed relevant to pediatric populations on the basis of the authors’ clinical
  judgment. Patients were organized into the following chronic condition categories: 0 chronic conditions, 1 chronic
  condition, and 2 or more chronic conditions (ie, MCCs).

  Average outpatient cost, number of outpatient visits, and days between appointments were calculated for each chronic
  condition category for each year of the study. Cost was deﬁned as the total dollar amount paid for outpatient services by
  BEHP for each patient during the study period. We examined the crude and adjusted relationship between MCCs and
  outpatient cost, visit frequency, and days between appointments by using linear regression, adjusted for age and sex.
  Using the year 2008 as a reference, adjusted odds ratios for MCC occurrence were calculated for each year of the study
  period using multiple logistic regression. Ten pediatric patients (<0.01%) were dropped from the analysis because of
  missing demographic or outcomes information.

                                                                                                                           Top
  Results
  The study population consisted of 14,404 pediatric patients with an average age of 7.6 years (standard deviation, 6.0 y).
  Among these patients, 82.1% (n = 9,709) had 0 chronic conditions, 16.2% (n = 2,333) had 1 chronic condition, and 1.6% (n
  = 230) had 2 or more chronic conditions (Table 1). Outpatient health care costs for pediatric patients with MCCs were
  almost 4 times that of pediatric patients with no chronic conditions ($1,682.80 vs $460.60). Similarly, pediatric MCC
  patients had signiﬁcantly more outpatient visits (26.1 vs 8.3) and fewer days between appointments (90.2 vs 153.1) than
  patients without chronic conditions. Adjusted regression analyses revealed that greater numbers of chronic conditions
  signiﬁcantly predicted outpatient cost (β = 581.7, P < .001), outpatient visit frequency (β = 9.1, P < .001), and days
  between appointments (β = −33.9, P < .001). Asthma (9%), ADD (5.4%), the combination of asthma and ADD (1%),
  depression (0.6%), and diabetes (0.4%) were the most prevalent chronic conditions in this population (Table 2). These
  chronic conditions accounted for 30% of the BEHP’s total pediatric outpatient cost.

  From 2008 through 2013, the proportion of pediatric patients with chronic conditions rose from 9.8% to 13.8% in this
  population. Compared with 2008, the adjusted odds of having a chronic condition in 2013 were 1.5 (95% conﬁdence
  interval, 1.3–1.6). Despite rising chronic condition prevalence, average outpatient cost, visit frequency, and days between
  appointments did not grow signiﬁcantly over time. However, total outpatient cost and visits increased for chronic


https://www.cdc.gov/pcd/issues/2015/14_0397.htm                                                                        Page 2 of 5

                                                                             2                           Exhibit 43
Multiple Chronic Conditions Among Outpatient Pediatric Patients, Southeastern Michigan, 2008-2013                   7/1/20, 1:29 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 216 of 427
  condition patients during the study period, and total days between appointments decreased. Throughout the study
  period asthma was consistently a highly prevalent chronic condition, aﬀecting approximately 6% of the population each
  year. The most growth in prevalence occurred among patients with diagnosed ADD (3.2% to 6.8%) and depression (0.3%
  to 1.0%). By 2013 ADD was the most prevalent chronic condition among pediatric patients.

                                                                                                                           Top
  Discussion
  Our study demonstrates that prevalence of MCCs among pediatric patients is increasing along with associated health
  care costs and oﬃce visits, whereas time between outpatient appointments is decreasing. We found that the top 5 most
  prevalent chronic conditions accounted for over 30% of outpatient costs attributable to pediatric patients.

  An inpatient study by Zhong and colleagues found that more than 40% of pediatric patients had 1 chronic condition,
  whereas 17% had MCCs (7). Our investigation yielded much lower estimates because we studied an outpatient pediatric
  population; outpatients are less likely than hospitalized patients to have chronic diseases. However, as in our analysis,
  Zhong et al found that health care costs increased substantially with increasing numbers of chronic conditions (7). MCCs
  among pediatric patients have also been associated with increased use of in-hospital resources (8). Although we did not
  study costs associated with speciﬁc outpatient procedures, as Simon et al did (8), we found that pediatric MCC patients
  had signiﬁcantly more outpatient visits than patients with no chronic conditions.

  Chronic conditions can aﬀect a child’s emotional, physical, and social development and often have lasting health and
  health care consequences (9,10). Unlike adults with MCCs, children with MCCs face unique challenges to treatment
  adherence, disease acceptance, lifestyle modiﬁcation, care coordination, reduction of exposure to chronic condition risk
  factors, and transitioning to adult health care settings (11). Recently published MCC research does not identify children as
  a population requiring future investigation (12,13). Given the adverse personal burden experienced by children with
  chronic conditions and the eﬀect these conditions have on health care use and cost as demonstrated by this study, this
  population warrants more in-depth examination, especially given that these patients are likely to develop additional
  health problems and grow even more clinically complex as they age.

  An important limitation of this study is that our results may not be applicable to children whose parents are unemployed.
  Our analysis captures data on pediatric patients whose parents have diverse occupations in terms of salary (eg, clinicians,
  laboratory technicians, clerical staﬀ). However, it would be inappropriate to apply our results to uninsured, unemployed,
  or Medicaid populations. We know that people at the greatest risk for acquiring chronic conditions are those from low
  social and economic classes (14), who were not represented in our study. Thus, our results probably underestimate the
  prevalence and burden of MCCs among children in Southeastern, Michigan. Another limitation of this study is the use of
  ICD-9-CM codes to identify chronic conditions. The validity of diagnosis codes could have been improved if additional
  clinical or laboratory data had been available. Additionally, our results probably underestimate the prevalence of chronic
  conditions overall in this population because we did not identify additional chronic illnesses, including cerebral palsy,
  cystic ﬁbrosis, disorders of malnutrition, consequences of low birth weight, or congenital defects. The greater the number
  of chronic conditions considered in MCC studies, the higher the MCC prevalence found (15). Lastly, important covariates
  associated with chronic conditions, such as socioeconomic status, ethnicity/race, and exposure to tobacco smoke, were
  not available for adjusted analyses, which may have resulted in overestimation of regression results.

  Our investigation helps to demonstrate the importance of studying MCCs among pediatric patients, because MCCs are
  growing in prevalence and are associated with increased health care use and cost. Asthma, ADD, depression, and
  diabetes are prevalent and costly chronic conditions among children and are appropriate targets for intervention.



https://www.cdc.gov/pcd/issues/2015/14_0397.htm                                                                        Page 3 of 5

                                                                             3                           Exhibit 43
Multiple Chronic Conditions Among Outpatient Pediatric Patients, Southeastern Michigan, 2008-2013                    7/1/20, 1:29 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 217 of 427

  Author Information                                                                                                        Top


  Corresponding Author: Michael E. Rezaee, 216 O’Dowd Hall, 2200 N. Squirrel, Rochester, MI 48309. Telephone: 603-303-
  8260. Email: merezaee@oakland.edu.

  Author Aﬃliation: Martha Pollock, Oakland University William Beaumont School of Medicine, Rochester, Michigan.

                                                                                                                            Top
  References
    1. Steiner CA, Friedman B. Hospital utilization, costs, and mortality for adults with multiple chronic conditions,
       Nationwide Inpatient Sample, 2009. Prev Chronic Dis 2013;10:E62. CrossRef ! PubMed !
    2. Lochner KA, Cox CS. Prevalence of multiple chronic conditions among Medicare beneﬁciaries, United States, 2010.
       Prev Chronic Dis 2013;10:E61. CrossRef ! PubMed !
    3. Andereson G. Chronic care: making the case for ongoing care. Princeton (NJ): Robert Wood Johnson Foundation;
       2010. http://www.rwjf.org/content/dam/farm/reports/reports/2010/rwjf54583. Accessed September 1, 2014.
    4. Van Cleave J, Gortmaker SL, Perrin JM. Dynamics of obesity and chronic health conditions among children and youth.
       JAMA 2010;303(7):623–30. CrossRef ! PubMed !
    5. Perrin JM, Bloom SR, Gortmaker SL. The increase of childhood chronic conditions in the United States. JAMA
       2007;297(24):2755–9. CrossRef ! PubMed !
    6. Goodman RA, Posner SF, Huang ES, Parekh AK, Koh HK. Deﬁning and measuring chronic conditions: imperatives for
       research, policy, program, and practice. Prev Chronic Dis 2013;10:E66. CrossRef ! PubMed !
    7. Zhong W, Finnie DM, Shah ND, Wagie AE, St Sauver JL, Jacobson DJ, et al. Eﬀect of multiple chronic diseases on health
       care expenditures in childhood. J Prim Care Community Health 2015;6(1):2–9. CrossRef ! PubMed !
    8. Simon TD, Berry J, Feudtner C, Stone BL, Sheng X, Bratton SL, et al. Children with complex chronic conditions in
       inpatient hospital settings in the United States. Pediatrics 2010;126(4):647–55. CrossRef ! PubMed !
    9. Zylke JW, DeAngelis CD. Pediatric chronic diseases—stealing childhood. JAMA 2007;297(24):2765–6. CrossRef !
       PubMed !
   10. Suris JC, Michaud PA, Viner R. The adolescent with a chronic condition. Part I: developmental issues. Arch Dis Child
       2004;89(10):938–42. CrossRef ! PubMed !
   11. Michaud P-A, Suris J-C, Viner R. The adolescent with a chronic condition. Part II: healthcare provision. Arch Dis Child
       2004;89(10):943–9. CrossRef ! PubMed !
   12. LeRoy L, Bayliss E, Domino M, Miller BF, Rust G, Gerteis J, AHRQ MCC Research Network. The Agency for Healthcare
       Research and Quality Multiple Chronic Conditions Research Network: overview of research contributions and future
       priorities. Med Care 2014;52(Suppl 3):S15–22. CrossRef ! PubMed !
   13. Tinetti ME, Basu J. Research on multiple chronic conditions: where we are and where we need to go. Med Care
       2014;52(Suppl 3):S3–6. Erratum in Med Care 2014;52(6):572. CrossRef ! PubMed !
   14. World Health Organization. Chronic diseases and their common risk factors. 2006.
       http://www.who.int/chp/chronic_disease_report/media/Factsheet1.pdf. Accessed September 14, 2014
   15. Rezaee ME, LeRoy L, White A, Oppenheim E, Carlson K, Wasserman M. Understanding the high prevalence of low-
       prevalence chronic disease combinations: databases and methods for research. 2013.
       http://aspe.hhs.gov/sp/reports/2013/LowPrevMCCData/rpt_LowPrevMCCData.pdf. Accessed September 1, 2014.




https://www.cdc.gov/pcd/issues/2015/14_0397.htm                                                                          Page 4 of 5

                                                                             4                            Exhibit 43
Multiple Chronic Conditions Among Outpatient Pediatric Patients, Southeastern Michigan, 2008-2013                                                          7/1/20, 1:29 PM
                          Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 218 of 427

  Tables                                                                                                                                                          Top



  Table 1. Prevalence and Outcomes by Number of Chronic Conditions for Children Under 18 Years
  of Age (n = 14,404) in the Beaumont Employee Health Plan, Southeastern Michigan, 2008–2013
      No. of Chronic           Percentage of Pediatric Population With         Average Outpatient      Average No. of Outpatient       Average No. Days Between
      Conditions                             Conditionsa                            Cost, $                     Visits                       Appointments

      0                                                                 82.1                  460.5                           8.3                                153.1

      1                                                                 16.2                 1,000.2                         16.9                                122.6

      ≥2                                                                 1.6                 1,682.8                         26.1                                 90.2

  a
      Percentages do not add to 100 because of rounding.




  Table 2. Prevalence and Associated Outpatient Cost for the Top 5 Chronic Conditions Among
  Children Under 18 Years of Age (n = 14,404) in the Beaumont Employee Health Plan,
  Southeastern Michigan, 2008–2013
      Chronic Condition    No. of Pediatric Patients       Percentage of Pediatric Population With Conditions     Total Outpatient Cost, $    Total Outpatient Cost, %

      Asthma                                       1,298                                                    9.0                  1,394,594                        17.0

      ADD                                           780                                                     5.4                     671,444                        8.2

      Asthma and ADD                                148                                                     1.0                     250,451                        3.1

      Depression                                     87                                                     0.6                      71,531                        0.8

      Diabetes                                       60                                                     0.4                      65,234                        0.7


  Abbreviation: ADD, attention deficit disorder.



                                                                                                                                                                  Top
                                                                                                                                Page last reviewed: February 5, 2015
                                                                          Content source: National Center for Chronic Disease Prevention and Health Promotion




https://www.cdc.gov/pcd/issues/2015/14_0397.htm                                                                                                               Page 5 of 5

                                                                                      5                                                       Exhibit 43
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 219 of 427




     EXHIBIT 44
                      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 220 of 427
                  ORIGINAL CONTRIBUTION




            Dynamics of Obesity and Chronic Health
            Conditions Among Children and Youth
            Jeanne Van Cleave, MD                         Context Rates of obesity and other childhood chronic conditions have increased over
            Steven L. Gortmaker, PhD                      recent decades. Patterns of how conditions change over time have not been widely
                                                          examined.
            James M. Perrin, MD
                                                          Objective To evaluate change in prevalence of obesity and other chronic condi-



            O
                         VER THE PAST 30 YEARS, THE       tions in US children, including incidence, remission, and prevalence.
                          prevalence of chronic con-      Design, Setting, and Participants Prospective study using the National Longi-
                          ditions in children and         tudinal Survey of Youth–Child Cohort (1988-2006) of 3 nationally representative co-
                          adolescents has increased,1     horts of children. Children were aged 2 through 8 years at the beginning of each study
            particularly for asthma,2 obesity,3 and       period, and cohorts were followed up for 6 years, from 1988 to 1994 (cohort 1, n=2337),
            behavior/learning problems (eg, atten-        1994 to 2000 (cohort 2, n=1759), and 2000 to 2006 (n=905).
            tion-deficit/hyperactivity disorder).4        Main Outcome Measures Parent report of a child having a health condition that
            There have also been changes in rates         limited activities or schooling or required medicine, special equipment, or specialized health
            of rarer conditions, such as sequelae of      services and that lasted at least 12 months. Obesity was defined as a body mass index at
            prematurity,5 neonatal human immu-            or above the 95th percentile for age. Chronic conditions were grouped into 4 categories:
            nodeficiency virus 1 infections,6 and         obesity, asthma, other physical conditions, and behavior/learning problems.
            Down syndrome,7 due to advances in            Results The end-study prevalence of any chronic health condition was 12.8% (95%
            treatment and prenatal care. Children         confidence interval [CI], 11.2%-14.5%) for cohort 1 in 1994, 25.1% (95% CI, 22.7%-
            with cystic fibrosis and sickle cell ane-     27.6%) for cohort 2 in 2000, and 26.6% (95% CI, 23.5%-29.9%) for cohort 3 in
            mia now survive longer.8 These in-            2006. There was substantial turnover in chronic conditions: 7.4% (95% CI, 6.5%-
                                                          8.3%) of participants in all cohorts had a chronic condition at the beginning of the
            creases raise important questions con-
                                                          study that persisted to the end, 9.3% (95% CI, 8.3%-10.3%) reported conditions at
            cerning the course of chronic conditions      the beginning that resolved within 6 years, and 13.4% (95% CI, 12.3%-14.6%) had
            over time: what are the collective inci-      new conditions that arose during the 6-year study period. The prevalence of having a
            dence, persistence, and remission rates?      chronic condition during any part of the 6-year study period was highest for cohort 3
               In this analysis, we examined fluc-        (51.5%; 95% CI, 47.3%-55.0%), and there were higher rates among male (adjusted
            tuations in having a chronic health con-      odds ratio [AOR], 1.24; 95% CI, 1.07-1.42), Hispanic (AOR, 1.36; 95% CI, 1.11-
            dition over time. The phrase chronic con-     1.67), and black (AOR, 1.60; 95% CI, 1.35-1.90) youth.
            dition might imply permanence. Yet            Conclusions Prevalence of chronic conditions among children and youth increased
            conditions change over time because of        from 1988 to 2006. However, presence of these conditions was dynamic over each
            new treatments, environmental fac-            6-year cohort.
            tors, and a child’s development, in ad-       JAMA. 2010;303(7):623-630                                                            www.jama.com
            dition to the nature of the condition it-
            self. Understanding prevalence and            vironmental exposures),1 understand-            changed considerably, with a rise in
            dynamics of chronic conditions on a na-       ing these changes among population              overweight/obesity and mental health
            tional scale is important when design-        subgroups can lead to intervention strat-       conditions. Furthermore, advances
            ing health policy, making accurate            egies to reduce disparities.                    since 1960 in diagnosis and treatment
            clinical predictions, and targeting inter-       One previous study, using data from
            ventions to prevent chronic condi-            the 1960s to examine changes in hav-            Author Affiliations: Center for Child and Adolescent
                                                          ing a chronic health condition over             Health Policy, MassGeneral Hospital for Children, Bos-
            tions. Because demographic variables are                                                      ton, Massachusetts (Drs Van Cleave and Perrin); De-
            associated with prevalence of many con-       time, found that half of children with          partment of Pediatrics, Harvard Medical School, Bos-
                                                          a chronic condition at the end of the           ton (Drs Van Cleave and Perrin); and Department of
            ditions, as well as mitigating or causal                                                      Society, Human Development and Health, Harvard
            factors (eg, health care access and en-       study had been classified as having the         School of Public Health, Boston (Dr Gortmaker).
                                                          condition at the beginning, and vice            Corresponding Author: Jeanne Van Cleave, MD, Cen-
                                                                                                          ter for Child and Adolescent Health Policy, 50 Stani-
                                                          versa.9 Since then, the epidemiology of         ford St, No. 901, Boston, MA 02114 (jvancleave
            See also p 665 and Patient Page.
                                                          chronic conditions in children has              @partners.org).

            ©2010 American Medical Association. All rights reserved.                             (Reprinted) JAMA, February 17, 2010—Vol 303, No. 7        623




                                                                                1                                                           Exhibit 44
Downloaded From: https://jamanetwork.com/ on 06/05/2020
                       Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 221 of 427
            DYNAMICS OF OBESITY AND CHRONIC HEALTH CONDITIONS


                                                              mit, and develop over time? Did the           ment data for all biennial surveys dur-
               Box. Specific Chronic                          prevalence of chronic conditions dur-         ing each study period (68% of all chil-
               Conditions Categorized as                      ing any part of the 6-year study period       dren surveyed during the first year of
               Behavior/Learning Problems                     vary with sex, race/ethnicity, poverty,       each study period). No child was in
               and Other Physical                             maternal educational attainment, or ma-       more than 1 cohort. Since all children
               Conditions                                     ternal obesity?                               had mothers who were aged 14 through
               Behavior and learning problems:                                                              21 years in 1979, mothers of children
                                                              METHODS                                       in later cohorts were older.
                  Learning disability
                                                              We analyzed 3 cohorts of children born
                  Minimal brain dysfunction                   to women in the National Longitudi-           Chronic Conditions
                  Minimal cerebral dysfunction                nal Survey of Labor Market Experi-            At each biennial interview, mothers
                  Attention-deficit disorder                  ence, Youth Cohort (NLSY) (http:              were asked whether children had
                  Hyperkinesis                                //www.bls.gov/nls/nlsy79.htm). This           any physical, emotional, or mental
                  Hyperactivity                               ongoing survey collects annual data           condition that prevented him or her
                                                              from a national probability sample of         from attending school regularly, doing
                  Mental retardation
                                                              12 686 youth aged 14 through 21 years         regular school work, or doing usual
                 Serious emotional disturbance                in 1979 regarding their health, educa-        childhood activities or that required
                 Chronic nervous disorder                     tion, and employment, oversampling for        frequent attention or treatment from
               Other physical conditions:                     racial/ethnic minority and economi-           a doctor or other health professional,
                 Respiratory disorder (other than             cally disadvantaged white subjects. Of        regular use of any medication, or use of
                 asthma)/sinus infections                     the original sample, 90% were inter-          special equipment. Mothers were then
                 Speech impairment                            viewed in 1988 and 81% in 2000, and           asked what conditions the child had
                                                              56% of the original sample completed          and how long (number of years, or
                 Serious difficulty hearing
                                                              every annual survey from 1978 through         less than 1 year) the child had had the
                 Serious difficulty seeing                    2006. In 1986, data collection ex-            condition. Conditions were recorded
                 Allergic condition                           tended to children of female partici-         verbatim and coded by the interviewer.
                 Crippled, orthopedic handicap                pants, collected every 2 years. Chil-            Because some conditions are rare, we
                 Heart trouble                                dren’s eligibility required that they lived   categorized conditions into 4 groups:
                 Chronic ear problems/ear infections          primarily with their mothers, and their       asthma, obesity, other physical condi-
                                                              mothers were interviewed in the same          tions, and behavior/learning problems
                 Blooddisorderorimmunedeficiency
                                                              year. Until 2006, child-centered inter-       (BOX). Categories were not mutually
                 Epilepsy or seizures                         views were completed separately from          exclusive: if a child had both asthma
                 Other condition                              mothers’ interviews. The response rates       and seizure disorder, then she or he
                                                              for the child-centered interviews var-        would be categorized as having asthma
                                                              ied from 90% of eligible children in          and other physical condition (seizure
                                                              1998 to 99% in 2006.                          disorder). A condition was considered
            of other conditions may affect current               Interviews were typically con-             chronic if it lasted for at least 12
            persistence and remission rates. We               ducted in the home by trained field staff.    months. Obesity was defined as a body
            therefore update this work with re-               Verbal consent was obtained from              mass index (BMI), which was calcu-
            cent, nationally representative data and          mothers at each interview. The insti-         lated as weight in kilograms divided by
            include obesity and behavior/learning             tutional review board at the Harvard          height in meters squared, at or above
            problems. We estimated changes in                 School of Public Health deemed this           the age- and sex-specific 95th percen-
            prevalence, incidence, and rates of re-           study exempt from review.                     tile.10 Measurements were usually ob-
            mission of broad categories of condi-                This study focuses on 3 cohorts of         tained by in-home interviewers with a
            tions using 3 consecutive cohorts of              children born to women in the NLSY.           scale and tape measure (eg, 83% of
            children. We also examined preva-                 Cohort 1 includes children aged 2             heights, 73% of weights in 1990; 74%
            lence of having a condition during any            through 8 years in 1988; cohort 2 in-         of heights, 68% of weights in 2000); for
            part of the 6-year study period among             cludes children aged 2 through 8 years        others, parents reported the measure-
            these cohorts.                                    in 1994; and cohort 3 includes chil-          ment. We also created a variable that
               We asked the following questions:              dren aged 2 through 8 years in 2000.          identified children having a condition
            did prevalence of chronic conditions in-          Each cohort was followed up for 6 years       in any of the 4 subgroups.
            crease or decrease among cohorts over             until ages 8 through 14 years in 1994
            time and between same-aged cohorts                (cohort 1), 2000 (cohort 2), and 2006         Other Variables
            measured 6 years apart? To what de-               (cohort 3). We included only children         We included several socioeconomic and
            gree do chronic conditions persist, re-           with complete health and measure-             demographic variables that we hypoth-
            624   JAMA, February 17, 2010—Vol 303, No. 7 (Reprinted)                           ©2010 American Medical Association. All rights reserved.




                                                                                   2                                                   Exhibit 44
Downloaded From: https://jamanetwork.com/ on 06/05/2020
                      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 222 of 427
                                                                                   DYNAMICS OF OBESITY AND CHRONIC HEALTH CONDITIONS


            esized may be related to rates of chronic
                                                          Table 1. Baseline Characteristics of Children and Youth Aged 2 Through 8 Years in
            conditions and obesity, based on pre-         Longitudinal Cohorts in 1988, 1994, and 2000 a
            vious work.11-13 We included child age,                                                       Cohort 1                    Cohort 2                   Cohort 3
            sex, and maternal education (ⱕ12 years                                                      (n = 2337) b                (n = 1759) b                (n = 905) b
            or ⬎12 years of school). Although child       Age of child, mean (SD), y c                   4.40 (1.83)                 4.51 (1.60)                4.94 (1.49)
            race/ethnicity was unavailable, we used       Age of mother, mean (SD), y c                  27.6 (2.5)                  32.9 (2.2)                  38.3 (1.8)
            mother’s race/ethnicity (black, His-          Female sex, % (95% CI)                      50.3 (47.8-52.7)            48.4 (45.7-51.0)            49.0 (45.6-52.4)
                                                                                                          n = 1156                    n = 902                     n = 451
            panic, or non-Hispanic white, as-
                                                          Ethnicity, % (95% CI)
            signed by surveyors based on the 1978            Non-Hispanic white                       72.6 (70.4-74.7)            84.0 (82.2-85.7)            83.8 (81.3-86.1)
            household screening data) as a proxy.                                                        n = 1020                    n = 1028                     n = 589
            Poverty level was defined as family in-           Black                                   18.6 (16.9-20.4)            11.0 (9.6-12.5)             10.6 (8.9-12.7)
            come at the beginning of each study pe-                                                       n = 789                     n = 444                     n = 190

            riod (⬍100% or ⱖ100% of the federal               Hispanic                                 8.8 (7.8-10.1)
                                                                                                          n = 528
                                                                                                                                   5.0 (4.2-5.9)
                                                                                                                                      n = 287
                                                                                                                                                               5.6 (4.3-7.2)
                                                                                                                                                                  n = 126
            poverty level)14 and was missing for          Mothers with ⬎12 y of                       28.4 (25.7-31.3)            49.9 (46.5-53.2)            62.9 (58.6-67.0)
            16% of participants. Maternal obesity            education, % (95% CI) c                      n = 610                     n = 806                     n = 530
            was defined as BMI at or above 30, de-        Household poverty (⬍100%                    25.1 (22.7-27.6)            13.1 (11.2-15.2)            12.0 (9.6-14.8)
            rived from self-reported height and              FPL), % (95% CI) c                           n = 791                     n = 342                     n = 152
            weight at the beginning of each co-           Maternal obesity, % (95% CI) c              15.6 (13.6-17.9)            22.0 (19.4-24.9)            24.9 (21.4-28.6)
                                                                                                          n = 426                     n = 455                     n = 251
            hort period.                                  Abbreviations: CI, confidence interval; FPL, federal poverty level.
                                                          a All estimates weighted to nationally represent US children born to mothers who were 14 through 21 years old in 1979.
                                                             Numbers are unweighted samples.
            Data Analysis                                 b Children were aged 2 through 8 years in their respective study periods: 1988 for cohort 1, 1994 for cohort 2, and 2000

            We used NLSY-provided weights to cal-            for cohort 3.
                                                          c Measured in the first year of the cohort study (in 1988 for cohort 1, 1994 for cohort 2, 2000 for cohort 3).
            culate means and proportions to rep-
            resent children aged 2 through 8 years
            born to women who were aged 14                periods, we then calculated the preva-                        (child age, maternal obesity, maternal
            through 21 years in 1979 in the United        lence of having a chronic condition dur-                      education, and race/ethnicity). All P
            States. We used a unique maternal iden-       ing any part of the 6-year study period                       values are 2-tailed. To account for
            tifier as the primary sampling unit to        for any chronic condition and subcat-                         multiple comparisons, P values of
            take into account clustering of obser-        egories of conditions for all cohorts.                        ⱕ.01 were considered significant. To
            vations within families. Data analysis           We used ␹2 tests to compare differ-                        account for cohort effects, we
            was performed using SAS version 6             ences in prevalence, incidence, persis-                       included a variable that designated
            (SAS Institute, Cary, North Carolina)         tence, new cases, and prevalence of                           the cohort in these models.
            and Stata version 10 (StataCorp, Col-         having a chronic condition during                                For sensitivity analyses, we sepa-
            lege Station, Texas).                         any part of the 6-year study period                           rately performed the described analy-
               We calculated prevalence of any            between consecutive cohorts. A                                sis including only those with objec-
            chronic condition and of conditions in        McNemar test (paired ␹2 test using                            tively measured height and weight and
            the 4 subgroups (asthma, other physi-         the Yates correction) was used to esti-                       including only those with nonmissing
            cal condition, behavior/learning prob-        mate significance when evaluating                             poverty data.
            lem, and obesity) in the first and last       changes in prevalence over time
            year for all cohorts grouped together         within cohorts. Finally, we examined                          RESULTS
            and for each cohort individually. Next,       the association between sociodemo-                            Data were available for 2337 children
            for any chronic condition and sub-            graphic variables (child age, sex, race/                      in cohort 1, 1759 children in cohort 2,
            groups, we calculated incidence, per-         ethnicity, maternal obesity, maternal                         and 905 children in cohort 3 and their
            sistence (proportion of children ini-         education, poverty) and prevalence of                         mothers (TABLE 1). Differences in race
            tially with a chronic condition who also      having a chronic condition during                             and poverty status among the cohorts
            had the condition at end of the study         any part of the 6-year study period in                        largely reflect the age shift of mothers
            period), and “new cases” (proportion          multivariate logistic regression mod-                         of the NLSY such that mothers of the
            of conditions reported in the final year      els that included all participants. To                        children in cohorts 2 and 3 were pro-
            of each study period that were not            account for missing poverty data, we                          gressively older than those in cohort 1.
            present at the beginning). Estimations        used UVIS (univariate imputation                              Rates of maternal obesity increased with
            of behavior/learning problems were per-       sampling) in Stata version 10,15 which                        each cohort (cohort 1, 15.6%; 95% con-
            formed only for all cohorts combined          imputes a variable using logit regres-                        fidence interval [CI], 13.6%-17.9%; co-
            because of small cell sizes for indi-         sion with sociodemographic variables                          hort 2, 22.0%; 95% CI, 19.4%-24.9%;
            vidual cohorts. Using data from each bi-      having significant statistical associa-                       cohort 3, 24.9%; 95% CI, 21.4%-
            ennial data collection during the study       tion with nonmissing poverty data                             28.6%).
            ©2010 American Medical Association. All rights reserved.                                        (Reprinted) JAMA, February 17, 2010—Vol 303, No. 7              625




                                                                                       3                                                                     Exhibit 44
Downloaded From: https://jamanetwork.com/ on 06/05/2020
                          Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 223 of 427
            DYNAMICS OF OBESITY AND CHRONIC HEALTH CONDITIONS


            Prevalence, Incidence, Persistence,                             chronic condition were seen for co-                             horts, 16.6% (95% CI, 15.3%-18.0%)
            and New Cases                                                   hort 1 (baseline, 11.2%; 95% CI, 9.7%-                          of children had any chronic condition
            Prevalence of any chronic condition, in-                        12.8%; end-study, 12.8%; 95% CI,                                at baseline. At the end of the study pe-
            cluding obesity, increased with subse-                          11.2%-14.5%; P = .01) and cohort 2                              riod, 20.8% (95% CI, 19.4%-22.3%) re-
            quent cohorts (TABLE 2). The baseline                           (baseline, 16.6%; 95% CI, 14.6%-                                ported a chronic condition. However,
            prevalence for cohort 2 (16.6%; 95% CI,                         18.8%; end-study, 25.1%; 95% CI,                                only 7.4% (95% CI, 6.5%-8.3%) of all
            14.6%-18.8%) and cohort 3 (25.2%;                               22.7%-27.6%; P⬍.001) but not for co-                            children reported a chronic condition
            95% CI, 22.0%-28.7%) was higher com-                            hort 3 (baseline, 25.2%; 95% CI, 22.0%-                         both at baseline and at the end of the
            pared with cohort 1 (11.2%; 95% CI,                             28.7%; end-study, 26.6%; 95% CI,                                study period; 13.4% (95% CI, 12.3%-
            9.7%-12.8%; P ⬍ .001). Within-                                  23.5%-29.9%; P=.44).                                            14.6%) of participants represented new
            cohort differences between baseline and                           Having a chronic condition was dy-                            cases. For 9.3% of children (95% CI,
            end-study prevalence of having any                              namic over time. Combining all co-                              8.3%-10.3%), a chronic condition was

            Table 2. Weighted Prevalence, Incidence, Percentage of New Cases, and Persistence of Chronic Conditions a
                                                                                                     % (95% Confidence Interval)

              Cohort/Chronic                        P                     P    P Value vs BL of                      Incidence     P                   P                      Persisting         P
                Condition           BL Prevalence Value b ES Prevalence Value b Same Cohort                         During Study Value b New Cases c Value b                 Conditions d      Value b
            All cohorts (n = 5001)
                 Chronic           16.6 (15.3-18.0)             20.8 (19.4-22.3)                    ⬍.001          16.1 (14.7-17.5)            77.3 (74.5-80.1)             37.6 (33.8-41.6)
                    condition          n = 858                     n = 1069                                            n = 667                     n = 884                      n = 351
                    (any)
                Asthma                2.0 (1.6-2.6)                3.6 (3.1-4.3)                    ⬍.001            2.9 (2.3-3.5)             76.7 (68.4-85.4)             42.4 (31.6-54.0)
                                        n = 119                      n = 195                                           n = 145                     n = 145                      n = 50
                Other physical        3.9 (3.3-4.7)                5.7 (4.9-6.6)                    ⬍.001            4.6 (3.9-5.4)             77.3 (70.7-82.8)             32.9 (25.4-41.4)
                   condition            n = 170                      n = 235                                           n = 184                     n = 184                      n = 51
                Obesity             11.9 (10.8-13.1)            13.3 (12.1-14.5)                    ⬍.001           10.1 (9.0-11.2)            66.7 (62.4-70.7)             37.2 (32.7-42.0)
                                        n = 611                     n = 721                                            n = 467                     n = 467                      n = 254
                Behavior/learning     1.0 (0.7-1.4)                4.7 (4.0-5.4)                    ⬍.001            4.2 (3.6-5.0)             89.9 (83.9-93.8)             45.5 (28.9-62.1)
                   problem e             n = 48                      n = 221                                           n = 202                     n = 202                      n = 19
            Cohort 1 (n = 2337) f
               Chronic            11.2 (9.7-12.8)               12.8 (11.2-14.5)                      .01            9.7 (8.2-11.5)            79.8 (75.1-84.6)             32.1 (25.9-38.9)
                    condition        n = 285                        n = 334                                             n = 216                    n = 312                      n = 106
                    (any)
                Asthma                1.6 (1.1-2.3)                3.1 (2.3-4.1)                     .002            2.5 (1.8-3.4)             78.0 (64.1-87.5)             42.3 (25.7-60.9)
                                         n = 49                       n = 80                                            n = 61                     n = 61                       n = 19
                Other physical        3.1 (2.3-4.1)                2.3 (1.6-3.1)                      .31            1.6 (1.0-2.4)             67.2 (50.1-80.6)             24.2 (14.0-38.5)
                   condition             n = 63                       n = 43                                            n = 35                     n = 35                       n = 18
                Obesity               7.0 (5.9-8.3)                8.3 (7.0-9.7)                      .03            6.5 (5.3-7.9)             73.2 (65.4-79.8)             31.5 (24.0-40.1)
                                        n = 187                      n = 225                                           n = 157                     n = 157                      n = 68
            Cohort 2 (n = 1759) f
               Chronic            16.6 (14.6-18.8) ⬍.001 25.1 (22.7-27.6) ⬍.001                     ⬍.001          20.4 (18.1-23.0) ⬍.001 79.7 (75.8-83.6)           .97    42.1 (35.8-48.7)     .04
                    condition         n = 324                n = 475                                                   n = 306                n = 393                           n = 151
                    (any)
                Asthma                1.8 (1.2-2.7)      .65       4.5 (3.5-5.8)      .05           ⬍.001            3.7 (2.8-4.9)       .06   80.6 (68.0-89.0)      .75    47.9 (29.5-66.9)     .69
                                         n = 43                       n = 82                                            n = 61                     n = 61                       n = 21
                Other physical        4.1 (3.1-5.4)      .13       7.7 (6.3-9.4)    ⬍.001           ⬍.001            6.3 (5.0-7.9)     ⬍.001 78.6 (64.9-76.2)        .18    40.1 (27.3-54.3)     .12
                   condition             n = 63                      n = 118                                            n = 97                   n = 97                         n = 21
                Obesity             12.3 (10.6-14.3) ⬍.001 16.9 (14.9-19.2) ⬍.001                   ⬍.001          13.7 (11.7-15.4) ⬍.001 70.8 (64.9-76.2)           .42    40.1 (32.8-47.8)     .13
                                        n = 241                n = 335                                                 n = 224                n = 224                           n = 111
            Cohort 3 (n = 905) f
               Chronic              25.2 (22.0-28.7) ⬍.001 26.6 (23.5-29.9)           .44             .54          20.4 (17.2-24.0)      .98   71.3 (65.1-77.5)      .02    36.7 (30.2-43.9)     .26
                    condition           n = 249                n = 260                                                 n = 145                     n = 179                      n = 94
                    (any)
                Asthma                2.9 (1.8-4.6)      .10       3.1 (2.1-4.6)      .11             .43            2.1 (1.4-3.3)       .03   66.1 (45.4-81.9)      .26    37.0 (20.6-57.2)     .44
                                         n = 27                       n = 33                                            n = 23                     n = 23                       n = 10
                Other physical        5.0 (3.6-6.9)      .38      8.0 (6.2-10.3)      .81             .04            6.7 (5.0-8.9)       .81   79.9 (67.3-88.4)      .82    32.2 (18.8-49.3)     .46
                   condition             n = 44                      n = 64                                             n = 52                     n = 52                       n = 12
                Obesity             19.0 (16.2-22.3) ⬍.001 15.8 (13.2-18.9)           .43             .13           10.6 (8.3-13.4)      .06   54.4 (45.3-63.1) .003 37.8 (30.3-46.2)            .69
                                        n = 183                n = 161                                                  n = 86                     n = 86                n = 75
            Abbreviations: BL, baseline; ES, end study.
            a Percentages will not necessarily sum to 100 because of differing denominators.
            b P value vs previous cohort.
            c Percentage of end-study new cases is the number of children who had the condition at the end of the study period who did not report the condition at study entry divided by the total
               number of children who reported a condition at the end of the study period.
            d Percentage of conditions present at baseline that persisted is the number of children who reported the condition at study entry who also reported condition at the end of the study period
               divided by the total number of children with the condition at study entry.
            e For individual cohorts, analysis of behavior/learning problems was not performed because of small cell sizes.
            f Children were aged 2 through 8 years in their respective study periods: 1988 for cohort 1, 1994 for cohort 2, and 2000 for cohort 3.



            626    JAMA, February 17, 2010—Vol 303, No. 7 (Reprinted)                                                     ©2010 American Medical Association. All rights reserved.




                                                                                                            4                                                                     Exhibit 44
Downloaded From: https://jamanetwork.com/ on 06/05/2020
                      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 224 of 427
                                                                                      DYNAMICS OF OBESITY AND CHRONIC HEALTH CONDITIONS


            reported at baseline but remitted by the
                                                          Figure. Prevalence of Any Chronic Condition and Subgroups of Conditions During Any Part
            study’s end.                                  of the 6-Year Study Period for Cohorts 1, 2, and 3
               Similar to patterns for all chronic
            conditions, there was substantial                                         Any condition
            change within individuals having or                                       Obesity
                                                                                      Other physical condition
            not having subcategory conditions                                    60
                                                                                      Asthma
            (Table 2). The prevalence of asthma                                       Behavior/learning problem
                                                                                 50
            and behavior/learning problems was
            higher at the end of the study periods
                                                                                 40
            compared with baseline for all




                                                                    Percentage
            cohorts combined (asthma: baseline,                                  30
            2.0%; 95% CI, 1.6%-2.6%; end-study,
            3.6%; 95% CI, 3.1%-4.3%; behavior/                                   20
            learning problems: baseline, 1.0%;
            95% CI, 0.7%-1.4%; end-study, 4.7%;                                  10
            95% CI, 4.0%-5.4%; P ⬍.001). For all
            cohorts, 42.4% (95% CI, 31.6%-                                       0
                                                                                       Cohort 1 (n = 2337)             Cohort 2 (n = 1759)      Cohort 3 (n = 905)
            54.0%) of children with asthma and
            45.5% (95% CI, 28.9%-62.1%) of                For the prevalence of any condition and for the subgroups obesity and other physical condition, P⬍.001 for
                                                          group comparison among cohorts. For asthma, P=.01 for group comparison among cohorts. For behavior/
            children with behavior/learning               learning problem, P=.07 for group comparison among cohorts. Other physical conditions included respiratory
            problems at the beginning of the              disorders (other than asthma) and sinus infections, speech impairments, serious difficulties hearing, serious
                                                          difficulties seeing, allergic conditions, crippled or orthopedic handicaps, heart trouble, chronic ear problems or
            study reported them 6 years later.            ear infections, blood disorders or immune deficiency, epilepsy or seizures, or other conditions.
               For obesity, the baseline prevalence
            increased substantially over time, with
            cohort 2 (12.3%; 95% CI, 10.6%-               ing a chronic condition during the most                           21.6%-25.1%, of children with moth-
            14.3%) and cohort 3 (19.0%; 95% CI,           recent study period (F IGURE ). In-                               ers who were not obese) (AOR, 2.07;
            16.2%-22.3%) higher compared with             creases in obesity and other physical                             95% CI, 1.70-2.51). There was also an
            cohort 1 (7.0%; 95% CI, 5.9%-8.3%;            conditions largely drove this increase                            association between male sex and
            P ⬍ .001). Also, prevalence increased         across the 3 cohorts.                                             prevalence of having a condition dur-
            over time in cohort 2 (end-study,                                                                               ing any part of the 6-year study period
            16.9%; 95% CI, 14.9%-19.2%; P⬍.001)           Association With                                                  for all conditions except obesity.
            but not in cohort 3 (end-study, 15.8%;        Sociodemographic Characteristics                                     Sensitivity analyses with objective
            95% CI, 13.2%-18.9%, P=.13). Among-           Greater odds of the prevalence of hav-                            height and weight data and nonmiss-
            cohort differences in prevalence at the       ing a chronic condition during any part                           ing poverty data were consistent with
            end of the study, compared with the           of the 6-year study period were found                             the main findings (eTable 1 and
            previous cohort, were seen in cohort 2        among black children (46.6%; 95% CI,                              eTable 2, available at http://www.jama
            (P⬍.001) but not in cohort 3 (P=.44).         43.6%-49.7%) and Hispanic children                                .com).
            For all cohorts, 37.2% (95% CI, 32.7%-        (42.3%; 95% CI, 38.4%-46.3%) com-
            42.0%) of children with obesity at the        pared with non-Hispanic white chil-                               COMMENT
            beginning of the study were so classi-        dren (36.8%; 95% CI, 34.7%-38.9%)                                 In our analysis of 3 nationally repre-
            fied 6 years later.                           (adjusted odds ratio [AOR], 1.60; 95%                             sentative cohorts of children, we ex-
               Although no significant change was         CI, 1.35-1.90, and AOR, 1.36; 95% CI,                             amined changes in the incidence, rates
            found over time in the prevalence of          1.11-1.67, respectively) (TABLE 3). The                           of remission, and prevalence of obe-
            other physical conditions within co-          higher odds of prevalence of asthma and                           sity and other chronic conditions at any
            hort 1 (baseline, 3.1%; 95% CI, 2.3%-         obesity among ethnic minority chil-                               time in 6 years. We offer 3 key find-
            4.1%; end-study, 2.3%, 95% CI, 1.6%-          dren contributed to these differences,                            ings. First, there was a high preva-
            3.1%; P=.31), rates increased over time       although ethnic minority children were                            lence of having a chronic condition dur-
            within cohort 2 (baseline, 4.1%, 95%          less likely to have reported other physi-                         ing any part of the 6-year study period.
            CI, 3.1%-5.4%; end-study, 7.7%, 95%           cal conditions and behavior/learning                              Second, this prevalence increased with
            CI, 6.3%-9.4%; P⬍.001).                       problems. We found associations be-                               each subsequent cohort. Third, the
               The prevalence of having a chronic         tween maternal obesity and having any                             presence of a chronic condition was dy-
            condition during any part of the 6-year       chronic condition and all subcatego-                              namic over time, with much variation
            study period increased approximately          ries of conditions; this association was                          in the persistence of conditions.
            10% with each cohort, with 51.5% (95%         strongest for child obesity (42.1%; 95%                              This study complements recent work
            CI, 47.3%-55.0%) of cohort 3 report-          CI, 38.2%-46.1%, vs 23.3%; 95% CI,                                documenting the increasing inci-
            ©2010 American Medical Association. All rights reserved.                                              (Reprinted) JAMA, February 17, 2010—Vol 303, No. 7   627




                                                                                         5                                                                  Exhibit 44
Downloaded From: https://jamanetwork.com/ on 06/05/2020
                          Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 225 of 427
            DYNAMICS OF OBESITY AND CHRONIC HEALTH CONDITIONS


            dence and prevalence of chronic con-                          piratory conditions46 and obesity,47 bet-                     lenges the notion that chronic condi-
            ditions, especially asthma2 and over-                         ter survival rates of conditions such as                      tions persist without change. Al-
            weight/obesity.3,16 Our study is among                        prematurity,5 and the development of                          though having a chronic condition in
            the first to examine increasing preva-                        “late effects” of some treatments, such                       childhood is a risk factor for having the
            lence of chronic conditions in a co-                          as chemotherapy.34 Medicaid expan-                            same chronic condition later, many
            hort over time in the United States and                       sions and the State Children’s Health                         chronic conditions appear to remit for
            to document the patterns of change in                         Insurance Plan (S-CHIP) increased ac-                         a significant period before relapsing or
            chronic conditions in different co-                           cess to health care during the time this                      resolve completely. After cancer treat-
            horts over several years. It also is con-                     study was conducted,48,49 and chil-                           ment, a child may no longer fit criteria
            gruent with work by Jessop and Stein,9                        dren in later cohorts would have had                          for having a chronic condition, al-
            who analyzed survey data from 1963 to                         greater opportunities for diagnosis and                       though late effects can result in other
            1970, and Neff et al,17 who analyzed                          ongoing treatment of their chronic con-                       conditions.34 Many young children with
            claims data from a large health in-                           ditions. This may be especially true for                      developmental delay receive therapy
            surer. Both studies found similar pat-                        less severe conditions that rarely flare                      during critical years before catching
            terns of remission of conditions over                         to the point of needing emergent care.                        up.35,36 A child’s natural development
            time.                                                         The push for increased surveillance for                       helps resolve conditions such as chronic
               We found that prevalence of a                              behavior/learning problems in chil-                           constipation. For conditions where
            chronic condition at any point during                         dren may have identified cases that                           symptoms wax and wane, mild cases
            the study period was very high and in-                        would have previously gone undiag-                            may be more common and likelier to
            creased over time. Among cohort 3,                            nosed. For some behavior/learning                             remit, while severe cases may per-
            51.5% of 8- through 14-year-olds at one                       problems, patients qualify for thera-                         sist. 17 This cycling is distinct from
            point in the 6-year study period re-                          pies only with a diagnosis; thus, diag-                       patterns of chronic conditions in adults,
            ported a chronic condition compared                           nosis may be influenced by pursuit of                         where conditions present later in life
            with 27.8% in cohort 1. Others report                         treatment.                                                    and persist, and represents in part
            similar changes in prevalence over the                           A surprising finding is that many                          differences in epidemiology and devel-
            past 2 decades in childhood obe-                              children with a reported chronic con-                         opment in children compared with
            sity,3,16 asthma,2,18 and diagnoses of neu-                   dition at ages 2 through 8 years did not                      adults.20
            robehavioral disorders,4 especially au-                       have the condition 6 years later. Addi-                          Our finding of limited persistence of
            tism.19                                                       tionally, most chronic conditions at the                      asthma complements findings from ear-
               Many factors may have contrib-                             end of each study period represented                          lier studies. In a study following up chil-
            uted, including environmental changes,                        new conditions that developed in the                          dren from birth to puberty, more than
            which may affect rates of chronic res-                        previous 6 years. This dynamism chal-                         50% with wheezing before age 4 years


            Table 3. Weighted Adjusted Odds Ratios of Prevalence of Having a Chronic Condition or Subcategory of Condition During Any Part of the
            6-Year Study Period a
                                                                                  Prevalence During Any Part of the 6-y Study Period, AOR (95% CI) a

                                                                                                                                              Behavior/Learning
                  Cohorts 1, 2, and 3                 Any Condition               Asthma             Other Physical Condition                     Problem                          Obesity
                     (n = 5001)                         (n = 1959)               (n = 362)                  (n = 548)                             (n = 317)                       (n = 1429)
            Age, continuous                           0.95 (0.91-0.99)       1.02 (0.94-1.11)              1.15 (1.08-1.22)                     1.13 (1.04-1.23)               0.85 (0.81-0.89)
            Male sex                                  1.24 (1.07-1.42)       1.59 (1.23-2.05)              1.52 (1.23-1.87)                     2.96 (2.18-4.02)               1.06 (0.91-1.24)
                                                         n = 1025                n = 218                       n = 324                              n = 238                        n = 712
            Race/ethnicity
               Black                                  1.60 (1.35-1.90)       1.59 (1.17-2.17)              0.59 (0.45-0.77)                     0.74 (0.42-0.95)               2.04 (1.69-2.46)
                                                          n = 628                n = 132                       n = 117                              n = 84                         n = 504
                Hispanic                              1.36 (1.11-1.67)       1.46 (1.02-2.01)              0.73 (0.53-0.99)                     0.63 (0.49-0.95)               1.58 (1.27-1.97)
                                                          n = 379                n = 77                        n = 78                               n = 51                         n = 289
            Maternal BMI ⱖ30                          1.96 (1.63-2.36)       1.46 (1.07-1.99)              1.56 (1.20-2.03)                     1.74 (1.27-2.40)               2.07 (1.70-2.51)
                                                          n = 611                n = 118                       n = 160                              n = 106                        n = 485
            Maternal education ⬎12 y                  0.85 (0.71-1.00)       0.93 (0.68-1.27)              1.15 (0.91-1.46)                     0.67 (0.49-0.91)               0.75 (0.62-0.91)
                                                          n = 789                n = 142                       n = 261                              n = 98                         n = 550
            Household poverty ⬍100% FPL               1.00 (0.82-1.20)       1.12 (0.81-1.56)              0.98 (0.73-1.32)                     1.64 (1.15-2.32)               0.99 (0.80-1.22)
                                                          n = 513                n = 111                       n = 111                              n = 96                         n = 391
            Abbreviations: AOR, adjusted odds ratio; BMI, body mass index (calculated as weight in kilograms divided by height in meters squared); CI, confidence interval; FPL, federal poverty level.
            a Adjusted for age per 1-year increase, sex (reference category, female), race/ethnicity (reference, non-Hispanic white), maternal obesity (reference, maternal BMI ⬍30), maternal edu-
               cation (reference, ⱕ12 years), poverty status (reference, ⱖ100% FPL), and cohort group using logistic regression, taking into account sample weights and clustering of observations
               within families.


            628    JAMA, February 17, 2010—Vol 303, No. 7 (Reprinted)                                                  ©2010 American Medical Association. All rights reserved.




                                                                                                       6                                                                     Exhibit 44
Downloaded From: https://jamanetwork.com/ on 06/05/2020
                      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 226 of 427
                                                                             DYNAMICS OF OBESITY AND CHRONIC HEALTH CONDITIONS


            had no wheezing at age 6 years2; among         tween maternal obesity and offspring         Implications
            cases of persistent asthma before pu-          chronic conditions may be driven by the      Chronic conditions in childhood are
            berty, 40% remitted following pu-              association between maternal weight          common and dynamic, underscoring
            berty.21 In other longitudinal, popula-        and child weight. However, children          the benefits of continuous, compre-
            tion-based studies, more than half of          of obese mothers were more likely to         hensive health services for all children
            cases of mild asthma resolved.22,23            have other conditions as well. The as-       to adjust treatment of chronic condi-
               Fluctuations over time for obesity are      sociation of maternal obesity during         tions, promote remission, and prevent
            also noteworthy. Although past re-             gestation and chronic conditions in          onset of new conditions. Future re-
            ports emphasized that obesity in child-        children is beginning to be explored,37,38   search should examine etiological dif-
            hood predicts obesity later in life,24,25      and previous studies alluded to an in-       ferences between persistent and remit-
            recent studies highlight individual vari-      creased rate of health problems gener-       ted cases.
            ability of obesity during childhood.           ally in caregivers of children with dis-     Author Contributions: Dr Van Cleave had full access
            Robbins et al26 followed up children           abilities. 39,40 Associations between        to all of the data in the study and takes responsibility
                                                                                                        for the integrity of the data and the accuracy of the
            aged 3 through 7 years in Philadel-            male sex and poverty and behavior/           data analysis.
            phia health centers, and although preva-       learning problems are congruent with         Study concept and design: Gortmaker, Perrin.
            lence of obesity did not change after 2        other studies.41-43 The association of mi-   Acquisition of data: Gortmaker.
                                                                                                        Analysis and interpretation of data: Van Cleave,
            years, a substantial minority changed          nority race/ethnicity with asthma and        Gortmaker, Perrin.
            classification. Studies of older chil-         obesity and the inverse relationship of      Drafting of the manuscript: Van Cleave, Gortmaker,
                                                                                                        Perrin.
            dren found less movement.27,28 Nota-           minority race/ethnicity with other           Critical revision of the manuscript for important in-
            bly, in our study, prevalence of obe-          physical conditions and behavior/            tellectual content: Gortmaker, Perrin.
                                                                                                        Statistical analysis: Van Cleave, Gortmaker, Perrin.
            sity did not change from 2000 to 2006.         learning problems are consistent with        Obtained funding: Gortmaker, Perrin.
            This is likely due to the decrease in new      previous studies.12,43-45                    Administrative, technical, or material support: Perrin.
                                                                                                        Study supervision: Gortmaker, Perrin.
            cases at the end of the study among chil-                                                   Financial Disclosures: None reported.
            dren in cohort 3 compared with co-             Limitations                                  Funding/Support: Preparation of this work was sup-
            hort 2 and is consistent with previous         Children’s information was parent-           ported by a Robert Wood Johnson Foundation Inves-
                                                                                                        tigator Award in Health Policy Research (grant
            reports of flattening childhood obe-           reported and subject to recall bias.         033659), the Centers for Disease Control and Pre-
            sity rates in recent years.29                  Except for obesity, the NLSY did not         vention (Prevention Research Centers grant
                                                                                                        U48DP00064), and a cooperative agreement with the
               Previous longitudinal studies of chil-      use objective criteria for diagnoses.        Maternal and Child Health Bureau (U53MC04773).
            dren with attention-deficit/hyperactiv-        Some children may have been overdi-          Role of the Sponsor: The funding agencies had no role
                                                                                                        in the design and conduct of the study; in the collec-
            ity disorder demonstrated a higher             agnosed, which may affect percep-            tion, analysis, and interpretation of the data; or in the
            degree of persistence than what we             tion of remission. The NLSY defini-          preparation, review, or approval of the manuscript.
            found among children with behavior/            tion of chronic conditions differs           Disclaimer: This work is solely the responsibility of the
                                                                                                        authors and does not represent the official views of
            learning problems. One review esti-            from other surveys and methods, and          the Centers for Disease Control and Prevention or other
            mated persistence of 69% to 79% at ages        rates cannot be directly compared.50         granting institutions.
                                                                                                        Online-Only Material: eTables 1 and 2 are available
            10 through 21 years30; however, most           We could not examine associations            at http://www.jama.com.
            subjects were patients referred to spe-        between disease severity and resolu-         Additional Contributions: Arthur Sobol, MS, Har-
                                                                                                        vard School of Public Health, helped acquire and ana-
            cialists or diagnosed by standardized re-      tion. Some conditions are more               lyze a portion of the data presented here. He did not
            search criteria with likely greater se-        common among children of older               receive compensation for his contribution separate from
                                                                                                        his supporting grant.
            verity that is less apt to resolve. Patients   mothers, and older, more educated
            with conduct disorder demonstrated a           mothers may have different health
                                                                                                        REFERENCES
            persistence of only 50% after 1 year, but      care–seeking behaviors and access to
            many patients with remitted condi-             services, which may affect prevalence        1. Perrin JM, Bloom SR, Gortmaker SL. The increase
                                                                                                        of childhood chronic conditions in the United States.
            tions met diagnostic criteria again in         of some conditions. If a child had a         JAMA. 2007;297(24):2755-2759.
            subsequent years.31 In contrast, stud-         condition that resolved but then             2. Akinbami LJ, Moorman JE, Garbe PL, Sondik EJ. Sta-
                                                                                                        tus of childhood asthma in the United States,
            ies of patients with autism and As-            developed another, separate condi-           1980-2007. Pediatrics. 2009;123(suppl 3):S131-
            perger syndrome reveal that it rarely re-      tion within the same subcategory, we         S145.
                                                                                                        3. Ogden CL, Carroll MD, Curtin LR, McDowell MA,
            solves. 3 2 , 3 3 As behavior/learning         categorized this child as having a           Tabak CJ, Flegal KM. Prevalence of overweight and
            problems often present in middle child-        persistent condition; however, this          obesity in the United States, 1999-2004. JAMA. 2006;
            hood, higher prevalence at the end of          potential misclassification would bias       295(13):1549-1555.
                                                                                                        4. Robison LM, Sclar DA, Skaer TL, Galin RS. Na-
            the study period is not surprising.            toward the null hypothesis. Catego-          tional trends in the prevalence of attention-deficit/
               The prevalence of any chronic con-          ries of behavior/learning problems           hyperactivity disorder and the prescribing of methyl-
                                                                                                        phenidate among school-age children: 1990-1995. Clin
            dition during any part of the 6-year           and other chronic conditions were            Pediatr (Phila). 1999;38(4):209-217.
            study period was associated with male          heterogeneous, and we could not              5. Robertson CM, Watt MJ, Yasui Y. Changes in the
                                                                                                        prevalence of cerebral palsy for children born very pre-
            sex, minority race/ethnicity, and ma-          make conclusions about specific con-         maturely within a population-based program over 30
            ternal obesity. The association be-            ditions.                                     years. JAMA. 2007;297(24):2733-2740.

            ©2010 American Medical Association. All rights reserved.                           (Reprinted) JAMA, February 17, 2010—Vol 303, No. 7          629




                                                                                7                                                           Exhibit 44
Downloaded From: https://jamanetwork.com/ on 06/05/2020
                          Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 227 of 427
            DYNAMICS OF OBESITY AND CHRONIC HEALTH CONDITIONS


            6. Simpson BJ, Shapiro ED, Andiman WA. Prospec-             22. Sears MR, Greene JM, Willan AR, et al. A longi-       and language delay or disorder. Cochrane Database
            tive cohort study of children born to human immu-           tudinal, population-based, cohort study of childhood      Syst Rev. 2003;(3):CD004110.
            nodeficiency virus-infected mothers, 1985 through           asthma followed to adulthood. N Engl J Med. 2003;         37. Watkins ML, Rasmussen SA, Honein MA, Botto
            1997. Pediatr Infect Dis J. 2000;19(7):618-624.             349(15):1414-1422.                                        LD, Moore CA. Maternal obesity and risk for birth
            7. Collins VR, Muggli EE, Riley M, Palma S, Halliday        23. Phelan PD, Robertson CF, Olinsky A. The Mel-          defects. Pediatrics. 2003;111(5 pt 2):1152-1158.
            JL. Is Down syndrome a disappearing birth defect?           bourne Asthma Study: 1964-1999. J Allergy Clin            38. Haberg SE, Stigum H, London SJ, Nystad W,
            J Pediatr. 2008;152(1):20-24.                               Immunol. 2002;109(2):189-194.                             Nafstad P. Maternal obesity in pregnancy and respi-
            8. Reiss J, Gibson R. Health care transition. Pediatrics.   24. Salsberry PJ, Reagan PB. Dynamics of early child-     ratory health in early childhood. Paediatr Perinat
            2002;110(6 pt 2):1307-1314.                                 hood overweight. Pediatrics. 2005;116(6):1329-            Epidemiol. 2009;23(4):352-362.
            9. Jessop DJ, Stein RE. Consistent but not the same:        1338.                                                     39. Raina P, O’Donnell M, Rosenbaum P, et al. The
            effect of method on chronic condition rates. Arch Pe-       25. Freedman DS, Khan LK, Serdula MK, Dietz WH,           health and well-being of caregivers of children with
            diatr Adolesc Med. 1995;149(10):1105-1110.                  Srinivasan SR, Berenson GS. The relation of child-        cerebral palsy. Pediatrics. 2005;115(6):e626-e636.
            10. Centers for Disease Control and Prevention growth       hood BMI to adult adiposity. Pediatrics. 2005;            40. Eisenhower AS, Baker BL, Blacher J. Children’s de-
            charts. http://www.cdc.gov/GrowthCharts. Ac-                115(1):22-27.                                             layed development and behavior problems. Soc Sci
            cessed June 21, 2009.                                       26. Robbins JM, Khan KS, Lisi LM, Robbins SW, Michel      Med. 2009;68(1):89-99.
            11. Dietz WH, Gortmaker SL. Preventing obesity in           SH, Torcato BR. Overweight among young children           41. Maughan B, Rowe R, Messer J, Goodman R,
            children and adolescents. Annu Rev Public Health.           in the Philadelphia health care centers. Arch Pediatr     Meltzer H. Conduct disorder and oppositional defi-
            2001;22:337-353.                                            Adolesc Med. 2007;161(1):17-20.                           ant disorder in a national sample. J Child Psychol
            12. Bethell CD, Read D, Blumberg SJ, Newacheck PW.          27. Hesketh K, Wake M, Waters E, Carlin J, Crawford       Psychiatry. 2004;45(3):609-621.
            What is the prevalence of children with special health      D. Stability of body mass index in Australian children.   42. Costello EJ, Compton SN, Keeler G, Angold A. Re-
            care needs? Matern Child Health J. 2008;12(1):              Public Health Nutr. 2004;7(2):303-309.                    lationships between poverty and psychopathology.
            1-14.                                                       28. Whitaker RC, Wright JA, Pepe MS, Seidel KD, Dietz     JAMA. 2003;290(15):2023-2029.
            13. Halfon N, Newacheck PW. Prevalence and im-              WH. Predicting obesity in young adulthood from child-     43. Pastor PN, Reuben CA. Racial and ethnic differ-
            pact of parent-reported disabling mental health con-        hood and parental obesity. N Engl J Med. 1997;            ences in ADHD and LD in young school-age children.
            ditions among US children. J Am Acad Child Adolesc          337(13):869-873.                                          Public Health Rep. 2005;120(4):383-392.
            Psychiatry. 1999;38(5):600-609.                             29. Ogden CL, Carroll MD, Flegal KM. High body            44. Gold DR, Wright R. Population disparities in
            14. Baker PC, Mott FL. NLSY Child Handbook 1989.            mass index for age among US children and adoles-          asthma. Annu Rev Public Health. 2005;26:89-
            Columbus, OH: Center for Human Resource Re-                 cents, 2003-2006. JAMA. 2008;299(20):2401-                113.
            search, Ohio State University; 1989.                        2405.                                                     45. Anderson SE, Whitaker RC. Prevalence of obe-
            15. Royston P. Multiple imputation of missing values.       30. Spencer TJ, Biederman J, Mick E. Attention-deficit    sity among US preschool children in different racial and
            Stata J. 2004;4(3):227-241.                                 /hyperactivity disorder. Ambul Pediatr. 2007;7            ethnic groups. Arch Pediatr Adolesc Med. 2009;
            16. Troiano RP, Flegal KM. Overweight children and          (1)(suppl):73-81.                                         163(4):344-348.
            adolescents. Pediatrics. 1998;101(3 pt 2):497-              31. Lahey BB, Loeber R, Hart EL, et al. Four-year lon-    46. Etzel RA. How environmental exposures influ-
            504.                                                        gitudinal study of conduct disorder in boys. J Ab-        ence the development and exacerbation of asthma.
            17. Neff JM, Sharp VL, Popalisky J, Fitzgibbon T. Using     norm Psychol. 1995;104(1):83-93.                          Pediatrics. 2003;112(1 pt 2):233-239.
            medical billing data to evaluate chronically ill children   32. Howlin P, Goode S, Hutton J, Rutter M. Adult out-     47. Committee on Prevention of Obesity in Children
            over time. J Ambul Care Manage. 2006;29(4):                 come for children with autism. J Child Psychol            and Youth. Koplan JP, Liverman CT, Kraak VA, eds.
            283-290.                                                    Psychiatry. 2004;45(2):212-229.                           Preventing Childhood Obesity: Health in the Balance.
            18. Newacheck PW, Halfon N. Prevalence, impact,             33. Cederlund M, Hagberg B, Billstedt E, Gillberg IC,     Washington, DC: National Academies Press; 2005.
            and trends in childhood disability due to asthma. Arch      Gillberg C. Asperger syndrome and autism. J Autism        48. Racine AD, Kaestner R, Joyce TJ, Colman GJ. Dif-
            Pediatr Adolesc Med. 2000;154(3):287-293.                   Dev Disord. 2008;38(1):72-85.                             ferential impact of recent Medicaid expansions by race
            19. Barbaresi WJ, Katusic SK, Colligan RC, Weaver           34. Geenen MM, Cardous-Ubbink MC, Kremer LC,              and ethnicity. Pediatrics. 2001;108(5):1135-1142.
            AL, Jacobsen SJ. The incidence of autism in Olmsted         et al. Medical assessment of adverse health out-          49. Szilagyi PG, Dick AW, Klein JD, Shone LP,
            County, Minnesota, 1976-1997. Arch Pediatr Ado-             comes in long-term survivors of childhood cancer.         Zwanziger J, McInerny T. Improved access and qual-
            lesc Med. 2005;159(1):37-44.                                JAMA. 2007;297(24):2705-2715.                             ity of care after enrollment in the New York State Chil-
            20. Forrest CB, Simpson L, Clancy C. Child health ser-      35. Riethmuller AM, Jones R, Okely AD. Efficacy           dren’s Health Insurance Program (SCHIP). Pediatrics.
            vices research. JAMA. 1997;277(22):1787-1793.               of interventions to improve motor development in          2004;113(5):e395-e404.
            21. Guerra S, Wright AL, Morgan WJ, Sherrill DL,            young children. Pediatrics. 2009;124(4):e782-             50. Perrin EC, Newacheck P, Pless IB, et al. Issues in-
            Holberg CJ, Martinez FD. Persistence of asthma symp-        e792.                                                     volved in the definition and classification of chronic
            toms during adolescence. Am J Respir Crit Care Med.         36. Law J, Garrett Z, Nye C. Speech and language          health conditions. Pediatrics. 1993;91(4):787-
            2004;170(1):78-85.                                          therapy interventions for children with primary speech    793.




            630    JAMA, February 17, 2010—Vol 303, No. 7 (Reprinted)                                             ©2010 American Medical Association. All rights reserved.




                                                                                                   8                                                                  Exhibit 44
Downloaded From: https://jamanetwork.com/ on 06/05/2020
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 228 of 427




     EXHIBIT 45
ChangingCase  2:20-cv-02470-WBS-JDP
         Epidemiology                   Document 5 Filed 12/29/20 Page 229 of 427
                       Of Children’s Health

By James M. Perrin, L. Elizabeth Anderson, and Jeanne Van Cleave
                                                                                                                                                  doi:   10.1377/hlthaff.2014.0832


The Rise In Chronic Conditions
                                                                                                                                                  HEALTH AFFAIRS 33,
                                                                                                                                                  NO. 12 (2014): 2099–2105
                                                                                                                                                  ©2014 Project HOPE—
                                                                                                                                                  The People-to-People Health


Among Infants, Children, And                                                                                                                      Foundation, Inc.




Youth Can Be Met With Continued
Health System Innovations
                                                                                                                                                  James M. Perrin (JPERRIN@
 ABSTRACT  Since the early twentieth century, medical and public health                                                                           mgh.harvard.edu) is a
                                                                                                                                                  professor of pediatrics at
 innovations have led to dramatic changes in the epidemiology of health                                                                           Harvard Medical School and
 conditions among infants, children, and youth. Infectious diseases have                                                                          the John C. Robinson
                                                                                                                                                  Professor and Associate Chair
 substantially diminished, and survival rates for children with cancer,                                                                           at MassGeneral Hospital for
 congenital heart disease, leukemia, and other conditions have greatly                                                                            Children, in Boston,
                                                                                                                                                  Massachusetts.
 improved. However, over the past fifty years chronic health conditions
 and disabilities among children and youth have steadily risen, primarily                                                                         L. Elizabeth Anderson is a
                                                                                                                                                  medical student at the
 from four classes of common conditions: asthma, obesity, mental health                                                                           University of Tennessee
 conditions, and neurodevelopmental disorders. In this article we describe                                                                        College of Medicine, in
                                                                                                                                                  Memphis.
 the epidemiological shift among infants, children, and youth and
 examine sociodemographic and other factors contributing to it. We                                                                                Jeanne Van Cleave is an
                                                                                                                                                  assistant professor in general
 describe how health systems are responding by reorganizing and                                                                                   academic pediatrics at
 innovating. For children with rare complex conditions, concentrating                                                                             MassGeneral Hospital for
                                                                                                                                                  Children.
 subspecialty care at regional centers has been effective. For the much
 larger numbers of children with common chronic conditions, primary
 care providers have expanded diagnosis, treatment, and management
 options in promising ways.




T
              he incidence and impact of many           disease, spina bifida, cystic fibrosis, and sickle
              serious childhood infectious dis-         cell disease with high early-life mortality rates
              eases have declined markedly over         declined rapidly over the latter half of the past
              the past century. This decrease re-       century. For example, leukemia was rapidly fatal
              flects public health efforts to im-       in 1960. Today, five-year survival exceeds 95 per-
prove nutrition and sanitation and, in more             cent, with similar dramatic improvements seen
recent decades, childhood immunization pro-             in most of these other conditions. Increased sur-
grams that have eliminated or greatly dimin-            vival largely reflects medical advances, in both
ished the incidence of infectious conditions that       treating the primary condition (such as advance-
have high morbidity and mortality, including            ments in surgical techniques for congenital
tuberculosis, bacterial meningitis, and mea-            heart conditions) and improved management
sles.1,2 Newer vaccines have decreased severe           of serious complications common across condi-
morbidity in populations at higher risk, such           tions (such as improved enteral nutrition meth-
as children with compromised immune sys-                ods to supplement poor growth). Much of this
tems.3,4                                                improvement in mortality had occurred by about
  While infectious diseases have diminished,            1980, with some additional mortality gains in
many relatively rare conditions, which had high         recent years.5 With few exceptions, prevalence
mortality in the mid-twentieth century, have ex-        of these previously fatal conditions was stable
perienced great improvements in survival rates.         for the latter third of the last century.
Numerous childhood cancers, congenital heart               Concurrent growth in technology and clinical

                                                                                                 D e c em b e r 2 0 1 4               33:12   Health A ffairs             2099
                                                                               1
                                                              Downloaded from HealthAffairs.org on June 05, 2020.
                                                    Copyright Project HOPE—The People-to-People Health Foundation, Inc.
                                                For personal use only. All rights reserved. Reuse permissions at HealthAffairs.org.
                                                                                                                                                         Exhibit 45
          Case 2:20-cv-02470-WBS-JDP
 Changing Epidemiology                   Document 5 Filed 12/29/20 Page 230 of 427
                       Of Children’s Health

                                 sophistication in care of sick newborns has led                                           children and youth age twenty-four or younger
                                 to the development of regionalized programs                                               affected by HIV is less than 50,000. Exhibit 1
                                 of specialized neonatal intensive care. These                                             describes the changing epidemiology of child-
                                 advances have contributed to improvements in                                              hood chronic conditions, their drivers, and
                                 the long-term survival of smaller premature ba-                                           changes in service organization.
                                 bies who would have died in a previous era.6–8
                                 Accompanying these neonatal care improve-
                                 ments has been a substantial decline in long-                                             Growth Of Common Chronic
                                 term morbidity from pulmonary disease, blind-                                             Conditions
                                 ness, and neurological conditions following                                               Despite decreases in infectious diseases and
                                 premature birth. With improving survival rates,                                           trends of initial survival improvement in gener-
                                 children with extremely low birthweight experi-                                           ally rare and complex conditions followed by
                                 ence persistently high rates of long-term chronic                                         mainly stable rates of these conditions, total
                                 conditions.9 However, premature infants of                                                rates of chronic health conditions and disability
                                 higher birthweight experience much less long-                                             among children and youth continued to rise
                                 term morbidity than in years past, and the abso-                                          steadily over the past half-century. In 1960,
                                 lute numbers of extremely low-birthweight in-                                             1.8 percent of children were reported to have a
                                 fants are small (less than 1 percent of all births).                                      health condition severe enough to interfere with
                                 Advances in prenatal and newborn screening for                                            usual daily activities. In 2010, more than 8 per-
                                 genetic and infectious conditions have also pre-                                          cent of children had a health condition that in-
                                 vented a significant proportion of intellectual                                           terfered with daily activities—an increase of
                                 disabilities.10                                                                           more than 400 percent in fifty years.14–16 Much
                                    A few new conditions may have contributed                                              of the growth has come from four classes of more
                                 to rates of disabilities among children, such as                                          common, usually less complex conditions that
                                 those following poor intrauterine brain and so-                                           have not had substantial mortality associated
                                 matic growth because of a mother’s substance                                              with them: asthma,17 obesity,18 mental health
                                 abuse or use of particular prescription drugs be-                                         conditions,19,20 and neurodevelopmental disor-
                                 fore or during pregnancy. Although it has been                                            ders, none of which reflect changes in survival.21
                                 difficult to determine the prevalence of such in-                                         In contrast to rare and complex conditions,
                                 trauterine exposures and their contribution to                                            much of the growth in these conditions, and thus
                                 long-term childhood illness and disability, they                                          rates of chronic conditions in general, reflect an
                                 are associated with preterm birth and neurocog-                                           increase in prevalence. The prevalence of all of
                                 nitive problems.11–13 HIV infection, both perinatal                                       these conditions grew substantially in the 1980s
                                 and acquired, has arisen as a new condition, with                                         and 1990s, although rates of obesity and asthma
                                 adolescents being a relatively small, but increas-                                        may have stabilized since the turn of the twenty-
                                 ing, proportion of new infections. Congenitally                                           first century. For other conditions, such as atten-
                                 acquired HIV is now very rare—about one hun-                                              tion deficit hyperactivity disorder (ADHD) and
                                 dred cases per year in the United States—as a                                             autism spectrum disorders, rates of diagnosis
                                 result of better maternal screening and preven-                                           continue to increase as a result of better aware-
                                 tion over the past decade. The total number of                                            ness of the conditions rather than actual growth


 Exhibit 1

Changing Epidemiology Of Childhood Chronic Conditions, Their Drivers, And Changes In Service Organization
  Main condition groups        Health condition examples           Drivers                                                                           Change in services
  Individually rare, usually   Childhood cancer, cystic            High mortality drops in mid-twentieth                                             Complexity of care is beyond the scope of
    serious conditions           fibrosis, congenital heart          century                                                                           primary care physicians for these rare
                                 disease, and complications        Highly specialized, technology-enhanced                                             conditions
                                 from premature births               care has led to lower mortality with                                            Care has become multidisciplinary and
                                                                     varying morbidity                                                                 concentrated in specialty centers
  Common chronic health        Asthma, overweight and              Dramatic growth in prevalence has risen                                           Increasing prevalence has overwhelmed the
    conditions and               obesity, attention deficit           since the 1980s                                                                   supply of pediatric specialists
    developmental and            hyperactivity disorder, and       Likely environmental changes, particularly                                        Care has become decentralized, focused in
    mental health                autism spectrum disorders            social environments and potentially                                               pediatric primary care; also, some
    conditions                                                        environmental toxins; some genetic basis;                                         community-based care through schools
                                                                      greater emphasis on screening and                                                 and regional early-intervention programs
                                                                      identification


SOURCE Authors’ analysis.


2100            H e a lt h A f fai r s   D e c em b e r 2 0 1 4     33:12
                                                                                              2
                                                                             Downloaded from HealthAffairs.org on June 05, 2020.
                                                                   Copyright Project HOPE—The People-to-People Health Foundation, Inc.
                                                               For personal use only. All rights reserved. Reuse permissions at HealthAffairs.org.
                                                                                                                                                                             Exhibit 45
            Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 231 of 427

                                                        er studies document the correlation between
In the 1990s                                            poverty and special health care needs and the
                                                        association of poverty with asthma, overweight
children’s poverty                                      status, and mental health conditions.25,26
status increasingly                                        Additional sociodemographic factors are also
                                                        associated with some children’s having a chronic
correlated with                                         health condition. Publicly insured children have
                                                        more chronic conditions than children who have
prevalence of chronic                                   private health insurance (24 percent versus
                                                        18 percent).27 Male children have 50 percent
health conditions.                                      higher rates of chronic health conditions,26 as
                                                        well as increased prevalence of asthma, autism
                                                        spectrum disorders, physical disability, behavior
                                                        or learning problems, and medical complexity,
                                                        compared to female children. Race has a less
                                                        straightforward relationship with special health
in their prevalence.                                    care needs. While some studies report that non-
   What has caused such substantial growth in           Hispanic white children are most likely to have a
common conditions in recent decades? Increas-           chronic health condition,15 others report higher
ingly, evidence points to genetic bases for these       rates among non-Hispanic black and Hispanic
conditions, but genetic drift—changes in the            children.16
gene pool of reproductive-age adolescents and              Persistent racial and ethnic disparities in asth-
young adults—alone cannot explain this rapid            ma and obesity include higher rates of asthma
growth. Genetic susceptibility typically interacts      among non-Hispanic black children than non-
with environmental triggers or exposures to             Hispanic white children, across all income lev-
cause these conditions, and a number of in utero        els. American Indian and Alaska Native children
and postnatal exposures could explain some              have 25 percent higher asthma rates compared
growth, although research on potential perinatal        to non-Hispanic white children, and Puerto
toxins has been limited. Some growth likely re-         Rican children have a 140 percent higher preva-
flects changes in children’s social environments,       lence, compared to non-Hispanic white chil-
with changing patterns of how children spend            dren.17 Hispanic children in general have
their time. Greater variation in adult supervision      comparable rates of asthma diagnosis with
of young children, along with changes in child-         non-Hispanic white children, yet Hispanic and
ren’s diets, level of physical activity, and media      non-Hispanic black children have more hospital-
exposure (such as television, mobile technology,        izations for asthma than white children. Persis-
and connectedness via social media) have been           tent and distinct racial disparities in childhood
implicated in growth of these four major condi-         obesity remain. Fourteen percent of white chil-
tion groups.22 Additionally, growing public             dren and adolescents were obese in 2009–10,
awareness of these conditions coupled with              compared to 24 percent and 21 percent of black
advances in screening in health care and school         and Hispanic children, respectively.18
settings may identify mildly affected children             Mental health and neurodevelopmental dis-
who in previous years may have gone undiag-             parities present a more complicated picture.
nosed, accounting for some of the rapid increase        Children from racial and ethnic minorities have
in overall prevalence.                                  less frequent parent-recognized or medically di-
                                                        agnosed mental health conditions, although not
                                                        for every mental health condition. While black
Sociodemographic Factors                                children are less likely than whites to be diag-
What sociodemographic factors put a child at            nosed with anxiety or depression, they have
increased risk to have a chronic condition, and         150 percent increased odds of having a diagnosis
how do they relate to the changing epidemiology         of a behavioral or conduct disorder.28 Prevalence
of these conditions? Data from the late 1980s           rates of ADHD among non-Hispanics are twice
indicate that children living in poverty were less      those of Hispanic prevalence rates, and over
likely than middle-class children to have a chron-      time, white and black children have increasingly
ic physical condition.23 However, in the 1990s          accounted for a greater proportion of ADHD di-
children’s poverty status increasingly correlated       agnoses.19 Mental health racial disparities partly
with prevalence of chronic health conditions.           reflect differences in the use of services. White
Recent data show that children living at or below       children and adolescents use mental health ser-
the federal poverty level have a one-third in-          vices and are prescribed psychotropic medica-
creased risk of a chronic health care need.24 Oth-      tions more commonly than black and Hispanic

                                                                                                   D e c em b e r 2 0 1 4             33:12   Health A ffairs   2101
                                                                               3
                                                              Downloaded from HealthAffairs.org on June 05, 2020.
                                                    Copyright Project HOPE—The People-to-People Health Foundation, Inc.
                                                For personal use only. All rights reserved. Reuse permissions at HealthAffairs.org.
                                                                                                                                                     Exhibit 45
         Case 2:20-cv-02470-WBS-JDP
Changing Epidemiology                   Document 5 Filed 12/29/20 Page 232 of 427
                      Of Children’s Health

                         children, with widening disparities in mental
                         health care expenditures between white and His-                                          The sheer volume of
                         panic children in recent years.29 Children with
                         neurodevelopmental disorders, and in particular                                          children and youth
                         autism spectrum disorders, show similar pat-
                         terns. While white children were typically diag-                                         with more common
                         nosed with autism spectrum disorders one and a
                         half years before black children in the 1990s,30
                                                                                                                  conditions makes
                         disparities in the age of diagnosis have de-
                         creased, and the median age of diagnosis of
                                                                                                                  focusing their care in
                         autism spectrum disorders is no longer signifi-
                         cantly different among whites, blacks, and His-
                                                                                                                  regionalized
                         panics. However, the prevalence of autism spec-                                          subspecialty centers
                         trum disorders shows a racial disparity: 15.8 per
                         1,000 for whites, 12.3 per 1,000 for blacks, and                                         unrealistic.
                         10.8 per 1,000 for Hispanics.31
                           Language at home is also associated with dif-
                         ferent rates of childhood chronic conditions.
                         Children from homes where English is not the
                         primary language are more likely than others to
                         be overweight, although they have decreased                                              Such organization facilitates data gathering,
                         odds of numerous conditions, including asthma,                                           center-by-center quality comparisons, and rapid
                         ADHD, depression and anxiety, and develop-                                               dissemination of new research findings into clin-
                         mental delay.32 Hispanic children from homes                                             ical settings. For other conditions, subspecialty
                         where English is not the primary language are                                            units and primary care providers may collabo-
                         more commonly reported in fair or poor health                                            rate on more aspects of care, depending on the
                         than Hispanic children with English as primary                                           condition. Essentially, though, all children with
                         language or white children, in addition to having                                        rare conditions are best served through high-
                         50 percent increased odds of being overweight.32                                         quality service programs that have sufficient pa-
                         They also are less frequently diagnosed with                                             tient volume to support the clinical expertise and
                         asthma when compared to Hispanic children                                                ancillary services necessary to address their spe-
                         for whom English is the primary language at                                              cialized needs.35 The variety of these conditions
                         home.33 The fact that children from homes where                                          has led to the development of regionalized ser-
                         English is not the primary language, and espe-                                           vices available only in children’s hospitals and
                         cially Hispanic children in this subgroup, are less                                      related institutions having organized multi-
                         frequently insured may explain some of the dis-                                          specialty pediatric programs.
                         parity, along with issues of cultural differences                                           Studies vary regarding experiences accessing
                         and linguistic barriers to care.                                                         subspecialty care by families of children with
                                                                                                                  complex conditions, despite the growth of ac-
                                                                                                                  complished, organized, multidisciplinary pedi-
                         Organizing Health Care Delivery For                                                      atric subspecialty programs,36 especially in chil-
                         Children                                                                                 dren’s hospitals. For severe chronic conditions,
                         Regionalization For Complex Conditions                                                   such as cystic fibrosis and childhood cancers,
                         The distinction between relatively rare condi-                                           most children appear to see subspecialists
                         tions with stable rates and very common condi-                                           whether they have private or public (or in some
                         tions with major growth has implications for                                             cases, no) insurance, although children insured
                         health care delivery. The rare conditions almost                                         by Medicaid may face barriers to some subspe-
                         always require subspecialists to manage much of                                          cialty care,37 and several studies have indicated
                         the ongoing patient care, and the small numbers                                          that many children with some of these chronic
                         of children with such conditions make it unlikely                                        conditions do not regularly see pediatric sub-
                         that primary care and smaller specialty practices                                        specialists.38
                         can have the specialized competence needed to                                               Given the high rates of Medicaid coverage of
                         manage the conditions. For example, in the Unit-                                         children, including those with complex chronic
                         ed States, care for nearly all of the 25,000 pa-                                         conditions,39 hospitals and other providers for
                         tients with cystic fibrosis, which is considered a                                       these children often rely on Medicaid reimburse-
                         rare condition, is delivered within an organized                                         ment, with its accompanying financial burden.
                         network of about 110 subspecialty centers that                                           Although many hospitals have been able to ne-
                         provide multidisciplinary services and are ac-                                           gotiate better rates from their state Medicaid
                         credited by the Cystic Fibrosis Foundation.34                                            agencies, providers where these arrangements

2102    H e a lt h A f fai r s   D e c em b e r 2 0 1 4    33:12
                                                                                     4
                                                                    Downloaded from HealthAffairs.org on June 05, 2020.
                                                          Copyright Project HOPE—The People-to-People Health Foundation, Inc.
                                                      For personal use only. All rights reserved. Reuse permissions at HealthAffairs.org.
                                                                                                                                                  Exhibit 45
             Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 233 of 427

                                                         serving healthier patients’ ability to obtain
The diseases that                                        low-risk procedures locally. Such standards
                                                         and organization of services may increase health
infants, children, and                                   system efficiency by ensuring that patients’
youth experience have                                    needs and institutional resources are optimally
                                                         matched.
changed dramatically                                        Decentralization For Common Conditions
                                                         The sheer volume of children and youth with
over the past half                                       more common conditions—obesity, asthma,
                                                         mental health conditions, and neurodevelop-
century.                                                 mental disorders—makes focusing their care
                                                         mainly in regionalized subspecialty centers un-
                                                         realistic. Although severe cases may benefit from
                                                         referral to a specialty care program for intense
                                                         care needs (such as a child with morbid obesity
                                                         being referred to a hospital-based multidisciplin-
do not exist (often for outpatient care) are reim-       ary weight management program), the vast ma-
bursed at about 65 percent of Medicare rates for         jority of children with these conditions will con-
comparable services. This low reimbursement,             tinue to receive most of their chronic care in
coupled with a growing proportion of Medicaid            primary care settings. Families usually prefer
patients presenting with complex conditions,             this arrangement, most primary care physicians
means that hospitals must supplement their pa-           see this degree of chronic disease management
tient revenues by other sources, such as philan-         as within their scope of care, and primary care
thropy.                                                  practices see a large enough volume of children
   In addition, regionalization of many complex          with these conditions to build clinical expertise
subspecialty programs has led to service areas           and systematize office workflow to attend to the
that extend beyond state boundaries, and pro-            various aspects of managing chronic conditions
viders often see children from neighboring               (such as performing a reminder or recall proce-
states. States typically have very different Medic-      dure for annual influenza vaccines for children
aid payment and coverage policies, which raises          with asthma).
issues relating to licensure and support for out-           Several innovations in care support primary
of-state services and treatments. Limited Medic-         care diagnosis, treatment, and management of
aid reimbursement and problems in maintaining            these four condition groups. In mental health,
complex subspecialty units also make prospects           for example, a severe shortage of child psychia-
for new physicians to join these practices more          trists and geographic maldistribution means
daunting, thereby limiting the pipeline of need-         that pediatric primary care physicians are
ed pediatric subspecialists.                             pressed to provide much of the mental health
   Recognizing the importance of ensuring the            care for US children. In response, about half of
quality of subspecialty care, several professional       the states have developed some form of tele-
organizations have developed standards for               phone advice service for primary care physi-
numbers and types of staff and levels of training        cians, who can call when they have questions
needed to support appropriate care for children          about adjusting psychopharmacologic treat-
with complex needs. For example, the American            ment or proper diagnosis. Physicians using
Academy of Pediatrics Committee on Fetus and             these programs report improved ability to meet
Newborn has defined four levels of service for           patients’ needs for mental health care.42 In other
newborn intensive care, indicating needed staff          communities, primary care providers have ar-
and equipment and aligning those requirements            ranged to co-locate mental health practitioners
with the specific types of care (and newborn             in their practices—allowing both referral to a
conditions) that each level can provide or treat.40      mental health specialist and training and feed-
These standards take into account the varied             back to the primary care physicians.
distribution of services across the country, in-            Many practices have also expanded team care
cluding both well-resourced facilities located in        as part of implementing medical home pro-
urban centers and less well-resourced facilities         grams. Nonphysician care coordinators assist
located in sparsely populated rural communi-             with the ongoing management and monitoring
ties. Recent work by the pediatric surgical com-         of other chronic conditions, while ensuring
munity has defined similar standards for differ-         access to and arranging appropriate services,
ent types of pediatric surgical care,41 focused on       including coordination with schools.43 Such per-
assuring high quality of care and best outcomes          sonnel help with using patient registries, arrang-
for children with complex conditions while pre-          ing periodic chronic care visits, and referral to

                                                                                                   Dece mber 2014                      33:12   Health A ffairs   2103
                                                                                5
                                                               Downloaded from HealthAffairs.org on June 05, 2020.
                                                     Copyright Project HOPE—The People-to-People Health Foundation, Inc.
                                                 For personal use only. All rights reserved. Reuse permissions at HealthAffairs.org.
                                                                                                                                                       Exhibit 45
         Case 2:20-cv-02470-WBS-JDP
Changing Epidemiology                   Document 5 Filed 12/29/20 Page 234 of 427
                      Of Children’s Health

                         and communication with community-based re-                                               ability to deliver care for chronic conditions. For
                         sources.                                                                                 example, instead of requiring specified return
                            Current payment arrangements, still predom-                                           visits for asthma or ADHD, patients or parents
                         inantly fee-for-service, provide only limited in-                                        could provide routine information about a
                         centives to support these practice innovations.                                          child’s status daily or weekly, allowing office
                         Many pediatric practices have acquired public                                            personnel to review the data in close to real time
                         and private grants to support additional staff                                           or in aggregate, decide about needed treatment
                         for care coordination or mental health co-loca-                                          changes, and determine more rationally the need
                         tion. The Affordable Care Act, with its emphasis                                         for office visits. Here, too, a move away from fee-
                         on enhanced payment arrangements for medical                                             for-service payment to bundled or capitated ar-
                         home services and chronic care management,                                               rangements with incentives to adopt and use
                         offers substantial promise and early support                                             such technologies will lessen the need for ineffi-
                         for practice transformation.44 Its continued im-                                         cient but billed face-to-face visits to ensure ade-
                         plementation with proper incentives could                                                quate practice income.
                         speed change in practice arrangements. Bundled
                         payment allows more prospective budgeting and
                         supports the efforts of primary care providers to                                        Conclusion
                         develop team-based arrangements. A number of                                             The diseases that infants, children, and youth
                         state experiments, funded mainly through Med-                                            experience, including those responsible for sub-
                         icaid, have also changed payment arrangements                                            stantial hospitalization, have changed dramati-
                         and encouraged the transformation of primary                                             cally over the past half century. A wider array of
                         care to team-based practice.45                                                           vaccines has markedly decreased many previous-
                            Recent and emerging technologies—especially                                           ly fatal infections as well as others that caused
                         mobile devices, patient portals, and other web-                                          enough morbidity to lead to hospitalization.
                         based technologies—can facilitate the monitor-                                           With advances in medical care, mortality rates
                         ing of patients’ symptoms, encourage patients to                                         began stabilizing for many severe, rare condi-
                         adhere to treatments, connect patients to others                                         tions around 1980, although since then other
                         with similar problems for peer-based support,                                            more common conditions have greatly increased
                         and notify patients of needed changes in treat-                                          in prevalence, out of proportion to changes in
                         ment. Telemedicine provides new ways to extend                                           the occurrence of rare conditions. The differen-
                         specialized services (such as treatment for au-                                          tial epidemiology in these groups of conditions
                         tism spectrum disorders) to rural communities.                                           calls for a system of regionalized care for rare,
                         Although socioeconomic status influences the                                             complex conditions, based mainly in pediatric
                         use of the Internet and other technologies, most                                         hospitals, and decentralized care for the com-
                         new methods do not require substantial expen-                                            mon conditions, with the bulk of care delivered
                         ditures or sophistication by consumers. These                                            and received in primary care settings. ▪
                         technologies may add substantially to practices’


                         L. Elizabeth Anderson’s time was                     Research (Grant No. T35 HD 7446). This                        official views of the American Pediatric
                         supported by a grant to the American                 work is solely the responsibility of the                      Society/Society for Pediatric Research.
                         Pediatric Society/Society for Pediatric              authors and does not represent the


                         NOTES
                          1 Lantto M, Renko M, Uhari M.                            A. Decline in varicella-related hos-                        Pediatrics. 2005;115(2):396–405.
                            Changes in infectious disease mor-                     pitalizations and expenditures for                        7 Lorenz JM. The outcome of extreme
                            tality in children during the past                     children and adults after introduc-                         prematurity. Semin Perinatol. 2001;
                            three decades. Pediatr Infect Dis J.                   tion of varicella vaccine in the United                     25(5):348–59.
                            2013;32(9):e355–9.                                     States. Pediatrics. 2004;114(3):                          8 Lorenz JM, Wooliever DE, Jetton JR,
                          2 Centers for Disease Control and                        786–92.                                                     Paneth N. A quantitative review of
                            Prevention. Achievements in public                   5 Gortmaker SL, Sappenfield W.                                mortality and developmental dis-
                            health, 1900–1999: control of infec-                   Chronic childhood disorders: preva-                         ability in extremely premature new-
                            tious diseases. MMWR. 1999;                            lence and impact. Pediatr Clin North                        borns. Arch Pediatr Adolesc Med.
                            48(29):621–9.                                          Am. 1984;31(1):3–18.                                        1998;152(5):425–35.
                          3 Perdue DG, Bulkow LR, Gellin BG,                     6 Stoelhorst GM, Rijken M, Martens                          9 Tommiska V, Heinonen K, Lehtonen
                            Davidson M, Petersen KM, Singleton                     SE, Brand R, den Ouden AL, Wit JM,                          L, Renlund M, Saarela T, Tammela
                            RJ, et al. Invasive Haemophilus in-                    et al. Changes in neonatology: com-                         O, et al. No improvement in outcome
                            fluenzae disease in Alaskan resi-                      parison of two cohorts of very pre-                         of nationwide extremely low birth
                            dents aged 10 years and older before                   term infants (gestational age <32                           weight infant populations between
                            and after infant vaccination pro-                      weeks): the Project On Preterm and                          1996–1997 and 1999–2000. Pediat-
                            grams. JAMA. 2000;283(23):                             Small for Gestational Age Infants                           rics. 2007;119(1):29–36.
                            3089–94.                                               1983 and the Leiden Follow-Up                            10 Brosco JP, Sanders LM, Dowling M,
                          4 Davis MM, Patel MS, Gebremariam                        Project on Prematurity 1996–1997.                           Guez G. Impact of specific medical


2104    H e a lt h A f fai r s   D e c em b e r 2 0 1 4    33:12
                                                                                     6
                                                                    Downloaded from HealthAffairs.org on June 05, 2020.
                                                          Copyright Project HOPE—The People-to-People Health Foundation, Inc.
                                                      For personal use only. All rights reserved. Reuse permissions at HealthAffairs.org.
                                                                                                                                                               Exhibit 45
                 Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 235 of 427

     interventions in early childhood on           The increase of childhood chronic                        34 Mogayzel PJ Jr, Dunitz J, Marrow
     increasing the prevalence of later            conditions in the United States.                            LC, Hazle LA. Improving chronic
     intellectual disability. JAMA Pediatr.        JAMA. 2007;297(24):2755–9.                                  care delivery and outcomes: the im-
     2013;167(6):544–8.                       23   Newacheck PW. Poverty and child-                            pact of the cystic fibrosis Care Center
11   Dixon DR, Kurtz PF, Chin MD. A                hood chronic illness. Arch Pediatr                          Network. BMJ Qual Saf. 2014;
     systematic review of challenging              Adolesc Med. 1994;148(11):1143–9.                           23 Suppl 1:i3–8.
     behaviors in children exposed pre-       24   Newacheck PW, Strickland B,                              35 Cooley WC, Kemper AR, Medical
     natally to substances of abuse. Res           Shonkoff JP, Perrin JM, McPherson                           Home Workgroup of the National
     Dev Disabil. 2008;29(6):483–502.              M, McManus M, et al. An epidemi-                            Coordinating Center for the Re-
12   Delaney-Black V, Covington C,                 ologic profile of children with special                     gional Genetic and Newborn
     Templin T, Ager J, Nordstrom-Klee             health care needs. Pediatrics. 1998;                        Screening Service Collaboratives. An
     B, Martier S, et al. Teacher-assessed         102(1 Pt 1):117–23.                                         approach to family-centered coordi-
     behavior of children prenatally ex-      25   Larson K, Russ SA, Crall JJ, Halfon                         nated co-management for individu-
     posed to cocaine. Pediatrics. 2000;           N. Influence of multiple social risks                       als with conditions identified
     106(4):782–91.                                on children’s health. Pediatrics.                           through newborn screening. Genet
13   Ornoy A, Michailevskaya V,                    2008;121(2):337–44.                                         Med. 2013;15(3):174–7.
     Lukashov I, Bar-Hamburger R, Harel       26   Van Dyck PC, Kogan MD,                                   36 Cohen E, Jovcevska V, Kuo DZ,
     S. The developmental outcome of               McPherson MG, Weissman GR,                                  Mahant S. Hospital-based compre-
     children born to heroin-dependent             Newacheck PW. Prevalence and                                hensive care programs for children
     mothers, raised at home or adopted.           characteristics of children with spe-                       with special health care needs: a
     Child Abuse Negl. 1996;20(5):                 cial health care needs. Arch Pediatr                        systematic review. Arch Pediatr
     385–96.                                       Adolesc Med. 2004;158(9):884–90.                            Adolesc Med. 2011;165(6):554–61.
14   Newacheck PW, Budetti PP,                27   Bethell CD, Kogan MD, Strickland                         37 Bisgaier J, Rhodes KV. Auditing ac-
     McManus P. Trends in childhood                BB, Schor EL, Robertson J,                                  cess to specialty care for children
     disability. Am J Public Health.               Newacheck PW. A national and state                          with public insurance. N Engl J Med.
     1984;74(3):232–6.                             profile of leading health problems                          2011;364(24):2324–33.
15   Bethell CD, Read D, Blumberg SJ,              and health care quality for US chil-                     38 Kuhlthau K, Nyman RM, Ferris TG,
     Newacheck PW. What is the preva-              dren: key insurance disparities and                         Beal AC, Perrin JM. Correlates of use
     lence of children with special health         across-state variations. Acad Pediatr.                      of specialty care. Pediatrics. 2004;
     care needs? Toward an understand-             2011;11(3 Suppl):S22–33.                                    113(3 Pt 1):e249–55.
     ing of variations in findings and        28   Ghandour RM, Kogan MD,                                   39 Berry JG, Hall M, Hall DE, Kuo DZ,
     methods across three national sur-            Blumberg SJ, Jones JR, Perrin JM.                           Cohen E, Agrawal R, et al. Inpatient
     veys. Matern Child Health J. 2008;            Mental health conditions among                              growth and resource use in 28
     12(1):1–14.                                   school-aged children: geographic                            children’s hospitals: a longitudinal,
16   Van Cleave J, Gortmaker SL, Perrin            and sociodemographic patterns in                            multi-institutional study. JAMA Pe-
     JM. Dynamics of obesity and chronic           prevalence and treatment. J Dev                             diatr. 2013;167(2):170–7.
     health conditions among children              Behav Pediatr. 2012;33(1):42–54.                         40 American Academy of Pediatrics
     and youth. JAMA. 2010;303(7):            29   Lê Cook B, Barry CL, Busch SH.                              Committee on Fetus and Newborn.
     623–30.                                       Racial/ethnic disparity trends in                           Levels of neonatal care. Pediatrics.
17   Akinbami LJ, Moorman JE, Garbe                children’s mental health care access                        2012;130(3):587–97.
     PL, Sondik EJ. Status of childhood            and expenditures from 2002 to                            41 Task Force for Children’s Surgical
     asthma in the United States, 1980–            2007. Health Serv Res. 2013;48(1):                          Care. Optimal resources for child-
     2007. Pediatrics. 2009;123(Suppl 3):          129–49.                                                     ren’s surgical care in the United
     S131–45.                                 30   Mandell DS, Listerud J, Levy SE,                            States. J Am Coll Surg. 2014;218(3):
18   Ogden CL, Carroll MD, Kit BK, Flegal          Pinto-Martin JA. Race differences in                        479–87.
     KM. Prevalence of obesity and trends          the age at diagnosis among                               42 Sarvet B, Gold J, Bostic JQ, Masek
     in body mass index among US chil-             Medicaid-eligible children with au-                         BJ, Prince JB, Jeffers-Terry M, et al.
     dren and adolescents, 1999–2010.              tism. J Am Acad Child Adolesc Psy-                          Improving access to mental health
     JAMA. 2012;307(5):483–90.                     chiatry. 2002;41(12):1447–53.                               care for children: the Massachusetts
19   Visser SN, Danielson ML, Bitsko RH,      31   Developmental Disabilities Moni-                            Child Psychiatry Access Project. Pe-
     Holbrook JR, Kogan MD, Ghandour               toring Network Surveillance Year                            diatrics. 2010;126(6):1191–200.
     RM, et al. Trends in the parent-              2010 Principal Investigators, Cen-                       43 Antonelli RC, McAllister JW, Popp J.
     report of health care provider-               ters for Disease Control and Pre-                           Making care coordination a critical
     diagnosed and medicated attention-            vention. Prevalence of autism spec-                         component of the pediatric health
     deficit/hyperactivity disorder:               trum disorder among children aged                           care system: a multidisciplinary
     United States, 2003–2011. J Am Acad           8 years—autism and developmental                            framework. New York (NY): Com-
     Child Adolesc Psychiatry. 2014;               disabilities monitoring network, 11                         monwealth Fund; 2009 May.
     53(1):34–46.e2.                               sites, United States, 2010. MMWR                         44 Davis K, Abrams M, Stremikis K.
20   Collishaw S, Maughan B, Goodman               Surveill Summ. 2014;63(2):1–21.                             How the Affordable Care Act will
     R, Pickles A. Time trends in adoles-     32   Flores G, Tomany-Korman SC. The                             strengthen the nation’s primary care
     cent mental health. J Child Psychol           language spoken at home and dis-                            foundation. J Gen Intern Med.
     Psychiatry. 2004;45(8):1350–62.               parities in medical and dental                              2011;26(10):1201–3.
21   Kogan MD, Blumberg SJ, Schieve                health, access to care, and use of                       45 Lawson KA, Bloom SR, Sadof M,
     LA, Boyle CA, Perrin JM, Ghandour             services in US children. Pediatrics.                        Stille C, Perrin JM. Care coordina-
     RM, et al. Prevalence of parent-              2008;121(6):e1703–14.                                       tion for children with special health
     reported diagnosis of autism spec-       33   Claudio L, Stingone JA. Primary                             care needs: evaluation of a state ex-
     trum disorder among children in the           household language and asthma care                          periment. Matern Child Health J.
     US, 2007. Pediatrics. 2009;124(5):            among Latino children. J Health                             2011;15(7):993–1000.
     1395–403.                                     Care Poor Underserved. 2009;20(3):
22   Perrin JM, Bloom SR, Gortmaker SL.            766–79.




                                                                                                                  Dece mber 2014                      33:12   Health A ffairs   2105
                                                                                               7
                                                                              Downloaded from HealthAffairs.org on June 05, 2020.
                                                                    Copyright Project HOPE—The People-to-People Health Foundation, Inc.
                                                                For personal use only. All rights reserved. Reuse permissions at HealthAffairs.org.
                                                                                                                                                                      Exhibit 45
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 236 of 427




     EXHIBIT 46
              Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 237 of 427




                                      Prescription Medication Use
                                      Among Children and Adolescents
                                      in the United States
                                      Dima M. Qato, PharmD, MPH, PhD,​a,​b G. Caleb Alexander, MD, MS,​c,​d Jenny S. Guadamuz, MS,​a
                                      Stacy Tessler Lindau, MD, MAPPe



BACKGROUND AND OBJECTIVES: Information on the use of prescription medications among children                                                    abstract
and adolescents in the United States is lacking. We estimate the prevalence of prescription
medication use, concurrent use, and potential major drug–drug interactions (DDIs) in this
population.
METHODS: We conducted descriptive analyses using nationally representative data for people
≤19 years old from NHANES. Data were derived from a medication log administered by
direct observation during in-home interviews. Acute medications were used for ≤30 days.
Concurrent use was defined as use of ≥2 prescription medications. Micromedex was used to
identify potentially major DDIs.
RESULTS: During 2013–2014, 19.8% of children and adolescents used at least 1 prescription
medication, and 7.1% used acute medications. Concurrent use of prescription medications
was 7.5% overall and was highest among boys 6 to 12 years old (12%) and among boys
and girls ages 13 to 19 years old (10% for both). Using pooled 2009–2014 data, we found
that 8.2% of concurrent users of prescription medications were at risk for a potentially
major DDI. The vast majority of interacting regimens involved antidepressants and were
more common among adolescent girls than boys (18.1% vs 6.6%; P < .05), driven largely by
greater rates of use of acute medications.
CONCLUSIONS: Many US children and adolescents use prescription medications with nearly 1 in
12 concurrent users of prescription medications potentially at risk for a major DDI. Efforts
to prevent adverse drug events in children and adolescents should consider the role of
interacting drug combinations, especially among adolescent girls.



                                                                                                                   WHAT’S KNOWN ON THIS SUBJECT: Adverse drug
aDepartment
                                                                                                                   events remain a leading cause of death among
              of Pharmacy Systems, Outcomes and Policy, College of Pharmacy and bDivision of Epidemiology
and Biostatistics, School of Public Health, University of Illinois at Chicago, Chicago, Illinois; cDepartment of
                                                                                                                   children and adolescents in the United States. Current
Epidemiology and dCenter for Drug Safety and Effectiveness, Bloomberg School of Public Health, Johns Hopkins       information on concurrent use of prescription
University, Baltimore, Maryland; and eDepartment of Obstetrics and Gynecology, University of Chicago, Chicago,     medications, however, is lacking and can be used to
Illinois                                                                                                           better guide efforts to improve their safe use.
Dr Qato conceptualized and designed the study, coordinated and supervised data analysis,                           WHAT THIS STUDY ADDS: One-fifth of children and
drafted the initial manuscript, and reviewed and revised the manuscript critically for important                   adolescents regularly use prescription medications
intellectual content; Drs Alexander and Lindau conceptualized and designed the study, drafted the                  with nearly 1 in 12 concurrent users of prescription
initial manuscript, and reviewed and revised the manuscript critically for important intellectual
                                                                                                                   medications at risk for a major drug–drug
content; Ms Guadamuz conceptualized and designed the study, conducted the data analyses,
                                                                                                                   interaction. Efforts to prevent adverse drug events
drafted the initial manuscript, and reviewed and revised the manuscript; and all authors
approved the final manuscript as submitted and agree to be accountable for all aspects of the                      should consider the role of interacting combinations.
work.
DOI: https://​doi.​org/​10.​1542/​peds.​2018-​1042                                                                  To cite: Qato DM, Alexander GC, Guadamuz JS, et al. Pre­
Accepted for publication Jun 28, 2018                                                                               scription Medication Use Among Children and Adolescents
                                                                                                                    in the United States. Pediatrics. 2018;142(3):e20181042



                                    Downloaded from www.aappublications.org/news by guest on June 5, 2020
PEDIATRICS Volume 142, number 3, September 2018:e20181042                                                                                                         ARTICLE
                                                                                             1                                                          Exhibit 46
             Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 238 of 427

Prescription medications are often           most recent 6 cycles of the NHANES               proprietary database of Cerner
indicated for the treatment of               to examine the use of prescription               Multum, Inc.
common pediatric and adolescent              medications among children and
                                                                                              We differentiated acute versus
chronic conditions, such as                  adolescents in the United States
                                                                                              chronic prescription medication use
depression and attention-deficit/            overall and stratified by age group
                                                                                              on the basis of duration of use. For
hyperactivity disorder,​‍1–‍ 3‍ and acute    and gender. We also examined
                                                                                              each medication, participants were
ailments, such as respiratory tract          the prevalence of potentially
                                                                                              asked “How long was medication
and sexually transmitted infections.‍4,​5    contraindicated or major drug–drug
                                                                                              taken?” We defined acute use as the
In addition to known clinical benefits,      interactions (DDIs).
                                                                                              use of a prescription medicine for
many of these medications are
                                                                                              ≤30 days and all other use as chronic
associated with rare but serious
                                             METHODS                                          use. For prescription medications
adverse effects, such as serotonin
                                                                                              used chronically, approximately
syndrome, suicidal ideation, and
                                             Participants                                     three-fourths (73%) were used for
sudden death.‍6–‍‍‍‍ 12
                     ‍ Despite the
                                                                                              >365 days. We defined concurrent
implementation of national programs          NHANES is a nationally
                                                                                              use as the simultaneous use of at
focusing on medication safety in             representative survey sampled from
                                                                                              least 2 prescription medications
young children, adverse drug events          the US civilian, noninstitutionalized
                                                                                              during the past 30 days. We also
remain a leading cause of injuries           population conducted by the National
                                                                                              identified therapeutic classes most
and death among both children                Center for Health Statistics. Sampling
                                                                                              commonly used together, overall and
and adolescents in the United                methods are described elsewhere.‍20
                                                                                              by age group and gender.
States.‍13–‍ 16
             ‍ Current data on the use       We restricted our sample to children
and concurrent use of prescription           and adolescents ages 0 to 19 years               We used Micromedex to identify
medications can be used to better            who responded to the prescription                potential DDIs for all prescription
guide efforts to reduce the burden           medication questionnaires. A parent              medications used in children and
of adverse drug events in this               or caregiver provided information for            adolescents during 2013–2014.
vulnerable population.                       survey participants who were <16                 Micromedex defines contraindicated
                                             years of age and for those who could             combinations as “drugs [that] are
Authors of several national                  not answer themselves. We used the               contraindicated for concurrent use”
studies have evaluated the use of            6 most recent NHANES cycles (2003–               and major DDIs as “the interaction
prescription medications in younger          2004, 2005–2006, 2007–2008,                      may be life threatening, require
populations.‍17,​18
                ‍ Despite important          2009–2010, 2011–2012, and 2013–                  medical intervention to minimize
insights from these studies, however,        2014). A total of 23 179 children and            or prevent serious adverse events,
they have several limitations. First,        adolescent participants ages 0 to 19             or both.”
these previous studies have not been         years were sampled over the 10-year
used to describe the concurrent use          period examined. Twenty-seven                    Analyses
of specific types of acute and chronic       participants were excluded because               We used descriptive statistics
prescription medications. This               of missing medication information,               to estimate the prevalence of
information is important because             yielding an analytic subsample of                prescription medication and
the use of multiple medications is           23 152 participants.                             concurrent use for each of the 6
associated with an increased risk
                                                                                              NHANES cycles examined. For
for adverse drug events.‍19 Second,          Prescription Medication Data                     analyses stratified by age group
the authors of these studies do not
                                             During the household interview                   and gender, we focused on the most
provide information on the use of
                                             participants were asked whether                  recent cycle (2013–2014); to increase
prescription medications among
                                             they had taken a prescription                    sample size, however, we pooled the
boys and girls separately for children
                                             medication in the past 30 days.‍21               most recent 3 cycles (2009–2010,
and adolescents. This is important
                                             Those who answered “yes” were                    2011–2012, and 2013–2014) for
because of known differences in
                                             asked to show the interviewer the                the analyses of commonly used
the use of specific drug classes
                                             medication containers for all the                combinations of therapeutic drug
between children and adolescents
                                             medications used. If no container was            classes and DDIs. We used Taylor
and between boys and girls. Finally,
                                             available, the participant was asked             linearization methods to incorporate
authors of previous studies do
                                             to name the prescription medication              sample weights to adjust for the
not examine the concurrent use of
                                             they used. Prescription medication               complex sampling methods in
interacting drug regimens.
                                             names and therapeutic classes were               NHANES for estimate prevalence and
We used nationally representative,           coded by using Lexicon Plus (Cerner              conduct statistical tests. For most
directly observed data from the              Multum, Inc, Kansas City, MO), a                 analyses, we used logistic regression


                                 Downloaded from www.aappublications.org/news by guest on June 5, 2020
2                                                                                                                           QATO et al

                                                                     2                                                 Exhibit 46
                  Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 239 of 427

TABLE 1 Prevalence of Prescription Medication Use in Previous 30 Days Among Children and Adolescents in the United States (2013–2014)
                                                         Participants                                                 Prevalence of Use, % (95% CI)
                                                   n              % (95% CI)                Any Medication              Acute Medication, ≤30 d          Chronic Medication, >30 d
 No. participants                                                                                  786                              299                               528
 Overall                                         4404                                       19.8 (17.2–22.8)                   7.1 (5.9–8.5)                   13.9 (11.7–16.6)
 Age group, y
    0–5                                          1603          25.9 (23.5–28.4)            14.7 (12.4–17.4)**                 9.1 (7.6–10.8)*                   6.4 (4.8–8.4)**
    6–12                                         1563          37.6 (35.0–40.3)             21.0 (17.7–24.9)                   5.5 (4.2–7.2)                   16.5 (13.7–19.7)
    13–19                                        1238          36.5 (33.6–39.4)             22.8 (18.0–28.4)                  7.1 (5.0–10.0)                   17.6 (13.5–22.7)
 Gender
    Girl                                         2161          48.9 (46.3–51.4)             19.3 (16.0–23.2)                  8.0 (6.0–10.6)                   12.6 (9.7–16.4)
    Boy                                          2243          51.1 (48.6–53.7)             20.3 (17.5–23.4)                   6.3 (5.0–7.7)                   15.2 (12.9–17.7)
 Asthma
    Yes                                           413           9.7 (8.6–11.0)             58.5 (51.4–65.3)**                11.7 (8.1–16.6)*                  51.9 (44.3–59.4)**
    No                                           3577          90.3 (89.0–91.4)             15.9 (13.3–18.8)                  6.4 (5.3–7.8)                     10.3 (8.2–12.9)
 General health condition
    Excellent                                    1882          43.9 (40.9–46.9)            12.8 (10.5–15.6)**                  5.3 (4.1–6.8)*                  7.9 (6.0–10.4)**
    Very good                                    1209          29.0 (26.6–31.5)             21.1 (18.0–24.6)                   7.5 (6.0–9.2)                   14.9 (11.8–18.5)
    Good                                         1054          21.8 (18.7–25.3)             27.1 (21.8–33.2)                   8.7 (6.4–11.8)                  20.9 (16.3–26.3)
    Fair                                          226            4.6 (3.5–6.0)              39.0 (26.5–53.2)                  14.0 (8.9–21.3)                  27.4 (16.6–41.8)
    Poor                                           33            0.7 (0.4–1.2)              56.1 (33.2–76.7)                  11.5 (3.7–30.4)                  50.3 (29.0–71.6)
 Race and/or ethnicity
    Non-Hispanic white                           1201          53.1 (42.6–63.4)            22.7 (18.2–27.8)*                  8.0 (6.1–10.3)                   16.3 (12.4–21.1)*
    Non-Hispanic African American                1090           13.8 (9.8–19.1)            18.9 (15.1–23.5)                   7.3 (5.2–10.1)                   13.1 (10.5–16.2)
    Hispanic or Latino                           1414          23.0 (16.5–31.3)            16.2 (12.2–21.2)                    6.3 (4.6–8.6)                    10.6 (7.5–14.9)
    Other                                        699           10.0 (8.1–12.4)             14.8 (11.6–18.7)                   4.2 (2.7–6.4)                     10.9 (8.5–13.9)
 Family income-to-poverty ratio, %
    <130                                         2014          38.3 (31.2–45.9)             21.0 (17.4–25.2)                  7.6 (5.8–10.1)                   14.3 (11.8–17.3)
    130–349                                      1257          33.8 (29.3–38.7)             21.3 (18.2–24.8)                  7.5 (5.5–10.2)                   14.9 (11.3–17.3)
    >349                                         803           27.9 (21.2–35.7)             18.2 (15.3–21.6)                   6.9 (5.2–9.2)                   12.9 (10.6–17.3)
 Usual source of care
    Yes                                          4138          94.0 (92.8–95.0)            20.5 (17.8–23.4)*                   7.3 (6.1–8.8)                   14.4 (12.0–17.2)**
    No                                           266            6.0 (5.0–7.2)               10.1 (5.3–18.4)                    3.4 (1.4–8.3)                     6.7 (3.2–13.4)
 Insurance status
    No insurance                                 350            8.1 (6.6–9.8)               6.5 (3.4–11.9)**                  2.3 (1.0–5.2)**                   4.5 (2.1–9.3)**
    Public insurance only                        2200          39.6 (33.3–46.2)             21.3 (18.0–25.0)                  8.0 (5.9–10.7)                   14.8 (12.1–17.9)
    Any private insurance                        1799          52.3 (45.5–59.1)             20.8 (17.5–24.6)                   7.2 (5.9–8.7)                   14.7 (11.6–18.6)
Estimates are weighted to account for differential probabilities of selection and differential nonresponse. Acute and chronic medication use are not mutually exclusive (eg, participants
can use both types of prescription medications).
** P < .01; * P < .05 by using χ2 to test for differences across respondent characteristics.




to test for significance of differences                        and by population characteristics for                           used prescription medications
by gender within age groups; to                                2013–2014. Nearly one-fifth (19.8%)                             included respiratory agents,
examine gender differences in the                              of children and adolescents ≤19                                 especially bronchodilators (the
concurrent use of therapeutic drug                             years old used at least 1 prescription                          most common type was albuterol)
classes and DDIs, the Pearson’s χ2 test                        medication in the previous 30 days;                             and psychotherapeutic agents,
was used. We tested for the statistical                        13.9% used chronic medications,                                 especially central nervous system
significance of trends across cycles                           and 7.1% used acute medications.                                (CNS) stimulants (methylphenidate
using logistic regression. We used                             Prescription medication use                                     was most common) and
Stata (Stata Corp, College Station, TX)                        increased with age, ranging from                                antidepressants (fluoxetine was
version 14 to perform all analyses.                            14.7% in children ages 0 to 5                                   most common) (‍Table 2). There was
All P values reported are 2-sided.                             years to 22.8% among adolescents                                a notable decline in the use of acute
The study was considered exempt                                (13–19 years). Acute medication                                 medications between 2003–2004 and
by a University of Illinois at Chicago                         use was highest in younger children                             2013–2014 (10.9% [95% confidence
Institutional Review Board.                                    (9.1%), whereas the use of chronic                              interval (CI), 9.3%–12.9%] to 7.1%
                                                               medications was lowest (6.4%).                                  [CI, 6.0%–8.4%]; P < .01), driven
                                                               ‍ igure 1 depicts the prevalence of the
                                                               F                                                               largely by a decrease in the use of
RESULTS
                                                               use of prescription medications over                            antibiotics (7.9% [CI, 6.6%–9.5%]
‍ able 1 reports prevalence of the use
T                                                              time (‍Fig 1A) and by age group and                             to 4.8% [CI, 3.7%–6.1%]; P < .01;
of prescription medications overall                            gender (‍Fig 1B). The most commonly                             Supplemental Table 5).


                                      Downloaded from www.aappublications.org/news by guest on June 5, 2020
PEDIATRICS Volume 142, number 3, September 2018                                                                                                                                        3

                                                                                               3                                                                      Exhibit 46
               Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 240 of 427




FIGURE 1
Weighted prevalence estimates of prescription medication use over time and by gender and age group among children and adolescents in the United
States. Estimates are weighted to account for differential probabilities of selection and differential nonresponse. A, Trends in medication use (2003–2014).
B, Medication use by gender and age (2013–2014). Boys ages 6 to 12 years report higher use of any prescription medication and chronic medications
than girls (P < .01 and P < .01, respectively). Adolescent girls (13–19 years) report higher use of any prescription medication, including acute and chronic
medications than adolescent boys (P < .01, P < .05, and P < .05, respectively).

The use of prescription medications                  vs 4.8% [CI, 3.2%–7.2%]; P < .05)                     girls and was substantially more
was highest among adolescent girls                   and chronic (21.3% [CI, 15.0%–                        common among boys ages 6 to 12
(28.0% [CI, 21.3%–35.8%]) and boys                   29.4%] vs 13.8% [CI, 10.2%–18.5%];                    than among girls in this age group
ages 6 to 12 (26.5% [CI, 22.5%–                      P < .05) medication use, specifically                 (11.9% [CI, 8.8%–15.8%] vs 4.7%
30.9%]; ‍Fig 1). Gender differences                  antidepressants (3.8% [CI, 1.9%–                      [CI, 3.4%–6.7%]; P < .01).
were also most pronounced in                         7.6%] vs 1.3% [CI, 0.5%–3.7%];
                                                                                                           Among concurrent users of
these 2 age groups. Among children                   P < .01), antibiotics (6.6% [CI, 3.6%–
                                                                                                           prescription medications,
ages 6 to 12, boys were nearly                       11.7%] vs 3.5% [CI, 2.0%–6.0%];
                                                                                                           combinations that involved respiratory
twice as likely to use prescription                  P < .01), analgesics (3.2% [CI, 1.6%–
                                                                                                           agents, such as bronchodilators
medications compared with girls                      6.4%] vs 1.2% [CI, 0.6%–2.3%];
                                                                                                           and leukotriene modifiers,
(26.5% [CI, 22.5%–30.9%] vs 15.1%                    P < .01), and antiemetics (1.6%
                                                                                                           and psychotropic medications,
[CI, 11.8%–19.0%]; P < .01); this                    [CI, 0.8%–3.3%] vs 0.1% [CI, 0.0%–
                                                                                                           including antidepressants, atypical
difference was primarily due to a                    1.2%]; P = .06) (‍Table 2). Rates of
                                                                                                           antipsychotics, and CNS stimulants,
higher rate of chronic medication use                CNS stimulant use, in contrast, were
                                                                                                           were the most prevalent (‍Table 3).
(22.3% [CI, 19.1%–25.9%] vs 10.1%                    lower in adolescent girls than in boys
                                                                                                           More than 20% (23.7% [CI, 11.1%–
[CI, 7.7%–13.0%]; P < .01), especially               (1.6% [CI, 0.9%–3.0%] vs 4.3%
                                                                                                           43.8%]) of boys ages 6 to 12 and more
CNS stimulants (9.4% [CI, 7.2%–                      [CI, 2.3%–7.9%]; P < .01).
                                                                                                           than half (57.9% [CI, 35.1%–77.7%])
12.0%] vs 2.2% [CI, 1.2%–4.1%];
                                                                                                           of adolescent boys who used CNS
P < .01), α-adrenergic agonists (3.3%                Concurrent Use of Prescription                        stimulants concurrently used ≥2
[CI, 1.9%–5.7%] vs 1.1% [CI, 0.3%–                   Medications
                                                                                                           other psychotropic medications.
3.5%]; P < .01), and leukotriene
                                                     ‍ igure 2 depicts the prevalence of
                                                     F                                                     Combinations that involved
modifiers (4.0% [CI, 2.5%–6.4%] vs
                                                     the use of concurrent prescription                    antidepressants were most prevalent
0.9% [CI, 0.4%–1.9%], respectively;
                                                     medications over time (‍Fig 2A) and                   among adolescent girls; among these
P < .01) (‍Table 2).
                                                     by age group and gender (‍Fig 2B).                    antidepressant users, 51.2% [CI,
During adolescence, however, girls                   During 2013 and 2014, 7.5%                            19.4%–82.6%] were concurrently
were more likely to use prescription                 (CI, 6.6%–8.6%) of children and                       using at least 2 psychotropic
medications than boys; use was                       adolescents concurrently used                         medications.
28.0% (CI, 21.3%–35.8%) among                        prescription medications, a decrease
                                                                                                           Potential Major DDIs
girls versus 17.6% (CI, 13.3%–                       from 2003–2004 (9.9% [CI, 9.1%–
22.9%) among boys (P < .01). This                    10.8%]; P < .01). The concurrent use                  Among concurrent users of ≥2
difference was due to a higher rate of               of prescription medications varied                    prescription medications during
both acute (9.3% [CI, 5.9%–14.4%]                    across age groups for both boys and                   2013–2014 (N = 301), a total of 156


                                       Downloaded from www.aappublications.org/news by guest on June 5, 2020
4                                                                                                                                                 QATO et al

                                                                                4                                                           Exhibit 46
               Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 241 of 427

TABLE 2 Weighted Prevalence in the Use of Prescription Medications in the Previous 30 Days by Therapeutic Drug Class Among Children and Adolescents
         in the United States, Overall and by Gender and Age Group (2013–2014)
                                                                                       Prevalence of Use, % (95% CI)
                                 Overall, n =                      0–5 y                                  6–12 y                               13–19 y
                                    4404          Girls (n = 775)      Boys (n = 828)       Girls (n = 746)    Boys (n = 817)     Girls (n = 640)   Boys (n = 598)
 Respiratory agents              6.8 (5.8–8.0)    3.9 (2.3–6.6)        5.1    (3.3–7.8)**    5.7 (4.1–8.0)    11.5 (8.9–14.7)*    6.4 (4.2–9.7)      7.0 (4.9–9.9)
   Bronchodilators               3.5 (3.0–4.1)    2.7 (1.5–4.7)         2.7 (1.5–4.8)        3.0 (1.7–5.5)     5.5 (4.3–6.9)*     3.4 (1.7–7.0)a     3.2 (2.1–5.0)
   Albuterol                     3.0 (2.5–3.6)    2.6 (1.5–4.5)         2.5 (1.4–4.5)        2.6 (1.4–4.8)     4.5 (3.1–6.6)      3.1 (1.4–6.9)a     2.6 (1.8–3.6)
   Levalbuterol                  0.3 (0.1–0.6)a   0.2 (0.0–1.5)a       0.2 (0.0–0.8)a        0.4 (0.1–2.5)a    0.4 (0.2–1.0)a     0.1 (0.0–1.0)a     0.2 (0.1–1.1)a
   Fluticasone and               0.1 (0.1–0.3)a         0.0            0.1 (0.0–0.8)a              0.0         0.4 (0.2–0.8)a     0.3 (0.1–1.5)a           0.0
         salmeterol
   Antihistamines                1.8 (1.3–2.6)    0.9 (0.3–2.6)a        1.4 (0.7–2.7)a       2.1 (1.1–4.0)a     3.2 (2.1–5.0)     1.0 (0.7–1.7)      2.0 (0.8–5.0)a
   Cetirizine                    1.0 (0.6–1.6)    0.9 (0.3–2.6)a        0.8 (0.5–1.4)        0.9 (0.4–2.3)a     1.3 (0.7–2.4)     0.7 (0.4–1.4)a     1.2 (0.3–4.2)a
   Loratadine                    0.4 (0.3–0.7)          0.0             0.1 (0.0–0.7)a       0.3 (0.1–1.4)a     1.2 (0.7–2.0)     0.1 (0.0–0.6)a     0.7 (0.2–2.8)a
   Cyproheptadine                0.2 (0.1–0.6)a         0.0             0.1 (0.0–0.9)a             0.0         0.8 (0.2–2.7)a     0.1 (0.0–1.0)a           0.0
   Leukotriene modifiers         1.7 (1.3–2.2)    0.3 (0.1–1.0)a       0.8 (0.4–1.7)a**      0.9 (0.4–1.9)a    4.0 (2.5–6.4)**    1.9 (1.1–3.1)      1.8 (0.8–3.7)a
   Montelukast                   1.7 (1.3–2.2)    0.3 (0.1–1.0)a       0.8 (0.4–1.7)a**      0.9 (0.4–1.9)a    4.0 (2.5–6.4)**    1.9 (1.1–3.1)      1.8 (0.8–3.7)a
   Respiratory inhalant          1.3 (0.8–1.9)    0.4 (0.1–1.5)a        1.3 (0.6–3.0)a       1.0 (0.4–2.4)a     3.1 (2.1–4.5)     0.2 (0.0–1.0)a     1.4 (0.5–3.7)a
      products
   Beclomethasone                0.5 (0.3–0.9)    0.1 (0.0–0.6)a           0.7 (0.2–2.4)a    0.4 (0.1–1.1)a    1.2 (0.5–2.4)a*    0.1 (0.0–1.0)a    0.6 (0.1–3.1)a
   Fluticasone                   0.7 (0.4–1.2)    0.3 (0.1–1.1)a           0.6 (0.2–1.9)a    0.6 (0.2–1.6)a     1.6 (0.9–2.7)     0.1 (0.0–0.7)a    0.7 (0.2–2.8)a
 Psychotherapeutic agentsb       5.0 (4.0–6.3)    0.1 (0.0–0.6)a           1.5 (0.5–5.0)a    3.5 (1.8–6.7)a   10.9 (8.7–13.6)**   6.4 (4.1–9.9)      5.7 (3.4–9.5)
   CNS stimulants                3.3 (2.5–4.4)    0.1 (0.0–0.6)a           1.1 (0.3–4.3)a    2.2 (1.2–4.1)     9.4 (7.2–12.0)**   1.6 (0.9–3.0)     4.3 (2.3–7.9)**
   Methylphenidate               1.6 (1.0–2.4)    0.1 (0.0–0.6)a           0.2 (0.0–1.5)a    0.5 (0.1–2.5)a    5.2 (3.2–8.3)**    0.8 (0.2–2.9)a    1.8 (0.8–3.9)a
   Lisdexamfetamine              0.7 (0.5–1.0)          0.0                      0.0         0.8 (0.2–2.8)a     1.7 (1.0–3.2)     0.1 (0.0–1.0)a    1.1 (0.4–2.8)a
   Amphetamine and               0.4 (0.2–0.9)a         0.0                0.6 (0.1–5.1)a    0.3 (0.1–1.5)a     0.9 (0.4–2.0)a    0.3 (0.1–1.0)a    0.4 (0.1–2.1)a
         dextroamphetamine
   Antidepressants               1.2 (0.7–2.0)          0.0                      0.0         0.1 (0.0–0.7)a    1.3 (0.5–3.5)a*    3.8 (1.9–7.6)a    1.3 (0.5–3.7)a**
   Fluoxetine                    0.3 (0.2–0.6)          0.0                      0.0               0.0         0.5 (0.2–1.6)a     0.7 (0.2–2.1)a     0.5 (0.2–1.6)a
   Escitalopram                  0.2 (0.1–0.9)a         0.0                      0.0               0.0               0.0          0.8 (0.1–4.9)a     0.5 (0.1–3.9)a
   Trazodone                     0.2 (0.0–0.8)a         0.0                      0.0         0.1 (0.0–0.7)a          0.0          0.9 (0.2–4.6)a           0.0
   Antipsychotics                0.9 (0.7–1.1)          0.0                      0.0         0.8 (0.3–2.7)a    1.9 (1.1–3.3)*     1.2 (0.6–2.5)a     1.1 (0.3–3.3)a
   Aripiprazole                  0.2 (0.1–0.5)a         0.0                      0.0               0.0          0.5 (0.3–0.7)     0.4 (0.1–1.7)a     0.4 (0.1–3.3)a
   Risperidone                   0.4 (0.3–0.7)          0.0                      0.0         0.8 (0.3–2.7)a    0.9 (0.3–3.1)a     0.1 (0.0–0.9)a     0.6 (0.2–2.5)a
   Quetiapine                    0.2 (0.1–0.4)          0.0                      0.0               0.0          0.7 (0.4–1.1)     0.5 (0.2–1.9)a           0.0
   Anticonvulsants               0.8 (0.3–1.9)a         0.0                0.2 (0.0–1.5)a    1.0 (0.3–3.6)a    0.4 (0.1–1.4)a     1.7 (0.5–5.6)a     1.2 (0.4–3.8)a
   Topiramate                    0.3 (0.1–1.1)a         0.0                0.2 (0.0–1.5)a    0.3 (0.2–0.5)           0.0          1.1 (0.2–6.7)a     0.3 (0.1–1.5)a
   Lamotrigine                   0.3 (0.1–0.9)a         0.0                      0.0               0.0               0.0          0.9 (0.2–4.6)a     0.6 (0.1–3.4)a
   Divalproex sodium             0.1 (0.0–0.5)a         0.0                      0.0               0.0         0.2 (0.0–1.7)a     0.2 (0.0–1.3)a     0.2 (0.0–1.1)a
   Anxiolytics, sedatives, and   0.3 (0.2–0.4)          0.0                0.3 (0.0–2.4)a    0.2 (0.1–0.4)a    0.1 (0.0–0.4)a     0.8 (0.2–2.9)a    0.2 (0.0–1.2)a**
      hypnotics
   Hydroxyzine                   0.2 (0.1–0.4)          0.0             0.3 (0.0–2.4)a       0.2 (0.1–0.4)a     0.1 (0.0–0.4)a    0.7 (0.2–3.1)a     0.1 (0.0–0.9)a
 Antibiotics                     4.8 (3.7–6.2)    7.0 (5.2–9.4)         5.8 (4.5–7.4)        3.0 (1.6–5.6)      3.5 (2.0–6.1)*    6.6 (3.6–11.7)    3.5 (2.0–6.0)**
   Penicillins                   2.2 (1.6–3.0)    4.5 (3.3–6.1)         3.1 (2.2–4.4)        1.1 (0.5–2.6)a     1.4 (0.7–2.8)a    2.6 (1.1–6.0)a    1.1 (0.3–3.8)a**
   Amoxicillin                   1.8 (1.4–2.4)    4.4 (3.2–6.1)         2.9 (2.0–4.3)        0.6 (0.2–1.6)a     1.4 (0.7–2.8)a     1.1 (0.6–2.0)     1.1 (0.3–3.8)a
   Macrolide derivatives         0.8 (0.5–1.4)    0.2 (0.0–1.0)a        1.0 (0.4–2.3)a       1.2 (0.4–3.8)a     1.4 (0.5–3.6)a    0.9 (0.3–2.8)a    0.2 (0.0–1.0)a*
   Azithromycin                  0.8 (0.5–1.2)    0.2 (0.0–1.0)a        0.9 (0.4–2.1)a       1.2 (0.4–3.8)a     1.4 (0.5–3.6)a    0.5 (0.1–2.9)a     0.2 (0.0–1.0)a
   Cephalosporins                0.5 (0.2–1.3)a   0.7 (0.2–3.1)a        0.9 (0.3–2.7)a       0.2 (0.0–1.1)a     0.3 (0.0–2.3)a    0.6 (0.1–4.9)a     0.5 (0.1–2.8)a
   Cefdinir                      0.2 (0.1–0.6)a   0.2 (0.0–1.3)a        0.2 (0.1–0.8)a       0.1 (0.0–1.2)a     0.3 (0.0–2.3)a          0.0          0.4 (0.1–3.3)a
 Topical agents                  3.0 (2.5–3.5)    1.2 (0.6–2.3)         1.7 (1.0–2.9)        1.9 (1.0–3.5)      4.9 (3.2–7.5)     3.7 (1.8–7.4)a     3.7 (1.7–8.0)a
   Nasal preparations            1.5 (1.0–2.3)    0.1 (0.0–1.3)a        0.7 (0.3–1.5)a       0.5 (0.2–1.3)a    4.2 (2.5–7.1)**    0.8 (0.2–3.1)a     2.0 (0.7–5.5)a
   Fluticasone nasal             1.0 (0.6–1.7)          0.0             0.3 (0.1–1.6)a       0.3 (0.1–1.2)a    2.4 (1.1–4.9)a*    0.6 (0.1–3.0)a     2.0 (0.7–5.5)a
   Mometasone nasal              0.5 (0.2–0.9)a   0.1 (0.0–1.3)a        0.2 (0.0–1.4)a       0.1 (0.0–0.7)a    1.7 (0.7–4.3)a*    0.2 (0.0–2.0)a     0.2 (0.0–0.7)a
   Dermatological agents         1.2 (0.7–1.9)    0.5 (0.2–1.2)a        0.6 (0.2–1.5)a       1.4 (0.7–3.0)a    0.7 (0.3–1.7)a**   2.8 (1.1–6.9)a     0.9 (0.2–3.1)a
   Tretinoin topical             0.2 (0.1–0.7)a         0.0                   0.0            0.1 (0.0–1.0)a           0.0         0.7 (0.1–4.4)a     0.3 (0.0–2.6)a
 Hormones or hormone             2.1 (1.5–2.8)    1.0 (0.5–2.1)a       1.1 (0.5–2.6)a**      1.2 (0.5–2.5)a     0.9 (0.2–3.3)a     7.2 (5.3–9.5)    0.7 (0.2–2.1)a**
   modifiers
   Contraceptivesc               2.5 (1.8–3.5)          0.0                     0.0               0.0                  0.0        7.0 (5.2–9.3)           0.0
   Ethinyl estradiol–            0.9 (0.4–2.1)a         0.0                     0.0               0.0                  0.0        2.5 (1.1–5.6)a          0.0
         norethindronec
   Adrenal cortical steroids     0.6 (0.4–1.0)    1.0 (0.5–2.1)a       0.9 (0.4–2.2)a**      0.7 (0.2–2.4)a    0.4 (0.1–1.8)a     0.2 (0.0–1.0)a    0.6 (0.2–2.0)a**
   Budesonide                    0.3 (0.2–0.7)a   0.5 (0.2–1.6)a        0.4 (0.2–1.2)a       0.5 (0.1–2.6)a    0.4 (0.1–1.9)a     0.1 (0.0–1.0)a     0.1 (0.0–1.0)a




                                      Downloaded from www.aappublications.org/news by guest on June 5, 2020
PEDIATRICS Volume 142, number 3, September 2018                                                                                                                        5

                                                                                        5                                                           Exhibit 46
                  Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 242 of 427

TABLE 2 Continued
                                                                                                  Prevalence of Use, % (95% CI)
                                         Overall, n =                         0–5 y                                    6–12 y                                       13–19 y
                                            4404            Girls (n = 775)       Boys (n = 828)       Girls (n = 746)       Boys (n = 817)        Girls (n = 640)       Boys (n = 598)
    Gastrointestinal agents             1.5 (0.8–2.6)        1.7 (1.0–3.0)            1.6 (0.9–2.6)     1.0 (0.4–2.7)a        1.4 (0.5–3.9)a        2.0    (0.8–4.9)a    1.3 (0.4–3.7)a**
      PPIs                              0.6 (0.3–1.3)a       0.2 (0.0–0.9)a           0.5 (0.2–1.3)a    0.1 (0.0–0.7)a        0.6 (0.1–2.8)a        1.1 (0.4–3.1)a        1.0 (0.2–4.6)a
      Omeprazole                        0.3 (0.1–1.2)a       0.1 (0.0–1.0)a           0.1 (0.0–0.6)a    0.1 (0.0–0.7)a        0.6 (0.1–2.8)a        0.1 (0.0–0.8)a        0.9 (0.2–4.8)a
      H2 antagonist                     0.5 (0.3–1.0)a       1.4 (0.7–3.1)a           1.0 (0.6–1.9)     0.5 (0.1–2.1)a        0.3 (0.1–1.2)a        0.2 (0.0–1.3)a       0.1 (0.0–0.8)a**
      Ranitidine                        0.5 (0.3–1.0)a       1.4 (0.6–3.1)a           1.0 (0.6–1.9)     0.5 (0.1–2.1)a        0.3 (0.1–1.2)a        0.2 (0.0–1.3)a        0.1 (0.0–0.8)a
    Antiadrenergic agents,              1.1 (0.8–1.6)              0.0                0.2 (0.0–1.3)a    1.1 (0.3–3.5)a        3.3 (1.9–5.7)**       0.2 (0.0–1.9)a       1.4 (0.5–4.1)a**
      centrally acting
      Clonidine                         0.8 (0.5–1.3)              0.0            0.2 (0.0–1.3)a        1.0 (0.3–3.5)a        2.1 (0.8–5.0)a        0.2 (0.0–1.9)a       0.9 (0.2–4.5)a
      Guanfacine                        0.4 (0.2–0.9)a             0.0                  0.0             0.2 (0.0–0.8)a       1.5 (0.6–3.6)a**             0.0            0.5 (0.1–2.3)a
    Analgesics                          1.1 (0.7–1.6)        0.2 (0.0–0.8)a       1.0 (0.4–2.3)a        0.6 (0.2–1.9)a        0.2 (0.0–0.7)a        3.2 (1.6–6.4)a       1.2 (0.6–2.3)a*
      Nonsteroidal anti-                0.7 (0.4–1.2)        0.2 (0.0–0.8)a       0.9 (0.4–2.2)a*       0.3 (0.1–1.1)a              0.0             1.8 (0.8–4.2)a       1.0 (0.5–2.2)a
         inflammatory agents
      Diclofenac                        0.1 (0.0–0.8)a             0.0                  0.0                   0.0                  0.0              0.6 (0.1–4.9)a        0.1 (0.0–0.7)a
      Narcotics                         0.4 (0.2–0.8)              0.0            0.1 (0.0–0.6)a*       0.5 (0.1–1.8)a       0.2 (0.0–0.7)a         1.5 (0.7–3.5)a       0.2 (0.0–0.9)a**
      Hydrocodone                       0.3 (0.2–0.7)a             0.0            0.1 (0.0–0.6)a        0.2 (0.0–1.0)a       0.1 (0.0–0.8)a         1.3 (0.5–3.4)a        0.2 (0.0–0.9)a
      Oxycodone                         0.2 (0.1–0.5)a             0.0                  0.0             0.3 (0.0–2.2)a             0.0              0.8 (0.3–2.6)a              0.0
    Antiemetic agents                   0.7 (0.5–1.1)        0.5 (0.1–1.6)a       1.1 (0.3–3.3)a        0.8 (0.3–2.4)a       0.2 (0.1–0.6)a         1.6 (0.8–3.3)a        0.1 (0.0–1.2)a
      Ondansetron                       0.5 (0.3–0.8)        0.1 (0.0–1.1)a       0.7 (0.2–2.8)a        0.5 (0.1–2.3)a       0.1 (0.0–0.5)a         1.1 (0.4–3.2)a        0.1 (0.0–1.2)a
      Diphenhydramine                   0.2 (0.1–0.3)a       0.2 (0.0–0.8)a             0.0             0.1 (0.0–1.2)a       0.2 (0.0–0.8)a         0.5 (0.2–1.6)a              0.0
      Promethazine                      0.1 (0.0–0.4)a       0.1 (0.0–0.9)a       0.4 (0.1–1.8)a*       0.1 (0.0–1.0)a             0.0                    0.0                   0.0
    Antidiabetic agents                 0.5 (0.2–1.2)a             0.0                  0.0             0.1 (0.0–0.7)a       1.3 (0.3–5.2)a         1.4 (0.5–3.7)a        0.1 (0.0–1.0)a
      Metformin                         0.2 (0.1–0.6)a             0.0                  0.0                   0.0            0.1 (0.0–0.4)a         1.1 (0.3–3.7)a              0.0
      Insulin                           0.3 (0.1–0.8)a             0.0                  0.0             0.1 (0.0–0.7)a       1.2 (0.3–5.3)a*        0.3 (0.1–0.6)a        0.1 (0.0–1.0)a
Estimates are weighted to account for differential probabilities of selection and differential nonresponse. H2, histamine2; PPI, proton pump inhibitors.
a Estimates are unreliable; relative SE >30%.
b Derived from Multum classification of psychotherapeutic agents, CNS stimulants, anticonvulsants, and anxiolytics, sedatives, and hypnotics.
c Among girls only.
** P < .01; * P < .05 by using logistic regressions to test differences between girls and boys.




FIGURE 2
Weighted prevalence estimates of concurrent (≥2) prescription medication use over time and by gender and age group among children and adolescents
in the United States. Estimates are weighted to account for differential probabilities of selection and differential nonresponse. A, Trends in concurrent
medication use (2013–2014). B, Concurrent use by gender and age group (2013–2014). Boys ages 0 to 5 and 6 to 12 years report higher prevalence of
concurrent medication use than girls (P = .05 and P < .05, respectively). a Prevalence of potential DDIs restricted to children who concurrently use ≥2
prescription medications; because of the small number of DDI cases, trend estimates are unstable.

unique prescription medications                                  [n = 29] or potentially major [n = 797])                         these potential DDIs were used by
were used (Supplemental Table 6).                                for these 156 medications were                                   158 people (Supplemental Table 7).
Using Micromedex, a total of 826                                 identified. In the pooled 2003–2014                              In the pooled 2009–2014 sample, 63
potential DDIs (contraindicated                                  sample, 101 unique combinations of                               unique DDI combinations were used


                                                Downloaded from www.aappublications.org/news by guest on June 5, 2020
6                                                                                                                                                                               QATO et al

                                                                                                   6                                                                     Exhibit 46
                                                                                                                           TABLE 3 Most Common Prescription Medication Combinations Used Among Children and Adolescents Concurrently Using Prescription Medications Overall and by Gender and Age Group in the United
                                                                                                                                      States (2009–2014)
                                                                                                                                                                                                                                                          Prevalence of Combinations, No. (%) [95% CI]
                                                                                                                                                                                   Overall, n = 993                                  0–5 y                                                  6–12 y                                               13–19 y
                                                                                                                                                                                                                 Girls (n = 112)               Boys (n = 159)           Girls (n = 156)               Boys (n = 244)         Girls (n = 170)                Boys (n = 152)
                                                                                                                            Bronchodilators–respiratory inhalants               123 (10.5) [7.9–13.7]         12 (10.1) [5.1–19.3]a      21 (21.4) [13.0–33.1]*      24 (13.8) [6.6–26.6]a       38 (12.0) [8.1–17.4]      11 (3.5) [1.7–7.0]a        17 (9.2) [5.1–15.9]**
                                                                                                                            Bronchodilators–leukotriene modifiers                99 (8.2) [6.3–10.4]           6 (4.6) [2.1–10.0]a        12 (6.6) [3.0–13.8]a        20 (8.9) [5.6–13.8]        36 (12.7) [8.4–18.6]      11 (6.6) [2.6–15.8]a       14 (6.7) [3.5–12.6]a
                                                                                                                            Bronchodilators–adrenal cortical                      96 (6.9) [5.1–9.2]          24 (15.8) [10.1–23.9]       29 (13.8) [8.0–22.7]       14 (10.4) [4.6–21.8]a       18 (4.4) [2.7–7.2]**       6 (3.1) [1.1–8.3]a         5 (5.1) [2.0–12.1]a
                                                                                                                               steroids
                                                                                                                            CNS stimulants–α adrenergic blockers                  54 (5.4) [3.7–7.7]                  0 (0.0)                 1 (0.4) [0.1–3.4]a      8 (4.1) [1.8–9.2]a        33 (13.8) [8.5–21.5]***          0 (0.0)              12 (8.7) [4.5–16.1]a***
                                                                                                                            Bronchodilators–nasal preparations                    56 (5.3) [3.6–7.7]            1 (0.9) [0.1–6.5]a           7 (4.6) [1.8–11.5]a*     9 (3.5) [1.6–7.6]a         25 (9.1) [5.4–14.9]*      5 (3.2) [0.7–13.0]a         9 (6.7) [3.2–13.7]a
                                                                                                                            Leukotriene modifiers–nasal                           47 (4.9) [3.2–7.3]                  0 (0.0)                 4 (2.4) [0.9–6.3]a     11 (6.8) [3.1–14.3]a        21 (8.9) [5.5–14.1]       2 (2.5) [0.4–14.0]a         9 (5.2) [2.3–11.6]a
                                                                                                                               preparations
                                                                                                                            Bronchodilators–antihistamines                        50 (3.7) [2.6–5.1]           5 (4.2) [1.6–10.6]a            4 (2.0) [0.7–6.0]a      12 (6.1) [3.6–10.1]         18 (5.7) [3.2–9.9]        5 (2.3) [0.8–6.3]a          6 (2.5) [1.2–5.0]a




             PEDIATRICS Volume 142, number 3, September 2018
                                                                                                                            CNS stimulants–atypical antipsychotics                38 (3.5) [2.3–5.2]                 0 (0.0)                        0 (0.0)           5 (4.8) [2.1–10.4]a         24 (8.2) [4.8–13.9]       2 (0.6) [0.1–2.5]a        7 (4.5) [1.8–10.6]a***
                                                                                                                            Nasal preparations–antihistamines                     35 (3.4) [2.3–5.1]                 0 (0.0)                        0 (0.0)            6 (3.0) [1.5–5.7]a         20 (8.2) [4.8–13.6]       2 (0.6) [0.1–2.8]a        7 (5.3) [2.5–11.0]a***
                                                                                                                            CNS stimulants–antidepressants                        33 (3.4) [2.1–5.6]                 0 (0.0)                        0 (0.0)            7 (3.6) [1.4–8.5]a        13 (5.4) [2.8–10.1]a       6 (2.5) [0.7–8.3]a         7 (5.6) [2.0–14.8]a
                                                                                                                            Leukotriene modifiers–respiratory                     42 (3.0) [2.1–4.4]           3 (2.1) [0.6–6.8]a             5 (2.7) [1.1–6.5]a       6 (2.4) [0.9–6.2]a        19 (6.9) [3.8–12.5]**      4 (1.0) [0.3–2.8]a          5 (2.3) [0.9–5.5]a
                                                                                                                               inhalants
                                                                                                                            Atypical antipsychotic–α adrenergic                   23 (2.6) [1.7–4.1]                  0 (0.0)                      0 (0.0)            2 (2.3) [0.5–10.8]a            15 (7.2) [4.0–12.5]    1 (0.7) [0.1–4.7]a             5 (2.9) [1.0–8.0]a
                                                                                                                               blockers
                                                                                                                            CNS stimulants–antihistamines                         24 (2.5) [1.3–4.6]a                0 (0.0)                    0 (0.0)               7 (4.2) [1.7–10.2]a        13 (7.5) [3.5–15.4]a       2 (0.4) [0.1–3.1]a         2 (0.6) [0.1–2.9]a
                                                                                                                            Bronchodilators–penicillins                           38 (2.4) [1.6–3.5]          16 (12.0) [7.2–19.4]       12 (6.0) [3.2–10.9]a*         5 (1.9) [0.7–5.6]a         3 (0.7) [0.2–2.2]a        1 (1.3) [0.2–9.1]a         1 (0.4) [0.1–3.2]a
                                                                                                                            Bronchodilators–CNS stimulants                        26 (2.3) [1.4–3.9]                 0 (0.0)                    0 (0.0)                8 (4.2) [1.7–9.8]a         12 (3.2) [1.9–5.4]       1 (1.9) [0.3–12.9]a         5 (2.8) [0.8–8.9]a




7
                                                                                                                            Antidepressants–anticonvulsants                       11 (1.8) [0.8–4.4]a                0 (0.0)                    0 (0.0)               2 (3.0) [0.7–12.3]a         2 (0.5) [0.1–2.1]a*      5 (3.5) [0.8–14.0]a         2 (2.1) [0.4–9.6]a
                                                                                                                            Respiratory inhalants–adrenal cortical                14 (1.7) [0.8–3.6]a          2 (1.7) [0.4–7.1]a         2 (1.7) [0.4–7.1]a          4 (4.6) [1.0–18.7]a         3 (0.9) [0.3–2.9]a*       2 (0.9) [0.2–4.1]a         1 (1.6) [0.2–11.0]a
                                                                                                                               steroids
                                                                                                                            CNS stimulants–penicillins                            22 (1.6) [0.9–3.0]           6 (4.9) [1.8–12.4]a            5 (2.3) [0.9–5.8]a       4 (1.9) [0.7–5.1]a            3 (1.3) [0.4–4.0]a    3 (1.7) [0.4–7.4]a          1 (0.4) [0.0–2.9]a
                                                                                                                            Narcotic analgesics–NSAIDs                            13 (1.6) [0.7–3.6]a                0 (0.0)                  1 (0.2) [0.0–1.7]a       2 (1.0) [0.2–4.4]a                  0 (0.0)         5 (2.4) [0.7–7.7]a          5 (4.2) [1.3–13.1]a
                                                                                                                            Contraceptives–antidepressantsb                       6 (2.9) [1.2–7.0]a                 0 (0.0)                        0 (0.0)                  0 (0.0)                       0 (0.0)         6 (5.3) [2.2–12.0]a               0 (0.0)
                                                                                                                            Adrenal cortical steroids–leukotriene                 22 (1.3) [0.8–2.2]           3 (1.9) [0.6–5.8]a             7 (3.9) [1.5–9.6]a       3 (1.1) [0.3–3.4]a            5 (1.3) [0.4–3.5]a    3 (0.9) [0.3–3.1]a          1 (0.3) [0.0–2.5]a
                                                                                                                               modifiers
                                                                                                                            Bronchodilators–antidepressants                       8 (1.3) [0.5–3.1]a                 0 (0.0)                     0 (0.0)                     0 (0.0)                 3 (0.6) [0.2–2.1]a    4 (4.0) [1.3–11.2]a         1 (0.6) [0.1–4.7]a*
                                                                                                                            Narcotic analgesics–penicillins                       11 (1.2) [0.6–2.5]a                0 (0.0)                     0 (0.0)               1 (0.4) [0.0–2.6]a            2 (0.7) [0.2–3.0]a    6 (3.3) [1.2–8.8]a          2 (0.8) [0.2–3.2]a*
                                                                                                                            Adrenal cortical steroids–penicillins                 12 (1.1) [0.5–2.3]a          2 (1.0) [0.2–4.0]a          5 (3.6) [1.4–9.4]a          1 (0.3) [0.0–2.1]a            2 (0.7) [0.2–2.8]a    2 (1.6) [0.3–8.3]a                0 (0.0)




                                                   Downloaded from www.aappublications.org/news by guest on June 5, 2020
                                                                                                                            Bronchodilators–NSAIDs                                13 (1.1) [0.6–1.9]           1 (1.4) [0.2–9.3]a          5 (3.0) [0.9–9.5]a          1 (0.6) [0.1–4.8]a                  0 (0.0)         3 (1.3) [0.4–4.7]a          3 (1.0) [0.3–3.3]a
                                                                                                                            Penicillins–macrolides                                5 (1.0) [0.2–4.2]a           2 (6.0) [0.9–30.5]a       1 (2.7) [0.4–16.7]a***        1 (1.1) [0.1–8.3]a                  0 (0.0)         1 (0.5) [0.1–3.2]a                0 (0.0)
                                                                                                                            Antidepressants–PPIs                                  5 (1.0) [0.3–3.1]a                 0 (0.0)                     0 (0.0)               1 (0.7) [0.1–5.0]a            1 (0.2) [0.0–1.5]a    3 (3.3) [0.9–11.4]a               0 (0.0)
                                                                                                                            Contraceptives–dermatological agentsb                 3 (2.1) [0.6–7.0]a                 0 (0.0)                     0 (0.0)                     0 (0.0)                       0 (0.0)         3 (3.7) [1.1–12.0]a               0 (0.0)
                                                                                                                            Penicillins–nasal preparations                        6 (0.8) [0.3–2.4]a           1 (5.6) [0.7–31.8]a               0 (0.0)               3 (2.0) [0.4–8.5]a            2 (0.8) [0.2–3.2]a          0 (0.0)                     0 (0.0)
                                                                                                                            Macrolides–nasal preparations                         5 (0.6) [0.2–2.3]a           1 (5.6) [0.7–31.8]a        1 (0.3) [0.0–2.4]a**               0 (0.0)                 2 (0.5) [0.1–2.0]a    1 (0.4) [0.0–2.8]a                0 (0.0)
                                                                                                                            Bronchodilators–cephalosporins                        6 (0.6) [0.2–1.5]a           1 (1.0) [0.1–7.6]a         4 (3.9) [1.2–11.8]a                0 (0.0)                 1 (0.2) [0.0–1.6]a          0 (0.0)                     0 (0.0)
                                                                                                                            Penicillins–cephalosporins                            4 (0.5) [0.2–1.5]a           2 (3.6) [0.6–18.5]a         2 (2.1) [0.5–8.0]a                0 (0.0)                       0 (0.0)               0 (0.0)                     0 (0.0)
                                                                                                                           Estimates are restricted to children who report the use of ≥2 prescription medications.
                                                                                                                           a Estimates are unreliable; relative SE >30%.
                                                                                                                                                                                                                                                                                                                                                                                Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 243 of 427




                                                                                                                           b Estimates are restricted to girls.
                                                                                                                           *** P < .01; ** P < .05; * P < .10 by using χ2 tests to determine differences between girls and boys.




             7

Exhibit 46
            Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 244 of 427

by 78 people, making the overall rate      examine use and concurrent                       use data, are needed to reduce the risk
0.7% (CI, 0.5%–1.0%). We found only        use of prescription medications                  of such major DDIs among children.
1 individual using a contraindicated       among children and adolescents
                                                                                            Highlighted in our findings is also an
DDI (aripiprazole–metoclopramide).         in the United States. During
                                                                                            important opportunity to improve
Among concurrent users of                  2013–2014, one-fifth of children
                                                                                            the safe use of medications among
prescription medications, 8.2%             and adolescents used at least 1
                                                                                            adolescent girls given that nearly 1 in
[CI, 6.0%–11.1%] were at risk for          prescription medication and ∼1 in 10
                                                                                            5 adolescent girls who concurrently
potential major DDIs (‍Table 4).           concurrently used ≥2 prescription
                                                                                            used prescription medications was at
Nearly half of interacting regimens        medications. Among children and
                                                                                            risk for a DDI. The threefold higher
used involved psychotropic agents,         adolescents concurrently using ≥2
                                                                                            prevalence of these interacting drug
primarily antidepressants, the most        prescription medications, 1 in 12 was
                                                                                            regimens among adolescent girls,
common adverse interaction effect          at risk for a major DDI. Our findings
                                                                                            when compared with adolescent
being QT prolongation. The majority        are important because prescription
                                                                                            boys, was largely due to a higher
(68.0% [CI, 55.9%–78.0%]) of these         medications are commonly used
                                                                                            rate of tricyclic antidepressant use in
interacting regimens involved the use      by children and adolescents in the
                                                                                            combination with acute medications,
of at least 1 acute medication.            United States, and population-level
                                                                                            most commonly macrolide
                                           monitoring is needed to detect
The use of combinations with                                                                antibiotics, antiemetics, NSAIDs, and
                                           modifiable risk and optimize safe use.
potential major DDIs was higher                                                             proton pump inhibitors (PPIs). These
among adolescent girls (18.1%                                                               acute medications may be prescribed
                                           Since 2003–2004, we observed a
[CI, 11.0%–28.4%]) than among boys                                                          to treat sexually transmitted
                                           decline in the use of acute medications,
(6.6% [CI, 3.6%–11.9%], P < .05).                                                           infections (eg, azithromycin) or
                                           corroborating findings from a previous
This difference was largely due to                                                          gastrointestinal symptoms (eg,
                                           analysis of pharmacy claims.‍22 This
the disproportionate use of tricyclic                                                       ondansetron, omeprazole) from
                                           decline was mainly attributable to
antidepressants in interacting                                                              eating disorders.‍27,​28
                                                                                                                 ‍ Some are also
                                           lower rates of antibiotic use, which was
combinations that involved acute                                                            available over-the-counter (OTC),
                                           also observed in previous research.
medications, specifically nonsteroidal                                                      specifically NSAIDs and PPIs. Product
                                           We also found, however, that acute
anti-inflammatory drugs (NSAIDs)                                                            labeling for OTC medications does
                                           medications were commonly used
(most commonly diclofenac–                                                                  not always include comprehensive
                                           in potentially life-threatening drug
amitriptyline), antiemetics                                                                 information on adverse effects,
                                           combinations, particularly among
(ondansetron–nortriptyline), and                                                            including DDIs. For example, in the
                                           adolescent girls. More than three-
albuterol (albuterol–amitriptyline)                                                         labeling for OTC omeprazole, the DDI
                                           quarters of potential major DDIs
by adolescent girls. Atypical                                                               between citalopram and omeprazole
                                           we identified involved prescription
antipsychotics accounted for the                                                            is not mentioned.‍29 Many adolescent
                                           medications used acutely (eg,
vast majority of interacting drug                                                           girls and their parents may therefore
                                           macrolide antibiotics, antiemetics,
combinations in boys ages 6 to 12,                                                          not be aware of the cardiovascular
                                           and albuterol), and nearly half of
whereas antidepressants accounted                                                           risks associated with use.
                                           these interacting combinations also
for the majority in adolescent boys.
                                           involved an antidepressant. The                  We also found that prescription
Whereas overall prevalence of              potential for QT prolongation is                 medications associated with an
potential major DDIs among                 especially noteworthy given that it is           increased risk of suicidality are
concurrent users of prescription           often asymptomatic and unpredictable             commonly used in children and
medications is similar to that             yet can develop quickly into a serious           adolescents and are often used
reported during 2003–2008 (8.7%            arrhythmia or sudden cardiac                     together. For example, more than
[95% CI, 6.5%–11.5%]), there               death,​‍23,​24
                                                      ‍ a serious yet underreported         half of adolescent girls taking
was a significant increase among           problem in children and adolescents.‍25,​26      antidepressants concurrently use
adolescent girls (11.8% [CI, 6.9%–         Instability in insurance coverage for            at least 2 additional psychotropic
19.7%] during 2003–2008 vs 18.1%           children and fragmentation of health             medications or hormonal
[CI, 11.0%–28.4%] during 2009–             care (eg, use of retail clinics and              contraceptives. Although there is
2014; P < .05; Supplemental Table 8).      emergency departments for episodic               some evidence that the combined use
                                           care) may increase the risk that a               of these drugs may increase the onset
                                           physician prescribing medication for             and severity of suicidal thoughts
DISCUSSION
                                           an acute illness is unaware of a child’s         and behavior,​‍19,​30
                                                                                                              ‍ we found no cases
We used directly observed                  chronic medication regimen. Systemic             of DDIs associated with suicidality.
medication data from nationally            strategies, including patient and                This finding is expected because
representative samples to                  provider access to accurate medication           suicidality, in contrast to serotonin


                               Downloaded from www.aappublications.org/news by guest on June 5, 2020
8                                                                                                                           QATO et al

                                                                   8                                                   Exhibit 46
                                                                                                                           TABLE 4 Potentially Major DDIs Among Children and Adolescents Concurrently Using Prescription Medications Overall and by Gender and Age Group in the United States (2009–2014)
                                                                                                                                                                                                                                       Prevalence of DDIs, No. (%) [95% CI]
                                                                                                                                                          Overall, n = 993                          0–5 y                                           6–12 y                                         13–19 y                      Adverse Interaction Effect
                                                                                                                                                                                Girls (n = 112)              Boys (n = 159)       Girls (n = 156)            Boys (n = 244)      Girls (n = 170)             Boys (n = 152)
                                                                                                                            Any major DDI                78 (8.2) [6.0–11.1]   4 (3.0) [1.0–8.2]a           6 (3.0) [1.0–8.6]a   7 (3.0) [1.2–7.0]a      19 (5.7) [3.3–9.6]         30 (18.1)           12 (6.6) [3.6–30.2]
                                                                                                                                                                                                                                                                                    [11.0–28.4]                     a**

                                                                                                                              Psychotherapeutic agents   48 (5.6) [3.6–8.6]         0 (0.0)                      0 (0.0)         5 (2.2) [0.9–5.0]a      14 (4.4) [2.3–8.2]a   20 (12.5) [6.2–23.6]     9 (5.4) [2.5–37.0]a*
                                                                                                                                                                                                                                                                                         a

                                                                                                                             Antidepressants             33 (3.9) [2.5–6.1]         0 (0.0)                      0 (0.0)         5 (2.2) [0.9–5.0]a      7 (2.2) [1.0–5.2]a    15 (9.1) [4.9–16.1]      6 (3.9) [1.5–46.5]a
                                                                                                                             SSRIs                       21 (2.3) [1.4–3.9]         0 (0.0)                      0 (0.0)         3 (1.5) [0.4–3.0]a      2 (0.7) [0.2–2.8]a    11 (4.9) [2.2–10.6]a     5 (3.7) [1.3–49.4]a*
                                                                                                                              Citalopram–                1 (0.4) [0.1–3.2]a         0 (0.0)                      0 (0.0)               0 (0.0)                 0 (0.0)         1 (1.7) [0.2–11.5]a             0 (0.0)         QT prolongation
                                                                                                                                  omeprazoleb
                                                                                                                              Fluoxetine–trazodone       4 (0.4) [0.2–1.0]a         0 (0.0)                      0 (0.0)              0 (0.0)            1 (0.4) [0.1–3.0]a     2 (0.8) [0.2–3.2]a      1 (0.5) [0.1–96.4]a    QTprolongation and/or
                                                                                                                                                                                                                                                                                                                                 serotonin syndrome




             PEDIATRICS Volume 142, number 3, September 2018
                                                                                                                              Escitalopram–              1 (0.3) [0.0–2.3]a         0 (0.0)                      0 (0.0)              0 (0.0)                   0 (0.0)              0 (0.0)            1 (1.6) [0.2–98.0]a    Serotonin syndrome
                                                                                                                                    amphetamines
                                                                                                                              Sertraline–                3 (0.3) [0.1–0.9]a         0 (0.0)                      0 (0.0)         1 (0.4) [0.1–1.0]a             0 (0.0)         1 (0.4) [0.1–2.7]a     1 (0.7) [0.1–100.0]a    Serotonin syndrome
                                                                                                                                    amphetamines
                                                                                                                              Escitalopram–              2 (0.2) [0.1–1.1]a         0 (0.0)                      0 (0.0)              0 (0.0)            1 (0.3) [0.0–2.0]a     1 (0.7) [0.1–4.7]a              0 (0.0)        QT prolongation
                                                                                                                                    hydroxyzineb
                                                                                                                              Sertraline–trazodone       2 (0.1) [0.0–0.5]a         0 (0.0)                      0 (0.0)         2 (0.8) [0.2–2.0]a             0 (0.0)*             0 (0.0)                    0 (0.0)        Serotonin syndrome
                                                                                                                              Fluoxetine–                1 (0.1) [0.0–0.7]a         0 (0.0)                      0 (0.0)         1 (0.7) [0.1–1.0]a             0 (0.0)              0 (0.0)                    0 (0.0)        Serotonin syndrome
                                                                                                                                    amphetamines
                                                                                                                              Tricyclics                 8 (1.4) [0.6–3.3]a         0 (0.0)                      0 (0.0)              0 (0.0)            3 (1.0) [0.2–4.3]a    5 (4.5) [1.6–11.8]a              0 (0.0)*
                                                                                                                                                         1 (0.3) [0.0–2.5]a         0 (0.0)                      0 (0.0)              0 (0.0)                  0 (0.0)          1 (1.3) [0.2–9.1]a              0 (0.0)        Cardiovascular effects




9
                                                                                                                              Amitriptyline–albuterolb
                                                                                                                              Nortriptyline–             1 (0.3) [0.0–1.9]a         0 (0.0)                      0 (0.0)              0 (0.0)                  0 (0.0)          1 (1.0) [0.1–6.9]a              0 (0.0)        QT prolongation
                                                                                                                                    ondansetronb
                                                                                                                              Imipramine–quetiapine      1 (0.2) [0.0–1.1]a         0 (0.0)                      0 (0.0)              0 (0.0)            1 (0.7) [0.1–5.1]a           0 (0.0)                 0 (0.0)          QT prolongation
                                                                                                                              Atypical antipsychotics    21 (1.8) [1.1–3.1]         0 (0.0)                      0 (0.0)              0 (0.0)            9 (3.3) [1.4–7.4]a*    8 (2.8) [1.3–5.9]a      4 (1.9) [0.7–49.2]a
                                                                                                                              Quetiapine–aripiprazole    3 (0.3) [0.1–1.3]a         0 (0.0)                      0 (0.0)              0 (0.0)                  0 (0.0)          2 (0.8) [0.2–3.4]a      1 (0.4) [0.1–98.0]a    QT prolongation
                                                                                                                              Risperidone–lithium        3 (0.3) [0.1–0.9]a         0 (0.0)                      0 (0.0)              0 (0.0)            1 (0.3) [0.0–2.3]a           0 (0.0)           2 (1.1) [0.3–69.8]a    Extrapyramidal symptoms
                                                                                                                              Quetiapine–trazodone       3 (0.2) [0.1–0.8]a         0 (0.0)                      0 (0.0)              0 (0.0)            2 (0.5) [0.1–2.2]a     1 (0.5) [0.1–3.5]a            0 (0.0)          QT prolongation
                                                                                                                              Quetiapine–risperidone     2 (0.2) [0.0–0.7]a         0 (0.0)                      0 (0.0)              0 (0.0)            1 (0.5) [0.1–3.2]a     1 (0.3) [0.0–2.1]a            0 (0.0)          QT prolongation
                                                                                                                              Risperidone–               2 (0.1) [0.0–0.7]a         0 (0.0)                      0 (0.0)              0 (0.0)            2 (0.4) [0.1–3.1]a           0 (0.0)                 0 (0.0)          QT prolongation
                                                                                                                                    hydroxyzineb




                                                   Downloaded from www.aappublications.org/news by guest on June 5, 2020
                                                                                                                              CNS stimulants             14 (1.7) [0.8–3.5]a        0 (0.0)                      0 (0.0)         4 (1.8) [0.6–4.0]a      3 (1.0) [0.3–3.2]a    4 (2.8) [0.7–10.8]a      3 (2.5) [0.6–67.9]a
                                                                                                                              Atomoxetine–albuterolb     2 (0.6) [0.1–3.2]a         0 (0.0)                      0 (0.0)               0 (0.0)           1 (0.5) [0.1–3.2]a    1 (1.9) [0.3–12.9]a            0 (0.0)          Cardiovascular effects
                                                                                                                              Amphetamines–              4 (0.2) [0.1–0.6]a         0 (0.0)                      0 (0.0)         2 (0.7) [0.2–2.0]a      2 (0.5) [0.1–2.2]a          0 (0.0)                  0 (0.0)          Serotonin syndrome
                                                                                                                                    trazodone
                                                                                                                              Methylphenidate–           3 (0.2) [0.0–0.5]a         0 (0.0)                      0 (0.0)         1 (0.4) [0.1–1.0]a             0 (0.0)         1 (0.2) [0.0–1.5]a      1 (0.2) [0.0–99.2]a    Seizures
                                                                                                                                    bupropion
                                                                                                                            Analgesics                   11 (1.4) [0.5–3.4]a        0 (0.0)                 2 (0.6) [0.1–2.4]a        0 (0.0)            1 (0.2) [0.0–1.3]a    8 (4.9) [1.8–12.6]a              0 (0.0)*
                                                                                                                              Narcotics                  7 (0.8) [0.3–1.9]a         0 (0.0)                       0 (0.0)             0 (0.0)            1 (0.2) [0.0–1.3]a     6 (3.0) [1.2–7.2]a              0 (0.0)*
                                                                                                                              Hydrocodoneb–              2 (0.4) [0.1–1.7]a         0 (0.0)                       0 (0.0)             0 (0.0)                  0 (0.0)          2 (1.5) [0.4–6.5]a              0 (0.0)        CNS depression
                                                                                                                                    oxycodoneb
                                                                                                                                                                                                                                                                                                                                                             Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 245 of 427




                                                                                                                              Hydrocodoneb–              2 (0.2) [0.1–0.9]a         0 (0.0)                      0 (0.0)              0 (0.0)                   0 (0.0)         2 (0.9) [0.2–3.5]a              0 (0.0)        CNS depression
                                                                                                                                    cyclobenzaprineb




             9

Exhibit 46
                                                                                                      Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 246 of 427

                                                                                                                                                                                                                                                                                                                                                                                                                                                                 syndrome and QT prolongation, is




                                                                                                                                                                                                       Estimates are weighted to account for differential probabilities of selection and differential nonresponse. Micromedex was used to determine potential contraindicated and major DDIs among all medications used by children or adolescents who
                                                                                                                                                                                                       report using ≥2 medications during 2013–2014 (with Supplemental Table 6, we provide a list of these medications, and with Supplemental Table 7 , we provide a list of all DDIs found). Aripiprazole–metoclopramide is considered a contraindicated
                                                           Adverse Interaction Effect                                                                                                                                                                                                                                                                                                                                                                            not captured as a potential DDI in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 existing drug interaction software,​‍31
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 including Micromedex. Therefore,



                                                                                                                                         QT prolongation

                                                                                                                                                           QT prolongation

                                                                                                                                                                                  QT prolongation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 health care professionals, including
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 psychiatrists, may not be fully aware
                                                                                                                   Bleeding

                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of the suicidal risks associated with
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the concurrent use of prescription
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 medications in the evaluation and
                                                                                                                               3 (1.2) [0.4–58.8]a
                                                                                                                               1 (0.3) [0.0–99.4]a
                                                                                        Boys (n = 152)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 treatment of depressive symptoms
                                                                                                          0 (0.0)
                                                                                                          0 (0.0)




                                                                                                                                                           0 (0.0)

                                                                                                                                                                                  0 (0.0)                                                                                                                                                                                                                                                                        in younger patients.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                 With these findings, it is suggested
                                                           13–19 y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 that preventive efforts used to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 improve the safe use of medications
                                                                                                          2 (1.9) [0.3–9.6]a
                                                                                                          1 (0.3) [0.0–2.3]a

                                                                                                                               7 (4.0) [1.7–9.4]a


                                                                                                                                                           2 (0.6) [0.1–2.6]a

                                                                                                                                                                                  1 (0.5) [0.1–3.2]a
                                                                                        Girls (n = 170)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 by children should promote public
                                                                                                                                     0 (0.0)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and health professional awareness
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of the increased risks associated
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 with concurrent use of prescription
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and OTC medications, particularly
                    Prevalence of DDIs, No. (%) [95% CI]




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 suicidality and QT prolongation. Such
                                                                                                                               2 (0.5) [0.1–2.0]a
                                                                                        Boys (n = 244)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 efforts may include incorporation of
                                                                                                          0 (0.0)
                                                                                                          0 (0.0)


                                                                                                                                     0 (0.0)

                                                                                                                                                           0 (0.0)

                                                                                                                                                                                  0 (0.0)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a list of commonly used medications
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and interacting combinations
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 associated with increases in QT
                                                           6–12 y




                                                                                                                                                                                                       DDI; all other DDIs were considered potentially major DDIs. DDI, contraindicated or major DDI; SSRI, selective serotonin reuptake inhibitor.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 prolongation and suicidal risks in
                                                                                                                               1 (0.4) [0.1–1.0]a
                                                                                                                               1 (0.4) [0.1–1.0]a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 treatment guidelines and screening
                                                                                        Girls (n = 156)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 tools for depression. Efforts
                                                                                                          0 (0.0)
                                                                                                          0 (0.0)




                                                                                                                                                           0 (0.0)

                                                                                                                                                                                  0 (0.0)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 should be used to target both
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 consumers and health professionals,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 including those involved in acute
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 or episodic care. Such efforts are
                                                                                                          2 (0.6) [0.1–2.4]a


                                                                                                                               1 (1.1) [0.2–7.9]a
                                                                                                                               1 (1.1) [0.2–7.9]a
                                                                                        Boys (n = 159)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 particularly important among
                                                                                                                0 (0.0)




                                                                                                                                                           0 (0.0)

                                                                                                                                                                                  0 (0.0)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 adolescents considering suicide
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and cardiovascular events, as well
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 as unintentional drug overdoses,
                                                           0–5 y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 are persistently leading causes
                                                                                                                                                                                                       ** P < .05; * P < .10 by using χ2 tests to determine differences between girls and boys.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of death.‍16,​32
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ‍ Nonmedical use of
                                                                                        Girls (n = 112)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 prescription drugs, including opioids,
                                                                                                          0 (0.0)
                                                                                                          0 (0.0)

                                                                                                                               0 (0.0)
                                                                                                                               0 (0.0)

                                                                                                                                                           0 (0.0)

                                                                                                                                                                                  0 (0.0)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 is also more prevalent in adolescents
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 than in younger children‍33 and is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 known to increase risk for both
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 suicide and sudden death.
                                                                                                                               14 (1.6) [0.9–2.8]
                                                                                                          4 (0.5) [0.1–2.5]a
                                                                                                          1 (0.1) [0.0–0.6]a


                                                                                                                               3 (0.3) [0.1–1.1]a

                                                                                                                                                           2 (0.2) [0.0–0.7]a

                                                                                                                                                                                  1 (0.1) [0.0–0.9]a
                                                           Overall, n = 993




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 This study has several limitations.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 We examined the potential for
                                                                                                                                                                                                       a Estimates are unreliable; relative SE >30%.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DDIs rather than actual adverse
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 drug events. Prescribers might
                                                                                                                                                                                                       b Acute medications (used ≤30 days).




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 have been aware of the risks
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and benefits of coprescribing
                                                                                                          Antiemetic or antibiotics




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the medications, established an
                                                                                                                  amitriptyline
TABLE 4 Continued




                                                                                                               clarithromycin
                                                                                                               azithromycinb

                                                                                                               erythromycin
                                                                                                            Promethazineb–

                                                                                                            Ondansetronb–

                                                                                                            Ondansetronb–




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 appropriate monitoring plan, and
                                                                                                            Naproxenb–




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 determined in discussion with the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 patient and/or caregiver that the
                                                                                                            NSAIDs




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 potentially interacting regimen may
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 be the best option for the patient.


                                                                                                                                                                                Downloaded from www.aappublications.org/news by guest on June 5, 2020
 10                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              QATO et al

                                                                                                                                                                                                                                                                                                                                                                                                                                                            10                              Exhibit 46
                Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 247 of 427

Second, our medication data were                         it is possible that over a longer                        concurrently use prescription
limited to prescription medications                      period of time, the concurrent                           medications in the United States.
and were not used to capture                             use of potential DDIs is greater                         Among concurrent users of
information on OTC products.                             than our estimates.                                      prescription medications, nearly 1
Therefore, we likely underestimate                                                                                in 12 was at risk for a major
the rates of use, and potential DDIs,                    In addition, the distinction between                     DDI. Largely because of their
for several therapeutic classes                          acute and chronic is not absolute;                       higher rate of acute medication
(eg, antihistamines, PPIs, NSAIDs)                       some medications initiated <30                           use, adolescent girls were at a
that are widely available without                        days before data collection, yet                         higher risk of using interacting
a prescription. Moreover, OTC                            intended for chronic use, may                            drug regimens than other
products, including acetaminophen                        have been misclassified as acute.                        subgroups. Treatment and
and cough and cold medicines, are                        Last, for children <16 years old,                        prevention efforts to reduce the
key contributors to adverse drug                         a parent or guardian answered                            burden of adverse drug events in
events in children.‍34 Third, we used                    questions on their child’s use of                        younger populations should be
the Micromedex drug interaction                          prescription medications. Therefore,                     used to consider the role of
software to identify potentially                         underreporting is possible,                              interacting drug combinations,
major DDIs in our sample, and other                      particularly for prescription                            especially among these
drug interaction software may yield                      medications surreptitiously used                         individuals.
different estimates. However, the                        by the child. Finally, NHANES may
accuracy, including sensitivity and                      be underpowered to examine the
specificity, comprehensiveness,                          prevalence of medication use,                               ABBREVIATIONS
and usefulness of Micromedex has                         resulting in unreliable nationwide
                                                                                                                     CI: c onfidence interval
been previously established.‍35,​36
                                 ‍ For                   estimates.
                                                                                                                     CNS: c entral nervous system
example, authors of a study in which
                                                                                                                     DDI: d   rug–drug interaction
the various software for DDIs were
                                                         CONCLUSIONS                                                 NSAID: n     onsteroidal anti-inflam-
evaluated ranked Micromedex the
                                                                                                                                 matory drug
highest in accuracy.‍35 Fourth, the                      Using nationally representative
                                                                                                                     OTC: o    ver-the-counter
estimates for DDIs are for 30-day                        data, we found that many children
                                                                                                                     PPI: proton pump inhibitor
point prevalence. Therefore,                             and adolescents use and


Address correspondence to Dima M. Qato, PharmD, MPH, PhD, Department of Pharmacy Systems, Outcomes, and Policy, University of Illinois at Chicago, 833 S.
Wood St #266, Chicago, IL 60612. E-mail: dimaqato@uic.edu
PEDIATRICS (ISSN Numbers: Print, 0031-4005; Online, 1098-4275).
Copyright © 2018 by the American Academy of Pediatrics
FINANCIAL DISCLOSURE: Dr Qato serves as a paid consultant for Public Citizen’s Health Research Group; Dr Lindau is the founder and co-owner of NowPow, LLC;
and the other authors have indicated they have no financial relationships relevant to this article to disclose.
FUNDING: Dr Qato was supported in part by the Robert Wood Johnson Foundation as part of the Clinical Scholars Leadership program. Ms Guadamuz was
supported in part by the Robert Wood Johnson Foundation as part of the Health Policy Research Scholar program. The views expressed here do not necessarily
reflect the views of the Robert Wood Johnson Foundation.
POTENTIAL CONFLICT OF INTEREST: Dr Alexander is chair of the Food and Drug Administration’s Peripheral and Central Nervous System Advisory Committee;
serves as a paid advisor to IQVIA; serves on the advisory board of MesaRx Innovations; holds equity in Monument Analytics, a health care consultancy whose
clients include the life sciences industry as well as plaintiffs in opioid litigation; and serves as a member of OptumRx’s Pharmacy and Therapeutics Committee.
This arrangement has been reviewed and approved by Johns Hopkins University in accordance with its conflict of interest policies; and the other authors have
indicated they have no potential conflicts of interest to disclose.
COMPANION PAPER: A companion to this article can be found online at www.​pediatrics.​org/​cgi/​doi/​10.​1542/​peds.​2018-​2023.



REFERENCES
  1.	Kit BK, Simon AE, Ogden CL, Akinbami                     perspective. Am J Psychiatry.                         4.	Grijalva CG, Nuorti JP, Griffin MR.
      LJ. Trends in preventive asthma                          2012;169(2):160–166                                       Antibiotic prescription rates for
      medication use among children and                     3.	Pratt LA, Brody DJ, Gu Q.                                acute respiratory tract infections
      adolescents, 1988-2008. Pediatrics.                       Antidepressant use in persons                            in US ambulatory settings. JAMA.
      2012;129(1):62–69                                         aged 12 and over: United States,                         2009;302(7):758–766
  2.	Zuvekas SH, Vitiello B. Stimulant                         2005-2008. NCHS Data Brief. 2011;                    5.	Goyal M, Hersh A, Luan X, Localio R,
      medication use in children: a 12-year                     (76):1–8                                                 Trent M, Zaoutis T. Are emergency

                                      Downloaded from www.aappublications.org/news by guest on June 5, 2020
PEDIATRICS Volume 142, number 3, September 2018                                                                                                                   11

                                                                                    11                                                            Exhibit 46
                 Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 248 of 427

       departments appropriately                         summary of vital statistics: 2013-2014.          between 1 and 19 years of age. Heart
       treating adolescent pelvic                        Pediatrics. 2017;139(6):e20163239                Rhythm. 2014;11(2):239–245
       inflammatory disease? JAMA                    17.	Vernacchio L, Kelly JP, Kaufman DW,         27.	Eiro M, Katoh T, Watanabe T. Use of a
       Pediatr. 2013;167(7):672–673                       Mitchell AA. Medication use among                proton-pump inhibitor for metabolic
     6.	Claassen JA, Gelissen HP. The                    children <12 years of age in the                 disturbances associated with anorexia
         serotonin syndrome. N Engl J Med.                United States: results from                      nervosa. N Engl J Med. 2002;346(2):140
         2005;352(23):2454–2456; author reply             the Slone Survey. Pediatrics.               28.	Hartman BK, Faris PL, Kim SW, et al.
         2454–2456                                        2009;124(2):446–454                              Treatment of bulimia nervosa with
     7.	Karpa KD, Felix TM, Lewis PR. Adverse       18.	Hales CM, Kit BK, Gu Q, Ogden CL.                ondansetron. Arch Gen Psychiatry.
         effects of common drugs: children and            Trends in prescription medication                1997;54(10):969–970
         adolescents. FP Essent. 2015;436:17–22           use among children and adolescents-         29.	Prilosec OTC. Free starter kit of
     8.	Riordan M, Rylance G, Berry K.                   United States, 1999-2014. JAMA.                  Prilosec OTC: treats frequent
         Poisoning in children 3: common                  2018;319(19):2009–2020                           heartburn. Available at: https://​www.​
         medicines. Arch Dis Child.                  19.	Hilt RJ, Chaudhari M, Bell JF, Wolf C,           accessdata.​fda.​gov/​drugsatfda_​
         2002;87(5):400–402                               Koprowicz K, King BH. Side effects               docs/​label/​2007/​021229s006lbl.​pdf.
     9.	Smyth RM, Gargon E, Kirkham J, et al.            from use of one or more psychiatric              Accessed January 1, 2018
         Adverse drug reactions in children–a             medications in a population-based           30.	Qato DM, Ozenberger K, Olfson M.
         systematic review. PLoS One.                     sample of children and adolescents.              Prevalence of prescription medications
         2012;7(3):e24061                                 J Child Adolesc Psychopharmacol.                 with depression as a potential adverse
                                                          2014;24(2):83–89                                 effect among adults in the United
 10.	Taylor D. Typical and atypical
      antipsychotics increase risk of sudden         20.	Zipf G, Chiappa M, Porter KS, Ostchega           States. JAMA. 2018;319(22):2289–2298
      cardiac death. Evid Based Ment Health.              Y, Lewis BG, Dostal J. National health      31.	Liu X, Hatton RC, Zhu Y, et al.
      2009;12(3):92                                       and nutrition examination survey:                Consistency of psychotropic drug-
                                                          plan and operations, 1999–2010. Vital            drug interactions listed in drug
 11.	Furman L. Stimulants and sudden
                                                          Health Stat 1. 2013;(56):1–37                    monographs. J Am Pharm Assoc
      death: what is the real risk? Pediatrics.
      2007;119(2):409; author reply 409–410          21.	National Center for Health Statistics.           (2003). 2017;57(6):698–703.e2
                                                          Data Documentation, Codebook, and           32.	Curtin SC, Tejada-Vera B, Warmer
 12.	Institute for Safe Medication Practices.
                                                          Frequencies: Prescription Medications            M. Drug overdose deaths among
      QuarterWatch reports: an independent
                                                          - Drug Information (RXQ_DRUG).                   adolescents aged 15-19 in the United
      perspective on emerging drug
                                                          Atlanta, GA: National Center for Health          States: 1999-2015. NCHS Data Brief.
      risks. Available at: www.​ismp.​org/​
                                                          Statistics; 2014                                 2017;(282):1–8
      quarterwatch. Accessed January 16,
      2018                                           22.	Chai G, Governale L, McMahon AW,            33.	Subramaniam GA, Volkow ND.
                                                          Trinidad JP, Staffa J, Murphy D. Trends          Substance misuse among adolescents:
 13.	Hampton LM, Daubresse M, Chang HY,
                                                          of outpatient prescription drug                  to screen or not to screen? [published
      Alexander GC, Budnitz DS. Emergency
                                                          utilization in US children, 2002-2010.           correction appears in JAMA Pediatr.
      department visits by children and
                                                          Pediatrics. 2012;130(1):23–31                    2014;168(10):971]. JAMA Pediatr.
      adolescents for antipsychotic drug
      adverse events. JAMA Psychiatry.               23.	Frommeyer G, Fischer C, Ellermann                2014;168(9):798–799
      2015;72(3):292–294                                  C, et al. Additive proarrhythmic            34.	Schaefer MK, Shehab N, Cohen AL,
                                                          effect of combined treatment with                Budnitz DS. Adverse events from cough
 14.	Cohen AL, Budnitz DS, Weidenbach
                                                          QT-prolonging agents. Cardiovasc                 and cold medications in children.
      KN, et al. National surveillance of
                                                          Toxicol. 2018;18(1):84–90                        Pediatrics. 2008;121(4):783–787
      emergency department visits for
      outpatient adverse drug events in              24.	Marzuillo P, Benettoni A, Germani C,        35.	Barrons R. Evaluation of personal
      children and adolescents. J Pediatr.                Ferrara G, D’Agata B, Barbi E. Acquired          digital assistant software for drug
      2008;152(3):416–421                                 long QT syndrome: a focus for the                interactions. Am J Health Syst Pharm.
 15.	Shehab N, Lovegrove MC, Geller AI,                  general pediatrician. Pediatr Emerg              2004;61(4):380–385
      Rose KO, Weidle NJ, Budnitz DS. US                  Care. 2014;30(4):257–261
                                                                                                      36.	Cheng CM, Guglielmo BJ, Maselli
      emergency department visits for                25.	Wren C. Sudden death in children and             J, Auerbach AD. Coverage of FDA
      outpatient adverse drug events, 2013-               adolescents. Heart. 2002;88(4):426–431           medication boxed warnings in
      2014. JAMA. 2016;316(20):2115–2125             26.	Pilmer CM, Kirsh JA, Hildebrandt D,              commonly used drug information
 16.	Murphy SL, Mathews TJ, Martin JA,                   Krahn AD, Gow RM. Sudden cardiac                 resources. Arch Intern Med.
      Minkovitz CS, Strobino DM. Annual                   death in children and adolescents                2010;170(9):831–833




                                        Downloaded from www.aappublications.org/news by guest on June 5, 2020
12                                                                                                                                        QATO et al

                                                                            12                                                      Exhibit 46
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 249 of 427



Prescription Medication Use Among Children and Adolescents in the United
                                   States
Dima M. Qato, G. Caleb Alexander, Jenny S. Guadamuz and Stacy Tessler Lindau
                            Pediatrics 2018;142;
  DOI: 10.1542/peds.2018-1042 originally published online August 27, 2018;


Updated Information &         including high resolution figures, can be found at:
Services                      http://pediatrics.aappublications.org/content/142/3/e20181042
References                    This article cites 32 articles, 9 of which you can access for free at:
                              http://pediatrics.aappublications.org/content/142/3/e20181042#BIBL
Subspecialty Collections      This article, along with others on similar topics, appears in the
                              following collection(s):
                              Administration/Practice Management
                              http://www.aappublications.org/cgi/collection/administration:practice
                              _management_sub
                              Safety
                              http://www.aappublications.org/cgi/collection/safety_sub
                              Standard of Care
                              http://www.aappublications.org/cgi/collection/standard_of_care_sub
Permissions & Licensing       Information about reproducing this article in parts (figures, tables) or
                              in its entirety can be found online at:
                              http://www.aappublications.org/site/misc/Permissions.xhtml
Reprints                      Information about ordering reprints can be found online:
                              http://www.aappublications.org/site/misc/reprints.xhtml




                  Downloaded from www.aappublications.org/news by guest on June 5, 2020


                                                     13                                              Exhibit 46
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 250 of 427




Prescription Medication Use Among Children and Adolescents in the United
                                   States
Dima M. Qato, G. Caleb Alexander, Jenny S. Guadamuz and Stacy Tessler Lindau
                            Pediatrics 2018;142;
  DOI: 10.1542/peds.2018-1042 originally published online August 27, 2018;



The online version of this article, along with updated information and services, is
                       located on the World Wide Web at:
         http://pediatrics.aappublications.org/content/142/3/e20181042



                                        Data Supplement at:
 http://pediatrics.aappublications.org/content/suppl/2018/08/27/peds.2018-1042.DCSupplemental




Pediatrics is the official journal of the American Academy of Pediatrics. A monthly publication, it
has been published continuously since 1948. Pediatrics is owned, published, and trademarked by
the American Academy of Pediatrics, 141 Northwest Point Boulevard, Elk Grove Village, Illinois,
60007. Copyright © 2018 by the American Academy of Pediatrics. All rights reserved. Print ISSN:
1073-0397.




                   Downloaded from www.aappublications.org/news by guest on June 5, 2020


                                                      14                                              Exhibit 46
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 251 of 427




     EXHIBIT 47
Chronic Diseases in America | CDC                                                                        7/1/20, 1:34 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 252 of 427




    National Center for Chronic Disease Prevention and Health
    Promotion (NCCDPHP)

  Chronic Diseases in America




          6 IN 10                                                                                4 IN 10
      Adults in the US
                                                                                               Adults in the US
  have a chronic disease
                                                                                              have two or more




                                    THE LEADING CAUSES OF DEATH AND DISABILITY
                        and Leading Drivers of the Nation’s $3.5 Trillion in Annual Health Care Costs




                                          THE KEY LIFESTYLE RISKS FOR CHRONIC DISEASE




https://www.cdc.gov/chronicdisease/resources/infographic/chronic-diseases.htm                                Page 1 of 4

                                                                            1                     Exhibit 47
Chronic Diseases in America | CDC                                                                                           7/1/20, 1:34 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 253 of 427




             TOBACCO                                 POOR                             LACK OF                      EXCESSIVE
               USE                                 NUTRITION                      PHYSICAL ACTIVITY              ALCOHOL USE




          NCCDPHP PREVENTS
          CHRONIC DISEASE
          AND PROMOTES HEALTH
          FOR PEOPLE OF ALL AGES




                              WE WORK TO IMPROVE HEALTH ACROSS THE LIFE SPAN


                                    Where People Live, Learn, Work, and Play




              Infants                           Children and                            Adults                  Older Adults
  Reduce the leading causes                     Adolescents                     Help adults lead healthy   Promote quality of life and
  of infant death and illness.              Help support healthy                  and active lives and      independence for people
                                           communities, child care                increase the use of             as they age.
                                          programs, and schools so              preventive services like
                                          children can eat well, stay             cancer screenings.
                                            active, and avoid risky
                                                  behaviors.


                                                               WHAT WE DO


https://www.cdc.gov/chronicdisease/resources/infographic/chronic-diseases.htm                                                  Page 2 of 4

                                                                            2                                    Exhibit 47
Chronic Diseases in America | CDC                                                                                              7/1/20, 1:34 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 254 of 427




      Find out how chronic                 Study interventions to                 Fund and guide states,      Share information to help
         diseases aﬀect                   ﬁnd out what works best                    territories, cities,     all Americans understand
        populations in the                 to prevent and control                    and tribes to use             the risk factors for
          United States.                      chronic diseases.                  interventions that work.        chronic diseases and
                                                                                                                 how to reduce them.



                                                              HOW WE DO IT




             Measure                                Improve                            Strengthen                      Connect
     how many Americans                   environments to make it                 health care systems to          clinical services to
     have chronic diseases                easier for people to make             deliver prevention services   community programs that
      or chronic disease                       healthy choices.                 that keep people well and      help people prevent and
          risk factors.                                                          diagnose diseases early.        manage their chronic
                                                                                                               diseases and conditions.




                                                         OUR IMPACT

                                         Since 2012, the Tips From                                            The percentage of adults
                                         Former Smokers®                                                      meeting the national
                                         campaign has motivated                                               guideline for aerobic
                                         over 500,000 cigarette                                               physical activity increased
                                         smokers to quit for good.                                            from 44% in 2008 to 54% in
                                                                                                              2017.




https://www.cdc.gov/chronicdisease/resources/infographic/chronic-diseases.htm                                                     Page 3 of 4

                                                                            3                                       Exhibit 47
Chronic Diseases in America | CDC                                                                                                      7/1/20, 1:34 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 255 of 427


                                         The percentage of adults                                                 Teen birth rates fell 55%
                                         who have their high                                                      from 2007 to 2017 —an
                                         blood pressure under                                                     all‑time low.
                                         control increased from
                                         43.3% in 2005⁠‑2006 to
                                         48.5% in 2015‑⁠2016.




                                         From 1999‑2004 to                                                        Over 297,000 people have
                                         2011‑2016, the percentage                                                participated in the National
                                         of low-income children                                                   Diabetes Prevention
                                         with dental sealants                                                     Program lifestyle change
                                         increased 75%.                                                           program.




                                         Since 1991, the National                                                 From 2000 to 2014, 30%
                                         Breast and Cervical Cancer                                               more schools oﬀered at
                                         Early Detection Program                                                  least 2 vegetables at lunch.
                                         has served more than 5.4
                                         million women and found
                                         65,879 cases of breast
                                         cancer and 207,727
                                         precancerous cervical
                                         lesions.




     Chronic Diseases in America ! [PDF – 3 MB, HTML]


                                                                                                     Page last reviewed: October 23, 2019, 12:00 AM
                                                                Content source: National Center for Chronic Disease Prevention and Health Promotion




https://www.cdc.gov/chronicdisease/resources/infographic/chronic-diseases.htm                                                             Page 4 of 4

                                                                            4                                              Exhibit 47
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 256 of 427




     EXHIBIT 48
 Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 257 of 427




REDUCING THE BURDEN OF
CHRONIC DISEASE
  A Report of the Aspen Health Strategy Group




     Foreword by Kathleen Sebelius and Tommy G. Thompson
             Edited by Alan R. Weil and Rachel Dolan




                                  1                             Exhibit 48
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 258 of 427




  REDUCING THE BURDEN OF
  CHRONIC DISEASE
       A Report of the Aspen Health Strategy Group




      Foreword by Kathleen Sebelius and Tommy G. Thompson
              Edited by Alan R. Weil and Rachel Dolan




                       funding for this report provided by:




                                     2                         Exhibit 48
 Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 259 of 427




The mission of the Aspen Health Strategy Group is to promote improvements in policy
and practice by providing leadership on important and complex health issues. The
group is comprised of 24 senior leaders across influential sectors including health,
business, media, and technology, and is part of the Health, Medicine and Society
Program at the Aspen Institute. Co-chaired by Kathleen Sebelius and Tommy G.
Thompson, both former governors and former US Secretaries of Health and Human
Services, the Aspen Health Strategy Group tackles one health issue annually through
a year-long, in-depth study. This book is a collection of papers on the group’s third
subject: prevention of chronic disease. The papers address topics related to the
financing, services and ethical issues related to chronic disease, and includes a final
consensus report based on the group’s work.


Aspen Health Strategy Group. (2019). Reducing the Burden of Chronic Disease.
Washington DC: The Aspen Institute. http://aspeninstitute.org/AHSGreport2019




Copyright © 2019 by The Aspen Institute

The Aspen Institute
2300 N Street, NW
Suite 700
Washington, DC 20037

Published in the United States of America in 2019 by The Aspen Institute

All rights reserved
Printed in the United States of America
Wye Publication Number: 19/004

                                                 3                               Exhibit 48
 Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 260 of 427




CO-CHAIRS
Kathleen Sebelius, 21st US Secretary of Health and Human Services (2009-2014);
44th Governor, State of Kansas (2003-2009)
Tommy G. Thompson, 19th US Secretary of Health and Human Services (2001-2005);
42nd Governor, State of Wisconsin (1987-2001)


MEMBERS PARTICIPATING IN THIS REPORT
Marcia Angell, Senior Lecturer on Social Medicine, Harvard Medical School; former
Editor-in-Chief, New England Journal of Medicine
Richard Baron, President and CEO, American Board of Internal Medicine
Mark Bertolini, Chairman and CEO, Aetna, Inc.
Dena Bravata, CMO and Co-founder, Lyra Health
Toby Cosgrove, Executive Advisor and Former CEO and President, Cleveland
Clinic; Executive Adviser to Google Cloud Healthcare and Life Sciences
Susan DeVore, President and CEO, Premier Inc.
Deborah DiSanzo, General Manager, IBM Health
Victor Dzau, President, National Academy of Medicine
Judy Faulkner, Founder and CEO, Epic Systems
Harvey Fineberg, President, Gordon and Betty Moore Foundation
Kenneth Frazier, Chairman and CEO, Merck
Helene Gayle, President and CEO, The Chicago Community Trust
Paul Ginsburg, Professor of Health Policy and Director of Public Policy, Schaeffer
Center for Health Policy and Economics, University of Southern California; Director,
USC-Brookings Schaeffer Initiative for Health Policy and Leonard D. Schaeffer Chair
in Health Policy Studies, The Brookings Institution
Sister Carol Keehan, President and CEO, Catholic Health Association
David Lansky, President and CEO, Pacific Business Group on Health



                                        4                                   Exhibit 48
 Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 261 of 427




Larry Merlo, President and CEO, CVS Health
Siddhartha Mukherjee, Assistant Professor of Medicine, Columbia University;
Pulitzer Prize winner
Arne Sorenson, President and CEO, Marriott International, Inc.
Andy Stern, President Emeritus, SEIU
Marta Tellado, President and CEO, Consumer Reports
Jeff Thompson, Executive Advisor and CEO Emeritus, Gundersen Health System
Bernard Tyson, Chairman and CEO, Kaiser Permanente
Antonia Villarruel, Dean, University of Pennsylvania School of Nursing


EX-OFFICIO MEMBERS
Sylvia Mathews Burwell, President, American University,
22nd US Secretary of Health and Human Services (2014-2017)
Michael O. Leavitt, Founder and Chairman, Leavitt Partners;
20th US Secretary of Health and Human Services (2005-2009)
Donna Shalala, Trustee Professor of Political Science and Health Policy,
University of Miami; 18th US Secretary of Health and Human Services (1993-2001)
Louis W. Sullivan, President Emeritus, Morehouse School of Medicine; Chairman,
Sullivan Alliance; Chairman, National Health Museum; 17th US Secretary of Health
and Human Services (1989-1993)
David Mathews, President and CEO, Kettering Foundation;
11th US Secretary of Health, Education and Welfare (1975-1977)


STAFF
Alan R. Weil, Editor-in-Chief, Health Affairs
Rachel Dolan, Special Assistant to the Editor-in-Chief, Health Affairs
Ruth J. Katz, Vice President and Executive Director, Health, Medicine and
Society Program, The Aspen Institute
Katya Wanzer, Senior Program Associate, Health, Medicine and Society Program,
The Aspen Institute




                                          5                                 Exhibit 48
 Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 262 of 427
                               Five Big Ideas to Reduce the Burden of Chronic Disease   9




Five Big Ideas to Reduce the
Burden of Chronic Disease


Introduction
Chronic diseases, generally defined as conditions that last one year or more and
require ongoing medical attention or limit daily activities, are the leading causes
of death and disability in the United States. Common chronic diseases include hy-
pertension, heart disease, and diabetes. Most chronic diseases cannot be cured,
but most can be managed
in ways that reduce the
daily burden of the disease
and/or the likelihood it will
progress to more serious
symptoms.

More than half of adults
ages 18 and older have at
least one chronic condi-           Source: CDC, National Center for Chronic Disease
tion; more than one-quarter        Prevention and Health Promotion
have at least two. Eighty-six
percent of the nation’s $2.7 trillion annual health care expenditures in 2014 were
on behalf of people with chronic diseases and mental health conditions. Seven
of the top ten causes of death are associated with chronic diseases including
heart disease, cancer, chronic respiratory disease, stroke, Alzheimer’s, diabetes
and chronic liver disease.

The Aspen Health Strategy Group selected prevention of chronic disease as its
topic for discussion in 2018, its third year. This group of leaders in and outside
health care spent three days considering the topic with the assistance of subject
matter experts who prepared four background papers to frame the conversa-
tion. In our discussions the group quickly came to the conclusion that address-
ing chronic diseases means taking on obesity — because so many diseases are
directly associated with that condition. The group emerged with five big ideas to
tackle obesity in order to reduce the burden of chronic disease.




                                         6                                        Exhibit 48
 Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 263 of 427
10   Reducing the Burden of Chronic Disease




The Aspen Health Strategy Group’s goal is to promote improvements in policy
and practice by providing leadership on important and complex health issues.
Co-chaired by Kathleen Sebelius and Tommy Thompson, both former governors
and former US Secretaries of Health and Human Services, the group is com-
posed of 24 senior leaders across sectors including health, business, media, and
technology. (More information about the Aspen Health Strategy Group can be
found at www.aspeninstitute.org/health.) This report captures the deliberations
of the group, but no specific proposal or statement in the report should be con-
sidered to represent the opinion of any individual member of the group.


Background
“Several factors, most of which are outside the traditional health care system, af-
fect chronic disease prevalence, morbidity and mortality rates. These determi-
nants of health include environmental factors, socio-economic status, transporta-
tion, genetics, lifestyle and behavioral factors, social services and education,” says
Kenneth Thorpe in “Understanding and Preventing Chronic Disease.”

The prevalence of chronic disease and the number of patients with multiple
chronic conditions have increased markedly over the past two decades. Com-
pared to 8% in 1995, 18% of adults were treated for five or more chronic diseases
in 2015. The costs of treating chronic diseases are also high: As of 2016, chronic
diseases accounted for more than $2 trillion in health care spending per year and
about six out of every seven dollars spent on health care.


                                          7                                    Exhibit 48
   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 264 of 427




         REDUCING THE BURDEN OF
         CHRONIC DISEASE
             A Report of the Aspen Health Strategy Group

    The mission of the Aspen Health Strategy Group is to promote improvements in
    policy and practice by providing leadership on important and complex health issues.
    The group is comprised of 24 senior leaders across influential sectors including
    health, business, media, and technology, and is part of the Health, Medicine and
    Society Program at the Aspen Institute. Co-chaired by Kathleen Sebelius and
    Tommy G. Thompson, both former governors and former US Secretaries of Health
    and Human Services, the Aspen Health Strategy Group tackles one health issue
    annually through a year-long, in-depth study. This book is a collection of papers on
    the group’s third subject: prevention of chronic disease. The papers address topics
    related to the financing, services and ethical issues related to chronic disease, and
    includes a final consensus report based on the group’s work.




                            funding for this report provided by:




19/004

                                              8                                       Exhibit 48
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 265 of 427




     EXHIBIT 49
Health and Economic Costs of Chronic Diseases | CDC                                                                          7/1/20, 1:39 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 266 of 427




    National Center for Chronic Disease Prevention and Health
    Promotion (NCCDPHP)

  Health and Economic Costs of Chronic Diseases




  Chronic diseases have signiﬁcant health and economic costs in the United States. Preventing chronic diseases, or
  managing symptoms when prevention is not possible, can reduce these costs.


  Diseases
     Heart Disease and Stroke

                                                                Nothing kills more Americans than heart disease and stroke. More
                                                                than 859,000 Americans die of heart disease or stroke every year—
                                                                that’s one-third of all deaths. These diseases take an economic toll,
                                                                as well, costing our health care system $199 billion per year and
                                                                causing $131 billion in lost productivity on the job.3




https://www.cdc.gov/chronicdisease/about/costs/index.htm#ref1                                                                    Page 1 of 5

                                                                        1                                          Exhibit 49
Health and Economic Costs of Chronic Diseases | CDC                                                                           7/1/20, 1:39 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 267 of 427

     Cancer

                                                                Each year in the United States, more than 1.6 million people are
                                                                diagnosed with cancer, and almost 600,000 die from it, making it
                                                                the second leading cause of death. The cost of cancer care
                                                                continues to rise and is expected to reach almost $174 billion by
                                                                2020.”4




     Diabetes

                                                                More than 34.2 million Americans have diabetes, and another 88
                                                                million adults in the United States have a condition called
                                                                prediabetes, which puts them at risk for type 2 diabetes. Diabetes
                                                                can cause serious complications, including heart disease, kidney
                                                                failure, and blindness. In 2017, the total estimated cost of
                                                                diagnosed diabetes was $327 billion in medical costs and lost
                                                                productivity.5



     Obesity

                                                                Obesity aﬀects almost 1 in 5 children and 1 in 3 adults, putting
                                                                people at risk for chronic diseases such as diabetes, heart disease,
                                                                and some cancers. Over a quarter of all Americans 17 to 24 years
                                                                are too heavy to join the military. Obesity costs the US health care
                                                                system $147 billion a year.6




     Arthritis

                                                                Arthritis aﬀects 54.4 million adults in the United States, which is
                                                                about 1 in 4 adults. It is a leading cause of work disability in the
                                                                United States, one of the most common chronic conditions, and a
                                                                common cause of chronic pain. The total cost attributable to
                                                                arthritis and related conditions was about $304 billion in 2013. Of
                                                                this amount, nearly $140 billion was for medical costs and $164
                                                                billion was for indirect costs associated with lost earnings.7




https://www.cdc.gov/chronicdisease/about/costs/index.htm#ref1                                                                    Page 2 of 5

                                                                        2                                          Exhibit 49
Health and Economic Costs of Chronic Diseases | CDC                                                                             7/1/20, 1:39 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 268 of 427

     Alzheimer's Disease

                                                                Alzheimer’s disease, a type of dementia, is an irreversible,
                                                                progressive brain disease that aﬀects about 5.7 million Americans.
                                                                It is the sixth leading cause of death among all adults and the ﬁfth
                                                                leading cause for those aged 65 or older. In 2010 , the costs of
                                                                treating Alzheimer’s disease were estimated to fall between
                                                                $159 billion and $215 billion.8 By 2040, these costs are projected to
                                                                jump to between $379 billion and $500 billion annually.




     Epilepsy

                                                                In the United States, about 3 million adults and 470,000 children
                                                                and teens younger than 18 have active epilepsy—meaning that they
                                                                have been diagnosed by a doctor, had a recent seizure, or both.
                                                                Adults with epilepsy report worse mental health, more cognitive
                                                                impairment, and barriers in social participation compared to adults
                                                                without epilepsy. Average direct health care costs for a person with
                                                                epilepsy range from $10,200 to $47,900 per year (in 2013 dollars).9




     Tooth Decay

                                                                Cavities (also called tooth decay) are one of the most common
                                                                chronic diseases in the United States. One in ﬁve children aged 6 to
                                                                11 years and one in four adults have untreated cavities. Untreated
                                                                cavities can cause pain and infections that may lead to problems
                                                                eating, speaking and learning. On average, 34 million school hours
                                                                are lost each year because of unplanned (emergency) dental care,
                                                                and over $45 billion is lost in productivity due to dental disease.10,11




  Risk Factors




https://www.cdc.gov/chronicdisease/about/costs/index.htm#ref1                                                                      Page 3 of 5

                                                                        3                                            Exhibit 49
Health and Economic Costs of Chronic Diseases | CDC                                                                             7/1/20, 1:39 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 269 of 427

     Cigarette Smoking

                                                                Cigarette smoking is the leading cause of preventable death and
                                                                disease in the United States. More than 16 million Americans have
                                                                at least one disease caused by smoking. This amounts to $170
                                                                billion in direct medical costs that could be saved every year if we
                                                                could prevent youth from starting to smoke and help every person
                                                                who smokes quit.12




     Lack of Physical Activity

                                                                Not getting enough physical activity comes with high health and
                                                                ﬁnancial costs. It can lead to heart disease, type 2 diabetes, some
                                                                cancers, and obesity. In addition, lack of physical activity costs the
                                                                nation $117 billion annually for related health care.13




     Excessive Alcohol Use

                                                                Excessive alcohol use is responsible for 88,000 deaths in the United
                                                                States each year, including 1 in 10 deaths among working-age
                                                                adults. 14,15 In 2010, excessive alcohol use cost the US economy
                                                                $249 billion, or $2.05 a drink, and $2 of every $5 of these costs were
                                                                paid by the public. Binge drinking is responsible for over half the
                                                                deaths and three-quarters of the costs due to excessive alcohol
                                                                use.16




     References


    1. Buttorﬀ C, Ruder T, Bauman M. Multiple Chronic Conditions in the United States ! [PDF – 392 KB] " . Santa
    Monica, CA: Rand Corp.; 2017.

    2. Center for Medicare & Medicaid Services. National Health Expenditures 2017 Highlights ! [PDF – 74 KB] " .


    3. Benjamin EJ, Virani SS, Callaway CW, et al. Heart disease and stroke statistics—2018 update: a report from the
    American Heart Association. Circulation. 2018;137:e67–e492.

    4. National Cancer Institute. Cancer Prevalence and Cost of Care Projections " . Accessed June 29, 2018.


https://www.cdc.gov/chronicdisease/about/costs/index.htm#ref1                                                                      Page 4 of 5

                                                                        4                                            Exhibit 49
Health and Economic Costs of Chronic Diseases | CDC                                                                                    7/1/20, 1:39 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 270 of 427
    5. American Diabetes Association. Economic Costs of Diabetes in the U.S. in 2017. Diabetes Care 2018;41(5):917-928.
    PubMed abstract " .


    6. Finkelstein EA, Trogdon JG, Cohen JW, Dietz W. Annual medical spending attributable to obesity: payer- and
    service-speciﬁc estimates. Health Aﬀ 2009;28(5):w822-31. PubMed abstract " .

    7. Centers for Disease Control and Prevention. The Cost of Arthritis in US Adults. Accessed June 29, 2018.


    8. Hurd MD, Martorell P, Delavande A, Mullen KJ, Langa KM. Monetary costs of dementia in the United States. N Engl
    J Med 2013;368(14):1326-34.

    9. Begley CE, Durgin TL. The direct cost of epilepsy in the United States: a systematic review of estimates. Epilepsia
    2015;56:1376–87. PubMed abstract " .


    10. Righolt AJ, Jevdjevic M, Marcenes W Listl S. Global-, regional-, and country-level economic impacts of dental
    diseases. J Dent Res 2018; 97(5):501-507. PubMed abstract " .

    11. Naavaal S, Kelekar U. Hours lost due to planned and unplanned dental visits among US adults " . Health Behav
    Policy Rev 2018; 5(2):66-73.

    12. The Health Consequences of Smoking—50 Years of Progress: A Report of the Surgeon General ! [PDF – 36 MB]
     " . Atlanta, GA: US Dept. of Health and Human Services, Centers for Disease Control and Prevention; 2014.
    Accessed June 29, 2018.

    13. U.S. Department of Health and Human Services. Step It Up! The Surgeon General’s Call to Action to Promote
    Walking and Walkable Communities. Washington, DC: Oﬃce of the Surgeon General; 2015.

    14. Centers for Disease Control and Prevention (CDC). Alcohol-Related Disease Impact (ARDI). Atlanta, GA: CDC.

    15. Stahre M, Roeber J, Kanny D, Brewer RD, Zhang X. Contribution of excessive alcohol consumption to deaths and
    years of potential life lost in the United States. Prev Chronic Dis 2014;11:130293.

    16. Kanny D, Naimi TS, Liu Y, Lu H, Brewer RD. Annual Total Binge Drinks Consumed by U.S. Adults, 2015. Am J Prev
    Med. 2018;54(4):486-496. PubMed abstract " .


                                                                                                       Page last reviewed: March 23, 2020, 12:00 AM
                                                                Content source: National Center for Chronic Disease Prevention and Health Promotion




https://www.cdc.gov/chronicdisease/about/costs/index.htm#ref1                                                                              Page 5 of 5

                                                                          5                                                Exhibit 49
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 271 of 427




     EXHIBIT 50
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 272 of 427
                                 HHS Public Access
                                 Author manuscript
                                 Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.
Author Manuscript




                    Published in final edited form as:
                     Annu Rev Public Health. 2019 April 01; 40: 127–146. doi:10.1146/annurev-publhealth-040218-044008.



                    Interventions to Support Behavioral Self-management of
                    Chronic Diseases
                    John P. Allegrante1,2, Martin T. Wells3, Janey C. Peterson4
                    1Department of Health and Behavior Studies, Teachers College, Columbia University, New York,
                    New York 10027, USA
                    2Department of Sociomedical Sciences, Mailman School of Public Health, Columbia University,
Author Manuscript




                    New York, New York 10032, USA
                    3Department       of Statistical Science, Cornell University, Ithaca, New York 14853, USA
                    4Division
                            of General Internal Medicine, Department of Medicine, Weill Cornell Medical College,
                    New York, New York 10065, USA

                    Abstract
                         A majority of the U.S. adult population has one or more chronic conditions that require medical
                         intervention and long-term self-management. Such conditions are among the 10 leading causes of
                         mortality; an estimated 86 % of the nation’s $2.7 trillion in annual health care expenditures goes
                         toward their treatment and management. Patient self-management of chronic diseases is
                         increasingly essential to improve health behaviors, health outcomes, and quality of life and, in
Author Manuscript




                         some cases, has demonstrated effectiveness for reducing health care utilization and the societal
                         cost burden of chronic conditions. This review synthesizes the current state of the science of
                         chronic disease self-management interventions and the evidence of their effectiveness, especially
                         when applied with a systematic application of theories or models that account for a wide range of
                         influences on behavior. Our analysis of selected outcomes from randomized controlled trials of
                         chronic disease self-management interventions contained in 10 Cochrane Systematic Reviews
                         provides additional evidence demonstrating that self-management can improve quality of life and
                         reduce utilization across several conditions.


                    Keywords
                         Chronic diseases; disease management; disease self-management; health behavior; health care
Author Manuscript




                         utilization; health outcomes




                    Corresponding Author: John P. Allegrante, PhD, Department of Health and Behavior Studies, Teachers College, Columbia University,
                    525 West 120th Street, New York, New York 10027, USA; jpa1@tc.columbia.edu.
                    DISCLOSURE STATEMENT
                    The authors are not aware of any affiliations, memberships, funding, or financial holdings that might be perceived as affecting the
                    objectivity of this review.


                                                                                      1                                                           Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 273 of 427
                    Allegrante et al.                                                                                                                 Page 2


                       INTRODUCTION
Author Manuscript




                                         Chronic diseases1 impose an enormous and growing burden on individuals, families, and
                                         society, as well as on health care systems in the United States and globally (37, 44, 58).
                                         They account for most deaths and are major contributors to disability and health care costs
                                         (19, 20, 30, 56). Overall U.S. costs of chronic disease are projected to accumulate by 2030 to
                                         more than $42 trillion, with medical outlays and productivity losses costing $8,600 per
                                         person (98). Although innovation in biomedical research has produced clinical medical
                                         treatments that can slow progression and mitigate the impact of many chronic conditions, the
                                         management of these conditions increasingly involves partnering with patients to support
                                         efforts to undertake long-term adherence to a preventive or therapeutic regimen that can
                                         improve functional status and health outcomes (13, 14). This typically includes patients
                                         adopting and maintaining multiple lifestyle behavioral changes in dietary practices, exercise,
                                         and the use of prescribed medications, as well as managing complex communications with
Author Manuscript




                                         family and health care providers and systems. As a consequence, the development of
                                         intervention programs that can educate and assist people in adopting and maintaining long-
                                         term health behavior change, in their efforts to prevent further progression of disease and
                                         improve quality of life, is a continuing need (11, 99).

                                         The traditional medical model, which historically has focused on managing a specific
                                         disease condition, as opposed to managing the patient, has proven to be both expensive and
                                         ineffective in the treatment of chronic diseases because many people have more than one
                                         chronic condition and competing life circumstances that impair patients’ capacity to self-
                                         manage their conditions. The limitations of the medical model have resulted in a new and
                                         evolving chronic disease treatment paradigm that requires a patient-provider partnership
                                         involving collaborative care and education in chronic disease self-management to ensure the
Author Manuscript




                                         best possible health outcomes for the patient (2, 12, 50, 57, 80, 101). A significant
                                         proportion of the unnecessary health care utilization costs and poor health outcomes
                                         associated with the treatment of chronic diseases result, in large part, from the failure of
                                         patients to effectively self-manage their condition in response to recommended medical
                                         therapy (13). Thus, if the management of chronic diseases is to be advanced, health care
                                         providers and systems of care need to organize patient self-management into an integrated
                                         system of chronic illness care that can increase the capacity of patients by providing
                                         knowledge, resources, and skills necessary to perform the multiple tasks necessary to self-
                                         manage their conditions better (114). This approach requires building on and tailoring what
                                         is already known to be effective and disseminating evidence-based programs and practices
                                         beyond the clinical setting to enable and support people in the context of their homes and
                                         diverse communities.
Author Manuscript




                                         This review is organized into several parts. First, we examine the concept, theories, and
                                         intervention methods that underlie chronic disease self-management programs. Second, we
                                         summarize selected chronic disease self-management programs that have been tested—and
                                         in some cases scaled beyond clinical settings to population-level use—in high-prevalence


                       1Arthritis, asthma, cancer, chronic obstructive pulmonary disease, heart disease, HIV/AIDS, hypertension, stroke, type 2 diabetes, and
                       obesity, as well as mental illness and other conditions.


                                          Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                        2                                                           Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 274 of 427
                    Allegrante et al.                                                                                             Page 3


                                        chronic diseases. Finally, we synthesize the evidence for effectiveness and report the results
Author Manuscript




                                        of our own meta-analysis of selected outcomes from randomized controlled trials (RCTs) of
                                        chronic disease self-management interventions contained in 10 Cochrane Systematic
                                        Reviews.


                       CHRONIC DISEASE SELF-MANAGEMENT: CONCEPT, THEORY, AND
                       INTERVENTION METHODS
                                        Research to develop and evaluate disease self-management programs dates back over 40
                                        years. While early chronic disease-management programs were oriented largely with respect
                                        to the role of the health provider, initial efforts to develop disease self-management for
                                        patients were designed to provide disease-specific information and improve compliance with
                                        prescribed medication. Since then, chronic disease self-management has matured and
Author Manuscript




                                        evolved to support and enable patients to develop a broad range of behavioral skills and
                                        other capacities that the available evidence shows can be effective in helping people to
                                        navigate a variety of disease-management tasks across a range of chronic conditions.

                       Concept and Definition
                                        Disease self-management has been variously defined (7) and is distinct from related
                                        concepts such as self-care (104), patient activation (55, 65), and patient-centered care (67,
                                        92). Grady & Gough (50) have defined self-management “as the day-to-day management of
                                        chronic conditions by individuals over the course of an illness.” (p. e26) According to Lorig
                                        & Holman (80), for the patient, self-management involves three separate but related sets of
                                        tasks: medical or behavioral management of the disease, role management, and emotional
                                        management. Bandura(6) has proposed that “[s]elf-management operates through a set of
Author Manuscript




                                        psychological sub functions. People have to learn to monitor their health behavior and the
                                        circumstances under which it occurs, and how to use proximal goals to motivate themselves
                                        and guide their behavior” (p. 151). Moreover, because managing a chronic condition
                                        constitutes a problem-based endeavor, six self-management skills—problem solving,
                                        decision making, resource utilization, the formation and long-term maintenance of a patient-
                                        provider partnership, action planning, and self-tailoring—are central to the successful self-
                                        management of chronic conditions (80). Healthy People 2020 (54) recommends that those
                                        with chronic conditions engage in disease self-management as a means by which to cope
                                        with problems and challenges.

                       Theories and Mechanisms of Self-Management
                                        Two theoretical perspectives from psychology have dominated chronic disease self-
Author Manuscript




                                        management intervention: self-regulation theory and social cognitive theory.

                                        Self-regulation theory.—In self-regulation theory, a person is motivated to self-regulate
                                        by a desired goal or behavioral endpoint. The power of the goal is associated with a value
                                        that the goal represents for the individual. The more salient the goal is, the more the more
                                        the person will engage in self-regulation behavior. The model also posits that engaging in
                                        any disease management action (e.g., changing a behavior such as taking medication, diet, or
                                        physical activity) will be influenced by both internal and external factors. The self-regulation


                                        Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                   3                                            Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 275 of 427
                    Allegrante et al.                                                                                              Page 4


                                        theory of disease management views individual self-regulation of health-related behavior as
Author Manuscript




                                        central to achieving the desired outcomes of treatment (27). One of the first theory-based
                                        models of chronic disease self-management was Clark & Starr-Schneidkraut’s (29) use of
                                        self-regulation theory in asthma control.

                                        Social cognitive theory.—Social cognitive theory (4) is a cornerstone of effective
                                        disease self-management interventions. According to Bandura (6), “This theory posits a
                                        multifaceted causal structure in which self-efficacy beliefs operate together with goals,
                                        outcome expectations, and perceived environmental impediments and facilitators in the
                                        regulation of human motivation, behavior, and well-being” (p.143). The construct of self-
                                        efficacy describes one’s confidence or personal agency to exercise control and is believed to
                                        be the common pathway through which psychosocial factors influence health functioning
                                        (5). Thus, self-efficacy is a core belief that underlies each of the basic processes of personal
                                        behavioral change: the extent to which one considers changing health habits, whether one
Author Manuscript




                                        mobilizes the motivation and perseverance required to succeed, whether one has the ability
                                        to overcome temporary setbacks and relapses, and the extent to which one is able to
                                        maintain new behavior (6). Self-efficacy is a significant predictor of psychological well-
                                        being, adherence to prescribed treatments, and pain coping mechanisms in arthritis (3).

                       Intervention Methods
                                        Three principal methods of intervention delivery characterize chronic disease self-
                                        management programs: small-group meetings, Internet-based and mHealth technologies,
                                        and printed materials.

                                        Small-group meetings.—Peer-led, small-group meetings comprise the basic intervention
                                        method of chronic disease self-management programs and have been used successfully
Author Manuscript




                                        across a wide spectrum of chronic conditions (80). This format provides for face-to-face
                                        engagement between and among participants as well as for individual attention, and it
                                        facilitates peer interaction, discussion, and social support, as well as an economy of scale in
                                        the delivery of educational programs. Program attendance and participation tend to be high,
                                        and small-group meetings have been widely evaluated for feasibility, acceptability, and
                                        impact on health care outcomes; however, attendance rates and completion may suffer owing
                                        to the need for patients to attend scheduled group sessions.

                                        Internet-based and mHealth technologies.—New information and communication
                                        technologies can reach large numbers of the population with disease self-management
                                        programs and permit standardizing and tailoring of health-related messages. In addition, the
                                        technology is mobile, offers privacy and anonymity, and usability can be made graphically
Author Manuscript




                                        engaging (95). Internet-based self-management has been implemented and evaluated in
                                        arthritis and fibromyalgia (83), osteoarthritis (111), and other chronic conditions (76).
                                        Mobile phone applications have been of recent interest; however, further research is needed
                                        to assess the acceptability, risks, and long-term cost-effectiveness (35).

                                        Printed materials.—Not all patients are able or willing to participate in small-group
                                        meetings or Internet-based chronic disease self-management programs, and thus printed


                                        Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                   4                                            Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 276 of 427
                    Allegrante et al.                                                                                            Page 5


                                        materials that are distributed either through mail or in person present a feasible alternative
Author Manuscript




                                        intervention method. When mailed, such materials also offer some of the same advantages of
                                        delivery and use as do Internet-based formats and have demonstrated promise in improving
                                        health indicators while reducing physician visits among patients with arthritis and/or
                                        depression and among African Americans (74). Moreover, such materials provide
                                        reinforcement or clarification of valuable health information.


                       CHRONIC DISEASE SELF-MANAGEMENT PROGRAMS
                                        Substantial evidence of effectiveness has accumulated for several disease self-management
                                        programs. Interventions have sought to influence a broad range of outcomes, including
                                        health behaviors, medication adherence, health status, disease progression, quality of life,
                                        utilization of health services, and health care costs. In the following section, we describe
                                        selected chronic disease self-management programs that have been evaluated and, in some
Author Manuscript




                                        cases, scaled and disseminated to population-level implementation.

                       Disease-Specific Programs
                                        Chronic disease self-management has focused largely on four prevalent disease-specific
                                        conditions where adherence to recommended medical regimens and behavioral change are
                                        essential to improving health outcomes and quality of life: arthritis, asthma, cardiovascular
                                        disease, and diabetes.

                                        Arthritis.—The Arthritis Self-Management Program (ASMP) was originally developed by
                                        Lorig (79), who is widely recognized as having codified and disseminated the first
                                        application of a disease-specific model of behavioral self-management in chronic disease to
                                        arthritis (51). Grounded in Bandura’s Social Cognitive Theory (4) and focused on
Author Manuscript




                                        developing patients’ self-efficacy, the original ASMP comprised a six-week interactive
                                        program, consisting of weekly two-hour sessions guided by two trained instructors, that was
                                        designed to assist people with arthritis in learning how to manage their condition (70). The
                                        ASMP covers topics and techniques to deal with problems associated with arthritis,
                                        appropriate exercise, appropriate use of medications, and effective communication with
                                        family, friends, and health care professionals. In addition, the program teaches pain
                                        management techniques, nutrition, and evaluation of new treatments (70, 91). The ASMP
                                        has been evaluated extensively and has demonstrated clinically significant outcomes
                                        showing that disease self-management in patients with arthritis yields sustained benefits
                                        while reducing health care costs (81). A 12-year review of RCTs of the ASMP concluded
                                        that the program improves behaviors, self-efficacy, and aspects of health status (81). In
                                        addition, it showed that the effects and long-term outcomes of the ASMP persist for as long
Author Manuscript




                                        as four years without formal reinforcement, with clinical improvement gains that produce
                                        cost savings.

                                        Asthma.—Asthma self-management programs date back to the 1970s (25, 26, 28) and have
                                        been recommended by asthma guidelines for both pediatric and adult care. Asthma self-
                                        management programs for children and adolescents and their families have demonstrated
                                        effectiveness in improving lung function and self-control, while reducing school



                                        Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                   5                                           Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 277 of 427
                    Allegrante et al.                                                                                           Page 6


                                        absenteeism, number of days with restricted activity, number of emergency department
Author Manuscript




                                        visits, and number of disturbed nights (52). Self-management for asthma can reduce
                                        unscheduled care and improve asthma control, can be delivered effectively to diverse
                                        demographic and cultural groups, is applicable to a broad range of clinical settings, and does
                                        not significantly increase total health care costs (103). Two evidence-based adaptations have
                                        been scaled for use at the population level: the American Lung Association Open Airways
                                        For Schools® (1), a school-based curriculum that has been designed as an interactive
                                        education program for children to promote asthma self-management; and the National Heart,
                                        Lung, and Blood Institute Asthma Action Plan (93), which provides information on how to
                                        self-manage asthma on a daily basis. Dissemination of asthma self-management as an
                                        evidence-based practice also has been incorporated into the US National Asthma Education
                                        and Prevention Program’s Guidelines for the Diagnosis and Management of Asthma (94)
                                        since 2007, as well as the Global Initiative for Asthma (45), and is one of the goals of the
Author Manuscript




                                        Merck Childhood Asthma Network (113).

                                        Cardiovascular disease (CVD).—Coronary heart disease is the leading cause of death
                                        attributable to cardiovascular disease (CVD), followed by stroke, hypertension, and heart
                                        failure (9, 21). Nearly 80% of CVD deaths could be prevented through optimal management
                                        of risk factors, including smoking cessation and physical activity (117). Adults 20–39 years
                                        of age comprise the largest segment of the untreated adult population with poor to
                                        intermediate CVD risk profiles in the United States (106); thus, the American Heart
                                        Association (AHA) has adopted a life course approach to CVD risk factor-management,
                                        emphasizing both primary prevention of CVD risk factors beginning in childhood and
                                        secondary prevention including provider and patient self-management in people with
                                        established CVD. The AHA has endorsed patient self-management of CVD as an effective
                                        means by which to manage the condition and improve outcomes (8), including patients with
Author Manuscript




                                        coronary heart disease (100), hypertension (17), and heart failure (115).

                                        Diabetes.—Numerous studies have demonstrated the impact of diabetes self-management
                                        on improving health status in people with type 2 diabetes. In a meta-analysis of 11 RCTs
                                        designed to evaluate the effectiveness of diabetes self-management education interventions
                                        delivered in conjunction with primary care among Hispanic adults with type 2 diabetes,
                                        Ferguson et al. (39) reported that primary care and self-management together were effective
                                        in improving glycemic control in Hispanic adults. In addition, two programs—the American
                                        Association of Diabetes Educators’ (AADE) Diabetes Self-Management Education and
                                        Training (DSME/T) program and the Stanford Diabetes Self-Management Program—are
                                        considered evidence-based programs that have demonstrated effectiveness in helping
                                        patients with diabetes lower A1C and improve overall health status (73, 75, 77, 78). The
Author Manuscript




                                        Community Preventive Services Task Force recommends the use of diabetes self-
                                        management mobile phone applications, when implemented in health care systems, to
                                        improve blood glucose levels among patients with type 2 diabetes (31).

                       The Chronic Disease Self-Management Program (CDSMP)
                                        The Chronic Disease Self-Management Program (CDSMP) is perhaps the most well-known
                                        program to assist people with a broad range of chronic conditions (82, 84, 85); (https://


                                        Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                   6                                          Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 278 of 427
                    Allegrante et al.                                                                                            Page 7


                                        www.selfmanagementresource.com/). This program was developed at Stanford University
Author Manuscript




                                        and is based on the original ASMP. The CDSMP is an effective self-management education
                                        program that teaches a range of skills useful for managing a variety of chronic conditions.
                                        The program has been endorsed by Healthy People 2020 (54) as an evidence-based
                                        approached that helps people with chronic conditions learn how to manage and improve
                                        their own health, while reducing health care costs. The CDSMP focuses on problems that are
                                        frequently encountered by individuals with any chronic condition, including pain
                                        management, diet and nutrition, exercise, and medication use, as well as coping with
                                        emotions and communicating with health care providers and family members. The six-week
                                        program is led by a pair of trained facilitators who have learned to live with chronic disease
                                        themselves. The workshops are offered to 10–20 participants in a group setting, and cover 17
                                        hours of material that focuses on imparting and building the skills that people with chronic
                                        disease need to manage their conditions, sharing experiences, and providing mutual peer
Author Manuscript




                                        support.

                                        The CDSMP has produced significant measurable improvements in both health outcomes
                                        and quality of life. The CDSMP significantly improves exercise capacity, cognitive symptom
                                        management and communication with physicians, as well as measures of health status at one
                                        year (84); it also significantly lowers health distress and improves disease-specific self-
                                        efficacy at two years (82). In addition, the CDSMP has been shown to reduce health care
                                        expenditures and pay for itself within the first year. Cost savings include significantly fewer
                                        emergency room visits at one year (84), and significantly lower inpatient and outpatient
                                        visits, fewer hospitalizations, and lower health care costs at two years (82). One study (49)
                                        found that in patients with arthritis and multiple comorbid conditions, the CDSMP may be
                                        more cost-effective than the Arthritis Self-Help Course. The CDSMP has also demonstrated
                                        effectiveness across cultural groups and regions. A community-based Spanish-language
Author Manuscript




                                        version of the CDSMP—Tomando Control de su Salud—assists Latinos with managing
                                        chronic illness (https://www.selfmanagementresource.com/programs/small-group-spanish/
                                        tomando-control-de-su-salud), and a version of the CDSMP has been implemented in China
                                        across multiple chronic conditions and was found to improve health behavior, self-efficacy,
                                        and health status while reducing the number of hospitalizations six months after program
                                        participation (43). The CDSMP has been replicated in other diverse populations, both inside
                                        and outside the United States. It is estimated to have reached over 100,000 Americans (96),
                                        having been disseminated widely across regions, including rural areas (107, 108), and across
                                        community settings, including the workplace (109). The CDSMP also has been adapted for
                                        online use in the Better Choices, Better Health® program of the National Council on Aging
                                        (https://www.canaryhealth.com/bcbh-better-choices-better-health/).
Author Manuscript




                       WHAT IS THE EVIDENCE FOR EFFECTIVENESS OF SELF-MANAGEMENT
                       INTERVENTIONS?
                                        Evidence for the effectiveness of disease self-management has grown steadily in recent
                                        decades. The earliest evidence for effectiveness came from the Stanford Patient Education
                                        Research Center, which developed and evaluated several disease-specific programs in a




                                        Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                   7                                           Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 279 of 427
                    Allegrante et al.                                                                                              Page 8


                                        series of RCTs and follow-up longitudinal studies. These include the ASMP (72, 81), the
Author Manuscript




                                        Spanish ASMP (71), and the CDSMP (84, 85)

                       Systematic Reviews and Meta-Analyses
                                        Numerous reviews have examined the conceptual and theoretical basis for self-management
                                        intervention (23, 24, 50). Previous systematic reviews and meta-analyses have examined
                                        medication adherence and self-management interventions (32, 53, 67, 105) and patient
                                        compliance with treatment across a range of conditions and outcomes. These have included
                                        self-management in arthritis (90), asthma (52, 102), chronic low back pain (38), cancer-
                                        related fatigue (10), chronic obstructive pulmonary disease (18, 88), diabetes (39), heart
                                        failure (22, 97), hypertension (33, 34), osteoarthritis (66), and other conditions (7, 89). Other
                                        reviews have sought to assess self-management programs in relation to behavior change
                                        theory (88), quality of life (40), impact of self-monitoring on health care utilization (86),
Author Manuscript




                                        new technologies (95), the effectiveness of lay leaders (41), methodological issues in
                                        evaluating self-management intervention programs (116), and the effectiveness of various
                                        characteristics of self-management programs (16, 61–63). Although some reviews have
                                        produced inconsistent findings, the bulk of reviews have found that disease self-management
                                        has the potential to produce modest but clinically significant improvements in patient self-
                                        efficacy, health behaviors, health status, and quality of life. In addition, reductions in
                                        unnecessary health care utilization, hospitalizations, and health care costs have also been
                                        reported.

                                        The Cochrane Database of Systematic Reviews contains numerous reviews that have
                                        assessed the quality of evidence for the effectiveness of self-management interventions
                                        across a range of disease conditions (see Table 1). We assessed the evidence for
                                        effectiveness contained in 10 of 35 eligible reviews that focused on disease-specific self-
Author Manuscript




                                        management programs, or broader programs of disease management that included patient
                                        self-management. The range of outcomes of interest across studies of self-management
                                        interventions for multiple chronic conditions included health behaviors, health status, quality
                                        of life, and utilization of health care services. The quality of evidence for effectiveness
                                        ranged from low to moderate, and in several cases the evidence was insufficient or
                                        equivocal.

                                        While systematic reviews and meta-analyses can illuminate the collective effectiveness of
                                        interventions, the results should be viewed with some caution. The studies contained in such
                                        reviews frequently suffer from a number of methodologic weaknesses. These include lack of
                                        (or inadequate) behavioral theory, failure to implement the interventions with fidelity to
                                        original design specifications, and short-term follow-up. Thus, effect sizes are modest and
Author Manuscript




                                        may not be necessarily be indicative of true intervention impact. In addition, most studies
                                        included in systematic reviews and meta-analyses comprise RCTs, which focus on internal
                                        validity rather than external validity. Pragmatic trials and use of evaluative frameworks that
                                        emphasize external validity can provide greater insight into the effectiveness of self-
                                        management interventions and their clinical value. For example, several evaluations using
                                        the RE-AIM (reach, effectiveness, adoption, implementation, maintenance) framework have




                                        Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                   8                                             Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 280 of 427
                    Allegrante et al.                                                                                             Page 9


                                          evaluated the reach and effectiveness of disease self-management programs in several areas
Author Manuscript




                                          (46–48, 59, 69, 112).

                       Quality of Life and Health Care Utilization: Evidence of Effectiveness
                                          We conducted meta-analyses for reviews across the Airways Cochrane editorial group (Table
                                          1) that compare a self-management intervention to a control for the primary outcomes of
                                          health-related quality of life (HRQoL) and number of all-cause hospitalization days. The
                                          systematic reviews we used are deemed to be of sufficiently high quality to be included.

                                          Two statistical models were employed in our meta-analyses. The fixed-effects model
                                          assumes identical treatment effects in the studies (homogeneity of the true treatment effect)
                                          and the variances around each mean effect depend primarily on the size of each study (15).
                                          The random-effects model includes between-study differences in treatment effects in the
                                          calculation of the variances, leading to wider confidence intervals when a given level of
Author Manuscript




                                          heterogeneity in treatment effect is observed (36). We can also employ the meta-analysis
                                          methodology as a cumulative meta-analysis by updating the pooled estimate of the
                                          intervention effect each time the results of a new trial are published. In cumulative meta-
                                          analysis, the experiments are accumulated from the earliest to the latest, where each
                                          successive experiment includes a synthesis of all previous experiments. This chronological
                                          combining of the experiments will show if there is a consistency in the results of consecutive
                                          studies and indicate the point at which no further studies are necessary because the results
                                          continually favor one intervention.

                                          Fixed effect meta-analyses for HRQoL are presented in Figures 1a,b. The meta-analysis uses
                                          the studies that include HRQoL from the systematic reviews across the Cochrane Airways
                                          editorial group that compare a self-management intervention to a control based on the
Author Manuscript




                                          St.George’s Respiratory Questionnaire (SGRQ Total) (60) quality of life measure.2 The
                                          meta-analyses of SGRQ Total revealed minimal heterogeneity (I2=0.0%, p=0.789).
                                          Systematic reviews with other measures of HRQoL, such as the Chronic Respiratory Disease
                                          Questionnaire, are meta-analyzed in Table 1, but we combined only the common measure of
                                          SGRQ Total in the Airways group to ensure homogeneity. Figure 1a shows a significant
                                          increase in the HRQoL for the self-management intervention as compared to usual care (the
                                          pooled 95% confidence interval (CI) for the mean difference in the SGRQ is [−5.182,
                                          −1.875; p=0.000]). The cumulative meta-analysis in Figure 1b reveals that this significant
                                          increase in the HRQoL for the self-management intervention appeared in the literature in
                                          2009 and has remained stable in subsequent years.

                                          Random effects meta-analyses for all-cause hospitalization days are presented in Figures
Author Manuscript




                                          2a,b. This analysis uses systematic reviews across the Cochrane Airways editorial group that
                                          compare a self-management intervention to a control based on all-cause hospitalization days.
                                          3 Systematic reviews with other measures of hospital utilization are provided in Table 1;
                                          however, we combined the common measure all-cause hospitalization days, rather than
                                          change from baseline or respiratory-related hospitalization days, or number of admissions, to


                       2See Related Resources for a listing of the studies included in the HRQoL analysis.
                       3See Related Resources for a listing of the studies included in the hospital days analysis.


                                           Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                          9                                     Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 281 of 427
                    Allegrante et al.                                                                                                         Page 10


                                        ensure homogeneity. The meta-analyses of all-cause hospitalization days had significant
                                        heterogeneity (I2=61%, p=0.009) so a random effects approach is used. From Figure 2a,
Author Manuscript




                                        there is a marginally significant decrease in all-cause hospitalization days for the self-
                                        management intervention as compared to usual care (the pooled 95% CI for the mean
                                        difference in the all-cause hospitalization days is −2.575, 0.201; p=0.094). The cumulative
                                        meta-analysis in Figure 2b reveals that this marginal significant reduction in the all-cause
                                        hospitalization days for the self-management intervention as compared with usual care
                                        appeared in the literature in 2010 and has remained stable in subsequent years. Individual
                                        systematic reviews from Table 1 found no statistically significant difference between self-
                                        management interventions and a control group.


                       CONCLUSION
                                        Over the last 50 years, considerable progress has been made in chronic disease self-
Author Manuscript




                                        management. Much of the empirical research and reviews that have been conducted on the
                                        reach and effectiveness of interventions such as the CDSMP and other programs have
                                        demonstrated small to moderate effects for changes in health behaviors, health status, and
                                        health care utilization for selected chronic conditions, with estimates of their cost-benefit
                                        and their cost-effectiveness. Because published trials that have been included in most
                                        systematic reviews, to date, suffer from publication bias and a range of methodological
                                        limitations, future trials of self-management for chronic conditions would benefit from better
                                        descriptions of the intervention under study, common and standardized measures of
                                        outcome, and mixed-method designs. However, the current evidence for effectiveness
                                        suggests that chronic disease self-management is a mature science and can yield important
                                        benefits to patients, including improvements in quality of life and reductions in utilization of
                                        health care resources. Identifying the most effective methods by which self-management
Author Manuscript




                                        programs can be delivered and scaled for use at the population level should continue to be a
                                        priority.


                       ACKNOWLEDGEMENTS
                                        The authors acknowledge the following awards and sources of partial support for this work: Dr. Allegrante,
                                        National Institutes of Health (NIH) (NHLBI R25HL116378); Dr. Wells, National Science Foundation (DMS
                                        1611893) and the NIH (U19AI111143); Dr. Peterson, Paul B. Beeson Award from the National Institute on Aging,
                                        the American Federation for Aging Research, The John A. Hartford Foundation, and The Atlantic Philanthropies
                                        (K23AG042869). We gratefully acknowledge the helpful comments and edits of Lawrence W. Green and his
                                        support of this manuscript.


                       RELATED RESOURCES

                       Studies in the HRQoL Analysis
Author Manuscript




                       From Kelly et al.(64)
                                        Greening NJ, Williams JEA, Hussain SF, Harvey-Dunstan TC, Bankart MJ, et al. 2014. An
                                        early rehabilitation intervention to enhance recovery during hospital admission for an
                                        exacerbation of chronic respiratory disease: randomised controlled trial. BMJ (Clinical
                                        research ed.). 349:4315.



                                         Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                   10                                                       Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 282 of 427
                    Allegrante et al.                                                                                          Page 11


                       From Lenferink et al.(68)
Author Manuscript




                                        Hernández C, Alonso A, Garcia-Aymerich J, Serra I, Marti D, et al. 2015. Effectiveness of
                                        community-based integrated care in frail COPD patients: a randomized controlled trial. NPJ
                                        Prim Care Respir Med. 25: 1–6.

                       From McCabe et al.(87)
                                        Moy ML, Collins RJ, Martinez CH, Kadri R, Roman P, et al. 2015. An internet-mediated
                                        pedometer-based program improves health-related quality-of-life domains and daily step
                                        counts in COPD: a randomized controlled trial. Chest. 148(1):128–37.

                       From Zwerink et al.(118)
                                        Bourbeau J, Julien M, Maltais F, Rouleau M, Beaupré A, et al. 2003. Reduction of hospital
                                        utilization in patients with chronic obstructive pulmonary disease: a disease specific self-
Author Manuscript




                                        management intervention. Arch Intern Med. 163(5):585–91.

                                        Casas A, Troosters T, Garcia-Aymerich, Roca J, Hernández, del Pozo F, et al. 2006.
                                        Integrated care prevents hospitalisations for exacerbations in COPD. Eur Respir J. 28(1):
                                        123–30.

                                        Coultas D, Frederick J, Barnett B, Singh G, Wludyka P. 2005a. A randomized trial of two
                                        types of nurse-assisted home care for patients with COPD. Chest. 128(4):2017–24.

                                        Coultas D, Frederick J, Barnett B, Singh G, Wludyka P. 2005b. A randomized trial of two
                                        types of nurse-assisted home care for patients with COPD. Chest. 128(4):2017–24.

                                        Gallefoss F, Bakke PS, Rsgaard PK. 1999. Quality of life assessment after patient education
Author Manuscript




                                        in a randomized controlled study on asthma and chronic obstructive pulmonary disease. Am
                                        J Respir Crit Care Med.159(3):812–7.

                                        Khdour MR, Kidney JC, Smyth BM, McElnay JC. 2009. Clinical pharmacy-led disease and
                                        medicine management programme for patients with COPD. Br J Clin Pharmacol. 68(4):588–
                                        99.

                                        Koff PB, Jones RH, Cashman JM, Voelkel NF, Vandivier RW. 2009. Proactive integrated
                                        care improves quality of life in patients with COPD. Eur Respir J. 33(5):1031–8.

                                        Monninkhof E, van der Valk P, van der Palen J, van Herwaarden C, Zielhuis G. 2003. Effects
                                        of a comprehensive self-management programme in patients with chronic obstructive
                                        pulmonary disease. Eur Respir J. 22(5):815–20.
Author Manuscript




                                        Ninot G, Moullec G, Picot MC, Jaussent A, Hayot M, et al. 2011. Cost-saving effect of
                                        supervised exercise associated to COPD self-management education program. Respir Med.
                                        105(3):377–85.

                                        Rice KL, Dewan N, Bloomfield HE, Grill J, Schult TM, et al. 2010. Disease management
                                        program for chronic obstructive pulmonary disease: a randomized controlled trial. Am J
                                        Respir Crit Care Med.182(7):890–6.


                                        Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                  11                                          Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 283 of 427
                    Allegrante et al.                                                                                          Page 12


                                        Wakabayashi R, Motegi T, Yamada K, Ishii T, Jones RCM, et al. 2011. Efficient integrated
Author Manuscript




                                        education for older patients with chronic obstructive pulmonary disease using the Lung
                                        Information Questionnaire. Geriatr Gerontol Int. 11(4):422–30.


                       Studies in the Hospital Days Analysis
                       From Kelly et al. (64)
                                        Greening NJ, Williams JEA, Hussain SF, Harvey-Dunstan TC, Bankart MJ, et al. 2014. An
                                        early rehabilitation intervention to enhance recovery during hospital admission for an
                                        exacerbation of chronic respiratory disease: randomised controlled trial. BMJ (Clinical
                                        research ed.). 349:4315.

                       From Lenferink et al. (68)
Author Manuscript




                                        Hernández C, Alonso A, Garcia-Aymerich J, Serra I, Marti D, et al. 2015. Effectiveness of
                                        community-based integrated care in frail COPD patients: a randomized controlled trial. NPJ
                                        Prim Care Respir Med. 25: 1–6.

                                        van Wetering CR, Hoogendoorn M, Mol SJ, Ruttenvan Mölken MP, Schols AM. 2010.
                                        Short- and long-term efficacy of a community-based COPD management programme in less
                                        advanced COPD: A randomised controlled trial. Thorax. 65(1):7–13.

                       From Zwerink et al. (118)
                                        Bourbeau J, Julien M, Maltais F, Rouleau M, Beaupré A, et al. 2003. Reduction of hospital
                                        utilization in patients with chronic obstructive pulmonary disease: a disease specific self-
                                        management intervention. Arch Intern Med. 163(5):585–91.
Author Manuscript




                                        Bucknall CE, Miller G, Lloyd SM, Cleland J, McCluskey S, et al. 2012. Glasgow supported
                                        self-management trial (GSuST) for patients with moderate to severe COPD: randomised
                                        controlled trial. BMJ. 344:e1060.

                                        Khdour MR, Kidney JC, Smyth BM, McElnay JC. 2009. Clinical pharmacy-led disease and
                                        medicine management programme for patients with COPD. Br J Clin Pharmacol. 68(4):588–
                                        99.

                                        Monninkhof E, van der Valk P, van der Palen J, van Herwaarden C, Zielhuis G. 2003. Effects
                                        of a comprehensive self-management programme in patients with chronic obstructive
                                        pulmonary disease. Eur Respir J. 22(5):815–20.

                                        Ninot G, Moullec G, Picot MC, Jaussent A, Hayot M, et al. 2011. Cost-saving effect of
Author Manuscript




                                        supervised exercise associated to COPD self-management education program. Respir Med
                                        105(3):377–85.

                                        Rice KL, Dewan N, Bloomfield HE, Grill J, Schult TM, et al. 2010. Disease management
                                        program for chronic obstructive pulmonary disease: a randomized controlled trial. Am J
                                        Respir Crit Care Med.182(7):890–6.




                                        Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                  12                                          Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 284 of 427
                    Allegrante et al.                                                                                                Page 13


                       LITERATURE CITED
Author Manuscript




                                        1. ALA (American Lung Association). 2018 Open Airways for Schools
                                        2. Allegrante JP. 2018 Advancing the Science of Behavioral Self-Management of Chronic Disease:
                                           The Arc of a Research Trajectory. Health Educ Behav 45: 6–13 [PubMed: 29258348]
                                        3. Allegrante JP, Marks R. 2003 Self-efficacy in management of osteoarthritis. Rheum Dis Clin North
                                           Am 29: 747–68, vi-vii [PubMed: 14603581]
                                        4. Bandura A. 1986 Social Foundations of Thought and Action: A Social Cognitive Theory Englewood
                                           Cliffs: Prentice Hall. 544 pp.
                                        5. Bandura A. 1997 Self-Efficacy: The exercise of control New York: Freeman
                                        6. Bandura A. 2004 Health promotion by social cognitive means. Health Educ Behav 31: 143–64
                                           [PubMed: 15090118]
                                        7. Barlow J, Wright C, Sheasby J, Turner A, Hainsworth J. 2002 Self-management approaches for
                                           people with chronic conditions: a review. Patient Educ Couns 48: 177–87 [PubMed: 12401421]
                                        8. Barnason S, White-Williams C, Rossi LP, Centeno M, Crabbe DL, et al. 2017 Evidence for
                                           Therapeutic Patient Education Interventions to Promote Cardiovascular Patient Self-Management: A
Author Manuscript




                                           Scientific Statement for Healthcare Professionals From the American Heart Association. Circ
                                           Cardiovasc Qual Outcomes 10
                                        9. Benjamin EJ, Virani SS, Callaway CW, Chamberlain AM, Chang AR, et al. 2018 Heart Disease and
                                           Stroke Statistics-2018 Update: A Report From the American Heart Association. Circulation 137:
                                           e67–e492 [PubMed: 29386200]
                                        10. Bennett S, Pigott A, Beller EM, Haines T, Meredith P, Delaney C. 2016 Educational interventions
                                            for the management of cancer-related fatigue in adults. Cochrane Database Syst Rev 11:
                                            CD008144
                                        11. Bodenheimer T, Chen E, Bennett HD. 2009 Confronting the growing burden of chronic disease:
                                            can the U.S. health care workforce do the job? Health Aff (Millwood) 28: 64–74 [PubMed:
                                            19124856]
                                        12. Bodenheimer T, Lorig K, Holman H, Grumbach K. 2002 Patient self-management of chronic
                                            disease in primary care. JAMA 288: 2469–75 [PubMed: 12435261]
                                        13. Bodenheimer T, Wagner EH, Grumbach K. 2002 Improving primary care for patients with chronic
Author Manuscript




                                            illness. JAMA 288: 1775–9 [PubMed: 12365965]
                                        14. Bodenheimer T, Wagner EH, Grumbach K. 2002 Improving primary care for patients with chronic
                                            illness: the chronic care model, Part 2. JAMA 288: 1909–14 [PubMed: 12377092]
                                        15. Borenstein M, Hedges LV, Higgins JPT, Rothstein HR 2009 Introduction to meta-analysis West
                                            Sussex, UK: John Wiley
                                        16. Bos-Touwen I, Jonkman N, Westland H, Schuurmans M, Rutten F, et al. 2015 Tailoring of self-
                                            management interventions in patients with heart failure. Curr Heart Fail Rep 12: 223–35 [PubMed:
                                            25929690]
                                        17. Bosworth HB, Olsen MK, Grubber JM, Neary AM, Orr MM, et al. 2009 Two self-management
                                            interventions to improve hypertension control: a randomized trial. Ann Intern Med 151: 687–95
                                            [PubMed: 19920269]
                                        18. Bourbeau J, Julien M, Maltais F, Rouleau M, Beaupre A, et al. 2003 Reduction of hospital
                                            utilization in patients with chronic obstructive pulmonary disease: a disease-specific self-
                                            management intervention. Arch Intern Med 163: 585–91 [PubMed: 12622605]
Author Manuscript




                                        19. CDC (Centers for Disease Control and Prevention). 2018 Chronic Disease Prevention and Health
                                            Promotion: Chronic Disease Overview Atlanta, GA: National Center for Chronic Disease
                                            Prevention and Health Promotion
                                        20. CDC (Centers for Disease Control and Prevention). 2018 Chronic Disease Prevention and Health
                                            Promotion: The Four Domains of Chronic Disease Prevention Atlanta, GA: National Center for
                                            Chronic Disease Prevention and Health Promotion
                                        21. CDC (Centers for Disease Control and Prevention). 2018 Heart Disease Atlanta, GA: National
                                            Center for Health Statistics




                                        Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                  13                                               Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 285 of 427
                    Allegrante et al.                                                                                                 Page 14


                                        22. Clark AM, Spaling M, Harkness K, Spiers J, Strachan PH, et al. 2014 Determinants of effective
                                            heart failure self-care: a systematic review of patients’ and caregivers’ perceptions. Heart 100:
Author Manuscript




                                            716–21 [PubMed: 24548920]
                                        23. Clark LT. 1991 Improving compliance and increasing control of hypertension: needs of special
                                            hypertensive populations. Am Heart J 121: 664–9 [PubMed: 1989402]
                                        24. Clark NM. 2003 Management of chronic disease by patients. Annu Rev Public Health 24: 289–313
                                            [PubMed: 12415147]
                                        25. Clark NM, Feldman CH, Evans D, Millman EJ, Wailewski Y, Valle I. 1981 The effectiveness of
                                            education for family management of asthma in children: a preliminary report. Health Educ Q 8:
                                            166–74 [PubMed: 7298348]
                                        26. Clark NM, Feldman CH, Freudenberg N, Millman EJ, Wasilewski Y, Valle I. 1980 Developing
                                            education for children with asthma through study of self-management behavior. Health Educ Q 7:
                                            278–97 [PubMed: 7275647]
                                        27. Clark NM, Gong M, Kaciroti N. 2014 A model of self-regulation for control of chronic disease.
                                            Health Educ Behav 41: 499–508 [PubMed: 25270175]
                                        28. Clark NM, Shah S, Dodge JA, Thomas LJ, Andridge RR, Little RJ. 2010 An evaluation of asthma
Author Manuscript




                                            interventions for preteen students. J Sch Health 80: 80–7 [PubMed: 20236406]
                                        29. Clark NM, Starr-Schneidkraut NJ. 1994 Management of asthma by patients and families. Am J
                                            Respir Crit Care Med 149: S54–66; discussion S67–8 [PubMed: 8298769]
                                        30. CMS (Centers for Medicare and Medicaid Services). 2012 Chronic conditions among Medicare
                                            beneficiaries, Chartbook Baltimore, MD
                                        31. Community Guide. 2017 Diabetes Mangement: Mobile Phone Applications Used Within
                                            Healthcare System for Type 2 Diabets Self-Management. In Guide to Community Preventive
                                            Services
                                        32. Conn VS, Enriquez M, Ruppar TM, Chan KC. 2016 Meta-analyses of Theory Use in Medication
                                            Adherence Intervention Research. American Journal of Health Behavior 40: 155–71 [PubMed:
                                            26931748]
                                        33. Conn VS, Ruppar TM, Chase JA, Enriquez M, Cooper PS. 2015 Interventions to Improve
                                            Medication Adherence in Hypertensive Patients: Systematic Review and Meta-analysis. Curr
                                            Hypertens Rep 17: 94 [PubMed: 26560139]
Author Manuscript




                                        34. Conn VS, Ruppar TM, Chase JD. 2016 Blood pressure outcomes of medication adherence
                                            interventions: systematic review and meta-analysis. J Behav Med 39: 1065–75 [PubMed:
                                            26969094]
                                        35. de Jongh T, Gurol-Urganci I, Vodopivec-Jamsek V, Car J, Atun R. 2012 Mobile phone messaging
                                            for facilitating self-management of long-term illnesses. Cochrane Database Syst Rev 12:
                                            CD007459
                                        36. DerSimonian R, Laird N. 1986 Meta-analysis in clinical trials. Control Clin Trials 7: 177–88
                                            [PubMed: 3802833]
                                        37. Druss BG, Marcus SC, Olfson M, Tanielian T, Elinson L, Pincus HA. 2001 Comparing the national
                                            economic burden of five chronic conditions. Health Aff (Millwood) 20: 233–41
                                        38. Du S, Hu L, Dong J, Xu G, Chen X, et al. 2017 Self-management program for chronic low back
                                            pain: A systematic review and meta-analysis. Patient Educ Couns 100: 37–49 [PubMed:
                                            27554077]
                                        39. Ferguson S, Swan M, Smaldone A. 2015 Does diabetes self-management education in conjunction
                                            with primary care improve glycemic control in Hispanic patients? A systematic review and meta-
Author Manuscript




                                            analysis. Diabetes Educ 41: 472–84 [PubMed: 25941192]
                                        40. Flanagan S, Damery S, Combes G. 2017 The effectiveness of integrated care interventions in
                                            improving patient quality of life (QoL) for patients with chronic conditions. An overview of the
                                            systematic review evidence. Health Qual Life Outcomes 15: 188 [PubMed: 28962570]
                                        41. Foster G, Taylor SJ, Eldridge SE, Ramsay J, Griffiths CJ. 2007 Self-management education
                                            programmes by lay leaders for people with chronic conditions. Cochrane Database Syst Rev:
                                            CD005108
                                        42. Fryer CE, Luker JA, McDonnell MN, Hillier SL. 2016 Self management programmes for quality of
                                            life in people with stroke. Cochrane Database Syst Rev: CD010442


                                        Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                  14                                                Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 286 of 427
                    Allegrante et al.                                                                                                   Page 15


                                        43. Fu D, Fu H, McGowan P, Shen YE, Zhu L, et al. 2003 Implementation and quantitative evaluation
                                            of chronic disease self-management programme in Shanghai, China: randomized controlled trial.
Author Manuscript




                                            Bull World Health Organ 81: 174–82 [PubMed: 12764513]
                                        44. GBD (Glob. Burden Dis.) 2015 Risk Factors Collab. 2016 Global, regional, and national
                                            comparative risk assessment of 79 behavioural, environmental and occupational, and metabolic
                                            risks or clusters of risks, 1990–2015: a systematic analysis for the Global Burden of Disease Study
                                            2015. Lancet 388: 1659–724 [PubMed: 27733284]
                                        45. GINA (Global Initiative for Asthma). 2018 Global Strategy for Asthma Management and
                                            Prevention Global Initiative for Asthma
                                        46. Glasgow RE. 2010 Interactive media for diabetes self-management: issues in maximizing public
                                            health impact. Med Decis Making 30: 745–58 [PubMed: 21183760]
                                        47. Glasgow RE, Askew S, Purcell P, Levine E, Warner ET, et al. 2013 Use of RE-AIM to Address
                                            Health Inequities: Application in a low-income community health center based weight loss and
                                            hypertension self-management program. Transl Behav Med 3: 200–10 [PubMed: 23750180]
                                        48. Glasgow RE, Nelson CC, Strycker LA, King DK. 2006 Using RE-AIM metrics to evaluate
                                            diabetes self-management support interventions. Am J Prev Med 30: 67–73 [PubMed: 16414426]
Author Manuscript




                                        49. Goeppinger J, Armstrong B, Schwartz T, Ensley D, Brady TJ. 2007 Self-management education
                                            for persons with arthritis: Managing comorbidity and eliminating health disparities. Arthritis
                                            Rheum 57: 1081–8 [PubMed: 17665471]
                                        50. Grady PA, Gough LL. 2014 Self-management: a comprehensive approach to management of
                                            chronic conditions. Am J Public Health 104: e25–31 [PubMed: 24922170]
                                        51. Green LW, Kansler CC. 1980 The professional and scientific literature on patient education
                                            Detroit: Gale Research Co
                                        52. Guevara JP, Wolf FM, Grum CM, Clark NM. 2003 Effects of educational interventions for self
                                            management of asthma in children and adolescents: systematic review and meta-analysis. BMJ
                                            326: 1308–9 [PubMed: 12805167]
                                        53. Haynes RB, Ackloo E, Sahota N, McDonald HP, Yao X. 2008 Interventions for enhancing
                                            medication adherence. Cochrane Database Syst Rev: CD000011
                                        54. Healthy People 2020. 2018 Evidence-Based Resource Summary. Self-Management Education: The
                                            Chronic Disease Self-Management Program Atlanta, GA: Centers for Disease Control and
Author Manuscript




                                            Prevention
                                        55. Hibbard JH, Greene J. 2013 What the evidence shows about patient activation: better health
                                            outcomes and care experiences; fewer data on costs. Health Aff (Millwood) 32: 207–14 [PubMed:
                                            23381511]
                                        56. Hoffman C, Rice D, Sung HY. 1996 Persons with chronic conditions. Their prevalence and costs.
                                            JAMA 276: 1473–9 [PubMed: 8903258]
                                        57. Holman H, Lorig K. 2000 Patients as partners in managing chronic disease. Partnership is a
                                            prerequisite for effective and efficient health care. BMJ 320: 526–7 [PubMed: 10688539]
                                        58. IOM. 2012 In Living well with chronic illness: A call for public health action, ed. Institute of
                                            Medicine. Washington, DC: The National Academies Press
                                        59. Jaipakdee J, Jiamjarasrangsi W, Lohsoonthorn V, Lertmaharit S. 2015 Effectiveness of a self-
                                            management support program for Thais with type 2 diabetes: Evaluation according to the RE-AIM
                                            framework. Nurs Health Sci 17: 362–9 [PubMed: 25818472]
                                        60. Jones PW, Quirk FH, Baveystock CM, Littlejohns P. 1992 A self-complete measure of health status
                                            for chronic airflow limitation. The St. George’s Respiratory Questionnaire. Am Rev Respir Dis
Author Manuscript




                                            145: 1321–7 [PubMed: 1595997]
                                        61. Jonkman NH, Schuurmans MJ, Groenwold RHH, Hoes AW, Trappenburg JCA. 2016 Identifying
                                            components of self-management interventions that improve health-related quality of life in
                                            chronically ill patients: Systematic review and meta-regression analysis. Patient Educ Couns 99:
                                            1087–98 [PubMed: 26856778]
                                        62. Jonkman NH, Westland H, Groenwold RH, Agren S, Anguita M, et al. 2016 What Are Effective
                                            Program Characteristics of Self-Management Interventions in Patients With Heart Failure? An
                                            Individual Patient Data Meta-analysis. J Card Fail 22: 861–71 [PubMed: 27374838]



                                        Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                  15                                                  Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 287 of 427
                    Allegrante et al.                                                                                                  Page 16


                                        63. Jonkman NH, Westland H, Trappenburg JC, Groenwold RH, Effing-Tijdhof TW, et al. 2014
                                            Towards tailoring of self-management for patients with chronic heart failure or chronic obstructive
Author Manuscript




                                            pulmonary disease: a protocol for an individual patient data meta-analysis. BMJ Open 4: e005220
                                        64. Kelly C, Grundy S, Lynes D, Evans DJ, Gudur S, et al. 2018 Self-management for bronchiectasis.
                                            Cochrane Database Syst Rev 2: CD012528
                                        65. Kinney RL, Lemon SC, Person SD, Pagoto SL, Saczynski JS. 2015 The association between
                                            patient activation and medication adherence, hospitalization, and emergency room utilization in
                                            patients with chronic illnesses: a systematic review. Patient Educ Couns 98: 545–52 [PubMed:
                                            25744281]
                                        66. Kroon FP, van der Burg LR, Buchbinder R, Osborne RH, Johnston RV, Pitt V. 2014 Self-
                                            management education programmes for osteoarthritis. Cochrane Database Syst Rev: CD008963
                                        67. Kuntz JL, Safford MM, Singh JA, Phansalkar S, Slight SP, et al. 2014 Patient-centered
                                            interventions to improve medication management and adherence: a qualitative review of research
                                            findings. Patient Educ Couns 97: 310–26 [PubMed: 25264309]
                                        68. Lenferink A, Brusse-Keizer M, van der Valk PD, Frith PA, Zwerink M, et al. 2017 Self-
                                            management interventions including action plans for exacerbations versus usual care in patients
Author Manuscript




                                            with chronic obstructive pulmonary disease. Cochrane Database Syst Rev 8: CD011682
                                        69. Liddy C, Johnston S, Nash K, Irving H, Davidson R. 2016 Implementation and evolution of a
                                            regional chronic disease self-management program. Can J Public Health 107: e194–201 [PubMed:
                                            27526218]
                                        70. Lorig K, Fries JF. 1990 The arthritis helpbook: A tested self-management program for coping with
                                            your arthritis Reading, MA: Addison-Wesley
                                        71. Lorig K, Gonzalez VM, Ritter P. 1999 Community-based Spanish language arthritis education
                                            program: a randomized trial. Med Care 37: 957–63 [PubMed: 10493473]
                                        72. Lorig K, Laurin J, Holman HR. 1984 Arthritis self-management: a study of the effectiveness of
                                            patient education for the elderly. Gerontologist 24: 455–7 [PubMed: 6500266]
                                        73. Lorig K, Ritter PL, Laurent DD, Plant K, Green M, et al. 2010 Online diabetes self-management
                                            program: a randomized study. Diabetes Care 33: 1275–81 [PubMed: 20299481]
                                        74. Lorig K, Ritter PL, Moreland C, Laurent DD. 2015 Can a Box of Mailed Materials Achieve the
                                            Triple Aims of Health Care? The Mailed Chronic Disease Self-Management Tool Kit Study.
Author Manuscript




                                            Health Promot Pract 16: 765–74 [PubMed: 25690615]
                                        75. Lorig K, Ritter PL, Ory MG, Whitelaw N. 2013 Effectiveness of a generic chronic disease self-
                                            management program for people with type 2 diabetes: a translation study. Diabetes Educ 39: 655–
                                            63 [PubMed: 23782621]
                                        76. Lorig K, Ritter PL, Plant K, Laurent DD, Kelly P, Rowe S. 2013 The South Australia health
                                            chronic disease self-management Internet trial. Health Educ Behav 40: 67–77 [PubMed:
                                            22491008]
                                        77. Lorig K, Ritter PL, Turner RM, English K, Laurent DD, Greenberg J. 2016 Benefits of Diabetes
                                            Self-Management for Health Plan Members: A 6-Month Translation Study. J Med Internet Res 18:
                                            e164 [PubMed: 27342265]
                                        78. Lorig K, Ritter PL, Turner RM, English K, Laurent DD, Greenberg J. 2016 A Diabetes Self-
                                            Management Program: 12-Month Outcome Sustainability From a Nonreinforced Pragmatic Trial. J
                                            Med Internet Res 18: e322 [PubMed: 27979790]
                                        79. Lorig KR. 1982 Arthritis self-management: a patient education program. Rehabil Nurs 7: 16–20
                                        80. Lorig KR, Holman H. 2003 Self-management education: history, definition, outcomes, and
Author Manuscript




                                            mechanisms. Ann Behav Med 26: 1–7 [PubMed: 12867348]
                                        81. Lorig KR, Mazonson PD, Holman HR. 1993 Evidence suggesting that health education for self-
                                            management in patients with chronic arthritis has sustained health benefits while reducing health
                                            care costs. Arthritis Rheum 36: 439–46 [PubMed: 8457219]
                                        82. Lorig KR, Ritter P, Stewart AL, Sobel DS, Brown BW Jr., et al. 2001 Chronic disease self-
                                            management program: 2-year health status and health care utilization outcomes. Med Care 39:
                                            1217–23 [PubMed: 11606875]




                                        Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                  16                                                  Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 288 of 427
                    Allegrante et al.                                                                                                   Page 17


                                        83. Lorig KR, Ritter PL, Laurent DD, Plant K. 2008 The internet-based arthritis self-management
                                            program: a one-year randomized trial for patients with arthritis or fibromyalgia. Arthritis Rheum
Author Manuscript




                                            59: 1009–17 [PubMed: 18576310]
                                        84. Lorig KR, Sobel DS, Ritter PL, Laurent D, Hobbs M. 2001 Effect of a self-management program
                                            on patients with chronic disease. Eff Clin Pract 4: 256–62 [PubMed: 11769298]
                                        85. Lorig KR, Sobel DS, Stewart AL, Brown BW Jr., Bandura A, et al. 1999 Evidence suggesting that
                                            a chronic disease self-management program can improve health status while reducing
                                            hospitalization: a randomized trial. Med Care 37: 5–14 [PubMed: 10413387]
                                        86. McBain H, Shipley M, Newman S. 2015 The impact of self-monitoring in chronic illness on
                                            healthcare utilisation: a systematic review of reviews. BMC Health Serv Res 15: 565 [PubMed:
                                            26684011]
                                        87. McCabe C, McCann M, Brady AM. 2017 Computer and mobile technology interventions for self-
                                            management in chronic obstructive pulmonary disease. Cochrane Database Syst Rev 5: CD011425
                                        88. McCullough AR, Ryan C, Macindoe C, Yii N, Bradley JM, et al. 2016 Behavior change theory,
                                            content and delivery of interventions to enhance adherence in chronic respiratory disease: A
                                            systematic review. Respir Med 116: 78–84 [PubMed: 27296825]
Author Manuscript




                                        89. Mullen PD, Green LW, Persinger GS. 1985 Clinical trials of patient education for chronic
                                            conditions: a comparative meta-analysis of intervention types. Prev Med 14: 753–81 [PubMed:
                                            2418436]
                                        90. Mullen PD, Laville EA, Biddle AK, Lorig K. 1987 Efficacy of psychoeducational interventions on
                                            pain, depression, and disability in people with arthritis: a meta-analysis. J Rheumatol Suppl 14
                                            Suppl 15: 33–9 [PubMed: 3656305]
                                        91. National Center for Chronic Disease Prevention and Health Promotion. 2018 Chronic disease
                                            overview Atlanta, GA: Department of Health and Human Services (DHHS).
                                        92. NEJM Catalyst. 2017 What Is Patient-Centered Care? Waltham, MA: Massachusetts Medical
                                            Society
                                        93. NIH, NHLBI (National Institutes of Health and National Heart L, and Blood Institute),. 2018
                                            Asthma Action Plan
                                        94. NIH, NHLBI (National Institutes of Health and National Heart L, and Blood Institute). 2007
                                            National Asthma Education and Prevention Program. Expert Panel Report 3: Guidelines for the
Author Manuscript




                                            Diagnosis and Management of Asthma
                                        95. Oldenburg B, Taylor CB, O’Neil A, Cocker F, Cameron LD. 2015 Using new technologies to
                                            improve the prevention and management of chronic conditions in populations. Annu Rev Public
                                            Health 36: 483–505 [PubMed: 25581147]
                                        96. Ory MG, Smith ML, Patton K, Lorig K, Zenker W, Whitelaw N. 2013 Self-management at the
                                            tipping point: reaching 100,000 Americans with evidence-based programs. J Am Geriatr Soc 61:
                                            821–3 [PubMed: 23672545]
                                        97. Oyanguren J, Latorre Garcia PM, Torcal Laguna J, Lekuona Goya I, Rubio Martin S, et al. 2016
                                            Effectiveness and Factors Determining the Success of Management Programs for Patients With
                                            Heart Failure: A Systematic Review and Meta-analysis. Rev Esp Cardiol (Engl Ed) 69: 900–14
                                            [PubMed: 27692124]
                                        98. Partnership to Fight Chronic Disease. 2018 National Fact Sheet on the Impact of Chronic Disease
                                            in the United States
                                        99. Peterson JC, Allegrante JP, Pirraglia PA, Robbins L, Lane KP, et al. 2010 Living with heart disease
                                            after angioplasty: A qualitative study of patients who have been successful or unsuccessful in
Author Manuscript




                                            multiple behavior change. Heart Lung 39: 105–15 [PubMed: 20207270]
                                        100. Peterson JC, Charlson ME, Hoffman Z, Wells MT, Wong SC, et al. 2012 A randomized controlled
                                              trial of positive-affect induction to promote physical activity after percutaneous coronary
                                              intervention. Arch Intern Med 172: 329–36 [PubMed: 22269589]
                                        101. Peterson JC, Link AR, Jobe JB, Winston GJ, Marina Klimasiewfski E, Allegrante JP. 2014
                                              Developing self-management education in coronary artery disease. Heart Lung 43: 133–9
                                              [PubMed: 24373484]
                                        102. Peytremann-Bridevaux I, Arditi C, Gex G, Bridevaux PO, Burnand B. 2015 Chronic disease
                                              management programmes for adults with asthma. Cochrane Database Syst Rev: CD007988


                                        Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                  17                                                  Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 289 of 427
                    Allegrante et al.                                                                                                  Page 18


                                        103. Pinnock H, Parke HL, Panagioti M, Daines L, Pearce G, et al. 2017 Systematic meta-review of
                                             supported self-management for asthma: a healthcare perspective. BMC Med 15: 64 [PubMed:
Author Manuscript




                                             28302126]
                                        104. Riegel B, Moser DK, Anker SD, Appel LJ, Dunbar SB, et al. 2009 State of the science: promoting
                                             self-care in persons with heart failure: a scientific statement from the American Heart
                                             Association. Circulation 120: 1141–63 [PubMed: 19720935]
                                        105. Roter DL, Hall JA, Merisca R, Nordstrom B, Cretin D, Svarstad B. 1998 Effectiveness of
                                             interventions to improve patient compliance: a meta-analysis. Med Care 36: 1138–61 [PubMed:
                                             9708588]
                                        106. Shay CM, Ning H, Allen NB, Carnethon MR, Chiuve SE, et al. 2012 Status of cardiovascular
                                             health in US adults: prevalence estimates from the National Health and Nutrition Examination
                                             Surveys (NHANES) 2003–2008. Circulation 125: 45–56 [PubMed: 22095826]
                                        107. Smith ML, Ory MG, Ahn S, Kulinski KP, Jiang L, et al. 2014 National dissemination of chronic
                                             disease self-management education programs: an incremental examination of delivery
                                             characteristics. Front Public Health 2: 227 [PubMed: 25964923]
                                        108. Smith ML, Towne SD, Herrera-Venson A, Cameron K, Kulinski KP, et al. 2017 Dissemination of
Author Manuscript




                                             Chronic Disease Self-Management Education (CDSME) Programs in the United States:
                                             Intervention Delivery by Rurality. Int J Environ Res Public Health 14
                                        109. Smith ML, Wilson MG, Robertson MM, Padilla HM, Zuercher H, et al. 2018 Impact of a
                                             Translated Disease Self-Management Program on Employee Health and Productivity: Six-Month
                                             Findings from a Randomized Controlled Trial. Int J Environ Res Public Health 15
                                        110. Smith SM, Wallace E, O’Dowd T, Fortin M. 2016 Interventions for improving outcomes in
                                             patients with multimorbidity in primary care and community settings. Cochrane Database Syst
                                             Rev 3: CD006560
                                        111. Umapathy H, Bennell K, Dickson C, Dobson F, Fransen M, et al. 2015 The Web-Based
                                             Osteoarthritis Management Resource My Joint Pain Improves Quality of Care: A Quasi-
                                             Experimental Study. J Med Internet Res 17: e167 [PubMed: 26154022]
                                        112. Varnfield M, Karunanithi M, Ding H, Bird D, Oldenburg B. 2014 Telehealth for chronic disease
                                             management: do we need to RE-AIM? Stud Health Technol Inform 206: 93–100 [PubMed:
                                             25365676]
                                        113. Viswanathan M, Lux L, Lohr KN, Evans TS, Smith LR, et al. 2011 Translating evidence-based
Author Manuscript




                                             interventions into practice: the design and development of the Merck Childhood Asthma
                                             Network, Inc. (MCAN). Health Promot Pract 12: 9S–19S [PubMed: 22068366]
                                        114. Wagner EH, Austin BT, Von Korff M. 1996 Organizing care for patients with chronic illness.
                                             Milbank Q 74: 511–44 [PubMed: 8941260]
                                        115. Wang SP, Lin LC, Lee CM, Wu SC. 2011 Effectiveness of a self-care program in improving
                                             symptom distress and quality of life in congestive heart failure patients: a preliminary study. J
                                             Nurs Res 19: 257–66 [PubMed: 22089651]
                                        116. Warsi A, Wang PS, LaValley MP, Avorn J, Solomon DH. 2004 Self-management education
                                             programs in chronic disease: a systematic review and methodological critique of the literature.
                                             Arch Intern Med 164: 1641–9 [PubMed: 15302634]
                                        117. Yang Q, Cogswell ME, Flanders WD, Hong Y, Zhang Z, et al. 2012 Trends in cardiovascular
                                             health metrics and associations with all-cause and CVD mortality among US adults. JAMA 307:
                                             1273–83 [PubMed: 22427615]
                                        118. Zwerink M, Brusse-Keizer M, van der Valk PD, Zielhuis GA, Monninkhof EM, et al. 2014 Self
Author Manuscript




                                             management for patients with chronic obstructive pulmonary disease. Cochrane Database Syst
                                             Rev: CD002990




                                        Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                  18                                                 Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 290 of 427
                    Allegrante et al.                                                                                      Page 19
Author Manuscript
Author Manuscript
Author Manuscript
Author Manuscript




                                        Figure 1.
                                        (a) Fixed effects meta-analyses and (b) fixed effects cumulative meta-analyses for self-
                                        management (SM) intervention versus a control from the systematic reviews from the
                                        Cochrane Airways group in Table 1, which includes the primary outcome health-related
                                        quality of life (HRQoL) assessed by St George’s Respiratory Questionnaire (SGRQ). Panel



                                        Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                  19                                      Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 291 of 427
                    Allegrante et al.                                                                                          Page 20


                                        a shows the significant increase in the HRQoL for the SM intervention as compared with
Author Manuscript




                                        usual care. Panel b reveals that this significant increase in the HRQoL for the SM
                                        intervention appeared in the literature in 2009 and has remained stable in subsequent years.
                                        Data from Reference 61. Other abbreviations: CI, confidence interval; WMD, weighted
                                        mean difference.
Author Manuscript
Author Manuscript
Author Manuscript




                                        Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                  20                                         Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 292 of 427
                    Allegrante et al.                                                                                        Page 21
Author Manuscript
Author Manuscript
Author Manuscript
Author Manuscript




                                        Figure 2.
                                        (a) Random effects meta-analyses and (b) Random effects cumulative meta-analyses for a
                                        self-management (SM) intervention versus a control from the systematic reviews from the
                                        Cochrane Airways group in Table 1, which includes the primary outcome all-cause
                                        hospitalization days. Panel a shows a marginally significant decrease in all-cause
                                        hospitalization days for the SM intervention as compared with usual care. Panel b reveals


                                        Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                  21                                        Exhibit 50
                         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 293 of 427
                    Allegrante et al.                                                                                          Page 22


                                        that this marginal significant reduction in the all-cause hospitalization days for the SM
Author Manuscript




                                        intervention appeared in the literature in 2010 and has remained stable in subsequent years.
                                        Other abbreviations: CI, confidence interval; WMD, weighted mean difference.
Author Manuscript
Author Manuscript
Author Manuscript




                                        Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.




                                                                                  22                                         Exhibit 50
                                                                                          Author Manuscript                                          Author Manuscript                                                 Author Manuscript                                                  Author Manuscript


                                                                                                                                                                                                                   Table 1

                                                                                                Characteristics and quality of evidence from systematic reviews of intervention studies of chronic disease self-management contained in the Cochrane
                                                                                                                                                a
                                                                                                Database of Systematic Reviews

                                                                                                 Review                 Cochrane              Search         Disease condition and/or        Study designs included                       N of      N of           Intervention                  Primary outcomes of           Quality of
                                                                                                                                                                                                                                                                                                                                                 Allegrante et al.




                                                                                                 investigators and      editorial group              b            c                                                                       studies   participants                                 interest                               d
                                                                                                 reference                                    date           focus                                                                                                                                                             evidence

                                                                                                 de Jongh et al. (35)   Consumers and         June 2009      Mobile phone messaging          RCTs, QRCTs, CBAs, or ITSs with at           4         182            Mobile phone messaging        Health outcomes and           Low to
                                                                                                                        communication                        for facilitating self-          least three time points before and after                              applications designed to      patients’ capacity to self-   moderate
                                                                                                                                                             management of long-term         the intervention                                                      facilitate self-management    manage their condition
                                                                                                                                                             illnesses                                                                                             of long-term illnesses

                                                                                                 Foster et al. (41)     Consumers and         July 2006      Self-management                 RCTs comparing structured lay-led self-      17        7,442          Patient self-management       Health status, health         Insufficient or
                                                                                                                        communication                        education programs led by       management education programs for                                     and education                 behaviors, and healthcare     equivocal
                                                                                                                                                             lay leaders for people with     chronic conditions against no intervention                                                          utilization                   evidence
                                                                                                                                                                                         e   or clinician-led programs
                                                                                                                                                             chronic health conditions

                                                                                                 Fryer et al., (42)     Stroke                August 2016    Self-management                 RCTs of adults with stroke living in the     14        1,863          Self-management               QoL, self-efficacy,           Moderate
                                                                                                                                                             programmes for people           community who received self-                                          interventions (including      activity or participation     evidence
                                                                                                                                                             living with the long-term       management interventions                                              more than one component       levels, impairments,
                                                                                                                                                             effects of stroke                                                                                     of self-management or         health service usage,
                                                                                                                                                                                                                                                                   targeted more than a single   health behaviors (such as
                                                                                                                                                                                                                                                                   domain of change, or both     medication adherence or
                                                                                                                                                                                                                                                                                                 lifestyle behaviors), cost,
                                                                                                                                                                                                                                                                                                 participant satisfaction,
                                                                                                                                                                                                                                                                                                 or adverse events.

                                                                                                 Kelly et al. (64)      Airways               December       Self-management for non-        RCTs of any duration that included adults    2         84             Patient self-management       QoL, hospital admissions      Insufficient or
                                                                                                                                              2017           cystic fibrosis                 or children with a diagnosis of non-cystic                            for airway clearance,                                       equivocal
                                                                                                                                                             bronchiectasis                  fibrosis bronchiectasis assessing self-                               medication, exercise, and                                   evidence
                                                                                                                                                                                             management interventions delivered in                                 action plans for children
                                                                                                                                                                                             any form                                                              and adults




23
                                                                                                 Kroon et al. (66)      Musculoskeletal       January 2103   Self-management                 RCTs of self-management education            29        6,753          Patient self-management       Self-management skills,       Low to
                                                                                                                                                             education programs for          programs in people with osteoarthritis                                education                     pain, osteoarthritis          moderate
                                                                                                                                                             osteoarthritis                                                                                                                      symptoms and function

                                                                                                 Lenferink et al.       Airways               May 2016       Self-management                 RCTs evaluating a self-management            22        3,854          Patient action plans          QoL, hospital admissions      Moderate to
                                                                                                 (68)                                                        interventions including         intervention for people with COPD                                                                                                 high
                                                                                                                                                             action plans for patients       published since 1995
                                                                                                                                                             with COPD

                                                                                                 McCabe et al. (87)     Airways               November       Smart technology for self-      RCTs that measured effects of remote         3         557            Smart technology to           HRQoL                         Insufficient
                                                                                                                                              2016           management of COPD              and Web 2.0-based interventions defined                               support self-management,                                    evidence
                                                                                                                                                                                             as technologies including PCs and                                     and digital information and
                                                                                                                                                                                             applications for mobile technology, such                              education about self-




             Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.
                                                                                                                                                                                             as iPad, Android tablets, smart phones,                               management
                                                                                                                                                                                             and Skype, on behavioral change towards
                                                                                                                                                                                             self-management of COPD

                                                                                                 Peytremann-            Effective practice    June 2014      Chronic disease                 Individual or CRCTs, NRCTs, and CBAs         20        81,746         Various chronic disease       Asthma-specific QoL,          Low to
                                                                                                 Bridevaux, et al.      and organization of                  management for asthma           comparing chronic disease management                                  management, including         asthma severity, and lung     Moderate
                                                                                                 (102)                  care                                                                 programs with usual care in adults over                               patient self-management       function
                                                                                                                                                                                             16 years of age with a diagnosis of                                   education
                                                                                                                                                                                             asthma

                                                                                                 Smith et al. (110)     Effective practice    September      Improving outcomes for          RCTs, NRCTs, CBAs, and ITSs                  18        NA             Interventions that involved   Clinical outcomes, health     Low to
                                                                                                                        and organization of   2015           people with multiple            evaluating interventions to improve                                   changes to the                service use, medication       moderate
                                                                                                                        care                                                    e            outcomes for people with multimorbidity                               organization of care          adherence, patient-
                                                                                                                                                             chronic conditions              in primary care and community settings                                delivery and patient-         related health behaviors,
                                                                                                                                                                                                                                                                   focused interventions         health professional
                                                                                                                                                                                                                                                                                                 behaviors, and costs
                                                                                                                                                                                                                                                                                                                                                                Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 294 of 427
                                                                                                                                                                                                                                                                                                                                                 Page 23




Exhibit 50
                                                                                          Author Manuscript                                        Author Manuscript                                           Author Manuscript                                             Author Manuscript


                                                                                                    Review              Cochrane            Search         Disease condition and/or   Study designs included                      N of      N of           Intervention              Primary outcomes of      Quality of
                                                                                                    investigators and   editorial group         b               c                                                                 studies   participants                             interest                          d
                                                                                                    reference                               date           focus                                                                                                                                              evidence

                                                                                                    Zwerink et al.      Airways             August 2011    Self-management for        RCTs and NRCTs published after 1994,        29        3,189          Patient self-management   QoL, hospital            Insufficient
                                                                                                    (118)                                                  patients with COPD         assessing the efficacy of self-management                            training                  admissions, and          evidence
                                                                                                                                                                                      interventions for individuals with COPD                                                        improvement in dyspnea


                                                                                                Abbreviations: CBA, Controlled Before-After; COPD, chronic obstructive pulmonary disease; CRCT, cluster-randomized controlled trial; HRQoL, health-related quality of life; ITS, interrupted time series;
                                                                                                                                                                                                                                                                                                                             Allegrante et al.




                                                                                                NRCT, nonrandomized controlled trial; PC, personal computers; QoL, quality of life; QRCT, quasi-randomized controlled rrial; RCT, randomized controlled trial; NA, not available.
                                                                                                a
                                                                                                 Reviews contained in the table were identified by searching the Cochrane Database for Systematic Reviews using the search term, “chronic disease self-management”. Of the 35 reviews identified as of
                                                                                                May 15, 2018, 10 assessed the evidence for effectiveness of disease-specific self-management programs or broader programs of disease management that included patient self-management.
                                                                                                b
                                                                                                    The date up to which studies were captured in the review.
                                                                                                c
                                                                                                    Statement is drawn from the Cochrane authors’ “plain language summary” of the abstract.
                                                                                                d
                                                                                                 Based on the Cochrane Editorial Group’s quality rating system. High quality: Further research is very unlikely to change confidence in the estimate of effect. Moderate quality: Further research is likely to
                                                                                                have an important impact on confidence in the estimate of effect and may change the estimate. Low quality: Further research is very likely to have an important impact on confidence in the estimate of effect
                                                                                                and is likely to change the estimate. Very low quality: Very uncertain about the estimate. Where a clear rating of the quality of evidence was not provided by authors, we have indicated the quality of
                                                                                                evidence as insufficient or equivocal.
                                                                                                e
                                                                                                    Conditions included arthritis, diabetes, hypertension, and chronic pain.




24
             Annu Rev Public Health. Author manuscript; available in PMC 2020 April 01.
                                                                                                                                                                                                                                                                                                                                            Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 295 of 427
                                                                                                                                                                                                                                                                                                                             Page 24




Exhibit 50
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 296 of 427




     EXHIBIT 51
      ChronicDiseaseFactSheet_rev1.pdf                1       8/10/09    11:37 AM



                          Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 297 of 427




       The Growing Crisis of Chronic Disease in the
       United States
       Chronic Diseases: What Are They?                                                                                     Chronic Diseases: Costing U.S. Employers
       Chronic diseases are ongoing, generally incurable illnesses                                                          and Employees
       or conditions, such as heart disease, asthma, cancer, and                                                            U.S. employers and employees are paying for the high costs
       diabetes. These diseases are often preventable, and                                                                  of chronic disease through the increase in health costs as-
       frequently manageable through early detection, improved                                                              sociated with greater demand for and use of
       diet, exercise, and treatment therapy.                                                                               health care services.
                                                                                                                            t       Health care premiums for employer-sponsored family
       Chronic Diseases: Costing Lives, Reducing                                                                                    coverage have increased by 87% since 2000.10
       Quality of Life                                                                                                      t       Health care coverage costs for people with a chronic con-
       Chronic diseases are the leading cause of death and                                                                          dition average $6,032 annually – five times higher than for
       disability in the United States.                                                                                             those without such a condition.11
       t    133 million Americans – 45% of the population – have                                                            t       The total cost of obesity to U.S. companies is estimated
            at least one chronic disease.                 1
                                                                                                                                    at $13 billion annually. This includes the “extra” cost
       t    Chronic diseases are responsible for seven out of every                                                                 of health insurance ($8 billion), sick leave ($2.4 billion), life
 C
            10 deaths in the U.S., killing more than 1.7 million                                                                    insurance ($1.8 billion), and disability insurance
            Americans every year.2                                                                                                  ($1 billion) associated with obesity.12
       t
 M

            Chronic diseases can be disabling and reduce a person’s
 Y

            quality of life, especially if left undiagnosed or untreated.                                                   Chronic Diseases: Costing Our Future
CM
            For example, every 30 seconds a lower limb is amputated                                                         While today’s situation is grave, the chronic disease crisis
            as a consequence of diabetes.3                                                                                  looms even larger tomorrow.
MY



CY
                                                                                                                            t       By 2025, chronic diseases will affect an estimated 164
CMY
       Chronic Diseases: Increasing Demand for                                                                                      million Americans – nearly half (49%) of the population
 K
       Health Care and Driving Up Costs                                                                                             (see Chart 1).13
       People with chronic conditions are the most frequent
       users of health care in the U.S.
       t    They account for 81% of hospital admissions; 91% of
                                                                                                  Chart 1: The Number of People with Chronic Conditions
            all prescriptions filled; and 76% of all physician visits.4
                                                                                                  is Rapidly Increasing

       Chronic diseases also account for the vast majority of
                                                                                                                                   200             Percent if the Population
       health spending. In the U.S., total spending on public                                                                                      with a Chronic Condition
                                                                                                                                                                                                       49.2%
                                                                                                   Chronic Conditions (millions)




       and private health care amounted to approximately $2                                                                                                                                    48.8%
                                                                                                                                   180
                                                                                                     Number of People with




       trillion during 2005.5                                                                                                                                                          48.3%
                                                                                                                                                                                                       171
       t    Of that amount, more than 75% went toward                                                                              160                               47.0%
                                                                                                                                                                               47.7%
                                                                                                                                                                                               164
                                                                                                                                                                                       157
            treatment of chronic disease.6                                                                                                                   46.2%
                                                                                                                                                                                149
       t    That is equivalent to $5,000 worth of spending per                                                                     140
                                                                                                                                           44.7%
                                                                                                                                                    45.4%
                                                                                                                                                                      141
                                                                                                                                                             133
            person on treatment of chronic disease7 – more
                                                                                                                                                     125
            than double what the average American spends on                                                                        120
                                                                                                                                            118
            gasoline in a year.8
                                                                                                                                   100
       t    In publicly funded health programs, spending on                                                                                1995*    2000     2005    2010      2015    2020    2025    2030
            chronic disease represents an even greater propor-                                                                                                          Year
            tion of total spending: more than 99% in Medicare
                                                                                                      Source: Wu, Shin-Yi, and Green, Anthony. Projection of Chronic Illness Prevalence and Cost Inflation.
            and 83% in Medicaid.9                                                                     RAND Corporation, October 2000.
       *Because the data used for these calculations only refers to the non-institutionalized
       population, it is likely that actual spending on chronically ill beneficiaries is higher
       since the rate of chronic illness is higher among the institutionalized population.



                                                                                                         1                                                                              Exhibit 51
      ChronicDiseaseFactSheetrev2.pdf   1   8/10/09   11:08 AM



                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 298 of 427




       t   Overweight rates have been climbing over the past few                1
                                                                                    Wu S, Green A. Projection of Chronic Illness Prevalence and Cost Inflation.
                                                                                RAND Corporation, October 2000.
           decades among children. About 9 million (or roughly one
           in six kids ages 6–19) were overweight in 2004 – more                Centers for Disease Control and Prevention. Chronic Disease Overview page.
                                                                                2


                                                                                Available at: http://www.cdc.gov/nccdphp/overview.htm. Accessed April 6, 2007.
           than triple the number of overweight children in 1980.      14


       t   Given current trends, one in three children born in 2000
                                                                                3
                                                                                    Boulton AJ, Vileikyte L, Ragnarson-Tennvall G, Apelqvist J. The Global Burden of
                                                                                Diabetic Foot Disease.The Lancet. November 12, 2005; 366 (9498): 1719–1724.
           will develop diabetes over the course of a lifetime.   15
                                                                                4
                                                                                    Partnership for Solutions. Chronic Conditions: Making the Case for Ongoing
                                                                                Care. September 2004 Update. Available at: http://www.rwjf.org/files/research/
       Chronic Diseases: Often Preventable, Frequently                          Chronic%20Conditions%20Chartbook%209-2004.ppt. Accessed on April 17, 2007.
       Manageable                                                               5
                                                                                    Centers for Medicare and Medicaid Studies. Historical Overview of National
       Many chronic diseases could be prevented, delayed, or                    Health Expenditures. Available at: http://www.cms.hhs.gov/NationalHealthEx-
       alleviated, through simple lifestyle changes.                            pendData/02_NationalHealthAccountsHistorical.asp#TopOfPage. Accessed on

       t   The U.S. Centers for Disease Control and Prevention                  April 17, 2007.

           (CDC)16 estimates that eliminating three risk factors                6
                                                                                    Centers for Disease Control and Prevention. Chronic Disease Overview page.
                                                                                Available at: http://www.cdc.gov/nccdphp/overview.htm. Accessed April 6, 2007.
           – poor diet, inactivity, and smoking – would prevent:
           t   80% of heart disease and stroke;                                     To get this number, total spending on chronic disease during 2005
                                                                                7


                                                                                ($1.5 trillion) was divided by the total population (300 million Americans).
           t   80% of type 2 diabetes; and,
           t                                                                        U.S. Department of Labor, Bureau of Labor Statistics. Consumer Expenditure
                                                                                8
               40% of cancer.
                                                                                Survey page. Available at: http://www.bls.gov/cex/#overview. Accessed April
                                                                                18, 2007.
                                                                                9
                                                                                    Partnership for Solutions. Chronic Conditions: Making the Case for Ongoing
 C
                                                                                Care. September 2004 Update. Available at: http://www.rwjf.org/files/research/
 M                                                                              Chronic%20Conditions%20Chartbook%209-2004.ppt. Accessed on April 17, 2007.

 Y
                                                                                10
                                                                                     Kaiser Family Foundation and Health Research Educational Trust. 2006
CM
                                                                                Employer Health Benefits Survey. Available at: http://www.kff.org/insur-
                                                                                ance/7527/. Accessed: April 17, 2007.
MY
                                                                                11
                                                                                     Partnership for Solutions. Chronic Conditions: Making the Case for Ongoing
CY
                                                                                Care. September 2004 Update. Available at: http://www.rwjf.org/files/research/
CMY                                                                             chronicbook2002.pdf. Accessed on April 17, 2007.
 K                                                                              12
                                                                                     U.S. Department of Health and Human Services. Prevention Makes Common
                                                                                Cents: Estimated Economic Costs of Obesity to U.S. Business. 2003.
                                                                                13
                                                                                     Partnership for Solutions. Chronic Conditions: Making the Case for Ongoing
                                                                                Care. September 2004 Update. Available at: http://www.rwjf.org/files/research/
                                                                                chronicbook2002.pdf. Accessed on April 17, 2007.
                                                                                14
                                                                                     Centers for Disease Control and Prevention. Overweight and Obesity Data:
                                                                                Childhood Overweight: Overweight Prevalence. Available at: http://www.cdc.
                                                                                gov/nccdphp/dnpa/obesity/childhood/prevalence.htm. Accessed on April 17, 2007.
                                                                                15
                                                                                     Laino C. One in three kids will develop diabetes. Web MD [serial online].
                                                                                June 16, 2003.
                                                                                16
                                                                                     Mensah G. Global and Domestic Health Priorities: Spotlight on Chronic
                                                                                Disease. National Business Group on Health Webinar. May 23, 2006. Available
                                                                                at: http://www.businessgrouphealth.org/opportunities/webinar052306chron-
                                                                                icdiseases.pdf. Accessed April 17, 2007.




                                                                                        A Vision for a Healthier Future




                                                                            2                                                                  Exhibit 51
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 299 of 427




     EXHIBIT 52
Developmental Disabilities | CDC                                                            7/1/20, 1:47 PM
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 300 of 427




    Developmental Disabilities


             Key Findings
             Increase in Developmental
             Disabilities Among Children in the
             United States


                                         Learn more




https://www.cdc.gov/ncbddd/developmentaldisabilities/index.html                                 Page 1 of 2


                                                                  1                 Exhibit 52
Developmental Disabilities | CDC                                                                                                         7/1/20, 1:47 PM
                     Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 301 of 427

  Developmental disabilities are a group of conditions due to an impairment in physical, learning, language, or behavior
  areas. About one in six children in the U.S. have one or more developmental disabilities or other developmental delays.


     Facts                                               Speciﬁc Conditions                               View events in
     Milestones, screening, causes                       Information about speciﬁc types                  NCBDDD's history »
     and risk factors, and living with a                 of developmental disabilities.
     disability.


                                                         Articles
     Research & Tracking                                 Scientiﬁc articles.
     What we’ve learned and CDC’s
     work.
                                                                                                          Developmental
                                                         Multimedia & Tools
                                                         Videos, podcasts, and widgets.
                                                                                                          Milestones
     Resource Center
     Print or order free materials.
                                                         About Us
                                                         Overview of CDC’s work.
     Links to Other Websites
     Find information from other
     organizations.



                                                                                                          Children reach milestones in how
                                                                                                          they play, learn, speak, behave,
                                                                                                          and move. CDC has checklists to
                                                                                                          help parents and others track a
                                                                                                          child’s development.



                                                                                                              Page last reviewed: September 26, 2019
                         Content source: National Center on Birth Defects and Developmental Disabilities , Centers for Disease Control and Prevention




https://www.cdc.gov/ncbddd/developmentaldisabilities/index.html                                                                             Page 2 of 2


                                                                          2                                                 Exhibit 52
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 302 of 427




     EXHIBIT 53
Facts About Developmental Disabilities | CDC                                                                            7/1/20, 1:48 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 303 of 427




    Developmental Disabilities

  Facts About Developmental Disabilities
  Developmental disabilities are a group of conditions due to an impairment in physical,
  learning, language, or behavior areas. These conditions begin during the developmental
  period, may impact day-to-day functioning, and usually last throughout a person’s lifetime.1


  Developmental Milestones
  Skills such as taking a ﬁrst step, smiling for the ﬁrst time, and waving “bye-bye” are called
  developmental milestones. Children reach milestones in how they play, learn, speak, behave,
  and move (for example, crawling and walking).


  Children develop at their own pace, so it’s impossible to tell exactly when a child will learn a given skill. However, the
  developmental milestones give a general idea of the changes to expect as a child gets older.

  As a parent, you know your child best. If your child is not meeting the milestones for his or her age, or if you think there
  could be a problem with the way your child plays, learns, speaks, acts, and moves talk to your child’s doctor and share
  your concerns. Don’t wait. Acting early can make a real diﬀerence!

  Milestones children should reach »

  What to do if you’re concerned »


  Developmental Monitoring and Screening
  A child’s growth and development are followed through a partnership between parents and health care professionals. At
  each well-child visit, the doctor looks for developmental delays or problems and talks with the parents about any
  concerns the parents might have. This is called developmental monitoring.

  Any problems noticed during developmental monitoring should be followed up with developmental screening.
  Developmental screening is a short test to tell if a child is learning basic skills when he or she should, or if there are
  delays.

  If a child has a developmental delay, it is important to get help as soon as possible. Early identiﬁcation and intervention
  can have a signiﬁcant impact on a child’s ability to learn new skills, as well as reduce the need for costly interventions over
  time.


  Developmental monitoring and screening »



https://www.cdc.gov/ncbddd/developmentaldisabilities/facts.html                                                                Page 1 of 3


                                                                  1                                          Exhibit 53
Facts About Developmental Disabilities | CDC                                                                       7/1/20, 1:48 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 304 of 427
  Causes and Risk Factors
  Developmental disabilities begin anytime during the developmental period and usually last
  throughout a person’s lifetime. Most developmental disabilities begin before a baby is born, but
  some can happen after birth because of injury, infection, or other factors.

  Most developmental disabilities are thought to be caused by a complex mix of factors. These
  factors include genetics; parental health and behaviors (such as smoking and drinking) during
  pregnancy; complications during birth; infections the mother might have during pregnancy or the
  baby might have very early in life; and exposure of the mother or child to high levels of
  environmental toxins, such as lead. For some developmental disabilities, such as fetal alcohol
  syndrome, which is caused by drinking alcohol during pregnancy, we know the cause. But for most,
  we don’t.


  Following are some examples of what we know about speciﬁc developmental disabilities:

        At least 25% of hearing loss among babies is due to maternal infections during pregnancy, such as cytomegalovirus
        (CMV) infection; complications after birth; and head trauma.
        Some of the most common known causes of intellectual disability include fetal alcohol syndrome; genetic and
        chromosomal conditions, such as Down syndrome and fragile X syndrome; and certain infections during pregnancy.
        Children who have a sibling with autism are at a higher risk of also having autism spectrum disorder.
        Low birthweight,, premature birth, multiple birth, and infections during pregnancy are associated with an increased
        risk for many developmental disabilities.
        Untreated newborn jaundice (high levels of bilirubin in the blood during the ﬁrst few days after birth) can cause a
        type of brain damage known as kernicterus. Children with kernicterus are more likely to have cerebral palsy, hearing
        and vision problems, and problems with their teeth. Early detection and treatment of newborn jaundice can prevent
        kernicterus.

  The Study to Explore Early Development (SEED) is a multiyear study funded by CDC. It is currently the largest study in the
  United States to help identify factors that may put children at risk for autism spectrum disorders and other
  developmental disabilities.

  Learn more about SEED »


  Who Is A!ected
  Developmental disabilities occur among all racial, ethnic, and socioeconomic groups. Recent estimates in the United
  States show that about one in six, or about 17%, of children aged 3 through 17 years have one or more developmental
  disabilities, such as:

        ADHD,
        autism spectrum disorder,
        cerebral palsy,
        hearing loss,


https://www.cdc.gov/ncbddd/developmentaldisabilities/facts.html                                                       Page 2 of 3


                                                                  2                                     Exhibit 53
Facts About Developmental Disabilities | CDC                                                                                             7/1/20, 1:48 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 305 of 427
        intellectual disability ! [271 KB, 2 Pages, 508],
        learning disability,
        vision impairment ! [304 KB, 2 Pages, 508],
        and other developmental delays.2

  Learn more about the number of children in the U.S. with developmental disabilities »

  For over a decade, CDC’s Autism and Developmental Disabilities Monitoring (ADDM) Network has been tracking the
  number and characteristics of children with autism spectrum disorder, cerebral palsy, and intellectual disability in several
  diverse communities throughout the United States.

  CDC’s tracking of the number and characteristics of children with autism spectrum disorder »
  CDC’s tracking of the number and characteristics of children with cerebral palsy »


  Living With a Developmental Disability
  Children and adults with disabilities need health care and health programs for the same reasons anyone else does—to
  stay well, active, and a part of the community.

  Having a disability does not mean a person is not healthy or that he or she cannot be healthy. Being healthy means the
  same thing for all of us—getting and staying well so we can lead full, active lives. That includes having the tools and
  information to make healthy choices and knowing how to prevent illness. Some health conditions, such as asthma,
  gastrointestinal symptoms, eczema and skin allergies, and migraine headaches, have been found to be more common
  among children with developmental disabilities. Thus, it is especially important for children with developmental
  disabilities to see a health care provider regularly.

  Learn more about healthy living »

  CDC does not study education or treatment programs for people with developmental disabilities, nor does it provide
  direct services to people with developmental disabilities or to their families. However, CDC has put together a list of
  resources for people aﬀected by developmental disabilities.

  List of developmental disabilities resources »


  References
    1. Developmental Disabilities: Delivery of Medical Care for Children and Adults. I. Leslie Rubin and Allen C. Crocker.
       Philadelphia, Pa, Lea & Febiger, 1989.
    2. Zablotsky B, Black LI, Maenner MJ, Schieve LA, Danielson ML, Bitsko RH, Blumberg SJ, Kogan MD, Boyle CA.
       Prevalence and Trends of Developmental Disabilities among Children in the US: 2009–2017. Pediatrics.
       2019; 144(4):e20190811.
                                                                                                             Page last reviewed: September 26, 2019
                         Content source: National Center on Birth Defects and Developmental Disabilities , Centers for Disease Control and Prevention




https://www.cdc.gov/ncbddd/developmentaldisabilities/facts.html                                                                             Page 3 of 3


                                                                          3                                                 Exhibit 53
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 306 of 427




     EXHIBIT 54
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 307 of 427




                                 1                             Exhibit 54
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 308 of 427




     EXHIBIT 55
        ReviewCase 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 309 of 427




                                    Neurobehavioural eﬀects of developmental toxicity
                                    Philippe Grandjean, Philip J Landrigan

Lancet Neurol 2014; 13: 330–38      Neurodevelopmental disabilities, including autism, attention-deﬁcit hyperactivity disorder, dyslexia, and other
                Published Online    cognitive impairments, aﬀect millions of children worldwide, and some diagnoses seem to be increasing in frequency.
               February 15, 2014    Industrial chemicals that injure the developing brain are among the known causes for this rise in prevalence. In 2006,
      http://dx.doi.org/10.1016/
                                    we did a systematic review and identiﬁed ﬁve industrial chemicals as developmental neurotoxicants: lead,
       S1474-4422(13)70278-3
                                    methylmercury, polychlorinated biphenyls, arsenic, and toluene. Since 2006, epidemiological studies have documented
 Department of Environmental
        Medicine, University of     six additional developmental neurotoxicants—manganese, ﬂuoride, chlorpyrifos, dichlorodiphenyltrichloroethane,
   Southern Denmark, Odense,        tetrachloroethylene, and the polybrominated diphenyl ethers. We postulate that even more neurotoxicants remain
    Denmark (P Grandjean MD);       undiscovered. To control the pandemic of developmental neurotoxicity, we propose a global prevention strategy.
 Department of Environmental
                                    Untested chemicals should not be presumed to be safe to brain development, and chemicals in existing use and all
      Health, Harvard School of
Public Health, Boston, MA, USA      new chemicals must therefore be tested for developmental neurotoxicity. To coordinate these eﬀorts and to accelerate
(P Grandjean); and Icahn School     translation of science into prevention, we propose the urgent formation of a new international clearinghouse.
    of Medicine at Mount Sinai,
            New York, NY, USA
              (P J Landrigan MD)
                                    Introduction                                                  to the nervous system in adults, mostly in connection
                                    Disorders of neurobehavioural development aﬀect 10–15%        with occupational exposures, poisoning incidents, or
             Correspondence to:
          Dr Philippe Grandjean,    of all births,1 and prevalence rates of autism spectrum       suicide attempts. Additionally, more than 1000 chemicals
Environmental and Occupational      disorder and attention-deﬁcit hyperactivity disorder seem     have been reported to be neurotoxic in animals in
    Medicine and Epidemiology,      to be increasing worldwide.2 Subclinical decrements in        laboratory studies.
 Harvard School of Public Health,
                                    brain function are even more common than these                  We noted that recognition of the risks of industrial
   401 Park Drive E-110, Boston,
                 MA 02215, USA      neurobehavioural developmental disorders. All these           chemicals to brain development has historically needed
    pgrand@hsph.harvard.edu         disabilities can have severe consequences3—they diminish      decades of research and scrutiny, as shown in the cases
                                    quality of life, reduce academic achievement, and disturb     of lead and methylmercury.9,10 In most cases, discovery
                                    behaviour, with profound consequences for the welfare         began with clinical diagnosis of poisoning in workers
                                    and productivity of entire societies.4                        and episodes of high-dose exposure. More sophisticated
                                      The root causes of the present global pandemic of           epidemiological studies typically began only much later.
                                    neurodevelopmental disorders are only partly                  Results from such studies documented developmental
                                    understood. Although genetic factors have a role,5 they       neurotoxicity at much lower exposure levels than had
                                    cannot explain recent increases in reported prevalence,       previously been thought to be safe. Thus, recognition of
                                    and none of the genes discovered so far seem to be            widespread subclinical toxicity often did not occur until
                                    responsible for more than a small proportion of cases.5       decades after the initial evidence of neurotoxicity. A
                                    Overall, genetic factors seem to account for no more than     recurring theme was that early warnings of subclinical
                                    perhaps 30–40% of all cases of neurodevelopmental             neurotoxicity were often ignored or even dismissed.11
                                    disorders. Thus, non-genetic, environmental exposures         David P Rall, former Director of the US National Institute
                                    are involved in causation, in some cases probably by          of Environmental Health Sciences, once noted that “if
                                    interacting with genetically inherited predispositions.       thalidomide had caused a ten-point loss of intelligence
                                      Strong evidence exists that industrial chemicals widely     quotient (IQ) instead of obvious birth defects of the
                                    disseminated in the environment are important                 limbs, it would probably still be on the market”.12 Many
                                    contributors to what we have called the global, silent        industrial chemicals marketed at present probably cause
                                    pandemic of neurodevelopmental toxicity.6,7 The               IQ deﬁcits of far fewer than ten points and have therefore
                                    developing human brain is uniquely vulnerable to toxic        eluded detection so far, but their combined eﬀects could
                                    chemical exposures, and major windows of                      have enormous consequences.
                                    developmental vulnerability occur in utero and during           In our 2006 review,6 we expressed concern that
                                    infancy and early childhood.8 During these sensitive life     additional developmental neurotoxicants might lurk
                                    stages, chemicals can cause permanent brain injury at         undiscovered among the 201 chemicals then known to be
                                    low levels of exposure that would have little or no adverse   neurotoxic to adult human beings and among the many
                                    eﬀect in an adult.                                            thousands of pesticides, solvents, and other industrial
                                      In 2006, we did a systematic review of the published        chemicals in widespread use that had never been tested
                                    clinical and epidemiological studies into the neurotoxicity   for neurodevelopmental toxicity. Since our previous
                                    of industrial chemicals, with a focus on developmental        review, new data have emerged about the vulnerability of
                                    neurotoxicity.6 We identiﬁed ﬁve industrial chemicals         the developing brain and the neurotoxicity of industrial
                                    that could be reliably classiﬁed as developmental             chemicals. Particularly important new evidence derives
                                    neurotoxicants: lead, methylmercury, arsenic, poly-           from prospective epidemiological birth cohort studies.
                                    chlorinated biphenyls, and toluene. We also noted               In this Review, we consider recent information about
                                    201 chemicals that had been reported to cause injury          the developmental neurotoxicity of industrial chemicals


330                                                                                                                 www.thelancet.com/neurology Vol 13 March 2014

                                                                                   1                                                      Exhibit 55
              Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 310 of 427Review




to update our previous report.6 Additionally, we propose       methylmercury toxicity.30 Functional MRI scans of people
strategies to counter this pandemic and to prevent the         exposed prenatally to excess amounts of methylmercury
spread of neurological disease and disability in children      showed abnormally expanded activation of brain regions
worldwide.                                                     in response to sensory stimulation and motor tasks
                                                               (ﬁgure 2).31 Because some adverse eﬀects might be
Unique vulnerability of the developing brain                   counterbalanced by essential fatty acids from seafood,
The fetus is not well protected against industrial             statistical adjustment for maternal diet during pregnancy
chemicals. The placenta does not block the passage of          results in stronger methylmercury eﬀects.32,33
many environmental toxicants from the maternal to the            Prenatal and early postnatal exposures to inorganic
fetal circulation,13 and more than 200 foreign chemicals       arsenic from drinking water are associated with cognitive
have been detected in umbilical cord blood.14 Additionally,    deﬁcits that are apparent at school age.34,35 Infants who
many environmental chemicals are transferred to the            survived the Morinaga milk arsenic poisoning incident
infant through human breastmilk.13 During fetal life and       had highly raised risks of neurological disease during
early infancy, the blood–brain barrier provides only partial   adult life.36
protection against the entry of chemicals into the CNS.15        The developmental neurotoxicity of polychlorinated
  Moreover, the developing human brain is exceptionally        biphenyls has been consolidated and strengthened by
sensitive to injury caused by toxic chemicals,6 and several    recent ﬁndings.37 Although little new information has
developmental processes have been shown to be highly           been published about the developmental neurotoxicity of
vulnerable to chemical toxicity. For example, in-vitro         toluene, much has been learned about the developmental
studies suggest that neural stem cells are very sensitive to   neurotoxicity of another common solvent, ethanol,
neurotoxic substances such as methylmercury.16 Some            through research on fetal alcohol exposure. Maternal
pesticides inhibit cholinesterase function in the              consumption of alcohol during pregnancy, even in very
developing brain,17 thereby aﬀecting the crucial regulatory    small quantities, has been linked to a range of
role of acetylcholine before synapse formation.18 Early-life   neurobehavioural adverse eﬀects in oﬀspring, including
epigenetic changes are also known to aﬀect subsequent          reduced IQ, impaired executive function and social
gene expression in the brain.19 In summary, industrial         judgment, delinquent behaviour, seizures, other
chemicals known or suspected to be neurotoxic to adults        neurological signs, and sensory problems.38
are also likely to present risks to the developing brain.
  Figure 1 shows the unique vulnerability of the brain         Newly recognised developmental
during early life and indicates how developmental              neurotoxicants
exposures to toxic chemicals are particularly likely to lead   Prospective epidemiological birth cohort studies make it
to functional deﬁcits and disease later in life.               possible to measure maternal or fetal exposures in real
                                                               time during pregnancy as these exposures actually occur,
New ﬁndings about known hazards                                thus generating unbiased information about the degree
Recent research on well-documented neurotoxicants has          and timing of prenatal exposures. Children in these
generated important new insights into the neuro-               prospective studies are followed longitudinally and
developmental consequences of early exposures to these         assessed with age-appropriate tests to show delayed
industrial chemicals.                                          or deranged neurobehavioural development. These
  Joint analyses that gathered data for lead-associated IQ     powerful epidemiological methods have enabled the
deﬁcits from seven international studies20,21 support the      discovery of additional developmental neurotoxicants.
conclusion that no safe level of exposure to lead exists.22
Cognitive deﬁcits in adults who had previously shown
                                                                                  Early-life exposures to neurotoxic chemicals
lead-associated developmental delays at school age
suggest that the eﬀects of lead neurotoxicity are probably
permanent.23 Brain imaging of young adults who had
raised lead concentrations in their blood during                            Development/programming

childhood showed exposure-related decreases in brain
volume.24 Lead exposure in early childhood is associated
with reduced school performance25 and with delinquent                                        Functional maturation

behaviour later in life.26,27
  Developmental neurotoxicity due to methylmercury
occurs at much lower exposures than the concentrations                          Neurological disease and degenerative changes
that aﬀect adult brain function.28 Deﬁcits at 7 years of age
that were linked to low-level prenatal exposures to            Figure 1: Eﬀect of neurotoxicants during early brain development
                                                               Exposures in early life to neurotoxic chemicals can cause a wide range of adverse
methylmercury were still detectable at the age of              eﬀects on brain development and maturation that can manifest as functional
14 years.29 Some common genetic polymorphisms seem             impairments or disease at any point in the human lifespan, from early infancy to
to increase the vulnerability of the developing brain to       very old age.



www.thelancet.com/neurology Vol 13 March 2014                                                                                                              331

                                                                          2                                                                        Exhibit 55
          ReviewCase 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 311 of 427




                                                                                                                     Acute pesticide poisoning occurs frequently in children
      A                                                                                                            worldwide, and subclinical pesticide toxicity is also
                                                                                                                   widespread. Clinical data suggest that acute pesticide
                                                                                                                   poisoning during childhood might lead to lasting
                                                                                                                   neurobehavioural deﬁcits.48,49 Highly toxic and bio-
                                                                                                                   accumulative pesticides are now banned in high-income
                                                                                                                   nations, but are still used in many low-income and middle-
                                                                                                                   income countries. In particular, the organochlorine
                                                                                                                   compounds dichlorodiphenyltrichloroethane (DDT), its
      B                                                                                                            metabolite dichlorodiphenyldichloroethylene (DDE), and
                                                                                                                   chlordecone (Kepone), tend to be highly persistent and
                                                                                                                   remain widespread in the environment and in people’s
                                                                                                                   bodies in high-use regions. Recent studies have shown
                                                                                                                   inverse correlations between serum concentrations of
                                                                                                                   DDT or DDE (which indicate accumulated exposures), and
                                                                                                                   neurodevelopmental performance.50,51
                                                                                                                     Organophosphate pesticides are eliminated from the
                                                                                                                   human body much more rapidly than are organochlorines,
Figure 2: Functional MRI scans show abnormal activation in the brain
Average activation during ﬁnger tapping with the left hand in three adolescents with increased prenatal            and exposure assessment is therefore inherently less
methylmercury exposure (A) and three control adolescents (B). The control participants activate the premotor and   precise. Nonetheless, three prospective epidemiological
motor cortices on the right, whereas participants exposed to methylmercury activate these areas bilaterally.31     birth cohort studies provide new evidence that prenatal
                                                                                                                   exposure to organophosphate pesticides can cause
                                   Cross-sectional data from Bangladesh show that                                  developmental neurotoxicity. In these studies, prenatal
                                 exposure to manganese from drinking water is associated                           organophosphate exposure was assessed by measurement
                                 with reduced mathematics achievement scores in school                             of maternal urinary excretion of pesticide metabolites
                                 children.39 A study in Quebec, Canada, showed a strong                            during pregnancy. Dose-related correlations were recorded
                                 correlation between manganese concentrations in hair                              between maternal exposures to chlorpyrifos or other
                                 and hyperactivity.40 School-aged children living near                             organophosphates and small head circumference at
                                 manganese mining and processing facilities have shown                             birth—which is an indication of slowed brain growth in
                                 associations between airborne manganese concentrations                            utero—and with neurobehavioural deﬁcits that have
                                 and diminished intellectual function41 and with impaired                          persisted to at least 7 years of age.52–54 In a subgroup study,
                                 motor skills and reduced olfactory function.42 These                              MRI of the brain showed that prenatal chlorpyrifos
                                 results are supported by experimental ﬁndings in mice.43                          exposure was associated with structural abnormalities that
                                   A meta-analysis of 27 cross-sectional studies of children                       included thinning of the cerebral cortex.55
                                 exposed to ﬂuoride in drinking water, mainly from China,                            Herbicides and fungicides might also have neurotoxic
                                 suggests an average IQ decrement of about seven points                            potential.56 Propoxur,57 a carbamate pesticide, and
                                 in children exposed to raised ﬂuoride concentrations.44                           permethrine,58 a member of the pyrethroid class of
                                 Confounding from other substances seemed unlikely in                              pesticides, have recently been linked to neurodevelop-
                                 most of these studies. Further characterisation of the                            mental deﬁcits in children.
                                 dose–response association would be desirable.                                       The group of compounds known as polybrominated
                                   The occupational health literature45 suggests that                              diphenyl ethers (PBDEs) are widely used as ﬂame
                                 solvents can act as neurotoxicants, but the identiﬁcation of                      retardants and are structurally very similar to the
                                 individual responsible compounds is hampered by the                               polychlorinated biphenyls. Experimental evidence now
                                 complexity of exposures. In a French cohort study of                              suggests that the PBDEs might also be neurotoxic.59
                                 3000 children, investigators linked maternal occupational                         Epidemiological studies in Europe and the USA have
                                 solvent exposure during pregnancy to deﬁcits in                                   shown neurodevelopmental deﬁcits in children with
                                 behavioural assessment at 2 years of age.46 The data                              increased prenatal exposures to these compounds.60–62
                                 showed dose-related increased risks for hyperactivity and                         Thus, the PBDEs should be regarded as hazards to
                                 aggressive behaviour. One in every ﬁve mothers in this                            human neurobehavioural development, although
                                 cohort reported solvent exposures in common jobs, such                            attribution of relative toxic potentials to individual
                                 as nurse or other hospital employee, chemist, cleaner,                            PBDE congeners is not yet possible.
                                 hairdresser, and beautician. In Massachusetts, USA,
                                 follow-up of a well-deﬁned population with prenatal and                           Other suspected developmental neurotoxicants
                                 early childhood exposure to the solvent tetrachloroethylene                       A serious diﬃculty that complicates many epidemiological
                                 (also called perchlorethylene) in drinking water showed a                         studies of neurodevelopmental toxicity in children is the
                                 tendency towards deﬁcient neurological function and                               problem of mixed exposures. Most populations are
                                 increased risk of psychiatric diagnoses.47                                        exposed to more than one neurotoxicant at a time, and yet


332                                                                                                                                    www.thelancet.com/neurology Vol 13 March 2014

                                                                                                 3                                                           Exhibit 55
              Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 312 of 427Review




most studies have only a ﬁnite amount of power and            children. For example, an increased risk of attention-
precision in exposure assessment to discern the possible      deﬁcit hyperactivity disorder has been linked to prenatal
eﬀects of even single neurotoxicants. A further problem       exposures to manganese, organophosphates,75 and
in many epidemiological studies of non-persistent             phthalates.76 Phthalates have also been linked to
toxicants is that imprecise assessment of exposure tends      behaviours that resemble components of autism
to obscure associations that might actually be present.63     spectrum disorder.77 Prenatal exposure to automotive air
Guidance from experimental neurotoxicity studies is           pollution in California, USA, has been linked to an
therefore crucial. In the assessment of potential             increased risk for autism spectrum disorder.78
developmental neurotoxicants, we have used a strength of         The persistent decrements in intelligence documented
evidence approach similar to that used by the International   in children, adolescents, and young adults exposed in early
Agency for Research on Cancer for assessing                   life to neurotoxicants could presage the development of
epidemiological and experimental studies.                     neurodegenerative disease later in life. Thus, accumulated
  Phthalates and bisphenol A are added to many diﬀerent       exposure to lead is associated with cognitive decline in the
types of plastics, cosmetics, and other consumer              elderly.79 Manganese exposure may lead to parkinsonism,
products. Since they are eliminated rapidly in urine,         and experimental studies have reported Parkinson’s
exposure assessment is complicated, and such                  disease as a result of developmental exposures to the
imprecision might lead to underestimation of the true         insecticide rotenone, the herbicides paraquat and maneb,
risk of neurotoxicity. The best-documented eﬀects of          and the solvent trichloroethylene.80 Any environmental
early-life exposure to phthalates are the consequence of      exposure that increases the risk of neurodegenerative
disruption of endocrine signalling.64 Thus, prenatal          disorders in later life (ﬁgure 1) requires urgent investigation
exposures to phthalates have been linked to both              as the world’s population continues to age.81
neurodevelopmental deﬁcits and to behavioural ab-
normalities characterised by shortened attention span         The expanding complement of neurotoxicants
and impaired social interactions.65 The neurobehavioural      In our 2006 review,6 we expressed concern that additional
toxicity of these compounds seems to aﬀect mainly boys        developmental neurotoxicants might lie undiscovered in
and could therefore relate to endocrine disruption in the     the 201 chemicals that were then known to be neurotoxic
developing brain.66 In regard to bisphenol A, a prospective   to human adults, in the roughly 1000 chemicals known
study showed that point estimates of exposure during          to be neurotoxic in animal species, and in the many
gestation were linked to abnormalities in behaviour and       thousands of industrial chemicals and pesticides that
executive function in children at 3 years of age.67           have never been tested for neurotoxicity. Exposure to
  Exposure to air pollution can cause neurodevelopmental      neurotoxic chemicals is not rare, since almost half of the
delays and disorders of behavioural functions.68,69 Of the    201 known human neurotoxicants are regarded as high
individual components of air pollution, carbon monoxide       production volume chemicals.
is a well-documented neurotoxicant, and indoor exposure          Our updated literature review shows that since 2006 the
to this substance has now been linked to deﬁcient             list of recognised human neurotoxicants has expanded by
neurobehavioural performance in children.70 Less clear is     12 chemicals, from 202 (including ethanol) to 214 (table 1
the reported contribution of nitrogen oxides to               and appendix)—that is, by about two substances per year.                     See Online for appendix
neurodevelopmental deﬁcits,71 since these compounds           Many of these chemicals are widely used and disseminated
often co-occur with carbon monoxide as part of complex        extensively in the global environment. Of the newly
emissions. Tobacco smoke is a complex mixture of              identiﬁed neurodevelopmental toxicants, pesticides
hundreds of chemical compounds and is now a well-             constitute the largest group, as was already the case in
documented cause of developmental neurotoxicity.72
Infants exposed prenatally to polycyclic aromatic
                                                                                          Number       Number      Identiﬁed since 2006
hydrocarbons from traﬃc exhausts at 5 years of age                                        known in     known in
showed greater cognitive impairment and lower IQ than                                     2006         2013
those exposed to lower levels of these compounds.68             Metals and inorganic        25          26         Hydrogen phosphide82
  Perﬂuorinated compounds, such as perﬂuorooctanoic             compounds
acid and perﬂuorooctane sulphonate, are highly                  Organic solvents           39*          40         Ethyl chloride83
persistent in the environment and in the human body,            Pesticides                 92          101         Acetamiprid,84 amitraz,85 avermectin,86 emamectin,87
and seem to be neurotoxic.73 Emerging epidemiological                                                              ﬁpronil (Termidor),88 glyphosate,89 hexaconazole,90
                                                                                                                   imidacloprid,91 tetramethylenedisulfotetramine92
evidence suggests that these compounds might indeed
                                                                Other organic compounds    46           47         1,3-butadiene93
impede neurobehavioural development.74
                                                                Total                     202*         214         12 new substances

Developmental neurotoxicity and clinical                       *Including ethanol.
neurology
                                                               Table 1: Industrial chemicals known to be toxic to the human nervous system in 2006 and 2013,
Exposures in early life to developmental neurotoxicants
                                                               according to chemical group
are now being linked to speciﬁc clinical syndromes in


www.thelancet.com/neurology Vol 13 March 2014                                                                                                                        333

                                                                        4                                                                  Exhibit 55
          ReviewCase 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 313 of 427




                                                                                                               real-time recording of information about exposure in early
                                           Known in 2006                        Newly identiﬁed
                                                                                                               life followed by serial clinical assessments of the child.
  Metals and inorganic compounds           Arsenic and arsenic compounds,       Fluoride and manganese         Such research is inherently slow and is hampered by the
                                           lead, and methylmercury
                                                                                                               diﬃculty of reliable assessment of exposures to individual
  Organic solvents                         (Ethanol) toluene                    Tetrachloroethylene
                                                                                                               toxicants in complex mixtures.
  Pesticides                               None                                 Chlorpyrifos and DDT/DDE
  Other organic compounds                  Polychlorinated biphenyls            Brominated diphenyl ethers
                                                                                                               Consequences of developmental neurotoxicity
  Total                                    6*                                   6
                                                                                                               Developmental neurotoxicity causes brain damage that is
 DDT=dichlorodiphenyltrichloroethane. DDE=dichlorodiphenyldichloroethylene. *Including ethanol.                too often untreatable and frequently permanent. The
                                                                                                               consequence of such brain damage is impaired CNS
 Table 2: Industrial chemicals known to cause developmental neurotoxicity in human beings in 2006 and
 2013, according to chemical group
                                                                                                               function that lasts a lifetime and might result in reduced
                                                                                                               intelligence, as expressed in terms of lost IQ points, or
                                                                                                               disruption in behaviour. A recent study compared the
                                                                                    Number of IQ points lost   estimated total IQ losses from major paediatric causes and
                                    Major medical and neurodevelopmental disorders                             showed that the magnitude of losses attributable to lead,
                                    Preterm birth                                    34 031 025                pesticides, and other neurotoxicants was in the same range
                                    Autism spectrum disorders                         7 109 899                as, or even greater than, the losses associated with medical
                                    Paediatric bipolar disorder                       8 164 080                events such as preterm birth, traumatic brain injury, brain
                                    Attention-deﬁcit hyperactivity disorder          16 799 400                tumours, and congenital heart disease (table 3).94
                                    Postnatal traumatic brain injury                  5 827 300                  Loss of cognitive skills reduces children’s academic
                                    Environmental chemical exposures                                           and economic attainments and has substantial long-term
                                    Lead                                             22 947 450                economic eﬀects on societies.4 Thus, each loss of one IQ
                                    Methylmercury                                     1 590 000*               point has been estimated to decrease average lifetime
                                    Organophosphate pesticides                      16 899 488                 earnings capacity by about €12 000 or US$18 000 in 2008
                                    Other neurotoxicants                            Unknown
                                                                                                               currencies.96 The most recent estimates from the USA
                                                                                                               indicate that the annual costs of childhood lead poisoning
                                   IQ=intelligence quotient. Data from from Bellinger.94 *From Grandjean and   are about US$50 billion and that the annual costs of
                                   colleagues.95
                                                                                                               methylmercury toxicity are roughly US$5 billion.97 In the
                                   Table 3: Total losses of IQ points in US children 0–5 years of age          European Union, methylmercury exposure is estimated
                                   associated with major risk factors, including developmental exposure        to cause a loss of about 600 000 IQ points every year,
                                   to industrial chemicals that cause neurotoxicity                            corresponding to an annual economic loss of close to
                                                                                                               €10 billion. In France alone, lead exposure is associated
                                 2006. In the same 7-year period, the number of known                          with IQ losses that correspond to annual costs that might
                                 developmental neurotoxicants has doubled from six to 12                       exceed €20 billion.98 Since IQ losses represent only one
                                 (table 2). Although the pace of scientiﬁc discovery of new                    aspect of developmental neurotoxicity, the total costs are
                                 neurodevelopmental hazards is more rapid today than in                        surely even higher.
                                 the past, it is still slower than the identiﬁcation of adult                    Evidence from worldwide sources indicates that
                                 neurotoxicants.                                                               average national IQ scores are associated with gross
                                   The gap that exists between the number of substances                        domestic product (GDP)—a correlation that might be
                                 known to be toxic to the adult brain and the smaller                          causal in both directions.99 Thus, poverty can cause low
                                 number known to be toxic to the much more vulnerable                          IQ, but the opposite is also true. In view of the widespread
                                 developing brain is unlikely to close in the near future.                     exposures to lead, pesticides, and other neurotoxicants in
                                 This discrepancy is attributable to the fact that toxicity to                 developing countries, where chemical controls might be
                                 the adult brain is usually discovered as a result of acute                    ineﬀective compared with those in more developed
                                 poisoning incidents, typically with a clear and immediate                     countries,100,101 developmental exposures to industrial
                                 association between causative exposure and adverse                            chemicals could contribute substantially to the recorded
                                 eﬀects, as occurs for workplace exposures or suicide                          correlation between IQ and GDP. If this theory is true,
                                 attempts. By contrast, the recognition of developmental                       developing countries could take decades to emerge from
                                 neurotoxicity relies on two sets of evidence collected at two                 poverty. Consequently, pollution abatement might then
                                 diﬀerent points in time: exposure data (often obtained                        be delayed, and a vicious circle can result.
                                 from the mother during pregnancy), and data for the                             The antisocial behaviour, criminal behaviour, violence,
                                 child’s postnatal neurobehavioural development (often                         and substance abuse that seem to result from early-life
                                 obtained 5–10 years later). Because brain functions develop                   exposures to some neurotoxic chemicals result in
                                 sequentially, the full eﬀects of early neurotoxic damage                      increased needs for special educational services,
                                 might not become apparent until school age or beyond.                         institutionalisation, and even incarceration. In the USA,
                                 The most reliable evidence of developmental neurotoxicity                     the murder rate fell sharply 20 years after the removal of
                                 is obtained through prospective studies that include                          lead from petrol,102 a ﬁnding consistent with the idea that


334                                                                                                                               www.thelancet.com/neurology Vol 13 March 2014

                                                                                                     5                                                  Exhibit 55
              Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 314 of 427Review




exposure to lead in early life is a powerful determinant of    since our previous report, the number of industrial
behaviour decades later. Although poorly quantiﬁed,            chemicals recognised to be developmental neurotoxicants
such behavioural and social consequences of neuro-             has doubled. Exposures to these industrial chemicals in
developmental toxicity are potentially very costly.76          the environment contribute to the pandemic of
  Prevention of developmental neurotoxicity caused by          developmental neurotoxicity.
industrial chemicals is highly cost eﬀective. A study that       Two major obstacles impede eﬀorts to control the
quantiﬁed the gains resulting from the phase-out of lead       global pandemic of developmental neurotoxicity. These
additives from petrol reported that in the USA alone, the      barriers, which we noted in our previous review6 and
introduction of lead-free petrol has generated an economic     were recently underlined by the US National Research
beneﬁt of $200 billion in each annual birth cohort since       Council,111 are: large gaps in the testing of chemicals for
1980,103 an aggregate beneﬁt in the past 30 years of over      developmental neurotoxicity, which results in a paucity
$3 trillion. This success has since been repeated in more      of systematic data to guide prevention; and the huge
than 150 countries, resulting in vast additional savings.      amount of proof needed for regulation. Thus, very few
Every US$1 spent to reduce lead hazards is estimated to        chemicals have been regulated as a result of
produce a beneﬁt of US$17–220, which represents a cost-        developmental neurotoxicity.
beneﬁt ratio that is even better than that for vaccines.4        The presumption that new chemicals and technologies
Furthermore, the costs associated with the late-life           are safe until proven otherwise is a fundamental
consequences of developmental neurotoxicity are                problem.111 Classic examples of new chemicals that were
enormous, and the beneﬁts from prevention of                   introduced because they conveyed certain beneﬁts, but
degenerative brain disorders could be very substantial.        were later shown to cause great harm, include several
                                                               neurotoxicants, asbestos, thalidomide, diethylstilboestrol,
New methods to identify developmental                          and the chloroﬂuorocarbons.112 A recurring theme in each
neurotoxicants                                                 of these cases was that commercial introduction and wide
New toxicological methods now allow a rational strategy        dissemination of the chemicals preceded any systematic
for the identiﬁcation of developmental neurotoxicants          eﬀort to assess potential toxicity. Particularly absent were
based on a multidisciplinary approach.104 A new guideline      advance eﬀorts to study possible eﬀects on children’s
has been approved as a standardised approach for the           health or the potential of exposures in early life to disrupt
identiﬁcation of developmental neurotoxicants.105 However,     early development. Similar challenges have been
completion of such tests is expensive and requires the use     confronted in other public health disasters, such as those
of many laboratory animals, and reliance on mammals for        caused by tobacco smoking, alcohol use, and reﬁned
chemicals testing purposes needs to be reduced.106 US          foods. These problems have been recently termed
governmental agencies have established the National            industrial epidemics.113
Center for Computational Toxicology and an initiative—           To control the pandemic of developmental neurotoxicity,
the Tox 21 Program—to promote the evolution of toxicology      we propose a coordinated international strategy (panel).
from a mainly observational science to a predominantly         Mandatory and transparent assessment of evidence for
predictive science.107                                         neurotoxicity is the foundation of this strategy.
  In-vitro methods have now reached a level of predictive      Assessment of toxicity must be followed by governmental
validity that means they can be applied to neurotoxicity       regulation and market intervention. Voluntary controls
testing.108 Some of these tests are based on neural stem       seem to be of little value.11
cells. Although these cell systems do not have a blood–
brain barrier and particular metabolising enzymes, these
approaches are highly promising. As a further option,            Panel: Recommendations for an international clearinghouse on neurotoxicity
data for protein links and protein–protein interactions can      The main purpose of this agency would be to promote optimum brain health, not just
now be used to explore potential neurotoxicity in silico,109     avoidance of neurological disease, by inspiring, facilitating, and coordinating research and
thus showing that existing computational methods might           public policies that aim to protect brain development during the most sensitive life stages.
predict potential toxic eﬀects.110                               The main eﬀorts would aim to:
  In summary, use of the whole range of approaches               • Screen industrial chemicals present in human exposures for neurotoxic eﬀects so that
along with clinical and epidemiological evidence, when              hazardous substances can be identiﬁed for tighter control
available, should enable the integration of information for      • Stimulate and coordinate new research to understand how toxic chemicals interfere
use in at least a tentative risk assessment. With these             with brain development and how best to prevent long-term dysfunctions and deﬁcits
methods, we anticipate that the pace of scientiﬁc discovery      • Function as a clearinghouse for research data and strategies by gathering and assessing
in developmental neurotoxicology will accelerate further            documentation about brain toxicity and stimulating international collaboration on
in the years ahead.                                                 research and prevention
                                                                 • Promote policy development aimed at protecting vulnerable populations against
Conclusions and recommendations                                     chemicals that are toxic to the brain without needing unrealistic amounts of scientiﬁc
The updated ﬁndings presented in this Review conﬁrm                 proof
and extend our 2006 conclusions.6 During the 7 years


www.thelancet.com/neurology Vol 13 March 2014                                                                                                               335

                                                                        6                                                            Exhibit 55
      ReviewCase 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 315 of 427




                  The three pillars of our proposed strategy are: legally          worldwide are being exposed to unrecognised toxic
                mandated testing of existing industrial chemicals and              chemicals that are silently eroding intelligence, disrupting
                pesticides already in commerce, with prioritisation of             behaviours, truncating future achievements, and
                those with the most widespread use, and incorporation              damaging societies, perhaps most seriously in developing
                of new assessment technologies; legally mandated                   countries. A new framework of action is needed.
                premarket evaluation of new chemicals before they enter            Contributors
                markets, with use of precautionary approaches for                  Both authors did the literature review, wrote and revised the report, and
                chemical testing that recognise the unique vulnerability           approved the ﬁnal version.
                of the developing brain; and the formation of a new                Conﬂicts of interest
                clearinghouse for neurotoxicity as a parallel to the               PG has provided paid expert testimony about mercury toxicology for the
                                                                                   US Department of Justice. PJL has provided paid expert testimony in
                International Agency for Research on Cancer. This new              cases of childhood lead poisoning. We declare that we have no other
                agency will assess industrial chemicals for developmental          conﬂicts of interest.
                neurotoxicity with a precautionary approach that                   Acknowledgments
                emphasises prevention and does not require absolute                This work was supported by the National Institutes of Health, National
                proof of toxicity. It will facilitate and coordinate               Institute for Environmental Health Sciences (ES09584, ES09797, and
                epidemiological and toxicological studies and will lead            ES11687). The funding source had no role in the literature review,
                                                                                   interpretation of data, writing of this Review, or in the decision to submit
                the urgently needed global programmes for prevention.              for publication. The contents of this paper are solely the responsibility of
                  These new approaches must reverse the dangerous                  the authors and do not represent the oﬃcial views of the National
                presumption that new chemicals and technologies are                Institutes of Health. We thank Mary S Wolﬀ (Icahn School of Medicine
                safe until proven otherwise. They must also overcome the           at Mount Sinai, New York, NY, USA) and Linda S Birnbaum (US
                                                                                   National Institute of Environmental Health Sciences, Research Triangle
                existing requirement to produce absolute proof of toxicity         Park, NC, USA) for their critical reading of the report.
                before action can be started to protect children against
                                                                                   References
                neurotoxic substances. Precautionary interpretation of             1    Bloom B, Cohen RA, Freeman G. Summary health statistics
                data about developmental neurotoxicity should take into                 for U.S. children: National Health Interview Survey, 2009.
                                                                                        Vital Health Stat 2010; 10: 1–82.
                account the very large individual and societal costs that
                                                                                   2    Landrigan PJ, Lambertini L, Birnbaum LS. A research strategy to
                result from failure to act on available documentation to                discover the environmental causes of autism and neurodevelopmental
                prevent disease in children.114 Academic research has                   disabilities. Environ Health Perspect 2012; 120: a258–60.
                often favoured scepticism and required extensive                   3    Bellinger DC. Interpreting epidemiologic studies of developmental
                                                                                        neurotoxicity: conceptual and analytic issues. Neurotoxicol Teratol
                replication before acceptance of a hypothesis,114 thereby               2009; 31: 267–74.
                adding to the inertia in toxicology and environmental              4    Gould E. Childhood lead poisoning: conservative estimates of the
                health research and the consequent disregard of many                    social and economic beneﬁts of lead hazard control.
                                                                                        Environ Health Perspect 2009; 117: 1162–67.
                other potential neurotoxicants.115 Additionally, the
                                                                                   5    National Research Council. Scientiﬁc frontiers in developmental
                strength of evidence that is needed to constitute “proof”               toxicology and risk assessment. Washington, DC: National
                should be analysed in a societal perspective, so that the               Academies Press, 2000.
                implications of ignoring a developmental neurotoxicant             6    Grandjean P, Landrigan PJ. Developmental neurotoxicity of
                                                                                        industrial chemicals. Lancet 2006; 368: 2167–78.
                and of failing to act on the basis of available data are also      7    Grandjean P. Only one chance. How environmental pollution
                taken into account.                                                     impairs brain development – and how to protect the brains of the
                  Finally, we emphasise that the total number of neurotoxic             next generation. New York: Oxford University Press, 2013.
                                                                                   8    Rice D, Barone S Jr. Critical periods of vulnerability for the
                substances now recognised almost certainly represents an                developing nervous system: evidence from humans and animal
                underestimate of the true number of developmental                       models. Environ Health Perspect 2000; 108 (suppl 3): 511–33.
                neurotoxicants that have been released into the global             9    Needleman HL. The removal of lead from gasoline: historical and
                                                                                        personal reﬂections. Environ Res 2000; 84: 20–35.
                environment. Our very great concern is that children
                                                                                   10 Grandjean P, Satoh H, Murata K, Eto K. Adverse eﬀects of
                                                                                        methylmercury: environmental health research implications.
                                                                                        Environ Health Perspect 2010; 118: 1137–45.
                  Search strategy and selection criteria                           11 Landrigan PJ, Goldman LR. Children’s vulnerability to toxic
                                                                                        chemicals: a challenge and opportunity to strengthen health and
                  We identiﬁed studies published since 2006 on the neurotoxic           environmental policy. Health Aﬀ 2011; 30: 842–50.
                  eﬀects of industrial chemicals in human beings by using the      12 Weiss B. Food additives and environmental chemicals as sources of
                                                                                        childhood behavior disorders. J Am Acad Child Psychiatry 1982;
                  search terms “neurotoxicity syndromes”[MeSH], “neurotoxic”,           21: 144–52.
                  “neurologic”, or “neuro*”, combined with “exposure” and          13 Needham LL, Grandjean P, Heinzow B, et al. Partition of
                  “poisoning” in PubMed, from 2006 to the end of 2012. For              environmental chemicals between maternal and fetal blood and
                                                                                        tissues. Environ Sci Technol 2011; 45: 1121–26.
                  developmental neurotoxicity, the search terms were “prenatal     14 Environmental Working Group. Body burden—the pollution in
                  exposure delayed eﬀects”[MeSH], “maternal exposure” or                newborns. Washington, DC: Environmental Working Group, 2005.
                  “maternal fetal exchange”, “developmental disabilities/          15 Zheng W, Aschner M, Ghersi-Egea JF. Brain barrier systems: a new
                                                                                        frontier in metal neurotoxicological research. Toxicol Appl Pharmacol
                  chemically induced” and “neurotoxins”, all of which were              2003; 192: 1–11.
                  searched for with the limiters “All Child: 0–18 years, Human”.   16 Bose R, Onishchenko N, Edoﬀ K, Janson Lang AM, Ceccatelli S.
                  We also used references cited in the publications retrieved.          Inherited eﬀects of low-dose exposure to methylmercury in neural
                                                                                        stem cells. Toxicol Sci 2012; 130: 383–90.


336                                                                                                        www.thelancet.com/neurology Vol 13 March 2014

                                                                     7                                                              Exhibit 55
                Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 316 of 427Review




17   Costa LG. Current issues in organophosphate toxicology.                  42   Lucchini RG, Guazzetti S, Zoni S, et al. Tremor, olfactory and
     Clin Chim Acta 2006; 366: 1–13.                                               motor changes in Italian adolescents exposed to historical
18   Augusti-Tocco G, Biagioni S, Tata AM. Acetylcholine and regulation of         ferro-manganese emission. Neurotoxicology 2012; 33: 687–96.
     gene expression in developing systems. J Mol Neurosci 2006; 30: 45–48.   43   Moreno JA, Yeomans EC, Streifel KM, Brattin BL, Taylor RJ,
19   Roth TL. Epigenetics of neurobiology and behavior during                      Tjalkens RB. Age-dependent susceptibility to manganese-induced
     development and adulthood. Dev Psychobiol 2012; 54: 590–97.                   neurological dysfunction. Toxicol Sci 2009; 112: 394–404.
20   Lanphear BP, Hornung R, Khoury J, et al. Low-level environmental         44   Choi AL, Sun G, Zhang Y, Grandjean P. Developmental ﬂuoride
     lead exposure and children’s intellectual function: an international          neurotoxicity: a systematic review and meta-analysis.
     pooled analysis. Environ Health Perspect 2005; 113: 894–99.                   Environ Health Perspect 2012; 120: 1362–68.
21   Budtz-Jorgensen E, Bellinger D, Lanphear B, Grandjean P.                 45   Julvez J, Grandjean P. Neurodevelopmental toxicity risks due to
     An international pooled analysis for obtaining a benchmark dose for           occupational exposure to industrial chemicals during pregnancy.
     environmental lead exposure in children. Risk Anal 2013; 33: 450–61.          Ind Health 2009; 47: 459–68.
22   Grandjean P. Even low-dose lead exposure is hazardous. Lancet            46   Pele F, Muckle G, Costet N, et al. Occupational solvent exposure
     2010; 376: 855–56.                                                            during pregnancy and child behaviour at age 2. Occup Environ Med
23   Mazumdar M, Bellinger DC, Gregas M, Abanilla K, Bacic J,                      2013; 70: 114–19.
     Needleman HL. Low-level environmental lead exposure in childhood         47   Janulewicz PA, White RF, Martin BM, et al. Adult
     and adult intellectual function: a follow-up study. Environ Health            neuropsychological performance following prenatal and early
     2011; 10: 24.                                                                 postnatal exposure to tetrachloroethylene (PCE)-contaminated
24   Cecil KM, Brubaker CJ, Adler CM, et al. Decreased brain volume in             drinking water. Neurotoxicol Teratol 2012; 34: 350–59.
     adults with childhood lead exposure. PLoS Med 2008; 5: e112.             48   Kofman O, Berger A, Massarwa A, Friedman A, Jaﬀar AA. Motor
25   Zhang N, Baker HW, Tufts M, Raymond RE, Salihu H, Elliott MR.                 inhibition and learning impairments in school-aged children
     Early childhood lead exposure and academic achievement: evidence              following exposure to organophosphate pesticides in infancy.
     from Detroit public schools, 2008–2010. Am J Public Health 2013;              Pediatr Res 2006; 60: 88–92.
     103: e72–77.                                                             49   London L, Beseler C, Bouchard MF, et al. Neurobehavioral and
26   Fergusson DM, Boden JM, Horwood LJ. Dentine lead levels in                    neurodevelopmental eﬀects of pesticide exposures. Neurotoxicology
     childhood and criminal behaviour in late adolescence and early                2012; 33: 887–96.
     adulthood. J Epidemiol Community Health 2008; 62: 1045–50.               50   Torres-Sanchez L, Schnaas L, Rothenberg SJ, et al. Prenatal
27   Wright JP, Dietrich KN, Ris MD, et al. Association of prenatal and            p,p’-DDE exposure and neurodevelopment among children
     childhood blood lead concentrations with criminal arrests in early            3.5–5 years of age. Environ Health Perspect 2013; 121: 263–68.
     adulthood. PLoS Med 2008; 5: e101.                                       51   Boucher O, Simard MN, Muckle G, et al. Exposure to an
28   Oken E, Bellinger DC. Fish consumption, methylmercury and child               organochlorine pesticide (chlordecone) and development of
     neurodevelopment. Curr Opin Pediatr 2008; 20: 178–83.                         18-month-old infants. Neurotoxicology 2013; 35: 162–68.
29   Debes F, Budtz-Jorgensen E, Weihe P, White RF, Grandjean P.              52   Rauh V, Arunajadai S, Horton M, et al. 7-year neurodevelopmental
     Impact of prenatal methylmercury exposure on neurobehavioral                  scores and prenatal exposure to chlorpyrifos, a common agricultural
     function at age 14 years. Neurotoxicol Teratol 2006; 28: 536–47.              pesticide. Environ Health Perspect 2011; 119: 1196–201.
30   Julvez J, Smith GD, Golding J, et al. Genetic predisposition to          53   Bouchard MF, Chevrier J, Harley KG, et al. Prenatal exposure to
     cognitive deﬁcit at age 8 years associated with prenatal                      organophosphate pesticides and IQ in 7-year old children.
     methylmercury exposure. Epidemiology 2013; 24: 643–50.                        Environ Health Perspect 2011; 119: 1189–95.
31   White RF, Palumbo CL, Yurgelun-Todd DA, et al. Functional MRI            54   Engel SM, Wetmur J, Chen J, et al. Prenatal exposure to
     approach to developmental methylmercury and polychlorinated                   organophosphates, paraoxonase 1, and cognitive development in
     biphenyl neurotoxicity. Neurotoxicology 2011; 32: 975–80.                     childhood. Environ Health Perspect 2011; 119: 1182–88.
32   Budtz-Jorgensen E, Grandjean P, Weihe P. Separation of risks and         55   Rauh VA, Perera FP, Horton MK, et al. Brain anomalies in children
     beneﬁts of seafood intake. Environ Health Perspect 2007; 115: 323–27.         exposed prenatally to a common organophosphate pesticide.
                                                                                   Proc Natl Acad Sci USA 2012; 109: 7871–76.
33   Strain JJ, Davidson PW, Bonham MP, et al. Associations of
     maternal long-chain polyunsaturated fatty acids, methyl mercury,         56   Bjorling-Poulsen M, Andersen HR, Grandjean P. Potential
     and infant development in the Seychelles Child Development                    developmental neurotoxicity of pesticides used in Europe.
     Nutrition Study. Neurotoxicology 2008; 29: 776–82.                            Environ Health 2008; 7: 50.
34   Wasserman GA, Liu X, Parvez F, et al. Water arsenic exposure and         57   Ostrea EM Jr, Reyes A, Villanueva-Uy E, et al. Fetal exposure to
     intellectual function in 6-year-old children in Araihazar,                    propoxur and abnormal child neurodevelopment at 2 years of age.
     Bangladesh. Environ Health Perspect 2007; 115: 285–89.                        Neurotoxicology 2012; 33: 669–75.
35   Hamadani JD, Tofail F, Nermell B, et al. Critical windows of             58   Horton MK, Rundle A, Camann DE, Boyd Barr D, Rauh VA,
     exposure for arsenic-associated impairment of cognitive function in           Whyatt RM. Impact of prenatal exposure to piperonyl butoxide and
     pre-school girls and boys: a population-based cohort study.                   permethrin on 36-month neurodevelopment. Pediatrics 2011;
     Int J Epidemiol 2011; 40: 1593–604.                                           127: e699–706.
36   Tanaka H, Tsukuma H, Oshima A. Long-term prospective study of            59   Dingemans MM, van den Berg M, Westerink RH. Neurotoxicity of
     6104 survivors of arsenic poisoning during infancy due to                     brominated ﬂame retardants: (in)direct eﬀects of parent and
     contaminated milk powder in 1955. J Epidemiol 2010; 20: 439–45.               hydroxylated polybrominated diphenyl ethers on the (developing)
                                                                                   nervous system. Environ Health Perspect 2011; 119: 900–07.
37   Engel SM, Wolﬀ MS. Causal inference considerations for endocrine
     disruptor research in children’s health. Annu Rev Public Health          60   Roze E, Meijer L, Bakker A, Van Braeckel KN, Sauer PJ, Bos AF.
     2013; 34: 139–58.                                                             Prenatal exposure to organohalogens, including brominated ﬂame
                                                                                   retardants, inﬂuences motor, cognitive, and behavioral
38   Mattson SN, Crocker N, Nguyen TT. Fetal alcohol spectrum
                                                                                   performance at school age. Environ Health Perspect 2009;
     disorders: neuropsychological and behavioral features.
                                                                                   117: 1953–58.
     Neurospychol Rev 2011; 21: 81–101.
                                                                              61   Herbstman JB, Sjodin A, Kurzon M, et al. Prenatal exposure to
39   Khan K, Wasserman GA, Liu X, et al. Manganese exposure from
                                                                                   PBDEs and neurodevelopment. Environ Health Perspect 2010;
     drinking water and children’s academic achievement.
                                                                                   118: 712–19.
     Neurotoxicology 2012; 33: 91–97.
                                                                              62   Eskenazi B, Chevrier J, Rauch SA, et al. In utero and childhood
40   Bouchard M, Laforest F, Vandelac L, Bellinger D, Mergler D. Hair
                                                                                   polybrominated diphenyl ether (PBDE) exposures and
     manganese and hyperactive behaviors: pilot study of school-age
                                                                                   neurodevelopment in the CHAMACOS study.
     children exposed through tap water. Environ Health Perspect 2007;
                                                                                   Environ Health Perspect 2013; 121: 257–62.
     115: 122–27.
                                                                              63   Grandjean P, Budtz-Jorgensen E. An ignored risk factor in
41   Riojas-Rodriguez H, Solis-Vivanco R, Schilmann A, et al.
                                                                                   toxicology: the total imprecision of exposure assessment.
     Intellectual function in Mexican children living in a mining area
                                                                                   Pure Appl Chem 2010; 82: 383–91.
     and environmentally exposed to manganese. Environ Health Perspect
     2010; 118: 1465–70.


www.thelancet.com/neurology Vol 13 March 2014                                                                                                                    337

                                                                                        8                                                                Exhibit 55
      ReviewCase 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 317 of 427




                64   Vandenberg LN, Colborn T, Hayes TB, et al. Hormones and                    89    Malhotra RC, Ghia DK, Cordato DJ, Beran RG. Glyphosate-
                     endocrine-disrupting chemicals: low-dose eﬀects and                              surfactant herbicide-induced reversible encephalopathy.
                     nonmonotonic dose responses. Endocr Rev 2012; 33: 378–455.                       J Clin Neurosci 2010; 17: 1472–73.
                65   Engel SM, Miodovnik A, Canﬁeld RL, et al. Prenatal phthalate               90    David D, Prabhakar A, Peter JV, Pichamuthu K. Human poisoning
                     exposure is associated with childhood behavior and executive                     with hexastar: a hexaconazole-containing agrochemical fungicide.
                     functioning. Environ Health Perspect 2010; 118: 565–71.                          Clin Toxicol 2008; 46: 692–93.
                66   Swan SH, Liu F, Hines M, et al. Prenatal phthalate exposure and            91    Shadnia S, Moghaddam HH. Fatal intoxication with imidacloprid
                     reduced masculine play in boys. Int J Androl 2010; 33: 259–69.                   insecticide. Am J Emerg Med 2008; 26: 634.e1–4.
                67   Braun JM, Kalkbrenner AE, Calafat AM, et al. Impact of early-life          92    Deng X, Li G, Mei R, Sun S. Long term eﬀects of tetramine
                     bisphenol A exposure on behavior and executive function in                       poisoning: an observational study. Clin Toxicol 2012; 50: 172–75.
                     children. Pediatrics 2011; 128: 873–82.                                    93    Khalil M, Abudiab M, Ahmed AE. Clinical evaluation of 1,3-butadiene
                68   Perera FP, Li Z, Whyatt R, et al. Prenatal airborne polycyclic                   neurotoxicity in humans. Toxicol Ind Health 2007; 23: 141–46.
                     aromatic hydrocarbon exposure and child IQ at age 5 years.                 94    Bellinger DC. A strategy for comparing the contributions of
                     Pediatrics 2009; 124: e195–202.                                                  environmental chemicals and other risk factors to neurodevelopment
                69   Calderon-Garciduenas L, Mora-Tiscareno A, Ontiveros E, et al. Air                of children. Environ Health Perspect 2012; 120: 501–07.
                     pollution, cognitive deﬁcits and brain abnormalities: a pilot study        95    Grandjean P, Pichery C, Bellanger M, Budtz-Jorgensen E.
                     with children and dogs. Brain Cogn 2008; 68: 117–27.                             Calculation of mercury’s eﬀects on neurodevelopment.
                70   Dix-Cooper L, Eskenazi B, Romero C, Balmes J, Smith KR.                          Environ Health Perspect 2012; 120: A452.
                     Neurodevelopmental performance among school age children in                96    Bellanger M, Pichery C, Aerts D, et al. Economic beneﬁts of
                     rural Guatemala is associated with prenatal and postnatal exposure               methylmercury exposure control in Europe: monetary value of
                     to carbon monoxide, a marker for exposure to woodsmoke.                          neurotoxicity prevention. Environ Health 2013; 12: 3.
                     Neurotoxicology 2012; 33: 246–54.                                          97    Trasande L, Liu Y. Reducing the staggering costs of environmental
                71   Vrijheid M, Martinez D, Aguilera I, et al. Indoor air pollution from gas         disease in children, estimated at $76.6 billion in 2008. Health Aﬀ
                     cooking and infant neurodevelopment. Epidemiology 2012; 23: 23–32.               2011; 30: 863–70.
                72   Hernandez-Martinez C, Arija Val V, Escribano Subias J,                     98    Pichery C, Bellanger M, Zmirou-Navier D, Glorennec P,
                     Canals Sans J. A longitudinal study on the eﬀects of maternal                    Hartemann P, Grandjean P. Childhood lead exposure in France:
                     smoking and secondhand smoke exposure during pregnancy on                        beneﬁt estimation and partial cost-beneﬁt analysis of lead hazard
                     neonatal neurobehavior. Early Hum Dev 2012; 88: 403–08.                          control. Environ Health 2011; 10: 44.
                73   Mariussen E. Neurotoxic eﬀects of perﬂuoroalkylated compounds:             99    Lynn R, Vanhanen T. IQ and the wealth of nations. Westport:
                     mechanisms of action and environmental relevance. Arch Toxicol                   Praeger, 2002.
                     2012; 86: 1349–67.                                                         100   Blacksmith Institute. The world’s worst pollution problems:
                74   Gump BB, Wu Q, Dumas AK, Kannan K. Perﬂuorochemical (PFC)                        assessing health risks at hazardous waste sites. New York:
                     exposure in children: associations with impaired response                        Blacksmith Institute, 2012.
                     inhibition. Environ Sci Technol 2011; 45: 8151–59.                         101   Trasande L, Massey RI, DiGangi J, Geiser K, Olanipekun AI,
                75   Froehlich TE, Anixt JS, Loe IM, Chirdkiatgumchai V, Kuan L,                      Gallagher L. How developing nations can protect children from
                     Gilman RC. Update on environmental risk factors for attention-                   hazardous chemical exposures while sustaining economic growth.
                     deﬁcit/hyperactivity disorder. Curr Psychiatry Rep 2011; 13: 333–44.             Health Aﬀ 2011; 30: 2400–09.
                76   Carpenter DO, Nevin R. Environmental causes of violence.                   102   Nevin R. Understanding international crime trends: the legacy of
                     Physiol Behav 2010; 99: 260–68.                                                  preschool lead exposure. Environ Res 2007; 104: 315–36.
                77   Miodovnik A, Engel SM, Zhu C, et al. Endocrine disruptors and              103   Schwartz J. Societal beneﬁts of reducing lead exposure. Environ Res
                     childhood social impairment. Neurotoxicology 2011; 32: 261–67.                   1994; 66: 105–24.
                78   Volk HE, Lurmann F, Penfold B, Hertz-Picciotto I, McConnell R.             104   National Research Council. Toxicity testing in the 21st century: a vision
                     Traﬃc-related air pollution, particulate matter, and autism.                     and a strategy. Washington, DC: National Academies Press, 2007.
                     JAMA Psychiatry 2013; 70: 71–77.                                           105   Makris SL, Raﬀaele K, Allen S, et al. A retrospective performance
                79   Bandeen-Roche K, Glass TA, Bolla KI, Todd AC, Schwartz BS.                       assessment of the developmental neurotoxicity study in support of
                     Cumulative lead dose and cognitive function in older adults.                     OECD test guideline 426. Environ Health Perspect 2009; 117: 17–25.
                     Epidemiology 2009; 20: 831–39.                                             106   Rovida C, Longo F, Rabbit RR. How are reproductive toxicity and
                80   Lock EA, Zhang J, Checkoway H. Solvents and Parkinson disease:                   developmental toxicity addressed in REACH dossiers? Altex 2011;
                     a systematic review of toxicological and epidemiological evidence.               28: 273–94.
                     Toxicol Appl Pharmacol 2013; 266: 345–55.                                  107   Collins FS, Gray GM, Bucher JR. Toxicology. Transforming
                81   Landrigan PJ, Sonawane B, Butler RN, Trasande L, Callan R,                       environmental health protection. Science 2008; 319: 906–07.
                     Droller D. Early environmental origins of neurodegenerative                108   Crofton KM, Mundy WR, Lein PJ, et al. Developmental neurotoxicity
                     disease in later life. Environ Health Perspect 2005; 113: 1230–33.               testing: recommendations for developing alternative methods for the
                82   Lauterbach M, Solak E, Kaes J, Wiechelt J, Von Mach MA,                          screening and prioritization of chemicals. Altex 2011; 28: 9–15.
                     Weilemann LS. Epidemiology of hydrogen phosphide exposures in              109   Audouze K, Grandjean P. Application of computational systems
                     humans reported to the poison center in Mainz, Germany,                          biology to explore environmental toxicity hazards.
                     1983–2003. Clin Toxicol 2005; 43: 575–81.                                        Environ Health Perspect 2011; 119: 1754–59.
                83   Demarest C, Torgovnick J, Sethi NK, Arsura E, Sethi PK. Acute              110   Willighagen EL, Jeliazkova N, Hardy B, Grafstrom RC, Spjuth O.
                     reversible neurotoxicity associated with inhalation of ethyl chloride:           Computational toxicology using the OpenTox application
                     a case report. Clin Neurol Neurosurg 2011; 113: 909–10.                          programming interface and Bioclipse. BMC Res Notes 2011; 4: 487.
                84   Imamura T, Yanagawa Y, Nishikawa K, Matsumoto N, Sakamoto T.               111   National Research Council. Science and decisions: advancing risk
                     Two cases of acute poisoning with acetamiprid in humans.                         assessment. Washington, DC: National Academies Press, 2009.
                     Clin Toxicol 2010; 48: 851–53.
                                                                                                112   Late lessons from early warnings: science, precaution, innovation.
                85   Veale DJ, Wium CA, Muller GJ. Amitraz poisoning in South Africa:                 Copenhagen: European Environment Agency, 2013.
                     a two year survey (2008–2009). Clin Toxicol 2011; 49: 40–44.
                                                                                                113   Moodie R, Stuckler D, Monteiro C, et al. Proﬁts and pandemics:
                86   Sung YF, Huang CT, Fan CK, Lin CH, Lin SP. Avermectin                            prevention of harmful eﬀects of tobacco, alcohol, and ultra-
                     intoxication with coma, myoclonus, and polyneuropathy. Clin Toxicol              processed food and drink industries. Lancet 2013; 381: 670–79.
                     2009; 47: 686–88.
                                                                                                114   Grandjean P. Seven deadly sins of environmental epidemiology and
                87   Yang CC. Acute human toxicity of macrocyclic lactones.                           the virtues of precaution. Epidemiology 2008; 19: 158–62.
                     Curr Pharm Biotechnol 2012; 13: 999–1003.
                                                                                                115   Grandjean P, Eriksen ML, Ellegaard O, Wallin JA. The Matthew
                88   Lee SJ, Mulay P, Diebolt-Brown B, et al. Acute illnesses associated              eﬀect in environmental science publication: a bibliometric analysis of
                     with exposure to ﬁpronil—surveillance data from 11 states in the                 chemical substances in journal articles. Environ Health 2011; 10: 96.
                     United States, 2001–2007. Clin Toxicol 2010; 48: 737–44.



338                                                                                                                      www.thelancet.com/neurology Vol 13 March 2014

                                                                              9                                                                    Exhibit 55
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 318 of 427




     EXHIBIT 56
             Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 319 of 427
Autism | definition of autism by Medical dictionary
                                                                          https://medical-dictionary.thefreedictionary.com/autism




autism
Also found in: Dictionary, Thesaurus, Acronyms, Encyclopedia, Wikipedia.


Autism
Definition

Autism is a complex developmental disorder distinguished by difficulties with social interaction, verbal and nonverbal
communication, and behavioral problems, including repetitive behaviors and narrow focus of interest.

Description

Classic autism is one of several disorders categorized as autism spectrum disorders (ASD). Other ASDs include Asperger
syndrome, Rett syndrome, childhood disintegrative disorder, and pervasive developmental disorder. According to the National
Institutes of Health (NIH), three to six out of every 1,000 children in the United States have autism. Autism is four times more
likely to be diagnosed in males. Autism is a disorder that is also prevalent worldwide. In the United Kingdom, one out of every
100 children have autism, with over half a million total diagnosed in the United Kingdom as of 2007. In China, one in every
1,000 children is diagnosed with autism. In India, the rate of incidence is 1 in every 250 children. In Mexico, two to six in
every 1,000 children are autistic. Autism is not specific to any one socio-economic, ethnic, or racial group.
Autism usually manifests before a child is three years old and it continues throughout his/her lifetime. The degree of
impairment varies from mild to severe. Autism is treatable and, with early diagnosis and treatment, autistic children have the
ability to lead healthy, full lives.

Causes and symptoms

Researchers know that autism is a complex brain disorder that affects the way the brain uses or transmits information.
Studies have implicated several causes for the disorder but still more investigation is needed. Studies have found
abnormalities in several parts of the brain that are believed to have occurred during fetal development. The problem may be
centered in the parts of the brain responsible for processing language and information from the senses.
There also appears to be a strong genetic basis for autism. Family studies have shown that identical twins are more likely to
both be diagnosed with autism than twins who are fraternal (not genetically identical). In a family with one autistic child, the
chance of having another child with autism is about one in 20 or approximately 5%, much higher than in the general
population.
The severity of the condition varies between individuals, ranging from the most severe (extremely unusual, repetitive, self-
injurious, and aggressive behavior) to very mild. No one autistic child is alike in the manifestation of their symptoms so
treatment options must be devised to treat each autistic child individually.
Autistic children have different ways of learning and experiencing the world around them. Often autistic children have more
acute reactions to sensory stimulation such as sound and touch. This results in avoidance of eye contact, physical contact,
and oftentimes an aversion to music and other sounds. It is perhaps the way autistic children experience their world that
causes difficulties with social interaction, language, and nonverbal communication.


                                                              1                                             Exhibit 56
             Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 320 of 427
Profound problems with social interaction are the most common symptoms of autism and the most visible. Human beings are
social and social interaction is present from birth onward. Children with autism have difficulty making social connections. A
developmental milestone is when an infant can follow an object or person with his/her gaze. Autistic children tend to avoid
eye contact altogether. They do not actively cuddle or hug but rather they passively accept physical contact or they shy away
from it. They may become rigid or flaccid when they are held, cry when picked up, and show little interest in human contact.
Such a child does not lift his/her arms in anticipation of being picked up. The child may appear to have formed no attachment
to his/her parents, and does not learn typical childhood games, such as "peek-a-boo."
Autistic children do not readily learn social cues. They do not know when or how to react to specific social situations or
exchanges. Because of this, autistic children tend to look at and respond to different situations similarly. They do not
understand that others have different perspectives and, therefore, autistic children seem to lack empathy.
Because of their problems socially and the inability to translate social interactions appropriately, autistic children seem to
have uncontrolled emotional outbursts, expressing themselves in a manner that does not suit the specific social situation of
the moment.

Language problems

Verbal communication problems vary greatly for autistic children. Some children do not speak at all. Some will only use one
or two words at a time. Some autistic children may develop vocabulary only to loose it. Other autistic children may develop an
extensive vocabulary; however, they have difficulty sustaining a natural, "back-and-forth" conversation. Autistic children tend
to talk in a sing-song voice or more robotically without emotional inflections. Often autistic children do not take body language
into consideration and they take what is being said quite literally. Because of their impinged language skills and the inability to
express their needs, autistic children seem to act inappropriately to get what they need. They may grab something without
asking or blurt out statements.

Restricted interests and activity

Language and social problems inhibit social play for autistic children. Autistic children do not engage in imaginative play and
role playing. They focus on repetition, some focusing on a subject of interest very intensely.
Autistic children often stick to a rigid daily routine. Any variance to the routine may be upsetting to them and result in an
extreme emotional response. Repetitive physical behaviors such as rocking, spinning, and arm flapping are also
characteristic of autism. The repetitive behaviors are often self-soothing responses to sensory stimulation from the outside
world.

Sensory problems

The sensory world poses a real problem to many autistic children, who seem overwhelmed by their own senses. A child with
autism may ignore objects or become obsessed with them, continually watching the object or the movement of his or her
fingers over it. Some children with autism may react to sounds by banging their head or flapping their fingers. Some high-
functioning autistic adults who have written books about their childhood experiences report that sounds were often
excruciatingly painful to them, forcing them to withdraw from their environment or try to cope by withdrawing into their own
world of sensation and movement.

Diagnosis

There is no medical test for diagnosing autism. Diagnosis is made after careful observation and screening by parents,
caregivers, and physicians. Early diagnosis is beneficial in treating the symptoms of autism. Some early warning signs are:
   avoiding eye contact

   avoiding physical contact such as hugs



                                                               2                                             Exhibit 56
            Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 321 of 427
   inability to play make-believe

   not pointing out interesting objects

   not responding to conversation directed at him/her

   practicing excessively repetitive behaviors

   repeating words or phrases

   loosing skills and/or language after learning them

Once parents feel there is a problem or their pediatrician has identified developmental problems during well-baby check-ups,
they can seek out a developmental pediatrician for further diagnosis. There are several screening tests used. They are:
   Childhood Autism Rating Scale (CARS)-a test based on a 15 point scale where specific behaviors are observed by the
   physician.

   Checklist for Autism in Toddlers (CHAT)-a test to detect autism in 18-month olds that utilizes questionnaires filled out by
   both the parents and the pediatrician.

   Autism Screening Questionnaire-a 40-item questionnaire for diagnosing children four and older.

   Screening Test for Autism in Two-Year Olds-a direct observation of three skill areas including play, motor imitation, and
   joint attention.

Some children have a few of the symptoms of autism, but not enough to be diagnosed with the "classical" form of the
condition. Children who have autistic behavior but no problems with language may be diagnosed with Asperger syndrome by
using the Autism Spectrum Screening Questionnaire, the Australian Scale for Asperger's Syndrome, or the Childhood
Asperger Syndrome Test. Children who have no initial symptoms but who begin to show autistic behavior as they get older
might be diagnosed with "childhood disintegrative disorder" (CDD), another autistic spectrum disorder. It is also important to
rule out other problems that seem similar to autism.

Treatment

Because the symptoms of autism can vary greatly from one person to the next, there is not a single treatment that works for
every person. A spectrum of interventions including behavioral and educational training, diet and nutrition, alternative
medicine and therapies, and medication should be utilized and fine-tuned to treat the individual. The most strongly
recommended treatment option is behavioral and educational training. Early intervention and treatment is key to helping
autistic children grow into productive adults.

Educational and behavioral treatment

Several educational and behavioral treatments are:
   Applied Behavior Analysis (ABA)

   speech therapy

   occupational therapy, including sensory integration therapy

   social skills therapy, including play therapy

                                                              3                                            Exhibit 56
             Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 322 of 427
Typically, behavioral techniques are used to help the child respond and decrease symptoms. This might include positive
reinforcement to boost language and social skills. This training includes structured, skill-oriented instruction designed to
improve social and language abilities. Training needs to begin as early as possible, since early intervention appears to
positively influence brain development.
Most autistic children respond to intervention at home as well as at school. Schools focus on areas where the child may be
delayed, such as in speech or socialization. As autistic children grow and move to different phases of childhood and
adolescence, parents in collaboration with educators and physicians need to adapt the treatment to best suit the needs of
their autistic child.

Medication

No single medication treats symptoms of autism; however, some medications have been used to combat specific needs in
autistic children. Drugs can control epilepsy, which afflicts up to 20% of people with autism. Medication can also treat anxiety,
depression, and hyperactivity.
Five types of drugs are sometimes prescribed to help the behavior problems of people with autism are:
   stimulants, such as methylphenidate (Ritalin)

   antidepressants, such as fluroxamine (Luvox)

   opiate blockers, such as naltrexone (ReVia)

   antipsychotics

   tranquilizers

Alternative treatment

Many parents report success with megavitamin therapy. Some studies have shown that vitamin B6 with magnesium improves
eye contact and speech and lessens tantrum behavior. Vitamin B6 causes fewer side effects than other medications and is
considered safe when used in appropriate doses. However, not many health practitioners advocate its use in the treatment of
autism, citing that the studies showing its benefit were flawed.

DMG (dimethylglycine)

This compound, available in many health food stores, is legally classified as a food, not a vitamin or drug. Some researchers
claim that it improves speech in children with autism. Those who respond to this treatment will usually do so within a week.
Again, many doctors do not feel that the studies are adequate to promote this treatment.

Diet

Many parents have seen beneficial affects from a gluten-free and casein-free diet. Gluten is a substance found in the seeds
of cereal plants such as wheat, barley, oats, and rye. Casein is a protein found in milk. Often people have allergies to these
substances without realizing it. Many foods have these substances as an ingredient; however, there is a growing number of
gluten-free and casein-free foods available for people that would like to eliminate them from their diets.

Exercise

One researcher found that vigorous exercise (20 minutes or longer, three or four days a week) seems to decrease
hyperactivity, aggression, self-injury and other autistic symptoms.

                                                              4                                             Exhibit 56
             Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 323 of 427
Prognosis

Autism is treatable but not curable. With appropriate treatments adjusted to suit the autistic child as he/she grows up, the
symptoms of autism improve. Today, parents and caregivers are focused on providing the best therapies possible in order for
autistic children to develop to their highest potential. Because the incidence of autism seems to be increasing at a rapid rate
worldwide, enough so that the CDC has voiced concern about its prevalence, there is more awareness of autism and more
ongoing research efforts. People with autism have a normal life expectancy and with proper intervention they can lead full
lives.

Prevention

Until the cause of autism is discovered, prevention is not possible.

Key Terms


Antidepressants
      A type of medication that is used to treat depression; it is also sometimes used to treat autism.

Asperger syndrome
     Children who have autistic behavior but no problems with language and no clinically significant cognitive delay.

Encephalitis
     A rare inflammation of the brain caused by a viral infection. It has been linked to the development of autism.

Fragile X syndrome
       A genetic condition related to the X chromosome that affects mental, physical and sensory development.

Major tranquilizers
      The family of drugs that includes the psychotropic or neuroleptic drugs, sometimes used to help autistic people. They
      carry significant risk of side effects, including Parkinsonism and movement disorders, and should be prescribed with
      caution.

Opiate blockers
      A type of drug that blocks the effects of natural opiates in the system. This makes some people, including some
      people with autism, appear more responsive to their environment.

Phenylketonuria (PKU)
     An enzyme deficiency present at birth that disrupts metabolism and causes brain damage. This rare inherited defect
     may be linked to the development of autism.

Rubella
      Also known as German measles. When a woman contracts rubella during pregnancy, her developing infant may be
      damaged. One of the problems that may result is autism.

Stimulants
      A class of drugs, including Ritalin, used to treat people with autism. They may make children calmer and better able to
      concentrate, but they also may limit growth or have other side effects.

Tuberous sclerosis

                                                              5                                           Exhibit 56
              Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 324 of 427
        A genetic disease that causes skin problems, seizures, and mental retardation. Autism occurs more often in
        individuals with tuberous sclerosis.

For Your Information
Resources

Books

   Tuchman, Roberto and Isabelle Rapin, eds.Autism: A Neurological Disorder of Early Brain Development. London:
   MacKeith Press for the International Child Neurology Association, 2006.

   Brock, Stephen E., Shane R. Jimerson, and Robin L. Hansen.Identifying, Assessing, and Treating Autism at School. New
   York: Springer, 2006.

Organizations

   Autism Network International. PO Box 35448, Syracuse, NY 13235.

   Autism Research Institute. (866) 366-3361. <http://www.autism.com>.

   Autism Society of America. 7910 Woodmont Avenue, Suite 300, Bethesda, Maryland 20814-3067. (800) 328-8476.
   <http://www.autism- society.org>.

   Autism Speaks. 2 Park Avenue, 11th Floor, New York, NY 10016. (212) 252-8584. <http://www.autismspeaks.org>.

   National Fragile X Foundation. PO Box 190488, San Francisco, CA 94119. (800) 688-8765. <http://www.nfxf.org.>

   National Institute of Neurological Disorders and Stroke. PO Box 5801, Bethesda, MD 20824. (800) 352-9424.
   <http://www.ninds.nih.gov/index.htm.>

Autistic children
Autism

Gale Encyclopedia of Medicine. Copyright 2008 The Gale Group, Inc. All rights reserved.




                                                                      6                                 Exhibit 56
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 325 of 427




     EXHIBIT 57
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 326 of 427




                                 1                             Exhibit 57
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 327 of 427




     EXHIBIT 58
            Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 328 of 427



                                       The Prevalence of Parent-
                                       Reported Autism Spectrum
                                       Disorder Among US Children
                                       Michael D. Kogan, PhD,​a Catherine J. Vladutiu, PhD, MPH,​a Laura A. Schieve, PhD,​b Reem M.
                                       Ghandour, DrPH,​a Stephen J. Blumberg, PhD,​c Benjamin Zablotsky, PhD,​c James M. Perrin, MD,​d Paul
                                       Shattuck, PhD,​e Karen A. Kuhlthau, PhD,​d Robin L. Harwood, PhD,​a Michael C. Lu, MD, MPHf



OBJECTIVES: To estimate the national prevalence of parent-reported autism spectrum disorder                                                         abstract
(ASD) diagnosis among US children aged 3 to 17 years as well as their treatment and health
care experiences using the 2016 National Survey of Children’s Health (NSCH).
METHODS: The 2016 NSCH is a nationally representative survey of 50 212 children focused
on the health and well-being of children aged 0 to 17 years. The NSCH collected parent-
reported information on whether children ever received an ASD diagnosis by a care
provider, current ASD status, health care use, access and challenges, and methods of
treatment. We calculated weighted prevalence estimates of ASD, compared health care
experiences of children with ASD to other children, and examined factors associated with
increased likelihood of medication and behavioral treatment.
RESULTS: Parents of an estimated 1.5 million US children aged 3 to 17 years (2.50%) reported
that their child had ever received an ASD diagnosis and currently had the condition.
Children with parent-reported ASD diagnosis were more likely to have greater health
care needs and difficulties accessing health care than children with other emotional or
behavioral disorders (attention-deficit/hyperactivity disorder, anxiety, behavioral or
conduct problems, depression, developmental delay, Down syndrome, intellectual disability,
learning disability, Tourette syndrome) and children without these conditions. Of children
with current ASD, 27% were taking medication for ASD-related symptoms, whereas 64%
received behavioral treatments in the last 12 months, with variations by sociodemographic
characteristics and co-occurring conditions.
CONCLUSIONS: The estimated prevalence of US children with a parent-reported ASD
diagnosis is now 1 in 40, with rates of ASD-specific treatment usage varying by children’s
sociodemographic and co-occurring conditions.
                                                                                                                                                                NIH


aHealth  Resources and Services Administration, Maternal and Child Health Bureau, Rockville, Maryland;               WHAT’S KNOWN ON THIS SUBJECT: Previous studies over the
bNational  Center on Birth Defects and Developmental Disabilities and cNational Center for Health Statistics,        last 20 years have shown an increasing prevalence of autism
Centers for Disease Control and Prevention, Hyattsville, Maryland; dDepartment of Pediatrics, Harvard Medical        spectrum disorder (ASD) among US children. Moreover, families
School, Harvard University and MassGeneral Hospital for Children, Boston, Massachusetts; eAJ Drexel Autism           of children with ASD have reported greater health care needs
Institute, School of Public Health, Drexel University, Philadelphia, Pennsylvania; and fOffice of the Dean, Milken   and challenges compared with children with other emotional or
Institute School of Public Health, George Washington University, Washington, District of Columbia                    behavioral conditions.

Dr Kogan conceptualized and designed the study and drafted most of the initial manuscript;                           WHAT THIS STUDY ADDS: In this study, we present new
Dr Vladutiu conducted the data analyses and assisted with drafting of the initial manuscript;                        nationally representative data on the prevalence of ASD,
Dr Schieve assisted with drafting of the initial manuscript and provided critical review of                          reported health care challenges, and estimates on ASD-
subsequent manuscript drafts; Drs Ghandour, Blumberg, Zablotsky, Perrin, Shattuck, Kuhlthau,                         specific behavioral and medication treatments. The estimated
Harwood, and Lu provided critical reviews on all manuscript drafts; and all authors approved the                     prevalence of US children with parent-reported diagnosis of ASD
final manuscript as submitted.                                                                                       is now 1 in 40.


                                                                                                                      To cite: Kogan MD, Vladutiu CJ, Schieve LA, et al. The
                                                                                                                      Prevalence of Parent-Reported Autism Spectrum Disorder
                                                                                                                      Among US Children. Pediatrics. 2018;142(6):e20174161


PEDIATRICS Volume 142, number 6, December 2018:e20174161                                                                                                               ARTICLE
                                                                                          1                                                            Exhibit 58
           Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 329 of 427
Autism spectrum disorder (ASD)                 for a child with ASD in the United        demographic characteristics, and
is a complex neurodevelopmental                States, including health care and         special health care need status
disorder characterized by                      non–health care services, was             and (2) a substantive, age-specific
persistent deficits in social                  estimated at $17 081 per year             topical questionnaire completed by
communication and interactions                 beyond the costs of caring for            parents of one randomly selected
and restricted, repetitive patterns            a child without ASD, with total           child per household. Children with
of behaviors or interests.‍1 The               societal costs of caring for children     special health care needs had a
prevalence of diagnosed ASD has                with ASD estimated at $11.5 billion       higher probability of selection
increased in the United States                 in 2011.‍31                               compared with other children to
and globally within the last 30 to                                                       increase the sample size among this
40 years.‍2–‍‍‍‍‍‍‍‍‍‍‍ 17
                        ‍ Although not fully   The 2016 National Survey of               population.
understood, this increase likely               Children’s Health (NSCH), a
results from multiple factors                  nationally and state-representative
including broadening diagnostic                survey of 50 212 children, ages 0         From June 2016 to February
criteria, increased provider                   to 17 years, offers the opportunity       2017, topical questionnaires
ascertainment at earlier ages,                 to address certain gaps in our            were completed. The proportion
increased parent awareness,                    knowledge. This study provides the        of households known to include
and an increase in some risk                   most recent nationally representative     children that completed the topical
factors such as births to older                estimate on children with ASD.            questionnaire was 69.7%. The
parents.‍18–20
            ‍                                  Although the National Health              overall weighted response rate,
                                               Interview Survey (NHIS) can provide       which includes nonresponse to
                                               ASD prevalence estimates,​‍9 the NSCH     the screener to identify whether
The challenges of ASD are many and
                                               has a larger sample, and can explore      households include children, was
varied. Compared with the general
                                               other aspects of the child’s condition,   40.7%. Additional details about the
population, children with ASD
                                               including ASD-specific treatments,        survey methodology are available
experience an increased prevalence
                                               plus an in-depth examination of their     elsewhere.‍32 This study was a
of co-occurring conditions, such as
                                               health care needs and experiences.        secondary analysis of publicly
asthma, eczema, gastrointestinal
                                               The 2016 NSCH also offers the first       available data. The data were
disturbances, and seizures.‍21 In
                                               opportunity to provide national           collected under Title 13, US
addition, 83% of children with ASD
                                               estimates on ASD-specific drug and        Code, Section 8(b). All data
have a co-occurrence of ≥1 non-
                                               behavioral treatments.                    products are reviewed for
ASD developmental diagnosis.‍22
                                                                                         adherence to privacy protection
Children with ASD have greater
                                                                                         and disclosure avoidance guidelines
health services needs, including
                                                                                         by the Census Bureau’s Disclosure
therapy,​‍23 emergency department
                                               METHODS                                   Review Board.
care,​‍24 physician visits, and
hospitalizations.25 Increased and              The 2016 NSCH was designed,
unpredictable needs for health                 directed, and funded by the               Analyses for this study were limited
care visits can also affect parents’           Health Resources and Services             to 43 283 children aged 3 to 17 years
employment,​‍26 increase financial             Administration’s Maternal and             and excluded children ≤2 years
and time burdens,​‍27 and disrupt              Child Health Bureau. The survey           (n = 6929). Parents were asked if a
family routines.‍28 Few national               was conducted by the US Census            doctor or other health care provider
studies have compared the                      Bureau, which used a national             had ever told them that their child
disparities in health services and             address-based sample for data             had “Autism or Autism Spectrum
challenges for families having a               collection by either Web or mail.         Disorder, including diagnoses of
child with ASD.‍27 Although ASD                The NSCH provides information             Asperger’s Disorder or Pervasive
currently has no known cure,                   on the health and well-being of           Developmental Disorder.” Parents
the most common treatments                     children on the basis of information      who responded “Yes” were
to ameliorate the symptoms                     from their parents or other               subsequently asked if their child
include behavioral, language,                  caregivers (hereafter referred to         currently has the condition (see
speech, physical, and occupational             as “parents”). Questionnaires were        ‍Fig 1). For this analysis, children
therapies.29 Pharmacological                   available in English or Spanish. The       identified as having ASD were those
agents have been Food and Drug                 2016 NSCH used a 2-phased data             with a parent report of (1) ever told
Administration–approved to treat               collection approach: (1) an initial        by a doctor and/or other health care
irritability associated with ASD               household screener assessed the            provider that their child had ASD
symptoms.‍30 The costs of caring               presence of children, their basic          and (2) child currently has ASD. In


2                                                                                                                     KOGAN et al

                                                                 2                                            Exhibit 58
           Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 330 of 427
                                                                                                of receiving medication and/
                                                                                                or behavioral treatment of ASD-
                                                                                                related symptoms among children
                                                                                                with ASD and health insurance
                                                                                                using multivariable logistic
                                                                                                regression. Covariates included
                                                                                                sociodemographic characteristics,
                                                                                                years since diagnosis (calculated
                                                                                                by subtracting age at diagnosis
                                                                                                from child’s current age),
                                                                                                provider type for ASD diagnosis,
                                                                                                and presence of co-occurring
                                                                                                conditions. (Supplemental Table
                                                                                                4 provides prevalence estimates
FIGURE 1                                                                                        of co-occurring conditions.)
Flow diagram of survey-participant progress through the autism and ASD questions, NSCH, 2016.
                                                                                                Additionally, the medication model
                                                                                                included behavioral treatment,
87 cases, the parent reported that                needed to be met for a child to have a        whereas the behavioral treatment
the child was ever diagnosed with                 medical home.                                 model included medication.
ASD but did not currently have                                                                  Adjusted PRRs and 95% CIs are
                                                  We additionally explored how                  reported.
the condition (7.1%). These cases
                                                  the health care experiences of
were not considered as having ASD
                                                  children with ASD and their
for this analysis. Children whose                                                               Missing data for child sex, race, and
                                                  families differed from children
parents did not know or refused to                                                              ethnicity were imputed by using hot
                                                  with other diagnosed emotional,
answer either of the ASD questions                                                              deck methods during the weighting
                                                  behavioral, and developmental
were excluded from analyses                                                                     process, whereas the household
                                                  conditions (EBDs) (attention-
(n = 262; 0.6%)                                                                                 income-to-poverty ratio was imputed
                                                  deficit/hyperactivity disorder
                                                                                                by using regression methods. All
                                                  [ADHD], anxiety, behavioral and/
The prevalence of ASD was                                                                       estimates were weighted by using
                                                  or conduct problems, depression,
estimated overall and by selected                                                               survey sampling weights available
                                                  developmental delay, Down
demographic, socioeconomic, and                                                                 from the Census Bureau to produce
                                                  syndrome, intellectual disability,
childbirth characteristics in ‍Table 1.                                                         estimates that are representative
                                                  learning disability, Tourette
We also provided unadjusted and                                                                 of the US noninstitutionalized child
                                                  syndrome), and those without ASD
adjusted prevalence rate ratios                                                                 population aged 3 to 17 years. These
                                                  or other EBDs. EBDs were identified
(PRRs). In ‍Table 2 we examined (1)                                                             weights reflect the inverse of the
                                                  analogously to ASD: affirmative
health care service use including                                                               probability that the address was
                                                  responses to both questions of
medical and behavioral treatments                                                               selected for the survey and were
                                                  whether the parent was “ever told
for ASD symptoms and receipt of                                                                 adjusted to account for the higher
                                                  child had condition” and whether
specialist care other than mental                                                               likelihood that children with special
                                                  “child currently has the condition.”
health treatment and/or counseling;                                                             health care needs would be selected
                                                  Health care experiences included
and (2) parental frustration, access                                                            for the topical interview, as well as
                                                  services used, difficulties accessing
to treatment, and quality of care                                                               nonresponse. Weighted analyses
                                                  needed care, and current receipt of
received including receipt of care in                                                           were conducted by using SAS 9.4
                                                  services under a special education
a medical home. We defined medical                                                              (SAS Institute, Inc, Cary, NC) and
                                                  or early intervention plan. We
home using the American Academy                                                                 SAS-callable SUDAAN 11.0 (RTI
                                                  estimated weighted percentages,
of Pediatrics framework, specifically                                                           International, Research Triangle
                                                  PRRs, and 95% confidence intervals
whether‍33 (1) the child had a                                                                  Park, NC).
                                                  (CIs) comparing children with ASD
personal physician or nurse; (2) the
                                                  to children with other EBDs but not
child had a usual place for sick care;
                                                  ASD, and all other children without
(3) the family reported no problems
                                                  EBDs or ASD. The PRRs were                    RESULTS
obtaining needed referrals; (4) the
                                                  adjusted for child age, sex, and race         From these nationally
family reported receipt of family
                                                  and/or ethnicity.                             representative data, we estimated
centered care; and (5) the family
reported receipt of effective care                Finally, we examined factors                  the point-prevalence of parent-
coordination, if needed. All 5 criteria           associated with the likelihood                reported ASD diagnosis in 2016


PEDIATRICS Volume 142, number 6, December 2018                                                                                       3

                                                                       3                                             Exhibit 58
              Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 331 of 427
TABLE 1 Point Prevalence of Parent-Reported Current ASD Among Children Aged 3–17 Years According to Selected Demographic, Socioeconomic, and
            Birth Characteristics, United States, 2016
    Characteristics                         No. in Sample         No. With ASD      No. With ASD         Weighted         95% CI     Unadjusted PRR       Adjusted PRRa
                                            (Unweighted)         (Unweighted)       (Weighted) in      Prevalence of                    (95% CI)             (95% CI)
                                                                                     Thousands            ASD, %
    All children aged 3–17 y                    43 021                1131               1529                2.5         2.23–2.81          —                   —
    Age, y
       3–5                                       7530                 123                 235               1.97         1.41–2.74   0.74 (0.51–1.07)     0.81 (0.56–1.18)
       6–11                                     14 925                422                 641               2.61         2.15–3.15   0.98 (0.77–1.26)     1.02 (0.79–1.30)
       12–17                                    20 566                586                 653               2.65         2.27–3.10   1.00 (referent)      1.00 (referent)
    Sex
       Boys                                     22 064                917                1208               3.88         3.41–4.41   3.63 (2.71–4.85)b   3.46 (2.55–4.69)b
       Girls                                    20 957                214                321                1.07         0.82–1.39    1.00 (referent)     1.00 (referent)
    Race and/or ethnicity
       Hispanic                                  4734                 125                 368               2.43         1.76–3.35   0.94 (0.67–1.34)     0.93 (0.64–1.36)
       Non-Hispanic white                       30 215                790                 815               2.57         2.26–2.93   1.00 (referent)      1.00 (referent)
       Non-Hispanic African American             2542                  80                 220               2.79         2.03–3.81   1.08 (0.77–1.52)     0.81 (0.54–1.21)
       Non-Hispanic other and/or                 5530                 136                 126               1.96         1.52–2.51   0.76 (0.57–1.01)     0.75 (0.55–1.03)
          multiracial
    Highest level of education by
       parent in household
       Less than high school                     973                  27                  146               2.56         1.56–4.16   0.94 (0.64–1.80)     0.73 (0.38–1.40)
       High school, GED, vocational              5377                 160                 350               2.98         2.19–4.06   1.26 (0.89–1.77)     0.88 (0.58–1.31)
       Some college and/or technical             9630                 289                 323               2.42         1.96–2.98   1.02 (0.79–1.31)     0.80 (0.59–1.09)
          school
       College degree or higher                 26 012                632                 672               2.37         2.05–2.74    1.00 (referent)     1.00 (referent)
    Family structurec
       2 parents, married                       31 108                752                 832               2.12         1.85–2.43    1.00 (referent)     1.00 (referent)
       2 parents, unmarried                      2649                  86                 167               3.36         2.08–5.37   1.58 (0.97–2.59)    1.49 (0.91–2.45)
       Single mother                             5446                 196                 378               3.86         3.02–4.93   1.82 (1.37–2.41)b   1.47 (1.05–2.05)b
       Other                                     3092                  84                 128               2.29         1.46–3.58   1.08 (0.68–1.72)    1.02 (0.58–1.80)
    Household poverty
       <100% FPL                                 4230                 165                 455               3.51         2.64–4.66   1.79 (1.29–2.47)b   2.06 (1.31–3.22)b
       100%–199% FPL                             6910                 219                 338               2.48         1.84–3.34   1.27 (0.85–1.88)    1.38 (0.91–2.07)
       200%–399% FPL                            13 172                333                 378                2.3         1.87–2.84   1.17 (0.87–1.59)    1.27 (0.94–1.70)
       ≥400% FPL                                18 709                415                 357               1.97         1.62–2.39    1.00 (referent)     1.00 (referent)
    Region
       Northeast                                 8148                 246                 267               2.74         2.19–3.42   1.23 (0.83–1.82)     1.20 (0.80–1.80)
       Midwest                                  11 266                283                 353               2.71         2.22–3.31   1.22 (0.83–1.78)     1.14 (0.79–1.64)
       South                                    12 640                343                 577               2.46         2.04–2.95   1.10 (0.76–1.60)     0.99 (0.68–1.43)
       West                                     10 967                259                 332               2.23         1.61–3.07   1.00 (referent)      1.00 (referent)
    Nativity
       US born                                  41 230                1101               1495               2.58         2.30–2.91   2.08 (1.25–3.47)b   2.34 (1.30–4.21)b
       Foreign born                              1530                  30                 34                1.24         0.75–2.03    1.00 (referent)     1.00 (referent)
    Child born preterm
       Yes                                       4633                 187                 279               4.03         3.10–5.23   1.78 (1.33–2.39)b   1.71 (1.26–2.31)b
       No                                       37 757                923                1206               2.26         1.99–2.58    1.00 (referent)     1.00 (referent)
    Age of mother at child’s birth, y
       18–24                                     7394                 228                 383               2.8          2.24–3.50   1.00 (referent)      1.00 (referent)
       25–29                                    10 340                287                 353               2.35         1.87–2.95   0.84 (0.61–1.16)     0.96 (0.68–1.36)
       30–34                                    12 726                298                 358               2.21         1.72–2.84   0.79 (0.61–1.16)     0.95 (0.64–1.39)
       35–39                                     7923                 185                 269               2.84         2.11–3.82   1.01 (0.70–1.47)     1.20 (0.81–1.79)
       ≥40                                       2178                  64                  61                2.4         1.52–3.75   0.85 (0.52–1.41)     1.03 (0.61–1.75)
Note: n = 262 are missing ASD status. Data source: 2016 NSCH. GED, General Educational Development; —, not applicable.
a Adjusted for all other demographic, sociodemographic, and birth characteristics shown.
b Significant value.
c Categories are mutually exclusive.




to be 2.50 per 100 children. This                             birth characteristics, ASD prevalence                        2-parent, married households, 2.06
represents an estimated 1.5 million                           in boys was 3.46 times higher than in                        times as high for children from
children aged 3 to 17 years (‍Table 1).                       girls. Additionally, ASD prevalence                          households <100% of the federal
After adjustment for selected                                 was 47% higher for children with                             poverty level (FPL) compared with
demographic, socioeconomic, and                               single mothers than children in                              children from households ≥400% of



4                                                                                                                                                               KOGAN et al

                                                                                        4                                                                Exhibit 58
             Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 332 of 427
TABLE 2 PRRs of Having Selected Health Care Characteristics According to Parent-Reported ASD Status and Other EBDs, United States, 2016
                                                                                   Children        Children With       All Other      Children With ASD        Children With ASD
                                                                                   With ASD         Other EBDsa        Children        Versus Children          Versus All Other
                                                                                  (n = 1131),       (n = 7795),      (n = 33 014),     With Other EBDs,​       Children, Adjusted
                                                                                  Weighted %        Weighted %       Weighted %         a Adjusted PRR           PRR (95% CI)b
                                                                                                                                           (95% CI)b
 Insurance statusc
    Public only                                                                       46.9              40.2             28.4          1.12 (0.98–1.28)        1.68 (1.47–1.91)d
    Private only                                                                      39.9              46.6             59.8          0.88 (0.77–1.02)        0.66 (0.57–0.75)d
    Other                                                                             11.0              9.1              5.4           1.22 (0.88–1.70)        2.10 (1.53–2.87)d
    Uninsured                                                                          2.1               4.1              6.4          0.53 (0.30–0.93)d       0.35 (0.20–0.60)d
 Visited health care provider in past 12 mo                                           93.9              89.6             83.6          1.05 (1.01–1.08)d       1.12 (1.09–1.15)d
 Had a usual place for preventive care                                                94.8              94.7             91.3          1.00 (0.95–1.05)         1.04 (0.99–1.09)
 Any dental visit in past 12 mo                                                       84.3              88.8             87.1          0.96 (0.91–1.02)         0.96 (0.90–1.01)
 Received treatment or counseling from mental health provider                         45.9              39.6             3.0           1.28 (1.13–1.45)d      15.18 (12.76–18.05)d
 Big problem to get mental health treatment or counseling (among                      22.9              15.9             8.5           1.44 (1.04–1.98)d       2.71 (1.46–5.05)d
    those who needed to see a mental health professional)
 Used medication because of emotions or behavior                                      42.1              37.2             0.4           1.18 (1.02–1.36)d     84.56 (59.19–120.81)d
 Saw specialist other than mental health professional                                 35.0              27.2             11.7          1.32 (1.11–1.57)d       2.97 (2.52–3.50)d
 Big problem to get the specialist care needed (among those who                       18.4              12.0             4.3           1.40 (0.86–2.29)        3.61 (2.03–6.45)d
    needed to see a specialist other than mental health professional)
 Used alternative health care or treatment                                            15.5              11.4              5.4          1.43 (1.07–1.92)d        2.83 (2.15–3.71)d
 Did not get needed health care                                                       10.8              8.3               2.1          1.37 (0.93–2.02)         5.63 (3.86–8.21)d
    Type of care not received (among those who did not get needed
       care)
   Medical and/or dental                                                              32.1              63.2             86.0          0.56 (0.36–0.88)d       0.41 (0.26–0.64)d
   Hearing and/or vision                                                              24.5e             27.7             31.7          0.83 (0.39–1.77)         0.69 (0.32–1.52)
   Mental health                                                                      63.1              42.4             9.5e          1.46 (1.07–1.98)d       6.82 (3.45–13.51)d
   Other                                                                              27.6              20.4             5.8e          1.27 (0.64–2.53)        4.02 (1.74–9.28)d
 Usually or always parents frustrated in efforts to get services                      14.9              7.4              1.5           2.02 (1.45–2.82)d      10.53 (7.51–14.77)d
 Child had a special education or early intervention plan                             87.5              41.3             6.1           2.15 (1.99–2.32)d      13.83 (12.37–15.45)d
    Age at time of first plan, y (among those with a special education
       or early intervention plan)
   0–2                                                                                20.2              15.7             24.2          1.12 (0.84–1.49)         0.83 (0.62–1.11)
   3–5                                                                                57.7              31.3             39.8          1.77 (1.53–2.05)d        1.46 (1.23–1.73)d
   6–8                                                                                14.1              33.5             22.5          0.45 (0.34–0.60)d        0.61 (0.44–0.85)d
   ≥9                                                                                  8.0              19.6             13.5          0.50 (0.34–0.72)d        0.65 (0.42–1.01)
    Currently receiving services under plan (among those with a                       84.3              78.0             37.3          1.07 (1.01–1.14)d        2.27 (1.97–2.61)d
       special education or early intervention plan)
 Ever received special services to meet developmental needs                           89.0              40.0              9.3          2.22 (2.05–2.41)d       9.32 (8.52–10.18)d
    Age when began receiving these services, y (among those who
       received special services)
   0–2                                                                                27.8              22.7             25.8          1.14 (0.92–1.42)         1.15 (0.93–1.42)
   3–5                                                                                52.0              35.8             48.9          1.42 (1.22–1.66)d        1.06 (0.91–1.22)
   6–8                                                                                12.7              29.1             19.6          0.46 (0.35–0.62)d        0.62 (0.45–0.85)d
   ≥9                                                                                  7.6              12.4             5.7           0.66 (0.41–1.06)         1.25 (0.72–2.17)
    Currently receiving special services for developmental needs                      76.2              59.2             23.7          1.27 (1.17–1.37)d        3.30 (2.82–3.87)d
       (among those who received special services)
 Had a medical home                                                                   31.6              41.5             50.0          0.77 (0.65–0.91)d        0.63 (0.54–0.73)d
 Had at least 1 personal doctor or nurse                                              78.4              76.7             71.4          1.03 (0.95–1.11)         1.10 (1.02–1.18)d
 Had usual sources for sick care                                                      87.6              80.7             78.7          1.09 (1.03–1.15)d        1.11 (1.05–1.17)d
 Received family-centered care (among those with a health care visit                  72.6              82.7             87.2          0.89 (0.82–0.96)d        0.84 (0.77–0.91)d
    in the past 12 mo)
 Had no problems getting referrals when needed (among those who                       66.5              71.5             81.2          0.93 (0.80–1.08)         0.81 (0.71–0.93)d
    needed a referral)
 Received all needed components of care coordination (among those                     46.0              60.2             76.3          0.76 (0.65–0.88)d        0.59 (0.51–0.68)d
    who needed care coordination)
Note: n = 1343 are missing data on EBD status (n = 262 are missing data on autism, and the rest are missing data on at least 1 of the other EBDs we assessed). Data source: 2016 NSCH.
a EBDs include ADHD, anxiety, behavioral or conduct problems, depression, developmental delay, Down syndrome, intellectual disability, learning disability, and Tourette syndrome. In

addition, 92.3% of children with ASD were reported to have other EBDs.
b Adjusted for age, sex, and race and/or ethnicity.
c Other insurance includes private, public, and unspecified.
d Significant value.
e Estimates are considered unreliable and should be used with caution. Data have a relative SE >30%.




PEDIATRICS Volume 142, number 6, December 2018                                                                                                                                      5

                                                                                         5                                                                    Exhibit 58
         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 333 of 427
the FPL and 71% higher in children      degree (‍Table 3). In addition, current   Diagnostic and Statistical Manual of
born preterm than term. Prevalence      medication use varied regionally          Mental Disorders fourth edition.‍1
was 2.34 times as high for US-born      and was higher among children who         Also, beginning with the 2007
than foreign-born children. The         were diagnosed >7 years ago, who          survey, the ASD case definition was
same variables were also significant    had attention-deficit disorder (ADD)      more strictly defined on the basis
when unadjusted.                        and/or ADHD or behavioral and/or          of parents’ affirmative responses to
Children with a parent-reported         conduct problems, and who received        2 questions (“ever diagnosed with
ASD diagnosis (including those who      behavioral treatment of their ASD         ASD” and “currently has ASD”) to
had other EBDs) had more needs          symptoms in the past 12 months.           exclude diagnoses that may have
and difficulties regarding health       Children in 2-parent, unmarried           been lost because of maturation,
care access and use compared            households were less likely than          treatment, or new information.‍34
with children without an ASD            children in 2-parent, married             Questions were also modified
diagnosis but who had other EBDs,       households to be taking medication        slightly in the 2016 NSCH to
and children with parent-reported       for ASD.                                  reflect changes in the most recent
ASD also had more needs and                                                       American Psychiatric Association
                                        Approximately 64% of children with
difficulties compared with other                                                  criteria.‍1
                                        a parent-reported ASD diagnosis
children without ASD or EBDs            received behavioral treatment in          In addition to the NSCH, population-
(‍Table 2). Compared with children      the past 12 months. Children with         based ASD prevalence estimates
with other EBDs, children with          behavioral and/or conduct problems        for US children have been reported
ASD were more likely in the past        had a higher prevalence of behavioral     from the NHIS, a nationally
12 months to have received mental       treatment, as well as those currently     representative in-person household
health counseling, seen a specialist    taking medications for ASD-related        survey that includes ASD questions
besides a mental health professional,   symptoms. US-born children or those       similar to those in the NSCH,​‍5,​9,​
                                                                                                                   ‍ 17
                                                                                                                      ‍
used alternative health care or         diagnosed with ADD and/or ADHD            and the Autism and Developmental
treatments, ever have a special         were less likely to have received         Disabilities Monitoring Network
education or early intervention         behavioral treatment.                     (ADDM), an ongoing surveillance
plan, and currently receive special                                               system in local population-based
services for developmental needs.                                                 areas in which ASD cases are
However, children with ASD were         DISCUSSION                                identified through education
also more likely to have parents who                                              and health records review.‍35 The
reported difficulties with health       We used the recently released
                                                                                  most recent published NHIS ASD
care. They were 44% more likely         2016 NSCH to estimate a nationally
                                                                                  prevalence estimate (2.76%) is
to report problems getting mental       representative prevalence for
                                                                                  higher than that reported here but
health treatment, 46% more likely to    children with a parent-reported
                                                                                  is based solely on ever receiving a
report not receiving needed mental      ASD diagnosis of 2.50%. This is
                                                                                  diagnosis.36 The estimate of current
health care, 2.02 times more likely     the fourth ASD prevalence report
                                                                                  ASD from the 2016 NHIS is 2.47%,
to report being usually or always       from the NSCH; however, because
                                                                                  which virtually matches the NSCH
frustrated in getting services, 23%     of several notable updates to the
                                                                                  estimate reported here.‍37
less likely to have a medical home,     NSCH data collection, comparisons
and 24% less likely to receive          of the ASD prevalence estimates
needed care coordination. Children      presented here with previously            The most recent composite
with ASD also had greater needs and     published NSCH estimates must be          ADDM prevalence estimate
difficulties compared with all other    done cautiously because we cannot         (1.68%), using 2014 data, was
children (without other EBDs).          tell what proportion was explained        higher than the previous estimate
                                        by internal survey changes rather         of 1.46% using 2012 data, although
Of children with a parent-reported      than external factors. The 2016           this was still lower than the ASD
ASD diagnosis, ∼27% were taking         NSCH was conducted by using an            estimate from the 2016 NSCH.‍35,​38
                                                                                                                    ‍
medication for ASD-related              address-based sample. Families            Any conclusions from this latter
symptoms. Children with ASD from        responded by either mail or the           comparison must be tempered
households where the highest level of   Internet, whereas previous surveys        given that estimates from these
education was less than high school     were administered by telephone.           different systems reflect different
were 74% more likely to be currently    In addition, question wording was         years, populations (11 local US
taking medication for ASD symptoms      changed twice. In the 2007 survey,        populations versus the entire
compared with children from             the wording was expanded to               United States), and ages (children
households with at least a college      add specificity and align with the        aged 8 years in ADDM vs 3–17 years


6                                                                                                             KOGAN et al

                                                          6                                            Exhibit 58
             Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 334 of 427
TABLE 3 Percentage of Children Aged 3–17 Years Who Took Medication for ASD or Received Behavioral Treatment of ASD, Among Children Aged 3–17 Years
          Who Currently Have ASD and are Insured, United States, 2016
                                                                                  Medication for ASD (n = 323)                     Behavioral Treatment of ASD (n = 686)
                                                                       Weighted %          Adjusted            95% CI         Weighted %      Adjusted PRRa       95% CI
                                                                                             PRRa
 Overall                                                                   27.4               —                  —                 64.2            —                —
 Sex
    Boys                                                                   30.1               1.30           0.89–1.89             63.1           0.96           0.81–1.14
    Girls                                                                  17.4               1.00           Referent              68.4           1.00           Referent
 Race and/or ethnicity
    Hispanic                                                               15.5               0.89           0.60–1.31             67.7           1.19           0.99–1.42
    Non-Hispanic white                                                     30.1               1.00           Referent              62.5           1.00           Referent
    Non-Hispanic African American                                          41.2               1.12           0.79–1.58             67.2           1.10           0.89–1.34
    Non-Hispanic other and/or multiracial                                  21.1               0.90           0.58–1.39             59.9           0.92           0.71–1.19
 Highest level of education by parent in household
    Less than high school                                                  55.5b             1.74c           1.17–2.59c           49.5b           0.64           0.39–1.05
    High school, GED, vocational                                           23.4              0.99            0.67–1.47            75.0            1.10           0.91–1.34
    Some college and/or technical school                                   23.8              0.88            0.61–1.26            63.5            1.00           0.83–1.20
    College degree or higher                                               24.3              1.00             Referent            63.6            1.00           Referent
 Family structure
    2 parents, married                                                     24.5              1.00             Referent             64.8           1.00           Referent
    2 parents, unmarried                                                   19.9b             0.40c           0.19–0.82c            71.7           1.13           0.91–1.40
    Single mother                                                          37.7              0.88            0.63–1.22             56.1           0.80           0.63–1.02
    Other                                                                  26.9              0.76            0.49–1.19             80.1           1.21           0.98–1.49
 Household poverty
    <100% FPL                                                              27.6               1.03           0.57–1.84             68.7           1.08           0.81–1.43
    100%–199% FPL                                                          34.3               1.33           0.77–2.27             58.6           0.98           0.71–1.35
    200%–399% FPL                                                          22.5               1.09           0.73–1.63             64.9           1.00           0.82–1.24
    ≥400% FPL                                                              26.2               1.00           Referent              63.1           1.00           Referent
 Insurance statusd
    Public only                                                            32.4               1.08           0.73–1.60             67.3           0.98           0.80–1.19
    Private only                                                           22.4               1.00           Referent              64.4           1.00           Referent
    Other                                                                  24.6               1.03           0.71–1.49             50.2           0.80           0.62–1.03
 Region
    Northeast                                                              26.3              1.41            0.89–2.24             67.5           1.11           0.88–1.41
    Midwest                                                                34.4              1.95c           1.26–3.00c            61.0           1.03           0.81–1.31
    South                                                                  32.4              1.48            0.99–2.23             66.0           1.11           0.88–1.41
    West                                                                   12.4              1.00             Referent             61.9           1.00           Referent
 Nativity
    US born                                                                27.2               0.73           0.42–1.27            64.0            0.77c         0.63–0.93c
    Foreign born                                                           39.4b              1.00           Referent             76.1b           1.00           Referent
 Years since first diagnosise
    0–2                                                                    18.1              1.00             Referent             68.9           1.00           Referent
    3–6                                                                    22.5              1.12            0.76–1.65             65.1           0.98           0.81–1.18
    ≥7                                                                     42.9              1.66c           1.19–2.32c            62.8           0.92           0.77–1.12
 Type of health care provider to give diagnosis
    Primary care provider                                                  28.7               1.00           Referent              55.7           1.00           Referent
    Specialist                                                             24.4               0.82           0.61–1.11             65.7           1.15          0.89–1.49
    Psychologist (school and nonschool)                                    23.6               0.70           0.49–1.01             59.7           1.16          0.90–1.51
    Psychiatrist                                                           35.2               1.03           0.74–1.44             69.7           1.18          0.89–1.57
    Other or don’t know                                                    34.0               0.70           0.45–1.10             75.3           1.42c         1.10–1.84c
 Co-occurring conditions
    ADD and/or ADHD (ref = no ADD and/or ADHD)                             47.5              3.30c           2.14–5.07c            62.8           0.84c         0.70–0.99c
    Anxiety problems (ref = no anxiety problems)                           39.9              1.16            0.89–1.51             68.0           1.05          0.89–1.24
    Developmental delay (ref = no developmental delay)                     32.1              1.30            0.98–1.73             68.2           1.08          0.93–1.26
    Behavioral or conduct problems (ref = no behavioral or                 39.2              1.72c           1.26–2.33c            72.0           1.39c         1.16–1.66c
       conduct problems)
 Currently taking medication for ASD                                        —                 —                  —                 75.3           1.31c         1.13–1.52c
 Received behavioral treatment of ASD                                      32.0              1.64c           1.18–2.28c             —              —                —
Data source: 2016 NSCH. GED, General Educational Development; ref, referent; —, not applicable.
a Adjusted for all other demographic, sociodemographic, and birth characteristics shown.
b Estimates are considered unreliable and should be used with caution. Data have a relative SE >30% or unweighted denominator n < 30.
c Significant value.
d Other insurance includes private, public, and unspecified.
e The analyses included those with missing information on age at diagnosis (n = 95).




PEDIATRICS Volume 142, number 6, December 2018                                                                                                                               7

                                                                                        7                                                                 Exhibit 58
         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 335 of 427
in NSCH).‍35 The estimates derived      Because children with ASD are              with ADD and/or ADHD were 3.30
from previous versions of the           likely to need multiple types of           times as likely to be treated with
NSCH and ADDM are similar when          services and accompanying care             medication for their ASD symptoms,
comparing overlapping years.‍7,​39      coordination,​‍43–‍‍ 46
                                                             ‍ the challenge of    whereas they were only 84% as
In addition, the estimate from the      achieving a medical home appears           likely to receive behavioral therapy.
NSCH falls within the range of          evident among children with ASD            Other studies have revealed a higher
estimates (1.31%–2.93%) from the        in that they were less likely to meet      rate of psychotropic medication use
11 ADDM sites, and sites able to        the medical home criteria than             for children with ASD when
access both health and education        other children. Although children          there was a comorbid diagnosis of
records had higher prevalence           with ASD were more likely to have a        ADHD.‍49
estimates compared with sites           personal doctor or nurse and have a
accessing only health records.          usual source for sick care, they were      Our study has several
                                        less likely to get needed referrals        strengths, including its large,
Because there is no biological
                                        for specialty care. Consistent with        nationally representative sample,
marker, ASD is a particularly
                                        previous studies, we found that            which enabled examination by
challenging condition to track; thus,
                                        children with ASD also had high            subgroups, and the comprehensive
multiple systems with different
                                        rates of co-occurring mental health        set of questions on ASD, co-occurring
case ascertainment strategies
                                        conditions or EBD diagnoses.21,​22,​‍ 35
                                                                              ‍    conditions, and health care
and supplemental data collection
                                        We were not able to determine              experiences. However, there are
for children with ASD are useful
                                        if some of the co-occurring EBD            also limitations. The data are cross-
in developing a full picture of
                                        diagnoses were precursor diagnoses         sectional and based on parent report
ASD prevalence. Findings from
                                        made as part of the diagnostic             of diagnoses. Undiagnosed ASD could
the NHIS, NSCH, and ADDM each
                                        trajectory of a child receiving            not be assessed, so the prevalence
contribute unique information
                                        an ASD diagnosis versus being              of ASD may be underestimated,
that, when combined, helps form
                                        distinct co-occurring conditions.          especially for younger children.
a comprehensive picture of ASD
                                        Nonetheless, our findings indicate         Parents’ reports of diagnoses were
among children in the United
                                        that children with ASD face many           not clinically validated; however,
States.
                                        developmental challenges; they             studies have revealed a high
Estimates reported here indicate less   particularly need referrals and care       concordance rate (93%–98%)
variation in prevalence rates across    coordination.                              between parent reports of their child
child age, race and/or ethnicity,                                                  receiving a definite ASD diagnosis
or socioeconomic groups than                                                       and clinician’s diagnosis in verbal
observed in earlier ASD prevalence      Treatments for ASD-related                 children.‍50,​51
                                                                                                ‍ An ASD registry in
studies.‍7,​40
           ‍ Policy changes such as     symptoms have primarily been               the United Kingdom revealed the
the 2007 AAP recommendations            focused on behavior change and/            reliability of parent-reported ASD
for universal screening by 18 to        or skill building.‍19 Psychotropic         diagnoses of children was 96% when
24 months may have helped to            medications have been used                 compared with clinical reports.‍52
increase ASD diagnosis among            to relieve some emotional and              In addition, there was a high level
young children, thus reducing the       behavioral symptoms, such as               of agreement between parents and
prevalence disparity by age.‍41 These   challenging behaviors, irritability,       clinicians on ASD-related behaviors at
types of recommendations might          anxiety, and hyperactivity.‍47             12 months of age.‍53 However, family
have also had broader impacts by        However, there are no pharmacologic        characteristics may affect the degree
increasing provider and parent          options for treating the core deficits     of parent-clinician agreement.54
awareness of ASD generally, possibly    of ASD.‍48 In the current study, we        Studies have also revealed a high
contributing to increased diagnoses     found that 27% of US children              test-retest reliability on maternal
in traditionally underserved racial-    with ASD took medication for ASD-          report of their child’s mental health
ethnic groups. In addition, among       related symptoms and 64% received          conditions.‍55 Other studies found
the 87 cases of ever but not current    behavioral treatment. Children with        good agreement between parental
autism, we do not know if the           ASD who had reported diagnoses of          report and pediatricians’ records,​
children achieved optimal outcomes      behavioral and/or conduct problems         56
                                                                                   ‍ and fair-to-excellent agreement
or were initially misdiagnosed.‍42      were significantly more likely to have     between parents and day care
                                        their ASD symptoms treated with            providers on recall of early symptoms
The current study demonstrates          medication and receive behavioral          associated with ASD.‍57 Although the
that families face challenges in        treatment. Children with ASD who           specific autism diagnosis question
accessing healthcare services.          were also reported to be diagnosed         from NHIS and NSCH has not been


8                                                                                                               KOGAN et al

                                                          8                                              Exhibit 58
              Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 336 of 427
externally validated, the consistency                    From the 2016 NSCH data, we
of results from the NSCH, NHIS, and                      estimated that 1 in 40 children in the
                                                                                                                     ABBREVIATIONS
ADDM when compared from the                              United States have a parent-reported                        ADD: a ttention-deficit disorder
same approximate period suggests                         ASD diagnosis. Because ASD is a                             ADDM: A     utism and Developmental
a degree of reliability of these                         lifelong condition for most children,                                  Disabilities Monitoring
estimates.‍5 There is also the potential                 an important area of future research                                   Network
for nonresponse bias. The Census                         would be to study life course                               ADHD: a ttention-deficit/
Bureau applied a nonresponse                             development and understand what                                        hyperactivity disorder
weighting adjustment that                                factors influence health and well-                          ASD: a utism spectrum disorder
significantly mitigated any identified                   being in young adulthood and beyond                         CI: c onfidence interval
differential nonresponse.58 However,                     for these children.                                         EBD: emotional, behavioral, and
there could be additional sources                                                                                            developmental condition
of bias, such as selection bias, that                                                                                FPL: federal poverty level
are not controlled by the weighting                      ACKNOWLEDGMENT                                              NHIS: N   ational Health Interview
adjustments. In addition, the NSCH                       We thank Alicia A. Livinski,                                         Survey
applied poststratification adjustments                   MPH, MLS, at the National                                   NSCH: N    ational Survey of
to ensure that sociodemographic                          Institutes of Health Library, for her                                 Children’s Health
subgroups were appropriately                             dedication and thorough library                             PRR: prevalence rate ratio
represented in the estimates.                            research work.


The views expressed in this article are those of the authors and do not necessarily reflect the official policies of the US Department of Health and Human
Services, the Health Resources and Services Administration, or the Centers for Disease Control and Prevention, nor does mention of the department or agency
names imply endorsement by the US government.
DOI: https://​doi.​org/​10.​1542/​peds.​2017-​4161
Accepted for publication Aug 27, 2018
Address correspondence to Michael D. Kogan, PhD, Office of Epidemiology and Research, Health Resources and Services Administration, Maternal and Child
Health Bureau, 5600 Fishers Lane, Room 18N128, Rockville, MD 20857. E-mail: mkogan@hrsa.gov
PEDIATRICS (ISSN Numbers: Print, 0031-4005; Online, 1098-4275).
Copyright © 2018 by the American Academy of Pediatrics
FINANCIAL DISCLOSURE: The authors have indicated they have no financial relationships relevant to this article to disclose.
FUNDING: Dr Shattuck is supported by grant R01MH104423 from the National Institute of Mental Health. Funded by the National Institutes of Health (NIH).
POTENTIAL CONFLICT OF INTEREST: The authors have indicated they have no potential conflicts of interest to disclose.
COMPANION PAPER: A companion to this article can be found online at www.​pediatrics.​org/​cgi/​doi/​10.​1542/​peds.​2018-​2950.



REFERENCES
   1.	American Psychiatric Association.                    4.	Newschaffer CJ, Falb MD, Gurney JG.                      age at diagnosis. Arch Pediatr Adolesc
       Diagnostic and Statistical Manual of                     National autism prevalence trends                        Med. 2008;162(12):1150–1156
       Mental Disorders. 5th ed. Arlington, VA:                 from United States special education                 7.	Kogan MD, Blumberg SJ, Schieve LA,
       American Psychiatric Association; 2013                   data. Pediatrics. 2005;115(3). Available                 et al. Prevalence of parent-reported
                                                                at: www.​pediatrics.​org/​cgi/​content/​                 diagnosis of autism spectrum disorder
   2.	Ritvo ER, Freeman BJ, Pingree C,                         full/​115/​3/​e277
       et al. The UCLA-University of Utah                                                                                among children in the US, 2007.
       epidemiologic survey of autism:                      5.	Centers for Disease Control                              Pediatrics. 2009;124(5):1395–1403
       prevalence. Am J Psychiatry.                             and Prevention (CDC). Mental                         8.	Blumberg SJ, Bramlett MD, Kogan MD,
       1989;146(2):194–199                                      health in the United States:                             Schieve LA, Jones JR, Lu MC. Changes
                                                                parental report of diagnosed                             in prevalence of parent-reported
   3.	Van Naarden Braun K, Christensen                         autism in children aged 4-17 years–                      autism spectrum disorder in school-
       D, Doernberg N, et al. Trends in the                     United States, 2003-2004. MMWR                           aged U.S. children: 2007 to 2011-2012.
       prevalence of autism spectrum                            Morb Mortal Wkly Rep.                                    Natl Health Stat Report. 2013;(65):1–11
       disorder, cerebral palsy, hearing                        2006;55(17):481–486
       loss, intellectual disability, and                                                                            9.	Zablotsky B, Black LI, Maenner MJ,
       vision impairment, metropolitan                      6.	Parner ET, Schendel DE, Thorsen P.                       Schieve LA, Blumberg SJ. Estimated
       Atlanta, 1991-2010. PLoS One.                            Autism prevalence trends over time in                    prevalence of autism and other
       2015;10(4):e0124120                                      Denmark: changes in prevalence and                       developmental disabilities following



PEDIATRICS Volume 142, number 6, December 2018                                                                                                                  9

                                                                                 9                                                           Exhibit 58
           Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 337 of 427
     questionnaire changes in the 2014                   Disorders and Disabilities Among Low-         29.	Eldevik S, Hastings RP, Hughes JC, Jahr
     National Health Interview Survey. Natl              Income Children. Washington, DC: The               E, Eikeseth S, Cross S. Meta-analysis of
     Health Stat Report. 2015;(87):1–20                  National Academies Press; 2015                     early intensive behavioral intervention
 10.	May T, Sciberras E, Brignell A,                21.	Schieve LA, Gonzalez V, Boulet SL, et al.         for children with autism. J Clin Child
      Williams K. Autism spectrum disorder:               Concurrent medical conditions and                 Adolesc Psychol. 2009;38(3):439–450
      updated prevalence and comparison                   health care use and needs among              30.	Masi A, DeMayo MM, Glozier N,
      of two birth cohorts in a nationally                children with learning and behavioral             Guastella AJ. An overview of autism
      representative Australian sample. BMJ               developmental disabilities, National              spectrum disorder, heterogeneity
      Open. 2017;7(5):e015549                             Health Interview Survey, 2006-2010.               and treatment options. Neurosci Bull.
 11.	Kim YS, Leventhal BL, Koh YJ, et al.                Res Dev Disabil. 2012;33(2):467–476               2017;33(2):183–193
      Prevalence of autism spectrum                  22.	Levy SE, Giarelli E, Lee LC, et al. Autism   31.	Lavelle TA, Weinstein MC, Newhouse
      disorders in a total population sample.             spectrum disorder and co-occurring                JP, Munir K, Kuhlthau KA, Prosser LA.
      Am J Psychiatry. 2011;168(9):904–912                developmental, psychiatric, and                   Economic burden of childhood autism
 12.	Jensen CM, Steinhausen HC,                          medical conditions among children                 spectrum disorders. Pediatrics.
      Lauritsen MB. Time trends over 16                   in multiple populations of the                    2014;133(3). Available at: www.​
      years in incidence-rates of autism                  United States. J Dev Behav Pediatr.               pediatrics.​org/​cgi/​content/​full/​133/​3/​
      spectrum disorders across the                       2010;31(4):267–275                                e520
      lifespan based on nationwide Danish            23.	Benevides TW, Carretta HJ, Lane              32.	Health Resources and Services
      register data. J Autism Dev Disord.                 SJ. Unmet need for therapy among                  Administration. Frequently asked
      2014;44(8):1808–1818                                children with autism spectrum                     questions: 2016 National Survey of
 13.	Coo H, Ouellette-Kuntz H, Lloyd JE,                 disorder: results from the 2005-                  Children’s Health. Available at: https://​
      Kasmara L, Holden JJ, Lewis ME. Trends              2006 and 2009-2010 National Survey                mchb.​hrsa.​gov/​data/​national-​surveys/​
      in autism prevalence: diagnostic                    of Children with special health                   data-​user. Accessed October 19, 2017
      substitution revisited. J Autism Dev                care needs. Matern Child Health J.
                                                          2016;20(4):878–888                           33.	American Academy of Pediatrics
      Disord. 2008;38(6):1036–1046                                                                          Medical Home Initiatives for Children
 14.	Gal G, Abiri L, Reichenberg A, Gabis           24.	Deavenport-Saman A, Lu Y, Smith K, Yin            With Special Needs Project Advisory
      L, Gross R. Time trends in reported                 L. Do children with autism overutilize            Committee. Policy statement:
      autism spectrum disorders in Israel,                the emergency department? Examining               organizational principles to guide and
      1986-2005. J Autism Dev Disord.                     visit urgency and subsequent hospital             define the child health care system
      2012;42(3):428–431                                  admissions. Matern Child Health J.                and/or improve the health of all
                                                          2016;20(2):306–314                                children. Pediatrics. 2004;113(suppl
 15.	Lundström S, Reichenberg A,
      Anckarsäter H, Lichtenstein P, Gillberg        25.	Wu CM, Kung PT, Li CI, Tsai WC. The               5):1545–1547
      C. Autism phenotype versus registered               difference in medical utilization and        34.	Blumberg SJ, Zablotsky B, Avila RM,
      diagnosis in Swedish children:                      associated factors between children               Colpe LJ, Pringle BA, Kogan MD.
      prevalence trends over 10 years in                  and adolescents with and without                  Diagnosis lost: differences between
      general population samples. BMJ.                    autism spectrum disorders. Res Dev                children who had and who currently
      2015;350:h1961                                      Disabil. 2015;36C:78–86                           have an autism spectrum disorder
 16.	Maenner MJ, Durkin MS. Trends in               26.	Montes G, Halterman JS. Child care                diagnosis. Autism. 2016;20(7):783–795
      the prevalence of autism on the basis               problems and employment among                35.	Baio J, Wiggins L, Christensen DL,
      of special education data. Pediatrics.              families with preschool-aged children             et al. Prevalence of autism spectrum
      2010;126(5). Available at: www.​pediatrics.​        with autism in the United States.                 disorder among children aged 8 years
      org/​cgi/​content/​full/​126/​5/​e1018              Pediatrics. 2008;122(1). Available at:            - autism and developmental disabilities
                                                          www.​pediatrics.​org/​cgi/​content/​full/​        monitoring network, 11 sites, United
 17.	Boyle CA, Boulet S, Schieve LA,                     122/​1/​e202
      et al. Trends in the prevalence of                                                                    States, 2014. MMWR Surveill Summ.
      developmental disabilities in US               27.	Kogan MD, Strickland BB, Blumberg                 2018;67(6):1–23
      children, 1997-2008. Pediatrics.                    SJ, Singh GK, Perrin JM, van Dyck
                                                                                                       36.	Zablotsky B, Black LI, Blumberg SJ.
      2011;127(6):1034–1042                               PC. A national profile of the health
                                                                                                            Estimated prevalence of children with
                                                          care experiences and family impact
 18.	Lyall K, Croen L, Daniels J, et al. The                                                               diagnosed developmental disabilities
                                                          of autism spectrum disorder among
      changing epidemiology of autism                                                                       in the United States, 2014-2016. NCHS
                                                          children in the United States, 2005-
      spectrum disorders. Annu Rev Public                                                                   Data Brief. 2017;(291):1–8
                                                          2006. Pediatrics. 2008;122(6). Available
      Health. 2017;38:81–102                              at: www.​pediatrics.​org/​cgi/​content/​     37.	Xu G, Strathearn L, Liu B, Bao W.
 19.	Lai MC, Lombardo MV, Baron-                         full/​122/​6/​e1149:                              Prevalence of autism spectrum disorder
      Cohen S. Autism. Lancet.                                                                              among US children and adolescents,
                                                     28.	Becerra TA, Massolo ML, Yau VM, et al.
      2014;383(9920):896–910                                                                                2014-2016. JAMA. 2018;319(1):81–82
                                                          A survey of parents with children on
 20.	National Academies of Sciences,                     the autism spectrum: experience with         38.	Christensen DL, Baio J, Van Naarden
      Engineering, and Medicine. Mental                   services and treatments. Perm J. 2017;21          Braun K, et al; Centers for Disease



10                                                                                                                                            KOGAN et al

                                                                         10                                                         Exhibit 58
           Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 338 of 427
     Control and Prevention (CDC).                     disorders in Medicaid managed care.        52.	Warnell F, George B, McConachie H,
     Prevalence and characteristics of                 J Autism Dev Disord. 2005;35(1):3–13            Johnson M, Hardy R, Parr JR. Designing
     autism spectrum disorder among                45.	Krauss MW, Gulley S, Sciegaj M,                and recruiting to UK autism spectrum
     children aged 8 years–autism and                   Wells N. Access to specialty medical           disorder research databases: do
     developmental disabilities monitoring              care for children with mental                  they include representative children
     network, 11 sites, United States, 2012.            retardation, autism, and other special         with valid ASD diagnoses? BMJ Open.
     MMWR Surveill Summ. 2016;65(3):1–23                health care needs. Ment Retard.                2015;5(9):e008625
 39.	Autism and Developmental Disabilities             2003;41(5):329–339                        53.	Macari SL, Wu GC, Powell KK, Fontenelle
      Monitoring Network Surveillance Year                                                             S IV, Macris DM, Chawarska K. Do
                                                   46.	Thomas KC, Ellis AR, McLaurin C,
      2008 Principal Investigators; Centers                                                            parents and clinicians agree on
                                                        Daniels J, Morrissey JP. Access to care
      for Disease Control and Prevention.                                                              ratings of autism-related behaviors at
                                                        for autism-related services. J Autism
      Prevalence of autism spectrum                                                                    12 months of age? A study of infants at
                                                        Dev Disord. 2007;37(10):1902–1912
      disorders–autism and developmental                                                               high and low risk for ASD. J Autism Dev
      disabilities monitoring network, 14          47.	Accordino RE, Kidd C, Politte                  Disord. 2018;48(4):1069–1080
      sites, United States, 2008. MMWR                  LC, Henry CA, McDougle CJ.
                                                                                                  54.	Neuhaus E, Beauchaine TP, Bernier
      Surveill Summ. 2012;61(3):1–19                    Psychopharmacological interventions
                                                                                                       RA, Webb SJ. Child and family
                                                        in autism spectrum disorder.
 40.	Durkin MS, Maenner MJ, Meaney FJ,                                                                characteristics moderate agreement
                                                        Expert Opin Pharmacother.
      et al. Socioeconomic inequality in                                                               between caregiver and clinician report
                                                        2016;17(7):937–952
      the prevalence of autism spectrum                                                                of autism symptoms. Autism Res.
      disorder: evidence from a U.S.               48.	Kaplan G, McCracken JT.                        2018;11(3):476–487
      cross-sectional study. PLoS One.                  Psychopharmacology of autism              55.	Kentgen LM, Klein RG, Mannuzza S,
      2010;5(7):e11551                                  spectrum disorders. Pediatr Clin North         Davies M. Test-retest reliability
 41.	Johnson CP, Myers SM; American                    Am. 2012;59(1):175–187, xii                    of maternal reports of lifetime
      Academy of Pediatrics Council on             49.	Coury DL, Anagnostou E, Manning-               mental disorders in their
      Children With Disabilities. Identification        Courtney P, et al. Use of psychotropic         children. J Abnorm Child Psychol.
      and evaluation of children with autism            medication in children and                     1997;25(5):389–398
      spectrum disorders. Pediatrics.                   adolescents with autism spectrum          56.	Pless CE, Pless IB. How well they
      2007;120(5):1183–1215                             disorders. Pediatrics. 2012;130(suppl          remember. The accuracy of parent
 42.	Fein D, Barton M, Eigsti IM, et al.               2):S69–S76                                     reports. Arch Pediatr Adolesc Med.
      Optimal outcome in individuals with          50.	Lee H, Marvin AR, Watson T, et al.             1995;149(5):553–558
      a history of autism. J Child Psychol              Accuracy of phenotyping of                57.	Larsen K, Aasland A, Diseth TH. Brief
      Psychiatry. 2013;54(2):195–205                    autistic children based on Internet            report: agreement between parents
 43.	Zablotsky B, Pringle BA, Colpe LJ, Kogan          implemented parent report. Am J                and day-care professionals on early
      MD, Rice C, Blumberg SJ. Service                  Med Genet B Neuropsychiatr Genet.              symptoms associated with autism
      and treatment use among children                  2010;153B(6):1119–1126                         spectrum disorders. J Autism Dev
      diagnosed with autism spectrum               51.	Daniels AM, Rosenberg RE, Anderson C,          Disord. 2018;48(4):1063–1068
      disorders. J Dev Behav Pediatr.                   Law JK, Marvin AR, Law PA. Verification   58.	U.S. Census Bureau. 2016 National
      2015;36(2):98–105                                 of parent-report of child autism               Survey of Children’s Health:
 44.	Ruble LA, Heflinger CA, Renfrew JW,               spectrum disorder diagnosis to a web-          Nonresponse Bias Analysis.
      Saunders RC. Access and service use               based autism registry. J Autism Dev            Washington, DC: U.S. Census Bureau;
      by children with autism spectrum                  Disord. 2012;42(2):257–265                     2017




PEDIATRICS Volume 142, number 6, December 2018                                                                                                 11

                                                                     11                                                    Exhibit 58
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 339 of 427




     EXHIBIT 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR        7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 340 of 427




    Morbidity and Mortality Weekly Report (MMWR)


  Prevalence of Autism Spectrum Disorder Among
  Children Aged 8 Years — Autism and Developmental
  Disabilities Monitoring Network, 11 Sites, United
  States, 2016
  Surveillance Summaries / March 27, 2020 / 69(4);1–12

  Please note:
         note:. This report has been corrected. An erratum has been published..

  Matthew J. Maenner, PhD1; Kelly A. Shaw, PhD1; Jon Baio; EdS1; Anita Washington, MPH1; Mary Patrick, MPH1; Monica
  DiRienzo, MA1; Deborah L. Christensen, PhD1; Lisa D. Wiggins, PhD1; Sydney Pettygrove, PhD2; Jennifer G. Andrews, PhD2;
  Maya Lopez, MD3; Allison Hudson3; Thaer Baroud, MHSA, MA3; Yvette Schwenk3; Tiﬀany White, PhD4; Cordelia Robinson
  Rosenberg, PhD5; Li-Ching Lee, PhD6; Rebecca A Harrington, PhD6; Margaret Huston6; Amy Hewitt, PhD-7; Amy Esler, PhD7;
  Jennifer Hall-Lande, PhD7; Jenny N. Poynter, PhD7; Libby Hallas-Muchow, MS7; John N. Constantino, MD8; Robert T.
  Fitzgerald, PhD8; Walter Zahorodny, PhD9; Josephine Shenouda, MS9; Julie L. Daniels, PhD10; Zachary Warren, PhD11; Alison
  Vehorn, MS11; Angelica Salinas, MS12, Maureen S. Durkin, DrPH, PhD12; Patricia M. Dietz, DrPH1 (View author a!liations)

  View suggested citation


    Abstract                                                                                                             Article Metrics
    Problem/Condition: Autism spectrum disorder (ASD).
                                                                                                                         Altmetric:
                                                                                                                                          News (17)
    Period Covered: 2016.                                                                                                                 Blogs (2)
                                                                                                                                          Policy
                                                                                                                                          documents
    Description of System: The Autism and Developmental Disabilities Monitoring                                                           (1)
    (ADDM) Network is an active surveillance program that provides estimates of the                                                       Twitter (126)
    prevalence of ASD among children aged 8 years whose parents or guardians live in 11                                                   Facebook
                                                                                                                                          (7)
    ADDM Network sites in the United States (Arizona, Arkansas, Colorado, Georgia,
    Maryland, Minnesota, Missouri, New Jersey, North Carolina, Tennessee, and Wisconsin).
                                                                                                                         Citations: 0
    Surveillance is conducted in two phases. The ﬁrst phase involves review and
    abstraction of comprehensive evaluations that were completed by medical and
                                                                                                                         Views: 36,445
    educational service providers in the community. In the second phase, experienced
                                                                                                                         Views equals page views
    clinicians who systematically review all abstracted information determine ASD case                                   plus PDF downloads
    status. The case deﬁnition is based on ASD criteria described in the Diagnostic and                                             Metric Details
    Statistical Manual of Mental Disorders, Fifth Edition.

https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                               Page 1 of 21


                                                                            1                                                   Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR   7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 341 of 427
    Results: For 2016, across all 11 sites, ASD prevalence was 18.5 per 1,000 (one in 54)
    children aged 8 years, and ASD was 4.3 times as prevalent among boys as among girls.                                 Figures
    ASD prevalence varied by site, ranging from 13.1 (Colorado) to 31.4 (New Jersey).
    Prevalence estimates were approximately identical for non-Hispanic white (white), non-
                                                                                                                         Figure 1
    Hispanic black (black), and Asian/Paciﬁc Islander children (18.5, 18.3, and 17.9,
    respectively) but lower for Hispanic children (15.4). Among children with ASD for whom
                                                                                                                         Figure 2
    data on intellectual or cognitive functioning were available, 33% were classiﬁed as
    having intellectual disability (intelligence quotient [IQ] ≤70); this percentage was higher
                                                                                                                         Figure 3
    among girls than boys (39% versus 32%) and among black and Hispanic than white
    children (47%, 36%, and 27%, respectively). Black children with ASD were less likely to
    have a ﬁrst evaluation by age 36 months than were white children with ASD (40%                                       Tables
    versus 45%). The overall median age at earliest known ASD diagnosis (51 months) was
    similar by sex and racial and ethnic groups; however, black children with IQ ≤70 had a                               Table 1
    later median age at ASD diagnosis than white children with IQ ≤70 (48 months versus
    42 months).                                                                                                          Table 2

    Interpretation: The prevalence of ASD varied considerably across sites and was                                       Table 3
    higher than previous estimates since 2014. Although no overall diﬀerence in ASD
    prevalence between black and white children aged 8 years was observed, the                                           Table 4
    disparities for black children persisted in early evaluation and diagnosis of ASD.
    Hispanic children also continue to be identiﬁed as having ASD less frequently than                                   Table 5
    white or black children.

    Public Health Action: These ﬁndings highlight the variability in the evaluation and                                  References
    detection of ASD across communities and between sociodemographic groups.
    Continued eﬀorts are needed for early and equitable identiﬁcation of ASD and timely
    enrollment in services.                                                                                              Related
                                                                                                               Top       Materials
  Introduction
                                                                                                                              MMWR Article
  Autism spectrum disorder (ASD) is a developmental disability characterized by persistent                                    PDF ! [395 KB]
  impairments in social interaction and the presence of restricted, repetitive patterns of
  behaviors, interests, or activities (1). CDC has been tracking the prevalence of ASD since                                  Learn the Signs.
  1996, beginning with children in metropolitan Atlanta, Georgia (2). Subsequently, CDC                                       Act Early.
  established the Autism and Developmental Disabilities Monitoring (ADDM) Network, which
  has reported ASD prevalence in multiple communities in even-numbered years since 2000.

  The previous ADDM Network ASD prevalence estimate was 16.8 per 1,000 (one in 59)
  children aged 8 years in 2014 (3). This is approximately 2.5 times higher than the ﬁrst
  ADDM Network ASD prevalence estimates of 6.7 (one in 150) from 2000 and 2002 (4–7). Findings from each surveillance
  year between 2000 and 2014 have included variability and disparities in the prevalence of ASD (3–5,8–11). In contrast to
  other developmental disabilities (12–15), the ADDM Network reported higher ASD prevalence among more
  socioeconomically advantaged groups and among children classiﬁed as non-Hispanic white (white) than among other
  groups (16,17). Overall, the magnitude of prevalence diﬀerences by race and ethnicity has declined in recent years (3,17).
  Reduction of these disparities might indicate progress toward enhanced detection of ASD among all children.




https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                         Page 2 of 21


                                                                            2                                                   Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR   7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 342 of 427
  Timely evaluation and identiﬁcation of ASD among young children continue to be important public health goals (18,19)
  because evidence links early treatment and services for ASD with improved outcomes (20–23). Although greater numbers
  of children are identiﬁed as having ASD over time, previous ADDM Network ﬁndings suggest little overall change in the
  median age at ASD diagnosis (range: 50–56 months), and fewer than half of children with ASD had a record of a
  developmental evaluation by age 36 months (3–5,8–11). However, considerable variability has been reported between
  communities in both ASD prevalence and the ages at which ASD is diagnosed.

  This report provides the latest available data on ASD prevalence among children aged 8 years living in ADDM Network
  sites in 2016, including variations in prevalence by site and demographic characteristics, median ages when children are
  evaluated and ASD is diagnosed, and co-occurrence of intellectual disability. Pediatric health care providers, educators,
  researchers, service providers, and policymakers can use these data to anticipate service needs in their communities and
  help develop policies that ensure early and comprehensive identiﬁcation of ASD.
                                                                                                                          Top

  Methods
  Surveillance Sites and Procedures
  The ADDM Network was composed of 11 sites for surveillance year 2016 (Arizona, Arkansas, Colorado, Georgia,
  Maryland, Minnesota, Missouri, New Jersey, North Carolina, Tennessee, and Wisconsin). Children included in ADDM
  surveillance year 2016 were born in 2008 and had a parent or guardian who lived in one of 11 surveillance sites in 2016.
  Each site selected a portion of its state (except Arkansas, which included the entire state) to monitor ASD among children
  aged 8 years in 2016. All sites functioned as public health authorities under the Health Insurance Portability and
  Accountability Act of 1996 Privacy Rule and met applicable local institutional review board, privacy, and conﬁdentiality
  requirements under 45 CFR 46 (24). The racial and ethnic composition of populations in ADDM Network sites is provided
  (Supplementary Table 1, https://stacks.cdc.gov/view/cdc/85386).


  Case Ascertainment and Surveillance Case Definition
  The ADDM Network uses a multiple-source, records-based surveillance methodology developed by CDC’s Metropolitan
  Atlanta Developmental Disabilities Surveillance Program (2,24). The ADDM Network ASD surveillance methodology is a
  two-phase process that has been described previously (3). In brief, in the ﬁrst phase, ADDM Network staﬀ review records
  from medical, education, and service providers (e.g., autism specialty clinics or intervention providers) in the community
  after requesting records that include various billing codes from the International Classiﬁcation of Disease, Ninth Revision
  (ICD-9) or International Classiﬁcation of Diseases, Tenth Revision (ICD-10) or special education exceptionalities
  (Supplementary Table 2, https://stacks.cdc.gov/view/cdc/85386). If any record contains an indication of ASD, the child’s
  evaluations and other information (e.g., intelligence quotient [IQ] tests) are abstracted and compiled from all available
  sources in the community. Although all ADDM Network sites use records from medical and service providers, not all sites
  have complete access to education records.

  In the second phase, an ADDM Network clinician reviews the deidentiﬁed, compiled record for each child to determine
  ASD case status. The ADDM Network ASD case deﬁnition is based on the Diagnostic and Statistical Manual of Mental
  Disorders, Fifth Edition (DSM-5), and the process for scoring the features of the surveillance case deﬁnition have been
  described previously (3,25,26). ADDM Network clinicians might assign ASD case status if documented evidence satisﬁes
  the behavioral criteria for the ASD case deﬁnition, or if the child has an established ASD diagnosis. ADDM Network
  clinicians might decide a child who otherwise meets ASD surveillance criteria should not be included as a case because of
  insuﬃcient or conﬂicting information or if other conditions better account for the child’s symptoms. Another clinician
  performs a secondary review if the ﬁrst reviewer indicates uncertainty. To monitor interrater reliability, 10% of records

https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                         Page 3 of 21


                                                                            3                                                   Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR   7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 343 of 427
  were randomly selected for an independent review (ASD case status kappa = 0.89) (Supplementary Table 3,
  https://stacks.cdc.gov/view/cdc/85386). At most ADDM Network sites, clinicians also applied the previous ASD case
  deﬁnition based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision (DSM-IV-TR)
  for at least a portion of the children with abstracted information.


  Additional Data Sources and Variable Definitions
  Population denominators were obtained from the National Center for Health Statistics vintage 2018 bridged-race
  postcensal population estimates for 2016 (27). For study areas comprising subcounty school districts, a standardization
  process using public school enrollment counts was used to adjust the population estimates (Supplementary Methods,
  https://stacks.cdc.gov/view/cdc/85386). Each site linked each child to birth certiﬁcate information from their state. When
  successful, this linkage indicates which children were born in the state that they lived in at age 8 years and provides
  additional demographic information. Information about race and ethnicity came from information abstracted from the
  medical or education records, which was augmented by data from birth certiﬁcates and data from administrative or
  billing information. Children with race coded as “other” or “multiracial” were excluded from race-speciﬁc estimates, as
  were American Indian/Alaskan Native children because of small numbers.


  Age at ﬁrst developmental evaluation on record was based on each child’s abstracted evaluation information and
  restricted to children born in the state (or ADDM Network surveillance area in Minnesota) where the ADDM Network site
  is located. Age at ﬁrst ASD diagnosis was based on the age of a child when an examiner recorded an ASD diagnostic
  statement or noted the child’s age when another provider previously diagnosed ASD. Intellectual disability status was
  based on IQ scores ≤70 on a child’s most recent test available through 2016. A child without an IQ score also could be
  classiﬁed as having intellectual disability on the basis of an examiner’s statement of intellectual disability in a
  developmental evaluation. Children were considered to have community-identiﬁed ASD if their records contained any of
  the following: 1) a diagnostic statement from a qualiﬁed professional of autistic disorder, pervasive developmental
  disorder not otherwise speciﬁed (PDD-NOS), Asperger disorder, or ASD; 2) any ASD ICD billing code at any time from birth
  through 2016; or 3) receipt of (or met eligibility for) special education services under the autism classiﬁcation in public
  school.


  Analytic Methods
  Prevalence was calculated as the number of children with ASD per 1,000 children aged 8 years in the deﬁned population
  or subgroup. Overall prevalence estimates included all children identiﬁed with ASD. Results for the combined (overall)
  total include data from all sites unless otherwise noted. Ninety-ﬁve percent conﬁdence intervals (CIs) for prevalence,
  proportions, and prevalence ratios were calculated using the Wilson score method. Pearson chi-square tests were
  performed for comparison of proportions, and the Mantel-Haenszel (Woolf) test of homogeneity was used to compare
  prevalence ratios across sites. Permutation tests were conducted to test diﬀerences in medians. Statistical tests with p
  values <0.05 were considered statistically signiﬁcant, as were 95% CIs that excluded 1.0 for prevalence ratios. Cumulative
  incidence of ASD diagnoses was calculated as the total children with ASD diagnosed during or before a given month of
  age, divided by the total population of children aged 8 years in the surveillance area. R software (version 3.5.3; R
  Foundation) and additional packages were used to conduct analyses. Additional information about the statistical software
  is available (Supplementary Table 4, https://stacks.cdc.gov/view/cdc/85386).
                                                                                                                          Top

  Results
  ASD Prevalence

https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                         Page 4 of 21


                                                                            4                                                   Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR   7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 344 of 427
  The combined ASD prevalence, with data from all 11 sites, was 18.5 per 1,000 (one in 54) children aged 8 years. ASD
  prevalence ranged from 13.1 per 1,000 children aged 8 years (one in 76) in Colorado to 31.4 per 1,000 children aged 8
  years (one in 32) in New Jersey (Table 1). The estimate for New Jersey was higher than for every other ADDM Network site.
  Two sites with limited or no access to education records had the lowest ASD prevalence estimates (Colorado [13.1] and
  Missouri [13.6]). ASD prevalence among boys was higher than among girls (29.7 versus 6.9). The combined male-to-
  female prevalence ratio was 4.3:1; site-speciﬁc ratios ranged from 3.4:1 to 4.7:1, with little evidence of heterogeneity by
  site.

  Comparisons between surveillance years 2014 and 2016 are available (Supplementary Table 5,
  https://stacks.cdc.gov/view/cdc/85386). Among ﬁve sites that used the DSM-5–based case deﬁnition within the same
  geographic areas in 2014 and 2016, Maryland and Tennessee reported similar ASD prevalence in both years, whereas
  Arkansas, New Jersey, and Wisconsin reported increases. In the subset of children whose records also were reviewed
  using ADDM Network DSM-IV-TR ASD criteria, the DSM-IV-TR criteria classiﬁed 2% more ASD cases than DSM-5 criteria
  (Supplementary Table 6, https://stacks.cdc.gov/view/cdc/85386).

  Overall ASD prevalence per 1,000 children aged 8 years was similar among white and non-Hispanic black (black) children
  (18.5 and 18.3, respectively) (Table 2). The white-to-black ASD prevalence ratio for the combined ADDM Network was 1.0;
  however, the prevalence ratio for white to black children was >1.0 in two ADDM Network sites (Arkansas and New Jersey).
  ASD prevalence among Asian/Paciﬁc Islander children was 17.9 and similar to that among white and black children. ASD
  prevalence among Hispanic children was 15.4, which was lower than the prevalence among white and black children
  (white-to-Hispanic prevalence ratio and black-to-Hispanic prevalence ratio: 1.2). Numerator and denominator counts by
  race and ethnicity are available (Supplementary Table 7, https://stacks.cdc.gov/view/cdc/85386).


  Co-Occurring Intellectual Disability
  Ten of the 11 ADDM Network sites collected information on intellectual functioning for at least 60% of children meeting
  the ASD case deﬁnition (range: 65% [Maryland and Wisconsin] to 96% [Arkansas]). Similar proportions of cases among
  boys and girls had information on intellectual ability (80% versus 78%), as did white and black children (81% versus 79%).
  Across states, greater absolute variability was reported in the prevalence of ASD without intellectual disability than ASD
  with intellectual disability at the 10 sites (Figure 1).

  Among children meeting ASD case status who had IQ information, 33% were classiﬁed as having intellectual disability (IQ
  ≤70) at their most recent test or examination, 24% had an IQ in the borderline range (IQ 71–85), and 42% had an IQ in the
  average or higher range (IQ >85) (Table 3). The percentage of children with co-occurring intellectual disability varied by
  site (range: 25% [New Jersey] to 42% [Georgia]). Overall, a higher percentage of girls than boys was classiﬁed as having
  intellectual disability (40% versus 32%), and black and Hispanic children were more likely than white children to be
  classiﬁed as having intellectual disability (47%, 36%, and 27%, respectively) (Supplementary Figures,
  https://stacks.cdc.gov/view/cdc/85386).


  Age at First Evaluation and ASD Diagnosis
  Among 3,981 children aged 8 years with ASD who were born in the state of residence, 44% were evaluated by age 36
  months, with wide variation across ADDM Network sites (range: 33% [Arkansas] to 62% [North Carolina]) (Table 4). The
  median age at ﬁrst evaluation ranged from 29 months (North Carolina) to 46 months (Arkansas). A higher percentage of
  girls was evaluated by age 36 months than boys (48% versus 43%) (Table 4). The majority of children with ASD and IQ ≤70




https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                         Page 5 of 21


                                                                            5                                                   Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR   7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 345 of 427
  (58%) were evaluated by age 36 months, compared with 38% of children with IQ >70. The percentage of children with ASD
  evaluated by age 36 months varied by race and ethnicity: 45% among white children, 43% among Hispanic children, and
  40% among black children.

  Of the 5,108 children with ASD, 3,764 (74%) had an evaluation containing a statement of a clinical ASD diagnosis. Among
  those 3,764 children, the median age at ASD diagnosis was 51 months (range: 38 months [North Carolina] to 57 months
  [Arizona]) (Table 5). Children with ASD and IQ ≤70 had a median age at diagnosis of 44 months, whereas children with IQ
  >70 had a median age at diagnosis of 57 months. Among children with ASD and IQ ≤70, black children had an older
  median age at diagnosis than white children (48 versus 42 months). The cumulative incidence of ASD diagnoses indicates
  that community providers in New Jersey diagnosed more ASD cases by age 3 years than any other ADDM Network site,
  although the median age at diagnosis in New Jersey was the same as that of the overall ADDM Network (51 months)
  (Figure 2). The overall cumulative incidence of ASD diagnoses was 13.2 per 1,000 children by the time they turned age 8
  years.


  Comparison with Prevalence of Community-Identified ASD
  In addition to ASD diagnoses written in developmental evaluations, many children received an ASD classiﬁcation in school
  (Supplementary Table 8, https://stacks.cdc.gov/view/cdc/85386), and certain children’s medical records contained ICD
  billing codes indicating ASD. The prevalence of all children with an ASD diagnosis, education classiﬁcation, or ICD code
  was 17.2 per 1,000 children aged 8 years, approximately 7% lower than the ADDM Network estimate of 18.5 per 1,000
  children aged 8 years (Figure 3). Although community-identiﬁed ASD prevalence was similar to ASD prevalence on the
  basis of the ADDM Network case deﬁnition, ADDM sites with higher prevalence also ascertained more children without an
  ASD diagnosis.
                                                                                                                           Top

  Discussion
  The latest ASD prevalence estimate, as measured by the ADDM Network, is 18.5 per 1,000 children aged 8 years in 2016.
  This is approximately 10% higher than the 16.8 prevalence estimate the ADDM Network reported in 2014 (3) and
  approximately 175% higher than (2.8 times) the ﬁrst estimates reported by the ADDM Network in 2000 and 2002 (4,5).
  These changes could reﬂect diﬀerences in community practices for identifying ASD, changes in the data available to the
  surveillance system, or other unknown factors.

  As with previous reports, observed ASD prevalence varies among ADDM Network sites. Community-level diﬀerences
  related to ASD diagnosis or classiﬁcation for services correlate with ASD prevalence estimates; ASD prevalence and rank
  order of estimates across sites were similar to the prevalence of community-identiﬁed ASD. Previous analyses from the
  ADDM Network have shown a positive association between neighborhood socioeconomic status (SES) and ASD
  prevalence, which suggests ASD might be more readily identiﬁed in high-SES communities or among populations with
  good access to services (16). In this sense, the ADDM Network prevalence estimates could be used to support eﬀorts to
  improve ASD diagnosis for lower-SES groups in the community.


  Timely Evaluations and Age at First ASD Diagnosis
  For the ﬁrst time since ADDM began, no statistically signiﬁcant diﬀerence was found in the overall ASD prevalence among
  black and white children. This diminishing disparity in ASD prevalence might signify progress toward earlier and more
  equitable identiﬁcation of ASD. Although black children with ASD were more likely than white children to have an
  intellectual disability and children with intellectual disability were more likely to be evaluated early, black children were
  still less likely than white children to be evaluated by age 36 months. In addition, among children with intellectual

https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                         Page 6 of 21


                                                                            6                                                   Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR   7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 346 of 427
  disability, the median age at ASD diagnosis was 6 months later for black than for white children. Further study is needed
  to identify community-level barriers to timely evaluation and diagnosis of ASD so that treatments can be delivered as
  early as possible. Examining diﬀerences between communities with earlier and later ASD identiﬁcation might reveal
  successful practices or policies that could be implemented in other communities. CDC’s “Learn the Signs. Act Early.”
  initiative works with Act Early Ambassadors who support state and territorial or national eﬀorts to improve early
  identiﬁcation of developmental disabilities and promote the integration of developmental monitoring in systems that
  serve children and their families (https://www.cdc.gov/ncbddd/actearly).


  Although early diagnosis of ASD is a major public health goal and one of the Healthy People 2020 objectives
  (https://www.healthypeople.gov/2020/default " ), the median age at ﬁrst ASD diagnosis has changed little over the
  course of ADDM Network reporting. However, this metric might not fully capture community progress toward early
  identiﬁcation and could mask improvement. For instance, the median age at ASD diagnosis will increase if the community
  begins diagnosing more ASD among children at older ages who in previous years would not have received an ASD
  diagnosis by age 8 years. An absolute metric, such as cumulative incidence, might reveal advances in early identiﬁcation
  over previous cohorts, as shown in the Early ADDM Network report (28).


  Comparison with Other Autism Data Systems
  The National Survey of Children’s Health (NSCH) and the National Health Interview Survey (NHIS) are two U.S. nationally
  representative surveys that measure ASD prevalence by asking parents and caregivers if a doctor or health professional
  told them that their child has ASD. The 2016 NSCH and the 2015–2017 NHIS both estimated ASD prevalence at 25 per
  1,000 children aged 3–17 years (13,29). Important diﬀerences exist between the national surveys and the ADDM Network
  that warrant consideration when comparing prevalence estimates. The surveys rely on parent-reported ASD diagnoses
  among children aged 3–17 years in a nationally representative sample, whereas the ADDM Network uses documented
  information from qualiﬁed professionals and monitors ASD among children aged 8 years in participating communities.
  These data sources might be used in complementary ways; for instance, most ADDM Network sites indicate lower ASD
  prevalence than the survey estimates, which might indicate a need for improved ASD identiﬁcation in those communities.
  To facilitate comparisons between diﬀerent data systems, CDC developed an interactive website that presents U.S. state-
  based ASD prevalence data from four data systems (ADDM Network, NSCH, Medicaid, and special education)
  (https://www.cdc.gov/ncbddd/autism/data/index.html).

  ASD prevalence reports from other countries provide information about aspects of ASD that are not measured in the
  United States and allow for comparisons with the ADDM Network. In 2018, Canada released the ﬁrst National Autism
  Surveillance System (NASS) report (30). NASS monitored ASD among 1.9 million children aged 5–17 years across all
  Canadian provinces in 2015 and relied on existing ASD diagnoses to ascertain cases. The overall ASD prevalence was 15.2
  per 1,000 children with province estimates ranging from 8.0 to 17.5 per 1,000, which was slightly lower than estimates
  from the ADDM Network. NASS data indicated that 28% of children with ASD received the diagnosis after age 8 years. A
  study using linked registry data from Denmark revealed an even greater proportion of children with ASD diagnosed after
  age 8 years (31). Danish children born in 2008 had a cumulative incidence of diagnosed ASD of approximately 12 per
  1,000 children by age 8 years (comparable to the cumulative incidence of ASD diagnoses among children aged 8 years in
  the ADDM Network) (Figure 2); among older Danish cohorts, cumulative incidence was as high as 28 per 1,000 by age 15–
  16 years.
                                                                                                                         Top

  Limitations


https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                         Page 7 of 21


                                                                            7                                                   Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR   7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 347 of 427
  The ﬁndings in this report are subject to at least four limitations. First, the ADDM Network methods rely on the quality
  and completeness of existing documents to ascertain cases. Sites without access to education records for large portions
  of their population might not be ascertaining children (particularly black or Hispanic children) (32) who only receive
  services for ASD at school. Second, record completeness is also important for documenting when ASD was ﬁrst
  diagnosed in a child, whether the child had IQ testing, and when a child was ﬁrst evaluated. Reduced access to records,
  incomplete records, or both, could lead to an underestimate of the number of children identiﬁed as having ASD. Third,
  sites participating in the ADDM Network are funded through a competitive process and are encouraged to include
  diverse communities; however, the resulting sites are not nationally representative and do not generate nationally
  representative ASD prevalence estimates. Finally, geographic coverage of the ADDM Network has changed over time,
  complicating interpretation of temporal trends.
                                                                                                                           Top

  Future Directions
  The ADDM Network will continue data collection for the 2018 and 2020 surveillance years. Sites in 11 states will monitor
  ASD prevalence among children aged 4 and 8 years. Five sites have initiated a new activity to describe outcomes for
  children aged 16 years who were initially ascertained by the ADDM Network at age 8 years. To provide the most
  comprehensive information on how communities identify, serve, and support persons with ASD, the ADDM Network
  increasingly will focus on community indicators of ASD identiﬁcation, disparities in service use, and co-occurring
  conditions among persons with ASD.
                                                                                                                        Top

  Conclusion
  These ﬁndings from the 2016 ADDM Network indicate considerable variability in ASD prevalence across communities and
  higher ASD prevalence than previous estimates from the ADDM Network. For the ﬁrst time, no overall diﬀerence in ASD
  prevalence between black and white children was reported, although disparities in early intervention and identiﬁcation
  persist for black children. ASD prevalence among Hispanic children continues to be lower than among white or black
  children. Black and Hispanic children with ASD were evaluated at older ages than white children and were more likely to
  have intellectual disability. Black children with intellectual disability and ASD also received diagnoses at older ages than
  did white children with intellectual disability and ASD, which might limit opportunities to receive services that could
  improve their outcomes and quality of life. ASD continues to be a public health concern; the latest data from the ADDM
  Network underscore the ongoing need for timely and accessible developmental assessments, educational supports, and
  services for persons with ASD and their families.
                                                                                                                             Top
  Acknowledgments
  Project management, data collection, and abstraction: Kristen Clancy Mancilla, Arizona; Michelle Cantrell Kelley and
  Sandra Walker, Arkansas; MJ Erickson-Eger, Leanne Glenn, Julia Group, Leovi Madera, Jean Menconi, and Cynthia Vogel,
  Colorado; Kate Sidwell, Cindy Cruz Alvarez, Michael Verile, and Yuriy Levin, New Jersey; Julie Rusyniak, North Carolina;
  Madeline Santulli, Tennessee; Lynn Peterson, Lynn Boelter, Robert Rettammel, and Madison Carey, Wisconsin. Data
  management and programming support: Susan Williams, CDC; Julie Nick, Arkansas; Bill Vertees, Colorado; Adam Ryer,
  Maryland; Paul Zumoﬀ, New Jersey; Carrie Arneson, Wisconsin. Clinician review activities: Stefanie Jernigan, Arkansas;
  Terry Hall, Patricia LaVesser, Judy Reaven, and Nuri Reyes, Colorado; Rebecca Born, Cassondra Gayman, Michael Morrier,
  Catherine Rice, and Daniel Wright, Georgia; Rebecca Born and Mary Schlaak, Maryland; Catherine Burrows, Minnesota;
  Carolyn Skowyra, Rebecca Born, and Michael Bunis, Missouri; Audrey Mars, Mildred Waale, Arline Fusco, Tara Gleeson,




https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                         Page 8 of 21


                                                                            8                                                   Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR   7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 348 of 427
  and Gail Burack, New Jersey; Jessica Rivers, Julie Rusyniak, and Tamara Watson, North Carolina; Evon Batey Lee, Amy
  Swanson, and Amy S. Weitlauf, Tennessee; Madison Carey, Mary Schlaak, and Maia Piccagli, Wisconsin. Project staﬀ
  including data abstractors, epidemiologists, and others. Ongoing ADDM Network support: Bruce Heath, CDC.
                                                                                                                                                 Top
  Corresponding author: Matthew J. Maenner, National Center on Birth Defects and Developmental Disabilities, CDC.
  Telephone: 404-498-3072; E-mail: mmaenner@cdc.gov.
                                                                                                                                                 Top


  1
   National Center on Birth Defects and Developmental Disabilities, CDC, Atlanta, Georgia; 2University of Arizona, Tucson;
  3
   University of Arkansas for Medical Sciences, Little Rock; 4Colorado Department of Public Health and Environment,
  Denver; 5University of Colorado School of Medicine, Department of Pediatrics, Aurora; 6Johns Hopkins University,
  Baltimore, Maryland; 7University of Minnesota, Minneapolis; 8Washington University in St. Louis, Missouri; 9Rutgers New
  Jersey Medical School, Newark; 10University of North Carolina, Chapel Hill; 11Vanderbilt University Medical Center,
  Nashville, Tennessee; 12University of Wisconsin, Madison
                                                                                                                         Top


  Conflicts of Interest
  All authors have completed and submitted the International Committee of Medical Journal Editors form for disclosure of
  potential conﬂicts of interest. Zachary Warren reports personal fees from Hoﬀman La Roche, grants and personal fees
  from Adaptive Technology Consulting, grants from Autism Speaks, grants from Cognoa, and grants from Simons
  Foundation; all fees and grants received are outside the submitted work. John Constantino reports a grant from Western
  Psychological Services outside the submitted work.
                                                                                                                      Top

  References
      1. American Psychiatric Association. Diagnostic and statistical manual of mental disorders. 5th ed. Arlington, VA:
         American Psychiatric Association; 2013.
      2. Yeargin-Allsopp M, Rice C, Karapurkar T, Doernberg N, Boyle C, Murphy C. Prevalence of autism in a US metropolitan
         area. JAMA 2003;289:49–55. CrossRef " PubMed "
      3. Baio J, Wiggins L, Christensen DL, et al. Prevalence of autism spectrum disorder among children aged 8 years—
         Autism and Developmental Disabilities Monitoring Network, 11 sites, United States, 2014. MMWR Surveill Summ
         2018;67(No. SS-6). CrossRef " PubMed "
      4. Autism and Developmental Disabilities Monitoring Network Surveillance Year 2000 Principal Investigators; CDC.
         Prevalence of autism spectrum disorders—Autism and Developmental Disabilities Monitoring Network, six sites,
         United States, 2000. MMWR Surveill Summ 2007;56(No. SS-1). PubMed "
      5. Autism and Developmental Disabilities Monitoring Network Surveillance Year 2002 Principal Investigators; CDC.
         Prevalence of autism spectrum disorders—Autism and Developmental Disabilities Monitoring Network, 14 sites,
         United States, 2002. MMWR Surveill Summ 2007;56(No. SS-1). PubMed "
      6. Van Naarden Braun K, Christensen D, Doernberg N, et al. Trends in the prevalence of autism spectrum disorder,
         cerebral palsy, hearing loss, intellectual disability, and vision impairment, metropolitan Atlanta, 1991–2010. PLoS
         One 2015;10:e0124120. CrossRef " PubMed "
      7. Rice C, Nicholas J, Baio J, et al. Changes in autism spectrum disorder prevalence in 4 areas of the United States.
         Disabil Health J 2010;3:186–201. CrossRef " PubMed "



https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                         Page 9 of 21


                                                                            9                                                   Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR   7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 349 of 427
    8. Autism and Developmental Disabilities Monitoring Network Surveillance Year 2006 Principal Investigators; CDC.
       Prevalence of autism spectrum disorders—Autism and Developmental Disabilities Monitoring Network, United
       States, 2006. MMWR Surveill Summ 2009;58(No. SS-10). PubMed "
    9. Autism and Developmental Disabilities Monitoring Network Surveillance Year 2008 Principal Investigators; CDC.
       Prevalence of autism spectrum disorders—Autism and Developmental Disabilities Monitoring Network, 14 sites,
       United States, 2008. MMWR Surveill Summ 2012;61(No. SS-3). PubMed "
   10. Autism and Developmental Disabilities Monitoring Network Surveillance Year 2010 Principal Investigators; CDC.
       Prevalence of autism spectrum disorder among children aged 8 years—Autism and Developmental Disabilities
       Monitoring Network, 11 sites, United States, 2010. MMWR Surveill Summ 2014;63(No. SS-2).
   11. Christensen DL, Baio J, Van Naarden Braun K, et al. CDC. Prevalence and characteristics of autism spectrum disorder
       among children aged 8 years—Autism and Developmental Disabilities Monitoring Network, 11 sites, United States,
       2012. MMWR Surveill Summ 2016;65(No. SS-3). CrossRef " PubMed "
   12. Forthun I, Strandberg-Larsen K, Wilcox AJ, et al. Parental socioeconomic status and risk of cerebral palsy in the child:
       evidence from two Nordic population-based cohorts. Int J Epidemiol 2018;47:1298–306. CrossRef " PubMed "
   13. Zablotsky B, Black LI, Maenner MJ, et al. Prevalence and trends of developmental disabilities among children in the
       United States: 2009–2017. Pediatrics 2019;144:e20190811. CrossRef " PubMed "
   14. Durkin MS, Maenner MJ, Benedict RE, et al. The role of socio-economic status and perinatal factors in racial
       disparities in the risk of cerebral palsy. Dev Med Child Neurol 2015;57:835–43. CrossRef " PubMed "
   15. Maenner MJ, Blumberg SJ, Kogan MD, Christensen D, Yeargin-Allsopp M, Schieve LA. Prevalence of cerebral palsy and
       intellectual disability among children identiﬁed in two U.S. national surveys, 2011–2013. Ann Epidemiol 2016;26:222–
       6. CrossRef " PubMed "
   16. Durkin MS, Maenner MJ, Baio J, et al. Autism spectrum disorder among US children (2002–2010): socioeconomic,
       racial, and ethnic disparities. Am J Public Health 2017;107:1818–26. CrossRef " PubMed "
   17. Pedersen A, Pettygrove S, Meaney FJ, et al. Prevalence of autism spectrum disorders in Hispanic and non-Hispanic
       white children. Pediatrics 2012;129:e629–35. CrossRef " PubMed "
   18. Johnson CP, Myers SM; American Academy of Pediatrics Council on Children With Disabilities. Identiﬁcation and
       evaluation of children with autism spectrum disorders. Pediatrics 2007;120:1183–215. " CrossRef "
   19. US Department of Health and Human Services. Healthy people 2020. Washington, DC: US Department of Health and
       Human Services; 2010.
   20. Reichow B, Hume K, Barton EE, Boyd BA. Early intensive behavioral intervention (EIBI) for young children with autism
       spectrum disorders (ASD). Cochrane Database Syst Rev 2018;5:CD009260. CrossRef " PubMed "
   21. Rogers SJ, Estes A, Lord C, et al. Eﬀects of a brief Early Start Denver model (ESDM)-based parent intervention on
       toddlers at risk for autism spectrum disorders: a randomized controlled trial. J Am Acad Child Adolesc Psychiatry
       2012;51:1052–65. CrossRef " PubMed "
   22. Dawson G, Rogers S, Munson J, et al. Randomized, controlled trial of an intervention for toddlers with autism: the
       Early Start Denver Model. Pediatrics 2010;125:e17–23. CrossRef " PubMed "
   23. Rogers SJ, Estes A, Lord C, et al. A multisite randomized controlled two-phase trial of the Early Start Denver Model
       compared to treatment as usual. J Am Acad Child Adolesc Psychiatry 2019;58:853–65. " CrossRef "
   24. Public Welfare, Protection of Human Subjects. C.F.R. 45 Part 46 (2010).
   25. Yeargin-Allsopp M, Murphy CC, Oakley GP, Sikes RK. A multiple-source method for studying the prevalence of
       developmental disabilities in children: the Metropolitan Atlanta Developmental Disabilities Study. Pediatrics
       1992;89:624–30. PubMed "


https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                        Page 10 of 21


                                                                           10                                                   Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR       7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 350 of 427
   26. Wiggins L, Christensen D, Van Naarden Braun K, Martin L, Baio J. Comparison of autism spectrum disorder
       surveillance status based on two diﬀerent diagnostic schemes: ﬁndings from the Metropolitan Atlanta
       Developmental Disabilities Surveillance Program, 2012. PLoS One 2018;13:e0208079. CrossRef " PubMed "
   27. CDC. Vintage 2018 bridged-race postcensal population estimates for April 1, 2010, July 1, 2010–July 1, 2018, by year,
       county, single-year of age (0 to 85+ years), bridged-race, Hispanic origin, and sex. Atlanta, GA: US Department of
       Health and Human Services, CDC; 2018. https://www.cdc.gov/nchs/nvss/bridged_race.htm
   28. Shaw KA, Maenner MJ, Baio J, et al. Early identiﬁcation of autism spectrum disorder among children aged 4 years—
       Early Autism and Developmental Disabilities Monitoring Network, six sites, United States, 2016. MMWR Surveill
       Summ 2020;69(No. SS-3).
   29. Kogan MD, Vladutiu CJ, Schieve LA, et al. The prevalence of parent-reported autism spectrum disorder among US
       children. Pediatrics 2018;142:e20174161. CrossRef " PubMed "
   30. Ofner M, Coles A, Decou ML, et al. Autism spectrum disorder among children and youth in Canada 2018. Ottawa,
       Canada: Public Health Agency of Canada; 2018.
   31. Schendel DE, Thorsteinsson E. Cumulative incidence of autism into adulthood for birth cohorts in Denmark, 1980–
       2012. JAMA 2018;320:1811–3. CrossRef " PubMed "
   32. Imm P, White T, Durkin MS. Assessment of racial and ethnic bias in autism spectrum disorder prevalence estimates
       from a US surveillance system. Autism 2019;23:1927–35. CrossRef " PubMed "
                                                                                                                                                     Top

  TABLE 1. Prevalence* of autism spectrum disorder among children aged 8 years, overall and
  by sex — Autism and Developmental Disabilities Monitoring Network, 11 sites, United States,
  2016



                      Overall †                                                                  Male                Female               Male-to-
                                                                                                                                          female
                      Description of           No.                                                                                        prevalence
                      surveillance             with       Total               Prevalence         Prevalence          Prevalence           ratio (95%
    Site              area                     ASD        population          (95% CI)           (95% CI)            (95% CI)             CI) §


    Arizona           Part of one               282           17,656           16.0 (14.2–       25.4 (22.4–         6.0 (4.6–7.9)        4.2 (3.1–5.7)
                      county in                                                   17.9)          28.9)
                      metropolitan
                      Phoenix†


    Arkansas          All 75 counties           606           40,225           15.1 (13.9–       24.3 (22.3–         5.4 (4.5–6.5)        4.5 (3.7–5.5)
                      in Arkansas                                                 16.3)          26.5)


    Colorado          Seven counties            537           40,874           13.1 (12.1–        21.2 (19.3–        4.7 (3.9–5.8)        4.5 (3.6–5.6)
                      in metropolitan                                             14.3)              23.2)
                      Denver


    Georgia           Two counties in           456           24,113           18.9 (17.3–        30.4 (27.5–        7.1 (5.7–8.7)        4.3 (3.4–5.4)
                      metropolitan                                                20.7)              33.6)
                      Atlanta


https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                            Page 11 of 21


                                                                           11                                                   Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR       7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 351 of 427
    Maryland          One county in             192            9,993           19.2 (16.7–        30.1 (25.8–          7.8 (5.7–          3.9 (2.7–5.5)
                      metropolitan                                                22.1)              35.2)               10.7)
                      Baltimore


    Minnesota         Parts of two              313           13,728           22.8 (20.4–        36.3 (32.1–          9.2 (7.2–          3.9 (3.0–5.2)
                      counties                                                    25.4)              41.0)               11.8)
                      including
                      Minneapolis–St.
                      Paul


    Missouri          Two counties in           213           15,635           13.6 (11.9–        21.1 (18.1–          6.2 (4.6–          3.4 (2.5–4.7)
                      metropolitan St.                                            15.6)              24.5)               8.1)
                      Louis


    New               Four counties            1,036          33,031           31.4 (29.5–        50.0 (46.8–         12.0 (10.4–         4.2 (3.6–4.9)
    Jersey            including                                                   33.3)              53.4)               13.8)
                      metropolitan
                      Newark


    North             Four counties in          489           19,291           25.3 (23.2–        41.2 (37.5–          8.7 (7.0–          4.7 (3.7–6.0)
    Carolina          central North                                               27.7)              45.3)               10.8)
                      Carolina


    Tennessee         11 counties in            405           25,839           15.7 (14.2–        25.5 (22.9–        5.5 (4.4–7.0)        4.6 (3.6–6.0)
                      middle                                                      17.3)              28.3)
                      Tennessee


    Wisconsin         10 counties in            579           35,034           16.5 (15.2–        26.3 (24.0–        6.3 (5.2–7.6)        4.2 (3.4–5.2)
                      southeastern                                                17.9)              28.7)
                      Wisconsin

    Total                                      5,108         275,419          18.5 (18.0–        29.7 (28.8–          6.9 (6.5–            4.3 (4.0–
                                                                                 19.1)              30.6)               7.4)                 4.6)


  Abbreviations: ASD = autism spectrum disorder; CI = conﬁdence interval.
  * Per 1,000 children aged 8 years.
  †
    All children are included in the total regardless of sex or race/ethnicity.
  §
    Wilson score 95% CIs exclude 1.0 in all sites, indicating signiﬁcantly higher prevalence among males than among
  females.
                                                                                                                                                     Top

  TABLE 2. Prevalence* of autism spectrum disorder among children aged 8 years, by
  race/ethnicity — Autism and Developmental Disabilities Monitoring Network, 11 sites,
  United States, 2016




https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                            Page 12 of 21


                                                                           12                                                   Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR    7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 352 of 427
                      Non-               Non-
                      Hispanic           Hispanic                               Asian/Paciﬁc
                      white              black               Hispanic           Islander †            Prevalence ratios


                                                                                                      Non-
                                                                                                      Hispanic
                                                                                                      white to            Non-            Non-
                                                                                                      non-                Hispanic        Hispanic
                                                                                                      Hispanic            white to        black to
                      Prevalence         Prevalence          Prevalence         Prevalence            black (95%          Hispanic        Hispanic
     Site             (95% CI)           (95% CI)            (95% CI)           (95% CI)              CI)                 (95% CI)        (95% CI)

    Arizona            18.8 (16.0–         12.3 (7.6–         12.4 (10.1–          11.1 (5.6–         1.5 (0.9–2.5)        1.5 (1.2–      1.0 (0.6–
                          22.0)              19.9)               15.3)               21.8)                                   2.0)§          1.7)


    Arkansas           16.6 (15.1–         12.1 (9.9–          9.6 (7.3–          18.6 (11.8–         1.4 (1.1–1.7)§       1.7 (1.3–      1.3 (0.9–
                          18.2)              14.8)               12.7)               29.1)                                   2.3)§          1.8)


    Colorado           13.0 (11.6–        15.4 (11.5–         10.3 (8.8–         8.3 (5.2–13.3)       0.8 (0.6–1.2)        1.3 (1.0–      1.5 (1.1–
                          14.6)              20.7)              12.1)                                                        1.5)§          2.1)§


    Georgia            18.9 (15.9–        19.7 (17.1–         11.3 (8.9–          23.0 (17.3–         1.0 (0.8–1.2)        1.7 (1.2–      1.7 (1.3–
                          22.5)              22.6)              14.4)                30.6)                                   2.3)§          2.3)§


    Maryland           16.8 (13.5–        19.6 (15.5–         13.6 (7.8–          17.9 (10.5–         0.9 (0.6–1.2)        1.2 (0.7–      1.4 (0.8–
                          20.8)              24.7)              23.6)                30.4)                                   2.2)           2.6)


    Minnesota          24.6 (20.9–        25.8 (21.2–         17.6 (12.8–         16.3 (11.7–         1.0 (0.7–1.2)        1.4 (1.0–      1.5 (1.0–
                          28.9)              31.5)               24.3)               22.6)                                   2.0)           2.1)§

    Missouri           15.2 (12.8–         11.6 (9.2–          3.8 (1.3–         4.2 (1.4–12.4)       1.3 (1.0–1.8)        4.0 (1.4–      3.1 (1.0–
                          18.2)              14.6)               11.1)                                                      11.9)§          9.2)§


    New                33.4 (30.5–        26.3 (22.8–         29.8 (26.7–         26.9 (20.7–         1.3 (1.1–1.5)§       1.1 (1.0–      0.9 (0.7–
    Jersey                36.6)              30.2)               33.2)               35.0)                                   1.3)           1.1)


    North              23.3 (20.6–        27.9 (23.2–         19.3 (15.1–         28.2 (20.8–         0.8 (0.7–1.0)        1.2 (0.9–      1.4 (1.1–
    Carolina              26.3)              33.4)               24.6)               38.2)                                   1.6)           2.0)§


    Tennessee          15.6 (13.8–        17.4 (14.2–         11.1 (8.1–           14.9 (8.7–         0.9 (0.7–1.1)        1.4 (1.0–      1.6 (1.1–
                          17.6)              21.3)              15.1)                25.3)                                   2.0)§          2.3)§


    Wisconsin          17.0 (15.3–        13.8 (11.3–         15.4 (12.6–         15.5 (10.5–         1.2 (1.0–1.5)        1.1 (0.9–      0.9 (0.7–
                          18.9)              16.9)               18.7)               22.8)                                   1.4)           1.2)


    Total             18.5 (17.9–        18.3 (17.2–         15.4 (14.4–         17.9 (15.9–            1.0 (0.9–          1.2 (1.1–      1.2 (1.1–
                                                                                                                                   §             §

https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                         Page 13 of 21


                                                                            13                                                  Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR   7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 353 of 427
                          19.3)              19.4)               16.4)               20.1)                 1.1)               1.3) §       1.3) §


  Abbreviation: CI = conﬁdence interval.
  * Per 1,000 children aged 8 years.
  †
    Because of small sample size relative to other groups, prevalence ratios are not shown for Asians/Paciﬁc Islanders.
  Overall, the Hispanic-to-Asian/Paciﬁc Islander prevalence ratio is statistically signiﬁcant (prevalence ratio: 0.9; Wilson
  score: 95% CI = 0.8–0.99), but the non-Hispanic white-to-Asian/Paciﬁc Islander and non-Hispanic black-to-Asian/Paciﬁc
  Islander prevalence ratios are not statistically diﬀerent from 1.0. Counts for the numerator and denominator are
  available (Supplementary Table 7, [https://stacks.cdc.gov/view/cdc/85386]).
  §
    Wilson score 95% CIs exclude 1.0, indicating signiﬁcantly diﬀerent prevalence between groups.
                                                                                                                                                    Top
  FIGURE 11. Prevalence* of autism spectrum disorder among children aged 8 years, by
  most recent intelligence quotient score and site — Autism and Developmental
  Disabilities Monitoring Network, 10 sites, † United States, 2016




  Abbreviations: ADDM = Autism and Developmental Disabilities Monitoring Network; IQ = intelligence quotient.

  * Per 1,000 children aged 8 years.

  †
    Missouri is not included because it did not collect IQ information on at least 60% of children with ASD. The total
  numbers of children with ASD, by site: n = 537 (Colorado), n = 606 (Arkansas), n = 405 (Tennessee), n = 282 (Arizona), n =
  579 (Wisconsin), n = 456 (Georgia), n = 192 (Maryland), n = 313 (Minnesota), n = 489 (North Carolina), and n = 1,036 (New
  Jersey).
                                                                                                                          Top

  TABLE 3. Availability and distribution of intelligence quotient scores among children
  aged 8 years with autism spectrum disorder — Autism and Developmental Disabilities
  Monitoring Network, 10 sites, † United States, 2016
https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                        Page 14 of 21


                                                                           14                                                   Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR          7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 354 of 427
  Monitoring Network, 10 sites, United States, 2016
                                       †




                                                          With IQ information             Cognitive level*


    Site                     Total no. with ASD           No. (%)                         IQ ≤70
                                                                                              70 (%)         IQ 71–85 (%)         IQ >85 (%)


    Arizona                           282                         256 (90.8)                   25.4                30.1                   44.5


    Arkansas                          606                         582 (96.0)                   38.3                23.0                   38.1


    Colorado                          537                         406 (75.6)                   32.0                22.2                   45.8


    Georgia                           456                         383 (84.0)                   41.8                20.9                   37.1


    Maryland                          192                         124 (64.6)                   34.7                25.8                   38.7


    Minnesota                         313                         283 (90.4)                   24.7                19.8                   54.1


    New Jersey                       1,036                        736 (71.0)                   24.6                27.9                   47.4


    North Carolina                    489                         443 (90.6)                   34.1                20.8                   44.9


    Tennessee                         405                         310 (76.5)                   41.0                30.3                   27.7


    Wisconsin                         579                         374 (64.6)                   40.4                21.7                   38.0


    Total                            4,895                      3,897 (79.6)                  33.4                24.1                42.1


  Abbreviation: ASD = autism spectrum disorder; IQ = intelligence quotient.
  * Levels of intellectual functioning might not always sum to exactly 100% because 15 children (three in Arkansas, one in
  Georgia, one in Maryland, four in Minnesota, one in North Carolina, one in New Jersey, and three in Tennessee) had
  evidence of IQ >70 (i.e., examiner statement) but without suﬃcient detail to be assigned to either the IQ 71–85 or IQ >85
  categories.
  †
    Missouri is not included because it did not collect IQ information on at least 60% of children with ASD.
                                                                                                                         Top

  TABLE 4. Number and percentage of children aged 8 years with autism spectrum disorder
  who received a comprehensive evaluation by a qualified professional at age ≤36
                                                                              36 months, 37–
  48 months, or >48 months and the median age at first evaluation, by site and selected
  characteristics — Autism and Developmental Disabilities Monitoring Network, 11 sites,
  United States, 2016



                                                                              Youngest age when child ﬁrst
                                                                              received a comprehensive
                                                                              evaluation

https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                               Page 15 of 21


                                                                           15                                                   Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR      7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 355 of 427

                                                                                               37–48
                                  Total no. of children with                   36 mos
                                                                              ≤36              mos             >48 mos          Median age
                                  ASD and a linked birth                                                                        (mos) at ﬁrst
    Site/Characteristic           certiﬁcate                                  No. (%)          No. (%)         No. (%)          evaluation


    Site


    Arizona                                         218                        83 (38.1)        53 (24.3)       82 (37.6)                 43.0


    Arkansas                                        481                       157 (32.6)          105          219 (45.5)                 46.0
                                                                                                 (21.8)


    Colorado                                        388                       186 (47.9)        60 (15.5)      142 (36.6)                 37.5


    Georgia                                         337                       125 (37.1)        79 (23.4)      133 (39.5)                 43.0


    Maryland                                        172                        83 (48.3)        37 (21.5)       52 (30.2)                 38.0


    Minnesota                                       246                        96 (39.0)        48 (19.5)      102 (41.5)                 44.5


    Missouri                                        147                        58 (39.5)        34 (23.1)       55 (37.4)                 41.0


    New Jersey                                      816                       355 (43.5)          163          298 (36.5)                 39.5
                                                                                                 (20.0)


    North Carolina                                  371                       231 (62.3)        42 (11.3)       98 (26.4)                 29.0


    Tennessee                                       314                       113 (36.0)        69 (22.0)      132 (42.0)                 45.0


    Wisconsin                                       491                       247 (50.3)        87 (17.7)      157 (32.0)                 36.0


    Characteristic


    Sex


      Female                                        730                       352 (48.2)          119          259 (35.5)                 38.0
                                                                                                 (16.3)


      Male                                         3,251                         1,382            658             1,211                   41.0
                                                                                 (42.5)          (20.2)           (37.3)


    Intellectual disability status

      IQ >70                                       2,038                      787 (38.6)          398          853 (41.9)                 43.0
                                                                                                 (19.5)

https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                             Page 16 of 21


                                                                           16                                                   Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR       7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 356 of 427

      IQ ≤70                                       1,057                      617 (58.4)          188            252 (23.8)                34.0
                                                                                                 (17.8)


      IQ unknown                                    886                       330 (37.2)          191            365 (41.2)                43.5
                                                                                                 (21.6)


    Race/Ethnicity


     Non-Hispanic                                  2,063                      935 (45.3)          399            729 (35.3)                39.0
    white                                                                                        (19.3)


      Non-Hispanic                                  859                       342 (39.8)          196            321 (37.4)                42.0
    black                                                                                        (22.8)


      Hispanic                                      730                       313 (42.9)          129            288 (39.5)                40.0
                                                                                                 (17.7)


    Total                                         3,981                         1,734             777             1,470                    40.0
                                                                                (43.6)           (19.5)           (36.9)


  Abbreviations: ASD = autism spectrum disorder; IQ = intelligence quotient.
                                                                                                                                                       Top

  TABLE 5. Median age at earliest known autism spectrum disorder diagnosis, by intellectual
  disability status — Autism and Developmental Disabilities Monitoring Network, 11 sites,
  United States, 2016


                                                                                                                           Children with an
                                               All children with an ASD              Children with an ASD                  ASD diagnosis and
                                               diagnosis*                            diagnosis and IQ ≤70
                                                                                                       70                  IQ >70

                                  No.                      Median age                            Median age                               Median age
                                  with                     (mos) at                              (mos) at                                 (mos) at
    Site/Characteristic           ASD          No.         diagnosis                 No.         diagnosis                 No.            diagnosis


    Site


    Arizona                         282          193               57.0                45                 51.0                127            59.0


    Arkansas                        606          489               56.0               204                 49.0                267            63.0


    Colorado                        537          362               48.5               105                 43.0                187            54.0


    Georgia                         456          306               55.0               116                 50.5                138            60.0


https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                              Page 17 of 21


                                                                           17                                                    Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR   7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 357 of 427
    Maryland                        192          150               47.5                39                37.0                60           53.0


    Minnesota                       313          170               56.0                40                51.5               112           60.0


    Missouri                        213          194               56.0                13                68.0                37           71.0


    New Jersey                     1,036         844               51.0               162                44.0               431           53.0


    North Carolina                  489          280               38.0                95                30.0               156           49.0


    Tennessee                       405          307               51.0               112                41.5               142           59.0


    Wisconsin                       579          469               49.0               128                42.0               173           59.0


    Characteristic


    Sex


      Female                        938          649               51.0               211                43.0               281           56.0


      Male                         4,170        3,115              51.0               848                45.0              1,549          57.0


    Race/Ethnicity


     Non-Hispanic                  2,613        1,950              51.0               468                42.0              1,064          58.0
    white


      Non-Hispanic                 1,070         781               53.0               295                48.0               283           57.0
    black


      Hispanic                      909          674               51.0               196                44.0               310           55.0


    Total                          5,108       3,764               51.0              1,059               44.0              1,830          57.0


  Abbreviations: ASD = autism spectrum disorder; IQ = intelligence quotient.
  * Children with unknown IQ are included in the “all children with an ASD diagnosis” category but not the IQ-speciﬁc strata.
                                                                                                                         Top
  FIGURE 2 2. Cumulative incidence* of autism spectrum disorder diagnoses, † by age and
  site — Autism and Developmental Disabilities Monitoring Network, 11 sites, United
  States, 2016




https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                        Page 18 of 21


                                                                           18                                                     Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR   7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 358 of 427




  Abbreviations: ADDM = Autism and Developmental Disabilities Monitoring Network; ASD = autism spectrum disorder;
  ICD = International Classiﬁcation of Diseases.


  * Per 1,000 children aged 8 years.

  †
   These data only include the portion of ADDM Network ASD cases with a documented diagnostic statement of ASD in the
  record. Children counted as ADDM Network cases without a documented ASD diagnosis (i.e., does not consider special
  education classiﬁcations or ICD codes) are not included.


https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                        Page 19 of 21


                                                                           19                                                   Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR   7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 359 of 427
                                                                                                                                                 Top
         3. Comparison of autism spectrum disorder prevalence* , † on the basis of
  FIGURE 3
  Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition , criteria and
  community-identified § autism spectrum disorder prevalence, by site and overall — Autism
  and Developmental Disabilities Monitoring Network, 11 sites, United States, 2016




  Abbreviations: ADDM = Autism and Developmental Disabilities Monitoring Network; ASD = autism spectrum disorder;
  DSM-5 = Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition; ICD = International Classiﬁcation of Diseases.

  * Per 1,000 children aged 8 years.

  †
   The dots represent prevalence estimates and the vertical lines bounded by bars represent the corresponding 95%
  conﬁdence intervals.

  §Children are considered to be identiﬁed as having ASD by the community if they have an autism diagnosis stated in an
  evaluation, have been determined to meet autism eligibility in special education, or have been assigned an autism ICD
  code. Missouri, Colorado, and Wisconsin had limited access to information from educational records.
                                                                                                                       Top


      Suggested citation for this article: Maenner MJ, Shaw KA, Baio J, et al. Prevalence of Autism Spectrum Disorder
      Among Children Aged 8 Years — Autism and Developmental Disabilities Monitoring Network, 11 Sites, United States,
      2016. MMWR Surveill Summ 2020;69(No. SS-4):1–12. DOI: http://dx.doi.org/10.15585/mmwr.ss6904a1 " .

  MMWR and Morbidity and Mortality Weekly Report are service marks of the U.S. Department of Health and Human Services.
  Use of trade names and commercial sources is for identiﬁcation only and does not imply endorsement by the U.S. Department of Health and
  Human Services.



https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                       Page 20 of 21


                                                                           20                                                   Exhibit 59
Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years …sabilities Monitoring Network, 11 Sites, United States, 2016 | MMWR     7/1/20, 2:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 360 of 427
  References to non-CDC sites on the Internet are provided as a service to MMWR readers and do not constitute or imply endorsement of these
  organizations or their programs by CDC or the U.S. Department of Health and Human Services. CDC is not responsible for the content of pages
  found at these sites. URL addresses listed in MMWR were current as of the date of publication.


  All HTML versions of MMWR articles are generated from ﬁnal proofs through an automated process. This conversion might result in character
  translation or format errors in the HTML version. Users are referred to the electronic PDF version (https://www.cdc.gov/mmwr) and/or the original
  MMWR paper copy for printable versions of oﬃcial text, ﬁgures, and tables.


  Questions or messages regarding errors in formatting should be addressed to mmwrq@cdc.gov.
                                                                                                                      Page last reviewed: March 26, 2020
                                                                                            Content source: Centers for Disease Control and Prevention




https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w                                                                          Page 21 of 21


                                                                           21                                                   Exhibit 59
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 361 of 427




     EXHIBIT 60
           Caseand2:20-cv-02470-WBS-JDP
Journal of Autism     Developmental Disorders                Document 5 Filed 12/29/20 Page 362 of 427
https://doi.org/10.1007/s10803-018-3670-2

    ORIGINAL PAPER



California Autism Prevalence Trends from 1931 to 2014
and Comparison to National ASD Data from IDEA and ADDM
Cynthia Nevison1 · Mark Blaxill2 · Walter Zahorodny3


© The Author(s) 2018


Abstract
Time trends in U.S. autism prevalence from three ongoing datasets [Individuals with Disabilities Education Act, Autism
and Developmental Disabilities Monitoring Network, and California Department of Developmental Services (CDDS)] are
calculated using two different methods: (1) constant-age tracking of 8 year-olds and (2) age-resolved snapshots. The data
are consistent across methods in showing a strong upward trend over time. The prevalence of autism in the CDDS dataset,
the longest of the three data records, increased from 0.001% in the cohort born in 1931 to 1.2% among 5 year-olds born in
2012. This increase began around ~ 1940 at a rate that has gradually accelerated over time, including notable change points
around birth years 1980, 1990 and, most recently, 2007.

Keywords Autistic disorder · Autism spectrum disorder · ASD prevalence · Time trends · ADDM · IDEA · CDDS


Introduction                                                          2012; Bilbo et al. 2015). Autism frequently co-occurs with
                                                                      other neurological and behavioral conditions (Van Der Meer
Autism was first described in the 1940s as a childhood psy-           et al. 2012) and is often accompanied by elevated levels
chiatric disorder characterized by early expressed impair-            of cellular oxidative stress, mitochondrial dysfunction, and/
ment in social interaction and communication and repeti-              or immune and gastrointestinal disorder (James et al. 2009;
tive or circumscribed interests or behavior (Kanner 1943).            Chaidez et al. 2013; Frye and James 2014).
Kanner’s original term for the condition was early infantile             Autism is diagnosed by confirmation of behaviors by
autism or infantile autism. While originally attributed by            experts, as there are no valid biomarkers or determinative
some to bad parenting (i.e., “refrigerator mothers”) (Bettel-         tests. Autism diagnostic criteria were formalized for the first
heim 1967), today autism is widely recognized as a complex            time in the 3rd Edition of the American Psychiatric Associa-
developmental disorder triggered by environmental factors             tion’s (APA) Diagnostic and Statistical Manual of Mental
acting on a genetically-susceptible population, in which              Disorders (DSM-III) (APA 1980) to clarify the difference
inflammation may interfere with early brain synapse forma-            between infantile autism and childhood schizophrenia. In
tion and pruning (Pardo et al. 2005; Goines and Ashwood               a subsequent revision to DSM-IV, published in 1994 (APA
                                                                      1994), three autism subtypes were described: autistic disor-
                                                                      der (AD), pervasive developmental disorder-not otherwise
Electronic supplementary material The online version of this          specified (PDD-NOS) and Asperger’s syndrome. These latter
article (https​://doi.org/10.1007/s1080​3-018-3670-2) contains        subtypes represent milder, variant forms, while AD is the
supplementary material, which is available to authorized users.
                                                                      most severe expression of autism. By definition, AD is in
* Cynthia Nevison                                                     place by age 3, although it typically is not diagnosed until a
  Cynthia.Nevison@colorado.edu                                        median age of 4 years (MacFarlane and Kanaya 2009; CDC
                                                                      2016).
1
     Institute for Alpine and Arctic Research, University                DSM-5, published in November, 2013, formally defined
     of Colorado, Campus Box 450, Boulder, CO 80309‑0450,
     USA                                                              the term autism spectrum disorder (ASD), which encom-
2                                                                     passes but no longer distinguishes between AD, PDD-
     Health Choice, Cambridge, MA, USA
                                                                      NOS and Asperger’s syndrome, based on the rationale that
3
     Rutgers University – New Jersey Medical School, Newark,          the clinical distinction between the subtypes is not well
     NJ, USA


                                                                                                                          13
                                                                                                                     Vol.:(0123456789)


                                                                  1                                                 Exhibit 60
         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20
                                                         Journal of Page    363
                                                                    Autism and     of 427 Disorders
                                                                               Developmental


defined (APA 2013). Indeed the CDC Autism and Develop-                 (CDC 2016). Two other data systems compile successive
mental Disabilities Monitoring (ADDM) Network reports                  annual reports with separate counts for each age from early
a wide range of variability among individual states in the             childhood to adulthood. These include IDEA and the Cali-
proportion of ASD cases assigned to each subtype. Among                fornia Department of Developmental Services (CDDS).
8 year-olds surveyed across 11 states in 2012, AD accounted            The successive annual reports from these networks not only
for 26–74% (46% on average) of ASD cases, PDD-NOS                      allow for constant-age tracking of any age cohort, but also
accounted for 15–58% (44% on average) and Asperger’s for               effectively provide the opportunity to compute a prevalence
2–19% (10% on average) (CDC 2016). Under DSM-5, in                     snapshot, resolved by age, for any given report year. Using
place of the old subtypes, clinicians rate the severity of defi-       simple algebra, a prevalence versus birth year curve can be
cits in two principal domains of (1) social communication              constructed from any of the individual age-resolved reports,
and interaction and (2) restrictive and repetitive patterns of         thereby providing an independent, alternative approach to
behavior (Gibbs et al. 2012; Volkmar and Reichow 2013).                constant-age tracking for estimating the time trend in autism
   Epidemiologic estimates of autism prevalence in the                 prevalence.
United States were in the range of 1 in 2500 prior to 1985,               This alternative approach is referred to here as the “age-
but increased to 1/150 among 8 year-olds born in 1992 and              resolved snapshot” method. A key advantage is that the time
again to 1/68 for 8 year-olds born in 2002 (McDonald and               trend derived from an age-resolved snapshot is substan-
Paul 2010; CDC 2016). Despite the rapid and broad rise in              tially insulated from the biasing influences of better and/or
the reported ASD prevalence, a number of analyses have                 expanded diagnosis, since these influences potentially may
concluded that much of the apparent rise may not reflect a             affect all age cohorts in the snapshot equally, provided the
real increase in ASD cases. Rather, these studies have argued          cohorts are old enough to be full ascertained. The age of full
that diagnostic substitution for intellectual disability, the          ascertainment for ASD commonly (although perhaps inap-
expansion of diagnostic criteria, and improved awareness               propriately) has been assumed to be about 8 (CDC 2016).
of the condition have played an important role in explaining           Thus, in principle if ASD is truly a constant prevalence
the increase in ASD (Croen et al. 2002; Gurney et al. 2003;            condition, a snapshot-based prevalence versus birth year
Fombonne 2009; Keyes et al. 2012; Polyak et al. 2015). The             plot, beginning around age 8 and extending back in time
epidemiologic literature also has suggested that the large             to older birth cohorts, should be a flat line with a slope of
variation in reported ASD prevalence from different geo-               0. In practice, children of different ages are not necessar-
graphic regions (e.g., the more than threefold differences             ily equally likely to be evaluated for ASD in a given year,
among states in ADDM surveys) indicates a level of incon-              and adults are even less likely to be evaluated. However, the
sistency in the data that precludes drawing conclusions about          IDEA law includes the Child Find mandate, which requires
time trends (Fombonne 2009).                                           that all U.S. school districts locate and evaluate all children
   A recent analysis of data from the U.S. Department of               with disabilities from birth through age 21, suggesting there
Education Individuals with Disabilities Education Act                  is an ongoing legal mandate to identify children with ASD
(IDEA) offered a different view, finding that the large major-         throughout their school years (Wright and Wright 2007).
ity (75–80%) of the increase in ASD prevalence, over the                  Earlier studies using “age-period-cohort” approaches to
period from 1988 to 2002, was due to a true increase in                understand the interaction of age, cohort and report year
the condition rather than to better and expanded diagnosis             effects (Gurney et al. 2003; Newschaffer et al. 2007; Keyes
(Nevison 2014). That investigation, which focused on IDEA              et al. 2012) have employed some of the same concepts
data, compared two independent methods for calculating the             involved in the age-resolved snapshot versus constant-age
trend slope of ASD prevalence versus birth year and found              tracking method. Those studies have focused largely on fol-
that both methods gave largely consistent results. The meth-           lowing specific birth cohorts as they age and have noted a
ods involved (1) tracking prevalence at a constant age over            tendency toward an ongoing increase in prevalence within
multiple, successive years of reports, and (2) examining an            a given cohort well beyond age 8, as well as an overall
age-resolved snapshot from the most recent individual year’s           increase in prevalence among younger versus older birth
report. The conceptual distinction between methods 1 and 2             cohorts. However, the previous studies generally have not
was also important in demonstrating that diagnostic substitu-          plotted or defined the time trend in autism per se, visualized
tion for intellectual disability is an unsatisfactory explana-         as a simple graph of prevalence versus birth year.
tion for the rise in ASD in most states, including California             In this paper, we apply the age-resolved snapshot and
(Blaxill et al. 2003; Croen and Grether 2003; Nevison and              constant-age tracking method to a set of 13 CDDS annual
Blaxill 2017).                                                         reports, which date as far back as birth year 1931 and extend
   The “constant-age tracking” method is the approach                  through birth year 2014. The DSM-IV definitions were used
adopted by the ADDM network, which tracks ASD preva-                   for most of these reports, although the two most recent
lence among 8 year-olds in successive biannual reports                 reports were transitioning to DSM-5. For the older data, we

13
                                                                   2                                                 Exhibit 60
           Caseand2:20-cv-02470-WBS-JDP
Journal of Autism  Developmental Disorders                 Document 5 Filed 12/29/20 Page 364 of 427

use the DSM-5 term ASD to refer to the sum of AD, PDD-                 of a “developmental disability,” where the latter is defined
NOS and Asperger’s syndrome. We compare the CDDS                       as a non-physical, substantial disability that is expected to
trends to trends in ASD from the California IDEA dataset.              continue indefinitely (Autism Society San Francisco Bay
In addition, we calculate the IDEA ASD trend slopes in the             Area 2015). Historically, the CDDS screening system has
15 states surveyed by the ADDM Network, which allows                   reserved the name “autism” for “full syndrome” cases, which
for comparison of 8 year-old constant-age tracking trends              have a modal age of 3 at diagnosis (Fountain and Bearman
between IDEA and ADDM. Our primary goal is to quantify                 2011) and are almost always diagnosed with AD. Official
and characterize the time trend in U.S. autism prevalence              CDDS publications have focused on this more severely
as well as possible using the best available data. Two sec-            affected population (CDDS 2003). Milder subtypes such as
ondary goals are (1) to test the hypothesis that the trend             Asperger’s syndrome and PDD-NOS have not been eligible
slopes derived from the most recently available age-resolved           for services unless they have another qualifying disability
snapshots for the CDDS and IDEA datasets are significantly             (Fountain and Bearman 2011). In addition to an autism
greater than zero (i.e., not flat lines), and (2) to examine           diagnosis, individuals applying for CDDS services must
reasons for the large variations in reported ASD prevalence            demonstrate significant functional disability in 3 out of 7
among different states and data networks.                              life challenges, which include self-care, language, learning,
                                                                       mobility, self-direction, capacity for independent living and
                                                                       economic self-sufficiency (Autism Society San Francisco
Methods                                                                Bay Area 2015).
                                                                           For the current study, CDDS autism counts were obtained
Autism Prevalence Data                                                 as a set of 10 consecutive annual reports for 1997–2006 and
                                                                       3 additional reports for 2014, 2016 and 2017. Each of the
Table 1 summarizes the three main sources of ASD preva-                annual reports provides an age-resolved snapshot for that
lence data used in this paper. Each dataset is described in            year of the number of individuals receiving services for
greater detail below and the complete datasets are provided            autism. The counts are listed back to birth year 1970 for the
in Supplementary Files S1–4. Since all relevant information            2016 report and back to birth year 1931 for all other reports.
had been de-identified prior to our activities and since the           The 2014 snapshot was obtained from a published report
datasets were aggregated by age at the state level, this pro-          (Autism Society San Francisco Bay Area 2015) while all
ject did not require institutional review and approval.                the other reports were obtained through direct requests to
                                                                       CDDS. The data include only individuals who are “active”
California Department of Developmental Services                        in the system and are classified under Code 1 on their Client
(CDDS)                                                                 Development Evaluation Report (CDER).
                                                                           The definition of Code 1 has changed several times over
CDDS provides services to eligible individuals living                  the years within the CDDS system (http://www.dds.ca.gov/
in California who meet the DSM diagnostic criteria for                 CDER/Index​.cfm). In May, 2007 (but not implemented
autism. To qualify for CDDS services, these individuals                until November 2008), Code 1 was revised from its historic
also must have a level of impairment that rises to the level           name, “autism, full syndrome,” to “autistic disorder (AD).”


Table 1  Summary of ASD datasets
Dataset                  CDDS                                 IDEA                                  ADDM

Regions covered          California                           All 50 states + D.C.                Selected counties in up to 15 states,
                                                                                                    varying by report
Age of autism counts     3–83                                 3–21                                8
Denominator used to      California birth data 1931–2014      NCES public school populations K-12 U.S. Census data
 estimate prevalence                                           (age 5–17)
ASD types included       Code 1 autism (mainly AD)            Varies by state. Some may include   All ASD types, including Asperger’s
                                                               only AD, others some or all ASD      syndrome
                                                               types
Report years             1997–2006, annually, 2014, 2016,     1991–2011, annually                 2000–2012, biannually
                          2017
Sponsoring agency        Calif. Department of Developmental   U.S. Department of Education          U.S. Centers for Disease Control and
                          Services                                                                   Prevention
Supplementary data files S1                                   S2, S3                                S4



                                                                                                                             13
                                                                 3                                                     Exhibit 60
         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20
                                                         Journal of Page    365
                                                                    Autism and     of 427 Disorders
                                                                               Developmental

The two terms are similar (CDDS 2003), but the latter was              (age 5) to 12th grade (age 17) and are available in annual
adopted when CDDS began using separate codes 3 and 4                   reports from 1991 to 2011. While additional IDEA reports
for Asperger’s syndrome and PDD-NOS, respectively, under               have been published beyond 2011, from the 2012 report
the DSM-IV nomenclature. In November 2014, Code 1 was                  onward the findings were reformulated such that ASD
revised again to “autism spectrum disorder” as CDDS began              counts are no longer available in age-resolved format, but
shifting to the DSM-5 framework. The revised definitions               rather are aggregated into broad age categories. These
initially apply only to new cases entering the system, while           more recent reports do not provide the age-resolved data
older cases retain their original classifications. However,            that our methodology requires.
most consumers are on an annual diagnosis update schedule                 The full datasets of IDEA ASD counts and computed
(a minority are on a triannual schedule) with the result that          IDEA/NCES ASD prevalence are available in Supplemen-
98% are transitioned within 2 years and 99% within 3 years             tary Files S2 and S3, respectively. Both datasets are pre-
to the new codes (Paul Choate, personal comm. 1/30/18).                sented for all 50 United States, although this paper focuses
The chronology is such that the original definition of Code            on the 15 states in which ADDM data are available, and
1 (autism, full syndrome) applies to the 1997–2006 snap-               on California, where CDDS data are available. We also
shots, the DSM-IV definition “autistic disorder” applies to            compute the overall U.S. ASD prevalence by summing
the 2014 snapshot, and the new DSM-5 definition of Code                all (non-blank) data from all 50 states plus Washington,
1 applies to the 2016 and 2017 snapshots.                              D.C. and dividing by the sum of the NCES public school
   The Code 1 autism counts were converted to prevalence               populations in those states. In the early 1990s, only about
in % for birth years 1970–2014, using California live birth            half of states provided ASD counts, but data are available
data as denominators (http://www.dof.ca.gov/resea​rch/                 from at least 48 states for every year thereafter.
demog​raphi​c/repor ​ts/proje​ction​s/birth​s/), consistent with
the methodology used by CDDS (2003). The 1931–1969                     Autism and Developmental Disabilities Monitoring
counts were converted into prevalence using estimated                  (ADDM) Network
California births from http://www.dof.ca.gov/Forec​astin​g/
Demog​raphic​ s/Estima​ tes/E-7/. These birth estimates extend         The Autism and Developmental Disabilities Monitoring
to the present day and, in the overlapping range, agree well           (ADDM) Network is a surveillance system conducted in
with the 1970–2014 live birth estimates, to within a standard          selected regions of the United States that was established
deviation of ± 9000. The full set of 13 age-resolved annual            by the Centers for Disease Control (CDC) in 2000 to pro-
reports (1997–2006, 2014, 2016 and 2017) is available in               vide estimates of autism prevalence among 8 year-old
Supplementary File S1.                                                 children. Reports are available biannually for birth years
                                                                       from 1992 to 2004, for a total of 7 reports (CDC 2007a, b,
Individuals with Disabilities Education Act (IDEA)                     2009a, b, 2012, 2014, 2016). ADDM ASD cases are deter-
                                                                       mined by systematic review and abstraction of information
The Individuals with Disabilities Education Act (IDEA)                 contained in existing evaluations conducted for develop-
requires the collection of special education enrollment                mental health and special education purposes, followed
counts for 13 specific disability categories. IDEA is feder-           by independent scoring and analysis by experienced cli-
ally mandated and regulated under the U.S. Department of               nicians to determine which children satisfy the DSM-IV-
Education, but allows individual states discretion in deter-           based definitions of ASD. (Note, in some states ADDM
mining special education categories, without reference to              researchers have access only to health records and not
DSM or other diagnostic criteria. Rather, the determination            education records.) ADDM uses U.S. Census-based data
of whether a student qualifies for autism services is made             for the age cohort denominators needed to compute preva-
by district-level professionals in concert with the student’s          lence. ADDM data cover all ASD subtypes, including AD,
parents and teachers (MacFarlane and Kanaya 2009).                     PDD-NOS and Asperger’s disorder. While ADDM, over
   ASD counts were obtained from the IDEA database for                 the lifetime of the Network, covers parts of 15 different
each of the 50 United States (http://www.idead​ata.org). For           states, the states surveyed are not consistent from report
report years through 2011, ASD counts for children age                 to report and the number of counties referenced in each
6 through 17 are available in age-resolved annual reports              successive report is also somewhat variable. These differ-
beginning in 1991, while counts for 5 year-olds are avail-             ences, along with the ADDM prevalence in each of the
able beginning in the 2000 report. ASD prevalence was                  seven reports, are presented in Supplementary File S4.
calculated by dividing the IDEA counts by total statewide              ADDM also computes an overall U.S. ASD prevalence
public school populations from the National Center for                 estimate by tabulating all the cases in the participating
Education Statistics (NCES) (http://nces.ed.gov/ccd/elsi/).            states from a given report year and dividing by the total 8
The NCES data are resolved by grade from kindergarten                  year-old population.


13
                                                                   4                                               Exhibit 60
           Caseand2:20-cv-02470-WBS-JDP
Journal of Autism  Developmental Disorders            Document 5 Filed 12/29/20 Page 366 of 427

Quantifying ASD Trend Slopes                                            The trend slopes were calculated over selected birth year
                                                                     intervals, as summarized in the results below. These calcula-
Constant‑Age Tracking Versus Age‑Resolved Snapshots                  tions focus on age 8 as the constant age tracked, consistent
                                                                     with ADDM (CDC 2016). The CDDS calculations included
The CDDS, IDEA and ADDM reports described above were                 the continuous set of 1997–2006 reports plus the 2014, 2016
used to construct the temporal trend in ASD, which was plot-         and 2017 reports, with the latter serving as the most recently
ted as prevalence versus birth year. Birth year was calculated       available age-resolved snapshot.
according to Eq. (1).                                                   For IDEA data, the trend calculations were based on 8
                                                                     year-old btrack slopes calculated over the 1994–2003 birth
Birth Year = Report Year − Age,                            (1)       year interval. The bsnap slopes were calculated over this same
   Here we note that Eq. 1 corresponds closely to                    interval from the most recent available IDEA age-resolved
the Cohort = Period − Age equation used in previous                  snapshot in 2011. Since the IDEA/NCES snapshots have an
age–period–cohort analyses (Gurney et al. 2003; Keyes                upper age limit of 17, and we set the lower age limit at the
et al. 2012). For CDDS and IDEA, which provide a series              tracking age (i.e., 8), these upper and lower bounds define
of annual reports, each of which contains data across a range        the 1994–2003 birth year interval of the analysis. The lower
of ages, the prevalence versus birth year curve can be con-          age limit is needed to avoid the non-linear rollover that typi-
structed using two independent approaches: “constant-age             cally occurs at the younger end of an age-resolved snapshot
tracking” and “age-resolved snapshot” (Nevison 2014). For            due to underascertainment in very young children (Nevison
constant-age tracking, Report Year is varied while Age is            2014).
held constant. For the age-resolved snapshot, Age is varied
while Report Year is held constant, using the most recently
available report. For ADDM, constant-age tracking is the             Results
only approach that can be used, since the ADDM biannual
reports provide ASD prevalence estimates only for 8 year-            California Department of Developmental Services
old children.                                                        (CDDS) Data Analysis

                                                                     Long‑Term Trend Since 1931
Least Squares Linear Regression and the Null Hypothesis
                                                                     Figure 1 shows an apparent ~ 1000-fold increase in CDDS
The slopes of the ASD prevalence versus birth year curves            autism prevalence between birth year 1931, when preva-
were quantified by least squares linear regression using Mat-        lence was only ~ 0.001%, and birth year 2012, when preva-
lab R2015b software. With ASD prevalence on the Y-axis               lence had increased to 1.18% among 5 year-olds born in
and birth year on the X-axis, these slopes reflect the time
trend in ASD prevalence, approximated as a linear fit to the
data. Hereafter, the terms bsnap and btrack are used to refer                            1.2                                                         5yrs

to the ASD trend slopes for the age-resolved snapshot and                                1.1

constant-age tracking curves, respectively. The linear regres-                           1                                                       8yrs
sion approach assumes that the ASD prevalence versus birth                               0.9                                                            3yrs
                                                                     Code 1 Autism (%)




year relationship can be represented as a linear change over                             0.8
short intervals of data. The errors in the trend slopes were                             0.7
taken from the covariance matrix of the regression.                                      0.6
   In analyzing the trend slopes, a key hypothesis tested                                0.5
was the null hypothesis for the age-resolved snapshot slope:                             0.4
is bsnap significantly indistinguishable from 0, i.e., is ASD                            0.3                                         25yrs
prevalence independent of birth year? The alternative to the
                                                                                         0.2
null hypothesis is that bsnap is significantly different from
                                                                                         0.1
0, which would indicate a real change in ASD prevalence
                                                                                         0
over time. A t statistic was calculated as the ratio of the                               1930   1940   1950   1960    1970   1980     1990   2000   2010
slope/slope error. Significance was evaluated from a table                                                            Birth Year
of critical values of the t distribution, with a chosen con-
fidence level of p < 0.01 (Walpole and Myers 1985). The              Fig. 1  Age-resolved snapshot for 2017, showing the growth in Cali-
                                                                     fornia Department of Developmental Services (CDDS) Code 1
same evaluation was performed for all constant-age tracking
                                                                     autism prevalence from 0.001% in birth year 1931 to 1.18% in birth
slopes btrack.                                                       year 2012. (Color figure online)


                                                                                                                                                13
                                                                 5                                                                           Exhibit 60
         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20
                                                         Journal of Page    367
                                                                    Autism and     of 427 Disorders
                                                                               Developmental

Table 2  ASD prevalence slopes:   State                Trend slope ± slope error (per 10,000 per   IDEA slope      Recent 8 year-old prevalence
ADDM and IDEA snapshot                                 year)a                                      ­ratioe         (%)
versus tracking                                                                                     bsnap/btrack
                                                       ADDMb,c        IDEAd          IDEAd                         ADDM (BY          IDEA
                                                       btrack         bsnap          btrack                        2002 or 2004)f    (BY
                                                                                                                                     2003)

                                  Alabama                              4.0 ± 0.9      5.4 ± 0.2    0.74            0.57              0.66
                                  Arizona              9.1 ± 1.5       5.9 ± 0.3      8.0 ± 0.3    0.74            1.52              0.96
                                  Arkansas                             4.1 ± 0.6      5.8 ± 0.8    0.71            1.20              0.84
                                  California           N/A             7.6 ± 0.2      9.7 ± 0.4    0.78            N/A               1.25
                                  Colorado                             3.4 ± 0.3      5.2 ± 0.4    0.67            1.08              0.61
                                  Florida                              6.6 ± 0.5      7.6 ± 0.7    0.87            N/A               0.98
                                  Georgia              8.2 ± 0.8       3.4 ± 0.8      4.8 ± 0.4    0.70            1.55              0.80
                                  Maryland             7.4 ± 2.0       5.0 ± 0.9      8.2 ± 0.5    0.61            1.16              1.15
                                  Missouri                             5.0 ± 0.6      7.5 ± 0.4    0.67            1.15              1.03
                                  New Jersey           13 ± 0.9        9.8 ± 0.6     10.4 ± 0.6    0.94            2.46              1.46
                                  No. Carolina         12 ± 1.3        5.0 ± 0.4      7.5 ± 0.4    0.67            1.69              1.04
                                  Pennsylvania                         9.6 ± 0.5     12.6 ± 0.5    0.76            N/A               1.53
                                  S. Carolina          6.1 ± 1.4       4.0 ± 0.3      5.1 ± 0.5    0.78            1.24              0.74
                                  Utah                                 2.0 ± 0.3      5.6 ± 0.4    0.36            1.73              0.76
                                  W. Virginia                          4.3 ± 0.7      5.2 ± 0.4    0.82            N/A               0.76
                                  Wisconsin            4.7 ± 0.9       6.0 ± 0.5      8.1 ± 0.3    0.74            1.08              1.22
                                  a
                                      To convert to %/year, divide by 100
                                  b
                                   The ADDM 8 year-old tracking slope is reported only when the least squares linear regression slope btrack
                                  is statistically different from 0 at a confidence level of p < 0.01 or better
                                  c
                                   For ADDM data, the birth year span ranges from as early as 1992 to as late as 2004. See Fig. 5 and Sup-
                                  plementary File S4 for individual state details
                                  d
                                   For all IDEA data, the birth year span is 1994–2003, the tracking age is 8 years old and the 2011 IDEA
                                  snapshot age range is 8–17 years old
                                  e
                                   bsnap/btrack slope ratios are shown in bold face, indicating smaller uncertainty, when the slope error is
                                  ≤ 10% of the regression slope for both ­btrack and ­bsnap
                                  f
                                      Birth Year (BY) 2004 prevalence shown if available, otherwise BY 2002


that year. Figure 1 plots the 2017 age-resolved snapshot,                   0 at a high confidence level (p ≪ 0.01), suggesting that the
which is based on the DSM-5 criteria for ASD with addi-                     data are inconsistent with the null hypothesis that Code
tional CDDS requirements for functional disability in 3 out                 1 autism is a constant prevalence condition (Fig. 2). The
7 life challenges.                                                          constant-age tracking slope btrack (4.3 ± 0.15 per 10,000 per
                                                                            year) also differs significantly from 0 at a high confidence
Snapshot and Tracking Slopes                                                level (p ≪ 0.01).
                                                                               The CDDS bsnap slope is somewhat flatter than the btrack
The snapshot versus tracking slope analysis is focused on the               slope computed over the same 1989–2009 birth year inter-
most recent decades of the CDDS data from 1989-present.                     val. The flatter slope is the result of upward revision over
This period covers school-age children, who are more likely                 time in Code 1 autism prevalence for the earlier birth cohorts
than adults to be re-evaluated periodically for ASD, given                  in the snapshot. For example, in the 1997 CDDS report,
the Child Find legal mandate (Wright and Wright 2007) and                   prevalence among 8 year-olds born in 1989 was 0.08%, but
parental motivation of publicly-funded services. The avail-                 had been revised upward to 0.18% in the 2017 CDDS report
ability of successive annual reports in these recent decades                for this same 1989 birth cohort. Regardless of which of
also allows for intercomparison of the age-resolved snap-                   these starting points is used, the growth to a prevalence of
shot and constant-age tracking methods for estimating time                  0.98% among 8 year-olds in the 2009 birth cohort represents
trends. These recent time trends can be approximated with                   a substantial increase. The bsnap:btrack slope ratio over the
linear fits and thus used to quantify trend slopes. For the                 1989–2009 birth year interval is 0.87, suggesting the trend
birth year 1989–2009 interval, the 2017 bsnap trend slope                   slopes are largely consistent across the constant-age tracking
(3.8 ± 0.08 per 10,000 per year) is significantly greater than              and age-resolved snapshot methods (Fig. 2).


13
                                                                      6                                                      Exhibit 60
           Caseand2:20-cv-02470-WBS-JDP
Journal of Autism  Developmental Disorders                                                Document 5 Filed 12/29/20 Page 368 of 427

                    1.2                                                                       5yrs       the 1970s but prevalence starts trending upward around the
                    1.1          2017 snapshot
                                                                                 7yrs                    mid to late 1980s, reaching a high of 0.14% among 5 year-
                    1            8 yr-old tracking                              8yrs
                                                                                                         olds born in 1992. Moving ahead 9 years, prevalence has
                    0.9                                                                       3yrs       increased overall in the 2006 snapshot from about birth year
Code 1 Autism (%)




                    0.8                                                                                  1975 onward and reaches a high of 0.47% among 6 year-olds
                    0.7                                                                                  born in 2000. Another 8 years later, prevalence has increased
                    0.6   slope snapshot/slope tracking= 0.87                                            again in the 2014 snapshot, with proportionally more growth
                    0.5                                                                                  for the more recent (after 1985) birth cohorts than the older
                    0.4                                                                                  birth cohorts, and reaches a high of 0.86% among 4 year-
                    0.3
                                                        23yrs
                                                                                                         olds born in 2010. Additional increases occur in the 2016
                    0.2
                                                                                                         snapshot, mainly after birth year 1995, with peak prevalence
                                                                                                         (1.08%) still occurring among the 2010 birth cohort, now
                    0.1
                                                                                                         age 6. One year later in the 2017 snapshot, peak prevalence
                    0
                        1970 1975 1980 1985 1990 1995 2000 2005 2010 2015                                (1.18%) shifts to 5 year-olds born in 2012.
                                                    Birth Year                                               Visual inspection of the complete 2017 snapshot (Fig. 1)
                                                                                                         suggests that Code 1 autism prevalence has been creeping
Fig. 2  CDDS data from 1997 to 2006, 2014, 2016 and 2017 reports,                                        slowly upward from near-zero levels since at least 1940,
comparing 8 year-old tracking (red triangles) to 2017 age-resolved
snapshot (blue squares) slopes over birth year interval 1989–2009.
                                                                                                         reaching 0.06% in 1980, at which point the numbers started
The bsnap:btrack slope ratio, representing the ratio of the grey:black                                   rising more quickly, tripling to 0.18% by 1989. The change
slopes, is 0.87. Selected ages are labeled on the blue age-resolved                                      point at which the even more rapid increase of the 1990s
snapshot curve, indicating the age of each birth cohort in 2017.                                         and 2000s began is debatable, but appears to have occurred
(Color figure online)
                                                                                                         between 1988 and 1990. The 2014, 2016 and 2017 snapshots
                                                                                                         all suggest a slower rate of growth in the late 1990s and mid
                                                                                                         2000s (Figs. 1, 3). However, all three snapshots show that
                            Evolution of CDDS Age-Resolved Snapshot
                    1.2                                                                       5yrs       the rate of growth accelerated again after 2006 until preva-
                    1.1                                                          7yrs
                                                                                        6yrs             lence had reached an all-time high of 1.18% of 5 year-old
                                       1997 snapshot
                    1                  2006 snapshot                            8yrs
                                                                                                         children born in 2012.
                                       2014 snapshot                                          3yrs
                    0.9                2016 snapshot                                   4yrs
                                                                                                         Cohort Analysis
Code 1 Autism (%)




                                       2017 snapshot                                          3yrs
                    0.8
                    0.7                                                         8yrs
                    0.6                                         18yrs
                                                                                                         A conventional cohort–period–age plot (Gurney et al. 2003)
                    0.5
                                                                                        3yrs             provides an alternative, complementary way to examine how
                                                                        5yrs
                    0.4                                                  4yrs                            prevalence among selected birth cohorts has evolved as they
                                                       23yrs
                                                                          3yrs                           age. Figure 4, which follows 11 CDDS birth cohorts over
                    0.3
                                                                                                         time, shows an upward revision with age starting among the
                    0.2                                     5yrs                                         birth cohorts of the late 1980s. Prevalence increases rapidly
                    0.1                                         3yrs                                     between ages 2 and 8. After age 8, a flatter but still ongoing
                    0
                     1970 1975 1980 1985 1990 1995 2000 2005 2010 2015                                   upward revision continues throughout the teenage years and
                                                    Birth Year                                           into adulthood. For example, prevalence in the 1997 birth
                                                                                                         cohort rises by 0.15% from age 8 to 20, while prevalence
Fig. 3  CDDS Code 1 autism data comparing 1997 (green triangles),                                        in the 1989 birth cohort rises by 0.11% from age 8 to 28.
2006 (cyan squares), 2014 (black circles), 2016 (magenta trian-
gles) and 2017 (blue squares) age-resolved snapshots. Selected ages
                                                                                                         However, the cohort–period–age plot suggests little upward
are labeled on each snapshot curve, indicating the age of each birth                                     revision with age among the birth cohorts of the 1970s and
cohort at the time each respective CDDS report was compiled. (Color                                      early 1980s, consistent with Fig. 3.
figure online)
                                                                                                         Comparison of CDDS, IDEA and ADDM 8 Year‑Old
                                                                                                         Prevalence in 16 States
Evolution of the CDDS Snapshot
                                                                                                         Expanding the analysis to the IDEA and ADDM datasets
Code 1 autism prevalence in the CDDS age-resolved snap-
                                                                                                         allows examination of ASD trends in states beyond Califor-
shots has evolved substantially over time from the earliest
                                                                                                         nia and among different networks that often include a larger
report in 1997 to the most recent report in 2017 (Fig. 3).
                                                                                                         share of milder ASD than CDDS. Here, in order to compare
The 1997 age-resolved snapshot is relatively flat through
                                                                                                         all 3 networks, we show 8 year-old tracking trends, rather


                                                                                                                                                            13
                                                                                                     7                                                Exhibit 60
                            Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20
                                                                            Journal of Page    369
                                                                                       Autism and     of 427 Disorders
                                                                                                  Developmental


                            Following birth year cohorts in CDDS data            differ significantly from 0 in only 7 out of the 15 ADDM
                    1.2
                                                         2017snap                states in Table 2.
                    1.1                                  2016snap                   The IDEA bsnap trend slopes are invariably flatter than
                    1                                    2014snap
                                                         2006snap                the btrack slopes in all 16 states, with bsnap:btrack slope ratios
                    0.9                                  1997snap                ranging from 0.36 in Utah to 0.94 in New Jersey (Fig. 6).
Code 1 Autism (%)




                                                         Birth Cohort 2010
                    0.8                                  Birth Cohort 2008       Excluding Utah, which is an outlier compared to the other
                                                         Birth Cohort 2003
                    0.7
                                                         Birth Cohort 2001       states, the mean bsnap:btrack slope ratio is 0.75 ± 0.085. In
                    0.6                                  Birth Cohort 1997       California, the ratio is 0.78.
                                                         Birth Cohort 1993
                    0.5                                  Birth Cohort 1989
                                                         Birth Cohort 1985       Nationwide ASD Prevalence Trends Among 8
                    0.4                                  Birth Cohort 1980
                    0.3                                  Birth Cohort 1975       Year‑Olds
                                                         Birth Cohort 1970
                    0.2
                    0.1
                                                                                 The 8 year-old tracking curves for United States nation-
                                                                                 wide ASD prevalence differ across networks, just as they
                    0
                        2   5   8   11 14 17 20 23 26 29 32 35 38 41 44          did among the 16 individual states (Fig. 7). Nationwide
                                            Age (year)                           ADDM prevalence is a factor of 1.5–2.5 higher than IDEA
                                                                                 over the overlapping 1992–2003 birth year interval. The
Fig. 4  CDDS prevalence by age, period, and year of birth. Dotted                two datasets follow a similar trend slope over most of this
lines represent children born in the denoted year as they age over
                                                                                 interval, with notable exceptions between 1992–1994 and
time. The period curves use the same data as the age-resolved snap-
shots for 1997, 2006, 2014, 2016 and 2017 in Fig. 3, but are plotted             2002–2004. ADDM suggests a flat trend over these peri-
versus age (i.e., in reverse order along the X-axis) rather than versus          ods, while IDEA 8 year-old prevalence climbs from 0.27 to
birth year. (Color figure online)                                                0.36% for 1992–1994 and from 0.92% in 2002 to 1.03% in
                                                                                 2003. CDDS data, which are plotted in Fig. 7 for compari-
                                                                                 son although they are for California only, also increase from
than age-resolved snapshot trends, because only the former
                                                                                 1992 to 1994, with a trend slope similar to that of IDEA.
are available for ADDM. Figure 5 and Table 2 show that
                                                                                 Although there is a data gap in the CDDS 8 year-old tracking
ASD prevalence varies among states, and also between dif-
                                                                                 data from birth year 1998–2006, the 2014, 2016 and 2017
ferent datasets within a given state. For IDEA, ASD preva-
                                                                                 CDDS reports suggest that prevalence continues to increase
lence among 8 year-olds born in 2003 (the most recent birth
                                                                                 over those gap years.
cohort available) varies over more than a factor of 2 among
the 16 states examined, ranging from 0.61% in Colorado to
1.53% in Pennsylvania. For ADDM, ASD prevalence among
8 year-olds in the most recently available 2004 birth cohort
                                                                                 Discussion
also varies by more than a factor of 2, ranging from 1.08%
                                                                                 California Department of Developmental Services
in Wisconsin to 2.46% in New Jersey. Moreover, the New
                                                                                 (CDDS)
Jersey prevalence is more than 4 times larger than the Ala-
bama prevalence of 0.57% (reported most recently for the
                                                                                 Overview of Trends and Current Prevalence
2002 birth cohort) (CDC 2014). In California, both absolute
prevalence and the rate of increase in prevalence are greater
                                                                                 The CDDS data featured in Figs. 1, 2, 3, 4 are widely con-
in IDEA than in CDDS. In the remaining states, ADDM
                                                                                 sidered the most reliable long-term record of autism preva-
prevalence exceeds IDEA prevalence in 11 of 15 overlapping
                                                                                 lence trends in the United States (McDonald and Paul 2010;
states and is comparable in 4 states.
                                                                                 Autism Society San Francisco Bay Area 2015). The preva-
   All 2011 IDEA bsnap trend slopes presented in Table 2 are
                                                                                 lence versus birth year curves suggest a dramatic increase
significantly > 0, suggesting the IDEA data are inconsistent
                                                                                 over time, especially when viewed in the context of the full
with the null hypothesis that ASD is a constant prevalence
                                                                                 span of data extending back to birth year 1931, when the
condition over time. The IDEA bsnap slope errors are consid-
                                                                                 reported prevalence was only ~ 0.001% (Fig. 1). While a sub-
erably larger than for the CDDS data (ranging from 3 to 25%
                                                                                 stantial fraction of the 1931 birth cohort was likely deceased
of bsnap with a median of 9%), but the t statistic still indicates
                                                                                 by the time of the 2017 snapshot, this cohort had the same
that IDEA bsnap is non-zero at the p < 0.01 confidence level
                                                                                 low prevalence at the time of the 1997 snapshot, when it
for all 16 states in Table 2. Similarly, all IDEA 8 year-old
                                                                                 was only in its 60s (Supplementary File S1). The increase
tracking slopes btrack are significantly > 0 (p < 0.01) in all
                                                                                 from ~ 0.001 to 1.18% in the 2012 birth cohort has occurred
16 states, with slope errors ranging from 4 to 14% (median
                                                                                 gradually, with a slow upward creep starting as far back as
6%) of btrack. Interestingly, however, the ADDM btrack slopes
                                                                                 the 1940s, but with several change points along the way,


13
                                                                             8                                                   Exhibit 60
           Caseand2:20-cv-02470-WBS-JDP
Journal of Autism  Developmental Disorders                    Document 5 Filed 12/29/20 Page 370 of 427

                   2.5
                         Alabama                 Arizona                     Arkansas                      California
                   2           IDEA                                                                               IDEA
                               ADDM 1
         ASD (%)
                   1.5                                                                                            CDDS
                               ADDM 2
                   1           ADDM 3
                   0.5

                   0
                   2.5
                         Colorado                Florida                     Georgia                       Maryland
                   2
         ASD (%)




                   1.5

                   1

                   0.5

                   0
                   2.5
                         Missouri                NewJersey                   NorthCarolina                 Pennsylvania
                   2
         ASD (%)




                   1.5

                   1

                   0.5

                   0
                   2.5
                         SouthCarolina           Utah                        WestVirginia                  Wisconsin
                   2
         ASD (%)




                   1.5

                   1

                   0.5

                   0
                         1985 1990 1995 2000 20051985 1990 1995 2000 20051985 1990 1995 2000 20051985 1990 1995 2000 2005
                                Birth Year              Birth Year                   Birth Year                   Birth Year


Fig. 5  Comparison of data tracking ASD prevalence among 8 year-            olds tracked biannually from birth years 1992–2004. Up to 3 different
olds from 3 different networks. IDEA data (red triangles) tracking 8        black or grey symbols are used for the ADDM data to denote shifts
year-olds over report years 1991–2011 (corresponding to birth years         and inconsistencies in the number of counties sampled within each
1983–2003) are available for all states. In California, the IDEA data       state in successive reports. In addition, the ADDM data are plotted as
are compared to CDDS 8 year-olds (magenta squares) tracked from             solid symbols for prevalence derived based on both health and edu-
report years 1997–2006 and 2014 (birth years 1989–1998 and 2006).           cation records and as open symbols when only health records were
For all other states, the IDEA data are compared to ADDM 8 year-            available. (Color figure online)


around ~ 1980, ~ 1990, and ~ 2007, when the rate of growth                  2017 snapshots would have been diagnosed with PDD-
accelerated.                                                                NOS or Asperger’s under the earlier DSM-IV criteria and
   The interpretation of the data is complicated by the                     thus would not have been allowed into the CDDS caseload.
redefinition of CDDS Code 1 from “autism, full syn-                            However, several considerations argue against changing
drome” to AD in 2008, and by the further redefinition from                  diagnostic criteria as the only or primary cause of the new
AD to ASD at the end of 2014. The ~ 1980 and ~ 1990                         uptick in prevalence in recent years, which started around
change points noted above are relatively insensitive to                     birth year 2007. First, the 2007 uptick is evident already in
these code changes, while the most recent birth cohorts                     the 2014 snapshot, in which Code 1 was defined as AD based
are more likely to be affected. Although the entire 2017                    on DSM-IV. Second, the CDDS caseload historically has
snapshot in principle has been updated to the new DSM-5                     covered the more severe end of the ASD spectrum and likely
definition of Code 1, due to the annual to triannual diagno-                continues to do so. The CDDS screening process is stringent
sis update schedule, the point of entry into the CCDS sys-                  in that it requires not only an autism diagnosis to qualify for
tem may be the single most important time for diagnosis;                    services, but also demonstration of “significant functional
the CDDS regional centers in some cases may renew the                       disability” in at least 3 out of 7 life challenge areas. CDDS in
date stamp of the Client Development Evaluation Report                      fact raised the bar on this requirement in 2003 from a previ-
(CDER) without actively reviewing the diagnosis (Paul                       ously more lenient standard of 1 out of 7 (Autism Society
Choate, personal comm.). It is therefore possible that some                 San Francisco Bay Area 2015). This increased stringency
of the new cases entering under Code 1 in the 2016 and                      makes the upward surge in prevalence around birth year


                                                                                                                                      13
                                                                        9                                                      Exhibit 60
                   Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20
                                                                   Journal of Page    371
                                                                              Autism and     of 427 Disorders
                                                                                         Developmental


                            1.4    Alabama                    Arizona                   Arkansas                     California
                            1.2
                            1
                                   SR = 0.74                  SR = 0.74                 SR = 0.71                    SR = 0.78
                  ASD (%)   0.8
                            0.6
                            0.4
                            0.2
                            0
                            1.4    Colorado                   Florida                   Georgia                      Maryland
                            1.2
                            1
                                   SR = 0.67                  SR = 0.87                 SR = 0.70                    SR = 0.61
                  ASD (%)




                            0.8
                            0.6
                            0.4
                            0.2
                            0
                            1.4    Missouri                   NewJersey                 NorthCarolina                Pennsylvania
                            1.2
                            1
                                   SR = 0.67                  SR = 0.94                 SR = 0.67                    SR = 0.76
                  ASD (%)




                            0.8
                            0.6
                            0.4
                            0.2
                            0
                            1.4    SouthCarolina              Utah                      WestVirginia                 Wisconsin
                            1.2
                            1
                                   SR = 0.78                  SR = 0.36                 SR = 0.82                    SR = 0.74
                  ASD (%)




                            0.8
                            0.6
                            0.4
                            0.2
                            0
                                  1985 1990 1995 2000 20051985 1990 1995 2000 20051985 1990 1995 2000 20051985 1990 1995 2000 2005
                                         Birth Year                 Birth Year               Birth Year                    Birth Year


Fig. 6  IDEA data from 1991 to 2011 reports, comparing 8 year-old                   regression and plotted as gray and black lines for the 2011 snapshot
tracking data (red triangles) to 2011 IDEA age-resolved snapshot                    and 8 year-old tracking, respectively. The bsnap:btrack slope ratio (SR)
data (blue squares). The slopes of the ASD prevalence increase over                 is shown in each panel, representing the ratio of the grey:black slopes.
birth year interval 1994–2003 are determined by least squares linear                (Color figure online)



          1.6
                             Overall U.S. Autism Prevalence for 8 Year-Olds         2007 even more remarkable. Third, although some milder
                                                                                    cases may be allowed in initially as very young children, the
          1.4
                                  ADDM                                              annual to triannual diagnosis update process screens them
                                  IDEA                                              out relatively quickly. Of 34,711 new Code 1 cases enter-
          1.2                     CDDS
                                                                                    ing CDDS services after November 2014, nearly 3000 have
          1                                                                         subsequently been discharged, due either to moving out of
                                                                                    state or no longer meeting the qualifying requirements (Paul
ASD (%)




          0.8                                                                       Choate, personal comm.). The latter is the more likely rea-
                                                                                    son, since CDDS historically has had a substantially lower
          0.6
                                                                                    attrition rate. Of those new cases still qualifying for ser-
          0.4                                                                       vices, 68% had an ASD impact scale rating of moderate,
                                                                                    7.5% severe and 24% mild.
          0.2

                                                                                    Snapshot Evolution and Snapshot Versus Tracking Analysis
          0
                1984 1986 1988 1990 1992 1994 1996 1998 2000 2002 2004 2006 2008
                                               Birth Year
                                                                                    The thirteen different age-resolved reports spanning
                                                                                    1997–2017 provide a means to examine how the diag-
Fig. 7  Comparison of data tracking overall U.S. ASD prevalence
                                                                                    nosed prevalence of CDDS autism has evolved over
among 8 year-olds from the IDEA and ADDM networks. Also shown
are the CDDS 8 year-old data (covering CDER Code 1 autism cases                     the years among the same birth cohorts. The passage
in California only). (Color figure online)                                          of time across this 21-year span of reports has allowed


13
                                                                                   10                                                    Exhibit 60
           Caseand2:20-cv-02470-WBS-JDP
Journal of Autism  Developmental Disorders                Document 5 Filed 12/29/20 Page 372 of 427

extensive opportunities for retroactive diagnosis, during an         nevertheless provides an empirical, quantitative estimate of
era of growing awareness, improved educational services              the real fraction of the increase in autism across CDDS birth
and increasing availability of therapies and treatments.             cohorts over time, suggesting that ~ 82–87% of the tracked
Accordingly, the birth cohorts from the late 1980s onward            increase since birth year ~ 1990 may be due to a true rise in
are characterized by modest but ongoing increases in diag-           the condition. By implication, the residual ~ 13–18% of the
nosed autism prevalence. These increases are evident in the          increase is likely not real and may be due instead to immi-
evolution of the CDDS reports over time (Fig. 3), as well            gration or better and expanded diagnosis.
as the growth in prevalence among individual birth cohorts               There are three main hypotheses for how better and
with age (Fig. 4).                                                   expanded diagnosis might lead to an apparent but non-
   Autism by definition is either present from birth or has          real increase in autism prevalence (Keyes et al. 2012): (1)
been expressed by age 3. However, even using as a base-              diagnostic substitution, with intellectual disability typically
line the prevalence at age 8 [the tracking age used by               named as the diagnostic substituent (Croen et al. 2002; Pol-
ADDM (CDC 2016)], Fig. 4 shows an ongoing increase                   yak et al. 2015), (2) diagnostic expansion, which often refers
in prevalence into adulthood by factors ranging from 1.35            to the addition of Asperger’s syndrome to the list of autism
to 2.5 (corresponding to absolute rises in prevalence of             spectrum disorders, and (3) diagnostic oversight, which
0.11–0.15%). Part of this increase may be due to net migra-          refers to the possibility that children who were overlooked
tion into California (Fountain and Bearman 2011; Paragon             in years past are now being identified, thanks to increased
Real Estate Group 2017), which is not accounted for in our           awareness among families and diagnosticians (Blaxill 2004).
prevalence calculation, since we use static live birth data              Hypothesis 1 is unlikely, since the trend in intellectual
for the denominator. Still, the ongoing upward revision is           disability in California has been more or less flat over the
curious and lends support to claims that better and expanded         time frame of the steep rise in autism (Shattuck 2006; Nevi-
diagnosis is driving at least part of the reported increase          son and Blaxill 2017). Hypothesis 2 may be a contributing
in these later birth cohorts (assuming the increase is not           factor, given the several revisions to CDER Code 1 over the
explained by immigration). However, the increases of up to a         years, but is unlikely to be the main driver of the increases
factor of 2.5 over time from age 8 onward among individual           shown in Figs. 1, 2, 3, for the reasons discussed earlier. The
birth cohorts (Fig. 4) are small compared to the much larger         third hypothesis, diagnostic oversight, also may be a via-
increases that have occurred with time across successive             ble explanation for some of the upward revision over time
birth cohorts. Across birth cohorts in the 2017 snapshot,            among specific birth cohorts shown in Figs. 3 and 4. How-
CDDS autism prevalence has increased by a factor of 25               ever, we cannot ascribe the upward revision definitively to
from birth years 1970–2012 and by a factor of 1000 from              any specific hypothesis based on the high-level statewide
birth years 1931–2012.                                               data presented in this study.
   Focusing on the most recent birth years of 1989–2009,                 In contrast to the birth cohorts from the late 1980s
the age-resolved snapshot versus 8 year-old tracking analysis        onward, there is little or no upward revision in diagnosis
shows that the trend slopes computed from these two inde-            among the birth cohorts of the 1930s, 1940s and 1950s,
pendent methods are largely consistent. Both methods indi-           and only small upward revision for the birth cohorts of the
cate a steep increase over time in Code 1 autism prevalence,         1960s, 1970s and early 1980s (Figs. 3, 4, Supplementary
with a slope ratio of 0.87 (Fig. 2). Nevison (2014) suggested        File S1). The CDDS datasets thus show no obvious evidence
that the bsnap:btrack slope ratio of an autism prevalence versus     of a large, overlooked population of autistic adults in the
time graph provides a rough estimate of the real fraction of         1931 through early 1980s birth cohorts. However, these
the constant-age tracking trend. That interpretation, based          cohorts were already in their teens or older by the time of
on the slope ratio of 0.87, would suggest that 87% of the            the first available CDDS report in 1997. Thus, these cohorts,
increase in CDDS autism tracked among 8 year-olds over               with the exception of the teenagers born in the early 1980s,
the 1989–2009 birth year interval is due to a true rise in           in general were not covered by the Child Find mandate and
the condition. A caveat here is that the bsnap:btrack ratio is       it is unclear whether they would have the opportunity or
sensitive to tracking age. When we repeat the calculations           incentive to be evaluated for ASD as adults if they were not
in Fig. 2, but with 6 or 7 instead of 8 as the tracking age, we      already diagnosed as children.
calculate bsnap:btrack ratios of 82 and 86%, respectively, over
birth years 1991–2011 and 1990–2010. One reason for the              Differences Among States and Data Networks
sensitivity of the bsnap:btrack ratios to tracking age may be that
the assumption of linearity, which is required for the calcu-        Previous studies based on assemblages of autism data from
lation, starts to break down in recent years due to the new          different places, reflecting different criteria, and grouped
uptick in the prevalence data around birth year 2007. While          into irregular time or age bins have been unable to confirm
the bsnap:btrack method involves substantial uncertainty, it         a clear trend in the data. Further, the greater than threefold


                                                                                                                         13
                                                                 11                                                Exhibit 60
         Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20
                                                         Journal of Page    373
                                                                    Autism and     of 427 Disorders
                                                                               Developmental

difference among 8 year-olds in an (early) ADDM survey               individually shows a statistically significant increasing trend
between New Jersey and Alabama has been cited as a reason            in ASD, and that trend furthermore is relatively consistent
why changing diagnostic criteria have played a major role in         between the age-resolved snapshot and constant age track-
creating the apparent increase in autism (Fombonne 2009).            ing methods, when applied to IDEA data (Fig. 6; Table 2).
Our study concurs that autism prevalence estimates differ               Another important consideration is that, within the
substantially among CDDS, IDEA and ADDM datasets and                 ADDM network, New Jersey has more detailed and exten-
among states within the IDEA and ADDM networks. These                sive records available and has access to information from
differences, combined with the likelihood of strong gradients        both education and health sources in its ascertainment,
in prevalence as a function of age, suggest the need for cau-        whereas Alabama’s case finding is limited to healthcare
tion in combining widely disparate datasets when evaluating          sources (CDC 2014). New Jersey’s unusual alignment of
time trends in autism prevalence or, more generally, when            snapshot and constant-age tracking slopes (cf. bsnap:btrack
citing a single number [e.g., 1 in 68 (CDC 2016)] as the             ratio of 0.94 shown in Fig. 6) may indicate that New Jersey’s
overall rate of autism.                                              educational records are more comprehensive than those in
   A comparison of New Jersey and Alabama is instruc-                other states, leading to more complete case finding. Here it is
tive for understanding some of the reasons behind the large          interesting and somewhat paradoxical to note that the IDEA
apparent differences in ASD prevalence among states and              and ADDM prevalence values tend to agree best in states
data networks. Our analysis also finds a more than threefold         in which the ADDM prevalence is estimated only based on
difference between ADDM prevalence in New Jersey versus              health records (Alabama, Missouri, Wisconsin and Penn-
Alabama in the most recent available common birth year,              sylvania) (CDC 2014), while ADDM prevalence tends to
2002 (Fig. 5), but much of the difference can be attributed          exceed IDEA prevalence in states where ADDM has access
to several identifiable factors. First, 8 year-olds are still sub-   to both health and educational records (Fig. 5). A detailed
stantially under-ascertained in Alabama while in New Jersey          analysis in Utah found that ASD prevalence was higher
they are not. For the 2001 birth year cohort, comparison of 8        when estimated based on both health and education data,
year-old and 10 year-old IDEA data (Supplementary Data-              with a greater proportion of cases ascertained from health
set S3) shows that prevalence among Alabama children was             records (Pinborough-Zimmerman et al. 2012). That analysis
revised upward by 40% from age 8 to 10, whereas in New               may explain part of the large discrepancy between ADDM
Jersey 8 year-olds were more fully diagnosed, with only 4%           and IDEA prevalence in Utah shown in Fig. 5.
upward revision from age 8 to 10.                                       Another important factor in these considerations is the
   A second factor involves differences in the regions sam-          extent to which milder forms of ASD are included in the
pled within each state. Taking birth year 2002 as an exam-           definition of autism. Among the three data networks exam-
ple, prevalence among 8 year-olds differs by a factor of 3.8         ined in this paper, autism prevalence increases in the fol-
for ADDM between New Jersey and Alabama, but IDEA                    lowing order: CDDS < IDEA ≤ ADDM (Figs. 5, 7). This
prevalence among 8 year-olds differs by only a factor of 2.3         ordering is broadly consistent with the inclusion or exclu-
between the two states. IDEA data cover the whole of both            sion of milder ASD in these datasets. CDDS historically
states. In contrast, ADDM typically surveys 4 urban coun-            has been entirely AD and continues to focus on the more
ties in New Jersey, but samples Alabama broadly across 32            severely affected population under DSM-5, IDEA includes
counties in the northern half of the state, comprising a mix         some milder forms of ASD in some states but not in others
of urban and rural areas. ASD prevalence in general tends            (MacFarlane and Kanaya 2009), while ADDM attempts to
to be higher in urban than rural areas, for reasons that are         include all ASD subtypes. Here, it is notable that Asperger’s
not clear but may involve enhanced exposure to beneficial            cases have accounted consistently for only ~ 10% of the total
environmental microbes in rural areas and/or higher levels of        ADDM cases over the reports (birth year 2000–2004) that
toxins in urban areas (Becker 2010; Dickerson et al. 2016).          provide this information (CDC 2012, 2014, 2016). However,
As a result, the different sampling strategies across the two        given that the median age of Asperger’s diagnosis is about
states will tend to exaggerate the difference in ASD preva-          8 (Lingam et al. 2003), ADDM, which surveys 8 year-olds,
lence between New Jersey and Alabama.                                likely misses the true number of Asperger’s cases.
   If one combines these two factors (i.e., comparing at age
10 instead of age 8, and comparing IDEA prevalence across            Inconsistencies in the ADDM Network
the whole of both states instead of ADDM prevalence in               and in Nationwide Prevalence
selected counties), one can account for much of the differ-
ence in ASD prevalence between New Jersey and Alabama.               While ADDM data are commonly cited as the definitive
Indeed, the prevalence ratio is reduced from 3.8 to 1.5. This        metric of United States ASD prevalence, only 7 out of 15
remaining ratio of 1.5 may or may not reflect a true regional        ADDM states, as shown in Fig. 5, have an 8 year-old track-
difference between the two states. Regardless, each state            ing slope btrack that is statistically different from 0 at the


13
                                                                 12                                                Exhibit 60
           Caseand2:20-cv-02470-WBS-JDP
Journal of Autism  Developmental Disorders              Document 5 Filed 12/29/20 Page 374 of 427

p < 0.01 confidence level. This was surprising because we          cohort. Prevalence slowly increased from ~ 1940 to 1980,
had expected to be able to reject the null hypothesis for all      at which time the first of several change points occurred,
btrack slopes simply due to better and expanded ASD diag-          in ~ 1980, ~1990, and ~ 2007, each associated with a new
nosis over time. However, inconsistencies in the ADDM              uptick in the rate of growth. The CDDS dataset suggests that
Network, as well as the small number of data points and            prevalence has increased by a factor of 25 from birth year
missing years of data, may have contributed to the surprising      1970–2012 and by as much as a factor of 1000 from birth
ADDM btrack results. Among the 15 states surveyed over the         year 1931–2012.
history of the ADDM network, only 1 (Georgia) has consist-            CDDS continues to exclude most milder cases of autism,
ently monitored ASD in the same subset of counties with            despite two different changes to its diagnostic criteria in the
complete coverage, including access to health and education        last decade. As a result, IDEA autism prevalence in Califor-
data, over all seven available ADDM reports from birth year        nia is substantially higher than CDDS prevalence. ADDM
1992–2004.                                                         ASD prevalence in turn is substantially higher than IDEA
   Another curious feature of ADDM data is that the net-           prevalence in 11 out of 15 overlapping states, likely due to
work appears to underestimate the upward trend in nation-          a combination of factors, including inclusion of all forms
wide ASD prevalence between birth years 1992–1994 and              of ASD, access to health and education-based records, and
again between birth years 2002–2004 compared to IDEA               disproportionate sampling of urban over rural areas in some
and CDDS (Fig. 7). The ADDM numbers remain stable                  states. While about half of ADDM states have non-signifi-
over both of these 2-year intervals, even as CDDS and              cant 8 year-old tracking trend slopes, this is attributable in
IDEA prevalence continues to increase. One reason for the          part to discontinuous or inconsistent data records and dif-
flat ADDM trend from 2002 to 2004 may have been that               ferences in completeness, suggesting the need for more con-
2 states (Maryland and Arkansas), which had traditionally          sistent sampling strategies when evaluating time trends in
had access to health and education records in earlier ADDM         overall ASD prevalence. The ADDM network states with the
reports, lost access to most of their education records in         most consistent access to information from multiple (health
2004 (CDC 2014, 2016). Accordingly, both these states              and education) sources show the most strongly increasing
reported a decrease in ASD prevalence from 2002 to 2004.           ASD trends. Metropolitan New Jersey, for example, has been
   The flat ADDM trend from 1992 to 1994 trend may                 the leading indicator of autism prevalence in the ADDM
reflect the sensitivity of the nationwide ADDM mean to the         network across the decade, with the most recent prevalence
changing set of counties and states surveyed. The overall          estimate showing ASD prevalence as high as 2.5% among 8
mean is computed as the sum of all the ASD cases in the            year-olds of the 2004 birth cohort (Zahorodny et al. 2014;
participating states divided by the sum of the total popula-       CDC 2016).
tion surveyed. In both 1992 and 1994 the ADDM overall
mean was about 0.66%, or 1/150. In 1992, six states were           Acknowledgments The authors thank the California Department of
                                                                   Developmental Services (CDDS) for providing much of the data used
sampled, while in 1994, 14 states were sampled, including          in this study. We are particularly grateful to CDDS data analyst Paul
all original 6. If just the original 6 states had been sampled     Choate for his detailed explanations of CDDS codes and practices. We
for birth year 1994, instead of remaining flat, the overall        also thank two anonymous reviewers for their helpful comments, which
mean would have increased by 10% from 1992 to 0.74%.               much improved the manuscript.
Each of the subsequent ADDM reports has brought a new
                                                                   Author Contributions CN conceived of the study, compiled the IDEA,
shift in which and how many states are included. Each also         ADDM and most recent CDDS data, and drafted most of the manu-
has been accompanied by changes in the number of counties          script. MB compiled the 1997–2006 CDDS data and wrote parts of
sampled within many of the participating states (Supplemen-        the Discussion. WZ provided detailed information about the ADDM
tary File S4). Given these uncertainties, it is unfortunate that   data and wrote parts of the manuscript. All authors read and approved
                                                                   the final manuscript.
restrictions on the availability of cohort-referenced IDEA
data beyond the 2011 report will hinder systematic tracking
of IDEA trends into more recent birth years, making it diffi-
                                                                   Compliance with Ethical Standards
cult to compare future IDEA and ADDM nationwide trends.            Conflict of interest CN, MB and WZ declare that the research was
                                                                   conducted in the absence of any commercial or financial relationships
                                                                   that could be construed as a potential conflict of interest.
Conclusion
                                                                   Ethics Approval The ASD counts used in this study involved datasets
                                                                   in which all relevant personal information had been de-identified prior
CDDS autism prevalence has risen dramatically over the             to our activities and in which the data were aggregated by age at the
last 35 years, increasing from ~ 0.05% in birth year 1970 to       state level. This project therefore did not require institutional review
nearly 1.2% in birth year 2012. The available data extending       and approval.
back to 1931 show a prevalence of only 0.001% in that birth


                                                                                                                              13
                                                               13                                                       Exhibit 60
          Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20
                                                          Journal of Page    375
                                                                     Autism and     of 427 Disorders
                                                                                Developmental

Open Access This article is distributed under the terms of the Crea-       Centers for Disease Control and Prevention. (2014). Prevalence of
tive Commons Attribution 4.0 International License (http://creat​iveco​        autism spectrum disorder among children aged 8 years—Autism
mmons​.org/licen​ses/by/4.0/), which permits unrestricted use, distribu-       and developmental disabilities monitoring network, 11 sites,
tion, and reproduction in any medium, provided you give appropriate            United States, 2010. Morbidity and Mortality Weekly Report, 63
credit to the original author(s) and the source, provide a link to the         Suppl 2(2), 1–21. http://www.ncbi.nlm.nih.gov/pubme​d/24670​
Creative Commons license, and indicate if changes were made.                   961.
                                                                           Centers for Disease Control and Prevention. (2016). Prevalence and
                                                                               characteristics of autism spectrum disorder among children aged
                                                                               8 years—Autism and developmental disabilities monitoring net-
References                                                                     work, 11 sites, United States, 2012. MMWR Surveillance Sum-
                                                                               maries, 65(3), 1–23.
American Psychiatric Association. (1980). Diagnostic and statistical       Chaidez, V., Hansen, R. L., & Hertz-Picciotto, I. (2013). Gastroin-
     manual of mental disorders (3rd ed.). Washington, D.C.: Ameri-            testinal problems in children with autism, developmental delays
     can Psychiatric Association.                                              or typical development. Journal of Autism and Developmental
American Psychiatric Association. (1994). Diagnostic and statistical           Disorders. http://www.ncbi.nlm.nih.gov/pubme​d/24193​577.
     manual of mental disorders (4th ed.). Washington, D.C.: Ameri-        Croen, L., & Grether, J. K. (2003). Response: A response to Blaxill,
     can Psychiatric Association.                                              Baskin, and Spitzer on Croen et al. (2002), the changing preva-
American Psychiatric Association. (2013). Diagnostic and statistical           lence of autism in California. Journal of Autism and Develop-
     manual of mental disorders (5th ed.). Washington, D.C.: Ameri-            mental Disorders, 33(2), 227–229. http://www.ncbi.nlm.nih.gov/
     can Psychiatric Association.                                              pubme​d/12757​365.
Autism Society San Francisco Bay Area. (2015). Autism rising: A            Croen, L., Grether, J. K., Hoogstrate, J., & Selvin, S. (2002). The
     report on the increasing autism rates in California.                      changing prevalence of autism in California. Journal of Autism
Becker, K. G. (2010). Autism and urbanization. American Journal                & Developmental Disorders, 32(3), 207–215.
     of Public Health, 100(7), 1156–1157. https​://doi.org/10.2105/        Dickerson, A. S., Rahbar, M. H., Bakian, A. V., Bilder, D. A., Har-
     AJPH.2009.19100​7.                                                        rington, R. A., & Pettygrove, S. (2016). Autism spectrum disor-
Bettelheim, B. (1967). The empty fortress—Infantile autism and the             der prevalence and associations with air concentrations of lead,
     birth of the self. New York: The Free Press.                              mercury, and arsenic. Environmental Monitoring and Assessment
Bilbo, S. D., Nevison, C. D., & Parker, W. (2015). A model for the             188(7), 407. https​://doi.org/10.1007/s1066​1-016-5405-1.
     induction of autism in the ecosystem of the human body: The           Fombonne, E. (2009). Epidemiology of pervasive developmental dis-
     anatomy of a modern pandemic? Microbial Ecology in Health                 orders. Pediatric Research, 65(6), 591–598.
     and Disease, 1, 1–11. https​://doi.org/10.3402/mehd.v26.26253​.       Fountain, C., & Bearman, P. (2011). Risk as social context: Immigra-
Blaxill, M. F. (2004). What’s going on? The question of time trends            tion policy and autism in California. Sociological Forum, 26(2),
     in autism. Public Health Reports, 119(6), 536–551. https​://doi.          215–240.
     org/10.1016/j.phr.2004.09.003.                                        Frye, R. E., & James, S. J. (2014). Metabolic pathology of autism
Blaxill, M. F., Baskin, D. S., & Spitzer, W. O. (2003). Commentary:            in relation to redox metabolism. Biomarkers in Medicine, 8(3),
     Blaxill, Baskin, and Spitzer on Croen et al. (2002), the changing         321–330. http://www.ncbi.nlm.nih.gov/pubme​d/24712​422.
     prevalence of autism in California. Journal of Autism and Devel-      Gibbs, V., Aldridge, F., Chandler, F., Witzlsperger, E., & Smith, K.
     opmental Disorders, 33(2), 223–226. http://www.ncbi.nlm.nih.              (2012). Brief report: An exploratory study comparing diagnostic
     gov/pubme​d/12757​365.                                                    outcomes for autism spectrum disorders under DSM-IV-TR with
California Department of Developmental Services. (2003). Autistic              the proposed DSM-5 revision. Journal of Autism and Develop-
     spectrum disorders. Changes in California caseload. An update:            mental Disorders. https​://doi.org/10.1007/s1080​3-012-1560-6.
     1999 through 2002. Sacramento, CA.                                    Goines, P. E., & Ashwood, P. (2012). Cytokine dysregulation in autism
Centers for Disease Control and Prevention. (2007a). Prevalence of             spectrum disorders (ASD): Possible role of the environment. Neu-
     autism spectrum disorders—Autism and developmental disabili-              rotoxicology and Teratology. http://www.ncbi.nlm.nih.gov/pubme​
     ties monitoring network, six sites, United States, 2000. Morbidity        d/22918​031.
     and Mortality Weekly Report, 56(SS01), 1–11. http://www.cdc.          Gurney, J. G., Fritz, M. S., Ness, K. K., Sievers, P., Newschaffer, C. J.,
     gov/mmwr/previ​ew/mmwrh​tml/ss581​0a1.htm.                                & Shapiro, E. G. (2003). Analysis of prevalence trends of autism
Centers for Disease Control and Prevention. (2007b). Prevalence of             spectrum disorder in Minnesota. Archives of Pediatrics & Ado-
     autism spectrum disorders—Autism and developmental disabili-              lescent Medicine, 157, 622–627. https​://doi.org/10.1001/archp​
     ties monitoring network, 14 sites, United States, 2002. Morbidity         edi.157.7.622.
     and Mortality Weekly Report, 56(SS01), 12–28. http://www.cdc.         James, S. J., Rose, S., Melnyk, S., Jernigan, S., Blossom, S., & Pavliv,
     gov/mmwr/previ​ew/mmwrh​tml/ss581​0a1.htm.                                O. (2009). Cellular and mitochondrial glutathione redox imbal-
Centers for Disease Control and Prevention. (2009a). Brief update:             ance in lymphoblastoid cells derived from children with autism.
     Prevalence of autism spectrum disorders (ASDs)—Autism and                 The FASEB Journal, 23(8), 2374–2383. http://www.ncbi.nlm.nih.
     developmental disabilities monitoring (ADDM) network, United              gov/pubme​d/19307​255.
     States, 2004. Morbidity and Mortality Weekly Report, 58(SS10),        Kanner, L. (1943). Autistic disturbances of affective contact. Nervous
     21–24.                                                                    Child, 2, 217–250
Centers for Disease Control and Prevention. (2009b). Prevalence of         Keyes, K. M., Susser, E., Cheslack-Postava, K., Fountain, C., Liu, K.,
     autism spectrum disorders—Autism and developmental disabili-              & Bearman, P. S. (2012). Cohort effects explain the increase in
     ties monitoring network, United States, 2006. Morbidity and Mor-          autism diagnosis among children born from 1992 to 2003 in Cali-
     tality Weekly Report, 58(10), 1–24.                                       fornia. International Journal of Epidemiology, 41, 495–503. https​
Centers for Disease Control and Prevention. (2012). Prevalence of              ://doi.org/10.1093/ije/dyr19​3.
     autism spectrum disorders—Autism and developmental disabili-          Lingam, R., Simmons, A., Andrews, N., Miller, E., Stowe, J., & Taylor,
     ties monitoring network, 14 sites, United States, 2008. Morbidity         B. (2003). Prevalence of autism and parentally reported triggers
     and Mortality Weekly Report, 61(3), 1–19.                                 in a north London population. Archives of Disease in Childhood,
                                                                               88, 666–670.


13
                                                                       14                                                        Exhibit 60
           Caseand2:20-cv-02470-WBS-JDP
Journal of Autism  Developmental Disorders                        Document 5 Filed 12/29/20 Page 376 of 427

MacFarlane, J. R., & Kanaya, T. (2009). What does it mean to be                    special education and health from 2002 to 2008. Journal of Autism
    autistic? Inter-state variation in special education criteria for              and Developmental Disorders, 42, 521–530.
    autism services. Journal of Child and Family Studies. https​://doi.       Polyak, A., Kubina, R. M., & Girirajan, S. (2015). Comorbidity of
    org/10.1007/s1082​6-009-9268-8.                                                intellectual disability confounds ascertainment of autism: Implica-
McDonald, M. E., & Paul, J. F. (2010). Timing of increased autistic                tions for genetic diagnosis. American Journal of Medical Genetics
    disorder cumulative incidence. Environmental Science & Technol-                Part B: Neuropsychiatric Genetics, 168(7), 600–608. https​://doi.
    ogy, 44(6), 2112–2118. https​://doi.org/10.1021/es902​057k.                    org/10.1002/ajmg.b.32338​.
Nevison, C. D. (2014). A comparison of temporal trends in United              Shattuck, P. T. (2006). The contribution of diagnostic substitution to
    States autism prevalence to trends in suspected environ-                       the growing administrative prevalence of autism in US special
    mental factors. Environmental Health, 13(1), 73. https​://doi.                 education. Pediatrics, 117(4), 1028–1037. https:​ //doi.org/10.1542/
    org/10.1186/1476-069X-13-73.                                                   peds.2005-1516.
Nevison, C. D., & Blaxill, M. (2017). Diagnostic substitution for intel-      Van Der Meer, J. M. J., Oerlemans, A. M., Van Steijn, D. J., Lap-
    lectual disability: A flawed explanation for the rise in autism.               penschaar, M. G. A., De Sonneville, L. M. J., & Buitelaar, J.
    Journal of Autism and Developmental Disorders, 47(9), 2733–                    K. (2012). Are autism spectrum disorder and attention-deficit/
    2742. https​://doi.org/10.1007/s1080​3-017-3187-0.                             hyperactivity disorder different manifestations of one overarch-
Newschaffer, C. J., Falb, M. D., & Gurney, J. G. (2007). National                  ing disorder? Cognitive and symptom evidence from a clinical
    autism prevalence trends from United States special education                  and population-based sample. Journal of the American Academy
    data. Pediatrics, 115(3), e277–e282. https​://doi.org/10.1542/                 of Child and Adolescent Psychiatry, 51(11), 1160–1172. https​://
    peds.2004-1958.                                                                doi.org/10.1016/j.jaac.2012.08.024.
Paragon Real Estate Group. (2017). Changing patterns in CA popu-              Volkmar, F., & Reichow, B. (2013). Autism in DSM-5: Progress and
    lation migration & potential impacts of changing immigration                   challenges. Molecular Autism, 4, 13.
    policies and tax law. Retrieved March 2, 2018 from https​://www.          Walpole, R. E., & Myers, R. H. (1985). Probability and statistics for
    parag​onre.com/trend​/calif​ornia​-state​-to-state​-and-forei​gn-migra​        engineers and scientists (3rd ed.). New York: Macmillan Publish-
    tion-trend​s.                                                                  ing Company.
Pardo, C. A., Vargas, D. L., & Zimmerman, A. W. (2005). Immu-                 Wright, P. W. D., & Wright, P. D. (2007). Wrightslaw: Spe-
    nity, neuroglia and neuroinflammation in autism. International                 cial education law (2nd ed.). Harbor House Law Press, Inc.
    Review of Psychiatry, 17(6), 485–495. http://www.ncbi.nlm.nih.                 (ISBN-13:978-1892320162).
    gov/pubme​d/16401​547.                                                    Zahorodny, W., Shenouda, J., Howell, S., NS, R., Peng, B., & Mehta, U.
Pinborough-Zimmerman, J., Bakian, A. V., Fombonne, E., Bilder, D.,                 (2014). Increasing autism prevalence in metropolitan New Jersey.
    Taylor, J., & McMahon, W. M. (2012). Changes in the adminis-                   Autism, 18(2), 117–126.
    trative prevalence of autism spectrum disorders: Contribution of




                                                                                                                                          13
                                                                          15                                                       Exhibit 60
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 377 of 427




     EXHIBIT 61
            Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 378 of 427

Summary of Autism Spectrum Disorder (ASD) Prevalence Studies


              Year                  Time                       Number of                         ASD
              publish               period       Age range     children in Criteria    Methodolo prevalence
Author        ed      Country       studied      studied       population used         gy used   (CI)       IQ<70 (%)

                                                                                               Case
                                                                                       enumeratio
                                                                                              n and 0.45 (0.31-
Lotter          1966     England          1964       8 to 10        78,000      Kanner direct exam        0.62)       84
                                                                                               Case
                                                                                       enumeratio 0.43 (0.26-
Brask           1970    Denmark           1962       2 to 14        46,500      Kanner            n       0.66)       NR
                                                                                               Case
                                                                                       enumeratio 0.07-0.31
Treffert        1970        USA 1962-1967            3 to 12       899,750      Kanner            n   (0.0-1.0)       NR

                                                                                               Case
                                                                                       enumeratio
Wing &                                                                                        n and 0.49 (0.29-
Gould           1979     England          1970       0 to 14        35,000      Kanner direct exam        0.78)       70

                                                                                               Case
                                                                                       enumeratio
Hoshino et                                                                                    n and 0.23 (0.19-
al. (1)         1982       Japan          1977       0 to 17       234,039      Kanner direct exam        0.27)       NR

                                                                                               Case
                                                                                       enumeratio
Ishii &                                                                                       n and    1.6 (1.2-
Takahashi       1983       Japan          1981       6 to 12        35,000      Rutter direct exam          2.8)      NR

                                                                                               Case
                                                                                       enumeratio
Bohman et                                                                                     n and    0.3 (0.2-
al.             1983     Sweden           1979       0 to 20        69,000      Rutter direct exam          0.5)      NR

                                                                                               Case
                                                                                       enumeratio
McCarthy et                                                                                   n and 0.43 (0.29-
al.             1984      Ireland         1978       8 to 10        65,000      Kanner direct exam        0.59)       NR

                                                                                                Case
                                                                                        enumeratio
                                                                                               n and 0.20 (0.13-
Gillberg        1984     Sweden           1980       4 to 18       128,584      DSM-III direct exam        0.30)   80, 77

                                                                                               Case
                                                                                       enumeratio
Steinhausen                                                                                   n and 0.19 (0.14-
et al.          1986    Germany           1982       0 to 14       279,616      Rutter direct exam        0.24)       44




                                                               1                                             Exhibit 61
             Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 379 of 427



                Year                 Time                       Number of                         ASD
                publish              period       Age range     children in Criteria    Methodolo prevalence
Author          ed      Country      studied      studied       population used         gy used   (CI)       IQ<70 (%)

                                                                                                 Case
                                                                                         enumeratio
Steffenberg                                                                                     n and 0.45 (0.31-
& Gillberg        1986     Sweden          1984          <10         78,413      DSM-III direct exam        0.62)      NR

                                                                                                 Case
                                                                                         enumeratio
Matsuishi et                                                                                    n and 1.55 (1.16-
al.               1987       Japan         1983       4 to 12        32,834      DSM-III direct exam        1.64)      NR

                                                                                                 Case
                                                                                         enumeratio
                                                                                                n and 0.12 (0.00-
Burd et al.       1987        USA          1985       2 to 18       180,986      DSM-III direct exam        0.20)      NR

                                                                                                 Case
                                                                                         enumeratio
                                                                                                n and 1.01 (0.62-
Bryson et al.     1988     Canada          1985       6 to 14        20,800      DSM-III direct exam        1.54)      76
                                                                                                 Case
Tanoue et                                                                                enumeratio 1.38 (1.16-
al.               1988       Japan 1977-1985           3 to 7        95,394      DSM-III            n       1.64)      NR
                                                                                                 Case
Ciadella &                                                                               enumeratio 0.51 (0.39-
Mamelle           1989      France         1986        3 to 9       135,180      DSM-III            n       0.63)      NR

                                                                                          Population
Sugiyama &                                                                                screen and    1.3 (0.7-
Abe               1989       Japan 1979-1984           2 to 5        12,263      DSM-III direct exam         2.1)      38

                                                                                                 Case
                                                                                         enumeratio
                                                                                                n and 0.40 (0.31-
Ritvo et al.      1989        USA 1984-1988           8 to 12       184,822      DSM-III direct exam        0.50)      NR

                                                                                                Case
                                                                                        enumeratio
Gillberg et                                                                                    n and 0.95 (0.74-
al.               1991     Sweden          1988       4 to 13        78,106   DSM-III-R direct exam        1.95)    82, 80

Fombonne                                                                                        Case
&                                                                                       enumeratio
Mazaubrun                                                                                      n and 0.49 (0.47-
(1)               1992      France         1985       9 to 13       274,816      ICD-10 direct exam        0.65)       87

                                                                                         Population
                                                                                         screen and 2.11 (1.25-
Honda et al.      1996       Japan         1994      1.5 to 6         8,537      ICD-10 direct exam       3.33)        50



                                                                2                                             Exhibit 61
           Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 380 of 427



                Year                   Time                        Number of                            ASD
                publish                period       Age range      children in Criteria       Methodolo prevalence
Author          ed      Country        studied      studied        population used            gy used   (CI)       IQ<70 (%)

                                                                                                   Case
                                                                                           enumeratio
Fombonne                                                                                          n and 0.54 (0.46-
et al.            1997      France 1992-1993            6 to 16        325,347      ICD-10 direct exam        0.62)        88

                                                                                            Population
Arivdsson et                                                                                screen and 3.10 (1.14-
al.               1997     Sweden            1994       3 to 16          1,941      ICD-10 direct exam       6.72)        100

                                                                                                   Case
                                                                                           enumeratio
                                                                                                  n and 0.72 (0.54-
Webb et al.       1997      Wales            1992       3 to 15         73,300   DSM-III-R direct exam        0.95)        NR

                                                                                                   Case
                                                                                           enumeratio
Sponheim &                                                                                        n and 0.38 (0.25-
Skjeldae          1998     Norway            1992       3 to 14         65,688      ICD-10 direct exam        0.56)        64

                                                                                                   Case
                                                                                           enumeratio
Kadesjo et                                                                                        n and    6.0 (1.97-
al.               1999     Sweden            1992     6.7 to 7.7           826      ICD-10 direct exam          14.1)      60

                                                                                               Population
                                                                                               screen and 3.1 (2.29-
Baird et al.      2000     England           1998      1.5 to 8         16,235      ICD-10    direct exam      4.06)       40
                                                                                                      Case
                                                                                  DSM-III-R   enumeratio 0.96 (0.64-
Powell et al.     2000     England           1995        1 to 4         29,200   or DSM-IV               n     1.39)       NR
                                                                                                      Case
Kielinen et                                                                                   enumeratio 1.22 (1.06-
al.               2000     Finland           1996       5 to 18        152,732     DSM-IV                n     1.41)       50

Magnusson                                                                                   Population
&                                                                                           screen and 0.86 (0.60-
Saemundsen        2000     Iceland           1997       5 to 14         43,153      ICD-10 direct exam       1.18)         49

Chakrabarti                                                                                Population
&                                                                                          screen and      1.68 (1.1-
Fombonne          2001     England           1998     2.5 to 6.5        15,500     DSM-IV direct exam          2.46)       24

                                                                                           Population
Fombonne                                                                                   screen and 2.61 (1.81-
et al. (2)        2001            UK         1999       5 to 15         12,529     DSM-IV direct exam       3.70)        44.4




                                                                   3                                             Exhibit 61
           Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 381 of 427



                Year                   Time                         Number of                            ASD
                publish                period       Age range       children in Criteria       Methodolo prevalence
Author          ed      Country        studied      studied         population used            gy used   (CI)       IQ<70 (%)

                                                                                                       Case
                                                                                               enumeratio
Bertrand et                                                                                           n and    4.0 (2.8-
al.               2001        USA            1998       3 to 10           8,996     DSM-IV     direct exam          5.5)     49
                                                                                                       Case
                                                                                   DSM-III-R   enumeratio     1.1 (1.06-
Croen et al.      2001        USA 1987-1999             0 to 21      4,600,000    or DSM-IV               n        1.14)     NR
Yeargin-                                                                                               Case
Allsopp et                                                                                     enumeratio      3.4 (3.2-
al. (2)           2003        USA            1996       3 to 10         290,000     DSM-IV                n         3.6)     62

                                                                                                    Case
Gurney et al.                     1981-1982,                                                   enumeratio   4.4 (4.3-
(2)               2003        USA 2001-2002             6 to 17                     DSM-IV              n        4.5)        NR
                                                                                                    Case
                                                                                               enumeratio   1.5 (1.3-
Lingam et al.     2003            UK         2000       5 to 14         186,206      ICD-10             n        1.7)        NR
                                                                                                    Case
Icasiano et                                                                                    enumeratio   3.9 (3.3-
al.               2004    Australia          2002       2 to 17          45,153     DSM-IV              n        4.5)        47
                                                                                                    Case
Lauritsen et                                                                                   enumeratio   1.2 (1.1-
al.               2004    Denmark            2001        0 to 9         682,397      ICD-10             n        1.3)        NR
                                                                                                    Case
Fombonne                                                                                       enumeratio 2.16 (1.65-
et al.            2006     Canada 1987-1998             5 to 21          27,749     DSM-IV              n       2.78)        NR

                                                                                                    Case
                                                                                            enumeratio
                                                                                              n, screen,
                                                                                             and direct 3.89 (3.39-
Baird et al.      2006            UK 1990-1991          9 to 10          56,946      ICD-10        exam       4.43)          56
                                                                                                    Case
                                                                                            enumeratio
                                                                                                   n and
CDC ADDM                                                                                          record  6.7 (6.3-
Network (1)       2007        USA            2000               8       187,761     DSM-IV        review       7.0)        36-61
                                                                                                    Case
                                                                                            enumeratio
                                                                                                   n and
CDC ADDM                                                                                          record  6.6 (6.3-
Network (1)       2007        USA            2002               8       444,050     DSM-IV        review       6.8)          45


                Year                   Time                         Number of                            ASD
                publish                period       Age range       children in Criteria       Methodolo prevalence
Author          ed      Country        studied      studied         population used            gy used   (CI)       IQ<70 (%)




                                                                    4                                               Exhibit 61
              Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 382 of 427
                                                                                                    Case
                                                                                            enumeratio
                                                                                                 n from
                                                                                 Special         special
                                                                              education       education
Oullette-                                                                   classificatio   classificatio 1.2 (1996),
Kuntz et al.      2007     Canada 1996-2004           4 to 9      2,240,537             n               n 4.3 (2004)     NR
                                                                                                    Case
Wong et al.                                                                                 enumeratio
(1)               2008 Hong Kong 1986-2005           0 to 14      4,247,206      DSM-IV                 n         1.6    NR
                                                                                                            1.0 (0.8-
Williams et                                                                                 Questionna 1.0) to 4.1
al.               2008    Australia 2003-2004        6 to 12           5,459     DSM-IV              ires   (3.8-4.4)    NR
                                                                                                    Case
Montiel-                                                                                    enumeratio      1.7 (1.3-
Nava et al.       2008 Venezuela 2005-2006            3 to 9         254,905     DSM-IV                 n        2.0)    NR

                                                                                                  Case
                                                                                  Special enumeratio
                                                                               Education       n from
Baron-                                                                             Needs survey and        15.7 (9.9-
Cohen et al.      2009            UK 2003-2004        5 to 9           5,484     register direct exam          24.6)     NR
                                                                                                  Case
                                                                                          enumeratio
                                                                                                 n and
CDC ADDM                                                                                       record       8.0 (7.6-
Network (1)       2009        USA         2004               8       172,335     DSM-IV        review            8.4)    44
                                                                                                  Case
                                                                                          enumeratio
                                                                                                 n and
CDC ADDM                                                                                       record       9.0 (8.6-
Network (1)       2009        USA         2006               8       308,038     DSM-IV        review            9.3)    41
                                                                                                  Case
Al-Farsi et                                                                               enumeratio        0.1 (0.1-
al.               2010      Oman          2009       0 to 14         798,913     DSM-IV              n           0.2)    NR
                                                                                                  Case
                                                                                          enumeratio        6.9 (6.5-
Parner et al.     2011    Denmark 1994-1999                          404,816     DSM-IV              n           7.2)    NR
                                                                                                  Case
                          Western                                                         enumeratio        5.1 (4.7-
Parner et al.     2011    Australia 1994-1999                        152,060     DSM-IV              n           5.5)    NR
                                                                                                  Case
                                                                                          enumeratio
Chien et al.      2011      Taiwan 1996-2005         0 to 18         372,642        ICD-9            n           2.9     NR


                Year                Time                         Number of                            ASD
                publish             period       Age range       children in Criteria       Methodolo prevalence
Author          ed      Country     studied      studied         population used            gy used   (CI)       IQ<70 (%)




                                                                 5                                               Exhibit 61
             Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 383 of 427



                                                               82,153                           4.7 (4.2-
                                                               (1994),                 Case 5.1) (1994);
Windham et                                                     80,249             enumeratio    4.7 (4.2-
al.              2011     USA 1994, 1996          0 to 8        (1996)     DSM-IV          n 5.2) (1996)       NR

                                                                                          Case
                                                                                  enumeratio
                                                                                       n from
                         South                                                     survey and 26.4 (19.1-
Kim et al.       2011    Korea 2005-2009         7 to 12        55,266     DSM-IV direct exam       33.7)      59
                                                                26,213
                                                                (2002); ICD-9 and
                                                                29,494      special              6.5 (2002),
                                                                (2006); education           Case        10.2
Zimmerman                       2002, 2006,                     33,757 classificatio enumeratio      (2006),
et al.           2012     USA          2008            8         (2008)            n           n 13.0 (2008)   NR
                                                 7 to 16           7122
                                              (2002), 15        (2002),                Screening
Kocovska et               Faroe                    to 24           7128    DSM-IV, and direct 5.6 (2002),
al.              2012   Islands 2002, 2009       (2009)          (2009)     ICD-10         exam 9.4 (2009)     NR
                                                                                            Case
                                                                                     enumeratio
                                                                                           n and
CDC ADDM                                                                                  record 11.3 (11.0-
Network (1)      2012     USA         2008            8        337,093     DSM-IV         review       11.7)   38
Blumberg et                                                                 Parent Telephone
al.              2013     USA 2011-2012          6 to 17        95,677       report       survey          2%   NR
Zablotsky et                                                                Parent Household
al.              2015     USA 2011 -2014         3 to 17        43,283       report       survey        2.4%   NR
                                                                                            Case
                                                                                     enumeratio
                                                                                           n and
Christensen                                                                               record 14.6 (8.2 –
et al. (1)       2016     USA         2012            8        346,978     DSM-IV         review       24.6)   32
(1) The
prevalence
reported
represents
the average.
(2) The
prevalence
study
provided
overall rate
only




                                                           6                                             Exhibit 61
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 384 of 427




     EXHIBIT 62
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 385 of 427




                                 1                             Exhibit 62
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 386 of 427




                                 2                             Exhibit 62
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 387 of 427




                                 3                             Exhibit 62
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 388 of 427




                                 4                             Exhibit 62
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 389 of 427




                                 5                             Exhibit 62
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 390 of 427




                                 6                             Exhibit 62
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 391 of 427




                                 7                             Exhibit 62
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 392 of 427




                                 8                             Exhibit 62
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 393 of 427




                                 9                             Exhibit 62
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 394 of 427




                                10                             Exhibit 62
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 395 of 427




                                11                             Exhibit 62
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 396 of 427




                                12                             Exhibit 62
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 397 of 427




                                13                             Exhibit 62
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 398 of 427




                                14                             Exhibit 62
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 399 of 427




     EXHIBIT 63
   Autism Speaks is closely monitoring developments around COVID-19 (coronavirus). Click here for resources for the autism
   community.            Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 400 of 427

More than one instance of Sumo is attempting to start on this page. Please check that you are only loadingWalk
                                                                                                           SumoDonate    !
                                                                                                                once per page.   "




   A range of physical and mental-health conditions frequently accompany autism. They include, but are not limited to, the
   following:

        Gastrointestinal (GI) problems
        Epilepsy
        Feeding issues
        Disrupted sleep
        Attention-deﬁcit/hyperactivity disorder (ADHD)
        Anxiety
        Depression
        Obsessive compulsive disorder (OCD)
        Schizophrenia
        Bipolar Disorder


   Autism and gastrointestinal (GI) disorders
   GI disorders are nearly eight times more common among children with autism than other children.

   They commonly include:
        Chronic constipation
        Abdominal pain
        Gastroesophageal reﬂux
        Bowel inﬂammation

   The Autism Speaks Autism Treatment Network (ATN) has developed medical guidelines to help doctors recognize and manage
   these issues.

   Also see: ATN/AIR-P Guide for Managing Constipation in Children


   Autism and epilepsy
   Epilepsy (seizure disorder) aﬀects up to a third of people with autism. By contrast, it aﬀects only 1 to 2 percent of the
   general population.


   Red flags include:
        Unexplained staring spells
        Involuntary movements
        Unexplained confusion                                                                                 We're Here to
        Severe headaches                                                                                     Help Chat with Us
                                                                  1                                          Exhibit 63
Less-specific signs can include:
                       Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 401 of 427
     Sleepiness
     Disrupted sleep
     Unexplained changes in abilities or emotions

Treatment of epilepsy is crucial to prevent brain damage.

If you suspect that you or your child may have epilepsy, seek evaluation from a neurologist. Evaluation typically involves an
electroencephalogram (EEG) to check for seizure-related brain activity.

Also see these ATN/AIR-P Guidebooks:
     Having an Electroencephalogram (EEG): A Guide for Parents
     Having an Electroencephalogram (EEG): A Guide for Providers (caring for people with autism)


Epilepsy Resources
Below are some resources and websites that may be helpful to individuals with both diagnoses and their families:

Explaining Seizures to Children with Epilepsy and Their Peers
Sometimes it can be diﬃcult for children to understand what is happening when they are having a seizure. In addition, it can be
very scary for their peers or friends who witness them. Autism Speaks has put together Visual Stories to explain to children how
people with epilepsy are just like everyone else!

Visual Story for Children with Epilepsy
Visual Story for Peers of Children with Epilepsy

If a family member suﬀers from seizures, you may want to consider a medical alert bracelet that can inform ﬁrst responders of
the seizure disorder and any medications that the individual may take. There are a variety of options available on the internet.


Autism and feeding/eating issues
Feeding and eating problems aﬀect around 7 out of 10 children with autism.

These issues can include extremely restricted food habits and aversions to certain tastes and textures. Many adults with
autism likewise describe food aversions and restricted eating patterns.

These challenges often stem from autism-related hypersensitivities and/or a strong need for sameness.

Chronic overeating leading to obesity is another challenge. It can stem from an inability to sense when “full” and/or eating as a
soothing sensory behavior.

Pica – the eating of non-food items – is a particularly dangerous tendency often associated with autism. It appears to be most
common among those severely aﬀected by autism. See ATN/AIR-P’s Pica: A Guide for Parents.

Many autism clinics – such as those in the Autism Speaks ATN – have specialized feeding programs staﬀed by behavioral
therapists and nutritionists. Outside such programs, some speech, behavioral and occupational therapists can help.

You can ﬁnd helpful strategies in Exploring Feeding Behavior in Autism


Autism and disrupted sleep
Over half of children with autism – and possibly as many as four in ﬁve – have one or more chronic sleep problems.

Many adults on the spectrum likewise have diﬃculty falling asleep and staying asleep through the night. These sleep issues tend
to worsen behavioral challenges, interfere with learning and decrease overall quality of life.

Researchers with the Autism Speaks ATN have developed and tested autism-speciﬁc strategies for improving sleep. These can be
found in three ATN/AIR-P guidebooks:                             2                                          Exhibit 63
     Strategies to Improve Sleep in Children with Autism Spectrum Disorder
                       Case 2:20-cv-02470-WBS-JDP Document 5                   Filed 12/29/20 Page 402 of 427
     Sleep Strategies for Teens with Autism
     Melatonin and Sleep Problems in ASD: An ATN/AIR-P Guide for Parents


Autism and attention deficit and hyperactivity disorder (ADHD)
ADHD aﬀects an estimated 30 to 60 percent of people with autism, versus 6 to 7 percent of the general population.

ADHD involves a persistent pattern of inattention, diﬃculty remembering things, trouble with managing time, organizational
tasks, hyperactivity and/or impulsivity that interferes with learn and daily life.

Symptoms of ADHD can overlap with those of autism. As a result, ADHD can be diﬃcult to distinguish in someone on the
spectrum.

If you suspect that you or your child has autism and ADHD, we recommend evaluation by a specialist familiar with both
conditions. If the evaluation conﬁrms ADHD, ask your healthcare provider to help you tailor a treatment plan appropriate to you
or your child’s needs.

Treatment may include behavioral strategies and in some cases medication for ADHD.


Autism and anxiety
Anxiety disorders aﬀect up to 42 percent of people with autism. By contrast, they aﬀect an estimated 3 percent of children
and 15 percent of adults in the general population.

Because people with autism may have trouble assessing and expressing how they fell, behavior often provides the best clues in
those experiencing anxiety. Anxiety can trigger racing heart, muscle tightness and stomaches, some people may event feel
frozen in place.

Social anxiety – or extreme fear of new people, crowds and social situations – is especially common among people with autism.
In addition, many people with autism have diﬃculty controlling anxiety once something triggers it.

Anxiety can be triggered at diﬀerent points in time and by diﬀerent activities – including some that were previously enjoyable.

Anxiety can be diagnosed by a medical professional.

Treatments include behavioral interventions including cognitive behavioral therapy programs adapted for people with autism. In
some cases anti-anxiety medication may also be helpful.

Also see:
     Managing anxiety in children with autism
     Easing anxiety in children with autism and limited verbal skills


Autism and depression
Depression aﬀects an estimated 7 percent of children and 26 percent of adults with autism. By contrast, it aﬀects around
2 percent of children and 7 percent of adults in the general population.

Depression rates for people with autism rise with age and intellectual abiltiy.Autism-related communication challenges can mask
depression. Telltale signs can include loss of interest in once-favorite activities, a noticeable worsening in hygiene,chronic
feelings of sadness, hopelessness, worthlessness and irritability. At its most serious, depression can include frequent thoughts
about death and/or suicide.

If you suspect that you or your child with autism is depressed, we urge you to seek evaluation and treatment.

Treatments may include cognitive behavioral therapy and in some cases anti-depressional medications.

Also see: What's the connection between autism and depression?
                                                                  3                                         Exhibit 63
Obsessive Compulsive       DisorderDocument
          Case 2:20-cv-02470-WBS-JDP (OCD)5                                                              Filed 12/29/20 Page 403 of 427

Research suggests that OCD is more common among teens and adults with autism than it is in the general population.

However, it can be diﬃcult to distinguish OCD symptoms from the repetitive behaviors and restricted interests that are a
hallmark of autism.

If you suspect that you or your child has developed OCD in addition to autism, we encourage you to seek evaluation by a mental
health provider who has experience with both conditions.

Also see: A parent wonders: Are new repetitive behaviors OCD or ‘just autism’


Autism and Schizophrenia
Autism and schizophrenia both involve challenges with processing language and understanding other people’s thoughts and
feelings. Clear diﬀerences include schizophrenia’s psychosis which often involves hallucinations. In addition, autism’s core
symptoms typically emerge between ages 1 -3 years; schizophrenia emerges in early adulthood.

Treatments: Anti-psychotic medications


Autism and Bipolar Disorder
People with bipolar disorder tend to alternate between a frenzied state known as mania and episodes of depression.

It is important to understand the symptoms of true bipolar disorder from those of autism by looking at when the symptoms
appeared and how long they lasted. For example, a child with autism may be consistently high-energy and socially intrusive
through childhood. As such, her tendency to talk to strangers and make inappropriate comments are likely part of her autism,
and not a symptom of a manic mood swing.

Treatments: Some of the medications used to treat bipolar disorder can be problematic for some with autism who has diﬃculty
recognizing and expressing feelings. A psychiatrist can provide additional medications that may be safer.

Some of these conditions are described more extensively in Autism and Health: A special report by Autism Speaks.




 127
 Shares




Need Personalized Support?
Our Autism Response Team (ART) is specially trained to connect people with autism, their families, and caretakers to information, tools, and resources.


Get in Touch with ART         #




       Donate #

News, Updates & More

                                    Sign Up Now!


Follow Us

   $      %       &       '       (
                                                                                     4                                                        Exhibit 63
                            Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 404 of 427



Contact Us

Privacy Policy

Terms of Service

RSS

Careers

Grants




© 2020 Autism Speaks Inc.




                                                         5                              Exhibit 63
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 405 of 427




     EXHIBIT 64
What is Autism Spectrum Disorder? | CDC                                                                            7/1/20, 2:09 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 406 of 427




    Autism Spectrum Disorder (ASD)

  What is Autism Spectrum Disorder?
  Autism spectrum disorder (ASD) is a developmental disability that can cause
  signiﬁcant social, communication and behavioral challenges. There is often
  nothing about how people with ASD look that sets them apart from other
  people, but people with ASD may communicate, interact, behave, and learn in
  ways that are diﬀerent from most other people. The learning, thinking, and
  problem-solving abilities of people with ASD can range from gifted to severely
  challenged. Some people with ASD need a lot of help in their daily lives; others
  need less.

  A diagnosis of ASD now includes several conditions that used to be diagnosed
  separately: autistic disorder, pervasive developmental disorder not otherwise
  speciﬁed (PDD-NOS), and Asperger syndrome. These conditions are now all
  called autism spectrum disorder.


  Signs and Symptoms
  People with ASD often have problems with social, emotional, and communication skills. They might repeat certain
  behaviors and might not want change in their daily activities. Many people with ASD also have diﬀerent ways of learning,
  paying attention, or reacting to things. Signs of ASD begin during early childhood and typically last throughout a person’s
  life.

  Children or adults with ASD might:

        not point at objects to show interest (for example, not point at an airplane ﬂying over)
        not look at objects when another person points at them
        have trouble relating to others or not have an interest in other people at all
        avoid eye contact and want to be alone
        have trouble understanding other people’s feelings or talking about their own feelings
        prefer not to be held or cuddled, or might cuddle only when they want to
        appear to be unaware when people talk to them, but respond to other sounds
        be very interested in people, but not know how to talk, play, or relate to them
        repeat or echo words or phrases said to them, or repeat words or phrases in place of normal language
        have trouble expressing their needs using typical words or motions
        not play “pretend” games (for example, not pretend to “feed” a doll)


https://www.cdc.gov/ncbddd/autism/facts.html                                                                           Page 1 of 6


                                                                1                                        Exhibit 64
What is Autism Spectrum Disorder? | CDC                                                                                  7/1/20, 2:09 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 407 of 427
        repeat actions over and over again
        have trouble adapting when a routine changes
        have unusual reactions to the way things smell, taste, look, feel, or sound
        lose skills they once had (for example, stop saying words they were using)

  Learn more about symptoms »

  Learn about developmental milestones that young children should reach »


  Diagnosis
  Diagnosing ASD can be diﬃcult since there is no medical test, like a blood
  test, to diagnose the disorders. Doctors look at the child’s behavior and
  development to make a diagnosis.

  ASD can sometimes be detected at 18 months or younger. By age 2, a
  diagnosis by an experienced professional can be considered very
  reliable.1 However, many children do not receive a ﬁnal diagnosis until
  much older. This delay means that children with ASD might not get the
  early help they need.

  Learn more about diagnosis »


  Treatment
  There is currently no cure for ASD. However, research shows that early intervention treatment services can improve a
  child’s development.2, 3 Early intervention services help children from birth to 3 years old (36 months) learn important
  skills. Services can include therapy to help the child talk, walk, and interact with others. Therefore, it is important to talk to
  your child’s doctor as soon as possible if you think your child has ASD or other developmental problem.

  Even if your child has not been diagnosed with an ASD, he or she may be eligible for early intervention treatment
  services. The Individuals with Disabilities Education Act (IDEA) ! says that children under the age of 3 years (36 months)
  who are at risk of having developmental delays may be eligible for services. These services are provided through an early
  intervention system in your state. Through this system, you can ask for an evaluation.

  In addition, treatment for particular symptoms, such as speech therapy for language delays, often does not need to wait
  for a formal ASD diagnosis.

  Learn about types of treatments »


  Causes and Risk Factors
  We do not know all of the causes of ASD. However, we have learned that there are likely many causes for multiple types
  of ASD. There may be many diﬀerent factors that make a child more likely to have an ASD, including environmental,
  biologic and genetic factors.
                                                                                                                              4, 19

https://www.cdc.gov/ncbddd/autism/facts.html                                                                                 Page 2 of 6


                                                                 2                                            Exhibit 64
What is Autism Spectrum Disorder? | CDC                                                                             7/1/20, 2:09 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 408 of 427
        Most scientists agree that genes are one of the risk factors that can make a person more likely to develop ASD.4, 19
        Children who have a sibling with ASD are at a higher risk of also having ASD. 5-10
        Individuals with certain genetic or chromosomal conditions, such as fragile X syndrome or tuberous sclerosis, can
        have a greater chance of having ASD. 11-14, 20
        When taken during pregnancy, the prescription drugs valproic acid and thalidomide have been linked with a higher
        risk of ASD.15-16
        There is some evidence that the critical period for developing ASD occurs before, during, and immediately after
        birth. 17
        Children born to older parents are at greater risk for having ASD. 18

  ASD continues to be an important public health concern. Like the many families living with ASD, CDC wants to ﬁnd out
  what causes the disorder. Understanding the factors that make a person more likely to develop ASD will help us learn
  more about the causes. We are currently working on one of the largest U.S. studies to date, called Study to Explore Early
  Development (SEED). SEED is looking at many possible risk factors for ASD, including genetic, environmental, pregnancy,
  and behavioral factors.

  Learn more about CDC’s research on possible causes and risk factors for ASD »


  Who is A!ected
  ASD occurs in all racial, ethnic, and socioeconomic groups, but is about 4 times more common among boys than among
  girls.

  For over a decade, CDC’s Autism and Developmental Disabilities Monitoring (ADDM) Network has been estimating the
  number of children with ASD in the United States. We have learned a lot about how many U. S. children have ASD. It will
  be important to use the same methods to track how the number of children with ASD is changing over time in order to
  learn more about the disorder.

  Learn more about CDC’s tracking of the number of children with ASD »


  If You’re Concerned
  If you think your child might have ASD or you think there could be a problem with the way your child plays, learns,
  speaks, or acts, contact your child’s doctor, and share your concerns
                                                                   concerns.


  If you or the doctor is still concerned, ask the doctor for a referral to a specialist who can do a more in-depth
  evaluation of your child. Specialists who can do a more in-depth evaluation and make a diagnosis include:

        Developmental Pediatricians (doctors who have special training in child development and children with special
        needs)
        Child Neurologists (doctors who work on the brain, spine, and nerves)
        Child Psychologists or Psychiatrists (doctors who know about the human mind)




https://www.cdc.gov/ncbddd/autism/facts.html                                                                            Page 3 of 6


                                                                3                                         Exhibit 64
What is Autism Spectrum Disorder? | CDC                                                                               7/1/20, 2:09 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 409 of 427

  At the same time, call your state’s public early childhood system to request a free evaluation to ﬁnd out if
  your child qualiﬁes for intervention services. This is sometimes called a Child Find evaluation. You do not need to
  wait for a doctor’s referral or a medical diagnosis to make this call.


  Where to call for a free evaluation from the state depends on your child’s age:

        If your child is not yet 3 years old, contact your local early intervention system.
           You can ﬁnd the right contact information for your state by calling the Early Childhood Technical Assistance
           Center (ECTA) at 919-962-2001.
           Or visit the ECTA website ! .
        If your child is 3 years old or older, contact your local public school system.
           Even if your child is not yet old enough for kindergarten or enrolled in a public school, call your local elementary
           school or board of education and ask to speak with someone who can help you have your child evaluated.
           If you’re not sure who to contact, call the Early Childhood Technical Assistance Center (ECTA) at 919-962-2001.
           Or visit the ECTA website ! .

  Research shows that early intervention services can greatly improve a child’s development.2, 3 In order to make sure your
  child reaches his or her full potential, it is very important to get help for an ASD as soon as possible.


  Economic Costs
        The total costs per year for children with ASD in the United States were estimated to be between $11.5 billion –
        $60.9 billion (2011 US dollars). This signiﬁcant economic burden represents a variety of direct and in-direct costs,
        from medical care to special education to lost parental productivity. [Read article ! ] [Read article ! ]
        Children and adolescents with ASD had average medical expenditures that exceeded those without ASD by $4,110–
        $6,200 per year. On average, medical expenditures for children and adolescents with ASD were 4.1–6.2 times
        greater than for those without ASD. Diﬀerences in median expenditures ranged from $2,240 to $3,360 per year with
        median expenditures 8.4–9.5 times greater. [Read article ! ]
        In 2005, the average annual medical costs for Medicaid-enrolled children with ASD were $10,709 per child, which
        was about six times higher than costs for children without ASD ($1,812). [Read summary]
        In addition to medical costs, intensive behavioral interventions for children with ASD cost $40,000 to $60,000 per
        child per year.21


  Vaccine Safety
  Some people have had concerns that ASD might be linked to the vaccines children receive, but studies have shown that
  there is no link between receiving vaccines and developing ASD. For more information about vaccines and ASD, click here


  References
    1. Lord C, Risi S, DiLavore PS, Shulman C, Thurm A, Pickles A. ! Autism from 2 to 9 years of age. Arch Gen Psychiatry.
       2006 Jun;63(6):694-701.


https://www.cdc.gov/ncbddd/autism/facts.html                                                                              Page 4 of 6


                                                                  4                                         Exhibit 64
What is Autism Spectrum Disorder? | CDC                                                                              7/1/20, 2:09 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 410 of 427
    2. Handleman, J.S., Harris, S., eds. Preschool Education Programs for Children with Autism (2nd ed). Austin, TX: Pro-Ed.
       2000.
    3. National Research Council. Educating Children with Autism. Washington, DC: National Academy Press, 2001.
    4. Huquet G, Ey E, Bourgeron T. The genetic landscapes of autism spectrum disorders. Annu Re Genomics Hum Genet.
       2013; 14: 191-213.
    5. Rosenberg RE, Law JK, Yenokyan G, McGready J, Kaufmann WE, Law PA. Characterisitics and concordance of autism
       spectrum disorders among 277 twin pairs. Arch Pediatr Adolesc Med. 2009; 163(10): 907-914.
    6. Hallmayer J, Cleveland S, Torres A, Phillips J, Cohen B, Torigoe T, Miller J, Fedele A, Collins J, Smith K, Lotspeich L,
       Croen LA, Ozonoﬀ S, Lajonchere C, Grether JK, Risch N. Genetic heritability and shared environmental factors among
       twin pairs with autism. Arch Gen Psychiatry. 2011; 68(11): 1095-1102.
    7. Ronald A, Happe F, Bolton P, Butcher LM, Price TS, Wheelwright S, Baron-Cohen S, Plomin R. Genetic heterogeneity
       between the three components of the autism spectrum: A twin study. J. Am. Acad. Child Adolesc. Psychiatry. 2006;
       45(6): 691-699.
    8. Taniai H, Nishiyama T, Miyahci T, Imaeda M, Sumi S. Genetic inﬂuences on the board spectrum of autism: Study of
       proband-ascertained twins. Am J Med Genet B Neuropsychiatr Genet. 2008; 147B(6): 844-849.
    9. Ozonoﬀ S, Young GS, Carter A, Messinger D, Yirmiya N, Zwaigenbaum L, Bryson S, Carver LJ, Constantino JN, Dobkins
       K, Hutman T, Iverson JM, Landa R, Rogers SJ, Sigman M, Stone WL. Recurrence risk for autism spectrum disorders: A
       Baby Siblings Research Consortium study. Pediatrics. 2011; 128: e488-e495.
   10. Sumi S, Taniai H, Miyachi T, Tanemura M. Sibling risk of pervasive developmental disorder estimated by means of an
       epidemiologic survey in Nagoya, Japan. J Hum Genet. 2006; 51: 518-522.
   11. DiGuiseppi C, Hepburn S, Davis JM, Fidler DJ, Hartway S, Lee NR, Miller L, Ruttenber M, Robinson C. Screening for
       autism spectrum disorders in children with Down syndrome. J Dev Behav Pediatr. 2010; 31: 181-191.
   12. Cohen D, Pichard N, Tordjman S, Baumann C, Burglen L, Excoﬃer E, Lazar G, Mazet P, Pinquier C, Verloes A, Heron D.
       Speciﬁc genetic disorders and autism: Clinical contribution towards their identiﬁcation. J Autism Dev Disord. 2005;
       35(1): 103-116.
   13. Hall SS, Lightbody AA, Reiss AL. Compulsive, self-injurious, and autistic behavior in children and adolescents with
       fragile X syndrome. Am J Ment Retard. 2008; 113(1): 44-53.
   14. Zecavati N, Spence SJ. Neurometabolic disorders and dysfunction in autism spectrum disorders. Curr Neurol
       Neurosci Rep. 2009; 9(2): 129-136.
   15. Christensen J, Grønborg TK, Sørensen MJ, Schendel D, Parner ET, Pedersen LH, Vestergaard M. Prenatal valproate
       exposure and risk of autism spectrum disorders and childhood autism. JAMA. 2013; 309(16): 1696-1703.
   16. Strömland K, Nordin V, Miller M, Akerström B, Gillberg C. Autism in thalidomide embryopathy: a population study.
       Dev Med Child Neurol. 1994; 36(4): 351-356.
   17. Gardener H, Spiegelman D, Buka SL. Perinatal and neonatal risk factors for autism: a comprehensive meta-analysis.
       Pediatrics. 2011; 128(2): 344-355.
   18. Durkin MS, Maenner MJ, Newschaﬀer CJ, Lee LC, Cunniﬀ CM, Daniels JL, Kirby RS, Leavitt L, Miller L, Zahorodny W,
       Schieve LA. Advanced parental age and the risk of autism spectrum disorder. Am J Epidemiol. 2008; 168(11): 1268-
       1276.
   19. Bai D, Yip BHK, Windham GC, Sourander A, Francis R, Yoﬀe R, Glasson E, Mahjani B, Suominen A, Leonard H, Gissler
       M, Buxbaum JD, Wong K, Schendel D, Kodesh A, Breshnahan M, Levine SZ, Parner ET, Hansen SN, Hultman C,
       Reichenberg A, Sandin S. Association of Genetic and Environmental Factors With Autism in a 5-Country Cohort. !
       JAMA Psychiatry. 2019 Jul 17. doi: 10.1001/jamapsychiatry.2019.1411. [Epub ahead of print]


https://www.cdc.gov/ncbddd/autism/facts.html                                                                             Page 5 of 6


                                                               5                                          Exhibit 64
What is Autism Spectrum Disorder? | CDC                                                                                                7/1/20, 2:09 PM
                    Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 411 of 427
   20. Sztainberg Y, Zoghbi HY. Lessons learned from studying syndromic autism spectrum disorders. ! Nat Neurosci.
       2016 Oct 26;19(11):1408-1417. doi: 10.1038/nn.4420. Review.
   21. Amendah, D., Grosse, S.D., Peacock, G., & Mandell, D.S. (2011). The economic costs of autism: A review. In D. Amaral,
       D. Geschwind, & G. Dawson (Eds.), Autism spectrum disorders (pp. 1347-1360). Oxford: Oxford University Press.


     Related Pages

     Child Development

     Developmental Disabilities


     “Learn the Signs. Act Early.” Campaign


     CDC’s National Center on Birth Defects and Developmental Disabilities



                                                                                                                 Page last reviewed: March 25, 2020
                         Content source: National Center on Birth Defects and Developmental Disabilities, Centers for Disease Control and Prevention




https://www.cdc.gov/ncbddd/autism/facts.html                                                                                               Page 6 of 6


                                                                          6                                                Exhibit 64
Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 412 of 427




     EXHIBIT 65
                          Neuropsychopharmacology REVIEWS (2017) 42, 284–298
           © 2017 American College of Neuropsychopharmacology All rights reserved 0893-133X/17
                                          Case 2:20-cv-02470-WBS-JDP                                                      REVIEW
                                                                                  Document 5 Filed 12/29/20 Page 413 of 427
.....................................................................................................................................................................
284                                                  www.neuropsychopharmacologyreviews.org




                 The Role of the Immune System in Autism Spectrum
                 Disorder

                             Amory Meltzer1 and Judy Van de Water*,1,2,3
                             1
                              Division of Rheumatology/Allergy and Clinical Immunology, Department of Internal Medicine, University of California, Davis,
                             CA, USA; 2The M.I.N.D. Institute, University of California, Davis, CA, USA; 3NIEHS Center for Children’s Environmental Health,
                             University of California, Davis, CA, USA



                             Autism is a neurodevelopmental disorder characterized by deficits in communication and social skills as well as repetitive and
                             stereotypical behaviors. While much effort has focused on the identification of genes associated with autism, research
                             emerging within the past two decades suggests that immune dysfunction is a viable risk factor contributing to the
                             neurodevelopmental deficits observed in autism spectrum disorders (ASD). Further, it is the heterogeneity within this disorder
                             that has brought to light much of the current thinking regarding the subphenotypes within ASD and how the immune system is
                             associated with these distinctions. This review will focus on the two main axes of immune involvement in ASD, namely
                             dysfunction in the prenatal and postnatal periods. During gestation, prenatal insults including maternal infection and
                             subsequent immunological activation may increase the risk of autism in the child. Similarly, the presence of maternally derived
                             anti-brain autoantibodies found in ~ 20% of mothers whose children are at risk for developing autism has defined an additional
                             subphenotype of ASD. The postnatal environment, on the other hand, is characterized by related but distinct profiles of
                             immune dysregulation, inflammation, and endogenous autoantibodies that all persist within the affected individual. Further
                             definition of the role of immune dysregulation in ASD thus necessitates a deeper understanding of the interaction between both
                             maternal and child immune systems, and the role they have in diagnosis and treatment.
                             Neuropsychopharmacology Reviews (2017) 42, 284–298; doi:10.1038/npp.2016.158; published online 21 September 2016




                 INTRODUCTION                                                                                                                                               (Abrahams and Geschwind, 2008; Badcock, 2011; Happe
                                                                                                                                                                            et al, 2006).
                 First described by Kanner, 1943, autism is a neurodevelop-
                                                                                                                                                                               Nearly 50 years ago, an association of autism with
                 mental disorder characterized by repetitive, stereotypical
                                                                                                                                                                            congenital rubella infection was noted, and in the intervening
                 behaviors and impaired expressive communication, which
                                                                                                                                                                            years numerous other infections have been connected to the
                 has since been folded into the broader classification of
                                                                                                                                                                            incidence of ASD. Since that time, mounting evidence for the
                 autism spectrum disorders (ASD) (American Psychiatric
                                                                                                                                                                            ability of the immune system and abnormal immune
                 Association, 2013). The most recent (2012) estimates in the                                                                                                function, including inflammation, cytokine dysregulation,
                 United States indicate a rate of 14.6 per 1000 children (one in                                                                                            and anti-brain autoantibodies, to act as a significant
                 68) aged eight (Christensen et al, 2016). With increased                                                                                                   influence on ASD has prompted researchers to look more
                 prevalence in the population has come increased level of                                                                                                   closely at the potential role of immune dysregulation and
                 attention to the causes of ASD, which remain elusive yet                                                                                                   autoimmunity in ASD. This field of research has gained
                 legion. It is known that autism is strongly influenced                                                                                                     particular traction given that other neurodevelopmental
                 by the genome—in contrast to earlier speculation, ranges                                                                                                   disorders, such as schizophrenia, also present alongside a
                 of heritability estimates generally center ~ 50 or 55%                                                                                                     spectrum of changes in immune function. Here, we review
                 (Badcock, 2011; Colvert et al, 2015; Hallmayer et al, 2011)                                                                                                the potential of the immune system to serve as a collective,
                 —but genes implicated by large genome-wide studies have                                                                                                    complex etiology for autism and ASD in at least a subset of
                 been shown to account for only a fraction of ASD diagnoses                                                                                                 cases. A graphic overview of the various neuronal and
                                                                                                                                                                            immune system components involved in the topics under
                 *Correspondence: Dr J Van de Water, Division of Rheumatology/Allergy                                                                                       discussion are depicted in Figure 1, indicating the many cells
                 and Clinical Immunology; 451 E. Health Sciences Dr, Suite 6510;                                                                                            and molecules that may lead from an altered immune system
                 University of California Davis, Davis, CA 95616, USA, Tel: +1 530 752
                 2154, Fax: +1 530 752 4669, E-mail: javandewater@ucdavis.edu
                                                                                                                                                                            to altered neurodevelopment. We divided this work into two
                 Received 9 June 2016; revised 2 August 2016; accepted 5 August 2016;                                                                                       sections, separated into prenatal and postnatal exposures. It
                 accepted article preview online 18 August 2016                                                                                                             begins in the gestational period with an examination of
                 ...................................................................................................................................................
                 Neuropsychopharmacology REVIEWS
                                                                                                                                                                        1                                              Exhibit 65
REVIEW                                                                                              The immune system and autism
                                                                                                    A Meltzer and J Van de Water
                  Case 2:20-cv-02470-WBS-JDP Document                5 Filed 12/29/20 Page 414 of 427
                                                 .....................................................................................................................................................................
                                                                                                                                                                                                              285




                                                                                                    Figure 2. Maternal immune dysregulation during gestation is a risk factor
                                                                                                    for autism and numerous interrelated factors may lead to dysregulation of
Figure 1. Overview of the immune system as a mediator of behavior.                                  the maternal immune system. Infection during the pregnancy, such as by
Understanding how immune dysfunction in ASD can lead to changes in                                  rubella or influenza virus, can create an inflammatory immune environment
behavior requires understanding a complex network of interactions                                   and spur the production of maternal cytokines, which can not only directly
between several cell types from both the innate and adaptive arms of                                affect the placenta but also to a limited degree may cross the placenta and
the immune system. Several immune factors mediate effects of CNS                                    enter the fetal compartment to have lasting effects on the development of
function. T-cell and NK-cell subpopulations may have altered activity                               the fetus. These effects can also be achieved in the absence of active
and an impaired reaction to stimulation. Some cytokines can inhibit                                 infection, whether though a generalized inflammatory response or loss of
neurogenesis and promote neuron death, while others can promote the                                 immune regulation. Animal models of MIA have been particularly significant
growth and proliferation of neurons and oligodendrocytes. Complement                                in underscoring the importance of maternal immune regulation. In addition,
proteins and microglia can participate in synaptic scaling and pruning,                             a subset of women may produce anti-brain autoantibodies that can
while brain-reactive autoantibodies can change the development or                                   likewise gain access to the developing fetal brain and bind to fetal
function of neurons. When the many components of the immune system                                  proteins, thereby altering the course of neurodevelopment. Activation of
are dysregulated, these networks can lead to changes in neurodevelop-                               the maternal immune system during fetal development is thus an
ment and behavior.                                                                                  important factor in the etiology of ASD, and may lead to changes in
                                                                                                    neurodevelopment.


maternal infection, immune activation, and autoantibodies                                           a key to healthy neurodevelopment are also thought to be a
present during pregnancy, followed by the ongoing, postnatal                                        viable pathogenic mechanism in a subset of cases. Figure 2
role of dysregulation in the immune system in a child with                                          summarizes the various prenatal maternal immune factors
ASD. We hope that through this comprehensive review, we                                             that can have a role in the development of ASD that will be
will provide evidence supporting the notion that immune                                             addressed in the following sections.
dysregulation in autism is a viable pathway towards the
identification and subsequent treatment of this ASD
                                                                                                    Congenital Infection
subpopulation in the future.
                                                                                                    In 1964, an epidemic of rubella spread throughout the
                                                                                                    United States, leading to between 20 000 and 30 000 infants
THE PRENATAL/GESTATIONAL                                                                            with congenital defects. Following the outbreak, Dr Chess
                                                                                                    examined 243 preschool children with congenital rubella
ENVIRONMENT
                                                                                                    syndrome (CRS) and found a marked increase in the
There are a number of ways in which the gestational                                                 incidence of autism (Chess, 1971). The study reported 18
environment can affect neurodevelopmental outcome in the                                            children with some degree of autism, implying an incidence
child. This includes active infection as well as the immune                                         of 741 cases per 10 000 among the population of CRS
response of the mother to infection as key areas of research                                        children, considered high even today and an especially high
when looking for prenatal risk factors. Indeed, it has now                                          rate for the time. Chess followed-up as the children aged and
been demonstrated through animal models that merely an                                              found even higher rates of autism (905 per 10 000) (Chess,
activated immune response in the mother, absent any                                                 1977, 1978), thus establishing a link between CRS and autism
infection, is sufficient to lead to changes in the offspring                                        that has been supported by others (Deykin and MacMahon,
(Shi et al, 2003). Further, autoantibodies to proteins that are                                     1979). A 2016 reappraisal of rubella-related ASD suggested
                                                                                                    ...................................................................................................................................................
                                                                                                                                                                Neuropsychopharmacology REVIEWS
                                                                                                       2                                                                                                                Exhibit 65
                                                                                         The immune system and autism                                                                                                           REVIEW
                                                                                             A Meltzer and J Van de Water
                                          Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 415 of 427
.....................................................................................................................................................................
286

                 that the connection persists and offered several reasons for                                                                                               2005), cerebral palsy (Boksa, 2010), and autism (Brown
                 why the rubella–autism connection might be difficult to                                                                                                    et al, 2015).
                 work out (eg, widespread vaccination, rubella may evade the                                                                                                   Shi et al (2003) infected two strains of pregnant mice with
                 fetal immune system, children with CRS often lack                                                                                                          human influenza virus and observed abnormal behavior,
                 antibodies to rubella, etc) as well as some ideas for future                                                                                               exploration, and social interaction in their offspring. In
                 research, such as using cord blood or prescreening newborns                                                                                                support of the congenital infection model, the authors
                 before rubella vaccination (Hutton, 2016).                                                                                                                 observed similar aberrant phenotypes in the same mice
                    Rubella is not the only virus, or indeed infection, to show a                                                                                           when using only poly(I:C) treatment rather than infection,
                 connection to autism when acquired congenitally (Atladottir                                                                                                suggesting that it was the maternal immune response rather
                 et al, 2010; Wilkerson et al, 2009). Varying reports have also                                                                                             than the infection itself that was responsible for the effects of
                 implicated measles and mumps (Deykin and MacMahon,                                                                                                         gestational exposure to an infectious agent. The authors
                 1979), cytomegalovirus (Libbey et al, 2005), polyomaviruses                                                                                                followed-up by challenging pregnant dams with either a
                 (Lintas et al, 2010), and influenza (Atladottir et al, 2012;                                                                                               single injected dose of influenza on embryonic day E9.5 or
                 Deykin and MacMahon, 1979; Shi et al, 2003; Zhang et al,                                                                                                   poly(I:C) on day E12.5; both groups had offspring with
                 2010) in the incidence of ASD. Some studies suggest fever as                                                                                               altered cerebellar development, akin to that seen in autism
                 a correlate (Atladottir et al, 2012), with this risk potentially                                                                                           (Shi et al, 2009). A more expansive study injected pregnant
                 tempered by anti-fever medications, such as Advil, Tylenol,                                                                                                mice three times with poly(I:C), each with one-fourth the
                 or Nyquil (Zerbo et al, 2013). A more expansive study by                                                                                                   dose of Shi, et al, starting on E10.5 and spaced with 2 days
                 Zerbo et al (2015) found that maternal infection diagnosed at                                                                                              between injections (Malkova et al, 2012). The authors looked
                 a hospital admission, especially bacterial ones, correlated                                                                                                at ultrasonic vocalization (USV) responses among male
                 with increased risk of ASD. A yet-larger 2015 study of over                                                                                                offspring and found lower rates and total length of
                 24 000 Swedish ASD cases observed increased ASD rates                                                                                                      vocalizations. Sociobehavioral changes were observed using
                 among offspring of mothers hospitalized the year before                                                                                                    an isolation test and the three-chamber test, a system that
                 pregnancy; risk for ASD increased under any inpatient                                                                                                      presents a test animal with the choice to either explore or
                 diagnosis, including both viral and bacterial (Lee et al, 2015).                                                                                           avoid novel animals or objects (Kaidanovich-Beilin et al,
                 The authors found no connection with the gestational timing                                                                                                2011). The male MIA offspring also showed several autism-
                 of infection, however, in contrast to previous suggestions of                                                                                              relevant changes, such as reduced sociability in the three-
                 viral or bacterial infection (Atladottir et al, 2010). As                                                                                                  chamber apparatus, spending more time in the nonsocial
                 research into the role of direct or retrospective infection                                                                                                chamber and less time with the social object, as well as
                 continues, the evidence presented thus far strongly suggests a                                                                                             significantly higher rates of repetitive behaviors such as self-
                 connection between maternal infection and altered neuro-                                                                                                   grooming and marble burying.
                 development. The implication is that the response to the                                                                                                      A 2014 study by Bauman et al (2014), broadened the poly
                 infection, not just a few select pathogens, can lead to ASD in                                                                                             (I:C) maternal activation model to rhesus macaques, showing
                 the offspring. This changes how we view the risk of a child                                                                                                many abnormal behaviors, including in vocal communica-
                 developing ASD following a gestational exposure to an                                                                                                      tion and social interaction, as well as repetitive behaviors in
                 infectious agent: we should be looking at the maternal                                                                                                     the offspring of treated females. Pregnant monkeys were
                 response to the exposure rather than focusing on the specific                                                                                              injected with poly(I:C) three times in either the late first or
                 infectious agent.                                                                                                                                          late second trimester, and their offspring were subsequently
                                                                                                                                                                            monitored for 2 years. Although there were some differences
                                                                                                                                                                            between the offspring of the two treatment groups, each set
                                                                                                                                                                            of young primates nonetheless presented aberrancies and
                 Maternal Immune Activation
                                                                                                                                                                            atypical phenotypes relevant to both ASD and schizophrenia.
                 Some of the strongest support for maternal infection as a                                                                                                     Weber-Stadlbauer expanded greatly on this in 2016,
                 contributor to autism has come from the maternal immune                                                                                                    finding that offspring of pregnant mice given a single poly
                 activation (MIA) model, which has repeatedly shown                                                                                                         (I:C) injection at day E9 showed reduced interaction (via the
                 consistent results, helping to establish a subset of autism                                                                                                three-chamber apparatus) and increased fear expression in a
                 that is supported by observations of autism-relevant atypical                                                                                              cued Pavlovian conditioning test (Weber-Stadlbauer et al,
                 behaviors. The MIA model in its most common design                                                                                                         2016). Significantly, they showed that several autism-relevant
                 involves challenging pregnant rodents via direct infection                                                                                                 traits only persisted through the paternal line, without any
                 (eg, influenza, Escherichia coli) or the dsRNA mimic poly                                                                                                  further intervention, through the F2 and even the F3
                 (I:C); significant immunological, neurodevelopmental, and                                                                                                  generations, resulting in significant differences in gene
                 behavioral changes are then observed in the offspring                                                                                                      expression. A 2015 epigenetic study also using a single poly
                 (Gilmore et al, 2005; Meyer et al, 2005; Urakubo et al,                                                                                                    (I:C) injection found significantly increased rates of
                 2001; Zuckerman and Weiner, 2005). These changes have                                                                                                      5-methylcytosine and 5-hydroxymethylcytosine on the
                 been linked and employed to model several neurodevelop-                                                                                                    glutamic acid decarboxylase (GAD1) promoter, which
                 mental disorders, including schizophrenia (Meyer and                                                                                                       synthesizes the neurotransmitter GABA (Labouesse et al,
                 Feldon, 2009; Meyer et al, 2005; Zuckerman and Weiner,                                                                                                     2015). These changes correlated with social interaction and
                 ...................................................................................................................................................
                 Neuropsychopharmacology REVIEWS
                                                                                                                                                                        3                                                Exhibit 65
REVIEW                                                                                            The immune system and autism
                                                                                                  A Meltzer and J Van de Water
                Case 2:20-cv-02470-WBS-JDP Document                5 Filed 12/29/20 Page 416 of 427
                                               .....................................................................................................................................................................
                                                                                                                                                                                                            287

working memory impairments and are similar to GABA and                                               In further support of IL-6-mediated MIA autism, attempt-
GAD1 changes observed in related disorders such as                                                ing the poly(I:C) MIA model in IL-6 knockout mice showed
schizophrenia.                                                                                    no statistically significant differences in PPI or social
                                                                                                  behavior via the three-chamber test from untreated IL-6
                                                                                                  knockouts. Another team also used a poly(I:C) MIA model
Cytokines
                                                                                                  to show increased IL-6 levels, and found that treatment with
Although the alterations in behavior and neurodevelopment                                         Bacteroides fragilis, which can repair tight junction integrity
of the MIA model have been fairly well established (Gilmore                                       in the gut, corrected and restored IL-6 levels, aberrant
et al, 2005; Meyer et al, 2005; Urakubo et al, 2001;                                              behavior, stereotypies, and anxiety-like symptoms (Hsiao
Zuckerman and Weiner, 2005), less well understood is how                                          et al, 2013).
these changes are mediated through to the offspring. Given                                           Although previous work had shown that IL-6 may readily
the diversity of infections that show a connection to the                                         cross the placenta (Zaretsky et al, 2004), Choi et al (2016)
spectrum of autism disorders (Boksa, 2010; Libbey et al,                                          extended this pathway further downstream and established
2005), as well as evidence from MIA models that reaction to                                       that poly(I:C) injections in pregnant dams increased post-
infection rather than infection itself may lead to autism-                                        induction maternal serum levels of IL-6 3 h later and IL-17
related symptoms (Shi et al, 2003), a possible common                                             2 days later. These increases did not occur in IL-6 knockout
etiology may be the influence of the immune system                                                mice; however, increased IL-17 levels were found following
(Gottfried et al, 2015; Lintas et al, 2010; Zhang et al, 2010).                                   injection of IL-6 to wild-type, untreated mothers, indicating
Cytokines, small cell-signaling proteins that act as immuno-                                      that increased IL-6 leads to IL-17 production. MIA pups
modulatory and endocrine messengers, have been implicated                                         showed several aberrancies in USVs, sociality, and marble
throughout the process of CNS development (Boulanger,                                             burying, but maternal pretreatment with an anti-IL-17
2009; Jones and Thomsen, 2013). The immune cells that                                             antibody restored these behaviors to typical measures. Fetal
produce cytokines following activation are separated into                                         MIA offspring showed increased brain mRNA levels of the
two populations of cells: innate and adaptive. Both cell                                          IL-17 receptor subunit, effects that were also rescued by
populations have the ability to produce cytokines that are                                        maternal anti-IL-17 pretreatment. Injection of IL-17 to E14.5
linked to inflammation, including monocytes/macrophages                                           fetal brain was enough to induce structural changes similar
and T cells. T cells are divided into subsets based on their                                      to those seen in MIA offspring. Finally, treatment of the anti-
function and their cytokine profile. Th or T-helper cells are                                     IL-17 antibody 2 days after MIA induction saw rescue of
classified into Th1 cells that produce pro-inflammatory                                           some phenotypes, such as USV calls and marble burying, but
cytokines, Th2 cells that are responsible for driving antibody                                    not others, including interaction deficits. Put together, this
production and downregulation of the inflammatory re-                                             suggests that the Th17 cell/IL-17 pathway may be critical in
sponse, Th17 cells that also drive inflammation, and Th3                                          MIA-induced autism, caused by upregulated IL-17 acting
regulatory cells. As we investigate the relationship between                                      downstream of increased IL-6 levels. Choi et al (2016) also
the immune system and neurological disorders such as ASD,                                         showed that their MIA model induced the production of
we look for skewing of the immune response towards an                                             several other cytokines, finding increased levels of TNF-α,
inflammatory or regulatory cytokine profile, whether it is                                        IFN-β, and IL-1β 3 h following MIA induction, but not the
during gestation or in the child.                                                                 anti-inflammatory IL-10. A poly(I:C) MIA model by Meyer
   There is strong evidence that disruption of normal                                             et al (2008) suggested that maternal IL-10 may be able to
cytokine levels has a significant role as a risk factor for                                       attenuate behavioral and pharmacological dysfunctions.
several neurodevelopmental defects, including schizophrenia                                          More recent human studies found increased levels of
and autism (Boulanger and Shatz, 2004; Brown et al, 2004b;                                        IFN-γ, IL-4, and IL-5 in sera from mid-gestational mothers
Deverman and Patterson, 2009; Hsiao et al, 2013; Ponzio                                           with a child that would later be diagnosed (Goines et al,
et al, 2007). Smith et al (2007) showed in 2007 that a single                                     2011b) and elevated MCP-1 (Abdallah et al, 2012a), IL-4,
injection of the pro-inflammatory cytokine IL-6 to pregnant                                       TNF-α, and TNF-β levels in amniotic fluid (Abdallah et al,
mice at embryonic day 12.5 lead to offspring deficits in                                          2013). Most recently, studies have demonstrated that
prepulse inhibition (PPI) and latent inhibition (LI), both                                        elevated mid-gestational levels of inflammatory cytokines
autism-relevant behaviors; these results were not seen                                            and chemokines are more highly associated with the ASD
following injection of the pro-inflammatory cytokines                                             subphentoype that presents with intellectual disability (ID),
IL-1α, TNF-α, or IFN-γ. The authors also used a poly(I:C)                                         compared with ASD without ID, developmental delay (DD)
MIA model, observing basic behavioral changes in agree-                                           without ASD, and typically developing controls (Jones et al,
ment with those previously described. When the authors co-                                        2016). These included higher levels of GM-CSF, TNF-α, IFN-
administered a neutralizing anti-IL-6 antibody to pregnant                                        γ, IL-1α, IL-1β, IL-4, and IL-6. A 2016 study found maternal
dams, they observed an apparent rescue of the aberrant                                            blood C-reactive protein levels to be lower in weeks 15–19 of
behaviors and reversal of transcriptional changes; these                                          pregnancies of a child with ASD than the general population,
rescue effects were not seen in the context of co-administered                                    and although the results appear not to be genetic, the authors
anti-IFN-γ or anti-IL-1β antibody, suggesting a specific role                                     lacked reports of disease status and could not say whether
for IL-6 in the etiology of ASD.                                                                  infection during pregnancy was a factor (Zerbo et al, 2016).
                                                                                                  ...................................................................................................................................................
                                                                                                                                                              Neuropsychopharmacology REVIEWS
                                                                                                     4                                                                                                                Exhibit 65
                                                                                         The immune system and autism                                                                                                           REVIEW
                                                                                             A Meltzer and J Van de Water
                                          Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 417 of 427
.....................................................................................................................................................................
288

                 This study was in contrast to an earlier investigation of                                                                                                  medley, identifying numerous other targets specific to
                 Finnish children that showed an association between                                                                                                        certain brain regions (Singer et al, 2008). In a large study
                 autism and elevated early gestational maternal C-reactive                                                                                                  using the Simons Simplex collection, Brimberg et al (2013)
                 protein (Brown et al, 2014). One proposal suggested three                                                                                                  examined plasma from 2431 mothers of ASD children
                 pathways through which a prenatal inflammatory cytokine                                                                                                    and compared it with plasma from 654 GP women, finding
                 response may leads to ASD: maternal, in which cytokines                                                                                                    that mothers of children with ASD were four times as likely
                 from the mother cross the placenta; placental, in which MIA                                                                                                to have circulating anti-brain antibodies. The sample
                 leads to inflammation and cytokine production in the                                                                                                       screening process for this study differed from previous
                 placenta; or fetal, where MIA leads immune and gene                                                                                                        research in that the serum samples were tested against mouse
                 dysregulation in the fetus itself (Abdallah et al, 2013).                                                                                                  tissue sections using immunofluorescence rather than
                 However, it should be considered that there might be a                                                                                                     detection of denatured proteins by western blot. This
                 combination of these three pathways. Maternal inflamma-                                                                                                    underscores the importance of multiple investigators using
                 tion history and the pro-inflammatory/anti-inflammatory                                                                                                    different approaches to tackle this critical area of autism
                 cytokine balance are thus particularly important avenues for                                                                                               research.
                 further study, especially at the interface between mother                                                                                                     Analysis of samples before the birth of the child is a critical
                 and fetus (Meyer et al, 2008; Jones and Thomsen, 2013;                                                                                                     next step from the associative studies noted above. In a study
                 Young et al, 2016).                                                                                                                                        utilizing banked mid-pregnancy (prospective) blood samples,
                                                                                                                                                                            the authors noted that maternal autoantibodies reactive to
                                                                                                                                                                            proteins near 37 and 73 kDa were only found in women
                 Transplacental Maternal Autoantibodies to the                                                                                                              whose children later received a diagnosis of ASD (Croen and
                 Fetal Brain
                                                                                                                                                                            Braunschweig, 2008a). Although the specific maternal anti-
                 The notion that maternal autoantibodies to elements in the                                                                                                 fetal brain antibodies were detected more often in mothers of
                 fetal compartment could elicit changes in neurodevelopment                                                                                                 children with ASD, there was still minimal evidence
                 began over 25 years ago, in a study that examined serum                                                                                                    supporting the idea that maternal autoantibodies could alter
                 from 11 mothers of young children and found six with                                                                                                       behavior. Moreover, additional studies are needed determine
                 circulating antibodies that targeted lymphocyte antigens of                                                                                                the predictive ability of the maternal autoantibodies for
                 the children (Warren et al, 1990). A decade later, researchers                                                                                             autism risk; such studies are currently underway utilizing
                 described a mother with serum antibodies that tested positive                                                                                              multiple sample populations.
                 for reactivity to rat neuronal tissue (Dalton et al, 2003). A                                                                                                 To further explore the relationship between the maternal
                 subsequent study used samples taken from 11 mothers with                                                                                                   autoantibodies and behavioral outcome, an expanded study
                 autistic children to strengthen these results, finding serum                                                                                               was conducted with a larger cohort of patients to provide
                 reactivity in those mothers to prenatal, postnatal, and adult                                                                                              additional support for the role of maternal autoantibodies in
                 rat brain proteins while finding none in control mothers                                                                                                   the pathogenesis of ASD. The authors reported an associa-
                 (Zimmerman et al, 2007). Of particular note is that the                                                                                                    tion between the presence of anti-fetal brain antibodies in the
                 children in this study ranged in age from 2 to 18 years old,                                                                                               mother and ASD-related deficits in the child, finding that
                 indicating that the presence of autoantibodies in maternal                                                                                                 paired brain reactivity (ie, to the 37 and 73 kDa bands)
                 serum is not a transient phenomenon and may persist for                                                                                                    correlated with lower expressive language (Braunschweig
                 many years. Although generally consistent in their findings,                                                                                               et al, 2012a). Furthermore, reactivity to a protein band near
                 the previous studies lacked the large sample sizes that                                                                                                    39 kDa was discovered, and paired reactivity to proteins at 39
                 provide convincing evidence.                                                                                                                               and 73 kDa correlated with broader diagnosis of ASD as well
                    Braunschweig et al (2008) looked at plasma from 61                                                                                                      as increased irritability on the Aberrant Behavior Checklist
                 mothers of autistic children and 102 controls (62 TD and 40                                                                                                (ABC) scale, results that have since been supported by
                 with other, non-ASD DD) for reactivity to fetal brain                                                                                                      subsequent studies (Piras et al, 2014). In addition, it was
                 proteins. The authors identified two bands, at 37 and 73 kDa,                                                                                              noted in a follow-up report that children born to mothers
                 that were significantly more common among mothers with                                                                                                     with this pattern of autoantibody binding also exhibited
                 autistic children, in particular children with regression rather                                                                                           higher total cerebral volume when compared both to
                 than early onset. More importantly, the authors found that                                                                                                 children with ASD born to autoantibody-negative mothers
                 12% of samples from mothers of children with ASD showed                                                                                                    as well as typically developing control children (Nordahl
                 both 37 and 73 kDa bands, while none of the mothers of TD                                                                                                  et al, 2013).
                 or DD children did. Another study published that year                                                                                                         To understand how these anti-brain antibodies could
                 looked at serum from 100 mothers of children with autism,                                                                                                  potentially lead to changes in neurodevelopment, it was first
                 again finding higher rates of anti-fetal brain antibodies as                                                                                               necessary to determine the identity of the proteins corre-
                 compared with 100 control mothers (Singer et al, 2008).                                                                                                    sponding to the 37, 39, and 73 kDa bands. Studies by
                 These antibodies were positive to adult and fetal human and                                                                                                Braunschweig et al (2013) utilized two-dimensional gel
                 rat brain proteins, including targets at 73 kDa and 36 kDa,                                                                                                electrophoresis followed by tandem mass spectrometry
                 similar to those shown by Braunschweig et al (2008).                                                                                                       peptide sequencing to identify seven developmentally
                 These authors used specific brain samples rather than a                                                                                                    regulated proteins in the fetal brain that are recognized by
                 ...................................................................................................................................................
                 Neuropsychopharmacology REVIEWS
                                                                                                                                                                        5                                                Exhibit 65
REVIEW                                                                                            The immune system and autism
                                                                                                  A Meltzer and J Van de Water
                Case 2:20-cv-02470-WBS-JDP Document                5 Filed 12/29/20 Page 418 of 427
                                               .....................................................................................................................................................................
                                                                                                                                                                                                            289

maternal autoantibodies. These are lactate dehydrogenase A                                           A related study collected sera from both mothers of autistic
and B (LDH-A and LDH-B), stress-induced phosphoprotein                                            and TD children, and exposed pregnant macaques to IgG
1 (STIP1), collapsin response mediator proteins 1 and 2                                           either reactive or nonreactive to monkey brain protein,
(CRMP1 and CRMP2), cypin, and Y-box binding protein 1                                             verified via western blot. The authors found higher levels of
(YBX1). Confirmatory analysis of the identified targets                                           motor activity and stereotypies among patient-treated
confirmed that 23% of mothers whose children had ASD                                              macaque offspring, again supporting a causative agent
had reactivity to the highly specific antigen patterns                                            present in maternal circulation (Martin et al, 2008). Of
compared with 1% of TD mothers. This preliminary analysis                                         particular note is that the exogenous IgG was present for
suggests a specificity of 98% with a sensitivity of 23%.                                          only 25% of the pregnancy, given in only three doses at the
Further, when behavioral outcomes were characterized in the                                       end of the first trimester, meaning that developing fetuses
children of the 7% of mothers with a combined reactivity to                                       were likely under-dosed compared with what would be the
LDH, STIP1, and CRMP1 (corresponding to the original                                              case during human ASD development.
37/73 kDa band pattern) this pattern of reactivity correlated                                        In a more targeted approach designed to increase
with an increase in stereotypic behaviors in the child                                            gestational exposure, Bauman, et al, purified IgG from
(Braunschweig et al, 2013). In specific combinations,                                             mothers who tested positive for antibodies that recognized
autoantibodies to these proteins were predictive for autism                                       the 37/73 kDa proteins (LDH, STIP1, and CRMP1) and had
risk, which, although still at the level of laboratory research,                                  children with autism. The authors then treated eight
suggests the presence of a distinct, maternal autoantibody-                                       pregnant macaques with that IgG six times over the course
driven subset of ASD. Future studies will build upon this                                         of the second and third trimesters, and assessed macaque
work to determine the clinical utility of the maternal                                            offspring for 2 years using a battery of developmental and
autoantibodies as a marker for autism risk.                                                       social tests. They observed a number of deviations from
                                                                                                  typical behavior as compared with animals treated with IgG
                                                                                                  from mothers of TD children as well as untreated controls,
Animal Models Strongly Support the Maternal                                                       including rebuffed and unreciprocated friendship ap-
Autoantibody Model
                                                                                                  proaches and inappropriate vocalization (Bauman et al,
As maternal autoantibodies have become increasingly                                               2013). These animals also had increased total cerebral
implicated in the behavioral and cognitive deficits that                                          volume, further supporting previous work in mice showing
characterize ASD, it has been difficult to determine the                                          that these specific maternal autoantibodies appear to increase
pathogenic mechanism by which these antibodies lead to the                                        brain growth and total cerebral volume (Bauman et al, 2013;
behaviors observed in children with ASD by relying solely on                                      Martinez-Cerdeno et al, 2016).
retrospective clinical studies conducted with human                                                  The ideal study would make use of endogenously produced
subjects or samples. Toward this goal, animal models have                                         maternal anti-brain auto-antibodies to more readily mimic
been repeatedly utilized to bolster the findings of maternal                                      the theorized pathway. It is also worth keeping in mind that
anti-brain autoantibodies, suggesting a directly causative                                        one can have an excellent biomarker of a disease without any
effect. As previously mentioned, investigators injected                                           direct evidence of pathological significance for that marker.
maternal serum containing anti-brain antibodies into                                              However, while work in this area is currently underway from
pregnant mice daily between E10 and E17, and observed                                             several lines of investigation and in multiple laboratories, it
reduced exploration and motor control in their offspring as                                       seems evident that maternal autoantibodies appear to
compared with the offspring of untreated dams (Dalton et al,                                      influence, if not define, a specific subset of ASD. Given the
2003).                                                                                            existence of autoantibodies associated with other neurologi-
   Singer et al (2009) exposed pregnant mice to IgG from                                          cal disorders such as schizophrenia (Henneberg et al, 1994)
mothers of children with autism daily between E13 and E18,                                        and multiple sclerosis (Ryberg, 1982), there is clearly more to
observing alterations in sociability and anxiety.                                                 be addressed as to both the genesis and function of these
Braunschweig et al (2012b) performed a similar study to                                           antibodies in neurodevelopmental disorders. It is also critical
demonstrate atypical anxiety and sociality alongside im-                                          that this work is validated and replicated by more than one
paired motor and sensory abilities following a single                                             investigator. However, the ultimate payoff for these studies
intravenous injection. A 2014 study injected pregnant mice                                        has the potential to be of great benefit to families.
only once, intraventricularly, on E14, with IgG from either
mothers with the 37 and 73 kDa autoantibodies or control
mothers; the authors observed atypical behaviors in the
                                                                                                  POSTNATAL/ONGOING EFFECTS
murine offspring, including stereotypical self-grooming and
increased marble burying (Camacho et al, 2014). A follow                                          Alterations in immune function have also been noted as
on study using the same technique showed structural                                               factors in children with autism, although this line of research
changes in the offspring of pregnant mice injected                                                has been somewhat hampered by the heterogeneity that is
with autoreactive IgG, including higher proliferation of                                          inherent in ASD. However, as we now recognize that autism
radial glial cells and increased brain and neuron size                                            would be more accurately labeled as ‘autisms’, the field has
(Martinez-Cerdeno et al, 2016).                                                                   begun to look more closely at the relationship between
                                                                                                  ...................................................................................................................................................
                                                                                                                                                              Neuropsychopharmacology REVIEWS
                                                                                                     6                                                                                                                Exhibit 65
                                                                                         The immune system and autism                                                                                                                   REVIEW
                                                                                             A Meltzer and J Van de Water
                                          Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 419 of 427
.....................................................................................................................................................................
290

                 immune dysfunction and the behavioral endophenotypes. To
                 begin with, children may have their own, endogenous anti-
                 brain autoantibodies that are connected with atypical
                 development, distinct from the previously described mater-
                 nal autoantibodies. Immunogenetic factors are also con-
                 nected to ASD, including MET and the HLA family of genes.
                 Broad pathways of genetic involvement in immune dysre-
                 gulation have also been identified, in particular natural killer
                 cells and cytokine regulation. The immune system of
                 children with ASD can also be significantly altered, with a
                 skew toward a pro-inflammatory and elevated Th1 response.
                 Figure 3 is a graphic representation of the various factors
                 found among the pediatric ASD population that will be
                 discussed in more detail in this section.


                 Anti-brain Antibodies in Children with ASD
                 In addition to the prenatal, maternal autoantibodies                                                                                                       Figure 3. Ongoing immune dysregulation persists in autism. After birth
                 previously discussed, numerous studies have reported the                                                                                                   and at least throughout childhood, an individual with ASD may have
                 presence of circulating anti-brain immunoglobulins in                                                                                                      endogenous anti-brain autoantibodies, separate from any maternal IgG,
                                                                                                                                                                            which correlate with aberrant behaviors and impaired development. There
                 patients with ASD, as well as related conditions such as
                                                                                                                                                                            also exists a broad picture of ASD-related immune dysregulation,
                 multiple sclerosis (Ryberg, 1982), schizophrenia (Henneberg                                                                                                including an increased inflammatory cytokine milieu (eg, IL-6, IL-8, and
                 et al, 1994), and systemic lupus erythematosus (SLE) (Libbey                                                                                               MCP-1), thus leading to an increased, pro-inflammatory Th1/Th2 ratio.
                 and Fujinami, 2010; Mackay et al, 2015; Suurmond and                                                                                                       T-cell and NK-cell populations may also be skewed, displaying a shift in
                 Diamond, 2015). Singer et al (2006) found that children with                                                                                               cell subpopulations. NK cells in particular show an increased baseline
                                                                                                                                                                            activity but a decreased response to activation, rendering the cells unable
                 autism were more likely than their non-autistic siblings or
                                                                                                                                                                            to properly respond to stimuli. NK cells interact with activating and
                 controls to have serum that tested positive via western blot to                                                                                            inhibitory KIRs, many of which are genetically linked to ASD. Other genetic
                 fresh human brain samples (caudate, putamen, and pre-                                                                                                      factors include the oncogene MET and members of the diverse family of
                 frontal cortex). A similar result found that children with                                                                                                 HLA genes. The broader background of immunogenetic factors of ASD
                 autism showed positive serum anti-brain reactivity against                                                                                                 includes multiple networks of the immune system, such as pathways that
                                                                                                                                                                            regulate cytokines and NK cells, which together constitute a broad,
                 prenatal rat proteins by western blot, with a different set of
                                                                                                                                                                            endogenous environment of atypical immune regulation and response.
                 banding patterns relative to their non-autistic siblings and
                 other controls (Zimmerman et al, 2007). A 2009 study of
                 plasma from 63 young children with ASD found that 21% of
                 them had antibodies positive against both human and                                                                                                        monkey cerebellum (62.5 vs 5%); the presence of such
                 macaque cerebellum samples via western blot, while only                                                                                                    antibodies was higher in severe diagnoses (87.5%) than mild/
                 one out of the 63 typical developing (TD) controls (2%)                                                                                                    moderate diagnoses (25%) as well as in females (90%)
                 tested positive (Wills et al, 2009). When a subset of subject                                                                                              compared with males (53.3%). A later study found
                 samples was examined via immunohistochemistry (IHC),                                                                                                       autoimmunoreactivity to neuronal progenitor cells (NPCs)
                 21% of those from children with ASD had ‘intense                                                                                                           to be far more common in children with autism than
                 immunoreactivity’ while none of the TD controls exhibited                                                                                                  controls, and among positive samples, those with ASD
                 such reactivity. The western blot and IHC results were                                                                                                     immunostained more strongly than controls (Mazur-Kolecka
                 strongly correlative, reinforcing the findings of an ASD                                                                                                   et al, 2014).
                 subset with persistent circulating anti-brain antibodies.                                                                                                     An examination of anti-brain autoantibodies in a cohort of
                    A larger 2011 study expanded on these findings, testing                                                                                                 355 Italian children with autism and their mothers and
                 plasma from a cohort of 277 children with ASD and 189 TD                                                                                                   unaffected siblings found that autoantibodies in autistic
                 controls for reactivity to human and macaque cerebellar                                                                                                    individuals correlated with increased severity, stereotypies,
                 protein medleys, with ASD children more likely to test                                                                                                     and cognitive impairment (Piras et al, 2014). The authors
                 positive for anti-brain autoantibodies via western blotting                                                                                                showed that 45 and 62 kDa antibodies in the children
                 (Goines et al, 2011a). The authors also found strong                                                                                                       correlated with severity of autism, IQ, and impaired motor
                 correlations between the presence of those antibodies and                                                                                                  function and social interaction, as scored on the Vineland
                 aberrant behaviors, as well as decreased cognitive and                                                                                                     Adaptive Behavior Scales. Of particular interest, the authors
                 adaptive functioning.                                                                                                                                      also examined the 37 and 73 kDa maternal anti-brain
                    These results were reemphasized by Mostafa and Al-                                                                                                      autoantibodies mentioned previously, showing that while
                 Ayadhi (2012), who found a higher rate of anti-neuronal                                                                                                    correlations between the two discrete autoantibody popula-
                 antibodies in a cohort of 80 Saudi children with ASD vs                                                                                                    tions do exist, maternal- and child-borne autoantibodies
                 80 -GP controls, as tested via immunofluorescence against                                                                                                  each retain their own distinct and defining characteristics.
                 ...................................................................................................................................................
                 Neuropsychopharmacology REVIEWS
                                                                                                                                                                        7                                                       Exhibit 65
REVIEW                                                                                            The immune system and autism
                                                                                                  A Meltzer and J Van de Water
                Case 2:20-cv-02470-WBS-JDP Document                5 Filed 12/29/20 Page 420 of 427
                                               .....................................................................................................................................................................
                                                                                                                                                                                                            291

Immunogenetic Factors                                                                             genetic causes of autism, generally finding a complex and
Numerous studies have shown a connection between the                                              varied genomic landscape (Abrahams and Geschwind, 2008;
members of the expansive family of HLA alleles and                                                Gaugler et al, 2014; Michel et al, 2012). Voineagu, et al,
incidence of autism (Torres et al, 2012), in particular the                                       examined gene expression in ASD and control brains, and as
class II DRB1. The hypervariable region 3 of DRB1*0401 has                                        expected found hundreds of genes that were differentially
been associated with an increased relative risk for autism in                                     expressed (Voineagu et al, 2011). In the control brains,
children from Utah (Warren et al, 1996). DRB1 was also                                            dozens of genes exhibited different expression levels between
associated with autism in Han Chinese (Chien et al, 2012),                                        the temporal and frontal lobes of the brain; these differences
Egyptian (Mostafa et al, 2013), and Saudi populations (Al-                                        were not mirrored in the ASD samples. The genes
Hakbany et al, 2014). The DRB1*11 (Mostafa et al, 2013) and                                       significantly upregulated in ASD were heavily enriched for
DRB1*1104 (Al-Hakbany et al, 2014) alleles have specifically                                      immune and inflammatory response functions, immunoglo-
been noted to occur at a higher rate in individuals with ASD.                                     bulin domains, and other immune-regulatory ontologies.
Multiple studies have suggested HLA-DR4 as another risk                                              The authors also defined a module of genes upregulated in
factor, appearing at increased rates in children with autism as                                   ASD that was enriched for astrocytes and activated
well as their mothers (Johnson et al, 2009; Lee et al, 2006).                                     microglia. They describe a model whereby a significantly
Other positively associated alleles are the class I A*01, A*02,                                   altered neuroimmune milieu persists in constant dysregula-
and B*07, while DRB1*03 and some DQB1 alleles have been                                           tion. As a complex network of altered expression, the authors
negatively associated with rates of autism (Al-Hakbany et al,                                     suggest that these differences are unlikely to be directly
2014; Mostafa et al, 2013; Torres et al, 2006).                                                   pathological in their own right; rather, the evidence suggests
   Interestingly, Guerini et al (2015) discovered a 14-basepair                                   broad immunomodulation as symptomatic of a larger
insertion in HLA-G that was found more often in individuals                                       cellular dysregulation (discussed later in more detail).
with ASD and their mothers. HLA-G, along with HLA-E, -F,                                             Several other studies searching for genetic factors of
and perhaps others, is a non-canonical class I MHC gene that                                      autism and ASD have also found strong connections to the
behaves very differently from the classical perception of                                         immune system. A 2008 study explored transcriptomic
MHC. These genes, in contrast to the exceptionally                                                changes in the temporal cortex of children and adults with
polymorphic HLA-A, -B, and -C genes, possess few alleles                                          autism, finding 152 transcripts with varied expression, 130 of
(Carosella et al, 2003). HLA-G interacts with natural killer                                      which were upregulated (Garbett et al, 2008). When grouped
cells as part of the innate immune system and is primarily                                        by ontology, the authors found 31 sets of genes that were
expressed in placental tissues as part of immune tolerance                                        differentially expressed between autistic and control samples;
during pregnancy (Carosella et al, 2008). The full meaning of                                     of these, 19 were connected to the immune system. These
the insertion/deletion is not yet known, but an altered                                           immune-relevant gene sets fell into six classes: antigen-
efficacy and faulty tolerance toward the fetus by maternal NK                                     specific immune response, inflammation, cell death, auto-
cells during pregnancy, thus compromising the privileged                                          immune diseases, migration, and the natural killer T cell
status of the fetus, could provide a mechanism for atypical                                       pathway. Many of these genes showed increased variability
development.                                                                                      in the autism cohort, which suggests a general dysregulation
   The MET oncogene, which encodes a receptor tyrosine                                            of the autistic immune system and overall heterogeneous
kinase known as C-Met or hepatocyte growth factor receptor                                        activation response. Another 2008 study identified 11 genes
(HGFR), is typically associated with cancer metastasis.                                           that were differentially expressed in children with autism, as
However, this pleiotropic receptor is also critical for                                           well as within the subsets of early onset and developmental
neuronal migration during development of the cerebellum                                           regression, as compared with the general population (over-
and cerebral cortex, and functions as a negative immune                                           expression in autism samples were confirmed for seven of 11
regulator on antigen presenting cells. Linkage studies by                                         via qPCR) (Gregg et al, 2008). These genes are heavily
Campbell et al (2006), have found an association between                                          overrepresented in the ontological KEGG natural killer
ASD and a single SNP (rs1858830) in the promoter of MET.                                          cytotoxicity pathway, and are highly expressed in NK and
Recent estimates at this site suggest that the CC and CG                                          CD8 T cells.
alleles represent a 1.76 and 1.59 relative risk, respectively,                                       Ziats and Rennert (2011) performed an in silico analysis
over the GG allele (Campbell et al, 2008), with an odds ratio                                     using genes from the annotated AutDB portal (Basu et al,
of 1.64 for the C variant (Jackson et al, 2009). This MET                                         2009) in 2011, and constructed a gene interactome network
variant also appears connected to both an increase in                                             from highly expressed ASD genes that heavily suggests the
37/73 kDa maternal autoantibodies and a decrease in                                               immune system has a central role in ASD, specifically via
maternal IL-10, suggesting another mechanism through                                              cytokine signaling, as well as in schizophrenia. The authors
which MET may associate with ASD as a susceptibility                                              suggest that immune system genes may function as a
factor (Heuer et al, 2011).                                                                       fundamental convergence for autistic disorders. A 2014
   More recently, researchers have utilized the advanced                                          RNA-seq study built upon this concept with a gene ontology
techniques of next-generation sequencing and genome-wide                                          analysis showing that the autism transcriptome was heavily
association studies (GWAS) in an attempt to divine the                                            enriched for immune response genes (Gupta et al, 2014).
                                                                                                  ...................................................................................................................................................
                                                                                                                                                              Neuropsychopharmacology REVIEWS
                                                                                                     8                                                                                                                Exhibit 65
                                                                                         The immune system and autism                                                                                                           REVIEW
                                                                                             A Meltzer and J Van de Water
                                          Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 421 of 427
.....................................................................................................................................................................
292

                    When Lintas et al (2012) reviewed several genome-wide                                                                                                   a differential response by PHA-stimulated peripheral
                 expression studies in 2012 (including the two just men-                                                                                                    blood mononuclear cells (PBMCs), including reduced
                 tioned), they found a strong connection to the immune                                                                                                      numbers of CD134- and CD25-activated CD3+, CD4+, and
                 system; of the 464 genes identified, six out of the top 10                                                                                                 CD8+ T cells. A previously mentioned mouse model also
                 KEGG ontology pathways were functions of the immune                                                                                                        implicated T cell skewing in ASD-relevant behavioral deficits
                 systems. Immune dysregulation was a common trend in                                                                                                        (Ponzio et al, 2007), as did an examination of neuroin-
                 genomic studies, particularly in the NK cell and cytokine                                                                                                  flammation in brains from individuals with autism (Vargas
                 pathways. A 2014 study by Guerini et al (2014) expanded on                                                                                                 et al, 2005).
                 this trend by looking at the killer-cell immunoglobulin-like                                                                                                  Natural killer cells have been frequently implicated in
                 receptors (KIRs), the family of receptors responsible for                                                                                                  autism from a genetic/genomic standpoint (Lintas et al,
                 mediating the innate NK cell response. The authors                                                                                                         2012), and several studies have now examined the broader
                 demonstrated that among a cohort of 90 continental Italian                                                                                                 landscape of NK cell immune dysregulation in ASD. A
                 children with ASD, rates of activating KIR/HLA complexes                                                                                                   reduction in NK cell activity was shown in teenage and adult
                 (aKIR2DS2) were increased, while inhibitory KIR/HLA                                                                                                        autism patients, with 12 out of 31 patients showing lower
                 complexes (KIR 3DL1/HLABw4-80I) were decreased in the                                                                                                      activity in PBMCs via K562 chromium-release assays
                 genome relative to controls. Similarly significant differences                                                                                             (Warren et al, 1987). Autistic patients showed no decrease
                 were seen following genotyping of the mothers, suggesting a                                                                                                in overall NK count, a similar result to schizophrenia (DeLisi
                 broad influence of the genetic background of NK activity,                                                                                                  et al, 1983), suggesting that it is the cells themselves that are
                 especially given that KIR/HLA complexes are expressed and                                                                                                  dysfunctional.
                 active in the placenta (Guerini et al, 2014; Parham, 2005).                                                                                                   A more recent study of NK cells recapitulates the genetic
                    Lintas et al (2012) proposed a model whereby the                                                                                                        changes previously alluded to, showing that NK cells in
                 dysregulated immune system leads to increased metabolism                                                                                                   children with autism had higher expression of NK cytotoxi-
                 and reactive oxygen species (ROS) in both the pre- and                                                                                                     city genes (Enstrom et al, 2009b). Among all upregulated
                 postnatal environment. They suggest that such alterations                                                                                                  genes found in NK cells, annotations were highly enriched
                 would result in prenatal changes in proliferation, migration,                                                                                              for NK activity and immune response and defense, while
                 and neuronal wiring, while postnatal mitochondrial dysfunc-                                                                                                protein biosynthesis and metabolism were downregulated.
                 tion and ROS stress would lead to abnormal synaptic                                                                                                        The authors also found considerable levels of immune
                 formation.                                                                                                                                                 dysregulation, observing significantly more CD56+ NK cells
                    Taken together, the genetic forces noted in both children                                                                                               in children with ASD compared with controls. The authors
                 and adults with autism are myriad, but insufficiently                                                                                                      then showed that unstimulated NK cells—specifically the
                 explanatory. While there appears to be a strong immunoge-
                                                                                                                                                                            CD56dim subset—stained positive for perforin, granzyme B,
                 netic component to many examples of ASD, there is no one
                                                                                                                                                                            and IFN-γ at higher frequencies in ASD patients as
                 single thread. Most studies to date have focused on specific
                                                                                                                                                                            compared with general population (GP) controls. Interest-
                 targets, whether they are HLA alleles, inflammation, or NK
                                                                                                                                                                            ingly, upon stimulation, NK cells showed much lower
                 pathways, but the larger picture is one of a cascading
                                                                                                                                                                            staining to these same targets as compared with GP. In
                 network of genetic interactions that leads to ongoing,
                                                                                                                                                                            essence, NK cells from individuals with ASD show higher
                 persistent immune imbalance. A deeper comprehension of
                                                                                                                                                                            resting but reduced stimulated cytolytic activity as compared
                 these networks is critical to our understanding of the
                 significant genetic impacts on a life with ASD.                                                                                                            with TD controls. NK cells in ASD individuals appear to
                                                                                                                                                                            have a baseline level of activity that is already at peak
                                                                                                                                                                            function, rendering them ill equipped for normal circulation
                 Immune Dysregulation                                                                                                                                       and unable to respond further to stimulation.
                 Skewed and dysfunctioning cell populations. A significant                                                                                                     A more recent study examined a different subset of natural
                 focus of the postnatal immune imbalance has been on                                                                                                        killer cells, those that are CD57+CD3− (Siniscalco et al, 2016).
                 specific immune cell subsets, including helper CD4+ and                                                                                                    These NK cells are functionally different than traditional,
                 cytotoxic CD8+ T cells (Garbett et al, 2008; Gregg et al,                                                                                                  CD56+ NK cells—they are terminally differentiated
                 2008), which may behave differently in individuals with                                                                                                    and have higher cytolytic capabilities, and generally act as
                 autism (Gupta et al, 1998). A 1986 study found a reduced                                                                                                   innate immune regulators despite being less responsive to
                 number of T cells in individuals with autism, as well as an                                                                                                cytokines and connected to autoimmunity and immunode-
                 altered helper to suppressor T-cell ratio (Warren et al, 1986),                                                                                            ficiency (Lopez-Verges et al, 2010; Nielsen et al, 2013).
                 while a supporting 1990 study suggested CD4+ cell levels                                                                                                   Siniscalco et al (2016) examined 104 children with ASD,
                 were decreased in autism (Yonk et al, 1990). A more recent                                                                                                 and found significantly lower, atypical levels of CD57+ NK
                 report noted a decrease in CD4+CD25high regulatory T cells                                                                                                 cells as compared with both age-matched and adult
                 in children with autism (Mostafa et al, 2010).                                                                                                             controls. Just 30% of children with ASD had normal
                 Further, Enstrom et al (2010) showed that cultured                                                                                                         CD57+ NK cell levels, despite typical levels of CD56+ NK
                 monocytes from ASD patients responded differently to                                                                                                       cells, suggesting that it is the CD57+ cells that are implicated
                 TLR stimulation, while Ashwood et al (2011b) demonstrated                                                                                                  in autism.
                 ...................................................................................................................................................
                 Neuropsychopharmacology REVIEWS
                                                                                                                                                                        9                                                Exhibit 65
REVIEW                                                                                            The immune system and autism
                                                                                                  A Meltzer and J Van de Water
                Case 2:20-cv-02470-WBS-JDP Document                5 Filed 12/29/20 Page 422 of 427
                                               .....................................................................................................................................................................
                                                                                                                                                                                                            293

Immunoglobulins. Looking at the humoral immune system,                                            In the context of dietary proteins and food hypersensitivity,
a 2008 study of over 250 children found a reduction of                                            PBMCs from children with ASD produce higher levels of
plasma IgG and IgM levels circulating in young children with                                      TNF-α and IFN-γ but not IL-5, further lending credence to a
autism, in particular IgG, the levels of which correlated                                         Th1-dominated response (Jyonouchi et al, 2005; Jyonouchi
negatively with scores on the ABC, regardless of ASD status                                       et al, 2002). Vargas et al (2005) likewise showed the presence
(Heuer et al, 2008). A later study with children from the                                         of an active neuroinflammatory environment, finding higher
same cohort found increased plasma levels of the weakly                                           levels of MCP-1, TGF-β, and IL-6 in the brains of autistic
active IgG4 subclass among ASD patients (Enstrom et al,                                           patients. Of particular note is that many of the above studies
2009a), as did an earlier study comparing ASD children to                                         found no increase in the Th2 cytokine IL-10 (Croonenberghs
their siblings (Trajkovski et al, 2004). These findings are                                       et al, 2002a; Krakowiak et al, 2015; Li et al, 2009; Molloy et al,
further supported by a recent report of lower IgG1 levels in                                      2006).
the serum of boys with ASD, along with a similarly negative                                          A large 2011 study of children with ASD found an
correlation to communication as scored by the ADI-R                                               increase in plasma levels of a broad range of cytokines,
(Zaman et al, 2016).                                                                              including the Th1-like IL-12p40 and pro-inflammatory
   Although there appears to be some discrepancy between                                          cytokines IL-1β, IL-6, IL-8, and GM-CSF (Ashwood et al,
studies that show increased (Croonenberghs et al, 2002b;                                          2011a). Examining children from the same cohort, the
Trajkovski et al, 2004) and decreased (Enstrom et al, 2009a)                                      authors also published on increased levels of the chemokines
IgG levels in children with autism, age of the children is most                                   MCP-1, RANTES, and eotaxin (Ashwood et al, 2011c).
likely a contributing factor, with IgG levels changing                                            In both studies, increased cytokine or chemokine levels were
significantly and rapidly through the first decade of life
                                                                                                  correlated with increased aberrant behavior and impaired
(Heuer et al, 2008). A 2012 follow-up study ruled out
                                                                                                  development (Ashwood et al, 2011a, 2011c). A related study
abnormal B-cell function as the source of aberrant IgG levels
                                                                                                  by the same team supported these findings using PHA-
(Heuer et al, 2012). Although the contribution of total IgG
                                                                                                  stimulated PBMCs, and correlated a Th1-like response with
levels needs to be more thoroughly examined, the apparent
                                                                                                  greater impairments and behavior aberrancies and a Th2-like
shift in subclass to IgG4 means that children with autism are
                                                                                                  response to better cognitive and adaptive function (Ashwood
likely to have a higher percentage of circulating IgG with an
                                                                                                  et al, 2011b). In contrast to most of the above studies, a 2012
inherently lower affinity for the antibody receptors on
                                                                                                  report using dried blood samples suggested that children
leukocytes (Enstrom et al, 2009a; Zaman et al, 2016).
                                                                                                  with ASD had lower levels of both Th1-like and Th2-like
                                                                                                  cytokines (Abdallah et al, 2012b).
Cytokines, chemokines, and inflammation. Numerous
                                                                                                     Less clear is the role of pro-inflammatory cytokines IL-17
studies have demonstrated a correlation between cytokine
                                                                                                  and IL-23. Enstrom et al (2008) found decreased plasma
levels and ASD status, and while there is a consensus that
                                                                                                  intracellular IL-23 in children with ASD, but no such change
cytokines and chemokines are part of the altered immune
                                                                                                  in IL-17, while Al-Ayadhi and Mostafa (2012) and
environment noted in autism (Depino, 2013; Enstrom et al,
2010), there has been some disagreement on the manifesta-                                         Akintunde et al (2015) found evidence of elevated IL-17
tion of such alterations, specifically whether the                                                levels among such children in serum and PHA-stimulated
pro-inflammatory Th1 or anti-inflammatory Th2 cellular                                            PBMCs, respectively. Given that IL-23 induces IL-17 and the
response dominates. A 2006 study showed increases in the                                          importance of IL-17 for inducing the MIA model of autism
anti-inflammatory Th2 cytokines IL-4, IL-5, and IL-13 from                                        (Choi et al, 2016), it is clear that these cytokines and the role
PHA-stimulated PBMCs (Molloy et al, 2006), which was                                              of Th17 cells in autism warrants further study. This is
supported by a later study that indicated a Th2-like response                                     especially so given the outsized role IL-17 has in other
was present at birth and connected increased IL-4 to more                                         autoimmune conditions such as SLE and rheumatoid
severe autism (Krakowiak et al, 2015). On the other hand, a                                       arthritis (Konya et al, 2015).
2002 study demonstrated an increase in the blood cytokines                                           Although an increased pro-inflammatory environment
IL-1RA and IFN-γ, suggesting a more Th1-like, pro-                                                seems well supported (Haroon et al, 2012), there remains a
inflammatory response (Croonenberghs et al, 2002a), while                                         wealth of data to scrutinize and reach agreement on.
a mouse model in 2007 showed Th1-skewed T-cell develop-                                           Further studies should attempt to elucidate the network of
ment in amniotic fluid alongside stereotypies in the offspring                                    interactions leading to systemic immune dysregulation in
following treatment of pregnant dams with IL-2 (Ponzio                                            individuals with autism, in particular the role of IL-17 and
et al, 2007).                                                                                     the Th1/Th2 balance, with guidance from observations
   The notion of a more pro-inflammatory environment was                                          from the MIA model. Given the ability of the immune
supported by Li et al (2009) who not only found elevated                                          environment to affect behavior (Filiano et al, 2016),
levels of the chemokine IL-8, pro-inflammatory cytokines                                          parsing out the different pathways, especially over the
IL-6, GM-CSF, and TNF-α, and the Th1 cytokine IFN-γ in                                            rapidly changing immune environment in early
autistic brain tissue, but also saw no increase in IL-4 or IL-5;                                  childhood as well as the heterogeneity that is inherent in
as such, the authors claimed an increase in the Th1/Th2                                           ASD, remains both a challenge and an opportunity for
ratio, suggesting that the Th1 arm is activated in autism.                                        the field.
                                                                                                  ...................................................................................................................................................
                                                                                                                                                              Neuropsychopharmacology REVIEWS
                                                                                                  10                                                                                                                  Exhibit 65
                                                                                         The immune system and autism                                                                                                    REVIEW
                                                                                             A Meltzer and J Van de Water
                                          Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 423 of 427
.....................................................................................................................................................................
294

                 OVERLAP                                                                                                                                                Brown et al, 2004a; Meyer et al, 2005, 2007; Patterson,
                                                                                                                                                                        2009; Urakubo et al, 2001). Further lending credence to this
                 Anti-brain Antibodies
                                                                                                                                                                        association are numerous studies showing that a significant
                 The presence of both maternal and patient circulating                                                                                                  risk factor for autism is a family history of autoimmune
                 autoantibodies that target the brain raises the specter of a                                                                                           disease (Brimberg et al, 2013; Gesundheit et al, 2013;
                 common provenance. The evidence strongly supports                                                                                                      Gottfried et al, 2015; Wu et al, 2015), alongside direct
                 distinct roles for both maternal (Braunschweig et al, 2008;                                                                                            genetic evidence that links ASD and schizophrenia (Cantor
                 Croen et al, 2008b; Singer et al, 2008; Zimmerman et al,                                                                                               and Geschwind, 2008; Ellis et al, 2016; Zhou et al, 2016).
                 2007) and patient (Henneberg et al, 1994; Libbey and                                                                                                   Despite the differences between these two disorders, the
                 Fujinami, 2010; Ryberg, 1982) autoantibodies in ASD,                                                                                                   similarities between them are such that results from animal
                 including an ability to affect structural brain development                                                                                            models like the MIA model may be overlapping and
                 (Nordahl et al, 2013; Rossi et al, 2011). Offending antibodies                                                                                         confounded (Bauman et al, 2014; Young et al, 2016).
                 of either origin appear to persist systemically for extended
                 periods of time (Mostafa and Al-Ayadhi, 2012; Piras et al,
                 2014; Singer et al, 2006; Zimmerman et al, 2007), and
                 although there exists a correlation between the two there
                                                                                                                                                                        FUTURE STEPS
                 does appear to be at least some differences in effect (Piras                                                                                           The field investigating the immunobiology of autism has
                 et al, 2014). Although reports indicate the presence of these                                                                                          grown rapidly in the past decade and is rife with opportunity.
                 antibodies may correlate with adverse conditions in the                                                                                                In the prenatal environment, a strong line of evidence is
                 patients (Braunschweig et al, 2012a; Goines et al, 2011a;                                                                                              beginning to develop in support of maternal immune
                 Mostafa and Al-Ayadhi, 2012; Piras et al, 2014), the nature of                                                                                         dysregulation as it affects neurodevelopment based on
                 those connections needs to be further investigated, especially                                                                                         studies on maternal infection, immune activation, and
                 as regards different subpopulations of ASD. Doing so could                                                                                             maternal autoantibodies directed toward the developing fetal
                 elucidate not only the action but also the cause of these                                                                                              brain. Pro-inflammatory cytokines such as IL-6 and IL-17
                 functional autoantibodies, and would allow more accurate                                                                                               have been implicated in this process, but the mechanisms
                 models of autoantibody-related autism pathology to be                                                                                                  remain under investigation. The successful and increasingly
                 developed.                                                                                                                                             prolific MIA model provides an important tool in under-
                                                                                                                                                                        standing the pathways involved in maternal immune system-
                                                                                                                                                                        influenced neurodevelopmental disorders.
                 ASD as an Autoimmune Disorder
                                                                                                                                                                           The postnatal environment echoes those lines of develop-
                 The research community has long noticed a correspondence                                                                                               ment, with anti-brain antibodies and systemic inflammation
                 between ASD and autoimmune diseases, with some suggest-                                                                                                providing evidence of anomalies in immune regulation in a
                 ing autism should itself be considered an autoimmune                                                                                                   subpopulation of children with ASD. Data from various
                 disorder (Ashwood and Van de Water, 2004). Singh (2009)                                                                                                studies regarding immune dysregulation in ASD are begin-
                 proposed a theoretical autoimmune mechanism for autism,                                                                                                ning to coalesce, but given the heterogeneity of ASD
                 suggesting that an environmental trigger (eg, a virus) could                                                                                           phenotypes, it remains difficult to explain different beha-
                 provoke faulty immune regulation that results in autoimmu-                                                                                             vioral outcomes based solely on immune phenotype, and this
                 nity to the brain, leading to the observed neuropathology.                                                                                             may contribute to spurious conclusions. However, as more
                 Autoantibodies, such as those described above, have been                                                                                               studies in this research area look at both the biological and
                 found in patients of other autoimmune disorders, including                                                                                             behavioral phenotype as well as medical co-morbidities such
                 multiple sclerosis (Ryberg, 1982), schizophrenia (Henneberg                                                                                            as gastrointestinal symptoms in the same individual, the
                 et al, 1994), and SLE (Libbey and Fujinami, 2010). Evidence                                                                                            relationship between immune dysregulation and ASD will
                 for the association has mounted, including a 2015 study that                                                                                           likely become clearer. Also exciting and potentially relevant
                 found a more than double risk of ASD in children of mothers                                                                                            is the recent groundbreaking work by Louveau et al (2015)
                 with SLE than those of controls (Vinet et al, 2015). This is                                                                                           showing active lymphatic vessels connecting the CNS to the
                 especially significant since the authors note that SLE patients                                                                                        lymphatic system that may possibly act as a conduit for
                 present with SLE-related autoantibodies.                                                                                                               neuroimmunological dysfunction. Further work should be
                    Inflammation and immune signaling dysregulation can                                                                                                 undertaken to understand how this newly revealed lymphatic
                 strongly influence neuropsychiatric behavior beyond just                                                                                               system in the CNS could function as a pipeline for
                 ASD (Haroon et al, 2012; Meyer and Feldon, 2009), with                                                                                                 immunological molecules relevant for the development
                 evidence pointing toward roles in bipolar disorder and PTSD                                                                                            of ASD.
                 (Jones and Thomsen, 2013), and perhaps most emphatically                                                                                                  The application of massive GWAS panels has also greatly
                 in schizophrenia (Brown et al, 2004b; Meyer and Feldon,                                                                                                informed our understanding of the genetic composition of
                 2009; Michel et al, 2012; Patterson, 2009). Schizophrenia and                                                                                          ASD, and in doing so hundreds of potential avenues of
                 autism share many immune similarities, including a subset                                                                                              research have opened up, further diversifying patient
                 of patients with an etiology based in maternal infection and                                                                                           populations. Regulators of the immune system have long
                 immune activation (Bauman et al, 2014; Boksa, 2010;                                                                                                    been featured prominently among the genetic components of
                 ...................................................................................................................................................
                 Neuropsychopharmacology REVIEWS
                                                                                                                                                                  11                                               Exhibit 65
REVIEW                                                                                                  The immune system and autism
                                                                                                        A Meltzer and J Van de Water
                      Case 2:20-cv-02470-WBS-JDP Document                5 Filed 12/29/20 Page 424 of 427
                                                     .....................................................................................................................................................................
                                                                                                                                                                                                                  295

autism and are likely to continue to do so as we learn more                                             Ashwood P, Krakowiak P, Hertz-Picciotto I, Hansen R, Pessah IN, Van de Water J
                                                                                                           (2011c). Associations of impaired behaviors with elevated plasma chemokines in
about the myriad interactions taking place between the
                                                                                                           autism spectrum disorders. J Neuroimmunol 232: 196–199.
immune system and the brain. The intersection of genetic                                                Ashwood P, Van de Water J (2004). Is autism an autoimmune disease? Autoimmun
underpinnings and neuroimmune dysregulation may pro-                                                       Rev 3: 557–562.
vide a door through which both clinical testing and directed                                            Atladottir HO, Henriksen TB, Schendel DE, Parner ET (2012). Autism after infection,
                                                                                                           febrile episodes, and antibiotic use during pregnancy: an exploratory study.
therapy may emerge.                                                                                        Pediatrics 130: e1447–e1454.
                                                                                                        Atladottir HO, Thorsen P, Ostergaard L, Schendel DE, Lemcke S, Abdallah M et al
                                                                                                           (2010). Maternal infection requiring hospitalization during pregnancy and autism
FUNDING AND DISCLOSURE                                                                                     spectrum disorders. J Autism Dev Disord 40: 1423–1430.
                                                                                                        Badcock C (2011). The imprinted brain: how genes set the balance between autism
This study was funded by the NIEHS Center for Children’s                                                   and psychosis. Epigenomics 3: 345–359.
Environmental Health and Environmental Protection                                                       Basu SN, Kollu R, Banerjee-Basu S (2009). AutDB: a gene reference resource for
                                                                                                           autism research. Nucleic Acids Res 37(Database issue): D832–D836.
Agency (EPA) grants (2P01ES011269-11, 83543201 respec-                                                  Bauman MD, Iosif AM, Ashwood P, Braunschweig D, Lee A, Schumann CM et al
tively), the NIEHS-funded CHARGE study (R01ES015359),                                                      (2013). Maternal antibodies from mothers of children with autism alter brain
and the NICHD funded IDDRC 054 (U54HD079125). There                                                        growth and social behavior development in the rhesus monkey. Transl Psychiatry
                                                                                                           3: e278.
are three patents associated with the work at UCD noted in                                              Bauman MD, Iosif AM, Smith SE, Bregere C, Amaral DG, Patterson PH (2014).
this review: A provisional ‘Maternal Diagnostic Marker for                                                 Activation of the maternal immune system during pregnancy alters behavioral
Autism Risk and Therapeutic Intervention’ UC Case No.                                                      development of rhesus monkey offspring. Biol Psychiatry 75: 332–341.
                                                                                                        Boksa P (2010). Effects of prenatal infection on brain development and
2014-467-1. There are 2 issued patents: The US patent
                                                                                                           behavior: a review of findings from animal models. Brain Behav Immun 24:
Methods of Diagnosing and Treating Autism, US Patent No.                                                   881–897.
8,383,360 B2 or Pat. 8,383,360 was filed on 12 August 2010                                              Boulanger LM (2009). Immune proteins in brain development and synaptic plasticity.
and issued on 26 February 2013. The client reference number                                                Neuron 64: 93–109.
                                                                                                        Boulanger LM, Shatz CJ (2004). Immune signalling in neural development, synaptic
for this patent is 2009-737-2US. This patent is currently in                                               plasticity and disease. Nat Rev Neurosci 5: 521–531.
the process of National filing. The first issued patent is                                              Braunschweig D, Ashwood P, Krakowiak P, Hertz-Picciotto I, Hansen R, Croen LA
Diagnostic Methods for Detection of Autism Spectrum                                                        et al (2008). Autism: maternally derived antibodies specific for fetal brain proteins.
                                                                                                           Neurotoxicology 29: 226–231.
Disorder, US Patent No. US 7,452,681 B2. This patent was                                                Braunschweig D, Duncanson P, Boyce R, Hansen R, Ashwood P, Pessah IN et al
filed on 5 May 2006, and was issued 18 November 2008. This                                                 (2012a). Behavioral correlates of maternal antibody status among children
patent was filed in the US only. Dr Van de Water received                                                  with autism. J Autism Dev Disord 42: 1435–1445.
                                                                                                        Braunschweig D, Golub MS, Koenig CM, Qi L, Pessah IN, Van de Water J et al (2012b).
consulting fees from Pediatric Bioscience from 1 Jan 2015                                                  Maternal autism-associated IgG antibodies delay development and produce anxiety
until October 2015. Amory Meltzer reports no biomedical                                                    in a mouse gestational transfer model. J Neuroimmunol 252: 56–65.
financial interests or potential conflicts of interest.                                                 Braunschweig D, Krakowiak P, Duncanson P, Boyce R, Hansen RL, Ashwood P
                                                                                                           et al (2013). Autism-specific maternal autoantibodies recognize critical proteins in
                                                                                                           developing brain. Transl Psychiatry 3: e277.
REFERENCES                                                                                              Brimberg L, Sadiq A, Gregersen PK, Diamond B (2013). Brain-reactive IgG
                                                                                                           correlates with autoimmunity in mothers of a child with an autism spectrum
Abdallah MW, Larsen N, Grove J, Norgaard-Pedersen B, Thorsen P, Mortensen EL                               disorder. Mol Psychiatry 18: 1171–1177.
   et al (2012a). Amniotic fluid chemokines and autism spectrum disorders: an                           Brown AS, Begg MD, Gravenstein S, Schaefer CA, Wyatt RJ, Bresnahan M et al
   exploratory study utilizing a Danish Historic Birth Cohort. Brain Behav Immun 26:                       (2004a). Serologic evidence of prenatal influenza in the etiology of schizophrenia.
   170–176.                                                                                                Arch Gen Psychiatry 61: 774–780.
Abdallah MW, Larsen N, Grove J, Norgaard-Pedersen B, Thorsen P, Mortensen EL                            Brown AS, Hooton J, Schaefer CA, Zhang H, Petkova E, Babulas V et al (2004b).
   et al (2013). Amniotic fluid inflammatory cytokines: potential markers of                               Elevated maternal interleukin-8 levels and risk of schizophrenia in adult offspring.
   immunologic dysfunction in autism spectrum disorders. World J Biol Psychiatry                           Am J Psychiatry 161: 889–895.
   14: 528–538.                                                                                         Brown AS, Sourander A, Hinkka-Yli-Salomaki S, McKeague IW, Sundvall J,
Abdallah MW, Larsen N, Mortensen EL, Atladottir HO, Norgaard-Pedersen B,                                   Surcel HM (2014). Elevated maternal C-reactive protein and autism in a national
   Bonefeld-Jorgensen EC et al (2012b). Neonatal levels of cytokines and risk of                           birth cohort. Mol Psychiatry 19: 259–264.
   autism spectrum disorders: an exploratory register-based historic birth cohort                       Brown AS, Surcel H-M, Hinkka-Yli-Salomäki S, Cheslack-Postava K, Bao Y,
   study utilizing the Danish Newborn Screening Biobank. J Neuroimmunol 252:                               Sourander A (2015). Maternal thyroid autoantibody and elevated risk of
   75–82.                                                                                                  autism in a national birth cohort. Prog Neuropsychopharmacol Biol Psychiatry 57:
Abrahams BS, Geschwind DH (2008). Advances in autism genetics: on the                                      86–92.
   threshold of a new neurobiology. Nat Rev Genet 9: 341–355.                                           Camacho J, Jones K, Miller E, Ariza J, Noctor S, Van de Water J et al (2014).
Akintunde ME, Rose M, Krakowiak P, Heuer L, Ashwood P, Hansen R et al (2015).                              Embryonic intraventricular exposure to autism-specific maternal autoantibodies
   Increased production of IL-17 in children with autism spectrum disorders and co-                        produces alterations in autistic-like stereotypical behaviors in offspring mice.
   morbid asthma. J Neuroimmunol 286: 33–41.                                                               Behav Brain Res 266: 46–51.
Al-Ayadhi LY, Mostafa GA (2012). Elevated serum levels of interleukin-17A in children                   Campbell DB, Li C, Sutcliffe JS, Persico AM, Levitt P (2008). Genetic evidence
   with autism. J Neuroinflammation 9: 158.                                                                implicating multiple genes in the MET receptor tyrosine kinase pathway in autism
Al-Hakbany M, Awadallah S, Al-Ayadhi L (2014). The relationship of HLA class I and                         spectrum disorder. Autism Res 1: 159–168.
   II alleles and haplotypes with autism: a case control study. Autism Res Treat 2014:                  Campbell DB, Sutcliffe JS, Ebert PJ, Militerni R, Bravaccio C, Trillo S et al (2006). A
   242048.                                                                                                 genetic variant that disrupts MET transcription is associated with autism. Proc
American Psychiatric Association (2013). Diagnostic and Statistical Manual of Mental                       Natl Acad Sci USA 103: 16834–16839.
   Disorders5th ednAmerican Psychiatric Association: Washington, DC.                                    Cantor RM, Geschwind DH (2008). Schizophrenia: genome, interrupted. Neuron 58:
Ashwood P, Krakowiak P, Hertz-Picciotto I, Hansen R, Pessah I, Van de Water J                              165–167.
   (2011a). Elevated plasma cytokines in autism spectrum disorders provide                              Carosella ED, Favier B, Rouas-Freiss N, Moreau P, Lemaoult J (2008). Beyond the
   evidence of immune dysfunction and are associated with impaired behavioral                              increasing complexity of the immunomodulatory HLA-G molecule. Blood 111:
   outcome. Brain Behav Immun 25: 40–45.                                                                   4862–4870.
Ashwood P, Krakowiak P, Hertz-Picciotto I, Hansen R, Pessah IN, Van de Water J                          Carosella ED, Moreau P, Le Maoult J, Le Discorde M, Dausset J, Rouas-Freiss N
   (2011b). Altered T cell responses in children with autism. Brain Behav Immun 25:                        (2003). HLA-G molecules: from maternal-fetal tolerance to tissue acceptance.
   840–849.                                                                                                Adv Immunol 81: 199–252.

                                                                                                        ...................................................................................................................................................
                                                                                                                                                                    Neuropsychopharmacology REVIEWS
                                                                                                        12                                                                                                                  Exhibit 65
                                                                                         The immune system and autism                                                                                                                         REVIEW
                                                                                             A Meltzer and J Van de Water
                                          Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 425 of 427
.....................................................................................................................................................................
296

                 Chess S (1971). Autism in children with congenital rubella. J Autism Child Schizophr                                                                   Goines PE, Croen LA, Braunschweig D, Yoshida CK, Grether J, Hansen R et al
                     1: 33–47.                                                                                                                                            (2011b). Increased midgestational IFN-gamma, IL-4 and IL-5 in women bearing a
                 Chess S (1977). Follow-up report on autism in congenital rubella. J Autism Child                                                                         child with autism: A case-control study. Mol Autism 2: 13.
                     Schizophr 7: 69–81.                                                                                                                                Gottfried C, Bambini-Junior V, Francis F, Riesgo R, Savino W (2015). The impact of
                 Chess S, Fernandez P, Korn S (1978). Behavioral consequences of congenital                                                                               neuroimmune alterations in autism spectrum disorder. Front Psychiatry 6: 121.
                     rubella. J Pediatr 93: 699–703.                                                                                                                    Gregg JP, Lit L, Baron CA, Hertz-Picciotto I, Walker W, Davis RA et al (2008). Gene
                 Chien YL, Wu YY, Chen CH, Gau SS, Huang YS, Chien WH et al (2012). Association                                                                           expression changes in children with autism. Genomics 91: 22–29.
                     of HLA-DRB1 alleles and neuropsychological function in autism. Psychiatr Genet                                                                     Guerini FR, Bolognesi E, Chiappedi M, Ghezzo A, Canevini MP, Mensi MM et al
                     22: 46–49.                                                                                                                                           (2015). An HLA-G( *)14 bp insertion/deletion polymorphism associates with the
                 Choi GB, Yim YS, Wong H, Kim S, Kim H, Kim SV et al (2016). The maternal                                                                                 development of autistic spectrum disorders. Brain Behav Immun 44: 207–212.
                     interleukin-17a pathway in mice promotes autism-like phenotypes in offspring.                                                                      Guerini FR, Bolognesi E, Chiappedi M, Manca S, Ghezzo A, Agliardi C et al (2014).
                     Science 351: 933–939.                                                                                                                                Activating KIR molecules and their cognate ligands prevail in children with a
                                                                                                                                                                          diagnosis of ASD and in their mothers. Brain Behav Immun 36: 54–60.
                 Christensen DL, Baio J, Braun KV, Bilder D, Charles J, Constantino JN et al (2016).
                     Prevalence and characteristics of autism spectrum disorder among children aged                                                                     Gupta S, Aggarwal S, Rashanravan B, Lee T (1998). Th1- and Th2-like cytokines in
                     8 years - Autism and Developmental Disabilities Monitoring Network, 11 Sites,                                                                        CD4+ and CD8+ T cells in autism. J Neuroimmunol 85: 106–109.
                     United States, 2012. MMWR Surveill Summ 65: 1–23.                                                                                                  Gupta S, Ellis SE, Ashar FN, Moes A, Bader JS, Zhan J et al (2014). Transcriptome
                                                                                                                                                                          analysis reveals dysregulation of innate immune response genes and neuronal
                 Colvert E, Tick B, McEwen F, Stewart C, Curran SR, Woodhouse E et al (2015).
                                                                                                                                                                          activity-dependent genes in autism. Nat Commun 5: 5748.
                     Heritability of autism spectrum disorder in a UK population-based twin sample.
                                                                                                                                                                        Hallmayer J, Cleveland S, Torres A, Phillips J, Cohen B, Torigoe T et al (2011).
                     JAMA Psychiatry 72: 415–423.
                                                                                                                                                                          Genetic heritability and shared environmental factors among twin pairs
                 Croen LA, Braunschweig D (2008a). Maternal mid-pregnancy autoantibodies to fetal
                                                                                                                                                                          with autism. Arch Gen Psychiatry 68: 1095–1102.
                     brain protein: the early markers for autism study. Biol Psychiatry 64: 583–588.
                                                                                                                                                                        Happe F, Ronald A, Plomin R (2006). Time to give up on a single explanation
                 Croen LA, Braunschweig D, Haapanen L, Yoshida CK, Fireman B, Grether JK et al                                                                            for autism. Nat Neurosci 9: 1218–1220.
                     (2008b). Maternal mid-pregnancy autoantibodies to fetal brain protein: the early
                                                                                                                                                                        Haroon E, Raison CL, Miller AH (2012). Psychoneuroimmunology meets neurop-
                     markers for autism study. Biol Psychiatry 64: 583–588.
                                                                                                                                                                          sychopharmacology: translational implications of the impact of inflammation on
                 Croonenberghs J, Bosmans E, Deboutte D, Kenis G, Maes M (2002a). Activation of                                                                           behavior. Neuropsychopharmacology 37: 137–162.
                     the inflammatory response system in autism. Neuropsychobiology 45: 1–6.                                                                            Henneberg AE, Horter S, Ruffert S (1994). Increased prevalence of antibrain
                 Croonenberghs J, Wauters A, Devreese K, Verkerk R, Scharpe S, Bosmans E et al                                                                            antibodiesin the sera from schizophrenic patients. Schizophr Res 14: 15–22.
                     (2002b). Increased serum albumin, gamma globulin, immunoglobulin IgG, and                                                                          Heuer L, Ashwood P, Schauer J, Goines P, Krakowiak P, Hertz-Picciotto I et al
                     IgG2 and IgG4 in autism. Psychol Med 32: 1457–1463.                                                                                                  (2008). Reduced levels of immunoglobulin in children with autism correlates with
                 Dalton P, Deacon R, Blamire A, Pike M, McKinlay I, Stein J et al (2003). Maternal                                                                        behavioral symptoms. Autism Res 1: 275–283.
                     neuronal antibodies associated with autism and a language disorder. Ann Neurol                                                                     Heuer L, Braunschweig D, Ashwood P, Van de Water J, Campbell DB (2011).
                     53: 533–537.                                                                                                                                         Association of a MET genetic variant with autism-associated maternal auto-
                 DeLisi LE, Ortaldo JR, Maluish AE, Wyatt RJ (1983). Deficient natural killer cell (NK)                                                                   antibodies to fetal brain proteins and cytokine expression. Transl Psychiatry
                     activity and macrophage functioning in schizophrenic patients. J Neural Transm                                                                       1: e48.
                     58: 99–106.                                                                                                                                        Heuer LS, Rose M, Ashwood P, Van de Water J (2012). Decreased levels of total
                 Depino AM (2013). Peripheral and central inflammation in autism spectrum                                                                                 immunoglobulin in children with autism are not a result of B cell dysfunction.
                     disorders. Mol Cell Neurosci 53: 69–76.                                                                                                              J Neuroimmunol 251: 94–102.
                 Deverman BE, Patterson PH (2009). Cytokines and CNS development. Neuron 64:                                                                            Hsiao EY, McBride SW, Hsien S, Sharon G, Hyde ER, McCue T et al (2013).
                     61–78.                                                                                                                                               Microbiota modulate behavioral and physiological abnormalities associated with
                 Deykin EY, MacMahon B (1979). Viral exposure and autism. Am J Epidemiol 109:                                                                             neurodevelopmental disorders. Cell 155: 1451–1463.
                     628–638.                                                                                                                                           Hutton J (2016). Does rubella cause autism: a 2015 reappraisal? Front Hum
                 Ellis SE, Panitch R, West AB, Arking DE (2016). Transcriptome analysis of cortical                                                                       Neurosci 10: 25.
                     tissue reveals shared sets of downregulated genes in autism and schizophrenia.                                                                     Jackson PB, Boccuto L, Skinner C, Collins JS, Neri G, Gurrieri F et al (2009). Further
                     Transl Psychiatry 6: e817.                                                                                                                           evidence that the rs1858830 C variant in the promoter region of the MET gene is
                 Enstrom A, Krakowiak P, Onore C, Pessah IN, Hertz-Picciotto I, Hansen RL et al                                                                           associated with autistic disorder. Autism Res 2: 232–236.
                     (2009a). Increased IgG4 levels in children with autism disorder. Brain Behav                                                                       Johnson WG, Buyske S, Mars AE, Sreenath M, Stenroos ES, Williams TA et al
                     Immun 23: 389–395.                                                                                                                                   (2009). HLA-DR4 as a risk allele for autism acting in mothers of probands possibly
                                                                                                                                                                          during pregnancy. Arch Pediatr Adolesc Med 163: 542–546.
                 Enstrom A, Onore C, Hertz-picciotto I, Hansen R, Croen L, Van de Water J et al
                     (2008). Detection of IL-17 and IL-23 in plasma samples of children with autism.                                                                    Jones KA, Thomsen C (2013). The role of the innate immune system in psychiatric
                     Am J Biochem & Biotech 4: 114–120.                                                                                                                   disorders. Mol Cell Neurosci 53: 52–62.
                                                                                                                                                                        Jones KL, Croen LA, Yoshida CK, Heuer L, Hansen R, Zerbo O et al (2016). Autism
                 Enstrom AM, Lit L, Onore CE, Gregg JP, Hansen RL, Pessah IN et al (2009b).
                                                                                                                                                                          with intellectual disability is associated with increased levels of maternal cytokines
                     Altered gene expression and function of peripheral blood natural killer cells in
                                                                                                                                                                          and chemokines during gestation. Mol Psychiatry 1–7 (e-pub ahead of print).
                     children with autism. Brain Behav Immun 23: 124–133.
                                                                                                                                                                        Jyonouchi H, Geng L, Ruby A, Zimmerman-Bier B (2005). Dysregulated innate
                 Enstrom AM, Onore CE, Van de Water JA, Ashwood P (2010). Differential monocyte
                                                                                                                                                                          immune responses in young children with autism spectrum disorders: their
                     responses to TLR ligands in children with autism spectrum disorders. Brain Behav
                                                                                                                                                                          relationship to gastrointestinal symptoms and dietary intervention. Neuropsycho-
                     Immun 24: 64–71.
                                                                                                                                                                          biology 51: 77–85.
                 Filiano AJ, Xu Y, Tustison NJ, Marsh RL, Baker W, Smirnov I et al (2016).                                                                              Jyonouchi H, Sun S, Itokazu N (2002). Innate immunity associated with inflammatory
                     Unexpected role of interferon-gamma in regulating neuronal connectivity and                                                                          responses and cytokine production against common dietary proteins in patients
                     social behaviour. Nature 535: 425–429.                                                                                                               with autism spectrum disorder. Neuropsychobiology 46: 76–84.
                 Garbett K, Ebert PJ, Mitchell A, Lintas C, Manzi B, Mirnics K et al (2008). Immune                                                                     Kaidanovich-Beilin O, Lipina T, Vukobradovic I, Roder J, Woodgett JR (2011).
                     transcriptome alterations in the temporal cortex of subjects with autism. Neurobiol                                                                  Assessment of social interaction behaviors. J Vis Exp 48: e2473.
                     Dis 30: 303–311.                                                                                                                                   Kanner L (1943). Autistic disturbances of affective contact. Nervous Child 2:
                 Gaugler T, Klei L, Sanders SJ, Bodea CA, Goldberg AP, Lee AB et al (2014). Most                                                                          217–250.
                     genetic risk for autism resides with common variation. Nat Genet 46: 881–885.                                                                      Konya C, Paz Z, Apostolidis SA, Tsokos GC (2015). Update on the role of Interleukin
                 Gesundheit B, Rosenzweig JP, Naor D, Lerer B, Zachor DA, Prochazka V et al                                                                               17 in rheumatologic autoimmune diseases. Cytokine 75: 207–215.
                     (2013). Immunological and autoimmune considerations of autism spectrum                                                                             Krakowiak P, Goines PE, Tancredi DJ, Ashwood P, Hansen RL, Hertz-Picciotto I
                     disorders. J Autoimmun 44: 1–7.                                                                                                                      et al (2015). Neonatal cytokine profiles associated with autism spectrum disorder.
                 Gilmore JH, Jarskog LF, Vadlamudi S (2005). Maternal poly I:C exposure during                                                                            Biol Psychiatry 1–10. (available at http://www.biologicalpsychiatryjournal.
                     pregnancy regulates TNF alpha, BDNF, and NGF expression in neonatal brain and                                                                        com/article/S0006-3223(15)00655-1/abstract and http://www.ncbi.nlm.nih.gov/
                     the maternal-fetal unit of the rat. J Neuroimmunol 159: 106–112.                                                                                     pubmed/26392128).
                 Goines P, Haapanen L, Boyce R, Duncanson P, Braunschweig D, Delwiche L et al                                                                           Labouesse MA, Dong E, Grayson DR, Guidotti A, Meyer U (2015). Maternal immune
                     (2011a). Autoantibodies to cerebellum in children with autism associate with                                                                         activation induces GAD1 and GAD2 promoter remodeling in the offspring
                     behavior. Brain Behav Immun 25: 514–523.                                                                                                             prefrontal cortex. Epigenetics 10: 1143–1155.

                 ...................................................................................................................................................
                 Neuropsychopharmacology REVIEWS
                                                                                                                                                                  13                                                                 Exhibit 65
REVIEW                                                                                                   The immune system and autism
                                                                                                         A Meltzer and J Van de Water
                       Case 2:20-cv-02470-WBS-JDP Document                5 Filed 12/29/20 Page 426 of 427
                                                      .....................................................................................................................................................................
                                                                                                                                                                                                                   297

Lee BK, Magnusson C, Gardner RM, Blomstrom A, Newschaffer CJ, Burstyn I et al                            Piras IS, Haapanen L, Napolioni V, Sacco R, Van de Water J, Persico AM (2014).
   (2015). Maternal hospitalization with infection during pregnancy and risk of autism                      Anti-brain antibodies are associated with more severe cognitive and behavioral
   spectrum disorders. Brain Behav Immun 44: 100–105.                                                       profiles in Italian children with Autism Spectrum Disorder. Brain Behav Immun 38:
Lee LC, Zachary AA, Leffell MS, Newschaffer CJ, Matteson KJ, Tyler JD et al (2006).                         91–99.
   HLA-DR4 in families with autism. Pediatr Neurol 35: 303–307.                                          Ponzio NM, Servatius R, Beck K, Marzouk A, Kreider T (2007). Cytokine levels during
Li X, Chauhan A, Sheikh AM, Patil S, Chauhan V, Li XM et al (2009). Elevated                                pregnancy influence immunological profiles and neurobehavioral patterns of the
   immune response in the brain of autistic patients. J Neuroimmunol 207: 111–116.                          offspring. Ann N Y Acad Sci 1107: 118–128.
Libbey JE, Fujinami RS (2010). Role for antibodies in altering behavior and                              Rossi CC, Van de Water J, Rogers SJ, Amaral DG (2011). Detection of plasma
   movement. Autism Res 3: 147–152.                                                                         autoantibodies to brain tissue in young children with and without autism spectrum
Libbey JE, Sweeten TL, McMahon WM, Fujinami RS (2005). Autistic disorder and                                disorders. Brain Behav Immun 25: 1123–1135.
   viral infections. J Neurovirol 11: 1–10.                                                              Ryberg B (1982). Antibrain antibodies in multiple sclerosis. Relation to clinical
Lintas C, Altieri L, Lombardi F, Sacco R, Persico AM (2010). Association of autism                          variables. J Neurol Sci 54: 239–261.
   with polyomavirus infection in postmortem brains. J Neurovirol 16: 141–149.                           Shi L, Fatemi SH, Sidwell RW, Patterson PH (2003). Maternal influenza infection
Lintas C, Sacco R, Persico AM (2012). Genome-wide expression studies in autism                              causes marked behavioral and pharmacological changes in the offspring.
   spectrum disorder, Rett syndrome, and Down syndrome. Neurobiol Dis 45:                                   J Neurosci 23: 297–302.
   57–68.                                                                                                Shi L, Smith SE, Malkova N, Tse D, Su Y, Patterson PH (2009). Activation of the
Lopez-Verges S, Milush JM, Pandey S, York VA, Arakawa-Hoyt J, Pircher H et al                               maternal immune system alters cerebellar development in the offspring. Brain
   (2010). CD57 defines a functionally distinct population of mature NK cells in the                        Behav Immun 23: 116–123.
   human CD56dimCD16+ NK-cell subset. Blood 116: 3865–3874.                                              Singer HS, Morris C, Gause C, Pollard M, Zimmerman AW, Pletnikov M (2009).
Louveau A, Smirnov I, Keyes TJ, Eccles JD, Rouhani SJ, Peske JD et al (2015).                               Prenatal exposure to antibodies from mothers of children with autism produces
   Structural and functional features of central nervous system lymphatic vessels.                          neurobehavioral alterations: a pregnant dam mouse model. J Neuroimmunol 211:
   Nature 523: 337–341.                                                                                     39–48.
Mackay M, Tang CC, Volpe BT, Aranow C, Mattis PJ, Korff RA et al (2015). Brain                           Singer HS, Morris CM, Gause CD, Gillin PK, Crawford S, Zimmerman AW (2008).
   metabolism and autoantibody titres predict functional impairment in systemic                             Antibodies against fetal brain in sera of mothers with autistic children.
   lupus erythematosus. Lupus Sci Med 2: e000074.                                                           J Neuroimmunol 194: 165–172.
Malkova NV, Yu CZ, Hsiao EY, Moore MJ, Patterson PH (2012). Maternal immune                              Singer HS, Morris CM, Williams PN, Yoon DY, Hong JJ, Zimmerman AW (2006).
   activation yields offspring displaying mouse versions of the three core symptoms                         Antibrain antibodies in children with autism and their unaffected siblings.
   of autism. Brain Behav Immun 26: 607–616.                                                                J Neuroimmunol 178: 149–155.
Martin LA, Ashwood P, Braunschweig D, Cabanlit M, Van de Water J, Amaral DG                              Singh VK (2009). Phenotypic expression of autoimmune autistic disorder (AAD): a
   (2008). Stereotypies and hyperactivity in rhesus monkeys exposed to IgG from                             major subset of autism. Ann Clin Psychiatry 21: 148–161.
   mothers of children with autism. Brain Behav Immun 22: 806–816.                                       Siniscalco D, Mijatovic T, Bosmans E, Cirillo A, Kruzliak P, Lombardi VC et al (2016).
Martinez-Cerdeno V, Camacho J, Fox E, Miller E, Ariza J, Kienzle D et al (2016).                            Decreased numbers of CD57+CD3- cells identify potential innate immune
   Prenatal exposure to autism-specific maternal autoantibodies alters proliferation                        differences in patients with autism spectrum disorder. In Vivo 30: 83–89.
   of cortical neural precursor cells, enlarges brain, and increases neuronal size in                    Smith SE, Li J, Garbett K, Mirnics K, Patterson PH (2007). Maternal immune
   adult animals. Cereb Cortex 26: 374–383.                                                                 activation alters fetal brain development through interleukin-6. J Neurosci 27:
Mazur-Kolecka B, Cohen IL, Gonzalez M, Jenkins EC, Kaczmarski W, Brown WT                                   10695–10702.
   et al (2014). Autoantibodies against neuronal progenitors in sera from children                       Suurmond J, Diamond B (2015). Autoantibodies in systemic autoimmune diseases:
   with autism. Brain Dev 36: 322–329.                                                                      specificity and pathogenicity. J Clin Invest 125: 2194–2202.
Meyer U, Feldon J (2009). Neural basis of psychosis-related behaviour in the                             Torres AR, Sweeten TL, Cutler A, Bedke BJ, Fillmore M, Stubbs EG et al (2006). The
   infection model of schizophrenia. Behav Brain Res 204: 322–334.                                          association and linkage of the HLA-A2 class I allele with autism. Hum Immunol 67:
Meyer U, Feldon J, Schedlowski M, Yee BK (2005). Towards an immuno-                                         346–351.
   precipitated neurodevelopmental animal model of schizophrenia. Neurosci                               Torres AR, Westover JB, Rosenspire AJ (2012). HLA immune function genes
   Biobehav Rev 29: 913–947.                                                                                in autism. Autism Res Treat 2012: 959073.
Meyer U, Murray PJ, Urwyler A, Yee BK, Schedlowski M, Feldon J (2008). Adult                             Trajkovski V, Ajdinski L, Spiroski M (2004). Plasma concentration of immunoglobulin
   behavioral and pharmacological dysfunctions following disruption of the fetal brain                      classes and subclasses in children with autism in the Republic of Macedonia:
   balance between pro-inflammatory and IL-10-mediated anti-inflammatory signal-                            retrospective study. Croat Med J 45: 746–749.
   ing. Mol Psychiatry 13: 208–221.                                                                      Urakubo A, Jarskog LF, Lieberman JA, Gilmore JH (2001). Prenatal exposure to
Meyer U, Yee BK, Feldon J (2007). The neurodevelopmental impact of prenatal                                 maternal infection alters cytokine expression in the placenta, amniotic fluid, and
   infections at different times of pregnancy: the earlier the worse? Neuroscientist 13:                    fetal brain. Schizophr Res 47: 27–36.
   241–256.                                                                                              Vargas DL, Nascimbene C, Krishnan C, Zimmerman AW, Pardo CA (2005).
Michel M, Schmidt MJ, Mirnics K (2012). Immune system gene dysregulation in                                 Neuroglial activation and neuroinflammation in the brain of patients with autism.
   autism and schizophrenia. Dev Neurobiol 72: 1277–1287.                                                   Ann Neurol 57: 67–81.
Molloy CA, Morrow AL, Meinzen-Derr J, Schleifer K, Dienger K, Manning-Courtney P                         Vinet E, Pineau CA, Clarke AE, Scott S, Fombonne E, Joseph L et al (2015).
   et al (2006). Elevated cytokine levels in children with autism spectrum disorder.                        Increased risk of autism spectrum disorders in children born to women with
   J Neuroimmunol 172: 198–205.                                                                             systemic lupus erythematosus: results from a large population-based cohort.
Mostafa GA, Al Shehab A, Fouad NR (2010). Frequency of CD4+CD25 high                                        Arthritis Rheumatol 67: 3201–3208.
   regulatory T cells in the peripheral blood of Egyptian children with autism. J Child                  Voineagu I, Wang X, Johnston P, Lowe JK, Tian Y, Horvath S et al (2011).
   Neurol 25: 328–335.                                                                                      Transcriptomic analysis of autistic brain reveals convergent molecular pathology.
Mostafa GA, Al-Ayadhi LY (2012). The relationship between the increased frequency                           Nature 474: 380–384.
   of serum antineuronal antibodies and the severity of autism in children.                              Warren RP, Cole P, Odell JD, Pingree CB, Warren WL, White E et al (1990).
   Eur J Paediatr Neurol 16: 464–468.                                                                       Detection of maternal antibodies in infantile autism. J Am Acad Child Adolesc
Mostafa GA, Shehab AA, Al-Ayadhi LY (2013). The link between some alleles on                                Psychiatry 29: 873–877.
   human leukocyte antigen system and autism in children. J Neuroimmunol 255:                            Warren RP, Foster A, Margaretten NC (1987). Reduced natural killer cell activity
   70–74.                                                                                                   in autism. J Am Acad Child Adolesc Psychiatry 26: 333–335.
Nielsen CM, White MJ, Goodier MR, Riley EM (2013). Functional significance of                            Warren RP, Margaretten NC, Pace NC, Foster A (1986). Immune abnormalities in
   CD57 expression on human NK cells and relevance to disease. Front Immunol 4:                             patients with autism. J Autism Dev Disord 16: 189–197.
   422.                                                                                                  Warren RP, Odell JD, Warren WL, Burger RA, Maciulis A, Daniels WW et al (1996).
Nordahl CW, Braunschweig D, Iosif AM, Lee A, Rogers S, Ashwood P et al (2013).                              Strong association of the third hypervariable region of HLA-DRβ1 with autism.
   Maternal autoantibodies are associated with abnormal brain enlargement in a                              J Neuroimmunol 67: 97–102.
   subgroup of children with autism spectrum disorder. Brain Behav Immun 30:                             Weber-Stadlbauer U, Richetto J, Labouesse MA, Bohacek J, Mansuy IM, Meyer U
   61–65.                                                                                                   (2016). Transgenerational transmission and modification of pathological traits
Parham P (2005). MHC class I molecules and KIRs in human history, health and                                induced by prenatal immune activation. Mol Psychiatry 1–11 (e-pub ahead of
   survival. Nat Rev Immunol 5: 201–214.                                                                    print).
Patterson PH (2009). Immune involvement in schizophrenia and autism: etiology,                           Wilkerson DS, Volpe AG, Dean RS, Titus JB (2009). Perinatal complications as
   pathology and animal models. Behav Brain Res 204: 313–321.                                               predictors of infantile autism. Int J Neurosci 112: 1085–1098.

                                                                                                         ...................................................................................................................................................
                                                                                                                                                                     Neuropsychopharmacology REVIEWS
                                                                                                         14                                                                                                                  Exhibit 65
                                                                                         The immune system and autism                                                                                                                     REVIEW
                                                                                             A Meltzer and J Van de Water
                                          Case 2:20-cv-02470-WBS-JDP Document 5 Filed 12/29/20 Page 427 of 427
.....................................................................................................................................................................
298

                 Wills S, Cabanlit M, Bennett J, Ashwood P, Amaral DG, Van de Water J (2009).                                                                           Zerbo O, Qian Y, Yoshida C, Grether JK, Van de Water J, Croen LA (2015). Maternal
                   Detection of autoantibodies to neural cells of the cerebellum in the plasma of                                                                         infection during pregnancy and autism spectrum disorders. J Autism Dev Disord
                   subjects with autism spectrum disorders. Brain Behav Immun 23: 64–74.                                                                                  45: 4015–4025.
                 Wu S, Ding Y, Wu F, Li R, Xie G, Hou J et al (2015). Family history of autoimmune                                                                      Zerbo O, Traglia M, Yoshida C, Heuer LS, Ashwood P, Delorenze GN et al (2016).
                   diseases is associated with an increased risk of autism in children: A systematic                                                                      Maternal mid-pregnancy C-reactive protein and risk of autism spectrum
                   review and meta-analysis. Neurosci Biobehav Rev 55: 322–332.                                                                                           disorders: the early markers for autism study. Transl Psychiatry 6: e783.
                 Yonk LJ, Warren RP, Burger RA, Cole P, Odell JD, Warren WL et al (1990). CD4+                                                                          Zhang X, Lv CC, Tian J, Miao RJ, Xi W, Hertz-Picciotto I et al (2010). Prenatal and
                   helper T cell depression in autism. Immunol Lett 25: 341–345.                                                                                          perinatal risk factors for autism in China. J Autism Dev Disord 40: 1311–1321.
                 Young AM, Chakrabarti B, Roberts D, Lai MC, Suckling J, Baron-Cohen S (2016).
                                                                                                                                                                        Zhou Y, Kaiser T, Monteiro P, Zhang X, Van der Goes MS, Wang D et al (2016). Mice
                   From molecules to neural morphology: understanding neuroinflammation in
                                                                                                                                                                          with Shank3 mutations associated with ASD and schizophrenia display both
                   autism spectrum condition. Mol Autism 7: 9.
                                                                                                                                                                          shared and distinct defects. Neuron 89: 147–162.
                 Zaman S, Yazdani U, Deng Y, Li W, Gadad BS, Hynan L et al (2016). A search for
                   blood biomarkers for autism: peptoids. Sci Rep 6: 19164.                                                                                             Ziats MN, Rennert OM (2011). Expression profiling of autism candidate genes during
                 Zaretsky MV, Alexander JM, Byrd W, Bawdon RE (2004). Transfer of inflammatory                                                                             human brain development implicates central immune signaling pathways. PLoS
                   cytokines across the placenta. Obstet Gynecol 103: 546–550.                                                                                             One 6: e24691.
                 Zerbo O, Iosif AM, Walker C, Ozonoff S, Hansen RL, Hertz-Picciotto I (2013). Is                                                                        Zimmerman AW, Connors SL, Matteson KJ, Lee LC, Singer HS, Castaneda JA et al
                   maternal influenza or fever during pregnancy associated with autism or                                                                                 (2007). Maternal antibrain antibodies in autism. Brain Behav Immun 21: 351–357.
                   developmental delays? Results from the CHARGE (Childhood Autism Risks from                                                                           Zuckerman L, Weiner I (2005). Maternal immune activation leads to behavioral and
                   Genetics and Environment) study. J Autism Dev Disord 43: 25–33.                                                                                        pharmacological changes in the adult offspring. J Psychiatr Res 39: 311–323.




                 ...................................................................................................................................................
                 Neuropsychopharmacology REVIEWS
                                                                                                                                                                  15                                                             Exhibit 65
